
  Feb. 18, 2020
  
    
      
      
      Title 29
      Labor
      Parts 1911 to 1925
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 29:
        
          SUBTITLE B—Regulations Relating to Labor (Continued) 
          
        
        
          Chapter XVII—Occupational Safety and Health Administration, Department of Labor (Continued)
          5
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        367
        Alphabetical List of Agencies Appearing in the CFR
        387
        List of CFR Sections Affected
        397
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 29 CFR 1911.1 refers to title 29, part 1911, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 29—Labor is composed of nine volumes. The parts in these volumes are arranged in the following order: Parts 0-99, parts 100-499, parts 500-899, parts 900-1899, part 1900-§ 1910.999, part 1910.1000-end of part 1910, parts 1911-1925, part 1926, and part 1927 to end. The contents of these volumes represent all current regulations codified under this title as of July 1, 2019.
      The OMB control numbers for title 29 CFR part 1910 appear in § 1910.8. For the convenience of the user, § 1910.8 appears in the Finding Aids section of the volume containing § 1910.1000 to the end.
      For this volume, Kenneth R. Payne was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    29 CFR Ch. XVII (7-1-20 Edition)
    Occupational Safety and Health Admin., Labor
    
      
        
        Title 29—Labor
        (This book contains parts 1911 to 1925)
      
      
        
          SUBTITLE B—Regulations Relating to Labor (Continued)
          
        
        Part
        
          
            chapter xvii—Occupational Safety and Health Administration, Department of Labor (Continued)
          1911
        
      
    
    
      
      Subtitle B—Regulations Relating to Labor (Continued)
      
        
          
            
            CHAPTER XVII—OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION, DEPARTMENT OF LABOR (CONTINUED)
          
          Part
          Page
          
            1911
            Rules of procedure for promulgating, modifying, or revoking occupational safety or health standards
            7
            1912
            Advisory committees on standards
            11
            1912a
            National Advisory Committee on Occupational Safety and Health
            19
            1913
            Rules of agency practice and procedure concerning OSHA access to employee medical records
            22
            1915
            Occupational safety and health standards for shipyard employment
            27
            1917
            Marine terminals
            225
            1918
            Safety and health regulations for longshoring
            281
            1919
            Gear certification
            335
            1920
            Procedure for variations from safety and health regulations under the Longshoremen's and Harbor Workers' Compensation Act
            354
            1921
            Rules of practice in enforcement proceedings under section 41 of the Longshoremen's and Harbor Workers' Compensation Act
            355
            1922
            Investigational hearings under section 41 of the Longshoremen's and Harbor Workers' Compensation Act
            361
            1924
            Safety standards applicable to workshops and rehabilitation facilities assisted by grants
            362
            1925
            Safety and health standards for Federal service contracts
            362
          
        
        
          
          Pt. 1911
          PART 1911—RULES OF PROCEDURE FOR PROMULGATING, MODIFYING, OR REVOKING OCCUPATIONAL SAFETY OR HEALTH STANDARDS
          
            Sec.
            1911.1
            Purpose and scope.
            1911.2
            Definitions.
            1911.3
            Petition for the promulgation, modification, or revocation of a standard.
            1911.4
            Additional or alternative procedural requirements.
            1911.5
            Minor changes in standards.
            
              Commencement of Rulemaking
              1911.10
              Construction standards.
              1911.11
              Other standards.
              1911.12
              Emergency standards.
            
            
              Hearings
              1911.15
              Nature of hearing.
              1911.16
              Powers of presiding officer.
              1911.17
              Certification of the record of a hearing.
              1911.18
              Decision.
            
          
          
            Authority:
            Secs. 4, 6, 8, Occupational Safety and Health Act of 1970 (29 U.S.C. 653, 655, 657); secs. 1, 4, Walsh-Healey Public Contracts Act (41 U.S.C. 35, 38); secs. 2, 4, Service Contracts Act of 1965 (41 U.S.C. 351, 353); sec. 107, Contract Work Hours and Safety Standards Act (Construction Safety Act) (40 U.S.C. 333); sec. 41, Longshoremen's and Harbor Workers' Compensation Act (33 U.S.C. 941); sec. 5(j)(2), National Foundation on Arts and Humanities Act (20 U.S.C. 954(j)(2)); 5 U.S.C. 553; Secretary of Labor's Order No. 12-71 (36 FR 8754), 8-76 (41 FR 25059), or 9-83 (48 FR 35736), as applicable. Sections 1911.12 and 1911.18 also issued under 29 CFR part 1911.
          
          
            Source:
            36 FR 17507, Sept. 1, 1971, unless otherwise noted.
          
          
            § 1911.1
            Purpose and scope.
            This part sets forth rules of procedure for promulgating, modifying, or revoking occupational safety or health standards under section 6(b) (1), (2), (3), and (4) of the Williams-Steiger Occupational Safety and Health Act of 1970 and under any of the particular statutes listed in § 1911.2(d) which may also cover the employments affected by the standards. The purpose of the rules is to provide for single proceedings in the setting of standards under the several statutes, in order to assure uniformity of the standards to be enforced under the several statutes and in order to avoid needless multiplicity of rulemaking proceedings dealing with the same subjects and issues relating to occupational safety and health standards.
          
          
            § 1911.2
            Definitions.
            As used in this part, unless the context clearly requires otherwise—
            (a) Assistant Secretary means the Assistant Secretary of Labor for Occupational Safety and Health.
            (b) Act means the Williams-Steiger Occupational Safety and Health Act of 1970 (84 Stat. 1590; 29 U.S.C. 650).
            (c) Standard means an occupational safety and health standard which requires conditions, or the adoption or use of one or more practices, means, methods, operations, or processes, reasonably necessary or appropriate to provide safe or healthful employment and places of employment, and which is to be promulgated, modified, or revoked in accordance with section 6(b) (1), (2), (3), and (4) of the Act.
            (d) Particular statute means any of the following statutes of particular application: The Act of June 30, 1936, commonly known as the Walsh-Healey Public Contracts Act (41 U.S.C. 35 et seq.), the Service Contract Act of 1965 (41 U.S.C. 351 et seq.), the Construction Safety Act (40 U.S.C. 333), the Longshoremen's and Harbor Workers' Compensation Act (33 U.S.C. 941), or the National Foundation on Arts and Humanities Act (20 U.S.C. 951 et seq.).
          
          
            § 1911.3
            Petition for the promulgation, modification, or revocation of a standard.
            Any interested person may file with the Assistant Secretary, Occupational Safety and Health Administration, U.S. Department of Labor, Washington, D.C. 20210, a written petition for the promulgation, modification, or revocation of a standard. The petition should include, or be accompanied by, the proposed rule desired and a statement of the reasons therefor and intended effect thereof.
          
          
            § 1911.4
            Additional or alternative procedural requirements.

            Upon reasonable notice to interested persons, the Assistant Secretary may in any particular proceeding prescribe additional or alternative procedural requirements:
            
            (a) In order to expedite the conduct of the proceeding;
            (b) In order to provide greater procedural protection to interested persons whenever it is found necessary or appropriate to do so; or
            (c) For any other good cause which may be consistent with the applicable laws.
          
          
            § 1911.5
            Minor changes in standards.
            Section 6(b), when construed in light of the rulemaking provisions of the Administrative Procedure Act (5 U.S.C. 553), is read as permitting the making of minor rules or amendments in which the public is not particularly interested without the notice and public procedure which is otherwise required. Whenever such a minor rule or amendment is adopted, it shall incorporate a finding of good cause to this effect for not providing notice and public procedure.
            [37 FR 8664, Apr. 29, 1972]
          
          
            Commencement of Rulemaking
            
              § 1911.10
              Construction standards.
              The Assistant Secretary may promulgate, modify, or revoke a standard applicable to employments in construction work, as defined in § 1910.12(b) of this chapter, in the following manner:
              (a) The Assistant Secretary shall consult with the Advisory Committee on Construction Safety and Health, established pursuant to section 107 of the Contract Work Hours and Safety Standards Act, in the formulation of a rule to promulgate, modify, or revoke a standard. The Assistant Secretary shall provide the committee with any proposal of his own or the Secretary of Health, Education, and Welfare, together with all pertinent factual information available to him, including the results of research, demonstrations, and experiments. The committee shall submit to the Assistant Secretary its recommendations regarding the rule to be promulgated within the period prescribed by the Assistant Secretary, which in no event shall be longer than 270 days from the date of initial consultation.

              (b) Within 60 days after the submission of the committee's recommendations or after the expiration of the period prescribed for such submissions, whichever date is earlier, the Assistant Secretary, if he determines that a rule should be issued, shall publish in the Federal Register a notice of proposed rulemaking. The notice shall include:
              (1) The terms of the proposed rule;
              (2) A reference to section 6(b) of the Act and to section 107 of the Contract Work Hours and Safety Standards Act;
              (3) An invitation to interested persons to submit within 30 days after publication of the notice written data, views, and arguments, which shall be available for public inspection and copying, except as to matters the disclosure of which is prohibited by law;
              (4) The time and place for an informal hearing to be commenced not earlier than 10 days following the end of the period for written comments;
              (5) A requirement for the filing of an intention to appear at the hearing, together with a statement of the position to be taken with regard to the proposed rule and of the evidence to be adduced in support of the position;
              (6) Designation of a presiding officer to conduct the hearing; and
              (7) Any other appropriate provisions pertinent to the proceeding.
              (c) Any interested person who files an intention to appear in accordance with paragraph (b) of this section shall have a right to participate at the informal hearing.
              (d) In lieu of the procedure prescribed in paragraph (b) of this section, the Assistant Secretary may follow the procedure prescribed in paragraph (b) of § 1911.11 providing an opportunity for informal hearing.
              [36 FR 17507, Sept. 1, 1971, as amended at 37 FR 12231, June 21, 1972]
            
            
              § 1911.11
              Other standards.
              The Assistant Secretary may promulgate, modify, or revoke a standard applicable to employments other than those in construction work, as defined in § 1910.12(b) of this chapter, in the following manner:

              (a) The Assistant Secretary may request the recommendations of an advisory committee appointed under section 7 of the Act. In such event, the Assistant Secretary shall submit to the committee any proposal of his own or of the Secretary of Health, Education, and Welfare, together with all pertinent factual information available to him, including the results of research, demonstrations, and experiments. The committee shall submit to the Assistant Secretary its recommendations regarding the rule to be promulgated within the period prescribed by the Assistant Secretary, which in no event shall be longer than 270 days.
              (b) The Assistant Secretary shall publish in the Federal Register a notice of proposed rulemaking. Where an advisory committee has been consulted and the Assistant Secretary determines that a rule should be issued, the notice shall be published within 60 days after the submission of the committee's recommendations or the expiration of the period prescribed for such submissions, whichever date is earlier. The notice shall include:
              (1) The terms of the proposed rule;
              (2) A reference to section 6(b) of the Act and to the appropriate section of any particular statute applicable to the employments affected by the rule;
              (3) An invitation to interested persons to submit within 30 days after publication of the notice written data, views, and arguments, which shall be available for public inspection and copying, except as to matters the disclosure of which is prohibited by law;
              (4) Either the time and place of an informal hearing on the proposed rule to be held not earlier than 10 days from the last day of the period for written comments, or information to interested persons that they may file on or before the 30th day after publication of the notice written objections to the proposed rule meeting the requirements of paragraph (c) of this section and request an informal hearing on the objections; and
              (5) Any other appropriate provisions with regard to the proceeding.
              (c) Objections to be submitted pursuant to paragraph (b) of this section shall comply with the following conditions:
              (1) The objections must include the name and address of the objector;
              (2) The objections must be postmarked on or before the 30th day after the date of publication of the notice of proposed rulemaking;
              (3) The objections must specify with particularity the provision of the proposed rule to which objection is taken, and must state the grounds therefor;
              (4) Each objection must be separately stated and numbered; and
              (5) The objections must be accompanied by a summary of the evidence proposed to be adduced at the requested hearing.

              (d) Within 30 days after the last day for filing objections, if objections are filed in substantial compliance with paragraph (c) of this section, the Assistant Secretary shall, and in any other case may, publish in the Federal Register a notice of informal hearing. The notice shall contain:
              (1) A statement of the time, place, and nature of the hearing;
              (2) A reference to the authority under which the hearing is to be held;
              (3) A specification of the provisions of the proposed rule which have been objected to, and on which an informal hearing has been requested;
              (4) A specification of the issues on which the hearing is to be had, which shall include at least all the issues raised by any objections properly filed, on which a hearing has been requested;
              (5) The requirement for the filing of an intention to appear at the hearing together with a statement of the position to be taken with regard to the issues specified and of the evidence to be adduced in support of the position;
              (6) The designation of a presiding officer to conduct the hearing; and
              (7) Any other appropriate provisions with regard to the proceeding.
              (e) Any objector requesting a hearing on proposed rule, and any interested person who files a proper intention to appear shall be entitled to participate at a hearing.
            
            
              § 1911.12
              Emergency standards.
              (a)(1) Whenever an emergency standard is published pursuant to section 6(c) of the Act, the Assistant Secretary must commence a proceeding under section 6(b) of the Act, and the standard as published must serve as a proposed rule. Any notice of proposed rulemaking shall also give notice of any appropriate subsidiary proposals.

              (2) An emergency standard promulgated pursuant to section 6(c) of the Act shall be considered issued at the time when the standard is officially filed in the Office of the Federal Register. The time of official filing in the Office of the Federal Register is established for the purpose of determining the prematurity, timeliness, or lateness of petitions for judicial review.
              (b) If the Assistant Secretary wishes to consult an advisory committee on any of the proposals as permitted by section 7(b) of the Act, he shall afford interested persons an opportunity to inspect and copy any recommendations of the advisory committee within a reasonable time before the commencement of any informal hearing which may be held under this part, or before the termination of the period for the submission of written comments whenever an informal hearing is not initially noticed under § 1910.11(b)(4) of this chapter.
              (c) Section 6(c) requires that any standard must be promulgated following the rulemaking proceeding within 6 months after the publication of the emergency standard. Because of the shortness of this period, the conduct of the proceeding shall be expedited to the extent practicable.
              [37 FR 8664, Apr. 29, 1972, as amended at 42 FR 65166, Dec. 30, 1977]
            
          
          
            Hearings
            
              § 1911.15
              Nature of hearing.
              (a)(1) The legislative history of section 6 indicates that Congress intended informal rather than formal rulemaking procedures to apply. See the Conference Report, H. Rept. No. 91-1765, 91st Cong., second sess., 34 (1970). The informality of the proceedings is also suggested by the fact that section 6(b) permits the making of a decision on the basis of written comments alone (unless an objection to a rule is made and a hearing is requested), the use of advisory committees, and the inherent legislative nature of the tasks involved. For these reasons, the proceedings pursuant to § 1911.10 or § 1911.11 shall be informal.
              (2) Section 6(b)(3) provides an opportunity for a hearing on objections to proposed rulemaking, and section 6(f) provides in connection with the judicial review of standards, that determinations of the Secretary shall be conclusive if supported by substantial evidence in the record as a whole. Although these sections are not read as requiring a rulemaking proceeding within the meaning of the last sentence of 5 U.S.C. 553(c) requiring the application of the formal requirements of 5 U.S.C. 556 and 557, they do suggest a congressional expectation that the rulemaking would be on the basis of a record to which a substantial evidence test, where pertinent, may be applied in the event an informal hearing is held.
              (3) The oral hearing shall be legislative in type. However, fairness may require an opportunity for cross-examination on crucial issues. The presiding officer is empowered to permit cross- examination under such circumstances. The essential intent is to provide an opportunity for effective oral presentation by interested persons which can be carried out with expedition and in the absence of rigid procedures which might unduly impede or protract the rulemaking process.
              (b) Although any hearing shall be informal and legislative in type, this part is intended to provide more than the bare essentials of informal rulemaking under 5 U.S.C. 553. The additional requirements are the following:
              (1) The presiding officer shall be a hearing examiner appointed under 5 U.S.C. 3105.
              (2) The presiding officer shall provide an opportunity for cross-examination on crucial issues.
              (3) The hearing shall be reported verbatim, and a transcript shall be available to any interested person on such terms as the presiding officer may provide.
              [37 FR 8664, Apr. 29, 1972, as amended at 37 FR 12231, June 21, 1972]
            
            
              § 1911.16
              Powers of presiding officer.
              The officer presiding at a hearing shall have all the powers necessary or appropriate to conduct a fair and full hearing, including the powers:
              (a) To regulate the course of the proceedings;
              (b) To dispose of procedural requests, objections, and comparable matters;

              (c) To confine the presentations to the issues specified in the notice of hearing, or, where no issues are specified, to matters pertinent to the proposed rule;
              (d) To regulate the conduct of those present at the hearing by appropriate means;
              (e) In his discretion, to permit cross- examination of any witness;
              (f) To take official notice of material facts not appearing in the evidence in the record, so long as parties are entitled, on timely request, to an opportunity to show the contrary; and
              (g) In his discretion, to keep the record open for a reasonable, stated time to receive written recommendations, and supporting reasons, and additional data, views, and arguments from any person who has participated in the oral proceeding.
            
            
              § 1911.17
              Certification of the record of a hearing.
              Upon completion of the oral presentations, the transcript thereof, together with written submissions on the proposed rule, exhibits filed during the hearing, and all posthearing comments, recommendations, and supporting reasons shall be certified by the officer presiding at the hearing to the Assistant Secretary.
            
            
              § 1911.18
              Decision.

              (a)(1) Within 60 days after the expiration of the period provided for the submission of written data, views, and arguments on a proposed rule on which no hearing is held, or within 60 days after the certification of the record of a hearing, the Assistant Secretary shall publish in the Federal Register either an appropriate rule promulgating, modifying, or revoking a standard, or a determination that such a rule should not be issued. The action of the Assistant Secretary shall be taken after consideration of all relevant matter presented in written submissions and in any hearings held under this part.
              (2) A determination that a rule should not be issued on the basis of existing relevant matter may be accompanied by an invitation for the submission of additional data, views, or arguments from interested persons on the issue or issues involved. In which event, an appropriate rule or other determination shall be made within 60 days following the end of the period allowed for the submission of the additional comments.
              (b) Any rule or standard adopted under paragraph (a) of this section shall incorporate a concise general statement of its basis and purpose. The statement is not required to include specific and detailed findings and conclusions of the kind customarily associated with formal proceedings. However, the statement will show the significant issues which have been faced, and will articulate the rationale for their solution.
              (c) Where an advisory committee has been consulted in the formulation of a proposed rule, the Assistant Secretary may seek the advice of the advisory committee as to the disposition of the proceeding. In giving advice to the Assistant Secretary, an advisory committee shall consider all matter presented to the Assistant Secretary. The advice of an advisory committee shall take the form of written recommendations to be submitted to the Assistant Secretary within a period to be prescribed by him. When the recommendations are contained in the transcript of the meeting of an advisory committee, they shall be summary in form. See §§ 1912.33 and 1912.34 of this chapter.
              (d) A rule promulgating, modifying, or revoking a standard, or a determination that a rule should not be promulgated, shall be considered issued at the time when the rule or determination is officially filed in the Office of the Federal Register. The time of official filing in the Office of the Federal Register is established for the purpose of determining the prematurity, timeliness, or lateness of petitions for judicial review.
              [37 FR 8665, Apr. 29, 1972, as amended at 42 FR 65166, Dec. 30, 1977]
            
          
        
        
          Pt. 1912
          PART 1912—ADVISORY COMMITTEES ON STANDARDS
          
            Sec.
            1912.1
            Purpose and scope.
            
              Organizational Matters
              1912.2
              Types of standards advisory committees.
              
              1912.3
              Advisory Committee on Construction Safety and Health.
              1912.4
              Avoidance of duplication.
              1912.5
              National Advisory Committee on Occupational Safety and Health.
              1912.6
              Conflict of interest.
              1912.7
              Reports.
              1912.8
              Committee charters.
              1912.9
              Representation on section 7(b) committees.
              1912.10
              Terms of continuing committee members.
              1912.11
              Terms of ad hoc committee members.
              1912.12
              Termination of advisory committees; renewal.
            
            
              Operation of Advisory Committees
              1912.25
              Call of meetings.
              1912.26
              Approval of agenda.
              1912.27
              Notice of meetings.
              1912.28
              Contents of notice.
              1912.29
              Attendance by members.
              1912.30
              Quorum; committee procedure.
              1912.31
              Experts and consultants.
              1912.32
              Presence of OSHA officer or employee.
              1912.33
              Minutes.
              1912.34
              Freedom of Information Act.
              1912.35
              Availability and cost of transcripts.
              1912.36
              Advice of advisory committees.
            
            
              Miscellaneous
              1912.40
              General services.
              1912.41
              Legal services.
              1912.42
              Reservation.
              1912.43
              Petitions for changes in the rules; complaints.
              1912.44
              Definitions.
            
          
          
            Authority:
            Secs. 4, 6, 7, 8, Occupational Safety and Health Act of 1970 (29 U.S.C. 653, 655, 656, 657); 5 U.S.C. 553; Federal Advisory Committee Act (5 U.S.C. App. 2); sec. 107, Contract Work Hours and Safety Standards Act (Construction Safety Act) (40 U.S.C. 333); Secretary of Labor's Order No. 12-71 (36 FR 8754), 8-76 (41 FR 25059), 9-83 (48 FR 35736), or 3-2000 (65 FR 50017), as applicable.
          
          
            Source:
            38 FR 28035, Oct. 11, 1973, unless otherwise noted.
          
          
            § 1912.1
            Purpose and scope.
            (a) This part prescribes the policies and procedures governing the composition and functions of advisory committees which have been, or may be, appointed under section 7(b) of the Act to assist the Assistant Secretary in carrying out the standards-setting duties of the Secretary of Labor under section 6 of the Act. Such committees are specifically authorized by section 7(b). The part also prescribes the policies and procedures governing the composition and functions of the Advisory Committee on Construction Safety and Health.
            (b) The policies and practices herein are intended to reflect those expressed in the Federal Advisory Committee Act (Pub. L. 92-463, 86 Stat. 770) and will be applied in a manner consistent with the Act, Office of Management and Budget Circular A-63, “Committee Management”, and the Department of Labor's general rules under that Act which are published in part 15 of this title.
          
          
            Organizational Matters
            
              § 1912.2
              Types of standards advisory committees.
              The Assistant Secretary establishes two types of advisory committees under section 7(b) of the Act to assist him in his standards-setting duties. These are:
              (a) Continuing committees which have been, or may be established from time to time, to assist in the development of standards in areas where there is frequent rulemaking and the use of ad hoc committees is impractical; and
              (b) Ad hoc committees which are established to render advice in particular rulemaking proceedings.
            
            
              § 1912.3
              Advisory Committee on Construction Safety and Health.

              (a) This part applies to the Advisory Committee on Construction Safety and Health which has been established under section 107 of the Contract Work Hours and Safety Standards Act (40 U.S.C. 333), commonly known as the Construction Safety Act. The aforesaid section 107 requires the Secretary of Labor to seek the advice of the Advisory Committee in formulating construction standards thereunder. The standards which have been issued under section 107 are published in part 1926 of this chapter. In view of the far-reaching coverage of the Construction Safety Act, the myriad of standards which may be issued thereunder, and the fact that the Construction Safety Act would also apply to much of the work which is covered by the Williams-Steiger Occupational Safety and Health Act of 1970, whenever occupational safety or health standards for construction activities are proposed, the Assistant Secretary shall consult the Advisory Committee. The composition of the Advisory Committee is consistent with that of advisory committees which may be appointed under section 7(b) of the Act. See paragraph (c) of this section. An additional advisory committee will not normally be established under section 7(b) of the Act, unless the issue or issues involved include, but extend beyond construction activity. See § 1912.4 concerning the general policy against duplication of activity by advisory committees.
              (b) The Advisory Committee is a continuing advisory body. It is composed of 15 members appointed by the Assistant Secretary, one of whom is appointed by him as Chairman. The composition of the Advisory Committee is as follows:
              (1) One member who is a designee of the Secretary of Health, Education, and Welfare;
              (2) Five members who are qualified by experience and affiliation to present the viewpoint of the employers involved, and five members who are similarly qualified to present the viewpoint of the employees involved;
              (3) Two representatives of State safety and health agencies; and
              (4) Two members who are qualified by knowledge and experience to make a useful contribution to the work of the Committee.
              (c) As originally constituted, the Advisory Committee was composed of nine members. However, pursuant to section 105 of the Contract Work Hours and Safety Standards Act (40 U.S.C. 331), it has been found necessary and proper in the public interest and in order to prevent possible injustice, to vary the composition of the Advisory Committee:
              (1) By having its membership and representation conform to the provisions of section 7(b) of the Williams-Steiger Occupational Safety and Health Act, and

              (2) By increasing its membership to 15 members as permitted under the aforementioned section 7(b).
              
              Greater membership and greater representation serve the public interest and avoids possible injustice by permitting for the most part the use of one advisory committee, rather than possibly several advisory committees, in situations where both the Contract Work Hours and Safety Standards Act and the Williams-Steiger Occupational Safety and Health Act may be expected to apply to construction activity and by affording a greater opportunity for representation on the Advisory Committee within the construction industry.
              (d) See paragraph (c) of § 1912.5 regarding the general policy role of the Advisory Committee.
              (e) Except as provided in paragraphs (f) through (j) of this section, each member of the Advisory Committee shall serve for a period of 2 years. Appointment of a member to the Committee for a fixed time period shall not affect the authority of the Secretary to remove, in his or her discretion, any member at any time. If a member resigns or is removed before his or her term expires, the Secretary of Labor may appoint for the remainder of the unexpired term a new member who shall represent the same interest as his or her predecessor.
              (f) The designee of the Secretary of Health, Education, and Welfare shall have no fixed term.
              (g) To provide for continuity in the membership of the Committee, the terms of the members may be appropriately staggered.
              (h) Members may be appointed to successive terms.
              (i) A member who is otherwise qualified may continue to serve until a successor is appointed.
              (j) There shall be filed on behalf of the Advisory Committee on Construction Safety and Health, an advisory committee established by the Construction Safety Act, a charter in accordance with section 9(c) of the Federal Advisory Committee Act upon the expiration of each successive 2-year period following the date of enactment of the Construction Safety Act (i.e., August 9, 1969).
              [38 FR 28035, Oct. 11, 1973, as amended at 67 FR 659, Jan. 7, 2002]
            
            
              § 1912.4
              Avoidance of duplication.

              No standards advisory committee shall be created if its duties are being, or could be, performed by an existing advisory committee established under section 7(b) of the Act.
            
            
              § 1912.5
              National Advisory Committee on Occupational Safety and Health.
              (a) Section 7(a) of the Act established a National Advisory Committee on Occupational Safety and Health. The Committee is to advise, consult with, and make recommendations to the Secretary and the Secretary of Health, Education, and Welfare on matters relating to general administration of the Act.
              (b) Advisory committees appointed under section 7(b) of the Act, which are the subject of this part, have a more limited role. Such advisory committees are concerned exclusively with assisting the Assistant Secretary in his standards-setting functions under section 6 of the Act.
              (c) On the other hand, the Advisory Committee on Construction Safety and Health, established under the Construction Safety Act, provides assistance in both the setting of standards thereunder and policy matters arising in the administration of the Construction Safety Act. To the extent that the Advisory Committee on Construction Safety and Health renders advice to the Assistant Secretary on general policy matters, its activities should be coordinated with those of the National Advisory Committee on Occupational Safety and Health.
            
            
              § 1912.6
              Conflict of interest.
              No members of any advisory committee other than members representing employers or employees shall have an economic interest in any proposed rule.
            
            
              § 1912.7
              Reports.
              The Assistant Secretary shall prepare, or cause to be prepared, for the Department of Labor's Committee Management Officer reports describing the committee's membership, functions, and actions as may be necessary for the performance of the duties of the Committee Management officer.
            
            
              § 1912.8
              Committee charters.
              (a) Filing. No advisory committee shall take any action or conduct any business subsequent to January 5, 1973, until a committee charter has been filed with the Secretary of Labor, the standing committees of the Congress having legislative jurisdiction of the Department of Labor and the Library of Congress.
              (b) Committee charter information. Each Advisory committee charter shall contain the following information:
              (1) The committee's official designation;
              (2) The committee's objectives and scope of activity; i.e., the standard or standards to be developed;
              (3) The period of time necessary for the committee to carry out its purposes;
              (4) The agency to whom the advisory committee reports (i.e., the Assistant Secretary);
              (5) The agency responsible for providing support (i.e., the Occupational Safety and Health Administration);
              (6) Description of the committee's duties;
              (7) The estimated number and frequency of committee meetings;
              (8) The estimated annual operating costs in dollars and man-years;
              (9) The committee's termination date or other fixed period of termination, if less than 2 years (see § 1912.3(j) concerning the Advisory Committee on Construction Safety and Health); and
              (10) The date the charter is filed with the Department of Labor's Committee Management Officer.
              (c) Applicability of this section to subgroups The applicability of this section to subgroups of an advisory committee depends upon the nature of the subgroup. With regard to formal subgroups, such as a formal subcommittee of an advisory committee, the requisite information should be set forth either in the charter of the parent committee or in a separate charter. Informal subgroups of an advisory committee, particularly those temporary in nature, need not be reflected expressly in a charter.
              (d) The Assistant Secretary shall file each charter with the Department's Committee Management Officer.
            
            
              § 1912.9
              Representation on section 7(b) committees.

              (a) Any advisory committee appointed by the Assistant Secretary under section 7(b) of the Act shall contain the following:
              (1) At least one member who is a designee of the Secretary of Health, Education, and Welfare;
              (2) At least one member who is qualified by experience and affiliation to present the viewpoint of the employers involved, and at least one member who is similarly qualified to present the viewpoint of the employees involved. There shall be an equal number of representatives of employers and employees involved; and
              (3) At least one representative of State health and safety agencies.
              (b) The advisory committee may include such other persons as the Assistant Secretary may appoint who are qualified by knowledge and experience to make a useful contribution to the work of the committee, including one or more representatives of professional organizations of technicians or professionals specializing in occupational safety or health and one or more persons of nationally recognized standards-producing organizations, but the number of persons so appointed shall not exceed the number of persons appointed as representatives of Federal and State agencies.
              (c) Each committee shall consist of not more than 15 members.
              (d) The representation in the Advisory Committee on Construction Safety and Health is described in § 1912.3.
            
            
              § 1912.10
              Terms of continuing committee members.
              (a) Each member of a continuing committee established under section 7(b) of the Act, other than those appointed to a committee when it is formed initially shall serve for a period of 2 years. Appointment of a member to the Committee for a fixed time period shall not affect the authority of the Secretary to remove, in his or her discretion, any member at any time. If a member resigns or is removed before his or her term expires, the Secretary of Labor may appoint for the remainder of the unexpired term a new member who shall represent the same interest as his or her predecessor.
              (b) To provide for continuity in the membership of continuing committees the initial appointments of its members may be varied. For example, in the case of a 15-member committee, the Assistant Secretary could appoint two members representing Federal and State agencies, two members representing employers, two members representing employees, and two members representing other interests to one year terms. He could appoint two members representing Federal and State agencies, two members representing employers, two members representing employees, and one member representing other interests for two year terms. Thereafter, at the expiration of such terms, members would be appointed or reappointed for regular terms of two years. The initial appointments to committees with fewer than 15 members could be similarly varied.
              [38 FR 28035, Oct. 11, 1973, as amended at 67 FR 659, Jan. 7, 2002]
            
            
              § 1912.11
              Terms of ad hoc committee members.
              Each member of an ad hoc advisory committee shall serve for such period as the Assistant Secretary may prescribe in his notice of appointment. Appointment of a member to the Committee for a fixed time period shall not affect the authority of the Secretary to remove, in his or her discretion, any member at any time. If a member resigns or is removed before his or her term expires, the Secretary of Labor may appoint a new member to serve for the remaining portion of the period prescribed in the notice appointing the original member of the committee.
              [67 FR 659, Jan. 7, 2002]
            
            
              § 1912.12
              Termination of advisory committees; renewal.
              (a) Every standards advisory committee established under section 7(b) of the Act shall terminate not later than 2 years after its charter has been filed, unless its charter is renewed by appropriate action for a successive period of not more than 2 years. The procedure for renewal shall be the same as that specified in paragraph (b) of this section.

              (b) Each advisory committee established under section 7(b) of the Act which is in existence on January 5, 1973, shall terminate by January 5, 1975, unless it is renewed before the latter date. Before any advisory committee can be renewed, the Assistant Secretary must determine that such renewal is necessary, and so inform the Department of Labor's Committee Management Officer. The OMB Secretariat must be informed of this determination and the reasons for it. Such determination shall be made not more than 60 days before the scheduled date of termination. If the OMB Secretariat concurs, a new charter shall be filed renewing the advisory committee and a notice of the renewal shall be published in the Federal Register.
              
              (c) Unless provided otherwise by the Assistant Secretary, the duration of a subgroup of a committee shall not be longer than that of the parent committee.
              (d) No advisory committee required to file a new charter under this section shall take any action (other than the preparation and filing of charter) before the date on which the charter is filed.
            
          
          
            Operation of Advisory Committees
            
              § 1912.25
              Call of meetings.
              No advisory committee shall hold any meeting except at the call of, or with the advance approval, of the Assistant Secretary or his representative designated for this purpose. The Department of Labor's Committee Management Officer shall be promptly informed of any meeting that is called.
            
            
              § 1912.26
              Approval of agenda.
              Each meeting of an advisory committee shall be conducted in accordance with an agenda approved by the Assistant Secretary or his representative designated for this purpose. No particular form for the agency is prescribed.
            
            
              § 1912.27
              Notice of meetings.

              Public notice of any meeting of an advisory committee shall be given by the officer or employee calling the meeting at least fifteen (15) days in advance of the meeting; except when it is impractical to do so, or in an emergency situation, in which event shorter advance notice may be given to the extent that any advance notice is practical. It shall, however, be a general policy to publish notices as far in advance of the meeting as circumstances will permit. Such notice shall be given by publication in the Federal Register. In addition, notice may be given by such other means as press releases.
              [48 FR 23185, May 24, 1983]
            
            
              § 1912.28
              Contents of notice.
              (a) The notice shall give the name of the committee, and the time and place of the meeting.
              (b) The notice shall describe fully or summarize adequately the agenda.
              (c) The notice shall announce that the meeting is open to the public.
              (d) The notice shall indicate that interested persons have an opportunity to file statements in written form with the committee. The notice may specify whether the statements are to be filed before or during the meeting.
              (1) The chairman may permit oral statements before the committee by interested persons. In exercising his discretion in this regard, the chairman shall take into consideration the number of persons in attendance, the nature and extent of their proposed individual participation, the extent to which presentations would anticipate presentations which may be made in any rulemaking proceeding under section 6 of the Act subsequent to the recommendations of the committee, and the time, resources, and facilities available to the committee. When counsel is made available to the committee, the chairman shall consult counsel before making a decision on whether to permit oral statements. In his discretion, the chairman, upon consultation with counsel if made available to the committee, may allow or preclude the questioning of committee members or other participants.
              (2) The person calling the meeting may provide in the notice of the meeting that summaries of any proposed oral presentations be filed in advance of the meeting, and may allow or preclude the questioning of committee members or other participants.
            
            
              § 1912.29
              Attendance by members.

              Any person appointed by the Assistant Secretary to an advisory committee has a right to be present at any duly called meeting. If any person representing the interests of employers, employees, or the States is unable to be present at a duly called meeting, he may notify the Assistant Secretary or his designee, and request that another member of the Committee representing the same interests be permitted to vote in his place on any matters coming before the advisory committee in the particular meeting. The request may be oral or in writing, and shall be accompanied by a statement of reasons for the anticipated absence. The Assistant Secretary or his designee shall grant the request whenever he is convinced that the reasons for absence are valid and that number of requested proxies for any particular meeting will not be so numerous as to impede materially the deliberations of the advisory committee.
            
            
              § 1912.30
              Quorum; committee procedure.
              (a) A majority of the members of any advisory committee, including the Construction Safety Advisory Committee, shall constitute a quorum, so long as there are present at least one member who is a representative of employees and one member who is a representative of employers.
              (b) In the absence of its chairman, the committee may designate a member to preside at any meeting thereof.
            
            
              § 1912.31
              Experts and consultants.
              At the request of an advisory committee or the person calling a meeting of an advisory committee, the Assistant Secretary may make available to the committee any experts or consultants in the field involved. Any expert or consultant so made available may participate in the deliberations of the committee with the consent of the committee.
            
            
              § 1912.32
              Presence of OSHA officer or employee.
              The meetings of all advisory committees shall be in the presence of an OSHA officer or employee designated for this purpose. Such officer or employee shall be empowered to adjourn any meeting whenever he determines adjournment to be in the public interest.
            
            
              § 1912.33
              Minutes.
              (a) Detailed minutes of advisory committee meetings shall be prepared, as directed, and certified as accurate, by the Chairman of the committee. In addition to the minutes there shall be kept verbatim transcripts of all advisory committee meetings.
              (b) The minutes shall include at least the following:
              (1) A list of the advisory committee members and agency employees who were present at the meeting;
              (2) Any significant conclusions reached which are not recommendations;
              (3) Any written information made available for consideration by the committee, including copies of all reports received, issued, or approved by the committee;
              (4) Any recommendations made by the committee to the Assistant Secretary and the reasons therefor;
              (5) An explanation of the extent, if any, of public participation, including a list of interested persons who presented oral or written statements; and an estimate of the number of the members of the public who attended the meeting.
            
            
              § 1912.34
              Freedom of Information Act.
              Subject to the Freedom of Information Act (5 U.S.C. 552) and part 70 of this title and part 1913 of this chapter, there shall be available for public inspection and copying in the Office of Standards, Occupational Safety and Health Administration, documents which were made available to or prepared for or by each advisory committee.
            
            
              § 1912.35
              Availability and cost of transcripts.
              Except where prohibited by contractual agreements entered into before the effective date of the Federal Advisory Committee Act (January 5, 1973), any transcripts of advisory committee meetings are to be made available to any person at the actual cost of duplication.
            
            
              § 1912.36
              Advice of advisory committees.

              (a) Approval by a majority of all members of an advisory committee is encouraged for rendering advice or making recommendations. However, a failure to marshal a majority of all members of an advisory committee shall not be a reason for not giving advice to the Assistant Secretary. The Assistant Secretary shall be informed of any concurring or dissenting views.
              (b) An advisory committee shall submit to the Assistant Secretary its recommendations within 90 days from the date of its commencement of its assigned tasks, or within such longer or shorter period otherwise prescribed by the Assistant Secretary or one of his representatives. If a committee believes that it cannot submit its recommendations within the applicable period, its chairman may make a written request for an extension of time to the Director of the Office of Standards, before the expiration of the period. The Director of the Office of Standards may grant such a request, provided that the period of the extension or extensions, together with the original period for the submission of recommendations, is not longer than 270 days from the date the advisory committee commenced its assigned tasks.
              (c) In a case where an advisory committee has not submitted its recommendations by the end of the applicable period therefor, the Assistant Secretary may dissolve the committee and direct the immediate transmittal to him of any materials submitted to, or prepared by, the advisory committee.
            
          
          
            Miscellaneous
            
              § 1912.40
              General services.
              The Assistant Secretary shall provide supporting services to advisory committees. Such services shall include clerical, stenographic, and other forms of technical assistance.
            
            
              § 1912.41
              Legal services.
              The Solicitor of Labor shall provide such legal assistance as may be necessary or appropriate for advisory committees to carry out their functions in accordance with the requirements of this part.
            
            
              § 1912.42
              Reservation.
              The policies and procedures set forth in this part are intended for general application. In specific situations where the Assistant Secretary determines that different policies or procedures would better serve the objectives of the Act, such policies or procedures may be modified upon appropriate notice to any persons affected by the modification to the extent that such policies or procedures are consistent with the Federal Advisory Committee Act and OMB Circular A-63, and are approved by the Solicitor under part 15 of this title.
            
            
              § 1912.43
              Petitions for changes in the rules; complaints.
              (a) Each interested person shall have the right to petition for the issuance, amendment, or repeal of rules published in this part. Any such petition will be considered in a reasonable time. Prompt notice shall be given of the denial in whole or in part of any petition. Except in affirming a prior denial or when the denial is self-explanatory, the notice shall be accompanied by a brief statement of the reasons therefor.
              (b) Any advisory committee member or any other aggrieved person may file a written complaint with the Assistant Secretary alleging noncompliance with the rules in this part. Any complaint must be timely filed, but in no case shall any complaint be filed later than thirty (30) days following the act of alleged noncompliance. Any complaint shall be acted upon promptly and a written notice of the disposition of the complaint shall be provided to the complainant.
            
            
              § 1912.44
              Definitions.
              As used in this part 1912, unless the context clearly requires otherwise:
              (a) Act means the Williams-Steiger Occupational Safety and Health Act of 1970 (84 Stat. 1590; 29 U.S.C. 650).

              (b)(1) For purposes of implementing the Federal Advisory Committee Act, the term Advisory Committee has the same meaning as set forth in section 3 (2) thereof. Hence, the term includes subcommittees to the extent that the conduct of their meetings relates to matters regulated by the Federal Advisory Committee Act. Consistent with that definition as interpreted in Office of Management and Budget (OMB) Circular A-63, the term does not include informal subgroups having few characteristics of formal advisory committees.
              (2)(i) For purposes of the Act, the term means any committee appointed under section 7(b) thereof to provide advice to the Assistant Secretary in the development of occupational safety and health standards under the Act.
              (ii) The term also includes the Advisory Committee on Construction Safety and Health established under the Construction Safety Act.
              (c) Assistant Secretary means the Assistant Secretary of Labor for Occupational Safety and Health.
              (d) Committee charter means an order, statement or proclamation of the Assistant Secretary establishing, continuing, or using an advisory committee, as the case may be.
              (e) Construction Safety Act means section 107 of the Contract Work Hours and Safety Standards Act (83 Stat. 96; 40 U.S.C. 333).
            
          
        
        
          Pt. 1912a
          PART 1912a—NATIONAL ADVISORY COMMITTEE ON OCCUPATIONAL SAFETY AND HEALTH
          
            Sec.
            1912a.1
            Purpose and scope.
            1912a.2
            Membership.
            1912a.3
            Terms of membership.
            1912a.4
            Meetings.
            1912a.5
            Advice and recommendations.
            1912a.6
            Quorum.
            1912a.7
            Notice of meetings.
            1912a.8
            Contents of notice.
            1912a.9
            Assistance to the committee.
            1912a.10
            Presence of OSHA officer or employee.
            1912a.11
            Minutes; transcript.
            1912a.12
            Charter.
            1912a.13
            Subcommittees and subgroups.
            1912a.14
            Petitions for changes in the rules; complaints.
          
          
            Authority:
            Secs. 4, 6, 7, 8, Occupational Safety and Health Act of 1970 (29 U.S.C. 653, 655, 656, 657); 5 U.S.C. 553; Federal Advisory Committee Act (5 U.S.C. App. 2); Secretary of Labor's Order No. 12-71 (36 FR 8754), 8-76 (41 FR 25059), 9-83 (48 FR 35736), or 3-2000 (65 FR 50017), as applicable.
          
          
            Source:
            38 FR 28934, Oct. 18, 1973, unless otherwise noted.
          
          
            § 1912a.1
            Purpose and scope.
            (a) Section 7(a) of the Williams-Steiger Occupational Safety and Health Act of 1970 establishes a National Advisory Committee on Occupational Safety and Health (hereinafter referred to as the Committee), to advise, consult with, and make recommendations to the Secretary of Labor and the Secretary of Health, Education, and Welfare, on matters relating to the administration of the Act.
            (b) This part 1912a sets forth the procedures used by the Committee in fulfilling its responsibilities. They are intended to comply with the requirements of the Federal Advisory Committee Act (Pub. L. 92-463), which obligates advisory committees used by federal agencies to adhere to certain basic methods of operation and administration.
          
          
            § 1912a.2
            Membership.
            The Committee is a continuing advisory body of 12 members. Two members will represent management, two members will represent labor, two members will represent the occupational health professions, two members will represent the occupational safety professions, and four members will represent the public. The Secretary of Health, Education, and Welfare will designate the two members representative of the occupational health professions and two of the members representative of the public. All the members will be selected upon the basis of their experience and competence in the field of occupational safety and health. All the members will be appointed by the Secretary of Labor, who will designate one of the public members as Chairman.
          
          
            § 1912a.3
            Terms of membership.

            Commencing on July 1, 1973, the terms of membership shall be divided into two classes, each consisting of six members. Members of the first class shall be appointed for a term of one year. Members of the second class shall be appointed for a term of two years. Thereafter, members shall be appointed for regular terms of two years. At all times the Committee shall be composed of representatives of management, labor, and occupational safety and health professions, and of the public. Appointment of a member to the Committee for a fixed time period shall not affect the authority of the Secretary to remove, in his or her discretion, any member at any time. If a member resigns or is removed before his or her term expires, the Secretary of Labor may appoint for the remainder of the unexpired term a new member who shall represent the same interest as his or her predecessor.
            [67 FR 660, Jan. 7, 2002]
          
          
            § 1912a.4
            Meetings.
            (a) The Committee shall hold no fewer than two meetings during each calendar year and, it is contemplated that no more than six meetings a year will be held. No meeting shall be held except at the call of or with the advance approval of:
            (1) The Secretary of Labor, or his duly authorized representative; or
            (2) The Secretary of Health, Education, and Welfare, or his duly authorized representative.
            (b) An agenda shall be approved in advance by the person calling or approving the meeting, in consultation with the Chairman or his delegate. No particular form for the agenda is prescribed. Members of the Committee may propose items for the agenda to the Chairman.
          
          
            § 1912a.5
            Advice and recommendations.
            Any advice or recommendations of the Committee shall be given or made with approval of a majority of all Committee members present. The Chairman shall include in any report of such advice or recommendations any concurring or dissenting views as well as abstentions and absences. Any member may submit his own advice and recommendations in the form of individual views with respect to any matter which has been considered by the Committee.
          
          
            § 1912a.6
            Quorum.
            (a) A majority of the members of the Committee shall constitute a quorum.
            (b) In an absence of brief duration of its Chairman, the Committee may designate a public member to preside at any meeting thereof. In case of an extended absence, the Secretary of Labor or his delegate shall appoint a public member to preside.
            [38 FR 28934, Oct. 18, 1973, as amended at 48 FR 23185, May 24, 1983]
          
          
            § 1912a.7
            Notice of meetings.

            Public notice of any meeting of the Committee shall be given by the person calling the meeting in accordance with § 1912a.4 or at his direction at least fifteen (15) days in advance of the meeting; except when it is impractical to do so, or in an emergency situation, in which event shorter advance notice may be given. Such notice shall be given by publication in the Federal Register as much in advance of the meeting as circumstances will permit. In addition, notice may be given by such other means as press releases.
            [48 FR 23185, May 24, 1983]
          
          
            § 1912a.8
            Contents of notice.
            (a) Notices of meetings shall describe fully or summarize adequately the agenda.
            (b) The notice shall announce that the meeting is open to the public.
            (c) The notice shall indicate that interested persons have an opportunity to file statements in written form with the Committee. The notice shall specify when the statements are to be filed with the Committee.
            (d) In the discretion of the Chairman of the meeting, oral statements may be made before the Committee by interested persons after taking into consideration the number of persons in attendance, the nature and extent of their proposed individual participation, and the time, resources, and facilities available to the Committee. As a general policy, time for such presentations will be made available only at subcommittee meetings. The time for a meeting of the full committee does not normally permit the reception of such presentations without substantially intruding upon the frequently limited time that the members may be able to devote to the meeting. The person calling the meeting may provide in the notice of the meeting that summaries of any proposed oral presentations be filed in advance of the meeting.
          
          
            
            § 1912a.9
            Assistance to the committee.
            (a) At the request of the Committee or the person calling a meeting, the Assistant Secretary of Labor for Occupational Safety and Health may make available to the Committee any needed experts or consultants. Any expert or consultant so made available may participate in the deliberations of the Committee with the consent of the Committee.
            (b) The Assistant Secretary shall furnish the Committee an executive secretary. He shall also furnish such secretarial, clerical, and other services as are deemed necessary to the conduct of its business.
            (c) The Solicitor of Labor shall provide such legal assistance as may be necessary or appropriate for the Committee to carry out its functions in accordance with the requirements of this part.
          
          
            § 1912a.10
            Presence of OSHA officer or employee.
            The meetings of all advisory committees shall be in the presence of an officer or employee of the Federal Government referred to in § 1912a.4. Such officer or employee shall be empowered to adjourn any meeting whenever he determines adjournment to be in the public interest.
          
          
            § 1912a.11
            Minutes; transcript.
            (a) Detailed minutes of the Committee meetings shall be prepared, and shall be certified as accurate by the Chairman. In addition to the minutes there shall be kept verbatim transcripts of the Committee meetings.
            (b) The minutes shall include at least the following:
            (1) A list of the Committee members and agency employees who were present at the meeting;
            (2) Any significant conclusions reached which are not recommendations;
            (3) Any written information made available for consideration by the Committee, including copies of all reports received, issued, or approved by the Committee;
            (4) Any recommendations made by the Committee and the reasons therefor;
            (5) An explanation of the extent, if any, of public participation, including a list of interested persons who presented oral or written statements; and an estimate of the number of the members of the public who attended the meeting.
          
          
            § 1912a.12
            Charter.
            The Committee shall operate in accordance with its charter. In accordance with section 14(b)(2) of the Federal Advisory Committee Act, there shall be filed on behalf of the Committee a charter in accordance with section 9(c) thereof upon the expiration of each successive two-year period following December 28, 1970, the date of enactment of the Occupational Safety and Health Act.
          
          
            § 1912a.13
            Subcommittees and subgroups.

            (a) The Chairman may appoint from among the members of the Committee any number of subcommittees for the purpose of assisting the Committee in carrying out its functions. All the provisions of this part regarding the conduct of Committee meetings are applicable to the conduct of subcommittee meetings. For example, any meeting of subcommittees shall be open to the public, and notice of subcommittee meetings shall be published in the Federal Register.
            
            (b) The purpose of any subcommittee is to give advice and make recommendations solely to the full Committee and under no circumstances may any subcommittee act outside this purpose. The Chairman may appoint any member of a Subcommittee to act as Chairman.
            (c) Subcommittee shall operate in accordance with the Committee's charter and the procedures set forth in this part.
            (d) The Chairman may appoint temporary informal subgroups from among the members to perform such services as assisting the Committee or the Chairman by gathering technical information or for suggesting schedules, plans, agenda, terms or methods of operation.
          
          
            
            § 1912a.14
            Petitions for changes in the rules; complaints.
            (a) Any interested person shall have the right to petition for the issuance, amendment, or repeal of rules published in this part. Any such petition will be considered in a reasonable time. Prompt notice shall be given of the denial in whole or in part of any petition. Except in affirming a prior denial or when the denial is self-explanatory the notice shall be accompanied by a brief statement of the reasons therefor.
            (b) Any advisory committee member or any other aggrieved person may file a written complaint with the Assistant Secretary alleging noncompliance with the rules in this part. Any complaint must be timely filed, but in no case shall any complaint be filed later than thirty (30) days following the day on which the act of alleged noncompliance occurred. Any complaint shall be acted upon promptly and a written notice of the disposition of the complaint shall be provided to the complainant.

            (c) Complaints and petitions should make reference to this § 1912a.14 and be filed and addressed as follows:
            
            
              Assistant Secretary of Labor for Occupational Safety and Health
              United States Department of Labor
              Washington, D.C. 20210.
            
          
        
        
          Pt. 1913
          PART 1913—RULES OF AGENCY PRACTICE AND PROCEDURE CONCERNING OSHA ACCESS TO EMPLOYEE MEDICAL RECORDS
          
            Authority:
            Sec. 8, Occupational Safety and Health Act of 1970 (29 U.S.C. 657); Sec. e, Privacy Act (5 U.S.C. 552a(e); 5 U.S.C. 301); Secretary of Labor's Order No. 8-76 (41 FR 25059), or 5-2002 (67 FR 65008) as applicable.
          
          
            § 1913.10
            Rules of agency practice and procedure concerning OSHA access to employee medical records.
            (a) General policy. OSHA access to employee medical records will in certain circumstances be important to the agency's performance of its statutory functions. Medical records, however, contain personal details concerning the lives of employees. Due to the substantial personal privacy interests involved, OSHA authority to gain access to personally identifiable employee medical information will be exercised only after the agency has made a careful determination of its need for this information, and only with appropriate safeguards to protect individual privacy. Once this information is obtained, OSHA examination and use of it will be limited to only that information needed to accomplish the purpose for access. Personally identifiable employee medical information will be retained by OSHA only for so long as needed to accomplish the purpose for access, will be kept secure while being used, and will not be disclosed to other agencies or members of the public except in narrowly defined circumstances. This section establishes procedures to implement these policies.
            (b) Scope and application. (1) Except as provided in paragraphs (b) (3) through (6) below, this section applies to all requests by OSHA personnel to obtain access to records in order to examine or copy personally identifiable employee medical information, whether or not pursuant to the access provisions of 29 CFR 1910.1020(e).
            (2) For the purposes of this section, “personally identifiable employee medical information” means employee medical information accompanied by either direct identifiers (name, address, social security number, payroll number, etc.) or by information which could reasonably be used in the particular circumstances indirectly to identify specific employees (e.g., exact age, height, weight, race, sex, date of initial employment, job title, etc.).
            (3) This section does not apply to OSHA access to, or the use of, aggregate employee medical information or medical records on individual employees which is not in a personally identifiable form. This section does not apply to records required by 29 CFR part 1904, to death certificates, or to employee exposure records, including biological monitoring records treated by 29 CFR 1910.1020(c)(5) or by specific occupational safety and health standards as exposure records.

            (4) This section does not apply where OSHA compliance personnel conduct an examination of employee medical records solely to verify employer compliance with the medical surveillance recordkeeping requirements of an occupational safety and health standard, or with 29 CFR 1910.1020. An examination of this nature shall be conducted on-site and, if requested, shall be conducted under the observation of the recordholder. The OSHA compliance personnel shall not record and take off-site any information from medical records other than documentation of the fact of compliance or non-compliance.
            (5) This section does not apply to agency access to, or the use of, personally identifiable employee medical information obtained in the course of litigation.
            (6) This section does not apply where a written directive by the Assistant Secretary authorizes appropriately qualified personnel to conduct limited reviews of specific medical information mandated by an occupational safety and health standard, or of specific biological monitoring test results.

            (7) Even if not covered by the terms of this section, all medically related information reported in a personally identifiable form shall be handled with appropriate discretion and care befitting all information concerning specific employees. There may, for example, be personal privacy interests involved which militate against disclosure of this kind of information to the public (See, 29 CFR 70.26 and 70a.3).
            (c) Responsible persons—(1) Assistant Secretary. The Assistant Secretary of Labor for Occupational Safety and Health (Assistant Secretary) shall be responsible for the overall administration and implementation of the procedures contained in this section, including making final OSHA determinations concerning:
            (i) Access to personally identifiable employee medical information (paragraph (d)), and
            (ii) Inter-agency transfer or public disclosure of personally identifiable employee medical information (paragraph (m)).
            (2) OSHA Medical Records Officer. The Assistant Secretary shall designate an OSHA official with experience or training in the evaluation, use, and privacy protection of medical records to be the OSHA Medical Records Officer. The OSHA Medical Records Officer shall report directly to the Assistant Secretary on matters concerning this section and shall be responsible for:
            (i) Making recommendations to the Assistant Secretary as to the approval or denial of written access orders (paragraph (d)),
            (ii) Assuring that written access orders meet the requirements of paragraphs (d) (2) and (3) of this section,
            (iii) Responding to employee, collective bargaining agent, and employer objections concerning written access orders (paragraph (f)),
            (iv) Regulating the use of direct personal identifiers (paragraph (g)),
            (v) Regulating internal agency use and security of personally identifiable employee medical information (paragraphs (h) through (j)),
            (vi) Assuring that the results of agency analyses of personally identifiable medical information are, where appropriate, communicated to employees (paragraph (k)),
            (vii) Preparing an annual report of OSHA's experience under this section (paragraph (l)), and
            (viii) Assuring that advance notice is given of intended inter-agency transfers or public disclosures (paragraph (m)).
            (3) Principal OSHA Investigator. The Principal OSHA Investigator shall be the OSHA employee in each instance of access to personally identifiable employee medical information who is made primarily responsible for assuring that the examination and use of this information is performed in the manner prescribed by a written access order and the requirements of this section (paragraphs (d) through (m). When access is pursuant to a written access order, the Principal OSHA Investigator shall be professionally trained in medicine, public health, or allied fields (epidemiology, toxicology, industrial hygiene, biostatistics, environmental health, etc.).
            (d) Written access orders—(1) Requirement for written access order. Except as provided in paragraph (d)(4) below, each request by an OSHA representative to examine or copy personally identifiable employee medical information contained in a record held by an employer or other recordholder shall be made pursuant to a written access order which has been approved by the Assistant Secretary upon the recommendation of the OSHA Medical Records Officer. If deemed appropriate, a written access order may constitute, or be accompanied by, an administrative subpoena.
            (2) Approval criteria for written access order. Before approving a written access order, the Assistant Secretary and the OSHA Medical Records Officer shall determine that:
            (i) The medical information to be examined or copied is relevant to a statutory purpose and there is a need to gain access to this personally identifiable information,
            (ii) The personally identifiable medical information to be examined or copied is limited to only that information needed to accomplish the purpose for access, and
            (iii) The personnel authorized to review and analyze the personally identifiable medical information are limited to those who have a need for access and have appropriate professional qualifications.
            (3) Content of written access order. Each written access order shall state with reasonable particularity:
            (i) The statutory purposes for which access is sought,
            (ii) A general description of the kind of employee medical information that will be examined and why there is a need to examine personally identifiable information,
            (iii) Whether medical information will be examined on-site, and what type of information will be copied and removed off-site,
            (iv) The name, address, and phone number of the Principal OSHA Investigator and the names of any other authorized persons who are expected to review and analyze the medical information.
            (v) The name, address, and phone number of the OSHA Medical Records Officer, and
            (vi) The anticipated period of time during which OSHA expects to retain the employee medical information in a personally identifiable form.
            (4) Special situations. Written access orders need not be obtained to examine or copy personally identifiable employee medical information under the following circumstances:
            (i) Specific written consent. If the specific written consent of an employee is obtained pursuant to 29 CFR 1910.1020(e)(2)(ii), and the agency or an agency employee is listed on the authorization as the designated representative to receive the medical information, then a written access order need not be obtained. Whenever personally identifiable employee medical information is obtained through specific written consent and taken off-site, a Principal OSHA Investigator shall be promptly named to assure protection of the information, and the OSHA Medical Records Officer shall be notified of this person's identity. The personally identifiable medical information obtained shall thereafter be subject to the use and security requirements of paragraphs (h) through (m) of this section.
            (ii) Physician consultations. A written access order need not be obtained where an OSHA staff or contract physician consults with an employer's physician concerning an occupational safety or health issue. In a situation of this nature, the OSHA physician may conduct on-site evaluation of employee medical records in consultation with the employer's physician, and may make necessary personal notes of his or her findings. No employee medical records, however, shall be taken off-site in the absence of a written access order or the specific written consent of an employee, and no notes of personally identifiable employee medical information made by the OSHA physician shall leave his or her control without the permission of the OSHA Medical Records Officer.
            (e) Presentation of written access order and notice to employees. (1) The Principal OSHA Investigator, or someone under his or her supervision, shall present at least two (2) copies each of the written access order and an accompanying cover letter to the employer prior to examining or obtaining medical information subject to a written access order. At least one copy of the written access order shall not identify specific employees by direct personal identifier. The accompanying cover letter shall summarize the requirements of this section and indicate that questions or objections concerning the written access order may be directed to the Principal OSHA Investigator or to the OSHA Medical Records Officer.
            (2) The Principal OSHA Investigator shall promptly present a copy of the written access order (which does not identify specific employees by direct personal identifier) and its accompanying cover letter to each collective bargaining agent representing employees whose medical records are subject to the written access order.

            (3) The Principal OSHA Investigator shall indicate that the employer must promptly post a copy of the written access order which does not identify specific employees by direct personal identifier, as well as post its accompanying cover letter (See, 29 CFR 1910.1020(e)(3)(ii)).
            (4) The Principal OSHA Investigator shall discuss with any collective bargaining agent and with the employer the appropriateness of individual notice to employees affected by the written access order. Where it is agreed that individual notice is appropriate, the Principal OSHA Investigator shall promptly provide to the employer an adequate number of copies of the written access order (which does not identify specific employees by direct personal identifier) and its accompanying cover letter to enable the employer either to individually notify each employee or to place a copy in each employee's medical file.
            (f) Objections concerning a written access order. All employee, collective bargaining agent, and employer written objections concerning access to records pursuant to a written access order shall be transmitted to the OSHA Medical Records Officer. Unless the agency decides otherwise, access to the records shall proceed without delay notwithstanding the lodging of an objection. The OSHA Medical Records Officer shall respond in writing to each employee's and collective bargaining agent's written objection to OSHA access. Where appropriate, the OSHA Medical Records Officer may revoke a written access order and direct that any medical information obtained by it be returned to the original recordholder or destroyed. The Principal OSHA Investigator shall assure that such instructions by the OSHA Medical Records Officer are promptly implemented.
            (g) Removal of direct personal identifiers. Whenever employee medical information obtained pursuant to a written access order is taken off-site with direct personal identifiers included, the Principal OSHA Investigator shall, unless otherwise authorized by the OSHA Medical Records Officer, promptly separate all direct personal identifiers from the medical information, and code the medical information and the list of direct identifiers with a unique identifying number for each employee. The medical information with its numerical code shall thereafter be used and kept secured as though still in a directly identifiable form. The Principal OSHA Investigator shall also hand deliver or mail the list of direct personal identifiers with their corresponding numerical codes to the OSHA Medical Records Officer. The OSHA Medical Records Officer shall thereafter limit the use and distribution of the list of coded identifiers to those with a need to know its contents.
            (h) Internal agency use of personally identifiable employee medical information. (1) The Principal OSHA Investigator shall in each instance of access be primarily responsible for assuring that personally identifiable employee medical information is used and kept secured in accordance with this section.
            (2) The Principal OSHA Investigator, the OSHA Medical Records Officer, the Assistant Secretary, and any other authorized person listed on a written access order may permit the examination or use of personally identifiable employee medical information by agency employees and contractors who have a need for access, and appropriate qualifications for the purpose for which they are using the information. No OSHA employee or contractor is authorized to examine or otherwise use personally identifiable employee medical information unless so permitted.

            (3) Where a need exists, access to personally identifiable employee medical information may be provided to attorneys in the Office of the Solicitor of Labor, and to agency contractors who are physicians or who have contractually agreed to abide by the requirements of this section and implementing agency directives and instructions.
            (4) OSHA employees and contractors are only authorized to use personally identifiable employee medical information for the purposes for which it was obtained, unless the specific written consent of an employee is obtained as to a secondary purpose, or the procedures of paragraphs (d) through (g) of this section are repeated with respect to the secondary purpose.
            (5) Whenever practicable, the examination of personally identifiable employee medical information shall be performed on-site with a minimum of medical information taken off-site in a personally identifiable form.
            (i) Security procedures. (1) Agency files containing personally identifiable employee medical information shall be segregated from other agency files. When not in active use, files containing this information shall be kept secured in a locked cabinet or vault.
            (2) The OSHA Medical Records Officer and the Principal OSHA Investigator shall each maintain a log of uses and transfers of personally identifiable employee medical information and lists of coded direct personal identifiers, except as to necessary uses by staff under their direct personal supervision.
            (3) The photocopying or other duplication of personally identifiable employee medical information shall be kept to the minimum necessary to accomplish the purposes for which the information was obtained.
            (4) The protective measures established by this section apply to all worksheets, duplicate copies, or other agency documents containing personally identifiable employee medical information.
            (5) Intra-agency transfers of personally identifiable employee medical information shall be by hand delivery, United States mail, or equally protective means. Inter-office mailing channels shall not be used.
            (j) Retention and destruction of records. (1) Consistent with OSHA records disposition programs, personally identifiable employee medical information and lists of coded direct personal identifiers shall be destroyed or returned to the original recordholder when no longer needed for the purposes for which they were obtained.
            (2) Personally identifiable employee medical information which is currently not being used actively but may be needed for future use shall be transferred to the OSHA Medical Records Officer. The OSHA Medical Records Officer shall conduct an annual review of all centrally-held information to determine which information is no longer needed for the purposes for which it was obtained.
            (k) Results of an agency analysis using personally identifiable employee medical information. The OSHA Medical Records Officer shall, as appropriate, assure that the results of an agency analysis using personally identifiable employee medical information are communicated to the employees whose personal medical information was used as a part of the analysis.
            (l) Annual report. The OSHA Medical Records Officer shall on an annual basis review OSHA's experience under this section during the previous year, and prepare a report to the Assistant Secretary which shall be made available to the public. This report shall discuss:
            (1) The number of written access orders approved and a summary of the purposes for access,
            (2) The nature and disposition of employee, collective bargaining agent, and employer written objections concerning OSHA access to personally identifiable employee medical information, and
            (3) The nature and disposition of requests for inter-agency transfer or public disclosure of personally identifiable employee medical information.
            (m) Inter-agency transfer and public disclosure. (1) Personally identifiable employee medical information shall not be transferred to another agency or office outside of OSHA (other than to the Office of the Solicitor of Labor) or disclosed to the public (other than to the affected employee or the original recordholder) except when required by law or when approved by the Assistant Secretary.
            
            (2) Except as provided in paragraph (m)(3) of this section, the Assistant Secretary shall not approve a request for an inter-agency transfer of personally identifiable employee medical information, which has not been consented to by the affected employees, unless the request is by a public health agency which:
            (i) Needs the requested information in a personally identifiable form for a substantial public health purpose,
            (ii) Will not use the requested information to make individual determinations concerning affected employees which could be to their detriment,
            (iii) Has regulations or established written procedures providing protection for personally identifiable medical information substantially equivalent to that of this section, and

            (iv) Satisfies an exemption to the Privacy Act to the extent that the Privacy Act applies to the requested information (See, 5 U.S.C. 552a(b); 29 CFR 70a.3).
            (3) Upon the approval of the Assistant Secretary, personally identifiable employee medical information may be transferred to:
            (i) The National Institute for Occupational Safety and Health (NIOSH) and
            (ii) The Department of Justice when necessary with respect to a specific action under the Occupational Safety and Health Act.
            (4) The Assistant Secretary shall not approve a request for public disclosure of employee medical information containing direct personal identifiers unless there are compelling circumstances affecting the health or safety of an individual.

            (5) The Assistant Secretary shall not approve a request for public disclosure of employee medical information which contains information which could reasonably be used indirectly to identify specific employees when the disclosure would constitute a clearly unwarranted invasion of personal privacy (See, 5 U.S.C. 552(b)(6); 29 CFR 70.26).
            (6) Except as to inter-agency transfers to NIOSH or the Department of Justice, the OSHA Medical Records Officer shall assure that advance notice is provided to any collective bargaining agent representing affected employees and to the employer on each occasion that OSHA intends to either transfer personally identifiable employee medical information to another agency or disclose it to a member of the public other than to an affected employee. When feasible, the OSHA Medical Records Officer shall take reasonable steps to assure that advance notice is provided to affected employees when the employee medical information to be transferred or disclosed contains direct personal identifiers.
            [45 FR 35294, May 23, 1980; 45 FR 54334, Aug. 15, 1980, as amended at 71 FR 16674, Apr. 3, 2006]
          
        
        
          Pt. 1915
          PART 1915—OCCUPATIONAL SAFETY AND HEALTH STANDARDS FOR SHIPYARD EMPLOYMENT
          
            
              Subpart A—General Provisions
              Sec.
              1915.1
              Purpose and authority.
              1915.2
              Scope and application.
              1915.3
              Responsibility.
              1915.4
              Definitions.
              1915.5
              Incorporation by reference.
              1915.6
              Commercial diving operations.
              1915.7
              Competent person.
              1915.8
              OMB control numbers under the Paperwork Reduction Act.
              1915.9
              Compliance duties owed to each employee.
            
            
              Subpart B—Confined and Enclosed Spaces and Other Dangerous Atmospheres in Shipyard Employment
              1915.11
              Scope, application, and definitions applicable to this subpart.
              1915.12
              Precautions and the order of testing before entering confined and enclosed spaces and other dangerous atmospheres.
              1915.13
              Cleaning and other cold work.
              1915.14
              Hot work.
              1915.15
              Maintenance of safe conditions.
              1915.16
              Warning signs and labels.
              Appendix A to Subpart B of Part 1915—Compliance Assistance Guidelines for Confined and Enclosed Spaces and Other Dangerous Atmospheres
              Appendix B to Subpart B of Part 1915—Reprint of U.S. Coast Guard Regulations Referenced in Subpart B, for Determination of Coast Guard Authorized Persons
            
            
              Subpart C—Surface Preparation and Preservation
              1915.31
              Scope and application of subpart.
              1915.32
              Toxic cleaning solvents.
              
              1915.33
              Chemical paint and preservative removers.
              1915.34
              Mechanical paint removers.
              1915.35
              Painting.
              1915.36
              Flammable liquids.
            
            
              Subpart D—Welding, Cutting and Heating
              1915.51
              Ventilation and protection in welding, cutting and heating.
              1915.53
              Welding, cutting and heating in way of preservative coatings.
              1915.54
              Welding, cutting and heating of hollow metal containers and structures not covered by § 1915.12.
              1915.55
              Gas welding and cutting.
              1915.56
              Arc welding and cutting.
              1915.57
              Uses of fissionable material in ship repairing and shipbuilding.
            
            
              Subpart E—Scaffolds, Ladders and Other Working Surfaces
              1915.71
              Scaffolds or staging.
              1915.72
              Ladders.
              1915.73
              Guarding of deck openings and edges.
              1915.74
              Access to vessels.
              1915.75
              Access to and guarding of dry docks and marine railways.
              1915.76
              Access to cargo spaces and confined spaces.
              1915.77
              Working surfaces.
            
            
              Subpart F—General Working Conditions
              1915.80
              Scope, application, definitions and effective dates.
              1915.81
              Housekeeping.
              1915.82
              Lighting.
              1915.83
              Utilities.
              1915.84
              Working alone.
              1915.85
              Vessel radar and communication systems.
              1915.86
              Lifeboats.
              1915.87
              Medical services and first aid.
              1915.88
              Sanitation.
              1915.89
              Control of hazardous energy (lockout/tagout).
              1915.90
              Safety color code for marking physical hazards.
              1915.91
              Accident prevention signs and tags.
              1915.92
              Retention of DOT markings, placards, and labels.
              1915.93
              Motor vehicle safety equipment, operation, and maintenance.
              1915.94
              Servicing of multi-piece and single-piece rim wheels.
            
            
              Subpart G—Gear and Equipment for Rigging and Materials Handling
              1915.111
              Inspection.
              1915.112
              Ropes, chains and slings.
              1915.113
              Shackles and hooks.
              1915.114
              Chain falls and pull-lifts.
              1915.115
              Hoisting and hauling equipment.
              1915.116
              Use of gear.
              1915.117
              Qualifications of operators.
              1915.118
              Tables.
              1915.120
              Powered industrial truck operator training.
            
            
              Subpart H—Tools and Related Equipment
              1915.131
              General precautions.
              1915.132
              Portable electric tools.
              1915.133
              Hand tools.
              1915.134
              Abrasive wheels.
              1915.135
              Powder actuated fastening tools.
              1915.136
              Internal combustion engines, other than ship's equipment.
            
            
              Subpart I—Personal Protective Equipment (PPE)
              1915.151
              Scope, application and definitions.
              1915.152
              General requirements.
              1915.153
              Eye and face protection.
              1915.154
              Respiratory protection.
              1915.155
              Head protection.
              1915.156
              Foot protection.
              1915.157
              Hand and body protection.
              1915.158
              Lifesaving equipment.
              1915.159
              Personal fall arrest systems (PFAS).
              1915.160
              Positioning device systems.
              Appendix A to Subpart I of Part 1915—Non-Mandatory Guidelines for Hazard Assessment, Personal Protective Equipment (PPE) Selection, and PPE Training Program
              Appendix B to Subpart I of Part 1915—General Testing Conditions and Additional Guidelines for Personal Fall Protection Systems (Non-Mandatory)
            
            
              Subpart J—Ship's Machinery and Piping Systems
              1915.161
              Scope and application of subpart.
              1915.162
              Ship's boilers.
              1915.163
              Ship's piping systems.
              1915.164
              Ship's propulsion machinery.
              1915.165
              Ship's deck machinery.
            
            
              Subpart K—Portable, Unfired Pressure Vessels, Drums and Containers, Other Than Ship's Equipment
              1915.171
              Scope and application of subpart.
              1915.172
              Portable air receivers and other unfired pressure vessels.
              1915.173
              Drums and containers.
            
            
              Subpart L—Electrical Machinery
              1915.181
              Electrical circuits and distribution boards.
            
            
              Subparts M-O [Reserved]
            
            
              Subpart P—Fire Protection in Shipyard Employment
              1915.501
              General provisions.
              
              1915.502
              Fire safety plan.
              1915.503
              Precautions for hot work.
              1915.504
              Fire watches.
              1915.505
              Fire response.
              1915.506
              Hazards of fixed extinguishing systems on board vessels and vessel sections.
              1915.507
              Land-side fire protection systems.
              1915.508
              Training.
              1915.509
              Definitions applicable to this subpart.
              Appendix A to Subpart P of Part 1915—Model Fire Safety Plan (Non-Mandatory)
            
            
              Subparts Q-Y [Reserved]
            
            
              Subpart Z—Toxic and Hazardous Substances
              1915.1000
              Air contaminants.
              1915.1001
              Asbestos.
              1915.1002
              Coal tar pitch volatiles; interpretation of term.
              1915.1003
              13 carcinogens (4-Nitrobiphenyl, etc.).
              1915.1004
              alpha-Naphthylamine.
              1915.1005
              [Reserved]
              1915.1006
              Methyl chloromethyl ether.
              1915.1007
              3,3′-Dichlorobenzidiene (and its salts).
              1915.1008
              bis-Chloromethyl ether.
              1915.1009
              beta-Naphthylamine.
              1915.1010
              Benzidine.
              1915.1011
              4-Aminodiphenyl.
              1915.1012
              Ethyleneimine.
              1915.1013
              beta-Propiolactone.
              1915.1014
              2-Acetylaminofluorene.
              1915.1015
              4-Dimethylaminoazobenzene.
              1915.1016
              N-Nitrosodimethylamine.
              1915.1017
              Vinyl chloride.
              1915.1018
              Inorganic arsenic.
              1915.1020
              Access to employee exposure and medical records.
              1915.1024
              Beryllium.
              1915.1025
              Lead.
              1915.1026
              Chromium (VI).
              1915.1027
              Cadmium.
              1915.1028
              Benzene.
              1915.1030
              Bloodborne pathogens.
              1915.1044
              1,2-dibromo-3-chloropropane.
              1915.1045
              Acrylonitrile.
              1915.1047
              Ethylene oxide.
              1915.1048
              Formaldehyde.
              1915.1050
              Methylenedianiline.
              1915.1052
              Methylene chloride.
              1915.1053
              Respirable crystalline silica.
              1915.1200
              Hazard communication.
              1915.1450
              Occupational exposure to hazardous chemicals in laboratories.
            
          
          
            Authority:
            33 U.S.C. 941; 29 U.S.C. 653, 655, 657; Secretary of Labor's Order No. 12-71 (36 FR 8754); 8-76 (41 FR 25059), 9-83 (48 FR 35736), 1-90 (55 FR 9033), 6-96 (62 FR 111), 3-2000 (65 FR 50017), 5-2002 (67 FR 65008), 5-2007 (72 FR 31160), 4-2010 (75 FR 55355), or 1-2012 (77 FR 3912); 29 CFR part 1911; and 5 U.S.C. 553, as applicable.
          
          
            Source:
            47 FR 16986, Apr. 20, 1982, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 1915.1
              Purpose and authority.
              The provisions in this part constitute safety and health regulations issued by the Secretary pursuant to section 41 of the Longshoremen's and Harbor Workers' Compensation Act, as amended (33 U.S.C. 941) and occupational safety and health standards issued by the Secretary pursuant to section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655).
            
            
              § 1915.2
              Scope and application.
              (a) Except where otherwise provided, the provisions of this part shall apply to all ship repairing, shipbuilding and shipbreaking employments and related employments.
              (b) This part does not apply to matters under the control of the United States Coast Guard within the scope of Title 52 of the Revised Statutes and acts supplementary or amendatory thereto (46 U.S.C. secs. 1-1388 passim) including, but not restricted to, the master, ship's officer, crew members, design, construction and maintenance of the vessel, its gear and equipment; to matters within the regulatory authority of the United States Coast Guard to safeguard vessels, harbors, ports and waterfront facilities under the provisions of the Espionage Act of June 17, 1917, as amended (50 U.S.C. 191 et seq.; 22 U.S.C. 401 et seq.); including the provisions of Executive Order 10173, as amended by Executive Orders 10277 and 10352 (3 CFR, 1949-1953 Comp., pp. 356, 778 and 873); or to matters within the regulatory authority of the United States Coast Guard with respect to lights, warning devices, safety equipment and other matters relating to the promotion of safety of lives and property under section 4(e) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333).
            
            
              § 1915.3
              Responsibility.

              (a) The responsibility for compliance with the regulations of this part is placed upon “employers” as defined in § 1915.4.
              (b) This part does not apply to owners, operators, agents or masters of vessels unless such persons are acting as “employers.” However, this part is not intended to relieve owners, operators, agents or masters of vessels who are not “employers” from responsibilities or duties now placed upon them by law, regulation or custom.
              (c) The responsibilities placed upon the competent person herein shall be deemed to be the responsibilities of the employer.
            
            
              § 1915.4
              Definitions.
              (a) The term shall indicates provisions which are mandatory.
              (b) The term Secretary means the Secretary of Labor.
              (c) The term employer means an employer, any of whose employees are employed, in whole or in part, in ship repairing, shipbuilding, shipbreaking or related employments as defined in this section on the navigable waters of the United States, including dry docks, graving docks and marine railways.
              (d) The term employee means any person engaged in ship repairing, shipbuilding, shipbreaking or related employments on the navigable waters of the United States, including dry docks, graving docks and marine railways, other than the master, ship's officers, crew of the vessel, or any person engaged by the master to repair any vessel under 18 net tons.
              (e) The term gangway means any ramp-like or stair-like means of access provided to enable personnel to board or leave a vessel including accommodation ladders, gangplanks and brows.
              (f) The term vessel includes every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water, including special purpose floating structures not primarily designed for or used as a means of transportation on water.
              (g) For purposes of § 1915.74, the term barge means an unpowered, flat bottom, shallow draft vessel including scows, carfloats and lighters. For purposes of this section, the term does not include ship shaped or deep draft barges.
              (h) For purposes of § 1915.74, the term river tow boat means a shallow draft, low free board, self-propelled vessel designed to tow river barges by pushing ahead. For purposes of this section, the term does not include other towing vessels.
              (i) The term shipyard employment means ship repairing, shipbuilding, shipbreaking and related employments.
              (j) The terms ship repair and ship repairing mean any repair of a vessel including, but not restricted to, alterations, conversions, installations, cleaning, painting, and maintenance work.
              (k) The term shipbuilding means the construction of a vessel including the installation of machinery and equipment.
              (l) The term shipbreaking means any breaking down of a vessel's structure for the purpose of scrapping the vessel, including the removal of gear, equipment or any component part of a vessel.
              (m) The term related employment means any employment performed as an incident to or in conjunction with ship repairing, shipbuilding or shipbreaking work, including, but not restricted to, inspection, testing, and employment as a watchman.
              (n) The term hazardous substance means a substance which by reason of being explosive, flammable, poisonous, corrosive, oxidizing, irritant, or otherwise harmful is likely to cause injury.
              (o) The term competent person for purposes of this part means a person who is capable of recognizing and evaluating employee exposure to hazardous substances or to other unsafe conditions and is capable of specifying the necessary protection and precautions to be taken to ensure the safety of employees as required by the particular regulation under the condition to which it applies. For the purposes of subparts B, C, and D of this part, except for § 1915.35(b)(8) and § 1915.36(a)(5), to which the above definition applies, the competent person must also meet the additional requirements of § 1915.7.
              (p) The term confined space means a compartment of small size and limited access such as a double bottom tank, cofferdam, or other space which by its small size and confined nature can readily create or aggravate a hazardous exposure.
              (q) The term enclosed space means any space, other than a confined space, which is enclosed by bulkheads and overhead. It includes cargo holds, tanks, quarters, and machinery and boiler spaces.
              (r) The term hot work means riveting, welding, burning or other fire or spark producing operations.
              (s) The term cold work means any work which does not involve riveting, welding, burning or other fire or spark producing operations.
              (t) The term portable unfired pressure vessel means any pressure container or vessel used aboard ship, other than the ship's equipment, containing liquids or gases under pressure, excepting pressure vessels built to Department of Transportation regulations under 49 CFR part 178, subparts C and H.
              (u) The term powder actuated fastening tool means a tool or machine which drives a stud, pin, or fastener by means of an explosive charge.
              (v) For purposes of § 1915.97, the term hazardous material means a material which has one or more of the following characteristics:
              (1) Has a flash point below 140 °F., closed cup, or is subject to spontaneous heating;
              (2) Has a threshold limit value below 500 p.p.m. in the case of a gas or vapor, below 500 mg./m.3 for fumes, and below 25 m.p.p.c.f. in case of a dust;
              (3) Has a single dose oral LD50 below 500 mg./kg.;
              (4) Is subject to polymerization with the release of large amounts of energy;
              (5) Is a strong oxidizing or reducing agent;
              (6) Causes first degree burns to skin in short time exposure, or is systemically toxic by skin contact; or
              (7) In the course of normal operations, may produce dusts, gases, fumes, vapors, mists, or smokes which have one or more of the above characteristics.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44541, July 3, 2002]
            
            
              § 1915.5
              Incorporation by reference.
              (a) Specifications, standards, and codes of agencies of the U.S. Government, to the extent specified in the text, form a part of the regulations of this part. In addition, under the authority vested in the Secretary under the Act, the specifications, standards, and codes of organizations which are not agencies of the U.S. Government, in effect on the date of the promulgation of the regulations of this part as listed below, to the extent specified in the text, form a part of the regulations of this part.

              (b)(1) The standards listed in this section are incorporated by reference into this part with the approval of the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, OSHA must publish a document in the Federal Register and the material must be available to the public.
              (2) Any changes in the standards incorporated by reference in this part and an official historic file of such changes are available for inspection in the Docket Office at the national office of the Occupational Safety and Health Administration, U.S. Department of Labor, Washington, DC 20210; telephone: 202-693-2350 (TTY number: 877-889-5627).

              (c) Copies of standards listed in this section and issued by private standards organizations are available for purchase from the issuing organizations at the addresses or through the other contact information listed below for these private standards organizations. In addition, the standards are available for inspection at any Regional Office of the Occupational Safety and Health Administration (OSHA), or at the OSHA Docket Office, U.S. Department of Labor, 200 Constitution Avenue NW, Room N-3508, Washington, DC 20210; telephone: 202-693-2350 (TTY number: 877-889-5627). These standards are also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of these standards at NARA, telephone: 202-741-6030, or go to www.archives.gov/federalregister/cfr/ibr-locations.html.
              

              (d)Except as noted, copies of the standards listed in this paragraph (d) are available for purchase from the American National Standards Institute (ANSI), 25 West 43rd Street, 4th Floor, New York, NY 10036; telephone: 212-642-4900; fax: 212-398-0023; Web site: http://www.ansi.org.
              
              (1) ANSI A14.1-1975 Safety Requirements for Portable Wood Ladders, IBR approved for § 1915.72(a)(6).
              (2) ANSI A14.2-1972 Safety Requirements for Portable Metal Ladders, IBR approved for § 1915.72(a)(4).
              (3) ANSI B7.1-1964 Safety Code for the Use, Care, and Protection of Abrasive Wheels, IBR approval for § 1915.134(c)

              (4) ANSI Z41-1999, American National Standard for Personal Protection—Protective Footwear; IBR approved for § 1915.156(b)(1)(ii). Copies of ANSI Z41-1999 are available for purchase only from the National Safety Council, P.O. Box 558, Itasca, IL 60143-0558; telephone: 1-800-621-7619; fax: 708-285-0797; Web site: http://www.nsc.org.
              

              (5) ANSI Z41-1991, American National Standard for Personal Protection—Protective Footwear; IBR approved for § 1915.156(b)(1)(iii). Copies of ANSI Z41-1991 are available for purchase only from the National Safety Council, P.O. Box 558, Itasca, IL 60143-0558; telephone: 1-800-621-7619; fax: 708-285-0797; Web site: http://www.nsc.org.
              
              (6) ANSI/ISEA Z87.1-2010, Occupational and Educational Personal Eye and Face Protection Devices, Approved April 13, 2010; IBR approved for § 1915.153(b). Copies are available for purchase from:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              
              (7) ANSI Z87.1-2003, Occupational and Educational Personal Eye and Face Protection Devices, approved June 19, 2003; IBR approved for § 1910.153(b). Copies available for purchase from the:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              
              (8) ANSI Z87.1-1989 (R-1998), Practice for Occupational and Educational Eye and Face Protection, Reaffirmation approved January 4, 1999; IBR approved for § 1910.153(b). Copies are available for purchase from:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              

              (9) American National Standards Institute (ANSI) Z89.1-2009, American National Standard for Industrial Head Protection, approved January 26, 2009; IBR approved for § 1915.155(b)(1)(i). Copies of ANSI Z89.1-2009 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              

              (10) American National Standards Institute (ANSI) Z89.1-2003, American National Standard for Industrial Head Protection; IBR approved for § 1915.155(b)(1)(ii). Copies of ANSI Z89.1-2003 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              

              (11) American National Standards Institute (ANSI) Z89.1-1997, American National Standard for Personnel Protection—Protective Headwear for Industrial Workers—Requirements; IBR approved for § 1915.155(b)(1)(iii). Copies of ANSI Z89.1-1997 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              
              (12) ANSI/IESNA RP-7-01, Recommended Practice for Lighting Industrial Facilities, ANSI approved July 26, 2001, IBR approved for § 1915.82(a)(3).
              (13) ANSI/ISEA Z308.1-2009, Revision of ANSI Z308.1-2003, Minimum Requirements for Workplace First Aid Kits and Supplies, ANSI approved May 8, 2009, IBR approved for § 1915.87 Appendix A.
              (e) The following material is available for purchase from the American Society of Mechanical Engineers, 345 East 47th Street, New York, New York 10017:
              (e)(1) ASME Boiler and Pressure Vessel Code, Section VIII, Rules for Construction of Unfired Pressure Vessels, 1963, IBR approved for § 1915.172(a).
              (2) [Reserved]
              (f) The following material is available for purchase from the American Conference of Governmental Industrial Hygienists (ACGIH), 1014 Broadway, Cincinnati, OH 45202:
              (f)(1) Threshold limit values, 1970, IBR approved for §§ 1915.12(b) and 1915.1000, table Z.
              (i) The following material is available for purchase from the National Fire Protection Association, 1 Batterymarch Park, PO Box 9101, Quincy, MA 02269-9101:
              (1) NFPA 1981-2002 Standard on Open-Circuit Self-Contained Breathing Apparatus for Fire and Emergency Services, IBR approved for 1915.505(e)(3)(v).
              (2) NFPA 1971-2000, Standard on Protective Ensemble for Structural Fire Fighting, IBR approved for § 1915.505(e)(4)(ii).
              (3) NFPA 1976-2000, Standard on Protective Ensemble for Proximity Fire Fighting, IBR approved for § 1915.505(e)(5).
              (4) NFPA 1982-1998, Standard on Personal Alert Safety Systems (PASS), IBR approved for § 1915.505(e)(6)(ii).
              (5) NFPA 1983-2001, Standard on Fire Service Life Safety Rope and System Components, IBR approved for § 1915.505(e)(7)(i).
              (6) NFPA 10-2002 Standard for Portable Fire Extinguishers, IBR approved for §§ 1915.507(b)(1) and (b)(2).
              (7i) NFPA 14-2003 Standard for the Installation of Standpipe and Hose Systems, IBR approved for §§ 1915.507(b)(2) and (d)(1).
              (8) NFPA 72-2002 National Fire Alarm Code, IBR approved for § 1915.507(c)(6).
              (9) NFPA 13-2002 Standard for the Installation of Sprinkler Systems, IBR approved for § 1915.507(d)(2).
              (10) NFPA 750-2003 Standard on Water Mist Fire Protection Systems, IBR approved for § 1915.507(d)(2).
              (11) NFPA 25-2002, Inspection, Testing, and Maintenance of Water-Based Fire Protection Systems, IBR approved for § 1915.507(d)(2).
              (12) NFPA 15-2001, Standard for Water Spray Fixed Systems for Fire Protection, IBR approved for § 1915.507(d)(3).
              (13) NFPA 11-2005 Standard for Low-, Medium-, and High-Expansion Foam, IBR approved for § 1915.507(d)(3).
              (14) NFPA 17-2002, Standard for Dry Chemical Extinguishing Systems, IBR approved for § 1915.507(d)(4).
              (15) NFPA 12-2005, Standard on Carbon Dioxide Extinguishing Systems, IBR approved for § 1915.507(d)(5).
              (16) NFPA 12A-2004, Standard on Halon 1301 Fire Extinguishing Systems, IBR approved for § 1915.507(d)(5).
              (17) NFPA 2001-2004, Standard on Clean Agent Fire Extinguishing Systems, IBR approved for § 1915.507(d)(5).
              (18) NFPA 1403-2002, Standard on Live Fire Training Evolutions, IBR approved for § 1915.508(d)(8).
              (2) [Reserved]

              (g) Copies of the standards listed in this paragraph (g) are available for purchase from ASTM International, 100 Barr Harbor Drive, P.O. Box C700, West Conshohocken, PA 19428-2959; telephone: 610-832-9585; fax: 610-832-9555; e-mail: seviceastm.org; Web site: http://www.astm.org:
              (1) ASTM F-2412-2005, Standard Test Methods for Foot Protection; IBR approved for § 1915.156(b)(1)(i).
              (2) ASTM F-2413-2005, Standard Specification for Performance Requirements for Protective Footwear; IBR approved for § 1915.156(b)(1)(i).

              (h) The following material is available from the International Labour Organization (ILO), 4 route des Morillons, CH-1211 Genève 22, Switzerland; telephone: +41 (0) 22 799 6111; fax: +41 (0) 22 798 8685; website: www.ilo.org/.
                
              
              (1) Guidelines for the Use of the ILO International Classification of Radiographs of Pneumoconioses, Revised Edition 2011, Occupational safety and health series; 22 (Rev.2011), IBR approved for § 1915.1001.
              (2) [Reserved]
              [61 FR 26359, May 24, 1996, as amended at 67 FR 44541, July 3, 2002; 69 FR 18803, Apr. 9, 2004; 69 FR 55702, Sept. 15, 2004; 71 FR 60846, Oct. 17, 2006; 74 FR 46357, Sept. 9, 2009; 76 FR 24698, May 2, 2011; 77 FR 37598, June 22, 2012; 81 FR 16090, Mar. 25, 2016; 84 FR 21555, May 14, 2019]
            
            
              § 1915.6
              Commerical diving operations.
              Commerical diving operations shall be subject to subpart T of part 1910, §§ 1910.401-1910.441 of this chapter.
            
            
              § 1915.7
              Competent person.
              (a) Application. This section applies to shipyard employment.
              (b) Designation. (1) One or more competent persons shall be designated by the employer in accordance with the applicable requirements of this section, unless the requirements of subparts B, C, D and H of this part are always carried out by a Marine Chemist. Exception: The employer may designate any person who meets the applicable portions of the criteria set forth in paragraph (c) of this section as a competent person who is limited to performing testing to the following situations:
              (i) Repair work on small craft in boat yards where only combustible gas indicator tests are required for fuel tank leaks or when using flammable paints below decks;
              (ii) Building of wooden vessels where only knowledge of the precautions to be taken when using flammable paints is required;
              (iii) The breaking of vessels where there is no fuel oil or other flammable hazard; and
              (iv) Tests and inspections performed to comply with §§ 1915.35(b)(8) and 1915.36(a)(5).
              (2)(i) The employer shall maintain either a roster of designated competent persons or a statement that a Marine Chemist will perform the tests or inspections which require a competent person.
              (ii) The employer shall make the roster of designated persons or the statement available to employees, the employee's representative, the Director or the Assistant Secretary upon request.
              (iii) The roster shall contain, as a minimum, the following:
              (A) The employers' name,
              (B) The designated competent person's name(s), and
              (C) The date the employee was trained as a competent person.
              (c) Criteria. The employer shall ensure that each designated competent person has the following skills and knowledge:
              (1) Ability to understand and carry out written or oral information or instructions left by Marine Chemist, Coast Guard authorized persons and Certified Industrial Hygienists;
              (2) Knowledge of subparts B, C, D and H of this part;
              (3) Knowledge of the structure, location, and designation of spaces where work is done;
              (4) Ability to calibrate and use testing equipment including but not limited to, oxygen indicators, combustible gas indicators, carbon monoxide indicators, and carbon dioxide indicators, and to interpret accurately the test results of that equipment;
              (5) Ability to perform all required tests and inspections which are or may be performed by a competent person as set forth in subparts B, C, D and H of this part.
              (6) Ability to inspect, test, and evaluate spaces to determine the need for further testing by a Marine Chemist or a Certified Industrial Hygienist; and
              (7) Ability to maintain records required by this section.
              (d) Recordkeeping. (1) When tests and inspections are performed by a competent person, Marine Chemist, or Certified Industrial Hygienist as required by any provisions of subparts B, C, D, or H of this part, the employer shall ensure that the person performing the test and inspection records the location, time, date, location of inspected spaces, and the operations performed, as well as the test results and any instructions.

              (2) The employer shall ensure that the records are posted in the immediate vicinity of the affected operations while work in the spaces is in progress. The records shall be kept on file for a period of at least three months from the completion date of the specific job for which they were generated.
              (3) The employer shall ensure that the records are available for inspection by the Assistant Secretary, Director, and employees and their representatives.
              [59 FR 37856, July 25, 1994]
            
            
              § 1915.8
              OMB control numbers under the Paperwork Reduction Act.
              The following sections or paragraphs contain a collection of information requirement which has been approved by the Office of Management and Budget under the control number listed.
              
                
                  29 CFR citation
                  OMB control No.
                
                
                  1915.11-1915.16
                  1218-0011
                
                
                  1915.83
                  1218-0259
                
                
                  1915.87
                  1218-0259
                
                
                  1915.88
                  1218-0259
                
                
                  1915.89
                  1218-0259
                
                
                  1915.113
                  1218-0220
                
                
                  1915.152(b)
                  1218-0215
                
                
                  1915.152(e)
                  1218-0215
                
                
                  1915.159(d)
                  1218-0215
                
                
                  1915.160(d)
                  1218-0215
                
                
                  1915.172
                  1218-0220
                
                
                  1915.501(d)
                  1218-0248
                
                
                  1915.502(a)
                  1218-0248
                
                
                  1915.502(b)
                  1218-0248
                
                
                  1915.502(c)
                  1218-0248
                
                
                  1915.502(d)
                  1218-0248
                
                
                  1915.504(a)
                  1218-0248
                
                
                  1915.505(a)
                  1218-0248
                
                
                  1915.505(b)
                  1218-0248
                
                
                  1915.505(d)
                  1218-0248
                
                
                  1915.506(b)
                  1218-0248
                
                
                  1915.507(c)
                  1218-0248
                
                
                  1915.508(a)
                  1218-0248
                
                
                  1915.508(b)
                  1218-0248
                
                
                  1915.508(c)
                  1218-0248
                
                
                  1915.508(d)
                  1218-0248
                
                
                  1915.508(e)
                  1218-0248
                
                
                  1915.508(f)
                  1218-0248
                
                
                  1915.1001
                  1218-0195
                
                
                  1915.1003
                  1218-0085
                
                
                  1915.1004
                  1218-0084
                
                
                  1915.1006
                  1218-0086
                
                
                  1915.1007
                  1218-0083
                
                
                  1915.1008
                  1218-0087
                
                
                  1915.1009
                  1218-0089
                
                
                  1915.1010
                  1218-0082
                
                
                  1915.1011
                  1218-0090
                
                
                  1915.1012
                  1218-0080
                
                
                  1915.1013
                  1218-0079
                
                
                  1915.1014
                  1218-0088
                
                
                  1915.1015
                  1218-0044
                
                
                  1915.1016
                  1218-0081
                
                
                  1915.1017
                  1218-0010
                
                
                  1915.1018
                  1218-0104
                
                
                  1915.1024
                  1218-0267
                
                
                  1915.1025
                  1218-0092
                
                
                  1915.1026
                  1218-0252
                
                
                  1915.1027
                  1218-0185
                
                
                  1915.1028
                  1218-0129
                
                
                  1915.1030
                  1218-0180
                
                
                  1915.1044
                  1218-0101
                
                
                  1915.1045
                  1218-0126
                
                
                  1915.1047
                  1218-0108
                
                
                  1915.1048
                  1218-0145
                
                
                  1915.1050
                  1218-0184
                
                
                  1915.1053
                  1218-0266
                
                
                  1915.1120
                  1218-0065
                
                
                  1915.1200
                  1218-0072
                
                
                  1915.1450
                  1218-0131
                
              
              [61 FR 5509, Feb. 13, 1996, as amended at 62 FR 33547, June 20, 1997; 63 FR 13340, Mar. 19, 1998; 70 FR 13371, Mar. 21, 2005; 71 FR 38086, July 5, 2006; 77 FR 19, Jan. 3, 2012; 81 FR 48710, July 27, 2016; 83 FR 9703, Mar. 7, 2018]
            
            
              § 1915.9
              Compliance duties owed to each employee.
              (a) Personal protective equipment. Standards in this part requiring the employer to provide personal protective equipment (PPE), including respirators and other types of PPE, because of hazards to employees impose a separate compliance duty with respect to each employee covered by the requirement. The employer must provide PPE to each employee required to use the PPE, and each failure to provide PPE to an employee may be considered a separate violation.
              (b) Training. Standards in this part requiring training on hazards and related matters, such as standards requiring that employees receive training or that the employer train employees, provide training to employees, or institute or implement a training program, impose a separate compliance duty with respect to each employee covered by the requirement. The employer must train each affected employee in the manner required by the standard, and each failure to train an employee may be considered a separate violation.
              [73 FR 75587, Dec. 12, 2008]
            
          
          
            Subpart B—Confined and Enclosed Spaces and Other Dangerous Atmospheres in Shipyard Employment
            
              Source:
              59 FR 37857, July 25, 1994, unless otherwise noted.
            
            
              
              § 1915.11
              Scope, application and definitions applicable to this subpart.
              (a) Scope and application. This subpart applies to work in confined and enclosed spaces and other dangerous atmospheres in shipyard employment, including vessels, vessel sections, and on land-side operations regardless of geographic location.
              (b) Definitions applicable to this subpart. Adjacent spaces means those spaces bordering a subject space in all directions, including all points of contact, corners, diagonals, decks, tank tops, and bulkheads.
              
                Assistant Secretary means the Assistant Secretary of Labor for Occupational Safety and Health, or designated representative.
              
                Certified Industrial Hygienist (CIH) means an industrial hygienist who is certified by the American Board of Industrial Hygiene.
              
                Coast Guard authorized person means an individual who meets the requirement of appendix B to subpart B of this part 1915 for tank vessels, for passenger vessels, and for cargo and miscellaneous vessels.
              
                Dangerous atmosphere means an atmosphere that may expose employees to the risk of death, incapacitation, impairment of ability to self-rescue (i.e., escape unaided from a confined or enclosed space), injury, or acute illness.
              
                Director means the Director of the National Institute for Occupational Safety and Health, U.S. Department of Health and Human Services, or designated representative.
              
                Enter with Restrictions denotes a space where entry for work is permitted only if engineering controls, personal protective equipment, clothing, and time limitations are as specified by the Marine Chemist, Certified Industrial Hygienist, or the shipyard competent person.
              
                Entry means the action by which a person passes through an opening into a space. Entry includes ensuing work activities in that space and is considered to have occurred as soon as any part of the entrant's body breaks the plane of an opening into the space.
              
                Hot work means any activity involving riveting, welding, burning, the use of powder-actuated tools or similar fire-producing operations. Grinding, drilling, abrasive blasting, or similar spark-producing operations are also considered hot work except when such operations are isolated physically from any atmosphere containing more than 10 percent of the lower explosive limit of a flammable or combustible substance.
              
                Immediately dangerous to life or health (IDLH) means an atmosphere that poses an immediate threat to life or that is likely to result in acute or immediate severe health effects.
              
                Inert or inerted atmosphere means an atmospheric condition where:
              (1) The oxygen content of the atmosphere in the space is maintained at a level equal to or less than 8.0 percent by volume or at a level at or below 50 percent of the amount required to support combustion, whichever is less; or
              (2) The space is flooded with water and the vapor concentration of flammable or combustible materials in the free space atmosphere above the water line is less than 10 percent of the lower explosive limit for the flammable or combustible material.
              
                Labeled means identified with a sign, placard, or other form of written communication, including pictograms, that provides information on the status or condition of the work space to which it is attached.
              
                Lower explosive limit (LEL) means the minimum concentration of vapor in air below which propagation of a flame does not occur in the presence of an ignition source.
              
                Marine Chemist means an individual who possesses a current Marine Chemist Certificate issued by the National Fire Protection Association.
              
                Not Safe for Hot Work denotes a space where hot work may not be performed because the conditions do not meet the criteria for Safe for Hot Work.
              
                Nationally Recognized Testing Laboratory (NRTL) means an organization recognized by OSHA, in accordance with appendix A of 29 CFR 1910.7, which tests for safety and lists or labels or accepts equipment and materials that meet all the criteria found in § 1910.7(b)(1) through (b)(4)(ii).
              
              
                Not Safe for Workers denotes a space where an employee may not enter because the conditions do not meet the criteria for Safe for Workers.
              
                Oxygen-deficient atmosphere means an atmosphere having an oxygen concentration of less than 19.5 percent by volume.
              
                Oxygen-enriched atmosphere means an atmosphere that contains 22.0 percent or more oxygen by volume.
              
                Safe for Hot Work denotes a space that meets all of the following criteria:
              (1) The oxygen content of the atmosphere does not exceed 22.0 percent by volume;
              (2) The concentration of flammable vapors in the atmosphere is less than 10 percent of the lower explosive limit;
              (3) The residues or materials in the space are not capable of producing a higher concentration than permitted in paragraph (1) or (2) of the above, under existing atmospheric conditions in the presence of hot work and while maintained as directed by the Marine Chemist or competent person, and
              (4) All adjacent spaces have been cleaned, or inerted, or treated sufficiently to prevent the spread of fire.
              
                Safe for Workers denotes a space that meets the following criteria:
              (1) The oxygen content of the atmosphere is at least 19.5 percent and below 22 percent by volume;
              (2) The concentration of flammable vapors is below 10 percent of the lower explosive limit (LEL);
              (3) Any toxic materials in the atmosphere associated with cargo, fuel, tank coatings, or inerting media are within permissible concentrations at the time of the inspection; and
              (4) Any residues or materials associated with the work authorized by the Marine Chemist, Certified Industrial Hygienist, or competent person will not produce uncontrolled release of toxic materials under existing atmospheric conditions while maintained as directed.
              
                Space means an area on a vessel or vessel section or within a shipyard such as, but not limited to: cargo tanks or holds; pump or engine rooms; storage lockers; tanks containing flammable or combustible liquids, gases, or solids; rooms within buildings; crawl spaces; tunnels; or accessways. The atmosphere within a space is the entire area within its bounds.
              
                Upper explosive limit (UEL) means the maximum concentration of flammable vapor in air above which propagation of flame does not occur on contact with a source of ignition.
              
                Vessel section means a sub-assembly, module, or other component of a vessel being built, repaired, or broken.
              
                Visual inspection means the physical survey of the space, its surroundings and contents to identify hazards such as, but not limited to, restricted accessibility, residues, unguarded machinery, and piping or electrical systems.
            
            
              § 1915.12
              Precautions and the order of testing before entering confined and enclosed spaces and other dangerous atmospheres.
              The employer shall ensure that atmosphereic testing is performed in the following sequence: oxygen content, flammability, toxicity.
              (a) Oxygen content. (1) The employer shall ensure that the following spaces are visually inspected and tested by a competent person to determine the atmosphere's oxygen content prior to initial entry into the space by an employee:
              (i) Spaces that have been sealed, such as, but not limited to, spaces that have been coated and closed up, and non-ventilated spaces that have been freshly painted;
              (ii) Spaces and adjacent spaces that contain or have contained combustible or flammable liquids or gases;
              (iii) Spaces and adjacent spaces that contain or have contained liquids, gases, or solids that are toxic, corrosive, or irritant;
              (iv) Spaces and adjacent spaces that have been fumigated; and
              (v) Spaces containing materials or residues of materials that create an oxygen-deficient atmosphere.

              (2) If the space to be entered contains an oxygen deficient atmosphere, the space shall be labeled “Not Safe for Workers” or, if oxygen-enriched, “Not Safe for Workers—Not Safe for Hot Work.” If an oxygen-deficient or oxygen-enriched atmosphere is found, ventilation shall be provided at volumes and flow rates sufficient to ensure that the oxygen content is maintained at or above 19.5 percent and below 22.0 percent by volume. The warning label may be removed when the oxygen content is equal to or greater than 19.5 and less than 22.0 percent by volume.
              (3) An employee may not enter a space where the oxygen content, by volume, is below 19.5 percent or above 22.0 percent. Exception: An employee may enter for emergency rescue or for a short duration for installation of ventilation equipment necessary to start work in the space provided:
              (i) The atmosphere in the space is monitored for oxygen content, by volume, continuously; and

              (ii) Respiratory protection and other appropriate personal protective equipment and clothing are provided in accordance with subpart I of this part.
              
              
                Note to paragraph (a):
                Other provisions for work in IDLH atmospheres are located in subpart I of this part.
              
              
              (b) Flammable atmospheres. (1) The employer shall ensure that spaces and adjacent spaces that contain or have contained combustible or flammable liquids or gases are:
              (i) Inspected visually by the competent person to determine the presence of combustible or flammable liquids; and
              (ii) Tested by a competent person prior to entry by an employee to determine the concentration of flammable vapors and gases within the space.
              (2) If the concentration of flammable vapors or gases in the space to be entered is equal to or greater than 10 percent of the lower explosive limit, the space shall be labeled “Not Safe for Workers” and “Not Safe for Hot Work.” Ventilation shall be provided at volumes and flow rates sufficient to ensure that the concentration of flammable vapors is maintained below 10 percent of the lower explosive limit. The warning labels may be removed when the concentration of flammable vapors is below 10 percent of the lower explosive limit.
              (3) An employee may not enter a space where the concentration of flammable vapors or gases is equal to or greater than 10 percent of the lower explosive limit. Exception: An employee may enter for emergency rescue or for a short duration for installation of ventilation equipment necessary to start work in the space, provided:
              (i) No ignition sources are present;
              (ii) The atmosphere in the space is monitored continuously;
              (iii) Atmospheres at or above the upper explosive limit are maintained; and

              (iv) Respiratory protection and other appropriate personal protective equipment and clothing are provided in accordance with subpart I of this part.
              
              
                Note 1 to paragraph (b):
                Additional provisions for work in IDLH atmospheres are located in subpart I of this part.
              
              
                Note 2 to paragraph (b):
                Additional provisions for work in spaces containing a flammable substance which also has a permissible exposure limit, are located in subpart Z of 29 CFR part 1915, and § 1915.12(c).
              
              
              (c) Toxic, corrosive, irritant or fumigated atmospheres and residues. (1) The employer shall ensure that spaces or adjacent spaces that contain or have contained liquids, gases, or solids that are toxic, corrosive or irritant are:
              (i) Inspected visually by the competent person to determine the presence of toxic, corrosive, or irritant residue contaminants; and
              (ii) Tested by a competent person prior to initial entry by an employee to determine the air concentration of toxics, corrosives, or irritants within the space.
              (2) If a space contains an air concentration of a material which exceeds a part 1915 subpart Z permissible exposure limit (PEL) or is IDLH, the space shall be labeled “Not Safe for Workers.” Ventilation shall be provided at volumes and flow rates which will ensure that air concentrations are maintained within the PEL or, in the case of contaminants for which there is no established PEL, below the IDLH. The warning label may be removed when the concentration of contaminants is maintained within the PEL or below IDLH level.
              (3) If a space cannot be ventilated to within the PELs or is IDLH, a Marine Chemist or CIH must re-test until the space can be certified “Enter with Restrictions” or “Safe for Workers.”

              (4) An employee may not enter a space whose atmosphere exceeds a PEL or is IDLH. Exception: An employee may enter for emergency rescue, or for a short duration for installation of ventilation equipment provided:
              (i) The atmosphere in the space is monitored continuously;

              (ii) Respiratory protection and other necessary and appropriate personal protective equipment and clothing are provided in accordance with subpart I of this part.
              
              
                Note to paragraph (c):
                Other provisions for work in IDLH atmospheres are located in subpart I of this part.
              
              
              (d) Training of employees entering confined and enclosed spaces or other dangerous atmospheres. (1) The employer shall ensure that each employee that enters a confined or enclosed space and other areas with dangerous atmospheres is trained to perform all required duties safely.
              (2) The employer shall ensure that each employee who enters a confined space, enclosed space, or other areas with dangerous atmospheres is trained to:
              (i) Recognize the characteristics of the confined space;
              (ii) Anticipate and be aware of the hazards that may be faced during entry;
              (iii) Recognize the adverse health effects that may be caused by the exposure to a hazard;
              (iv) Understand the physical signs and reactions related to exposures to such hazards;
              (v) Know what personal protective equipment is needed for safe entry into and exit from the space;
              (vi) Use personal protective equipment; and
              (vii) Where necessary, be aware of the presence and proper use of barriers that may be needed to protect an entrant from hazards.
              (3) The employer shall ensure that each entrant into confined or enclosed spaces or other dangerous atmospheres is trained to exit the space or dangerous atmosphere whenever:
              (i) The employer or his or her representative orders evacuation;
              (ii) An evacuation signal such as an alarm is activated ; or
              (iii) The entrant perceives that he or she is in danger.
              (4) The employer shall provide each employee with training:
              (i) Before the entrant begins work addressed by this section; and
              (ii) Whenever there is a change in operations or in an employee's duties that presents a hazard about which the employee has not previously been trained.
              (5) The employer shall certify that the training required by paragraphs (d)(1) through (d)(4) of this section has been accomplished.
              (i) The certification shall contain the employee's name, the name of the certifier, and the date(s) of the certification.
              (ii) The certification shall be available for inspection by the Assistant Secretary, the Director, employees, and their representatives.
              (e) Rescue teams. The employer shall either establish a shipyard rescue team or arrange for an outside rescue team which will respond promptly to a request for rescue service.
              (1) Shipyard rescue teams shall meet the following criteria:
              (i) Each employee assigned to the shipyard team shall be provided with and trained to use the personal protective equipment he or she will need, including respirators and any rescue equipment necessary for making rescues from confined and enclosed spaces and other dangerous atmospheres.
              (ii) Each employee assigned to the shipyard rescue team shall be trained to perform his or her rescue functions including confined and enclosed and other dangerous atmosphere entry.

              (iii) Shipyard rescue teams shall practice their skills at least once every 12 months. Practice drills shall include the use of mannequins and rescue equipment during simulated rescue operations involving physical facilities that approximate closely those facilities from which rescue may be needed.
              
              
                Note to paragraph (e)(1)(iii):
                If the team performs an actual rescue during the 12 month period, an additional practice drill for that type of rescue is not required.
              
              

              (iv) At least one person on each rescue team shall maintain current certification in basic first aid which includes maintenance of an airway, control of bleeding, maintenance of circulation and cardiopulmonary resuscitation (CPR) skills.
              

              (2) The employer shall inform outside rescue teams of the hazards that the team may encounter when called to perform confined and enclosed space or other dangerous atmosphere rescue at the employer's facility so that the rescue team can be trained and equipped.
              
              
                Note to paragraph (e):
                The criteria for in-house rescue, listed in paragraph (e)(1) can be used by the employer in evaluating outside rescue services.
              
              
              (f) Exchanging hazard information between employers. Each employer whose employees work in confined and enclosed spaces or other dangerous atmospheres shall ensure that all available information on the hazards, safety rules, and emergency procedures concerning those spaces and atmospheres is exchanged with any other employer whose employees may enter the same spaces.
              [59 FR 37857, July 25, 1994, as amended at 60 FR 14219, Mar. 16, 1995]
            
            
              § 1915.13
              Cleaning and other cold work.
              (a) Locations covered by this section. The employer shall ensure that manual cleaning and other cold work are not performed in the following spaces unless the conditions of paragraph (b) of this section have been met:
              (1) Spaces containing or having last contained bulk quantities of combustible or flammable liquids or gases; and
              (2) Spaces containing or having last contained bulk quantities of liquids, gases or solids that are toxic, corrosive or irritating.
              (b) Requirements for performing cleaning or cold work. (1) Liquid residues of hazardous materials shall be removed from work spaces as thoroughly as practicable before employees start cleaning operations or cold work in a space. Special care shall be taken to prevent the spilling or the draining of these materials into the water surrounding the vessel, or for shore-side operations, onto the surrounding work area.
              (2) Testing shall be conducted by a competent person to determine the concentration of flammable, combustible, toxic, corrosive, or irritant vapors within the space prior to the beginning of cleaning or cold work.
              (3) Continuous ventilation shall be provided at volumes and flow rates sufficient to ensure that the concentration(s) of:

              (i) Flammable vapor is maintained below 10 percent of the lower explosive limit; and
              
              
                Note to paragraph (b)(3)(i):
                Spaces containing highly volatile residues may require additional ventilation to keep the concentration of flammable vapors below 10 percent of the lower explosive limit and within the permissible exposure limit.
              
              
              (ii) Toxic, corrosive, or irritant vapors are maintained within the permissible exposure limits and below IDLH levels.

              (4) Testing shall be conducted by the competent person as often as necessary during cleaning or cold work to assure that air concentrations are below 10 percent of the lower explosive limit and within the PELs and below IDLH levels. Factors such as, but not limited to, temperature, volatility of the residues and other existing conditions in and about the spaces are to be considered in determining the frequency of testing necessary to assure a safe atmosphere.
              
              
                Note to paragraph (b)(4):
                See appendix A for additional information on frequency of testing.
              
              
              (5) Spills or other releases of flammable, combustible, toxic, corrosive, and irritant materials shall be cleaned up as work progresses.
              (6) An employee may not enter a confined or enclosed space or other dangerous atmosphere if the concentration of flammable or combustible vapors in work spaces exceeds 10 percent of the lower explosive limit. Exception: An employee may enter for emergency rescue or for a short duration for installation of ventilation equipment provided:
              (i) No ignition sources are present;
              (ii) The atmosphere in the space is monitored continuously;
              (iii) The atmosphere in the space is maintained above the upper explosive limit; and

              (iv) Respiratory protection, personal protective equipment, and clothing are provided in accordance with subpart I of this part.
              
              
                Note to paragraph (b)(6):

                Other provisions for work in IDLH and other dangerous atmospheres are located in subpart I of this part.
              
              
              (7) A competent person shall test ventilation discharge areas and other areas where discharged vapors may collect to determine if vapors discharged from the spaces being ventilated are accumulating in concentrations hazardous to employees.
              (8) If the tests required in paragraph (b)(7) of this section indicate that concentrations of exhaust vapors that are hazardous to employees are accumulating, all work in the contaminated area shall be stopped until the vapors have dissipated or been removed.

              (9) Only explosion-proof, self-contained portable lamps, or other electric equipment approved by a National Recognized Testing Laboratory (NRTL) for the hazardous location shall be used in spaces described in paragraph (a) of this section until such spaces have been certified as “Safe for Workers.”
              
              
                Note to paragraph (b)(9):
                Battery-fed, portable lamps or other electric equipment bearing the approval of a NRTL for the class, and division of the location in which they are used are deemed to meet the requirements of this paragraph.
              
              
              (10) The employer shall prominently post signs that prohibit sources of ignition within or near a space that has contained flammable or combustible liquids or gases in bulk quantities:
              (i) At the entrance to those spaces;
              (ii) In adjacent spaces; and
              (iii) In the open area adjacent to those spaces.
              (11) All air moving equipment and its component parts, including duct work, capable of generating a static electric discharge of sufficient energy to create a source of ignition, shall be bonded electrically to the structure of a vessel or vessel section or, in the case of land-side spaces, grounded to prevent an electric discharge in the space.

              (12) Fans shall have non-sparking blades, and portable air ducts shall be of non-sparking materials.
              
              
                Note to paragraph (b):
                See § 1915.12(c) of this part and applicable requirements of 29 CFR part 1915, subpart Z for other provisions affecting cleaning and cold work.
              
            
            
              § 1915.14
              Hot work.
              (a) Hot work requiring testing by a Marine Chemist or Coast Guard authorized person. (1) The employer shall ensure that hot work is not performed in or on any of the following confined and enclosed spaces and other dangerous atmospheres, boundaries of spaces or pipelines until the work area has been tested and certified by a Marine Chemist or a U.S. Coast Guard authorized person as “Safe for Hot Work”:
              (i) Within, on, or immediately adjacent to spaces that contain or have contained combustible or flammable liquids or gases.
              (ii) Within, on, or immediately adjacent to fuel tanks that contain or have last contained fuel; and
              (iii) On pipelines, heating coils, pump fittings or other accessories connected to spaces that contain or have last contained fuel.

              (iv) Exception: On dry cargo, miscellaneous and passenger vessels and in the landside operations within spaces which meet the standards for oxygen, flammability and toxicity in § 1915.12, but are adjacent to spaces containing flammable gases or liquids, with a flash point below 150 °F (65.6 °C) when the distance between such spaces and the work is 25 feet (7.62 m) or greater.
              
              
                Note to paragraph (a)(1)(iv):
                For flammable liquids with flash points above 150 °F (65.6 °C), see paragraph (b) of this section.
              
              
              (2) The certificate issued by the Marine Chemist or Coast Guard authorized person shall be posted in the immediate vicinity of the affected operations while they are in progress and kept on file for a period of at least three months from the date of the completion of the operation for which the certificate was generated.
              (b) Hot work requiring testing by a competent person. (1) Hot work is not permitted in or on the following spaces or adjacent spaces or other dangerous atmospheres until they have been tested by a competent person and determined to contain no concentrations of flammable vapors equal to or greater than 10 percent of the lower explosive limit:
              (i) Dry cargo holds,
              (ii) The bilges,

              (iii) The engine room and boiler spaces for which a Marine Chemist or a Coast Guard authorized person certificate is not required under paragraph (a)(1)(i) of this section.
              
              (iv) Vessels and vessel sections for which a Marine Chemist or Coast Guard authorized person certificate is not required under paragraph (a)(1)(iv) of this section.
              (v) Land-side confined and enclosed spaces or other dangerous atmospheres not covered by paragraph (a)(1) of this section.

              (2) If the concentration of flammable vapors or gases is equal to or greater than 10 percent of the lower explosive limit in the space or an adjacent space where the hot work is to be done, then the space shall be labeled “Not Safe for Hot Work” and ventilation shall be provided at volumes and flow rates sufficient to ensure that the concentration of flammable vapors or gases is below 10 percent by volume of the lower explosive limit. The warning label may be removed when the concentration of flammable vapors and gases are below 10 percent lower explosive limit.
              
              
                Note to § 1915.14:
                See appendix A of this subpart for additional information relevant to performing hot work safely.
              
              [59 FR 37857, July 25, 1994, as amended at 60 FR 14219, Mar. 16, 1995; 67 FR 44541, July 3, 2002]
            
            
              § 1915.15
              Maintenance of safe conditions.
              (a) Preventing hazardous materials from entering. Pipelines that could carry hazardous materials into spaces that have been certified “Safe for Workers” or “Safe for Hot Work” shall be disconnected, blanked off, or otherwise blocked by a positive method to prevent hazardous materials from being discharged into the space.
              (b) Alteration of existing conditions. When a change that could alter conditions within a tested confined or enclosed space or other dangerous atmosphere occurs, work in the affected space or area shall be stopped. Work may not be resumed until the affected space or area is visually inspected and retested and found to comply with §§ 1915.12, 1915.13, and 1915.14 of this part, as applicable.
              
              
                Note to paragraph (b):
                Examples of changes that would warrant the stoppage of work include: The opening of manholes or other closures or the adjusting of a valve regulating the flow of hazardous materials.
              
              
              (c) Tests to maintain the conditions of a Marine Chemist's or Coast Guard authorized person's certificates. A competent person shall visually inspect and test each space certified as “Safe for Workers” or “Safe for Hot Work,” as often as necessary to ensure that atmospheric conditions within that space are maintained within the conditions established by the certificate after the certificate has been issued.
              (d) Change in the conditions of a Marine Chemist's or Coast Guard authorized person's certificate. If a competent person finds that the atmospheric conditions within a certified space fail to meet the applicable requirements of §§ 1915.12, 1915.13, and 1915.14 of this part, work in the certified space shall be stopped and may not be resumed until the space has been retested by a Marine Chemist or Coast Guard authorized person and a new certificate issued in accordance with § 1915.14(a).
              (e) Tests to maintain a competent person's findings. After a competent person has conducted a visual inspection and tests required in §§ 1915.12, 1915.13, and 1915.14 of this part and determined a space to be safe for an employee to enter, he or she shall continue to test and visually inspect spaces as often as necessary to ensure that the required atmospheric conditions within the tested space are maintained.”
              (f) Changes in conditions determined by competent person's findings. After the competent person has determined initially that a space is safe for an employee to enter and he or she finds subsequently that the conditions within the tested space fail to meet the requirements of §§ 1915.12, 1915.13, and 1915.14, of this part, as applicable, work shall be stopped until the conditions in the tested space are corrected to comply with §§ 1915.12, 1915.13, and 1915.14, as applicable.
              [59 FR 37857, July 25, 1994, as amended at 60 FR 14219, Mar. 16, 1995; 67 FR 44541, July 3, 2002]
            
            
              § 1915.16
              Warning signs and labels.
              (a) Employee comprehension of signs and labels. The Employer shall ensure that each sign or label posted to comply with the requirements of this subpart is presented in a manner that can be perceived and understood by all employees.
              (b) Posting of large work areas. A warning sign or label required by paragraph (a) of this section need not be posted at an individual tank, compartment or work space within a work area if the entire work area has been tested and certified: not safe for workers, not safe for hot work, and if the sign or label to this effect is posted conspicuously at each means of access to the work area.
            
            
              Pt. 1915, Subpt. B, App. A
              Appendix A to Subpart B of Part 1915—Compliance Assistance Guidelines for Confined and Enclosed Spaces and Other Dangerous Atmospheres
              This appendix is a non-mandatory set of guidelines provided to assist employers in complying with the requirements of this subpart. This appendix neither creates additional obligations nor detracts from obligations otherwise contained in the standard. It is intended to provide explanatory information and educational material to employers and employees to foster understanding of, and compliance with, the standard.
              
                Sections 1915.11 through 1915.16. These standards are minimum safety standards for entering and working safely in vessel tanks and compartments.
              
                Section 1915.11(b) Definition of “Hot work.” There are several instances in which circumstances do not necessitate that grinding, drilling, abrasive blasting be regarded as hot work. Some examples are:
              1. Abrasive blasting of the external surface of the vessel (the hull) for paint preparation does not necessitate pumping and cleaning the tanks of the vessel.
              2. Prior to hot work on any hollow structure, the void space should be tested and appropriate precautions taken.
              
                Section 1915.11(b) Definition of “Lower explosive limit.” The terms lower flammable limit (LFL) and lower explosive limit (LEL) are used interchangeably in fire science literature.
              
                Section 1915.11(b) Definition of “Upper explosive limit.” The terms upper flammable limit (UFL) and upper explosive limit (UEL) are used interchangeably in fire science literature.
              
                Section 1915.12(a)(3). After a tank has been properly washed and ventilated, the tank should contain 20.8 percent oxygen by volume. This is the same amount found in our normal atmosphere at sea level. However, it is possible that the oxygen content will be lower. When this is the case, the reasons for this deficiency should be determined and corrective action taken.
              An oxygen content of 19.5 percent can support life and is adequate for entry. However, any oxygen level greater than 20.8 percent by volume should alert the competent person to look for the cause of the oxygen-enriched atmosphere and correct it prior to entry. In addition, any oxygen level lower than 19.5 percent level should also alert the competent person to look for the cause of the oxygen-deficiency and correct it prior to entry.
              
                Section 1915.12(b)(3) Flammable atmospheres. Atmospheres with a concentration of flammable vapors at or above 10 percent of the lower explosive limit (LEL) are considered hazardous when located in confined spaces. However, atmospheres with flammable vapors below 10 percent of the LEL are not necessarily safe.
              Such atmospheres are too lean to burn. Nevertheless, when a space contains or produces measurable flammable vapors below the 10 percent LEL, it might indicate that flammable vapors are being released or introduced into the space and could present a hazard in time. Therefore, the cause of the vapors should be investigated and, if possible, eliminated prior to entry.
              Some situations that have produced measurable concentrations of flammable vapors that could exceed 10 percent of the LEL in time are:
              1. Pipelines that should have been blanked or disconnected have opened, allowing product into the space.
              2. The vessel may have shifted, allowing product not previously cleaned and removed during washing to move into other areas of the vessel.
              3. Residues may be producing the atmosphere by releasing flammable vapor.
              
                Section 1915.12(b)(6) Flammable atmospheres that are toxic. An atmosphere with a measurable concentration of a flammable substance below 10 percent of the LEL may be above the OSHA permissible exposure limit for that substance. In that case, refer to § 1915.12(c) (2), (3), and (4).
              
                Sections 1915.13(b)(4), 1915.15(c), and 1915.15(e). The frequency with which a tank is monitored to determine if atmospheric conditions are being maintained is a function of several factors that are discussed below:
              1. Temperature. Higher temperatures will cause a combustible or flammable liquid to vaporize at a faster rate than lower temperatures. This is important since hotter days may cause tank residues to produce more vapors and that may result in the vapors exceeding 10 percent of the LEL or an overexposure to toxic contaminants.
              2. Work in the tank. Any activity in the tank could change the atmospheric conditions in that tank. Oxygen from a leaking oxyfuel hose or torch could result in an oxygen-enriched atmosphere that would more easily propagate a flame. Some welding operations use inert gas, and leaks can result in an oxygen-deficient atmosphere. Manual tank cleaning with high pressure spray devices can stir up residues and result in exposures to toxic contaminants. Simple cleaning or mucking out, where employees walk through and shovel residues and sludge, can create a change in atmospheric conditions.
              3. Period of time elapsed. If a period of time has elapsed since a Marine Chemist or Coast Guard authorized person has certified a tank as safe, the atmospheric condition should be rechecked by the competent person prior to entry and starting work.
              4. Unattended tanks or spaces. When a tank or space has been tested and declared safe, then subsequently left unattended for a period of time, it should be retested prior to entry and starting work. For example, when barges are left unattended at night, unidentified products from another barge are sometimes dumped into their empty tanks. Since this would result in a changed atmosphere, the tanks should be retested prior to entry and starting work.
              5. Work break. When workers take a break or leave at the end of the shift, equipment sometimes is inadvertently left in the tanks. At lunch or work breaks and at the end of the shift are the times when it is most likely someone will leave a burning or cutting torch in the tank, perhaps turned on and leaking oxygen or an inert gas. Since the former can produce an oxygen-enriched atmosphere, and the latter an oxygen-deficient atmosphere, tanks should be checked for equipment left behind, and atmosphere, monitored if necessary prior to re-entering and resuming work. In an oxygen-enriched atmosphere, the flammable range is severely broadened. This means that an oxygen-enriched atmosphere can promote very rapid burning.
              6. Ballasting or trimming. Changing the position of the ballast, or trimming or in any way moving the vessel so as to expose cargo that had been previously trapped, can produce a change in the atmosphere of the tank. The atmosphere should be retested after any such move and prior to entry or work.
              
                Section 1915.14 (a) and (b) Hot work. This is a reminder that other sections of the OSHA shipyard safety and health standards in part 1915 should be reviewed prior to starting any hot work. Most notably, subpart D, Welding, Cutting and Heating, places additional restrictions on hot work. The requirements of §§ 1915.51 and 1915.53 must be met before hot work is begun on any metal that is toxic or is covered by a preservative coating respectively; the requirements of § 1915.54 must be met before welding, cutting, or heating is begun on any hollow containers or structures not covered by § 1915.12.
              
                Section 1915.12(a)(2). During hot work, more than 20.8 percent oxygen by volume can be unsafe since it extends the normal flammable range. The standard permits the oxygen level to reach 22 percent by volume in order to account for instrument error. However, the cause of excess oxygen should be investigated and the source removed.
              
                Section 1915.16(b). If the entire vessel has been found to be in the same condition, then employers shall be considered to be in compliance with this requirement when signs using appropriate warning language in accordance with § 1915.16(a) are posted at the gangway and at all other means of access to the vessel.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44541, July 3, 2002; 76 FR 33609, June 8, 2011]
            
            
              Pt. 1915, Subpt. B, App. B
              Appendix B to Subpart B of Part 1915—Reprint of U.S. Coast Guard Regulations Referenced in Subpart B, for Determination of Coast Guard Authorized Persons
              This appendix provides a complete reprint of U.S. Coast Guard regulations as of October 1, 1993, referenced in subpart B for purposes of determining who is a Coast Guard authorized person.
              1. Title 46 CFR 35.01-1 (a) through (c) covering hot work on tank vessels reads as follows:
              (a) The provisions of “Standard for the Control of Gas Hazards on Vessels to be Repaired,” NFPA No. 306, published by National Fire Protection Association, 1 Batterymarch Park, Quincy, MA 02269, shall be used as a guide in conducting the inspections and issuance of certificates required by this section.
              (b) Until an inspection has been made to determine that such operation can be undertaken with safety, no alterations, repairs, or other such operations involving riveting, welding, burning, or like fire-producing actions shall be made:
              (1) Within or on the boundaries of cargo tanks that have been used to carry flammable or combustible liquid or chemicals in bulk, or within spaces adjacent to such cargo tanks; or
              (2) Within or on the boundaries of fuel tanks; or
              (3) To pipe lines, heating coils, pumps, fittings, or other appurtenances connected to such cargo or fuel tanks.
              (c) Such inspections shall be made and evidenced as follows:

              (1) In ports or places in the United States or its territories and possessions, the inspection shall be made by a Marine Chemist certificated by the National Fire Protection Association; however, if the services of such certified Marine Chemists are not reasonably available, the Officer in Charge, Marine Inspection, upon the recommendation of the vessel owner and his contractor or their representative, shall select a person who, in the case of an individual vessel, shall be authorized to make such inspection. If the inspection indicates that such operations can be undertaken with safety, a certificate setting forth the fact in writing and qualified as may be required, shall be issued by the certified Marine Chemist or the authorized person before the work is started. Such qualifications shall include any requirements as may be deemed necessary to maintain, insofar as can reasonably be done, the safe conditions in the spaces certified, throughout the operation and shall include such additional tests and certifications as considered required. Such qualifications and requirements shall include precautions necessary to eliminate or minimize hazards that may be present from protective coatings or residues from cargoes.
              2. Title 46 CFR 71.60(c)(1) covering hot work on passenger vessels reads as follows:
              (a) The provisions of “Standard for the Control of Gas Hazards on Vessels to be Repaired,” NFPA No. 306, published by National Fire Protection Association, 1 Batterymarch Park, Quincy, MA 02269, shall be used as a guide in conducting the inspections and issuance of certificates required by this section.
              (b) Until an inspection has been made to determine that such operation can be undertaken with safety, no alterations, repairs, or other such operations involving riveting, welding, burning, or like fire-producing actions shall be made:
              (1) Within or on the boundaries of cargo tanks which have been used to carry flammable or combustible liquid or chemicals in bulk, or within spaces adjacent to such cargo tanks; or
              (2) Within or on the boundaries of fuel tanks; or
              (3) To pipe lines, heating coils, pumps, fittings, or other appurtenances connected to such cargo or fuel tanks.
              (c) Such inspections shall be made and evidenced as follows:
              (1) In ports or places in the United States or its territories and possessions the inspection shall be made by a Marine Chemist certificated by the National Fire Protection Association; however, if the services of such certified Marine Chemist are not reasonably available, the Officer in Charge, Marine Inspection, upon the recommendation of the vessel owner and his contractor or their representative, shall select a person who, in the case of an individual vessel, shall be authorized to make such inspection. If the inspection indicated that such operations can be undertaken with safety, a certificate setting forth the fact in writing and qualified as may be required, shall be issued by the certified Marine Chemist or the authorized person before the work is started. Such qualifications shall include any requirements as may be deemed necessary to maintain, insofar as can reasonably be done, the safe conditions in the spaces certified throughout the operation and shall include such additional tests and certifications as considered required. Such qualifications and requirements shall include precautions necessary to eliminate or minimize hazards that may be present from protective coatings or residues from cargoes.
              3. Title 46 CFR 91.50-1(c)(1) covering hot work on cargo and miscellaneous vessels as follows:
              (a) The provisions of “Standard for the Control of Gas Hazards on Vessels to be Repaired,” NFPA No. 306, published by National Fire Protection Association, 1 Batterymarch Park, Quincy, MA 02269, shall be used as a guide in conducting the inspections and issuance of certificates required by this section.
              (b) Until an inspection has been made to determine that such operation can be undertaken with safety, no alterations, repairs, or other such operations involving riveting, welding, burning, or like fire-producing actions shall be made:
              (1) Within or on the boundaries of cargo tanks which have been used to carry flammable or combustible liquid or chemicals in bulk, or within spaces adjacent to such cargo tanks; or,
              (2) Within or on the boundaries of fuel tanks; or,
              (3) To pipe lines, heating coils, pumps, fittings, or other appurtenances connected to such cargo or fuel tanks.
              (c) Such inspections shall be made and evidenced as follows:

              (1) In ports or places in the United States or its territories and possessions the inspection shall be made by a Marine Chemist certificated by the National Fire Protection Association; however, if the services of such certified Marine Chemist are not reasonably available, the Officer in Charge, Marine Inspection, upon the recommendation of the vessel owner and his contractor or their representative, shall select a person who, in the case of an individual vessel, shall be authorized to make such inspection. If the inspection indicated that such operations can be undertaken with safety, a certificate setting forth the fact in writing and qualified as may be required, shall be issued by the certified Marine Chemist or the authorized person before the work is started. Such qualifications shall include any requirements as may be deemed necessary to maintain, insofar as can reasonably be done, the safe conditions in the spaces certified throughout the operation and shall include such additional tests and certifications as considered required. Such qualifications and requirements shall include precautions necessary to eliminate or minimize hazards that may be present from protective coatings or residues from cargoes.
            
          
          
            Subpart C—Surface Preparation and Preservation
            
              § 1915.31
              Scope and application of subpart.
              The standards contained in this subpart shall apply to ship repairing and shipbuilding and shall not apply to shipbreaking.
            
            
              § 1915.32
              Toxic cleaning solvents.
              (a) When toxic solvents are used, the employer shall employ one or more of the following measures to safeguard the health of employees exposed to these solvents.
              (1) The cleaning operation shall be completely enclosed to prevent the escape of vapor into the working space.
              (2) Either natural ventilation or mechanical exhaust ventilation shall be used to remove the vapor at the source and to dilute the concentration of vapors in the working space to a concentration which is safe for the entire work period.
              (3) Employees shall be protected against toxic vapors by suitable respiratory protective equipment in accordance with the requirements of subpart I of this part and, where necessary, against exposure of skin and eye contact with toxic solvents and their vapors by suitable clothing and equipment.
              (b) The principles in the threshold limit values to which attention is directed in § 1915.4 will be used by the Department of Labor in enforcement proceedings in defining a safe concentration of air contaminants.
              (c) When flammable solvents are used, precautions shall be taken in accordance with the requirements of § 1915.36.
              [47 FR 16986, Apr. 20, 1982, as amended at 61 FR 26351, May 24, 1996]
            
            
              § 1915.33
              Chemical paint and preservative removers.
              (a) Employees shall be protected against skin contact during the handling and application of chemical paint and preservative removers and shall be protected against eye injury by goggles or face shields in accordance with the requirements of subpart I of this part.
              (b) When using flammable paint and preservative removers, precautions shall be taken in accordance with the requirements of § 1915.36.
              (c) When using chemical paint and preservative removers which contain volatile and toxic solvents, such as benzol, acetone and amyl acetate, the provisions of § 1915.32 shall be applicable.
              (d) When using paint and rust removers containing strong acids or alkalies, employees shall be protected by suitable face shields to prevent chemical burns on the face and neck.
              (e) When steam guns are used, all employees working within range of the blast shall be protected by suitable face shields. Metal parts of the steam gun itself shall be insulated to protect the operator against heat burns.
              [47 FR 16986, Apr. 20, 1982, as amended at 61 FR 26351, May 24, 1996]
            
            
              § 1915.34
              Mechanical paint removers.
              (a) Power tools. (1) Employees engaged in the removal of paints, preservatives, rusts, or other coatings by means of power tools shall be protected against eye injury by using goggles or face shields in accordance with the requirements of subpart I of this part.
              (2) All portable rotating tools used for the removal of paints, preservatives, rusts or other coatings shall be adequately guarded to protect both the operator and nearby workers from flying missiles.
              (3) Portable electric tools shall be grounded in accordance with the requirements of § 1915.132.
              (4) In a confined space, mechanical exhaust ventilation sufficient to keep the dust concentration to a minimum shall be used, or employees shall be protected by respiratory protective equipment in accordance with the requirements of subpart I of this part.
              (b) Flame removal. (1) Hardened preservative coatings shall not be removed by flame in enclosed spaces unless the employees exposed to fumes are protected by air line respirators in accordance with the requirements of subpart I. Employees performing such an operation in the open air, and those exposed to the resulting fumes shall be protected by a fume filter type respirator in accordance with the requirements of subpart I of this part.
              (2) Flame or heat shall not be used to remove soft and greasy preservative coatings.
              (c) Abrasive blasting—(1) Equipment. Hoses and fittings used for abrasive blasting shall meet the following requirements:
              (i) Hoses. Hose of a type to prevent shocks from static electricity shall be used.
              (ii) Hose couplings. Hose lengths shall be joined by metal couplings secured to the outside of the hose to avoid erosion and weakening of the couplings.
              (iii) Nozzles. Nozzles shall be attached to the hose by fittings that will prevent the nozzle from unintentionally becoming disengaged. Nozzle attachments shall be of metal and shall fit onto the hose externally.
              (iv) Dead man control. A dead man control device shall be provided at the nozzle end of the blasting hose either to provide direct cutoff or to signal the pot tender by means of a visual and audible signal to cut off the flow, in the event the blaster loses control of the hose. The pot tender shall be available at all times to respond immediately to the signal.
              (2) Replacement. Hoses and all fittings used for abrasive blasting shall be inspected frequently to insure timely replacement before an unsafe amount of wear has occurred.
              (3) Personal protective equipment. (i) Abrasive blasters working in enclosed spaces shall be protected by hoods and air line respirators, or by air helmets of a positive pressure type in accordance with the requirements of subpart I of this part.
              (ii) Abrasive blasters working in the open shall be protected as indicated in paragraph (c)(3)(i) of this section except that when synthetic abrasive containing less than one percent free silica are used, filter type respirators approved jointly by the National Institute for Occupational Safety and Health and the Mine Safety and Health Administration for exposure to lead dusts, used in conjunction with the proper eye, face and head protection, may be used in accordance with subpart I of this part.
              (iii) Employees, other than blasters, including machine tenders and abrasive recovery men, working in areas where unsafe concentrations of abrasive materials and dusts are present shall be protected by eye and respiratory protective equipment in accordance with the requirements of subpart I of this part.
              (iv) The blaster shall be protected against injury from exposure to the blast by appropriate protective clothing, including gloves.
              (v) Since surges from drops in pressure in the hose line can be of sufficient proportions to throw the blaster off the staging, the blaster shall be protected by a safety belt when blasting is being done from elevations where adequate protection against falling cannot be provided by railings.
              [47 FR 16986, Apr. 20, 1982, as amended at 61 FR 26351, May 24, 1996]
            
            
              § 1915.35
              Painting.
              (a) Paints mixed with toxic vehicles or solvents. (1) When paints mixed with toxic vehicles or solvents are sprayed, the following conditions shall apply:
              (i) In confined spaces, employees continuously exposed to such spraying shall be protected by air line respirators in accordance with the requirements of subpart I of this part.
              (ii) In tanks or compartments, employees continuously exposed to such spraying shall be protected by air line respirators in accordance with the requirements of subpart I. Where mechanical ventilation is provided, employees shall be protected by respirators in accordance with the requirements of subpart I of this part.
              (iii) In large and well ventilated areas, employees exposed to such spraying shall be protected by respirators in accordance with the requirements of subpart I of this part.

              (2) Where brush application of paints with toxic solvents is done in confined spaces or in other areas where lack of ventilation creates a hazard, employees shall be protected by filter respirators in accordance with the requirements of subpart I of this part.
              
              (3) When flammable paints or vehicles are used, precautions shall be taken in accordance with the requirements of § 1915.36.
              (4) The metallic parts of air moving devices, including fans, blowers, and jet-type air movers, and all duct work shall be electrically bonded to the vessel's structure.
              (b) Paints and tank coatings dissolved in highly volatile, toxic and flammable solvents. Several organic coatings, adhesives and resins are dissolved in highly toxic, flammable and explosive solvents with flash points below 80 °F. Work involving such materials shall be done only when all of the following special precautions have been taken:
              (1) Sufficient exhaust ventilation shall be provided to keep the concentration of solvent vapors below ten (10) percent of the lower explosive limit. Frequent tests shall be made by a competent person to ascertain the concentration.
              (2) If the ventilation fails or if the concentration of solvent vapors reaches or exceeds ten (10) percent of the lower explosive limit, painting shall be stopped and the compartment shall be evacuated until the concentration again falls below ten (10) percent of the lower explosive limit. If the concentration does not fall when painting is stopped, additional ventilation to bring the concentration to below ten (10) percent of the lower explosive limit shall be provided.
              (3) Ventilation shall be continued after the completion of painting until the space or compartment is gas free. The final determination as to whether the space or compartment is gas free shall be made after the ventilating equipment has been shut off for at least 10 minutes.
              (4) Exhaust ducts shall discharge clear of working areas and away from sources of possible ignition. Periodic tests shall be made to ensure that the exhausted vapors are not accumulating in other areas within or around the vessel or dry dock.
              (5) All motors and control equipment shall be of the explosion-proof type. Fans shall have nonferrous blades. Portable air ducts shall also be of nonferrous materials. All motors and associated control equipment shall be properly maintained and grounded.
              (6) Only non-sparking paint buckets, spray guns and tools shall be used. Metal parts of paint brushes and rollers shall be insulated. Staging shall be erected in a manner which ensures that it is non-sparking.
              (7) Only explosion proof lights, approved by the Underwriters' Laboratories for use in Class I, Group D atmospheres, or approved as permissible by the Mine Safety and Health Administration or the U.S. Coast Guard, shall be used.
              (8) A competent person shall inspect all power and lighting cables to ensure that the insulation is in excellent condition, free of all cracks and worn spots, that there are no connections within fifty (50) feet of the operation, that lines are not overloaded, and that they are suspended with sufficient slack to prevent undue stress or chafing.
              (9) The face, eyes, head, hands, and all other exposed parts of the bodies of employees handling such highly volatile paints shall be protected. All footwear shall be non-sparking, such as rubbers, rubber boots or rubber soled shoes without nails. Coveralls or other outer clothing shall be of cotton. Rubber, rather than plastic, gloves shall be used because of the danger of static sparks.
              (10) No matches, lighted cigarettes, cigars, or pipes, and no cigarette lighters or ferrous articles shall be taken into the area where work is being done.
              (11) All solvent drums taken into the compartment shall be placed on nonferrous surfaces and shall be grounded to the vessel. Metallic contact shall be maintained between containers and drums when materials are being transferred from one to another.
              (12) Spray guns, paint pots, and metallic parts of connecting tubing shall be electrically bonded, and the bonded assembly shall be grounded to the vessel.

              (13) All employees continuously in a compartment in which such painting is being performed shall be protected by air line respirators in accordance with the requirements of subpart I of this part and by suitable protective clothing. Employees entering such compartments for a limited time shall be protected by filter cartridge type respirators in accordance with the requirements of subpart I of this part.
              (14) All employees doing exterior paint spraying with such paints shall be protected by suitable filter cartridge type respirators in accordance with the requirements of subpart I of this part and by suitable protective clothing.
              [47 FR 16986, Apr. 20, 1982, as amended at 61 FR 26351, May 24, 1996; 67 FR 44541, July 3, 2002]
            
            
              § 1915.36
              Flammable liquids.
              (a) In all cases when liquid solvents, paint and preservative removers, paints or vehicles, other than those covered by § 1915.35(b), are capable of producing a flammable atmosphere under the conditions of use, the following precautions shall be taken:
              (1) Smoking, open flames, arcs and spark-producing equipment shall be prohibited in the area.
              (2) Ventilation shall be provided in sufficient quantities to keep the concentration of vapors below ten (10) percent of their lower explosive limit. Frequent tests shall be made by a competent person to ascertain the concentration.
              (3) Scrapings and rags soaked with these materials shall be kept in a covered metal container.
              (4) Only explosion proof lights, approved by the Underwriters' Laboratories for use in Class I, Group D atmospheres, or approved as permissible by the Mine Safety and Health Administration or the U.S. Coast Guard, shall be used.
              (5) A competent person shall inspect all power and lighting cables to ensure that the insulation is in excellent condition, free of all cracks and worn spots, that there are no connections within fifty (50) feet of the operation, that lines are not overloaded, and that they are suspended with sufficient slack to prevent undue stress or chafing.
              (6) Suitable fire extinguishing equipment shall be immediately available in the work area and shall be maintained in a state of readiness for instant use.
            
          
          
            Subpart D—Welding, Cutting and Heating
            
              § 1915.51
              Ventilation and protection in welding, cutting and heating.
              (a) The provisions of this section shall apply to all ship repairing, shipbuilding, and shipbreaking operations; except that paragraph (e) of this section shall apply only to ship repairing and shipbuilding. Paragraph (g) of this section shall apply only to ship repairing.
              (b) Mechanical ventilation requirements. (1) For purposes of this section, mechanical ventilation shall meet the following requirements:
              (i) Mechanical ventilation shall consist of either general mechanical ventilation systems or local exhaust systems.
              (ii) General mechanical ventilation shall be of sufficient capacity and so arranged as to produce the number of air changes necessary to maintain welding fumes and smoke within safe limits.
              (iii) Local exhaust ventilation shall consist of freely movable hoods intended to be placed by the welder or burner as close as practicable to the work. This system shall be of sufficient capacity and so arranged as to remove fumes and smoke at the source and keep the concentration of them in the breathing zone within safe limits.
              (iv) Contaminated air exhausted from a working space shall be discharged into the open air or otherwise clear of the source of intake air.
              (v) All air replacing that withdrawn shall be clean and respirable.
              (vi) Oxygen shall not be used for ventilation purposes, comfort cooling, blowing dust or dirt from clothing, or for cleaning the work area.
              (c) Welding, cutting and heating in confined spaces. (1) Except as provided in paragraphs (c)(3) and (d)(2) of this section either general ventilation meeting the requirements of paragraph (b) of this section shall be provided whenever welding, cutting or heating is performed in a confined space.

              (2) The means of access shall be provided to a confined space and ventilation ducts to this space shall be arranged in accordance with § 1915.76(b) (1) and (2).
              
              (3) When sufficient ventilation cannot be obtained without blocking the means of access, employees in the confined space shall be protected by air line respirators in accordance with the requirements of § 1915.154, and an employee on the outside of such a confined space shall be assigned to maintain communication with those working within it and to aid them in an emergency.
              (d) Welding, cutting or heating of metals of toxic significance. (1) Welding, cutting or heating in any enclosed spaces aboard the vessel involving the metals specified below shall be performed with either general mechanical or local exhaust ventilation meeting the requirements of paragraph (b) of this section:
              (i) Zinc-bearing base or filler metals or metals coated with zinc-bearing materials.
              (ii) Lead base metals.
              (iii) Cadmium-bearing filler materials.
              (iv) Chromium-bearing metals or metals coated with chromium-bearing materials.
              (2) Welding, cutting or heating in any enclosed spaces aboard the vessel involving the metals specified below shall be performed with local exhaust ventilation in accordance with the requirements of paragraph (b) of this section or employees shall be protected by air line respirators in accordance with the requirements of § 1915.154:
              (i) Metals containing lead, other than as an impurity, or metals coated with lead-bearing materials.
              (ii) Cadmium-bearing or cadmium coated base metals.
              (iii) Metals coated with mercury-bearing metals.
              (iv) Beryllium-containing base or filler metals. Because of its high toxicity, work involving beryllium shall be done with both local exhaust ventilation and air line respirators.
              (3) Employees performing such operations in the open air shall be protected by filter type respirators, and employees performing such operations on beryllium-containing base or filler metals shall be protected by air line respirators, in accordance with the requirements of § 1915.154.
              (4) Other employees exposed to the same atmosphere as the welders or burners shall be protected in the same manner as the welder or burner.
              (e) Inert-gas metal-arc welding. (1) Since the inert-gas metal-arc welding process involves the production of ultraviolet radiation of intensities of 5 to 30 times that produced during shielded metal-arc welding, the decomposition of chlorinated solvents by ultraviolet rays, and the liberation of toxic fumes and gases, employees shall not be permitted to engage in, or be exposed to the process until the following special precautions have been taken:
              (i) The use of chlorinated solvents shall be kept at least two hundred (200) feet from the exposed arc, and surfaces prepared with chlorinated solvents shall be thoroughly dry before welding is permitted on such surfaces.
              (ii) Helpers and other employees in the area not protected from the arc by screening as provided in § 1915.56(e) shall be protected by filter lenses meeting the requirements of § 1915.153. When two or more welders are exposed to each other's arc, filter lens goggles of a suitable type meeting the requirements of § 1915.153 shall be worn under welding helmets or hand shields to protect the welder against flashes and radiant energy when either the helmet is lifted or the shield is removed.
              (iii) Welders and other employees who are exposed to radiation shall be suitably protected so that the skin is covered completely to prevent burns and other damage by ultraviolet rays. Welding helmets and hand shields shall be free of leaks and openings, and free of highly reflective surfaces.
              (iv) When inert-gas metal-arc welding is being performed on stainless steel, the requirements of paragraph (d)(2) of this section shall be met to protect against dangerous concentrations of nitrogen dioxide.
              (f) General welding, cutting, and heating. (1) Welding, cutting and heating not involving conditions or materials described in paragraph (c), (d) or (e) of this section may normally be done without mechanical ventilation or respiratory protective equipment, but where, because of unusual physical or atmospheric conditions, an unsafe accumulation of contaminants exists, suitable mechanical ventilation or respiratory protective equipment shall be provided.
              (2) Employees performing any type of welding, cutting or heating shall be protected by suitable eye protective equipment in accordance with the requirements of § 1915.153.
              (g) Residues and cargoes of metallic ores. (1) Residues and cargoes of metallic ores of toxic significance shall be removed from the area or protected from the heat before ship repair work which involves welding, cutting or heating is begun.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44541, July 3, 2002]
            
            
              § 1915.53
              Welding, cutting and heating in way of preservative coatings.
              (a) The provisions in this section shall apply to all ship repairing, shipbuilding and shipbreaking operations except for paragraphs (e) and (f) of this section which shall apply to ship repairing and shipbulding and shall not apply to shipbreaking.
              (b) Before welding, cutting or heating is commenced on any surface covered by a preservative coating whose flammability is not known, a test shall be made by a competent person to determine its flammability. Preservative coatings shall be considered to be highly flammable when scrapings burn with extreme rapidity.
              (c) Precautions shall be taken to prevent ignition of highly flammable hardened preservative coatings. When coatings are determined to be highly flammable they shall be stripped from the area to be heated to prevent ignition, or, where shipbreaking is involved, the coatings may be burned away under controlled conditions. A 11/2 inch or larger fire hose with fog nozzle, which has been uncoiled and placed under pressure, shall be immediately available for instant use in the immediate vicinity, consistent with avoiding freezing of the hose.
              (d) Protection against toxic preservative coatings. (1) In enclosed spaces, all surfaces covered with toxic preservatives shall be stripped of all toxic coatings for a distance of at least 4 inches from the area of heat application or the employees shall be protected by air line respirators meeting the requirements of § 1915.154.
              (2) In the open air, employees shall be protected by a filter type respirator in accordance with the requirements of § 1915.154.
              (e) Before welding, cutting or heating is commenced in enclosed spaces on metals covered by soft and greasy preservatives, the following precautions shall be taken:
              (1) A competent person shall test the atmosphere in the space to ensure that it does not contain explosive vapors, since there is a possibility that some soft and greasy preservatives may have flash points below temperatures which may be expected to occur naturally. If such vapors are determined to be present, no hot work shall be commenced until such precautions have been taken as will ensure that the welding, cutting or heating can be performed in safety.
              (2) The preservative coatings shall be removed for a sufficient distance from the area to be heated to ensure that the temperature of the unstripped metal will not be appreciably raised. Artificial cooling of the metal surrounding the heated area may be used to limit the size of the area required to be cleaned. The prohibition contained in § 1915.34(b)(2) shall apply.
              (f) Immediately after welding, cutting or heating is commenced in enclosed spaces on metal covered by soft and greasy preservatives, and at frequent intervals thereafter, a competent person shall make tests to ensure that no flammable vapors are being produced by the coatings. If such vapors are determined to be present, the operation shall be stopped immediately and shall not be resumed until such additional precautions have been taken as are necessary to ensure that the operation can be resumed safely.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44542, July 3, 2002]
            
            
              § 1915.54
              Welding, cutting and heating of hollow metal containers and structures not covered by § 1915.12.

              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              
              (a) Drums, containers, or hollow structures which have contained flammable substances shall, before welding, cutting, or heating is undertaken on them, either be filled with water or thoroughly cleaned of such substances and ventilated and tested.
              (b) Before heat is applied to a drum, container, or hollow structure, a vent or opening shall be provided for the release of any built-up pressure during the application of heat.
              (c) Before welding, cutting, heating or brazing is begun on structural voids such as skegs, bilge keels, fair waters, masts, booms, support stanchions, pipe stanchions or railings, a competent person shall inspect the object and, if necessary, test it for the presence of flammable liquids or vapors. If flammable liquids or vapors are present, the object shall be made safe.
              (d) Objects such as those listed in paragraph (c) of this section shall also be inspected to determine whether water or other non-flammable liquids are present which, when heated, would build up excessive pressure. If such liquids are determined to be present, the object shall be vented, cooled, or otherwise made safe during the application of heat.
              (e) Jacketed vessels shall be vented before and during welding, cutting or heating operations in order to release any pressure which may build up during the application of heat.
            
            
              § 1915.55
              Gas welding and cutting.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Transporting, moving and storing compressed gas cylinders. (1) Valve protection caps shall be in place and secure. Oil shall not be used to lubricate protection caps.
              (2) When cylinders are hoisted, they shall be secured on a cradle, slingboard or pallet. They shall not be hoisted by means of magnets or choker slings.
              (3) Cylinders shall be moved by tilting and rolling them on their bottom edges. They shall not be intentionally dropped, struck, or permitted to strike each other violently.
              (4) When cylinders are transported by vehicle, they shall be secured in position.
              (5) Valve protection caps shall not be used for lifting cylinders from one vertical position to another. Bars shall not be used under valves or valve protection caps to pry cylinders loose when frozen. Warm, not boiling, water shall be used to thaw cylinders loose.
              (6) Unless cylinders are firmly secured on a special carrier intended for this purpose, regulators shall be removed and valve protection caps put in place before cylinders are moved.
              (7) A suitable cylinder truck, chain, or other steadying device shall be used to keep cylinders from being knocked over while in use.
              (8) When work is finished, when cylinders are empty or when cylinders are moved at any time, the cylinder valves shall be closed.
              (9) Acetylene cylinders shall be secured in an upright position at all times except, if necessary, for short periods of time while cylinders are actually being hoisted or carried.
              (b) Placing cylinders. (1) Cylinders shall be kept far enough away from the actual welding or cutting operation so that sparks, hot slag or flame will not reach them. When this is impractical, fire resistant shields shall be provided.
              (2) Cylinders shall be placed where they cannot become part of an electrical circuit. Electrodes shall not be struck against a cylinder to strike an arc.
              (3) Fuel gas cylinders shall be placed with valve end up whenever they are in use. They shall not be placed in a location where they would be subject to open flame, hot metal, or other sources of artificial heat.
              (4) Cylinders containing oxygen or acetylene or other fuel gas shall not be taken into confined spaces.
              (c) Treatment of cylinders. (1) Cylinders, whether full or empty, shall not be used as rollers or supports.

              (2) No person other than the gas supplier shall attempt to mix gases in a cylinder. No one except the owner of the cylinder or person authorized by him shall refill a cylinder. No one shall use a cylinder's contents for purposes other than those intended by the supplier. Only cylinders bearing Interstate Commerce Commission identification and inspection markings shall be used.
              
              (3) No damaged or defective cylinder shall be used.
              (d) Use of fuel gas. The employer shall thoroughly instruct employees in the safe use of fuel gas, as follows:
              (1) Before connecting a regulator to a cylinder valve, the valve shall be opened slightly and closed immediately. (This action is generally termed “cracking” and is intended to clear the valve of dust or dirt that might otherwise enter the regulator.) The person cracking the valve shall stand to one side of the outlet, not in front of it. The valve of a fuel gas cylinder shall not be cracked where the gas would reach welding work, sparks, flame or other possible sources of ignition.
              (2) The cylinder valve shall always be opened slowly to prevent damage to the regulator. To permit quick closing, valves on fuel gas cylinders shall not be opened more than 11/2 turns. When a special wrench is required, it shall be left in position on the stem of the valve while the cylinder is in use so that the fuel gas flow can be shut off quickly in case of an emergency. In the case of manifolded or coupled cylinders, at least one such wrench shall always be available for immediate use. Nothing shall be placed on top of a fuel gas cylinder, when in use, which may damage the safety device or interfere with the quick closing of the valve.
              (3) Fuel gas shall not be used from cylinders through torches or other devices which are equipped with shut-off valves without reducing the pressure through a suitable regulator attached to the cylinder valve or manifold.
              (4) Before a regulator is removed from a cylinder valve, the cylinder valve shall always be closed and the gas released from the regulator.
              (5) If, when the valve on a fuel gas cylinder is opened, there is found to be a leak around the valve stem, the valve shall be closed and the gland nut tightened. If this action does not stop the leak, the use of the cylinder shall be discontinued, and it shall be properly tagged and removed from the vessel. In the event that fuel gas should leak from the cylinder valve rather than from the valve stem and the gas cannot be shut off, the cylinder shall be properly tagged and removed from the vessel. If a regulator attached to a cylinder valve will effectively stop a leak through the valve seat, the cylinder need not be removed from the vessel.
              (6) If a leak should develop at a fuse plug or other safety device, the cylinder shall be removed from the vessel
              (e) Fuel gas and oxygen manifolds. (1) Fuel gas and oxygen manifolds shall bear the name of the substance they contain in letters at least one (1) inch high which shall be either painted on the manifold or on a sign permanently attached to it.
              (2) Fuel gas and oxygen manifolds shall be placed in safe and accessible locations in the open air. They shall not be located within enclosed spaces.
              (3) Manifold hose connections, including both ends of the supply hose that lead to the manifold, shall be such that the hose cannot be interchanged between fuel gas and oxygen manifolds and supply header connections. Adapters shall not be used to permit the interchange of hose. Hose connections shall be kept free of grease and oil.
              (4) When not in use, manifold and header hose connections shall be capped.
              (5) Nothing shall be placed on top of a manifold, when in use, which will damage the manifold or interfere with the quick closing of the valves.
              (f) Hose. (1) Fuel gas hose and oxygen hose shall be easily distinguishable from each other. The contrast may be made by different colors or by surface characteristics readily distinguishable by the sense of touch. Oxygen and fuel gas hoses shall not be interchangeable. A single hose having more than one gas passage, a wall failure of which would permit the flow of one gas into the other gas passage, shall not be used.
              (2) When parallel sections of oxygen and fuel gas hose are taped together not more than 4 inches out of 8 inches shall be covered by tape.
              (3) All hose carrying acetylene, oxygen, natural or manufactured fuel gas, or any gas or substance which may ignite or enter into combustion or be in any way harmful to employees, shall be inspected at the beginning of each shift. Defective hose shall be removed from service.

              (4) Hose which has been subjected to flashback or which shows evidence of severe wear or damage shall be tested to twice the normal pressure to which it is subject, but in no case less than two hundered (200) psi. Defective hose or hose in doubtful condition shall not be used.
              (5) Hose couplings shall be of the type that cannot be unlocked or disconnected by means of a straight pull without rotary motion.
              (6) Boxes used for the stowage of gas hose shall be ventilated.
              (g) Torches. (1) Clogged torch tip openings shall be cleaned with suitable cleaning wires, drills or other devices designed for such purpose.
              (2) Torches shall be inspected at the beginning of each shift for leaking shutoff valves, hose couplings, and tip connections. Defective torches shall not be used.
              (3) Torches shall be lighted by friction lighters or other approved devices, and not by matches or from hot work.
              (h) Pressure regulators. Oxygen and fuel gas pressure regulators including their related gauges shall be in proper working order while in use.
            
            
              § 1915.56
              Arc welding and cutting.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Manual electrode holders. (1) Only manual electrode holders which are specifically designed for arc welding and cutting and are of a capacity capable of safely handling the maximum rated current required by the electrodes shall be used.
              (2) Any current carrying parts passing through the portion of the holder which the arc welder or cutter grips in his hand, and the outer surfaces of the jaws of the holder, shall be fully insulated against the maximum voltage encountered to ground.
              (b) Welding cables and connectors. (1) All arc welding and cutting cables shall be of the completely insulated, flexible type, capable of handling the maximum current requirements of the work in progress, taking into account the duty cycle under which the arc welder or cutter is working.
              (2) Only cable free from repair or splices for a minimum distance of ten (10) feet from the cable end to which the electrode holder is connected shall be used, except that cables with standard insulated connectors or with splices whose insulating quality is equal to that of the cable are permitted.
              (3) When it becomes necessary to connect or splice lengths of cable one to another, substantial insulated connectors of a capacity at least equivalent to that of the cable shall be used. If connections are effected by means of cable lugs, they shall be securely fastened together to give good electrical contact, and the exposed metal parts of the lugs shall be completely insulated.
              (4) Cables in poor repair shall not be used. When a cable other than the cable lead referred to in paragraph (b)(2) of this section becomes worn to the extent of exposing bare conductors, the portion thus exposed shall be protected by means of rubber and friction tapes or other equivalent insulation.
              (c) Ground returns and machine grounding. (1) A ground return cable shall have a safe current carrying capacity equal to or exceeding the specified maximum output capacity of the arc welding or cutting unit which it services. When a single ground return cable services more than one unit, its safe current carrying capacity shall equal or exceed the total specified maximum output capacities of all the units which it services.
              (2) Structures or pipe lines, except pipe lines containing gases of flammable liquids or conduits containing electrical circuits, may be used as part of the ground return circuit, provided that the pipe or structure has a current carrying capacity equal to that required by paragraph (c)(1) of this section.
              (3) When a structure or pipe line is employed as a ground return circuit, it shall be determined that the required electrical contact exists at all joints. The generation of an arc, sparks or heat at any point shall cause rejection of the structure as a ground circuit.

              (4) When a structure or pipe line is continuously employed as a ground return circuit, all joints shall be bonded, and periodic inspections shall be conducted to ensure that no condition of electrolysis or fire hazard exists by virtue of such use.
              
              (5) The frames of all arc welding and cutting machines shall be grounded either through a third wire in the cable containing the circuit conductor or through a separate wire which is grounded at the source of the current. Grounding circuits, other than by means of the vessel's structure, shall be checked to ensure that the circuit between the ground and the grounded power conductor has resistance low enough to permit sufficient current to flow to cause the fuse or circuit breaker to interrupt the current.
              (6) All ground connections shall be inspected to ensure that they are mechanically strong and electrically adequate for the required current.
              (d) Operating instructions. Employers shall instruct employees in the safe means of arc welding and cutting as follows:
              (1) When electrode holders are to be left unattended, the electrodes shall be removed and the holders shall be so placed or protected that they cannot make electrical contact with employees or conducting objects.
              (2) Hot electrode holders shall not be dipped in water, since to do so may expose the arc welder or cutter to electric shock.
              (3) When the arc welder or cutter has occasion to leave his work or to stop work for any appreciable length of time, or when the arc welding or cutting machine is to be moved, the power supply switch to the equipment shall be opened.
              (4) Any faulty or defective equipment shall be reported to the supervisor.
              (e) Shielding. Whenever practicable, all arc welding and cutting operations shall be shielded by noncombustible or flame-proof screens which will protect employees and other persons working in the vicinity from the direct rays of the arc.
            
            
              § 1915.57
              Uses of fissionable material in ship repairing and shipbuilding.
              The provisions of this section apply to ship repairing and shipbuilding only.
              (a) In activities involving the use of and exposure to sources of ionizing radiation not only on conventionally powered but also on nuclear powered vessels, the applicable provisions of the Nuclear Regulatory Commission's Standards for Protection Against Radiation (10 CFR part 20), relating to protection against occupational radiation exposure, shall apply.
              (b) Any activity which involves the use of radiocative material, whether or not under license from the Nuclear Regulatory Commission, shall be performed by competent persons specially trained in the proper and safe operation of such equipment. In the case of materials used under Commission license, only persons actually licensed, or competent persons under direction and supervision of the licensee, shall perform such work.
            
          
          
            Subpart E—Scaffolds, Ladders and Other Working Surfaces
            
              § 1915.71
              Scaffolds or staging.
              (a) Scope and application. The provisions of this section shall apply to all ship repairing, shipbuilding and shipbreaking operations except that paragraphs (b)(8) through (b)(10) and paragraphs (c) through (f) of this section shall only apply to ship repairing and shipbuilding operations and shall not apply to shipbreaking.
              (b) General requirements. (1) All scaffolds and their supports whether of lumber, steel or other material, shall be capable of supporting the load they are designed to carry with a safety factor of not less than four (4).
              (2) All lumber used in the construction of scaffolds shall be spruce, fir, long leaf yellow pine, Oregon pine or wood of equal strength. The use of hemlock, short leaf yellow pine, or short fiber lumber is prohibited.
              (3) Lumber dimensions as given in this subpart are nominal except where given in fractions of an inch.
              (4) All lumber used in the construction of scaffolds shall be sound, straight-grained, free from cross grain, shakes and large, loose or dead knots. It shall also be free from dry rot, large checks, worm holes or other defects which impair its strength or durability.

              (5) Scaffolds shall be maintained in a safe and secure condition. Any component of the scaffold which is broken, burned or otherwise defective shall be replaced.
              
              (6) Barrels, boxes, cans, loose bricks, or other unstable objects shall not be used as working platforms or for the support of planking intended as scaffolds or working platforms.
              (7) No scaffold shall be erected, moved, dismantled or altered except under the supervision of competent persons.
              (8) No welding, burning, riveting or open flame work shall be performed on any staging suspended by means of fiber rope.
              (9) Lifting bridles on working platforms suspended from cranes shall consist of four legs so attached that the stability of the platform is assured.
              (10) Unless the crane hook has a safety latch or is moused, the lifting bridles on working platforms suspended from cranes shall be attached by shackles to the lower lifting block or other positive means shall be taken to prevent them from becoming accidentally disengaged from the crane hook.
              (c) Independent pole wood scaffolds. (1) All pole uprights shall be set plump. Poles shall rest on a foundation of sufficient size and strength to distribute the loan and to prevent displacement.
              (2) In light-duty scaffolds, not more than 24 feet in height, poles may be spliced by overlapping the ends not less than 4 feet and securely nailing them together. A substantial cleat shall be nailed to the lower section to form a support for the upper section except when bolted connections are used.
              (3) All other poles to be spliced shall be squared at the ends of each splice, abutted, and rigidly fastened together by not less than two cleats securely nailed or bolted thereto. Each cleat shall overlap each pole end by at least 24 inches and shall have a width equal to the face of the pole to which it is attached. The combined cross sectional area of the cleats shall be not less than the cross sectional area of the pole.
              (4) Ledgers shall extend over two consecutive pole spaces and shall overlap the poles at each end by not less than 4 inches. They shall be left in position to brace the poles as the platform is raised with the progress of the work. Ledgers shall be level and shall be securely nailed or bolted to each pole and shall be placed against the inside face of each pole.
              (5) All bearers shall be set with their greater dimension vertical and shall extend beyond the ledgers upon which they rest.
              (6) Diagonal bracing shall be provided between the parallel poles, and cross bracing shall be provided between the inner and outer poles or from the outer poles to the ground.
              (7) Minimum dimensions and spacing of members shall be in accordance with Table E-1 in § 1915.118.
              (8) Platform planking shall be in accordance with the requirements of paragraph (i) of this section.
              (9) Backrails and toeboards shall be in accordance with the requirements of paragraph (j) of this section.
              (d) Independent pole metal scaffolds. (1) Metal scaffold members shall be maintained in good repair and free of corrosion.
              (2) All vertical and horizontal members shall be fastened together with a coupler or locking device which will form a positive connection. The locking device shall be of a type which has no loose parts.
              (3) Posts shall be kept plumb during erection and the scaffold shall be subsequently kept plumb and rigid by means of adequate bracing.
              (4) Posts shall be fitted with bases supported on a firm foundation to distribute the load. When wooden sills are used, the bases shall be fastened thereto.
              (5) Bearers shall be located at each set of posts, at each level, and at each intermediate level where working platforms are installed.
              (6) Tubular bracing shall be applied both lengthwise and crosswise as required.
              (7) Platform planking shall be in accordance with the requirements of paragraph (h) of this section.
              (8) Backrails and toeboards shall be in accordance with the requirements of paragraph (j) of this section.
              (e) Wood trestle and extension trestle ladders. (1) The use of trestle ladders, or extension sections or base sections of extension trestle ladders longer than 20 feet is prohibited. The total height of base and extension may, however, be more than 20 feet.

              (2) The minimum dimensions of the side rails of the trestle ladder, or the base sections of the extension trestle ladder, shall be as follows:
              (i) Ladders up to and including those 16 feet long shall have side rails of not less than 15/16 × 23/4 inch lumber.
              (ii) Ladders over 16 feet long and up to and including those 20 feet long shall have side rails of not less than 15/16 × 3 inch lumber.
              (3) The side rails of the extension section of the extension trestle ladder shall be parallel and shall have minimum dimensions as follows:
              (i) Ladders up to and including 12 feet long shall have side rails of not less than 15/16 × 21/4 inch lumber.
              (ii) Ladders over 12 feet long and up to and including those 16 feet long shall have side rails of not less than 15/16 × 21/2 inch lumber.
              (iii) Ladders over 16 feet long and up to and including those 20 feet long shall have side rails of not less than 15/16 × 23/4 inch lumber.
              (4) Trestle ladders and base sections of extension trestle ladders shall be so spread that when in an open position the spread of the trestle at the bottom, inside to inside, shall be not less than 51/2 inches per foot of the length of the ladder.
              (5) The width between the side rails at the bottom of the trestle ladder or of the base section of the extension trestle ladder shall be not less than 21 inches for all ladders and sections 6 feet or less in length. For longer lengths of ladder, the width shall be increased at least 1 inch for each additional foot of length. The width between the side rails of the extension section of the trestle ladder shall be not less than 12 inches.
              (6) In order to limit spreading, the top ends of the side rails of both the trestle ladder and of the base section of the extension trestle ladder shall be beveled, or of equivalent construction, and shall be provided with a metal hinge.
              (7) A metal spreader or locking device to hold the front and back sections in an open position, and to hold the extension section securely in the elevated position, shall be a component of each trestle ladder or extension ladder.
              (8) Rungs shall be parallel and level. On the trestle ladder, or on the base section of the extension trestle ladder, rungs shall be spaced not less than 8 inches nor more than 18 inches apart; on the extension section of the extension trestle ladder, rungs shall be spaced not less than 6 inches nor more than 12 inches apart.
              (9) Platform planking shall be in accordance with the requirements of paragraph (i) of this section, except that the width of the platform planking shall not exceed the distance between the side rails.
              (10) Backrails and toeboards shall be in accordance with the requirements of paragraph (j) of this section.
              (f) Painters' suspended scaffolds. (1) The supporting hooks of swinging scaffolds shall be constructed to be equivalent in strength to mild steel or wrought iron, shall be forged with care, shall be not less than 7/8 inch in diameter, and shall be secured to a safe anchorage at all times.
              (2) The ropes supporting a swinging scaffold shall be equivalent in strength to first-grade 3/4 inch diameter manila rope properly rigged into a set of standard 6 inch blocks consisting of at least one double and one single block.
              (3) Manila and wire ropes shall be carefully examined before each operation and thereafter as frequently as may be necessary to ensure their safe condition.
              (4) Each end of the scaffold platform shall be supported by a wrought iron or mild steel stirrup or hanger, which in turn is supported by the suspension ropes.
              (5) Stirrups shall be constructed so as to be equivalent in strength to wrought iron 3/4 inch in diameter.
              (6) The stirrups shall be formed with a horizontal bottom member to support the platform, shall be provided with means to support the guardrail and midrail and shall have a loop or eye at the top for securing the supporting hook on the block.
              (7) Two or more swinging scaffolds shall not at any time be combined into one by bridging the distance between them with planks or any other form of platform.

              (8) No more than two persons shall be permitted to work at one time on a swinging scaffold built to the minimum specifications contained in this paragraph. Where heavier construction is used, the number of persons permitted to work on the scaffold shall be determined by the size and the safe working load of the scaffold.
              (9) Backrails and toeboards shall be in accordance with the requirements of paragraph (j) of this section.
              (10) The swinging scaffold platform shall be one of the three types described in paragraphs (f)(11), (12), and (13) of this section.
              (11) The ladder-type platform consists of boards upon a horizontal ladder-like structure, referred to herein as the ladder, the side rails of which are parallel. If this type of platform is used the following requirements shall be met.
              (i) The width between the side rails shall be no more than 20 inches.
              (ii) The side rails of ladders in ladder-type platforms shall be equivalent in strength to a beam of clear straight-grained spruce of the dimensions contained in Table E-2 in § 1915.118.
              (iii) The side rails shall be tied together with tie rods. The tie rods shall be not less than 5/16 inch in diameter, located no more than 5 feet apart, pass through the rails, and be riveted up tight against washers at both ends.
              (iv) The rungs shall be of straight-grained oak, ash, or hickory, not less than 11/8 inches diameter, with 7/8 inch tenons mortised into the side rails not less than 7/8 inch and shall be spaced no more than 18 inches on centers.
              (v) Flooring strips shall be spaced no more than 5/8 inch apart except at the side rails, where 1 inch spacing is permissible.
              (vi) Flooring strips shall be cleated on their undersides.
              (12) The plank-type platform consists of planks supported on the stirrups or hangers. If this type of platform is used, the following requirements shall be met:
              (i) The planks of plank-type platforms shall be of not less than 2 × 10 inch lumber.
              (ii) The platform shall be no more than 24 inches in width.
              (iii) The planks shall be tied together by cleats of not less than 1 × 6 inch lumber, nailed on their undersides at intervals of not more than 4 feet.
              (iv) The planks shall extend not less than 6 inches nor more than 18 inches beyond the supporting stirrups.
              (v) A cleat shall be nailed across the platform on the underside at each end outside the stirrup to prevent the platform from slipping off the stirrup.
              (vi) Stirrup supports shall be not more than 10 feet apart.
              (13) The beam-type platform consists of longitudinal side stringers with cross beams set on edge and spaced not more than 4 feet apart on which longitudinal platform planks are laid. If this type platform is used, the following requirements shall be met:
              (i) The side stringers shall be of sound, straight-grained lumber, free from knots, and of not less than 2 × 6 inch lumber, set on edge.
              (ii) The stringers shall be supported on the stirrups with a clear span between stirrups of not more than 16 feet.
              (iii) The stringers shall be bolted to the stirrups by U-bolts passing around the stirrups and bolted through the stringers with nuts drawn up tight on the inside face.
              (iv) The ends of the stringers shall extend beyond the stirrups not less than 6 inches nor more than 12 inches at each end of the platform.
              (v) The platform shall be supported on cross beams of 2 × 6 inch lumber between the side stringers securely nailed thereto and spaced not more than 4 feet on centers.
              (vi) The platform shall be not more than 24 inches wide.
              (vii) The platform shall be formed of boards 7/8 inch in thickness by not less than 6 inches in width, nailed tightly together, and extending to the outside face of the stringers.
              (viii) The ends of all platform boards shall rest on the top of the cross beams, shall be securely nailed, and at no intermediate points in the length of the platform shall there be any cantilever ends.
              (g) Horse scaffolds. (1) The minimum dimensions of lumber used in the construction of horses shall be in accordance with Table E-3 in § 1915.118.

              (2) Horses constructed of materials other than lumber shall provide the strength, rigidity and security required of horses constructed of lumber.
              
              (3) The lateral spread of the legs shall be equal to not less than one-third of the height of the horse.
              (4) All horses shall be kept in good repair, and shall be properly secured when used in staging or in locations where they may be insecure.
              (5) Platform planking shall be in accordance with the requirements of paragraph (i) of this section.
              (6) Backrails and toeboards shall be in accordance with paragraph (j) of this section.
              (h) Other types of scaffolds. (1) Scaffolds of a type for which specifications are not contained in this section shall meet the general requirements of paragraphs (b), (i), and (j) of this section, shall be in accordance with recognized principles of design and shall be constructed in accordance with accepted standards covering such equipment.
              (i) Scaffold or platform planking. (1) Except as otherwise provided in paragraphs (f)(11) and (13) of this section, platform planking shall be of not less than 2 × 10 inch lumber. Platform planking shall be straight-grained and free from large or loose knots and may be either rough or dressed.
              (2) Platforms of staging shall be not less than two 10 inch planks in width except in such cases as the structure of the vessel or the width of the trestle ladders make it impossible to provide such a width.
              (3) Platform planking shall project beyond the supporting members at either end by at least 6 inches but in no case shall project more than 12 inches unless the planks are fastened to the supporting members.
              (4) Table E-4 in § 1915.118 shall be used as a guide in determining safe loads for scaffold planks.
              (j) Backrails and toeboards. (1) Scaffolding, staging, runways, or working platforms which are supported or suspended more than 5 feet above a solid surface, or at any distance above the water, shall be provided with a railing which has a top rail whose upper surface is from 42 to 45 inches above the upper surface of the staging, platform, or runway and a midrail located halfway between the upper rail and the staging, platform, or runway.
              (2) Rails shall be of 2 × 4 inch lumber, flat bar or pipe. When used with rigid supports, taut wire or fiber rope of adequate strength may be used. If the distance between supports is more than 8 feet, rails shall be equivalent in strength to 2 × 4 inch lumber. Rails shall be firmly secured. Where exposed to hot work or chemicals, fiber rope rails shall not be used.
              (3) Rails may be omitted where the structure of the vessel prevents their use. When rails are omitted, employees working more than 5 feet above solid surfaces shall be protected by safety belts and life lines meeting the requirements of §§ 1915.159 and 1915.160, and employees working over water shall be protected by buoyant work vests meeting the requirements of § 1915.158(a).
              (4) Employees working from swinging scaffolds which are triced out of a vertical line below their supports or from scaffolds on paint floats subject to surging, shall be protected against falling toward the vessel by a railing or a safety belt and line attached to the backrail.
              (5) When necessary, to prevent tools and materials from falling on men below, toeboards of not less than 1 × 4 inch lumber shall be provided.
              (k) Access to staging. (1) Access from below to staging more than 5 feet above a floor, deck or the ground shall consist of well secured stairways, cleated ramps, fixed or portable ladders meeting the applicable requirements of § 1915.72 or rigid type non-collapsible trestles with parallel and level rungs.
              (2) Ramps and stairways shall be provided with 36-inch handrails with midrails.
              (3) Ladders shall be so located or other means shall be taken so that it is not necessary for employees to step more than one foot from the ladder to any intermediate landing or platform.
              (4) Ladders forming integral parts of prefabricated staging are deemed to meet the requirements of these regulations.
              (5) Access from above to staging more than 3 feet below the point of access shall consist of a straight, portable ladder meeting the applicable requirements of § 1915.72 or a Jacob's ladder properly secured, meeting the requirements of § 1915.74(d).
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44542, July 3, 2002]
            
            
              
              § 1915.72
              Ladders.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) General requirements. (1) The use of ladders with broken or missing rungs or steps, broken or split side rails, or other faulty or defective construction is prohibited. When ladders with such defects are discovered, they shall be immediately withdrawn from service. Inspection of metal ladders shall include checking for corrosion of interiors of open end, hollow rungs.
              (2) When sections of ladders are spliced, the ends shall be abutted, and not fewer than 2 cleats shall be securely nailed or bolted to each rail. The combined cross sectional area of the cleats shall be not less than the cross sectional area of the side rail. The dimensions of side rails for their total length shall be those specified in paragraph (b) or (c) of this section.
              (3) Portable ladders shall be lashed, blocked or otherwise secured to prevent their being displaced. The side rails of ladders used for access to any level shall extend not less than 36 inches above that level. When this is not practical, grab rails which will provide a secure grip for an employee moving to or from the point of access shall be installed.
              (4) Portable metal ladders shall be of strength equivalent to that of wood ladders. Manufactured portable metal ladders provided by the employer shall be in accordance with the provisions of ANSI Standard A14.2-1972: Safety Requirements for Portable Metal Ladders (incorporated by reference, see § 1915.5).
              (5) Portable metal ladders shall not be used near electrical conductors nor for electric arc welding operations.
              (6) Manufactured portable wood ladders provided by the employer shall be in accordance with the provisions of ANSI Standard A14.1-1975: Safety Requirements for Portable Wood Ladders (incorporated by reference, see § 1915.5).
              (b) Construction of portable wood cleated ladders up to 30 feet in length. (1) Wood side rails shall be made from West Coast hemlock, Eastern spruce, Sitka spruce, or wood of equivalent strength. Material shall be seasoned, straight-grained wood, and free from shakes, checks, decay or other defects which will impair its strength. The use of low density woods is prohibited.
              (2) Side rails shall be dressed on all sides and kept free of splinters.
              (3) All knots shall be sound and hard. The use of material containing loose knots is prohibited. Knots shall not appear on the narrow face of the rail and, when in the side face, shall be not more than 1/2 inch in diameter or within 1/2 inch of the edge of the rail or nearer than 3 inches to a tread or rung.
              (4) Pitch pockets not exceeding 1/8 inch in width, 2 inches in length and 1/2 inch in depth are permissible in wood side rails, provided that not more than one such pocket appears in each 4 feet of length.
              (5) The width between side rails at the base shall be not less than 111/2 inches for ladders 10 feet or less in length. For longer ladders this width shall be increased at least 1/4 inch for each additional 2 feet in length.
              (6) Side rails shall be at least 15/8 × 35/8 inches in cross section.
              (7) Cleats (meaning rungs rectangular in cross section with the wide dimension parallel to the rails) shall be of the material used for side rails, straight-grained and free from knots. Cleats shall be mortised into the edges of the side rails 1/2 inch, or filler blocks shall be used on the rails between the cleats. The cleats shall be secured to each rail with three 10d common wire nails or fastened with through bolts or other fasteners of equivalent strength. Cleats shall be uniformly spaced not more than 12 inches apart.
              (8) Cleats 20 inches or less in length shall be at least 25/32 × 3 inches in cross section. Cleats over 20 inches but not more than 30 inches in length shall be at least 25/32 × 33/4 inches in cross section.
              (c) Construction of portable wood cleated ladders from 30 to 60 feet in length. (1) Ladders from 30 to 60 feet in length shall be in accordance with the specifications of paragraph (b) of this section with the following exceptions:
              (i) Rails shall be of not less than 2 × 6 inch lumber.
              (ii) Cleats shall be of not less than 1 × 4 inch lumber.

              (iii) Cleats shall be nailed to each rail with five 10d common wire nails or fastened with through bolts or other fasteners of equivalent strength.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44542, July 3, 2002]
            
            
              § 1915.73
              Guarding of deck openings and edges.
              (a) The provisions of this section shall apply to ship repairing and shipbuilding operations and shall not apply to shipbreaking.
              (b) When employees are working in the vicinity of flush manholes and other small openings of comparable size in the deck and other working surfaces, such openings shall be suitably covered or guarded to a height of not less than 30 inches, except where the use of such guards is made impracticable by the work actually in progress.
              (c) When employees are working around open hatches not protected by coamings to a height of 24 inches or around other large openings, the edge of the opening shall be guarded in the working area to height of 36 to 42 inches, except where the use of such guards is made impracticable by the work actually in progress.
              (d) When employees are exposed to unguarded edges of decks, platforms, flats, and similar flat surfaces, more than 5 feet above a solid surface, the edges shall be guarded by adequate guardrails meeting the requirements of § 1915.71(j) (1) and (2), unless the nature of the work in progress or the physical conditions prohibit the use or installation of such guardrails.
              (e) When employees are working near the unguarded edges of decks of vessels afloat, they shall be protected by personal flotation devices, meeting the requirements of § 1915.158(a).
              (f) Sections of bilges from which floor plates or gratings have been removed shall be guarded by guardrails except where they would interfere with work in progress. If these open sections are in a walkway at least two 10-inch planks placed side by side, or equivalent, shall be laid across the opening to provide a safe walking surface.
              (g) Gratings, walkways, and catwalks, from which sections or ladders have been removed, shall be barricaded with adequate guardrails.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44542, July 3, 2002]
            
            
              § 1915.74
              Access to vessels.
              (a) Access to vessels afloat. The employer shall not permit employees to board or leave any vessel, except a barge or river towboat, until the following requirements have been met:
              (1) Whenever practicable, a gangway of not less than 20 inches walking surface of adequate strength, maintained in safe repair and safely secured shall be used. If a gangway is not practicable, a substantial straight ladder, extending at least 36 inches above the upper landing surface and adequately secured against shifting or slipping shall be provided. When conditions are such that neither a gangway nor a straight ladder can be used, a Jacob's ladder meeting the requirements of paragraphs (d) (1) and (2) of this section may be used.
              (2) Each side of such gangway, and the turn table if used, shall have a railing with a minimum height of approximately 33 inches measured perpendicularly from rail to walking surface at the stanchion, with a midrail. Rails shall be of wood, pipe, chain, wire or rope and shall be kept taut at all times.
              (3) Gangways on vessels inspected and certificated by the U.S. Coast Guard are deemed to meet the foregoing requirements, except in cases where the vessel's regular gangway is not being used.
              (4) The gangway shall be kept properly trimmed at all times.
              (5) When a fixed tread accommodations ladder is used, and the angle is low enough to require employees to walk on the edge of the treads, cleated duckboards shall be laid over and secured to the ladder.
              (6) When the lower end of a gangway overhangs the water between the ship and the dock in such a manner that there is danger of employees falling between the ship and the dock, a net or other suitable protection shall be rigged at the foot of the gangway in such a manner as to prevent employees from falling from the end of the gangway.

              (7) If the foot of the gangway is more than one foot away from the edge of the apron, the space between them shall be bridged by a firm walkway equipped with railings, with a minimum height of approximately 33 inches with midrails on both sides.
              (8) Supporting bridles shall be kept clear so as to permit unobstructed passage for employees using the gangway.
              (9) When the upper end of the means of access rests on or flush with the top of the bulwark, substantial steps properly secured and equipped with at least one substantial handrail approximately 33 inches in height shall be provided between the top of the bulwark and the deck.
              (10) Obstructions shall not be laid on or across the gangway.
              (11) The means of access shall be adequately illuminated for its full length.
              (12) Unless the construction of the vessel makes it impossible, the means of access shall be so located that drafts of cargo do not pass over it. In any event, loads shall not be passed over the means of access while employees are on it.
              (b) Access to vessels in drydock or between vessels. Gangways meeting the requirements of paragraphs (a) (1), (2), (9), (10), (11) of this section shall be provided for access from wingwall to vessel or, when two or more vessels, other than barges or river towboats, are lying abreast, from one vessel to another.
              (c) Access to barges and river towboats. (1) Ramps for access of vehicles to or between barges shall be of adequate strength, provided with side boards, well maintained and properly secured.
              (2) Unless employees can step safely to or from the wharf, float, barge, or river towboat, either a ramp meeting the requirements of paragraph (c)(1) of this section or a safe walkway meeting the requirements of paragraph (a)(7) of this section shall be provided. When a walkway is impracticable, a substantial straight ladder, extending at least 36 inches above the upper landing surface and adequately secured against shifting or slipping, shall be provided. When conditions are such that neither a walkway nor a straight ladder can be used, a Jacob's ladder in accordance with the requirements of paragraph (d) of this section may be used.
              (3) The means of access shall be in accordance with the requirements of paragraphs (a) (9), (10), and (11) of this section.
              (d) Jacob's ladders. (1) Jacob's ladders shall be of the double rung or flat tread type. They shall be well maintained and properly secured.
              (2) A Jacob's ladder shall either hang without slack from its lashings or be pulled up entirely.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44542, July 3, 2002]
            
            
              § 1915.75
              Access to and guarding of dry docks and marine railways.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) A gangway, ramp or permanent stairway of not less than 20 inches walking surface, of adequate strength, maintained in safe repair and securely fastened, shall be provided between a floating dry dock and the pier or bulkhead.
              (b) Each side of such gangway, ramp or permanent stairway, including those which are used for access to wing walls from dry dock floors, shall have a railing with a midrail. Such railings on gangways or ramps shall be approximately 42 inches in height; and railings on permanent stairways shall be not less than approximately 30 or more than approximately 34 inches in height. Rails shall be of wood, pipe, chain, wire, or rope, and shall be kept taut at all times.
              (c) Railings meeting the requirements of paragraph (b) of this section shall be provided on the means of access to and from the floors of graving docks.
              (d) Railings approximately 42 inches in height, with a midrail, shall be provided on the edges of wing walls of floating dry docks and on edges of graving docks. Sections of the railings may be temporarily removed where necessary to permit line handling while a vessel is entering or leaving the dock.

              (e) When employees are working on the floor of a floating dry dock where they are exposed to the hazard of falling into the water, the end of the dry dock shall be equipped with portable stanchions and 42 inch railings with a midrail. When such a railing would be impracticable or ineffective, other effective means shall be provided to prevent employees from falling into the water.
              (f) Access to wing walls from floors of dry docks shall be by ramps, permanent stairways or ladders meeting the applicable requirements of § 1915.72.
              (g) Catwalks on stiles of marine railways shall be no less than 20 inches wide and shall have on at least one side a guardrail and midrail meeting the requirements of § 1915.71(j) (1) and (2).
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44542, July 3, 2002]
            
            
              § 1915.76
              Access to cargo spaces and confined spaces.
              The provisions of this section apply to ship repairing, shipbuilding and shipbreaking except that paragraph (a)(4) of this section applies to ship repairing only.
              (a) Cargo spaces. (1) There shall be at least one safe and accessible ladder in any cargo space which employees must enter.
              (2) When any fixed ladder is visibly unsafe, the employer shall prohibit its use by employees.
              (3) Straight ladders of adequate strength and suitably secured against shifting or slipping shall be provided as necessary when fixed ladders in cargo spaces do not meet the requirements of paragraph (a)(1) of this section. When conditions are such that a straight ladder cannot be used, a Jacob's ladder meeting the requirements of § 1915.74(d) may be used.
              (4) When cargo is stowed within 4 inches of the back of ladder rungs, the ladder shall be deemed “unsafe” for the purpose of this section.
              (5) Fixed ladders or straight ladders provided for access to cargo spaces shall not be used at the same time that cargo drafts, equipment, materials, scrap or other loads are entering or leaving the hold. Before using these ladders to enter or leave the hold, the employee shall be required to inform the winchman or crane signalman of his intention.
              (b) Confined spaces. (1) More than one means of access shall be provided to a confined space in which employees are working and in which the work may generate a hazardous atmosphere in the space except where the structure or arrangement of the vessel makes this provision impractical.
              (2) When the ventilation ducts required by these regulations must pass through these means of access, the ducts shall be of such a type and so arranged as to permit free passage of an employee through at least two of these means of access.
            
            
              § 1915.77
              Working surfaces.
              (a) Paragraphs (b) through (d) of this section shall apply to ship repairing and shipbuilding operations, and shall not apply to shipbreaking. Paragraph (e) of this section shall apply to shipbuilding, ship repairing and shipbreaking operations.
              (b) When firebox floors present tripping hazards of exposed tubing or of missing or removed refractory, sufficient planking to afford safe footing shall be laid while work is being carried on within the boiler.
              (c) When employees are working aloft, or elsewhere at elevations more than 5 feet above a solid surface, either scaffolds or a sloping ladder, meeting the requirements of this subpart, shall be used to afford safe footing, or the employees shall be protected by safety belts and lifelines meeting the requirements of §§ 1915.159 and 1915.160. Employees visually restricted by blasting hoods, welding helmets, and burning goggles shall work from scaffolds, not from ladders, except for the initial and final welding or burning operation to start or complete a job, such as the erection and dismantling of hung scaffolding, or other similar, nonrepetitive jobs of brief duration.
              (d) For work performed in restricted quarters, such as behind boilers and in between congested machinery units and piping, work platforms at least 20 inches wide meeting the requirements of § 1915.71(i)(1) shall be used. Backrails may be omitted if bulkheading, boilers, machinery units, or piping afford proper protection against falling.
              (e) When employees are boarding, leaving, or working from small boats or floats, they shall be protected by personal flotation devices meeting the requirements of § 1915.158(a).
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44543, July 3, 2002]
            
          
          
            
            Subpart F—General Working Conditions
            
              Source:
              76 FR 24698, May 2, 2011., unless otherwise noted.
            
            
              § 1915.80
              Scope, application, definitions, and effective dates.
              (a) The provisions of this subpart apply to general working conditions in shipyard employment, including work on vessels, on vessel sections, and at landside operations, regardless of geographic location.
              (b) Definitions applicable to this subpart. (1) Additional safety measure. A component of the tags-plus system that provides an impediment (in addition to the energy-isolating device) to the release of energy or the energization or startup of the machinery, equipment, or system being serviced. Examples of additional safety measures include, but are not limited to, removing an isolating circuit element; blocking a controlling switch; blocking, blanking, or bleeding lines; removing a valve handle or wiring it in place; opening an extra disconnecting device.
              (2) Affected employee. An employee who normally operates or uses the machinery, equipment, or system that is going to be serviced under lockout/tags-plus or who is working in the area where servicing is being performed under lockout/tags-plus. An affected employee becomes an authorized employee when the employer assigns the employee to service any machine, equipment, or system under a lockout/tags-plus application.
              (3) Authorized employee. (i) An employee who performs one or more of the following lockout/tags-plus responsibilities:
              (A) Executes the lockout/tags-plus procedures;
              (B) Installs a lock or tags-plus system on machinery, equipment, or systems; or
              (C) Services any machine, equipment, or system under lockout/tags-plus application.
              (ii) An affected employee becomes an authorized employee when the employer assigns the employee to service any machine, equipment, or system under a lockout/tags-plus application.
              (4) Capable of being locked out. An energy-isolating device is capable of being locked out if it has a locking mechanism built into it, or it has a hasp or other means of attachment to which, or through which, a lock can be affixed. Other energy-isolating devices are capable of being locked out if lockout can be achieved without the need to dismantle, rebuild, or replace the energy-isolating device or permanently alter its energy-control capability.
              (5) Contract employer. An employer, such as a painting, joinery, carpentry, or scaffolding subcontractor, that performs shipyard-related services or work under contract to the host employer or to another employer under contract to the host employer at the host employer's worksite. This excludes employers who provide services that are not directly related to shipyard employment, such as mail delivery, office supply, and food vending services.
              (6) Dummy load. A device used in place of an antenna to aid in the testing of a radio transmitter that converts transmitted energy into heat to minimize energy radiating outward or reflecting back to its source during testing.
              (7) Energy-isolating device. A mechanical device that, when utilized or activated, physically prevents the release or transmission of energy. Energy-isolating devices include, but are not limited to, manually operated electrical circuit breakers; disconnect switches; line valves; blocks; and any similar device used to block or isolate energy. Control-circuit devices (for example, push buttons, selector switches) are not considered energy-isolating devices.
              (8) Hazardous energy. Any energy source, including mechanical (for example, power transmission apparatus, counterbalances, springs, pressure, gravity), pneumatic, hydraulic, electrical, chemical, and thermal (for example, high or low temperature) energies, that could cause injury to employees.
              (9) Hazardous substances. A substance that may cause injury, illness, or disease, or otherwise harm an employee by reason of being explosive, flammable, poisonous, corrosive, oxidizing, irritating, or otherwise harmful.
              (10) Health care professional. A physician or any other healthcare professional whose legally permitted scope of practice allows the provider to independently provide, or be delegated the responsibility to provide, some or all of the advice or consultation this subpart requires.
              (11) Host employer. An employer that is in charge of coordinating shipyard-related work, or that hires other employers to perform shipyard-related work or to provide shipyard-related services, at a multi-employer worksite.
              (12) Isolated location. An area in which employees are working alone or with little assistance from others due to the type, time, or location of their work. Such locations include remote locations or other work areas where employees are not in close proximity to others.
              (13) Lock. A device that utilizes a positive means, either a key or combination lock, to hold an energy-isolating device in a “safe” position that prevents the release of energy and the startup or energization of the machinery, equipment, or system to be serviced.
              (14) Lockout. The placement of a lock on an energy-isolating device in accordance with an established procedure, thereby ensuring that the energy-isolating device and the equipment being controlled cannot be operated until the lock is removed.
              (15) Lockout/tags-plus coordinator. An employee whom the employer designates to coordinate and oversee all lockout and tags-plus applications on vessels or vessel sections and at landside work areas when employees are performing multiple servicing operations on the same machinery, equipment, or systems at the same time, and when employees are servicing multiple machinery, equipment, or systems on the same vessel or vessel section at the same time. The lockout/tags-plus coordinator also maintains the lockout/tags-plus log.
              (16) Lockout/tags-plus materials and hardware. Locks, chains, wedges, blanks, key blocks, adapter pins, self-locking fasteners, or other hardware used for isolating, blocking, or securing machinery, equipment, or systems to prevent the release of energy or the startup or energization of machinery, equipment, or systems to be serviced.
              (17) Motor vehicle. Any motor-driven vehicle operated by an employee that is used to transport employees, material, or property. For the purposes of this subpart, motor vehicles include passenger cars, light trucks, vans, motorcycles, all-terrain vehicles, small utility trucks, powered industrial trucks, and other similar vehicles. Motor vehicles do not include boats, or vehicles operated exclusively on a rail or rails.
              (18) Motor vehicle safety equipment. Systems and devices integral to or installed on a motor vehicle for the purpose of effecting the safe operation of the vehicle, and consisting of such systems or devices as safety belts, airbags, headlights, tail lights, emergency/hazard lights, windshield wipers, defogging or defrosting devices, brakes, horns, mirrors, windshields and other windows, and locks.
              (19) Navy ship's force. The crew of a vessel that is owned or operated by the U.S. Navy, other than a time- or voyage-chartered vessel, that is under the control of a Commanding Officer or Master.
              (20) Normal production operations. The use of machinery or equipment, including, but not limited to, punch presses, bending presses, shears, lathes, keel press rollers, and automated burning machines, to perform a shipyard-employment production process.
              (21) Portable toilet. A non-sewered portable facility for collecting and containing urine and feces. A portable toilet may be either flushable or non-flushable. For purposes of this section, portable toilets do not include privies.
              (22) Potable water. Water that meets the standards for drinking purposes of the state or local authority having jurisdiction, or water that meets the quality standards prescribed by the U.S. Environmental Protection Agency's National Primary Water Regulations (40 CFR part 141).
              (23) Readily accessible/available. Capable of being reached quickly enough to ensure, for example, that emergency medical services and first aid intervention are appropriate or that employees can reach sanitation facilities in time to meet their health and personal needs.
              (24) Sanitation facilities. Facilities, including supplies, maintained for employee personal and health needs such as potable drinking water, toilet facilities, hand-washing and -drying facilities, showers (including quick-drenching or flushing) and changing rooms, eating and drinking areas, first aid stations, and on-site medical-service areas. Sanitation supplies include soap, waterless cleaning agents, single-use drinking cups, drinking water containers, toilet paper, and towels.
              (25) Serviceable condition. The state or ability of supplies or goods, or of a tool, machine, vehicle, or other device, to be used or to operate in the manner prescribed by the manufacturer.
              (26) Servicing. Workplace activities that involve the construction, installation, adjustment, inspection, modification, testing, or repair of machinery, equipment, or systems. Servicing also includes maintaining machines, equipment, or systems when performing these activities would expose the employee to harm from the start-up or energization of the system being serviced, or the release of hazardous energy.
              (27) Sewered toilet. A fixture maintained for the purpose of urination and defecation that is connected to a sanitary sewer, septic tank, holding tank (bilge), or on-site sewage-disposal treatment facility, and that is flushed with water.
              (28) Shield. To install a covering, protective layer, or other effective measure on or around steam hoses or temporary steam-piping systems, including metal fittings and couplings, to protect employees from contacting hot surfaces or elements.
              (29) Short bight. A loop created in a line or rope that is used to tie back or fasten objects such as hoses, wiring, and fittings.
              (30) Tag. A prominent warning device that includes a means of attachment that can be securely fastened to an energy-isolating device in accordance with an established procedure to indicate that the energy-isolating device and the equipment being controlled must not be operated until the tag is removed by an authorized employee.
              (31) Tags-plus system. A system to control hazardous energy that consists of an energy-isolating device with a tag affixed to it, and at least one additional safety measure.
              (32) Verification of isolation. The means necessary to detect the presence of hazardous energy, which may involve the use of a test instrument (for example, a voltmeter), and, for other than electric shock protection, a visual inspection, or a deliberate attempt to start-up the machinery, equipment, or system.
              (33) Vermin. Insects, birds, rodents and other animals that may create safety and health hazards for employees.
              (34) Vessel section. A subassembly, module, or other component of a vessel being built or repaired.
              (35) Walkway. Any surface, whether vertical, slanted, or horizontal, on which employees walk, including areas that employees pass through, to perform their job tasks. Walkways include, but are not limited to, access ways, designated walkways, aisles, exits, gangways, ladders, ramps, stairs, steps, passageways, and scaffolding. If an area is, or could be, used to gain access to other locations, it is to be considered a walkway.
              (36) Work area. A specific area, such as a machine shop, engineering space, or fabrication area, where one or more employees are performing job tasks.
              (37) Working surface. Any surface where work is occurring, or areas where tools, materials, and equipment are being staged for performing work.
              (38) Worksite. A general work location where one or more employees are performing work, such as a shipyard, pier, barge, vessel, or vessel section.
              (c) Effective dates. This final rule becomes effective and enforceable on August 1, 2011, except for the provisions in § 1915.89, which become effective and enforceable on October 31, 2011.
              [76 FR 24698, May 2, 2011, as amended at 84 FR 21555, May 14, 2019]
            
            
              § 1915.81
              Housekeeping.
              (a) General requirements. (1) The employer shall establish and maintain good housekeeping practices to eliminate hazards to employees to the extent practicable.
              (2) The employer shall eliminate slippery conditions, such as snow and ice, on walkways and working surfaces as necessary. If it is not practicable for the employer to remove slippery conditions, the employer either shall:
              (i) Restrict employees to designated walkways and working surfaces where the employer has eliminated slippery conditions; or
              (ii) Provide slip-resistant footwear in accordance with 29 CFR part 1915, subpart I.
              (3) The employer shall store materials in a manner that does not create a hazard for employees.
              (4) The employer shall maintain easy and open access to each fire-alarm box, fire-call station, fire-fighting equipment, and each exit, including ladders, staircases, scaffolds, and gangways.
              (5) The employer shall dispose of flammable and combustible substances, such as paint thinners, solvents, rags, scrap, and waste, or store them in covered fire-resistant containers at the end of each workshift or when the job is completed, whichever occurs first.
              (b) Walkways. (1) In addition to the requirements in paragraph (a), the employer also shall ensure that each walkway:
              (i) Provides adequate passage;
              (ii) Is clear of debris, including solid and liquid wastes, that may create a hazard for employees;
              (iii) Is clear of tools, materials, equipment, and other objects that may create a hazard for employees; and
              (iv) Is clear of hoses and electrical service cords. The employer shall:
              (A) Place each hose and cord above walkways in a location that will prevent injury to employees and damage to the hoses and cords;
              (B) Place each hose and cord underneath walkways;
              (C) Place each hose and cord on walkways, provided the hoses and cords are covered by crossovers or other means that will prevent injury to employees and damage to the hoses and cords; or
              (D) Protect each hose and cord by other suitable means.
              (2) While a walkway or part of a walkway is being used as a working surface, the employer shall cordon off that portion to prevent it from being used as a walkway.
              (c) Working surfaces. In addition to the requirements in paragraph (a), the employer also shall ensure that each working surface:
              (1) Is cleared of tools, materials, and equipment that are not necessary to perform the job in progress;
              (2) Is cleared of debris, including solid and liquid wastes, at the end of each workshift or job, whichever occurs first;
              (3) Is maintained, so far as practicable, in a dry condition. When a wet process is used, the employer shall maintain drainage and provide false floors, platforms, mats, or other dry standing places. When the employer demonstrates that this procedure is not practicable, the employer shall provide each employee working in the wet process with protective footgear, in accordance with 29 CFR part 1915, subpart I.
            
            
              § 1915.82
              Lighting.
              (a) General Requirements. (1) The employer shall ensure that each work area and walkway is adequately lighted whenever an employee is present.
              (2) For landside areas, the employer shall provide illumination that meets the levels set forth in Table F-1 to § 1915.82.
              
                Table F-1 to § 1915.82—Minimum Lighting Intensities in Foot-Candles
                
                  Lumens(foot-candles)
                  
                  Area or operation
                
                
                  3
                  General areas on vessels and vessel sections such as accessways, exits, gangways, stairs, and walkways.
                
                
                  5
                  General landside areas such as corridors, exits, stairs, and walkways.
                
                
                  5
                  All assigned work areas on any vessel or vessel section.
                
                
                  5
                  Landside tunnels, shafts, vaults, pumping stations, and underground work areas.
                
                
                  10
                  Landside work areas such as machine shops, electrical equipment rooms, carpenter shops, lofts, tool rooms, warehouses, and outdoor work areas.
                
                
                  10
                  Changing rooms, showers, sewered toilets, and eating, drinking, and break areas.
                
                
                  
                  30
                  First aid stations, infirmaries, and offices.
                
              
              
                Note to table F-1 to § 1915.82:
                The required illumination levels in this table do not apply to emergency or portable lights.
              
              
              (3) For vessels and vessel sections, the employer shall provide illumination that meets the levels set forth in the table to paragraph (a)(2) or meet ANSI/IESNA RP-7-01 (incorporated by reference, see 1915.5).
              (4) When adequate illumination is not obtainable by permanent lighting sources, temporary lighting may be used as supplementation.
              (5) The employer shall ensure that neither matches nor open-flame devices are used for lighting.
              (b) Temporary lights. The employer shall ensure that temporary lights meet the following requirements:
              (1) Lights with bulbs that are not completely recessed are equipped with guards to prevent accidental contact with the bulb;
              (2) Lights are equipped with electric cords designed with sufficient capacity to safely carry the electric load;
              (3) Connections and insulation on electric cords are maintained in a safe condition;
              (4) Lights and lighting stringers are not suspended solely by their electric cords unless they are designed by the manufacturer to be suspended in this way;
              (5) Lighting stringers do not overload branch circuits;
              (6) Branch circuits are equipped with over-current protection with a capacity that does not exceed the rated current-carrying capacity of the cord used;
              (7) Splices have insulation with a capacity that exceeds that of the original insulation of the cord; and
              (8) Exposed, non-current-carrying metal parts of lights are grounded. The employer shall ensure that grounding is provided either through a third wire in the cord containing the circuit conductors or through a separate wire that is grounded at the source of the current. Grounding shall be done in accordance with the requirements of 29 CFR 1910, subpart S.
              (c) Portable lights. (1) In any dark area that does not have permanent or temporary lights, where lights are not working, or where lights are not readily accessible, the employer shall provide portable or emergency lights and ensure that employees do not enter those areas without such lights.
              (2) Where the only means of illumination on a vessel or vessel section are from lighting sources that are not part of the vessel or vessel section, the employer shall provide portable or emergency lights for the safe movement of each employee. If natural sunlight provides sufficient illumination, portable or emergency lights are not required.
              (d) Explosion-proof, self-contained lights. The employer shall provide and ensure that each employee uses only explosion-proof, self-contained temporary and portable lights, approved for hazardous conditions by a nationally recognized testing laboratory (NRTL), in any area that the atmosphere is determined to contain a concentration of flammable vapors that are at or above 10 percent of the lower explosive limit (LEL) as specified in 29 CFR part 1915, subparts B and C.
            
            
              § 1915.83
              Utilities.
              (a) Steam supply system. (1) The employer shall ensure that the vessel's steam piping system, including hoses, is designed to safely handle the working pressure prior to supplying steam from an outside source. The employer shall obtain a written or oral determination from a responsible vessel's representative, a contractor, or any other person who is qualified by training, knowledge, or experience to make such determination that the working pressure of the vessel's steam piping system is safe.

              (2) The employer shall ensure that each outside steam supply connected to a vessel's steam piping system meets the following requirements:
              
              (i) A pressure gauge and a relief valve are installed at the point where the temporary steam hose joins the vessel's steam piping system;
              (ii) Each relief valve is set to relieve excess steam at, and is capable of relieving steam at, a pressure that does not exceed the safe working pressure of the system in its present condition;
              (iii) There are no means of inadvertently disconnecting any relief valve from the system that it protects;
              (iv) Each pressure gauge and relief valve is legible and located so it is visible and readily accessible; and
              (v) Each relief valve is positioned so it is not likely to cause injury if steam is released.
              (b) Steam hoses. The employer shall ensure that each steam hose meets the following requirements:
              (1) The steam hose and its fittings are used in accordance with manufacturer's specifications;
              (2) Each steam hose is hung tightly with short bights that prevent chafing and to reduce tension on the hose and its fittings;
              (3) Each steam hose is protected from damage; and
              (4) Each steam hose or temporary steam piping, including metal fittings and couplings, that pass through a walking or working area is shielded to protect employees from contact.
              (c) Electric shore power. When a vessel is supplied with electric shore power, the employer shall take the following precautions prior to energizing any of the vessel's circuits:
              (1) Ensure that the vessel is grounded;
              (2) Equip each circuit to be energized with over-current protection that does not exceed the rated current-carrying capacity of the conductors; and
              (3) Ensure that each circuit to be energized is in a safe condition. The employer must obtain a determination of the safe condition, either orally or in writing, from a responsible vessel's representative, a contractor, or any other person who is qualified by training, knowledge, or experience to make such determination.
              (d) Heat lamps. The employer shall ensure that each heat lamp, including the face, is equipped with surround-type guards to prevent contact with the lamp and bulb.
            
            
              § 1915.84
              Working alone.
              (a) Except as provided in § 1915.51(c)(3) of this part, whenever an employee is working alone, such as in a confined space or isolated location, the employer shall account for each employee:
              (1) Throughout each workshift at regular intervals appropriate to the job assignment to ensure the employee's safety and health; and
              (2) At the end of the job assignment or at the end of the workshift, whichever occurs first.
              (b) The employer shall account for each employee by sight or verbal communication.
            
            
              § 1915.85
              Vessel radar and communication systems.
              (a) The employer shall service each vessel's radar and communication systems in accordance with 29 CFR 1915.89, Control of Hazardous Energy.
              (b) The employer shall secure each vessel's radar and communication system so it is incapable of energizing or emitting radiation before any employee begins work:
              (1) On or in the vicinity of the system;
              (2) On or in the vicinity of a system equipped with a dummy load; or
              (3) Aloft, such as on a mast or king post.
              (c) When a vessel's radar or communication system is operated, serviced, repaired, or tested, the employer shall ensure that:
              (1) There is no other work in progress aloft; and
              (2) No employee is closer to the system's antenna or transmitter than the manufacturer's specified safe minimum distance for the type, model, and power of the equipment.

              (d) The employer shall ensure that no employee enters an area designated as hazardous by manufacturers' specifications while a radar or communication system is capable of emitting radiation.
              
              (e) The requirements of this section do not apply when a radar or communication system is incapable of emitting radiation at levels that could injure workers in the vicinity of the system, or if the radar or communication system is incapable of energizing in a manner than could injure workers working on or in the vicinity of the system.
            
            
              § 1915.86
              Lifeboats.
              (a) Before any employee works in or on a stowed or suspended lifeboat, the employer shall secure the lifeboat independently from the releasing gear to prevent it from falling or capsizing.
              (b) The employer shall not permit any employee to be in a lifeboat while it is being hoisted or lowered, except when the employer demonstrates that it is necessary to conduct operational tests or drills over water, or in the event of an emergency.
              (c) The employer shall not permit any employee to work on the outboard side of a lifeboat that is stowed on chocks unless the lifeboat is secured by gripes or another device that prevents it from swinging.
            
            
              § 1915.87
              Medical services and first aid.
              (a) General requirement. The employer shall ensure that emergency medical services and first aid are readily accessible.
              (b) Advice and consultation. The employer shall ensure that healthcare professionals are readily available for advice and consultation on matters of workplace health.
              (c) First aid providers. (1) The employer shall ensure that there is an adequate number of employees trained as first aid providers at each worksite during each workshift unless:
              (i) There is an on-site clinic or infirmary with first aid providers during each workshift; or
              (ii) The employer can demonstrate that outside first aid providers (i.e., emergency medical services) can reach the worksite within five (5) minutes of a report of injury or illness. The employer must take appropriate steps to ascertain that emergency medical assistance will be readily available promptly if an injury or illness occurs.
              (2) The employer shall ensure that a first aid provider is able to reach an injured/ill employee within five (5) minutes of a report of a serious injury, illness, or accident such as one involving cardiac arrest, acute breathing problems, uncontrolled bleeding, suffocation, electrocution, or amputation.
              (3) The employer shall use the following factors in determining the number and location of employees who must have first aid training: size and location of each worksite; the number of employees at each worksite; the hazards present at each worksite; and the distance of each worksite from hospitals, clinics, and rescue squads.
              (4) The employer shall ensure that first aid providers are trained to render first aid, including cardiopulmonary resuscitation (CPR).
              (5) The employer shall ensure that each first aid provider maintains current first aid and CPR certifications, such as issued by the Red Cross, American Heart Association, or other equivalent organization.
              (d) First aid supplies. (1) The employer shall provide and maintain adequate first aid supplies that are readily accessible to each worksite. An employer's on-site infirmary or clinic containing first aid supplies that are readily accessible to each worksite complies with this requirement.
              (2) The employer shall ensure that the placement, content, and amount of first aid supplies are adequate for the size and location of each worksite, the number of employees at each worksite, the hazards present at each worksite, and the distance of each worksite from hospitals, clinics, and rescue squads.
              (3) The employer shall ensure that first aid supplies are placed in a weatherproof container.
              (4) The employer shall maintain first aid supplies in a dry, sterile, and serviceable condition.
              (5) The employer shall replenish first aid supplies as necessary to ensure that there is an adequate supply when needed.
              (6) The employer shall inspect first aid supplies at sufficient intervals to ensure that they are adequate and in a serviceable condition.
              (e) Quick-drenching and flushing facilities. Where the potential exists for an employee to be splashed with a substance that may result in an acute or serious injury, the employer shall provide facilities for quick-drenching or flushing the eyes and body. The employer shall ensure that such a facility is located for immediate emergency use within close proximity to operations where such substances are being used.
              (f) Basket stretchers. (1) The employer shall provide an adequate number of basket stretchers, or the equivalent, readily accessible to where work is being performed on a vessel or vessel section. The employer is not required to provide basket stretchers or the equivalent where emergency response services have basket stretchers or the equivalent that meet the requirements of this paragraph.
              (2) The employer shall ensure each basket stretcher, or the equivalent, is equipped with:
              (i) Permanent lifting bridles that enable the basket stretcher, or the equivalent, to be attached to hoisting gear capable of lifting at least 5,000 pounds (2,270 kg);
              (ii) Restraints that are capable of securely holding the injured/ill employee while the basket stretcher, or the equivalent, is lifted or moved; and
              (iii) A blanket or other suitable covering for the injured/ill employee.
              (3) The employer shall store basket stretchers, or the equivalent, and related equipment (i.e., restraints, blankets) in a clearly marked location in a manner that prevents damage and protects the equipment from environmental conditions.
              (4) The employer shall inspect stretchers, or the equivalent, and related equipment at intervals that ensure the equipment remains in a safe and serviceable condition, but at least once a year.
              
                Appendix A to § 1915.87—First Aid Kits and Automated External Defibrillators (Non-Mandatory)
                1. First aid supplies are required to be adequate and readily accessible under paragraphs § 1915.87(a) and (d). An example of the minimal contents of a generic first aid kit for workplace settings is described in ANSI/ISEA Z308.1-2009, “Minimum Requirements for Workplace First Aid Kits and Supplies” (incorporated by reference as specified in § 1915.5). The contents of the kit listed in this ANSI standard should be adequate for small worksites. When larger operations or multiple operations are being conducted at the same worksite, employers should determine the need for additional first aid kits, additional types of first aid equipment and supplies, and additional quantities and types of supplies and equipment in the first aid kits.
                2. In a similar fashion, employers that have unique or changing first aid needs at their worksite may need to enhance their first aid kits. The employer can use the OSHA 300 Log, OSHA 301 Incident Report form, or other reports to identify these unique problems. Consultation from the local fire or rescue department, appropriate healthcare professional or local emergency room may be helpful to employers in these circumstances. By assessing the specific needs of their worksite, employers can ensure that reasonably anticipated supplies are available. Employers should assess the specific needs of their worksite periodically, and augment first aid kits appropriately.
                3. If it is reasonably anticipated that employees will be exposed to blood or other potentially infectious materials while using first aid supplies, employers must provide appropriate personal protective equipment (PPE) in compliance with the provisions of the Occupational Exposure to Bloodborne Pathogens standard, § 1910.1030(d)(3). This standard lists appropriate PPE for this type of exposure, such as gloves, gowns, face shields, masks, and eye protection.
                4. Employers who provide automated external defibrillators (AEDs) at their workplaces should designate who will use AEDs and train those employees so they know how to correctly use the AEDs. Although a growing number of AEDs are now designed to be used by any person, even without training, training reinforces proper use and promotes the usefulness of AEDs as part of an effective cardiopulmonary resuscitation plan. For AEDs to be effective, employers should:
                a. Ensure that AEDs are located so they can be utilized within three to five minutes of a report of an accident or injury;
                b. Ensure that employees use AEDs in accordance with manufacturers' specifications; and
                c. Inspect, test, and maintain AEDs in accordance with manufacturers' specifications.
              
            
            
              § 1915.88
              Sanitation.
              (a) General requirements. (1) The employer shall provide adequate and readily accessible sanitation facilities.

              (2) The employer shall establish and implement a schedule for servicing, cleaning, and supplying each facility to ensure it is maintained in a clean, sanitary, and serviceable condition.
              
              (b) Potable water. (1) The employer shall provide potable water for all employee health and personal needs and ensure that only potable water is used for these purposes.
              (2) The employer shall provide potable drinking water in amounts that are adequate to meet the health and personal needs of each employee.
              (3) The employer shall dispense drinking water from a fountain, a covered container with single-use drinking cups stored in a sanitary receptacle, or single-use bottles. The employer shall prohibit the use of shared drinking cups, dippers, and water bottles.
              (c) Non-potable water. (1) The employer may use non-potable water for other purposes such as firefighting and cleaning outdoor premises so long as it does not contain chemicals, fecal matter, coliform, or other substances at levels that may create a hazard for employees.
              (2) The employer shall clearly mark non-potable water supplies and outlets as “not safe for health or personal use.”
              (d) Toilets—(1) General requirements. The employer shall ensure that sewered and portable toilets:
              (i) Provide privacy at all times. When a toilet facility contains more than one toilet, each toilet shall occupy a separate compartment with a door and walls or partitions that are sufficiently high to ensure privacy; and
              (ii) Are separate for each sex, except as provided in (d)(1)(ii)(B) of this section;
              (A) The number of toilets provided for each sex shall be based on the maximum number of employees of that sex present at the worksite at any one time during a workshift. A single-occupancy toilet room shall be counted as one toilet regardless of the number of toilets it contains; and
              (B) The employer does not have to provide separate toilet facilities for each sex when they will not be occupied by more than one employee at a time, can be locked from the inside, and contain at least one toilet.
              (iii) The employer shall establish and implement a schedule to ensure that each sewered and portable toilet is maintained in a clean, sanitary, and serviceable condition.
              (2) Minimum number of toilets. (i) The employer shall provide at least the following number of toilets for each sex. Portable toilets that meet the requirements of paragraph (d)(3) of this section may be included in the minimum number of toilets.
              
                Table F-2 to § 1915.88
                
                  Number of employees of each sex
                  Minimum number of toilets per sex
                
                
                  1 to 15
                  1
                
                
                  16 to 35
                  2
                
                
                  36 to 55
                  3
                
                
                  56 to 80
                  4
                
                
                  81 to 110
                  5
                
                
                  111 to 150
                  6
                
                
                  Over 150
                  1 additional toilet for each additional 40 employees.
                
                
                  Note to Table F-2 of § 1915.88: When toilets will only be used by men, urinals may be provided instead of toilets, except that the number of toilets in such cases shall not be reduced to less than two-thirds of the minimum specified.
              
              (3) Portable toilets. (i) The employer shall provide portable toilets, pursuant to paragraph (d)(2)(i) and Table to paragraph (d)(2) of this section, only when the employer demonstrates that it is not feasible to provide sewered toilets, or when there is a temporary increase in the number of employees for a short duration of time.
              (ii) The employer shall ensure that each portable toilet is vented and equipped, as necessary, with lighting.
              (4) Exception for normally unattended worksites and mobile work crews. The requirement to provide toilets does not apply to normally unattended worksites and mobile work crews, provided that the employer ensures that employees have immediately available transportation to readily accessible sanitation facilities that are maintained in a clean, sanitary, and serviceable condition and meet the other requirements of this section.
              (e) Handwashing facilities. (1) The employer shall provide handwashing facilities at or adjacent to each toilet facility.
              (2) The employer shall ensure that each handwashing facility:

              (i) Is equipped with either hot and cold or lukewarm running water and soap, or with waterless skin-cleansing agents that are capable of disinfecting the skin or neutralizing the contaminants to which the employee may be exposed; and
              
              (ii) If the facility uses soap and water, it is supplied with clean, single-use hand towels stored in a sanitary container and a sanitary means for disposing of them, clean individual sections of continuous cloth toweling, or a hand-drying air blower.
              (3) The employer shall inform each employee engaged in the application of paints or coatings or in other operations in which hazardous or toxic substances can be ingested or absorbed about the need for removing surface contaminants from their skins surface by thoroughly washing their hands and face at the end of the workshift and prior to eating, drinking, or smoking.
              (f) Showers. (1) When showers are required by an OSHA standard, the employer shall provide one shower for each 10, or fraction of 10, employees of each sex who are required to shower during the same workshift.
              (2) The employer shall ensure that each shower is equipped with soap, hot and cold water, and clean towels for each employee who uses the shower.
              (g) Changing rooms. When an employer provides protective clothing to prevent employee exposure to hazardous or toxic substances, the employer shall provide the following:
              (1) Changing rooms that provide privacy for each sex; and
              (2) Storage facilities for street clothes, as well as separate storage facilities for protective clothing.
              (h) Eating, drinking, and break areas. The employer shall ensure that food, beverages, and tobacco products are not consumed or stored in any area where employees may be exposed to hazardous or toxic substances.
              (i) Waste disposal. (1) The employer shall provide waste receptacles that meet the following requirements:
              (i) Each receptacle is constructed of materials that are corrosion resistant, leak-proof, and easily cleaned or disposable;
              (ii) Each receptacle is equipped with a solid tight-fitting cover, unless it can be kept in clean, sanitary, and serviceable condition without the use of a cover;
              (iii) Receptacles are provided in numbers, sizes, and locations that encourage their use; and
              (iv) Each receptacle is emptied as often as necessary to prevent it from overfilling and in a manner that does not create a hazard for employees. Waste receptacles for food shall be emptied at least every day, unless unused.
              (2) The employer shall not permit employees to work in the immediate vicinity of uncovered garbage that could endanger their safety and health.
              (3) The employer shall ensure that employees working beneath or on the outboard side of a vessel are not contaminated by drainage or waste from overboard discharges.
              (j) Vermin control. (1) To the extent reasonably practicable, the employer shall clean and maintain the workplace in a manner that prevents vermin infestation.
              (2) Where vermin are detected, the employer shall implement and maintain an effective vermin-control program.
            
            
              § 1915.89
              Control of hazardous energy (lockout/tags-plus).
              (a) Scope, application, and effective dates . (1) Scope. This section covers the servicing of machinery, equipment, and systems when the energization or startup of machinery, equipment, or systems, or the release of hazardous energy, could endanger an employee.
              (2) Application. (i) This section applies to the servicing of any machinery, equipment, or system that employees use in the course of shipyard employment work and that is conducted:
              (A) In any landside facility that performs shipyard employment work; and
              (B) On any vessel or vessel section.
              (ii) This section applies to such servicing conducted on a vessel by any employee including, but not limited to, the ship's officers and crew unless such application is preempted by the regulations of another federal agency.
              (3) When other standards in 29 CFR part 1915 and applicable standards in 29 CFR part 1910 require the use of a lock or tag, the employer shall use and supplement them with the procedural and training requirements specified in this section.
              (4) Exceptions. This section does not apply to:
              
              (i) Work on cord-and-plug-connected machinery, equipment, or system, provided the employer ensures that the machinery, equipment, or system is unplugged and the plug is under the exclusive control of the employee performing the servicing;
              (ii) Minor servicing activities performed during normal production operations, including minor tool changes and adjustments, that are routine, repetitive, and integral to the use of the machinery, equipment, or system, provided the employer ensures that the work is performed using measures that provide effective protection from energization, startup, or the release of hazardous energy.
              (b) Lockout/tags-plus program. The employer shall establish and implement a written program and procedures for lockout and tags-plus systems to control hazardous energy during the servicing of any machinery, equipment, or system in shipyard employment. The program shall cover:
              (1) Procedures for lockout/tags-plus systems while servicing machinery, equipment, or systems in accordance with paragraph (c) of this section;
              (2) Procedures for protecting employees involved in servicing any machinery, equipment, or system in accordance with paragraphs (d) through (m) of this section;
              (3) Specifications for locks and tags-plus hardware in accordance with paragraph (n) of this section;
              (4) Employee information and training in accordance with paragraph (o) of this section;
              (5) Incident investigations in accordance with paragraph (p) of this section; and
              (6) Program audits in accordance with paragraph (q) of this section.
              (c) General requirements. (1) The employer shall ensure that, before any authorized employee performs servicing when energization or startup, or the release of hazardous energy, may occur, all energy sources are identified and isolated, and the machinery, equipment, or system is rendered inoperative.
              (2) If an energy-isolating device is capable of being locked, the employer shall ensure the use of a lock to prevent energization or startup, or the release of hazardous energy, before any servicing is started, unless the employer can demonstrate that the utilization of a tags-plus system will provide full employee protection as set forth in paragraph (c)(6) of this section.
              (3) If an energy-isolating device is not capable of being locked, the employer shall ensure the use of a tags-plus system to prevent energization or startup, or the release of hazardous energy, before any servicing is started.
              (4) Each tags-plus system shall consist of:
              (i) At least one energy-isolating device with a tag affixed to it; and

              (ii) At least one additional safety measure that, along with the energy-isolating device and tag required in (c)(4)(i) of this section, will provide the equivalent safety available from the use of a lock.
              
              
                Note to paragraph (c)(4) of this section:
                When the Navy ship's force maintains control of the machinery, equipment, or systems on a vessel and has implemented such additional measures it determines are necessary, the provisions of paragraph (c)(4)(ii) of this section shall not apply, provided that the employer complies with the verification procedures in paragraph (g) of this section.
              
              
              (5) After October 31, 2011, the employer shall ensure that each energy-isolating device for any machinery, equipment, or system is designed to accept a lock whenever the machinery, equipment, or system is extensively repaired, renovated, modified, or replaced, or whenever new machinery, equipment, or systems are installed. This requirement does not apply when a shipyard employer:
              (i) Does not own the machinery, equipment, or system; or
              (ii) Builds or services a vessel or vessel section according to customer specifications.
              (6) Full employee protection. (i) When a tag is used on an energy-isolating device that is capable of being locked out, the tag shall be attached at the same location that the lock would have been attached, and;

              (ii) The employer shall demonstrate that the use of a tags-plus system will provide a level of safety equivalent to that obtained by using a lock. In demonstrating that an equivalent level of safety is achieved, the employer shall:
              
              (A) Demonstrate full compliance with all tags-plus-related provisions of this standard; and

              (B) Implement such additional safety measures as are necessary to provide the equivalent safety available from the use of a lock.
              
              
                Note to paragraph (c)(6) of this section:
                When the Navy ship's force maintains control of the machinery, equipment, or systems on a vessel and has implemented such additional measures it determines are necessary, the provisions of paragraph (c)(6)(ii)(B) of this section do not apply, provided that the employer complies with the verification procedures in paragraph (g) of this section.
              
              
              (7) Lockout/tags-plus coordination. (i) The employer shall establish and implement lockout/tags-plus coordination when:
              (A) Employees on vessels and in vessel sections are servicing multiple machinery, equipment, or systems at the same time; or
              (B) Employees on vessels, in vessel sections, and at landside facilities are performing multiple servicing operations on the same machinery, equipment, or system at the same time.
              (ii) The coordination process shall include a lockout/tags-plus coordinator and a lockout/tags-plus log. Each log shall be specific to each vessel, vessel section, and landside work area.
              (iii) The employer shall designate a lockout/tags-plus coordinator who is responsible for overseeing and approving:
              (A) The application of each lockout and tags-plus system;
              (B) The verification of hazardous-energy isolation before the servicing of any machinery, equipment, or system begins; and
              (C) The removal of each lockout and tags-plus system.
              (iv) The employer shall ensure that the lockout/tags-plus coordinator maintains and administers a continuous log of each lockout and tags-plus system. The log shall contain:
              (A) Location of machinery, equipment, or system to be serviced;
              (B) Type of machinery, equipment, or system to be serviced;
              (C) Name of the authorized employee applying the lockout/tags-plus system;
              (D) Date that the lockout/tags-plus system is applied;
              (E) Name of authorized employee removing the lock or tags-plus system; and
              (F) Date that lockout/tags-plus system is removed.
              
              
                Note to paragraph (c)(7) of this section:
                When the Navy ship's force serves as the lockout/tags-plus coordinator and maintains control of the lockout/tags-plus log, the employer will be in compliance with the requirements in paragraph (c)(7) of this section when coordination between the ship's force and the employer occurs to ensure that applicable lockout/tags-plus procedures are followed and documented.
              
              
              (d) Lockout/tags-plus written procedures. (1) The employer shall establish and implement written procedures to prevent energization or startup, or the release of hazardous energy, during the servicing of any machinery, equipment, or system. Each procedure shall include:
              (i) A clear and specific outline of the scope and purpose of the lockout/tags-plus procedure;
              (ii) The means the employer will use to enforce compliance with the lockout/tags-plus program and procedures; and
              (iii) The steps that must be followed for:
              (A) Preparing for shutting down and isolating of the machinery, equipment, or system to be serviced, in accordance with paragraph (e) of this section;
              (B) Applying the lockout/tags-plus system, in accordance with paragraph (f) of this section;
              (C) Verifying isolation, in accordance with paragraph (g) of this section;
              (D) Testing the machinery, equipment, or system, in accordance with paragraph (h) of this section;
              (E) Removing lockout/tags-plus systems, in accordance with paragraph (i) of this section;
              (F) Starting up the machinery, equipment, or system that is being serviced, in accordance with paragraph (j) of this section;

              (G) Applying lockout/tags-plus systems in group servicing operations, in accordance with paragraph (k) of this section;
              
              (H) Addressing multi-employer worksites involved in servicing any machinery, equipment, or system, in accordance with paragraph (l) of this section; and

              (I) Addressing shift or personnel changes during servicing operations, in accordance with paragraph (m) of this section.
              
              
                Note to paragraph (d)(1) of this section:
                The employer need only develop a single procedure for a group of similar machines, equipment, or systems if the machines, equipment, or systems have the same type and magnitude of energy and the same or similar types of controls, and if a single procedure can satisfactorily address the hazards and the steps to be taken to control these hazards.
              
              
              (2) The employer's lockout procedures do not have to be in writing for servicing machinery, equipment, or systems, provided that all of the following conditions are met:
              (i) There is no potential for hazardous energy to be released (or to reaccumulate) after shutting down, or restoring energy to, the machinery, equipment, or system;
              (ii) The machinery, equipment, or system has a single energy source that can be readily identified and isolated;
              (iii) The isolation and lock out of that energy source will result in complete de-energization and deactivation of the machinery, equipment, or system, and there is no potential for reaccumulation of energy;
              (iv) The energy source is isolated and secured from the machinery, equipment, or system during servicing;
              (v) Only one lock is necessary for isolating the energy source;
              (vi) The lock is under the exclusive control of the authorized employee performing the servicing;
              (vii) The servicing does not create a hazard for any other employee; and
              (viii) The employer, in utilizing this exception, has not had any accidents or incidents involving the activation or reenergization of this type of machinery, equipment, or system during servicing.
              (e) Procedures for shutdown and isolation. (1) Before an authorized employee shuts down any machinery, equipment, or system, the employer shall:
              (i) Ensure that the authorized employee has knowledge of:
              (A) The source, type, and magnitude of the hazards associated with energization or startup of the machine, equipment, or system;
              (B) The hazards associated with the release of hazardous energy; and
              (C) The means to control these hazards; and
              (ii) Notify each affected employee that the machinery, equipment, or system will be shut down and deenergized prior to servicing, and that a lockout/tags-plus system will be implemented.
              (2) The employer shall ensure that the machinery, equipment, or system is shut down according to the written procedures the employer established.
              (3) The employer shall use an orderly shutdown to prevent exposing any employee to risks associated with hazardous energy.

              (4) The employer shall ensure that the authorized employee relieves, disconnects, restrains, or otherwise renders safe all potentially hazardous energy that is connected to the machinery, equipment, or system.
              
              
                Note to paragraph (e) of this section:
                When the Navy ship's force shuts down any machinery, equipment, or system, and relieves, disconnects, restrains, or otherwise renders safe all potentially hazardous energy that is connected to the machinery, equipment, or system, the employer will be in compliance with the requirements in paragraph (e) of this section when the employer's authorized employee verifies that the machinery, equipment, or system being serviced has been properly shut down, isolated, and deenergized.
              
              
              (f) Procedures for applying lockout/tags-plus systems. (1) The employer shall ensure that only an authorized employee applies a lockout/tags-plus system.
              (2) When using lockout systems, the employer shall ensure that the authorized employee affixes each lock in a manner that will hold the energy-isolating device in a safe or off position.

              (3) When using tags-plus systems, the employer shall ensure that the authorized employee affixes a tag directly to the energy-isolating device that clearly indicates that the removal of the device from a safe or off position is prohibited.
              
              (4) When the tag cannot be affixed directly to the energy-isolating device the employer shall ensure that the authorized employee locates it as close as safely possible to the device, in a safe and immediately obvious position.

              (5) The employer shall ensure that each energy-isolating device that controls energy to the machinery, equipment, or system is effective in isolating the machinery, equipment, or system from all potentially hazardous energy source(s).
              
              
                Note to paragraph (f) of this section:
                When the Navy ship's force applies the lockout/tags-plus systems or devices, the employer will be in compliance with the requirements in paragraph (f) of this section when the employer's authorized employee verifies the application of the lockout/tags-plus systems or devices.
              
              
              (g) Procedures for verification of deenergization and isolation. (1) Before servicing machinery, equipment, or a system that has a lockout/tags-plus system, the employer shall ensure that the authorized employee, or the primary authorized employee in a group lockout/tags-plus application, verifies that the machinery, equipment, or system is deenergized and all energy sources isolated.
              (2) The employer shall ensure that the authorized employee, or the primary authorized employee in a group lockout/tags-plus application, continues verifying deenergization and isolation while servicing the machinery, equipment, or system.
              (3) Each authorized employee in a group lockout/tags-plus application who will be servicing the machinery, equipment, or system must be given the option to verify that the machinery, equipment, or system is deenergized and all energy sources isolated, even when verification is performed by the primary authorized employee.
              (h) Procedures for testing. In each situation in which a lockout/tags-plus system must be removed temporarily and the machinery, equipment, or system restarted to test it or to position a component, the employer shall ensure that the authorized employee does the following in sequence:
              (1) Clears tools and materials from the work area;
              (2) Removes nonessential employees from the work area;
              (3) Removes each lockout/tags-plus system in accordance with paragraph (i) of this section;
              (4) Restarts the machinery, equipment, or system and then proceeds with testing or positioning; and

              (5) After completing testing or positioning, deenergizes and shuts down the machinery, equipment, or system and reapplies all lockout/tags-plus systems in accordance with paragraphs (e)-(g) of this section to continue servicing.
              
              
                Note to paragraph (h) of this section:
                When the Navy ship's force serves as the lockout/tags-plus coordinator, performs the testing, and maintains control of the lockout/tags-plus systems or devices during testing, the employer is in compliance with paragraph (h) when the employer's authorized employee acknowledges to the lockout/tags-plus coordinator that the employer's personnel and tools are clear and the machinery, equipment, or system being serviced is ready for testing, and upon completion of the testing, verifies the reapplication of the lockout/tags-plus systems.
              
              
              (i) Procedures for removal of lockout and tags-plus systems. (1) Before removing any lockout/tags-plus system and restoring the machinery, equipment, or system to use, the employer shall ensure that the authorized employee does the following:
              (i) Notifies all other authorized and affected employees that the lockout/tags-plus system will be removed;
              (ii) Ensures that all employees in the work area have been safely positioned or removed; and
              (iii) Inspects the work area to ensure that nonessential items have been removed and machinery, equipment, or system components are operationally intact.
              (2) The employer shall ensure that each lock or tags-plus system is removed by the authorized employee who applied it.

              (3) When the authorized employee who applied the lockout/tags-plus system is not available to remove it, the employer may direct removal by another authorized employee, provided the employer developed and incorporated into the lockout/tags-plus program the specific procedures and training that address such removal, and demonstrates that the specific procedures used provide a level of employee safety that is at least as effective in protecting employees as removal of the system by the authorized employee who applied it. After meeting these requirements, the employer shall do the following in sequence:
              (i) Verify that the authorized employee who applied the lockout/tags-plus system is not in the facility;
              (ii) Make all reasonable efforts to contact the authorized employee to inform him/her that the lockout/tags-plus system has been removed; and

              (iii) Ensure that the authorized employee who applied the lock or tags-plus system has knowledge of the removal before resuming work on the affected machinery, equipment, or system.
              
              
                Note to paragraph (i) of this section:
                When the Navy ship's force serves as lockout/tags-plus coordinator and removes the lockout/tags-plus systems or devices, the employer is in compliance with the requirements in paragraph (i) of this section when the employer's authorized employee informs the lockout/tags-plus coordinator that the procedures in paragraph (i)(1) of this section have been performed.
              
              
              (j) Procedures for startup. (1) Before an authorized employee turns on any machinery, equipment, or system after servicing is completed, the employer shall ensure that the authorized employee has knowledge of the source, type, and magnitude of the hazards associated with energization or startup, and the means to control these hazards.
              (2) The employer shall execute an orderly startup to prevent or minimize any additional or increased hazard(s) to employees. The employer shall perform the following tasks before starting up the machinery, equipment, or system:
              (i) Clear tools and materials from the work area;
              (ii) Remove any non-essential employees from the work area; and

              (iii) Start up the machinery, equipment, or system according to the detailed procedures the employer established for that machinery, equipment, or system.
              
              
                Note to paragraph (j) of this section:
                When the Navy ship's force serves as lockout/tags-plus coordinator and maintains control of the lockout/tags-plus systems or devices during startup, and the employer is prohibited from starting up the machinery, equipment, or system, the employer is in compliance with the requirements in paragraph (j) of this section when the employer's authorized employee informs the lockout/tags-plus coordinator the procedures in paragraphs (j)(2)(i) and (j)(2)(ii) of this section have been performed.
              
              
              (k) Procedures for group lockout/tags-plus. When more than one authorized employee services the same machinery, equipment, or system at the same time, the following procedures shall be implemented:
              (1) Primary authorized employee. The employer shall:
              (i) Assign responsibility to one primary authorized employee for each group of authorized employees performing servicing on the same machinery, equipment, or system;
              (ii) Ensure that the primary authorized employee determines the safe exposure status of each authorized employee in the group with regard to the lockout/tags-plus system;
              (iii) Ensure that the primary authorized employee obtains approval from the lockout/tags-plus coordinator to apply and remove the lockout/tags-plus system; and
              (iv) Ensure that the primary authorized employee coordinates the servicing operation with the coordinator when required by paragraph (c)(7)(i) of this section.
              (2) Authorized employees. The employer shall either:
              (i) Have each authorized employee apply a personal lockout/tags-plus system; or

              (ii) Use a procedure that the employer can demonstrate affords each authorized employee a level of protection equivalent to the protection provided by having each authorized employee apply a personal lockout/tags-plus system. Such procedures shall incorporate a means for each authorized employee to have personal control of, and accountability for, his or her protection such as, but not limited to, having each authorized employee:
              
              (A) Sign a group tag (or a group tag equivalent), attach a personal identification device to a group lockout device, or performs a comparable action before servicing is started; and

              (B) Sign off the group tag (or the group tag equivalent), remove the personal identification device, or perform a comparable action when servicing is finished.
              
              
                Note to paragraph (k)(2) of this section:
                When the Navy ship's force maintains control of the machinery, equipment, or systems on a vessel and prohibits the employer from applying or removing the lockout/tags-plus system or starting up the machinery, equipment, or systems being serviced, the employer is in compliance with the requirements in paragraphs (k)(1)(iii) and (k)(2), provided that the employer ensures that the primary authorized employee takes the following steps in the following order: (1) Before servicing begins and after deenergization, (a) verifies the safe exposure status of each authorized employee, and (b) signs a group tag (or a group tag equivalent) or performs a comparable action; and (2) after servicing is complete and before reenergization, (a) verifies the safe exposure status of each authorized employee, and (b) signs off the group tag (or the group tag equivalent) or performs a comparable action.
              
              
              (l) Procedures for multi-employer worksites. (1) The host employer shall establish and implement procedures to protect employees from hazardous energy in multi-employer worksites. The procedures shall specify the responsibilities for host and contract employers.
              (2) Host employer responsibilities. The host employer shall carry out the following responsibilities in multi-employer worksites:
              (i) Inform each contract employer about the content of the host employer's lockout/tags-plus program and procedures;
              (ii) Instruct each contract employer to follow the host employer's lockout/tags-plus program and procedures; and
              (iii) Ensure that the lockout/tags-plus coordinator knows about all servicing operations and communicates with each contract employer who performs servicing or works in an area where servicing is being conducted.
              (3) Contract employer responsibilities. Each contract employer shall perform the following duties when working in a multi-employer worksite:
              (i) Follow the host employer's lockout/tags-plus program and procedures;
              (ii) Ensure that the host employer knows about the lockout/tags-plus hazards associated with the contract employer's work and what the contract employer is doing to address these hazards; and

              (iii) Inform the host employer of any previously unidentified lockout/tags-plus hazards that the contract employer identifies at the multi-employer worksite.
              
              
                Note 1 to paragraph (l) of this section:
                The host employer may include provisions in its contract with the contract employer for the contract employer to have more control over the lockout/tags-plus program if such provisions will provide an equivalent level of protection for the host employer's and contract employer's employees as that provided by paragraph (l) of this section.
              
              
                Note 2 to paragraph (l) of this section:
                When the U.S Navy contracts directly with a contract employer and the Navy ship's force maintains control of the lockout/tags-plus systems or devices, that contract employer shall consider the Navy to be the host employer for the purposes of § 1915.89(l)(3).
              
              
              (m) Procedures for shift or personnel changes. (1) The employer shall establish and implement specific procedures for shift or personnel changes to ensure the continuity of lockout/tags-plus protection.
              (2) The employer shall establish and implement provisions for the orderly transfer of lockout/tags-plus systems between authorized employees when they are starting and ending their workshifts, or when personnel changes occur during a workshift, to prevent energization or startup of the machinery, equipment, or system being serviced or the release of hazardous energy.
              (n) Lockout/tags-plus materials and hardware. (1) The employer shall provide locks and tags-plus system hardware used for isolating, securing, or blocking machinery, equipment, or systems from all hazardous-energy sources.
              (2) The employer shall ensure that each lock and tag is uniquely identified for the purpose of controlling hazardous energy and is not used for any other purpose.

              (3) The employer shall ensure that each lock and tag meets the following requirements:
              
              (i) Durable. (A) Each lock and tag is capable of withstanding the existing environmental conditions for the maximum period of time that servicing is expected to last;
              (B) Each tag is made so that weather conditions, wet or damp conditions, corrosive substances, or other conditions in the work area where the tag is used or stored will not cause it to deteriorate or become illegible;
              (ii) Standardized. (A) Each lock and tag is standardized in at least one of the following areas: color, shape, or size; and
              (B) Each tag is standardized in print and format;
              (iii) Substantial. (A) Each lock is sturdy enough to prevent removal without the use of extra force or unusual techniques, such as bolt cutters or other metal-cutting tools;
              (B) Each tag and tag attachment is sturdy enough to prevent inadvertent or accidental removal;
              (C) Each tag attachment has the general design and basic safety characteristics of a one-piece, all-environment-tolerant nylon tie;
              (D) Each tag attachment is non-reusable, attachable by hand, self-locking, and non-releasable, and has a minimum unlocking strength of 50 pounds;
              (iv) Identifiable. Each lock and tag indicates the identity of the authorized employee applying it; and

              (v) Each tag warns of hazardous conditions that could arise if the machinery, equipment, or system is energized and includes a legend such as one of the following: “Do Not Start,” “Do Not Open,” “Do Not Close,” “Do Not Energize,” or “Do Not Operate.”
              
              (o) Information and training—(1) Initial training. The employer shall train each employee in the applicable requirements of this section no later than October 31, 2011.
              (2) General training content. The employer shall train each employee who is, or may be, in an area where lockout/tags-plus systems are being used so they know:
              (i) The purpose and function of the employer's lockout/tags-plus program and procedures;
              (ii) The unique identity of the locks and tags to be used in the lockout/tags-plus system, as well as the standardized color, shape or size of these devices;
              (iii) The basic components of the tags-plus system: an energy-isolating device with a tag affixed to it and an additional safety measure;
              (iv) The prohibition against tampering with or removing any lockout/tags-plus system; and
              (v) The prohibition against restarting or reenergizing any machinery, equipment, or system being serviced under a lockout/tags-plus system.
              (3) Additional training requirements for affected employees. In addition to training affected employees in the requirements in paragraph (o)(2) of this section, the employer also shall train each affected employee so he/she knows:
              (i) The use of the employer's lockout/tags-plus program and procedures;
              (ii) That affected employees are not to apply or remove any lockout/tags-plus system; and
              (iii) That affected employees are not to bypass, ignore, or otherwise defeat any lockout/tags-plus system.
              (4) Additional training requirements for authorized employees. In addition to training authorized employees in the requirements in paragraphs (o)(2) and (o)(3) of this section, the employer also shall train each authorized employee so he/she knows:
              (i) The steps necessary for the safe application, use, and removal of lockout/tags-plus systems to prevent energization or startup or the release of hazardous energy during servicing of machinery, equipment, or systems;
              (ii) The type of energy sources and the magnitude of the energy available at the worksite;
              (iii) The means and methods necessary for effective isolation and control of hazardous energy;
              (iv) The means for determining the safe exposure status of other employees in a group when the authorized employee is working as a group's primary authorized employee.
              (v) The requirement for tags to be written so they are legible and understandable to all employees;

              (vi) The requirement that tags and their means of attachment be made of materials that will withstand the environmental conditions encountered in the workplace;
              
              (vii) The requirement that tags be securely attached to energy-isolating devices so they cannot be accidentally removed while servicing machinery, equipment, or systems;
              (viii) That tags are warning devices, and alone do not provide physical barriers against energization or startup, or the release of hazardous energy, provided by locks, and energy-isolating devices; and
              (ix) That tags must be used in conjunction with an energy-isolating device to prevent energization or startup or the release of hazardous energy.
              (5) Additional training for lockout/tags-plus coordinator. In addition to training lockout/tags-plus coordinators in the requirements in paragraphs (o)(2), (o)(3), and (o)(4) of this section, the employer shall train each lockout/tags-plus coordinator so he/she knows:
              (i) How to identify and isolate any machinery, equipment, or system that is being serviced; and
              (ii) How to accurately document lockout/tags-plus systems and maintain the lockout/tags-plus log.
              (6) Employee retraining.
              
              (i) The employer shall retrain each employee, as applicable, whenever:
              (A) There is a change in his/her job assignment that presents new hazards or requires a greater degree of knowledge about the employer's lockout/tags-plus program or procedures;
              (B) There is a change in machinery, equipment, or systems to be serviced that presents a new energy-control hazard;
              (C) There is a change in the employer's lockout/tags-plus program or procedures; or
              (D) It is necessary to maintain the employee's proficiency.
              (ii) The employer also shall retrain each employee, as applicable, whenever an incident investigation or program audit indicates that there are:
              (A) Deviations from, or deficiencies in, the employer's lockout/tags-plus program or procedures; or
              (B) Inadequacies in an employee's knowledge or use of the lockout/tags-plus program or procedures.
              (iii) The employer shall ensure that retraining establishes the required employee knowledge and proficiency in the employer's lockout/tags-plus program and procedures and in any new or revised energy-control procedures.
              (7) Upon completion of employee training, the employer shall keep a record that the employee accomplished the training, and that this training is current. The training record shall contain at least the employee's name, date of training, and the subject of the training.
              (p) Incident investigation. (1) The employer shall investigate each incident that resulted in, or could reasonably have resulted in, energization or startup, or the release of hazardous energy, while servicing machinery, equipment, or systems.
              (2) Promptly but not later than 24 hours following the incident, the employer shall initiate an incident investigation and notify each employee who was, or could reasonably have been, affected by the incident.
              (3) The employer shall ensure that the incident investigation is conducted by at least one employee who has the knowledge of, and experience in, the employer's lockout/tags-plus program and procedures, and in investigating and analyzing incidents involving the release of hazardous energy. The employer may also use additional individuals to participate in investigating the incident.
              (4) The employer shall ensure that the individual(s) conducting the investigation prepare(s) a written report of the investigation that includes:
              (i) The date and time of the incident;
              (ii) The date and time the incident investigation began;
              (iii) Location of the incident;
              (iv) A description of the incident;
              (v) The factors that contributed to the incident;
              (vi) A copy of any lockout/tags-plus log that was current at the time of the incident; and
              (vii) Any corrective actions that need to be taken as a result of the incident.
              (5) The employer shall review the written incident report with each employee whose job tasks are relevant to the incident investigation findings, including contract employees when applicable.

              (6) The employer shall ensure that the incident investigation and written report are completed, and all corrective actions implemented, within 30 days following the incident.
              (7) If the employer demonstrates that it is infeasible to implement all of the corrective actions within 30 days, the employer shall prepare a written abatement plan that contains an explanation of the circumstances causing the delay, a proposed timetable for the abatement, and a summary of the steps the employer is taking in the interim to protect employees from hazardous energy while servicing machinery, equipment, or systems.
              (q) Program audits. (1) The employer shall conduct an audit of the lockout/tags-plus program and procedures currently in use at least annually to ensure that the procedures and the requirements of this section are being followed and to correct any deficiencies.
              (2) The employer shall ensure that the audit is performed by:
              (i) An authorized employee other than the one(s) currently using the energy-control procedure being reviewed; or
              (ii) Individuals other than an authorized employee who are knowledgeable about the employer's lockout/tags-plus program and procedures and the machinery, equipment, or systems being audited.
              (3) The employer shall ensure that the audit includes:
              (i) A review of the written lockout/tags-plus program and procedures;
              (ii) A review of the current lockout/tags-plus log;
              (iii) Verification of the accuracy of the lockout/tags-plus log;
              (iv) A review of incident reports since the last audit;
              (v) A review conducted between the auditor and authorized employees regarding the authorized employees' responsibilities under the lockout systems being audited; and
              (vi) A review conducted between the auditor and affected and authorized employees regarding their responsibilities under the tags-plus systems being audited.
              (4) The employer shall ensure that, within 15 days after completion of the audit, the individual(s) who conducted the audit prepare and deliver to the employer a written audit report that includes at least:
              (i) The date of the audit;
              (ii) The identity of the individual(s) who performed the audit;
              (iii) The identity of the procedure and machinery, equipment, or system that were audited;
              (iv) The findings of the program audit and recommendations for correcting deviations or deficiencies identified during the audit;
              (v) Any incident investigation reports since the previous audit; and
              (vi) Descriptions of corrective actions the employer has taken in response to the findings and recommendations of any incident investigation reports prepared since the previous audit.
              (5) The employer shall promptly communicate the findings and recommendations in the written audit report to each employee having a job task that may be affected by such findings and recommendations.
              (6) The employer shall correct the deviations or inadequacies in the lockout/tags-plus program within 15 days after receiving the written audit report.
              (r) Recordkeeping. (1) Table to paragraph (r)(1) of this section specifies what records the employer must retain and how long the employer must retain them:
              
                Table to Paragraph (r)(1) of This Section—Retention of Records Required by § 1915.89
                
                  The employer must keep the following records . . .
                  For at least . . .
                
                
                  (i) Current lockout/tags-plus program and procedures
                  Until replaced by updated program and procedures.
                
                
                  (ii) Training records
                  Until replaced by updated records for each type of training.
                
                
                  (iii) Incident investigation reports
                  Until the next program audit is completed.
                
                
                  (iv) Program audit report
                  12 months after being replaced by the next audit report.
                
              

              (2) The employer shall make all records required by this section available to employees, their representatives, and the Assistant Secretary in accordance with the procedures and time periods specified in 29 CFR 1910.1020(e)(1) and (e)(3).
              (s) Appendices. Non-mandatory Appendix A to this section is a guideline to assist employers and employees in complying with the requirements of this section, and to provide them with other useful information. The information in Appendix A does not add to, or in any way revise, the requirements of this section.
              
                Appendix A to § 1915.89 (Non-Mandatory)—Typical Minimal Lockout/Tags-Plus Procedures
                General
                Lockout/Tags-Plus Procedure
                Lockout/Tags-Plus Procedure for
                
                
                [Name of company for single procedure or identification of machinery, equipment, or system if multiple procedures used.]
                
                Purpose
                This procedure establishes the minimum requirements for the lockout/tags-plus application of energy-isolating devices on vessels and vessel sections, and for landside facilities whenever servicing is done on machinery, equipment, or systems in shipyards. This procedure shall be used to ensure that all potentially hazardous-energy sources have been isolated and the machinery, equipment, or system to be serviced has been rendered inoperative through the use of lockout or tags-plus procedures before employees perform any servicing when the energization or start-up of the machinery, equipment, or system, or the release of hazardous energy could cause injury.
                Compliance With This Program
                All employees are required to comply with the restrictions and limitations imposed on them during the use of lockout or tags-plus applications. Authorized employees are required to perform each lockout or tags-plus application in accordance with this procedure. No employee, upon observing that machinery, equipment, or systems are secured using lockout or tags-plus applications, shall attempt to start, open, close, energize, or operate that machinery, equipment, or system.
                
                
                Type of compliance enforcement to be taken for violation of the above.
                Procedures for Lockout/Tags-Plus Systems
                (1) Notify each affected employee that servicing is required on the machinery, equipment, or system, and that it must be isolated and rendered inoperative using a lockout or tags-plus system.
                
                
                Method of notifying all affected employees.
                
                (2) The authorized employee shall refer to shipyard employer's procedures to identify the type and magnitude of the energy source(s) that the machinery, equipment, or system uses, shall understand the hazards of the energy, and shall know the methods to control the energy source(s).
                
                
                Type(s) and magnitude(s) of energy, its hazards and the methods to control the energy.
                
                (3) If the machinery, equipment, or system is operating, shut it down in accordance with the written procedures (depress the stop button, open switch, close valve, etc.) established by the employer.
                
                
                Type(s) and location(s) of machinery, equipment, or system operating controls.
                
                (4) Secure each energy-isolating device(s) through the use of a lockout or tags-plus system (for instance, disconnecting, blanking, and affixing tags) so that the energy source is isolated and the machinery, equipment, or system is rendered inoperative.
                
                
                Type(s) and location(s) of energy-isolating devices.
                
                (5) Lockout System. Affix a lock to each energy-isolating device(s) with assigned individual lock(s) that will hold the energy-isolating device(s) in a safe or off position. Potentially hazardous energy (such as that found in capacitors, springs, elevated machine members, rotating flywheels, hydraulic systems, and air, gas, steam, or water pressure, etc.) must be controlled by methods such as grounding, repositioning, blocking, bleeding down, etc.
                (6) Tags-Plus System. Affix a tag to each energy-isolating device and provide at least one additional safety measure that clearly indicates that removal of the device from the safe or off position is prohibited. Potentially hazardous energy (such as that found in capacitors, springs, elevated machine members, rotating flywheels, hydraulic systems and air, gas, steam, or water pressure, etc.) must be controlled by methods such as grounding, repositioning, blocking, bleeding down, etc.
                
                
                Type(s) of hazardous energy—methods used to control them.
                
                

                (7) Ensure that the machinery, equipment, or system is relieved, disconnected, restrained, or rendered safe from the release of all potentially hazardous energy by checking that no personnel are exposed, and then verifying the isolation of energy to the machine, equipment, or system by operating the push button or other normal operating control(s), or by testing to make certain it will not operate.
                
                CAUTION: Return operating control(s) to the safe or off position after verifying the isolation of the machinery, equipment, or system.
                
                
                
                Method of verifying the isolation of the machinery, equipment, or system.
                
                (8) The machinery, equipment, or system is now secured by a lockout or tags-plus system, and servicing by the authorized person may be performed.
                Procedures for Removal of Lockout/Tags-Plus Systems
                When servicing is complete and the machinery, equipment, or system is ready to return to normal operating condition, the following steps shall be taken:
                (1) Notify each authorized and affected employee(s) that the lockout/tags-plus system will be removed and the machinery, equipment, or system reenergized.
                (2) Inspect the work area to ensure that all employees have been safely positioned or removed.
                (3) Inspect the machinery, equipment, or system and the immediate area around the machinery, equipment, or system to ensure that nonessential items have been removed and that the machinery, equipment or system components are operationally intact.
                (4) Reconnect the necessary components, remove the lockout/tags-plus material and hardware, and reenergize the machinery, equipment, or system through the established detailed procedures determined by the employer.
                (5) Notify all affected employees that servicing is complete and the machinery, equipment, or system is ready for testing or use.
              
            
            
              § 1915.90
              Safety color code for marking physical hazards.
              The requirements applicable to shipyard employment under this section are identical to the requirements set forth at 29 CFR 1910.144 of this chapter.
            
            
              § 1915.91
              Accident prevention signs and tags.
              The requirements applicable to shipyard employment under this section are identical to the requirements set forth at 29 CFR 1910.145 of this chapter.
            
            
              § 1915.92
              Retention of DOT markings, placards, and labels.
              (a) Any employer who receives a package of hazardous material that is required to be marked, labeled, or placarded in accordance with the U.S. Department of Transportation Hazardous Materials Regulations (49 CFR parts 171 through 180) shall retain those markings, labels, and placards on the package until the packaging is sufficiently cleaned of residue and purged of vapors to remove any potential hazards.
              (b) Any employer who receives a freight container, rail freight car, motor vehicle, or transport vehicle that is required to be marked or placarded in accordance with the U.S. Department of Transportation Hazardous Materials Regulations shall retain those markings and placards on the freight container, rail freight car, motor vehicle, or transport vehicle until the hazardous materials are sufficiently removed to prevent any potential hazards.
              (c) The employer shall maintain markings, placards, and labels in a manner that ensures that they are readily visible.
              (d) For non-bulk packages that will not be reshipped, the requirements of this section are met if a label or other acceptable marking is affixed in accordance with 29 CFR 1910.1200, Hazard Communication.
              (e) For the purposes of this section, the term “hazardous material” and any other terms not defined in this section have the same definition as specified in the U.S. Department of Transportation Hazardous Materials Regulations.
            
            
              § 1915.93
              Motor vehicle safety equipment, operation and maintenance.
              (a) Application. (1) This section applies to any motor vehicle used to transport employees, materials, or property at worksites engaged in shipyard employment. This section does not apply to motor vehicle operation on public streets and highways.

              (2) The requirements of this section apply to employer-provided motor vehicles. The requirements of paragraphs (b)(2), (b)(4), and (c)(2) of this section also apply to employee-provided motor vehicles.
              (3) Only the requirements of paragraphs (b)(1) through (b)(3) apply to powered industrial trucks, as defined in § 1910.178. The maintenance, inspection, operation, and training requirements in 29 CFR 1910.178 continue to apply to powered industrial trucks used for shipyard employment.
              (b) Motor vehicle safety equipment. (1) The employer shall ensure that each motor vehicle acquired or initially used after August 1, 2011 is equipped with a safety belt for each employee operating or riding in the motor vehicle. This requirement does not apply to any motor vehicle that was not equipped with safety belts at the time of manufacture.
              (2) The employer shall ensure that each employee uses a safety belt, securely and tightly fastened, at all times while operating or riding in a motor vehicle.
              (3) The employer shall ensure that vehicle safety equipment is not removed from any employer-provided vehicle. The employer shall replace safety equipment that is removed.
              (4) The employer shall ensure that each motor vehicle used to transport an employee has firmly secured seats for each employee being transported and that all employees being transported are using such seats.
              (c) Motor vehicle maintenance and operation. (1) The employer shall ensure that each motor vehicle is maintained in a serviceable and safe operating condition, and removed from service if it is not in such condition.
              (2) The employer shall ensure that, before a motor vehicle is operated, any tools and materials being transported are secured if their movements may create a hazard for employees.
              (3) The employer shall implement measures to ensure that motor vehicle operators are able to see, and avoid harming, pedestrians and bicyclists at shipyards. Measures that employers may implement to comply with this requirement include:
              (i) Establishing dedicated travel lanes for motor vehicles, bicyclists, and pedestrians;
              (ii) Installing crosswalks and traffic control devices such as stop signs, mirrors at blind spots, or physical barriers to separate travel lanes;
              (iii) Establishing appropriate speed limits for all motor vehicles;
              (iv) Establishing “no drive” times to allow for safe movement of pedestrians;
              (v) Providing reflective vests or other gear so pedestrians and bicyclists are clearly visible to motor vehicle operators;
              (vi) Ensuring that bicycles have reflectors, lights, or other equipment to maximize visibility of the bicyclist; or
              (vii) Other measures that the employer can demonstrate are as effective in protecting pedestrians and bicyclists as those measures specified in paragraphs (c)(3)(i) through (c)(3)(vi) of this section.
            
            
              § 1915.94
              Servicing multi-piece and single-piece rim wheels.
              The requirements applicable to shipyard employment under this section are identical to the requirements set forth at 29 CFR 1910.177 of this chapter.
            
          
          
            Subpart G—Gear and Equipment for Rigging and Materials Handling
            
              § 1915.111
              Inspection.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) All gear and equipment provided by the employer for rigging and materials handling shall be inspected before each shift and when necessary, at intervals during its use to ensure that it is safe. Defective gear shall be removed and repaired or replaced before further use.
              (b) The safe working load of gear as specified in §§ 1915.112 and 1915.113 shall not be exceeded.
            
            
              § 1915.112
              Ropes, chains and slings.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Manila rope and manila-rope slings. Employers must ensure that manila rope and manila-rope slings:

              (1) Have permanently affixed and legible identification markings as prescribed by the manufacturer that indicate the recommended safe working load for the type(s) of hitch(es) used, the angle upon which it is based, and the number of legs if more than one;
              (2) Not be loaded in excess of its recommended safe working load as prescribed on the identification markings by the manufacturer; and
              (3) Not be used without affixed and legible identification markings as required by paragraph (a)(1) of this section.
              (b) Wire rope and wire-rope slings. (1) Employers must ensure that wire rope and wire-rope slings:
              (i) Have permanently affixed and legible identification markings as prescribed by the manufacturer that indicate the recommended safe working load for the type(s) of hitch(es) used, the angle upon which it is based, and the number of legs if more than one;
              (ii) Not be loaded in excess of its recommended safe working load as prescribed on the identification markings by the manufacturer; and
              (iii) Not be used without affixed and legible identification markings as required by paragraph (b)(1)(i) of this section.
              (2) Protruding ends of strands in splices on slings and bridles shall be covered or blunted.
              (3) When U-bolt wire rope clips are used to form eyes, employers must use Table G-1 in § 1915.118 to determine the number and spacing of clips. Employers must apply the U-bolt so that the “U” section is in contact with the dead end of the rope.
              (4) Wire rope shall not be secured by knots.
              (c) Chain and chain slings. (1) Employers must ensure that chain and chain slings:
              (i) Have permanently affixed and legible identification markings as prescribed by the manufacturer that indicate the recommended safe working load for the type(s) of hitch(es) used, the angle upon which it is based, and the number of legs if more than one;
              (ii) Not be loaded in excess of its recommended safe working load as prescribed on the identification markings by the manufacturer; and
              (iii) Not be used without affixed and legible identification markings as required by paragraph (c)(1)(i) of this section.
              (2) All sling chains, including end fastenings, shall be given a visual inspection before being used on the job. A thorough inspection of all chains in use shall be made every 3 months. Each chain shall bear an indication of the month in which it was thoroughly inspected. The thorough inspection shall include inspection for wear, defective welds, deformation and increase in length or stretch.
              (3) Employers must note interlink wear, not accompanied by stretch in excess of 5 percent, and remove the chain from service when maximum allowable wear at any point of link, as indicated in Table G-2 in § 1915.118, has been reached.
              (4) Chain slings shall be removed from service when, due to stretch, the increase in length of a measured section exceeds five (5) percent; when a link is bent, twisted or otherwise damaged; or when raised scarfs or defective welds appear.
              (5) All repairs to chains shall be made under qualified supervision. Links or portions of the chain found to be defective as described in paragraph (c)(4) of this section shall be replaced by links having proper dimensions and made of material similar to that of the chain. Before repaired chains are returned to service, they shall be proof tested to the proof test load recommended by the manufacturer.
              (6) Wrought iron chains in constant use shall be annealed or normalized at intervals not exceeding six months when recommended by the manufacturer. The chain manufacturer shall be consulted for recommended procedures for annealing or normalizing. Alloy chains shall never be annealed.
              (7) A load shall not be lifted with a chain having a kink or knot in it. A chain shall not be shortened by bolting, wiring or knotting.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44543, July 3, 2002; 76 FR 33609, June 8, 2011]
            
            
              § 1915.113
              Shackles and hooks.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Shackles. Employers must ensure that shackles:
              
              (1) Have permanently affixed and legible identification markings as prescribed by the manufacturer that indicate the recommended safe working load;
              (2) Not be loaded in excess of its recommended safe working load as prescribed on the identification markings by the manufacturer; and
              (3) Not be used without affixed and legible identification markings as required by paragraph (a)(1)(i) of this section.
              (b) Hooks. (1) The manufacturer's recommendations shall be followed in determining the safe working loads of the various sizes and types of specific and identifiable hooks. All hooks for which no applicable manufacturer's recommendations are available shall be tested to twice the intended safe working load before they are initially put into use. The employer shall maintain and keep readily available a certification record which includes the date of such tests, the signature of the person who performed the test and an identifier for the hook which was tested.
              (2) Loads shall be applied to the throat of the hook since loading the point overstresses and bends or springs the hook.
              (3) Hooks shall be inspected periodically to see that they have not been bent by overloading. Bent or sprung hooks shall not be used.
              [47 FR 16986, Apr. 20, 1982, as amended at 51 FR 34562, Sept. 29, 1986; 76 FR 33609, June 8, 2011]
            
            
              § 1915.114
              Chain falls and pull-lifts.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Chain falls and pull-lifts shall be clearly marked to show the capacity and the capacity shall not be exceeded.
              (b) Chain falls shall be regularly inspected to ensure that they are safe, particular attention being given to the lift chain, pinion, sheaves and hooks for distortion and wear. Pull-lifts shall be regularly inspected to ensure that they are safe, particular attention being given to the ratchet, pawl, chain and hooks for distortion and wear.
              (c) Straps, shackles, and the beam or overhead structure to which a chain fall or pull-lift is secured shall be of adequate strength to support the weight of load plus gear. The upper hook shall be moused or otherwise secured against coming free of its support.
              (d) Scaffolding shall not be used as a point of attachment for lifting devices such as tackles, chain falls, and pull-lifts unless the scaffolding is specifically designed for that purpose.
            
            
              § 1915.115
              Hoisting and hauling equipment.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Derrick and crane certification. (1) Derricks and cranes which are part of, or regularly placed aboard barges, other vessels, or on wingwalls of floating drydocks, and are used to transfer materials or equipment from or to a vessel or drydock, shall be tested and certificated in accordance with the standards provided in part 1919 of this title by persons accredited for the purpose.
              (b) The moving parts of hoisting and hauling equipment shall be guarded.
              (c) Mobile crawler or truck cranes used on a vessel. (1) The maximum manufacturer's rated safe working loads for the various working radii of the boom and the maximum and minimum radii at which the boom may be safely used with and without outriggers shall be conspicuously posted near the controls and shall be visible to the operator. A radius indicator shall be provided.
              (2) The posted safe working loads of mobile crawler or truck cranes under the conditions of use shall not be exceeded.
              (d) Accessible areas within the swing radius of the outermost part of the body of a revolving derrick or crane, whether permanently or temporarily mounted, shall be guarded in such a manner as to prevent an employee from being in such a position as to be struck by the crane or caught between the crane and fixed parts of the vessel or of the crane itself.
              (e) Marine railways. (1) The cradle or carriage on the marine railway shall be positively blocked or secured when in the hauled position to prevent it from being accidentally released.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44543, July 3, 2002]
            
            
              § 1915.116
              Use of gear.
              (a) The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking except that paragraphs (c) and (d) of this section shall apply to ship repairing and shipbuilding only.
              (b) Loads shall be safely rigged before being hoisted.
              (c) Plates shall be handled on and off hulls by means of shackles whenever possible. Clips or pads of ample size shall be welded to the plate to receive the shackle pins when there are no holes in the plate. When it is not possible to make holes in or to weld pads to the plate, alligator tongs, grab clamps or screw clamps may be used. In such cases special precautions shall be taken to keep employees from under such lifts.
              (d) Tag lines shall be provided on loads likely to swing or to need guidance.
              (e) When slings are secured to eye-bolts, the slings shall be so arranged, using spreaders if necessary, that the pull is within 20 degrees of the axis of the bolt.
              (f) Slings shall be padded by means of wood blocks or other suitable material where they pass over sharpe edges or corners of loads so as to prevent cutting or kinking.
              (g) Skips shall be rigged to be handled by not less than 3 legged bridles, and all legs shall always be used. When open end skips are used, means shall be taken to prevent the contents from falling.
              (h) Loose ends of idle legs of slings in use shall be hung on the hook.
              (i) Employees shall not be permitted to ride the hook or the load.
              (j) Loads (tools, equipment or other materials) shall not be swung or suspended over the heads of employees.
              (k) Pieces of equipment or structure susceptible to falling or dislodgement shall be secured or removed as early as possible.
              (l) An individual who is familiar with the signal code in use shall be assigned to act as a signalman when the hoist operator cannot see the load being handled. Communications shall be made by means of clear and distinct visual or auditory signals except that verbal signals shall not be permitted.
              (m) Pallets, when used, shall be of such material and contruction and so maintained as to safely support and carry the loads being handled on them.
              (n) A section of hatch through which materials or equipment are being raised, lowered, moved, or otherwise shifted manually or by a crane, winch, hoist, or derrick, shall be completely opened. The beam or pontoon left in place adjacent to an opening shall be sufficiently lashed, locked or otherwise secured to prevent it from moving so that it cannot be displaced by accident.
              (o) Hatches shall not be open or closed while employees are in the square of the hatch below.
              (p) Before loads or empty lifting gear are raised, lowered, or swung, clear and sufficient advance warning shall be given to employees in the vincinity of such operations.
              (q) At no time shall an employee be permitted to place himself in a hazardous position between a swinging load and a fixed object.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44543, July 3, 2002]
            
            
              § 1915.117
              Qualifications of operators.
              Paragraphs (a) and (d) of this section shall apply to ship repairing and shipbuilding only. Paragraphs (b) and (c) of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) When ship's gear is used to hoist materials aboard, a competent person shall determine that the gear is properly rigged, that it is in safe condition, and that it will not be overloaded by the size and weight of the lift.
              (b) Only those employees who understand the signs, notices, and operating instructions, and are familiar with the signal code in use, shall be permitted to operate a crane, winch, or other power operated hoisting apparatus.

              (c) No employee known to have defective uncorrected eyesight or hearing, or to be suffering from heart disease, epilepsy, or similar ailments which may suddenly incapacitate him, shall be permitted to operate a crane, winch or other power operated hoisting apparatus.
              (d) No minor under eighteen (18) years of age shall be employed in occupations involving the operation of any power-driven hoisting apparatus or assisting in such operations by work such as hooking on, loading slings, rigging gear, etc.
            
            
              § 1915.118
              Tables.
              The provisions of this section apply to ship repairing, shipbuilding and shipbreaking.
              
                Table E-1—Dimensions and Spacing of Wood Independent-Pole Scaffold Members
                
                  Structural members
                  Light duty (Up to 25 pounds per square foot)—Height in feet
                  ≤24
                  >24≤40
                  >40≤60
                  Heavy duty (25 to 75 pounds per square foot)—Height in feet
                  ≤24
                  >24≤40
                  >40≤60
                
                
                  Poles or uprights (in inches)
                  2 × 4
                  3 × 4 or 2 × 6
                  4 × 4
                  3 × 4
                  4 × 4
                  4 × 6
                
                
                  Bearers (in inches)
                  2 × 6
                  2 × 6
                  2 × 6
                  2 × 8
                  2 × 8
                  2 × 10
                
                
                  Ledgers (in inches)
                  2 × 6
                  2 × 6
                  2 × 6
                  2 × 8
                  2 × 8
                  2 × 8
                
                
                  Stringers (not supporting bearers) (in inches)
                  1 × 6
                  1 × 6
                  1 × 6
                  1 × 6
                  1 × 6
                  1 × 6
                
                
                  Braces (in inches)
                  1 × 4
                  1 × 6
                  1 × 6
                  1 × 6
                  1 × 6
                  1 × 6
                
                
                  Pole spacing—longitudinally (in feet)
                  71/2
                  
                  71/2
                  
                  71/2
                  
                  7
                  7
                  7
                
                
                  Pole spacing—transversely (in feet)
                  61/2 min
                  71/2 min
                  81/2 min
                  61/2
                  
                  10
                  10
                
                
                  Ledger spacing—vertically (in feet)
                  7
                  7
                  7
                  41/2
                  
                  41/2
                  
                  41/2
                  
                
              
              
                Table E-2—Specifications for Side Rails of Ladders
                
                  Length (in feet)
                  Cross section (in inches)
                  At ends
                  At center
                
                
                  15
                  17/8 × 23/4
                  
                  17/8 × 33/4
                  
                
                
                  16
                  17/8 × 23/4
                  
                  17/8 × 33/4
                  
                
                
                  18
                  17/8 × 3
                  17/8 × 4
                
                
                  20
                  17/8 × 3
                  17/8 × 4
                
                
                  24
                  17/8 × 3
                  17/8 × 41/2
                  
                
              
              
                Table E-3—Specifications for the Construction of Horses
                
                  Structural members
                  Height in feet
                  ≤10
                  >10≤16
                  16≤20
                
                
                   
                  
                    inches
                  
                  
                    inches
                  
                  
                    inches
                  
                
                
                  Legs
                  2 × 4
                  3 × 4
                  4 × 6
                
                
                  Bearers or headers
                  2 × 6
                  2 × 8
                  4 × 6
                
                
                  Crossbraces
                  2 × 4
                  2 × 4
                  2 × 6
                
                
                   
                  or 
                
                
                   
                  1 × 8
                
                
                  Longitudinal braces
                  2 × 4
                  2 × 6
                  2 × 6
                
              
              
                Table E-4—Safe Center Loads for Scaffold Plank of 1,100 Pounds Fibre Stress
                
                  Span in feet
                  Lumber dimensions in inches
                  A
                  B
                  A
                  B
                  A
                  B
                  A
                  B
                  A
                  B
                
                
                   
                  2 × 10
                  15/8 × 91/2
                  
                  2 × 12
                  15/8 × 111/2
                  
                  3 × 8
                  25/8 × 71/2
                  
                  3 × 10
                  25/8 × 91/2
                  
                  3 × 12
                  25/8 × 111/2
                  
                
                
                  6
                  256
                   
                  309
                   
                  526
                   
                  667
                   
                  807
                
                
                  8
                  192
                   
                  232
                   
                  395
                   
                  500
                   
                  605
                
                
                  10
                  153
                   
                  186
                   
                  316
                   
                  400
                   
                  484
                
                
                  12
                  128
                   
                  155
                   
                  263
                   
                  333
                   
                  404
                
                
                  14
                  110
                   
                  133
                   
                  225
                   
                  286
                   
                  346
                
                
                  16
                  
                   
                  116
                   
                  197
                   
                  250
                   
                  303
                
                (A)—Rough lumber.
                (B)—Dressed lumber.
              
              
                Table G-1—Number and Spacing of U-Bolt Wire Rope Clips
                
                  Improved plow steel, rope diameter, inches
                  Number of clips
                  Drop forged
                  Other material
                  Minimum spacing, inches
                
                
                  (1)
                  
                  
                  
                
                
                  
                    1/2
                  
                  3
                  4
                  3
                
                
                  
                    5/8
                  
                  3
                  4
                  33/4
                  
                
                
                  
                    3/4
                  
                  4
                  5
                  41/2
                  
                
                
                  
                    7/8
                  
                  4
                  5
                  51/4
                  
                
                
                  1
                  4
                  6
                  6
                
                
                  11/8
                  
                  5
                  6
                  63/4
                  
                
                
                  11/4
                  
                  5
                  7
                  71/2
                  
                
                
                  13/8
                  
                  6
                  7
                  81/4
                  
                
                
                  
                  11/2
                  
                  6
                  8
                  9
                
                
                  1 Three clips shall be used on wire size less than 1/2-inch diameter.
              
              
                Table G-2—Maximum Allowable Wear at Any Point of Link
                
                  Chain size in inches
                  Maximum allowable wear in fraction of inches
                
                
                  
                    1/4(9/32)
                  
                    3/64
                  
                
                
                  
                    3/8
                  
                  
                    5/64
                  
                
                
                  
                    1/2
                  
                  
                    7/64
                  
                
                
                  
                    5/8
                  
                  
                    9/64
                  
                
                
                  
                    3/4
                  
                  
                    5/32
                  
                
                
                  
                    7/8
                  
                  
                    11/64
                  
                
                
                  1
                  
                    3/16
                  
                
                
                  11/8
                  
                  
                    7/32
                  
                
                
                  11/4
                  
                  
                    1/4
                  
                
                
                  13/8
                  
                  
                    9/32
                  
                
                
                  11/2
                  
                  
                    5/16
                  
                
                
                  13/4
                  
                  
                    11/32
                  
                
              
              [47 FR 16986, Apr. 20, 1982, as amended at 61 FR 26351, May 24, 1996; 67 FR 44543, July 3, 2002; 76 FR 33610, June 8, 2011]
            
            
              § 1915.120
              Powered industrial truck operator training.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.178(l) of this chapter.
              
              [63 FR 66274, Dec. 1, 1998]
            
          
          
            Subpart H—Tools and Related Equipment
            
              § 1915.131
              General precautions.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Hand lines, slings, tackles of adequate strength, or carriers such as tool bags with shoulder straps shall be provided and used to handle tools, materials, and equipment so that employees will have their hands free when using ship's ladders and access ladders. The use of hose or electric cords for this purpose is prohibited.
              (b) When air tools of the reciprocating type are not in use, the dies and tools shall be removed.
              (c) All portable, power-driven circular saws shall be equipped with guards above and below the base plate or shoe. The upper guard shall cover the saw to the depth of the teeth, except for the minimum arc required to permit the base to be tilted for bevel cuts. The lower guard shall cover the saw to the depth of the teeth, except for the minimum arc required to allow proper retraction and contact with the work. When the tool is withdrawn from the work, the lower guard shall automatically and instantly return to the covering position.
              (d) The moving parts of machinery on a dry dock shall be guarded.
              (e) Before use, pneumatic tools shall be secured to the extension hose or whip by some positive means to prevent the tool from becoming accidentally disconnected from the whip.
              (f) The moving parts of drive mechanisms, such as gearing and belting on large portable tools, shall be adequately guarded.
              (g) Headers, manifolds and widely spaced hose connections on compressed air lines shall bear the word “air” in letters at least 1-inch high, which shall be painted either on the manifolds or separate hose connections, or on signs permanently attached to the manifolds or connections. Grouped air connections may be marked in one location.
              (h) Before use, compressed air hose shall be examined. Visibly damaged and unsafe hose shall not be used.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44543, July 3, 2002]
            
            
              § 1915.132
              Portable electric tools.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking except that paragraph (e) of this section applies to ship repairing only.
              (a) The frames of portable electric tools and appliances, except double insulated tools approved by Underwriters' Laboratories, shall be grounded either through a third wire in the cable containing the circuit conductors or through a separate wire which is grounded at the source of the current.

              (b) Grounding circuits, other than by means of the structure of the vessel on which the tool is being used, shall be checked to ensure that the circuit between the ground and the grounded power conductor has resistance which is low enough to permit sufficient current to flow to cause the fuse or circuit breaker to interrupt the current.
              (c) Portable electric tools which are held in the hand shall be equipped with switches of a type which must be manually held in the closed position.
              (d) Worn or frayed electric cables shall not be used.
              (e) The employer shall notify the officer in charge of the vessel before using electric power tools operated with the vessel's current.
            
            
              § 1915.133
              Hand tools.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Employers shall not issue or permit the use of unsafe hand tools.
              (b) Wrenches, including crescent, pipe, end and socket wrenches, shall not be used when jaws are sprung to the point that slippage occurs.
              (c) Impact tools, such as drift pins, wedges, and chisels, shall be kept free of mushroomed heads.
              (d) The wooden handles of tools shall be kept free of splinters or cracks and shall be kept tight in the tool.
            
            
              § 1915.134
              Abrasive wheels.
              This section shall apply to ship repairing, shipbuilding and shipbreaking.
              (a) Floor stand and bench mounted abrasive wheels used for external grinding shall be provided with safety guards (protection hoods). The maximum angular exposure of the grinding wheel periphery and sides shall be not more than 90 degrees, except that when work requires contact with the wheel below the horizontal plane of the spindle, the angular exposure shall not exceed 125 degrees. In either case the exposure shall begin not more than 65 degrees above the horizontal plane of the spindle. Safety guards shall be strong enough to withstand the effect of a bursting wheel.
              (b) Floor and bench mounted grinders shall be provided with work rests which are rigidly supported and readily adjustable. Such work rests shall be kept a distance not to exceed 1/8 inch from the surface of the wheel.
              (c) Cup type wheels used for external grinding shall be protected by either a revolving cup guard or a band type guard in accordance with the provisions of the United States of America Standard Safety Code for the Use, Care, and Protection of Abrasive Wheels, B7.1-1964. All other portable abrasive wheels used for external grinding shall be provided with safety guards (protection hoods) meeting the requirements of paragraph (e) of this section, except as follows:
              (1) When the work location makes it impossible, in which case a wheel equipped with safety flanges as described in paragraph (f) of this section shall be used.
              (2) When wheels 2 inches or less in diameter which are securely mounted on the end of a steel mandrel are used.
              (d) Portable abrasive wheels used for internal grinding shall be provided with safety flanges (protection flanges) meeting the requirements of paragraph (f) of this section, except as follows:
              (1) When wheels 2 inches or less in diameter which are securely mounted on the end of a steel mandrel are used.
              (2) If the wheel is entirely within the work being ground while in use.
              (e) When safety guards are required, they shall be so mounted as to maintain proper alignment with the wheel, and the guard and its fastenings shall be of sufficient strength to retain fragments of the wheel in case of accidental breakage. The maximum angular exposure of the grinding wheel periphery and sides shall not exceed 180 degrees.
              (f) When safety flanges are required, they shall be used only with wheels designed to fit the flanges. Only safety flanges of a type and design and properly assembled so as to insure that the pieces of the wheel will be retained in case of accidental breakage shall be used.
              (g) All abrasive wheels shall be closely inspected and ring tested before mounting to ensure that they are free from cracks or defects.
              (h) Grinding wheels shall fit freely on the spindle and shall not be forced on. The spindle nut shall be tightened only enough to hold the wheel in place.

              (i) The power supply shall be sufficient to maintain the rated spindle speed under all conditions of normal grinding. The rated maximum speed of the wheel shall not be exceeded.
              
              (j) All employees using abrasive wheels shall be protected by eye protection equipment in accordance with the requirements of subpart I of this part except when adequate eye protection is afforded by eye shields which are permanently attached to the bench or floor stand.
              [47 FR 16986, Apr. 20, 1982, as amended at 61 FR 26351, May 24, 1996; 67 FR 44543, July 3, 2002]
            
            
              § 1915.135
              Powder actuated fastening tools.
              (a) The section shall apply to ship repairing and shipbuilding only.
              (b) General precautions. (1) Powder actuated fastening tools shall be tested each day before loading to ensure that the safety devices are in proper working condition. Any tool found not to be in proper working order shall be immediately removed from service until repairs are made.
              (2) Powder actuated fastening tools shall not be used in an explosive or flammable atmosphere.
              (3) All tools shall be used with the type of shield or muzzle guard appropriate for a particular use.
              (4) Fasteners shall not be driven into very hard or brittle materials such as cast iron, glazed tile, surface hardened steel, glass block, live rock, face brick or hollow title.
              (5) Fasteners shall not be driven into soft materials unless such materials are backed by a substance that will prevent the pin or fastener from passing completely through and creating a flying missile hazard on the opposite side.
              (6) Unless a special guard, fixture or jig is used, fasteners shall not be driven directly into materials such as brick or concrete within 3 inches of the unsupported edge or corner, or into steel surfaces within 1/2 inch of the unsupported edge or corner. When fastening other material, such as 2 × 4 inch lumber to a concrete surface, fasteners of greater than 7/32 inch shank diameter shall not be used and fasteners shall not be driven within 2 inches of the unsupported edge or corner of the work surface.
              (7) Fasteners shall not be driven through existing holes unless a positive guide is used to secure accurate alignment.
              (8) No attempt shall be made to drive a fastener into a spalled area caused by an unsatisfactory fastening.
              (9) Employees using powder actuated fastening tools shall be protected by personal protective equipment in accordance with the requirements of subpart I of this part.
              (c) Instruction of operators. Before employees are permitted to use powder actuated tools, they shall have been thoroughly instructed by a competent person with respect to the requirements of paragraph (b) of this section and the safe use of such tools as follows:
              (1) Before using a tool, the operator shall inspect it to determine that it is clean, that all moving parts operate freely and that the barrel is free from obstructions.
              (2) When a tool develops a defect during use, the operator shall immediately cease to use it and shall notify his supervisor.
              (3) Tools shall not be loaded until just prior to the intended firing time and the tool shall not be left unattended while loaded.
              (4) The tool, whether loaded or empty, shall not be pointed at any person, and hands shall be kept clear of the open barrel end.
              (5) In case of a misfire, the operator shall hold the tool in the operating position for at least 15 seconds and shall continue to hold the muzzle against the work surface during disassembly or opening of the tool and removal of the powder load.
              (6) Neither tools nor powder charges shall be left unattended in places where they would be available to unauthorized persons.
              [47 FR 16986, Apr. 20, 1982, as amended at 61 FR 26351, May 24, 1996]
            
            
              § 1915.136
              Internal combustion engines, other than ship's equipment.
              The provisions of this section shall apply to ship repairing, shipbuilding and shipbreaking.

              (a) When internal combustion engines furnished by the employer are used in a fixed position below decks, for such purposes as driving pumps, generators, and blowers, the exhaust shall be led to the open air, clear of any ventilation intakes and openings through which it might enter the vessel.
              (b) All exhaust line joints and connections shall be checked for tightness immediately upon starting the engine, and any leaks shall be corrected at once.
              (c) When internal combustion engines on vehicles, such as forklifts and mobile cranes, or on portable equipment such as fans, generators, and pumps exhaust into the atmosphere below decks, the competent person shall make tests of the carbon monoxide content of the atmosphere as frequently as conditions require to ensure that dangerous concentrations do not develop. Employees shall be removed from the compartment involved when the carbon monoxide concentration exceeds 50 parts per million (0.005%). The employer shall use blowers sufficient in size and number and so arranged as to maintain the concentration below this allowable limit before work is resumed.
            
          
          
            Subpart I—Personal Protective Equipment (PPE)
            
              Source:
              61 FR 26352, May 24, 1996, unless otherwise noted.
            
            
              § 1915.151
              Scope, application and definitions.
              (a) Scope and application. This subpart applies to all work in shipyard employment regardless of geographic location.
              (b) Definitions applicable to this subpart. Anchorage means a secure point of attachment for lifelines, lanyards, or deceleration devices.
              
                Body belt means a strap with means for both securing it about the waist and attaching it to a lanyard, lifeline, or deceleration device.
              
                Body harness means straps which may be secured about the employee in a manner that will distribute the fall arrest forces over at least the thighs, shoulders, chest and pelvis with means for attaching it to other components of a personal fall arrest system.
              
                Connector means a device which is used to couple (connect) parts of a personal fall arrest system or parts of a positioning device system together. It may be an independent component of the system, such as a carabiner, or it may be an integral component of part of the system (such as a buckle or D-ring sewn into a body belt or body harness or a snaphook spliced or sewn to a lanyard or self-retracting lanyard).
              
                Deceleration device means any mechanism, such as a rope grab, ripstitch lanyard, specially woven lanyard, tearing or deforming lanyard, or automatic self-retracting lifeline/lanyard, which serves to dissipate a substantial amount of energy during a fall arrest, or otherwise limit the energy imposed on an employee during fall arrest.
              
                Deceleration distance means the additional vertical distance a falling employee travels, excluding lifeline elongation and free fall distance, before stopping, from the point at which the deceleration device begins to operate. It is measured as the distance between the location of an employee's body belt or body harness attachment point at the moment of activation (at the onset of fall arrest forces) of the deceleration device during a fall, and the location of that attachment point after the employee comes to a full stop.
              
                Equivalent means alternative designs, materials, or methods to protect against a hazard which the employer can demonstrate will provide an equal or greater degree of safety for employees than the method or item specified in the standard.
              
                Free fall means the act of falling before a personal fall arrest system begins to apply force to arrest the fall.
              
                Free fall distance means the vertical displacement of the fall arrest attachment point on the employee's body belt or body harness between onset of the fall and just before the system begins to apply force to arrest the fall. This distance excludes deceleration distance, and lifeline/lanyard elongation, but includes any deceleration device slide distance or self-retracting lifeline/lanyard extension before the device operates and fall arrest forces occur.
              
                Lanyard means a flexible line of rope, wire rope, or strap which generally has a connector at each end for connecting the body belt or body harness to a deceleration device, lifeline, or anchorage.
              
                Lifeline means a component consisting of a flexible line for connection to an anchorage at one end to hang vertically (vertical lifeline), or for connection to anchorages at both ends to stretch horizontally (horizontal lifeline), and which serves as a means for connecting other components of a personal fall arrest system to the anchorage.
              
                Lower levels means those areas or surfaces to which an employee can fall. Such areas or surfaces include but are not limited to ground levels, floors, ramps, tanks, materials, water, excavations, pits, vessels, structures, or portions thereof.
              
                Personal fall arrest system means a system used to arrest an employee in a fall from a working level. It consists of an anchorage, connectors, body belt or body harness and may include a lanyard, a deceleration device, a lifeline, or a suitable combination of these. As of January 1, 1998, the use of a body belt for fall arrest is prohibited.
              
                Positioning device system means a body belt or body harness system rigged to allow an employee to be supported at an elevated vertical surface, such as a wall or window, and to be able to work with both hands free while leaning.
              
                Qualified person means a person who by possession of a recognized degree or certificate of professional standing, or who, by extensive knowledge, training, and experience, has successfully demonstrated the ability to solve or resolve problems related to the subject matter and work.
              
                Restraint (tether) line means a line from an anchorage, or between anchorages, to which the employee is secured in such a way as to prevent the employee from walking or falling off an elevated work surface. Note: A restraint line is not necessarily designed to withstand forces resulting from a fall.
              
                Rope grab means a deceleration device which travels on a lifeline and automatically, by friction, engages the lifeline and locks so as to arrest the fall of an employee. A rope grab usually employs the principle of inertial locking, cam/level locking or both.
            
            
              § 1915.152
              General requirements.
              (a) Provision and use of equipment. The employer shall provide and shall ensure that each affected employee uses the appropriate personal protective equipment (PPE) for the eyes, face, head, extremities, torso, and respiratory system, including protective clothing, protective shields, protective barriers, personal fall protection equipment, and life saving equipment, meeting the applicable provisions of this subpart, wherever employees are exposed to work activity hazards that require the use of PPE.
              (b) Hazard assessment and equipment. The employer shall assess its work activity to determine whether there are hazards present, or likely to be present, which necessitate the employee's use of PPE. If such hazards are present, or likely to be present, the employer shall:
              (1) Select the type of PPE that will protect the affected employee from the hazards identified in the occupational hazard assessment;
              (2) Communicate selection decisions to affected employees;
              (3) Select PPE that properly fits each affected employee; and

              (4) Verify that the required occupational hazard assessment has been performed through a document that contains the following information: occupation, the date(s) of the hazard assessment, and the name of the person performing the hazard assessment.
              
              
                Note 1 to paragraph (b):
                A hazard assessment conducted according to the trade or occupation of affected employees will be considered to comply with paragraph (b) of this section, if the assessment addresses any PPE-related hazards to which employees are exposed in the course of their work activities.
              
              
                Note 2 to paragraph (b):
                Non-mandatory appendix A to this subpart contains examples of procedures that will comply with the requirement for an occupational hazard assessment.
              
              
              (c) Defective and damaged equipment. Defective or damaged PPE shall not be used.
              (d) Reissued equipment. The employer shall ensure that all unsanitary PPE, including that which has been used by employees, be cleaned and disinfected before it is reissued.
              (e) Training. (1) The employer shall provide training to each employee who is required, by this section, to use PPE (exception: training in the use of personal fall arrest systems and positioning device systems training is covered in §§ 1915.159 and 1915.160). Each employee shall be trained to understand at least the following:
              (i) When PPE is necessary;
              (ii) What PPE is necessary;
              (iii) How to properly don, doff, adjust, and wear PPE;
              (iv) The limitations of the PPE; and,
              (v) The proper care, maintenance, useful life and disposal of the PPE.
              (2) The employer shall ensure that each affected employee demonstrates the ability to use PPE properly before being allowed to perform work requiring the use of PPE.
              (3) The employer shall retrain any employee who does not understand or display the skills required by paragraph (e)(2) of this section. Circumstances where retraining is required include, but are not limited to, situations where:
              (i) Changes in occupation or work render previous training obsolete; or
              (ii) Changes in the types of PPE to be used render previous training obsolete; or
              (iii) Inadequacies in an affected employee's knowledge or use of assigned PPE indicate that the employee has not retained the requisite understanding or skill.
              (f) Payment for protective equipment. (1) Except as provided by paragraphs (f)(2) through (f)(6) of this section, the protective equipment, including personal protective equipment (PPE), used to comply with this part, shall be provided by the employer at no cost to employees.
              (2) The employer is not required to pay for non-specialty safety-toe protective footwear (including steel-toe shoes or steel-toe boots) and non-specialty prescription safety eyewear, provided that the employer permits such items to be worn off the job-site.
              (3) When the employer provides metatarsal guards and allows the employee, at his or her request, to use shoes or boots with built-in metatarsal protection, the employer is not required to reimburse the employee for the shoes or boots.
              (4) The employer is not required to pay for:
              (i) Everyday clothing, such as long-sleeve shirts, long pants, street shoes, and normal work boots; or
              (ii) Ordinary clothing, skin creams, or other items, used solely for protection from weather, such as winter coats, jackets, gloves, parkas, rubber boots, hats, raincoats, ordinary sunglasses, and sunscreen.
              (5) The employer must pay for replacement PPE, except when the employee has lost or intentionally damaged the PPE.
              (6) Where an employee provides appropriate protective equipment he or she owns, the employer may allow the employee to use it and is not required to reimburse the employee for that equipment. The employer shall not require an employee to provide or pay for his or her own PPE, unless the PPE is excepted by paragraphs (f)(2) through (f)(5) of this section.

              (7) This paragraph (f) shall become effective on February 13, 2008. Employers must implement the PPE payment requirements no later than May 15, 2008.
              
              
                Note to § 1915.152(f):
                When the provisions of another OSHA standard specify whether or not the employer must pay for specific equipment, the payment provisions of that standard shall prevail.
              
              [61 FR 26352, May 24, 1996; 61 FR 29957, June 13, 1996, as amended at 67 FR 44543, July 3, 2002; 72 FR 64428, Nov. 15, 2007; 76 FR 33610, June 8, 2011]
            
            
              § 1915.153
              Eye and face protection.
              (a) General requirements. (1) The employer shall ensure that each affected employee uses appropriate eye or face protection where there are exposures to eye or face hazards caused by flying particles, molten metal, liquid chemicals, acid or caustic liquids, chemical gases or vapors, or potentially injurious light radiation.

              (2) The employer shall ensure that each affected employee uses eye or face protection that provides side protection when there is a hazard from flying objects. Detachable side protectors (e.g., a clip-on or slide-on side shield) meeting the pertinent requirements of this section are acceptable.
              
              (3) The employer shall ensure that each affected employee who wears prescription lenses while engaged in operations that involve eye hazards wears eye protection that incorporates the prescription in its design, unless the employee is protected by eye protection that can be worn over prescription lenses without disturbing the proper position of either the PPE or the prescription lenses.
              (4) The employer shall ensure that each affected employee uses equipment with filter lenses that have a shade number that provides appropriate protection from injurious light radiation. Table I-1 is a listing of appropriate shade numbers for various operations. If filter lenses are used in goggles worn under a helmet which has a lens, the shade number of the lens in the helmet may be reduced so that the shade numbers of the two lenses will equal the value as shown in Table I-1, § 1915.153.
              
                Table I-1—Filter Lenses for Protection Against Radiant Energy
                
                  Operations
                  Electrode size 1/32 in
                  Arc current
                  Minimum *protective
                    shade
                  
                
                
                  Shielded metal arc welding
                  Less than 33-5
                    5-8
                    More than 8
                  
                  Less than 6060-160
                    160-250
                    250-550
                  
                  78
                    10
                    11
                  
                
                
                  Gas metal arc welding and flux cored arc welding
                  
                  Less than 6060-160
                    160-250
                    250-500
                  
                  710
                    10
                    10
                  
                
                
                  Gas Tungsten arc welding
                  
                  Less than 5050-150
                    150-500
                  
                  88
                    10
                  
                
                
                  Air carbon
                  (Light)
                  Less than 500
                  10
                
                
                  Arc cutting
                  (Heavy)
                  500-1000
                  11
                
                
                  Plasma arc welding
                  
                  Less than 2020-100
                    100-400
                    400-800
                  
                  68
                    10
                    11
                  
                
                
                  Plasma arc cutting
                  (light) **(medium) **
                    (heavy) **
                  
                  Less than 300300-400
                    400-800
                  
                  89
                    10
                  
                
                
                  Torch brazing
                  
                  
                  3
                
                
                  Torch soldering
                  
                  
                  2
                
                
                  Carbon arc welding
                  
                  
                  14
                
                ** These values apply where the actual arc is clearly seen. Lighter filters may be used when the arc is hidden by the workpiece.
              
              
                Filter Lenses for Protection Against Radiant Energy
                
                  Operations
                  Plate thickness—inches
                  Plate thickness—mm
                  Minimum *protective
                    shade
                  
                
                
                  Gas Welding:
                
                
                  Light
                  Under 1/8
                  Under 3.2
                  4
                
                
                  Medium
                  1/8 to 1/2
                  3.2 to 12.7
                  5
                
                
                  Heavy
                  Over 1/2
                  Over 12.7
                  6
                
                
                  Oxygen cutting:
                
                
                  Light
                  Under 1
                  Under 25
                  3
                
                
                  Medium
                  1 to 6
                  25 to 150
                  4
                
                
                  Heavy
                  Over 6
                  Over 150
                  5
                
                * As a rule of thumb, start with a shade that is too dark to see the weld zone. Then go to a lighter shade which gives sufficient view of the weld zone without going below the minimum. In oxyfuel gas welding or cutting where the torch produces a high yellow light, it is desirable to use a filter lens that absorbs the yellow or sodium line in the visible light of the (spectrum) operation.
              
              (b) Criteria for protective eye and face devices. (1) Protective eye and face protection devices must comply with any of the following consensus standards:

              (i) ANSI/ISEA Z87.1-2010, Occupational and Educational Personal Eye and Face Protection Devices, incorporated by reference in § 1915.5;
              
              (ii) ANSI Z87.1-2003, Occupational and Educational Personal Eye and Face Protection Devices, incorporated by reference in § 1915.5; or
              (iii) ANSI Z87.1-1989 (R-1998), Practice for Occupational and Educational Eye and Face Protection, incorporated by reference in § 1915.5;
              (2) Eye and face protection devices that the employer demonstrates are at least as effective as protective as eye and face protection devices that are constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              [61 FR 26352, May 24, 1996,, as amended at 74 FR 46358, Sept. 9, 2009; 81 FR 16091, Mar. 25, 2016; 85 FR 8732, Feb. 18, 2020]
            
            
              § 1915.154
              Respiratory protection.
              Respiratory protection for shipyard employment is covered by 29 CFR 1910.134.
            
            
              § 1915.155
              Head protection.
              (a) Use. (1) The employer shall ensure that each affected employee wears a protective helmet when working in areas where there is a potential for injury to the head from falling objects.
              (2) The employer shall ensure that each affected employee wears a protective helmet designed to reduce electrical shock hazards where there is potential for electric shock or burns due to contact with exposed electrical conductors which could contact the head.
              (b) Criteria for protective helmets. (1) Head protection must comply with any of the following consensus standards:
              (i) American National Standards Institute (ANSI) Z89.1-2009, “American National Standard for Industrial Head Protection,” incorporated by reference in § 1915.5;
              (ii) American National Standards Institute (ANSI) Z89.1-2003, “American National Standard for Industrial Head Protection,” incorporated by reference in § 1915.5; or
              (iii) American National Standards Institute (ANSI) Z89.1-1997, “American National Standard for Personnel Protection—Protective Headwear for Industrial Workers—Requirements,” incorporated by reference in § 1915.5.
              (2) Head protection devices that the employer demonstrates are at least as effective as head protection devices that are constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              [61 FR 26352, May 24, 1996,, as amended at 74 FR 46358, Sept. 9, 2009; 77 FR 37599, June 22, 2012]
            
            
              § 1915.156
              Foot protection.
              (a) Use. The employer shall ensure that each affected employee wears protective footwear when working in areas where there is a danger of foot injuries due to falling or rolling objects or objects piercing the sole.
              (b) Criteria for protective footwear. (1) Protective footwear must comply with any of the following consensus standards:
              (i) ASTM F-2412-2005, “Standard Test Methods for Foot Protection,” and ASTM F-2413-2005, “Standard Specification for Performance Requirements for Protective Footwear,” which are incorporated by reference in § 1915.5;
              (ii) ANSI Z41-1999, “American National Standard for Personal Protection—Protective Footwear,” which is incorporated by reference in § 1915.5; or
              (iii) ANSI Z41-1991, “American National Standard for Personal Protection—Protective Footwear,” which is incorporated by reference in § 1915.5.
              (2) Protective footwear that the employer demonstrates is at least as effective as protective footwear that is constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              [61 FR 26352, May 24, 1996,, as amended at 74 FR 46358, Sept. 9, 2009]
            
            
              § 1915.157
              Hand and body protection.
              (a) Use. The employer shall ensure that each affected employee uses appropriate hand protection and other protective clothing where there is exposure to hazards such as skin absorption of harmful substances, severe cuts or lacerations, severe abrasions, punctures, chemical burns, thermal burns, harmful temperature extremes, and sharp objects.
              (b) Hot work operations. The employer shall ensure that no employee wears clothing impregnated or covered in full or in part with flammable or combustible materials (such as grease or oil) while engaged in hot work operations or working near an ignition source.
              (c) Electrical protective devices. The employer shall ensure that each affected employee wears protective electrical insulating gloves and sleeves or other electrical protective equipment, if that employee is exposed to electrical shock hazards while working on electrical equipment.
            
            
              § 1915.158
              Lifesaving equipment.
              (a) Personal flotation devices. (1) PFDs (life preservers, life jackets, or work vests) worn by each affected employee must be United States Coast Guard (USCG) approved pursuant to 46 CFR part 160 (Type I, II, III, or V PFD) and marked for use as a work vest, for commercial use, or for use on vessels. USCG approval is pursuant to 46 CFR part 160, Coast Guard Lifesaving Equipment Specifications.
              (2) Prior to each use, personal floatation devices shall be inspected for dry rot, chemical damage, or other defects which may affect their strength and buoyancy. Defective personal floatation devices shall not be used.
              (b) Ring life buoys and ladders. (1) When work is being performed on a floating vessel 200 feet (61 m) or more in length, at least three 30-inch (0.76 m) U.S. Coast Guard approved ring life buoys with lines attached shall be located in readily visible and accessible places. Ring life buoys shall be located one forward, one aft, and one at the access to the gangway.
              (2) On floating vessels under 200 feet (61 m) in length, at least one 30-inch (0.76 m) U.S. Coast Guard approved ring life buoy with line attached shall be located at the gangway.
              (3) At least one 30-inch (0.76 m) U. S. Coast Guard approved ring life buoy with a line attached shall be located on each staging alongside of a floating vessel on which work is being performed.
              (4) At least 90 feet (27.43m) of line shall be attached to each ring life buoy.
              (5) There shall be at least one portable or permanent ladder in the vicinity of each floating vessel on which work is being performed. The ladder shall be of sufficient length to assist employees to reach safety in the event they fall into the water.
              [61 FR 26352, May 24, 1996, as amended at 67 FR 44543, July 3, 2002]
            
            
              § 1915.159
              Personal fall arrest systems (PFAS).
              The criteria of this section apply to PFAS and their use. Effective January 1, 1998, body belts and non-locking snaphooks are not acceptable as part of a personal fall arrest system.
              (a) Criteria for connectors and anchorages. (1) Connectors shall be made of drop forged, pressed, or formed steel or shall be made of materials with equivalent strength.
              (2) Connectors shall have a corrosion-resistant finish, and all surfaces and edges shall be smooth to prevent damage to the interfacing parts of the system.
              (3) D-rings and snaphooks shall be capable of sustaining a minimum tensile load of 5,000 pounds (22.24 Kn).
              (4) D-rings and snaphooks shall be proof-tested to a minimum tensile load of 3,600 pounds (16 Kn) without cracking, breaking, or being permanently deformed.
              (5) Snaphooks shall be sized to be compatible with the member to which they are connected to prevent unintentional disengagement of the snaphook caused by depression of the snaphook keeper by the connected member, or shall be of a locking type that is designed and used to prevent disengagement of the snap-hook by contact of the snaphook keeper by the connected member.
              (6) Snaphooks, unless of a locking type designed and used to prevent disengagement from the following connections, shall not be engaged:
              (i) Directly to webbing, rope or wire rope;
              (ii) To each other;
              (iii) To a D-ring to which another snaphook or other connector is attached;
              (iv) To a horizontal lifeline; or

              (v) To any object that is incompatibly shaped or dimensioned in relation to the snaphook such that unintentional disengagement could occur by the connected object being able to depress the snaphook keeper and release itself.
              (7) On suspended scaffolds or similar work platforms with horizontal lifelines that may become vertical lifelines, the devices used for connection to the horizontal lifeline shall be capable of locking in any direction on the lifeline.
              (8) Anchorages used for attachment of personal fall arrest equipment shall be independent of any anchorage being used to support or suspend platforms.
              (9) Anchorages shall be capable of supporting at least 5,000 pounds (22.24 Kn) per employee attached, or shall be designed, installed, and used as follows:
              (i) As part of a complete personal fall arrest system which maintains a safety factor of at least two; and
              (ii) Under the direction and supervision of a qualified person.
              (b) Criteria for lifelines, lanyards, and personal fall arrest systems. (1) When vertical lifelines are used, each employee shall be provided with a separate lifeline.
              (2) Vertical lifelines and lanyards shall have a minimum tensile strength of 5,000 pounds (22.24 Kn).
              (3) Self-retracting lifelines and lanyards that automatically limit free fall distances to 2 feet (0.61 m) or less shall be capable of sustaining a minimum tensile load of 3,000 pounds (13.34 Kn) applied to a self-retracting lifeline or lanyard with the lifeline or lanyard in the fully extended position.
              (4) Self-retracting lifelines and lanyards which do not limit free fall distance to 2 feet (0.61 m) or less, ripstitch lanyards and tearing and deforming lanyards shall be capable of sustaining a minimum static tensile load of 5,000 pounds (22.24 Kn) applied to the device when they are in the fully extended position.
              (5) Horizontal lifelines shall be designed, installed, and used under the supervision of a qualified person, and shall only be used as part of a complete personal fall arrest system that maintains a safety factor of at least two.
              (6) Effective November 20, 1996, personal fall arrest systems shall:
              (i) Limit the maximum arresting force on a falling employee to 900 pounds (4 Kn) when used with a body belt;
              (ii) Limit the maximum arresting force on a falling employee to 1,800 pounds (8 Kn) when used with a body harness;
              (iii) Bring a falling employee to a complete stop and limit the maximum deceleration distance an employee travels to 3.5 feet (1.07 m), and

              (iv) Have sufficient strength to withstand twice the potential impact energy of an employee free falling a distance of 6 feet (1.83 m), or the free fall distance permitted by the system, whichever is less;
              
              
                Note to paragraph (b)(6) of this section:
                A personal fall arrest system which meets the criteria and protocols contained in appendix B, is considered to comply with paragraph (b)(6). If the combined tool and body weight is 310 pounds (140.62 kg) or more, systems that meet the criteria and protocols contained in appendix B will be deemed to comply with the provisions of paragraph (b)(6) only if they are modified appropriately to provide protection for the extra weight of the employee and tools.
              
              
              (7) Personal fall arrest systems shall be rigged such that an employee can neither free fall more than 6 feet (1.83 m) nor contact any lower level.
              (c) Criteria for selection, use and care of systems and system components. (1) Lanyards shall be attached to employees using personal fall arrest systems, as follows:
              (i) The attachment point of a body harness shall be located in the center of the wearer's back near the shoulder level, or above the wearer's head. If the free fall distance is limited to less than 20 inches (50.8 cm), the attachment point may be located in the chest position; and
              (ii) The attachment point of a body belt shall be located in the center of the wearer's back.
              (2) Ropes and straps (webbing) used in lanyards, lifelines and strength components of body belts and body harnesses shall be made from synthetic fibers or wire rope.
              (3) Ropes, belts, harnesses, and lanyards shall be compatible with their hardware.

              (4) Lifelines and lanyards shall be protected against cuts, abrasions, burns from hot work operations and deterioration by acids, solvents, and other chemicals.
              
              (5) Personal fall arrest systems shall be inspected prior to each use for mildew, wear, damage, and other deterioration. Defective components shall be removed from service.
              (6) Personal fall arrest systems and components subjected to impact loading shall be immediately removed from service and shall not be used again for employee protection until inspected and determined by a qualified person to be undamaged and suitable for reuse.
              (7) The employer shall provide for prompt rescue of employees in the event of a fall or shall ensure that employees are able to rescue themselves.
              (8) Body belts shall be at least one and five-eighths inches (4.13 cm) wide.
              (9) Personal fall arrest systems and components shall be used only for employee fall protection and not to hoist materials.
              (d) Training. Before using personal fall arrest equipment, each affected employee shall be trained to understand the application limits of the equipment and proper hook-up, anchoring, and tie-off techniques. Affected employees shall also be trained so that they can demonstrate the proper use, inspection, and storage of their equipment.
              [61 FR 26352, May 24, 1996, as amended at 67 FR 44544, July 3, 2002]
            
            
              § 1915.160
              Positioning device systems.
              Positioning device systems and their use shall conform to the following provisions:
              (a) Criteria for connectors and anchorages. (1) Connectors shall have a corrosion-resistant finish, and all surfaces and edges shall be smooth to prevent damage to interfacing parts of this system.
              (2) Connecting assemblies shall have a minimum tensile strength of 5,000 pounds (22.24 Kn).
              (3) Positioning device systems shall be secured to an anchorage capable of supporting at least twice the potential impact load of an employee's fall.
              (4) Snaphooks, unless each is of a locking type designed and used to prevent disengagement, shall not be connected to each other. As of January 1, 1998, only locking type snaphooks shall be used in positioning device systems.
              (b) Criteria for positioning device systems. (1) Restraint (tether) lines shall have a minimum breaking strength of 3,000 pounds (13.34 Kn).
              (2) The following system performance criteria for positioning device systems are effective November 20, 1996:
              (i) A window cleaner's positioning system shall be capable of withstanding without failure a drop test consisting of a 6 foot (1.83 m) drop of a 250-pound (113.4 kg) weight. The system shall limit the initial arresting force to not more than 2,000 pounds (8.9 Kn), with a duration not to exceed 2 milliseconds. The system shall limit any subsequent arresting forces imposed on the falling employee to not more than 1,000 pounds (4.45 Kn);

              (ii) All other positioning device systems shall be capable of withstanding without failure a drop test consisting of a 4 foot (1.22 m) drop of a 250-pound (113.4 kg) weight.
              
              
                Note to paragraph (b)(2) of this section:
                Positioning device systems which comply with the provisions of section 2 of non-mandatory appendix B to this subpart shall be deemed to meet the requirements of this paragraph (b)(2).
              
              
              (c) Criteria for the use and care of positioning device systems. (1) Positioning device systems shall be inspected before each use for mildew, wear, damage, and other deterioration. Defective components shall be removed from service.
              (2) A positioning device system or component subjected to impact loading shall be immediately removed from service and shall not be used again for employee protection, unless inspected and determined by a qualified person to be undamaged and suitable for reuse.
              (d) Training. Before using a positioning device system, employees shall be trained in the application limits, proper hook-up, anchoring and tie-off techniques, methods of use, inspection, and storage of positioning device systems.
              [61 FR 26352, May 24, 1996, as amended at 67 FR 44544, July 3, 2002]
            
            
              
              Pt. 1915, Subpt. I, App. A
              Appendix A to Subpart I of Part 1915—Non-Mandatory Guidelines for Hazard Assessment, Personal Protective Equipment (PPE) Selection, and PPE Training Program
              This appendix is intended to provide compliance assistance for hazard assessment, selection of personal protective equipment (PPE) and PPE training. It neither adds to or detracts from the employer's responsibility to comply with the provisions of this subpart.
              1. Controlling hazards. Employers and employees should not rely exclusively on PPE for protection from hazards. PPE should be used, where appropriate, in conjunction with engineering controls, guards, and safe work practices and procedures.
              2. Assessment and selection. Employers need to consider certain general guidelines for assessing the hazardous situations that are likely to arise under foreseeable work activity conditions and to match employee PPE to the identified hazards. The employer should designate a safety officer or some other qualified person to exercise common sense and appropriate expertise to assess work activity hazards and select PPE.
              3. Assessment guidelines. In order to assess the need for PPE the following steps should be taken:
              a. Survey. Conduct a walk-through survey of the area in question to identify sources of hazards.
              Categories for Consideration:
              (1) Impact
              (2) Penetration
              (3) Compression (roll-over)
              (4) Chemical
              (5) Heat
              (6) Harmful dust
              (7) Light (optical) radiation
              (8) Drowning
              (9) Falling
              b. Sources. During the walk-through survey the safety officer should observe:
              (1) Sources of motion; for example, machinery or processes where any movement of tools, machine elements or particles could exist, or movement of personnel that could result in collision with stationary objects.
              (2) Sources of high temperatures that could result in burns, eye injury or ignition of protective equipment.
              (3) Types of chemical exposures.
              (4) Sources of harmful dust.
              (5) Sources of light radiation, for instance, welding, brazing, cutting, heat treating, furnaces, and high intensity lights.
              (6) Sources of falling objects or potential for dropping objects.
              (7) Sources of sharp objects which might pierce or cut the hands.
              (8) Sources of rolling or pinching objects which could crush the feet.
              (9) Layout of work place and location of co-workers.
              (10) Any electrical hazards.
              (11) Review injury/accident data to help identify problem areas.
              
                Organize data. Following the walk-through survey, it is necessary to organize the data and other information obtained. That material provides the basis for hazard assessment that enables the employer to select the appropriate PPE.
              d. Analyze data. Having gathered and organized data regarding a particular occupation, employers need to estimate the potential for injuries. Each of the identified hazards (see paragraph 3.a.) should be reviewed and classified as to its type, the level of risk, and the seriousness of any potential injury. Where it is foreseeable that an employee could be exposed to several hazards simultaneously, the consequences of such exposure should be considered.
              4. Selection guidelines. After completion of the procedures in paragraph 3, the general procedure for selection of protective equipment is to:
              (a) become familiar with the potential hazards and the types of protective equipment that are available, and what they can do; for example, splash protection, and impact protection;
              (b) compare the hazards associated with the environment; for instance, impact velocities, masses, projectile shapes, radiation intensities, with the capabilities of the available protective equipment;
              (c) select the protective equipment which ensures a level of protection greater than the minimum required to protect employees from the hazards; and
              (d) fit the user with the protective device and give instructions on care and use of the PPE. It is very important that users be made aware of all warning labels and limitations of their PPE.
              5. Fitting the device. Careful consideration must be given to comfort and fit. The employee will be most likely to wear the protective device if it fits comfortably. PPE that does not fit properly may not provide the necessary protection, and may create other problems for wearers. Generally, protective devices are available in a variety of sizes and choices. Therefore employers should be careful to select the appropriate sized PPE.
              6. Devices with adjustable features. (a) Adjustments should be made on an individual basis so the wearer will have a comfortable fit that maintains the protective device in the proper position. Particular care should be taken in fitting devices for eye protection against dust and chemical splash to ensure that the seal is appropriate for the face.
              
              (b) In addition, proper fitting of hard hats is important to ensure that the hard hat will not fall off during work operations. In some cases a chin strap may be necessary to keep the hard hat on an employee's head. (Chin straps should break at a reasonably low force to prevent a strangulation hazard). Where manufacturer's instructions are available, they should be followed carefully.
              7. Reassessment of hazards. Compliance with the hazard assessment requirements of § 1915.152(b) will involve the reassessment of work activities where changing circumstances make it necessary. a. The employer should have a safety officer or other qualified person reassess the hazards of the work activity area as necessary. This reassessment should take into account changes in the workplace or work practices, such as those associated with the installation of new equipment, and the lessons learned from reviewing accident records, and a reevaluation performed to determine the suitability of PPE selected for use.
              8. Selection chart guidelines for eye and face protection. Examples of occupations for which eye protection should be routinely considered are carpenters, engineers, coppersmiths, instrument technicians, insulators, electricians, machinists, mobile equipment mechanics and repairers, plumbers and ship fitters, sheet metal workers and tinsmiths, grinding equipment operators, machine operators, welders, boiler workers, painters, laborers, grit blasters, ship fitters and burners. This is not a complete list of occupations that require the use of eye protection. The following chart provides general guidance for the proper selection of eye and face protection to protect against hazards associated with the listed hazard “source” operations.
              
                Eye and Face Protection Selection Chart
                
                  Source
                  Assessment of hazard
                  Protection
                
                
                  Impact:
                
                
                  Chipping, grinding machining, masonry work, woodworking, sawing, drilling, chiseling, powered fastening, riveting, and sanding
                  Flying fragments, objects, large chips, particles, sand, dirt, etc
                  Spectacles with side protection, goggles, face shields. See notes (1), (3), (5), (6), (10). For severe exposure, use face shield.
                
                
                  Heat:
                
                
                  Furnace operations, pouring, casting, hot dipping, and welding
                  Hot sparks
                  Face shields, goggles, spectacles with side protection. For severe exposure use face shield. See notes (1), (2), (3).
                
                
                   
                  Splash from molten metals
                  Face shields worn over goggles. See notes (1), (2), (3).
                
                
                   
                  High temperature exposure
                  Screen face shields, reflective face shields. See notes (1), (2), (3).
                
                
                  Chemicals:
                
                
                  Acid and chemicals handling, degreasing, plating
                  Splash
                  Goggles, eyecup and cover types. For severe exposure, use face shield. See notes (3), (11).
                
                
                   
                  Irritating mists
                  Special-purpose goggles.
                
                
                  Dust:
                
                
                  Woodworking, buffing, general dusty conditions
                  Nuisance dust
                  Goggles, eyecup and cover types. See note (8).
                
                
                  Light and/or Radiation:
                
                
                  Welding: Electric arc
                  Optical radiation
                  Welding helmets or welding shields. Typical shades: 10-14. See notes (9), (12).
                
                
                  Welding: Gas
                  Optical radiation
                  Welding goggles or welding face shield. Typical shades: gas welding 4-8, cutting 3-6, brazing 3-4. See note (9).
                
                
                  Cutting, Torch brazing, Torch soldering
                  Optical radiation
                  Spectacles or welding face-shield. Typical shades, 1.5-3. See notes (3), (9).
                
                
                  Glare
                  Poor vision
                  Spectacles with shaded or special-purpose lenses, as suitable. See notes (9), (10).
                
              
              Notes to Eye and Face Protection Selection Chart
              (a) Care should be taken to recognize the possibility of multiple and simultaneous exposure to a variety of hazards. Adequate protection against the highest level of each of the hazards should be provided. Protective devices do not provide unlimited protection.
              (b) Operations involving heat may also involve light radiation. As required by the standard, protection from both hazards must be provided.
              (c) Face shields should only be worn over primary eye protection (spectacles or goggles).
              (d) As required by the standard, filter lenses must meet the requirements for shade designations in § 1915.153(a)(4). Tinted and shaded lenses are not filter lenses unless they are marked or identified as such.

              (e) As required by the standard, persons whose vision requires the use of prescription (Rx) lenses must wear either protective devices fitted with prescription (Rx) lenses or protective devices designed to be worn over regular prescription (Rx) eye wear.
              (f) Wearers of contact lenses must also wear appropriate eye and face protection devices in a hazardous environment. It should be recognized that dusty and/or chemical environments may represent an additional hazard to contact lens wearers.
              (g) Caution should be exercised in the use of metal frame protective devices in electrical hazard areas.
              (h) Atmospheric conditions and the restricted ventilation of the protector can cause lenses to fog. Frequent cleansing may be necessary.
              (i) Welding helmets or face shields should be used only over primary eye protection (spectacles or goggles).
              (j) Non-side shield spectacles are available for frontal protection only, but are not acceptable eye protection for the sources and operations listed for “impact.”
              (k) Ventilation should be adequate, but well protected from splash entry. Eye and face protection should be designed and used so that it provides both adequate ventilation and protects the wearer from splash entry.
              (l) Protection from light radiation is directly related to filter lens density. See note (d). Select the darkest shade that allows task performance.
              9. Selection guidelines for head protection. (a) Hard hats are designed to provide protection from impact and penetration hazards caused by falling objects. Head protection is also available which provides protection from electric shock and burn. When selecting head protection, knowledge of potential electrical hazards is important. Class A helmets, in addition to impact and penetration resistance, provide electrical protection from low-voltage conductors. (They are proof tested to 2,200 volts.) Class B helmets, in addition to impact and penetration resistance, provide electrical protection from high-voltage conductors. (They are proof tested to 20,000 volts.) Class C helmets provide impact and penetration resistance. (They are usually made of aluminum, which conducts electricity and should not be used around electrical hazards.)
              (b) Where falling object hazards are present, head protection must be worn. Some examples of exposure include: working below other workers who are using tools and materials which could fall; working around or under conveyor belts which are carrying parts or materials; working below machinery or processes which might cause material or objects to fall; and working on exposed energized conductors.
              (c) Examples of occupations for which head protection should be considered are: carpenters, electricians, machinists, boilermakers, erectors, plumbers, coppersmiths, ship fitters, welders, laborers and material handlers.
              10. Selection guidelines for foot protection. (a) Safety shoes and boots must meet ANSI Z41-1991 and provide impact and compression protection to the foot. Where necessary, safety shoes can be obtained which provide puncture protection. In some work situations, metatarsal (top of foot) protection should be provided, and in some other special situations, electrical conductive or insulating safety shoes would be appropriate.
              (b) Safety shoes or boots with impact protection would be required for carrying or handling materials such as packages, objects, parts or heavy tools, which could be dropped, and for other activities where objects might fall onto the feet. Safety shoes or boots with compression protection would be required for work activities involving skid trucks (manual material handling carts) around bulk rolls (such as paper rolls) and around heavy pipes, all of which could potentially roll over an employees' feet. Safety shoes or boots with puncture protection would be required where sharp objects such as nails, wire, tacks, screws, large staples, scrap metal etc., could be stepped on by employees, causing an injury.
              (c) Some occupations (not a complete list) for which foot protection should be routinely considered are: shipping and receiving clerks, stock clerks, carpenters, electricians, machinists, boiler makers, plumbers, copper smiths, pipe fitters, ship fitters, burners, chippers and grinders, erectors, press operators, welders, laborers, and material handlers.
              11. Selection guidelines for hand protection. (a) Gloves are often relied upon to prevent cuts, abrasions, burns, and skin contact with chemicals that are capable of causing local or systemic effects following dermal exposure. OSHA is unaware of any gloves that provide protection against all potential hand hazards, and commonly available glove materials provide only limited protection against many chemicals. Therefore, it is important to select the most appropriate glove for a particular application and to determine how long it can be worn, and whether it can be reused.
              (b) It is also important to know the performance characteristics of gloves relative to the specific hazard anticipated, e.g., chemical hazards, cut hazards, and flame hazards. These performance characteristics should be assessed by using standard test procedures. Before purchasing gloves, the employer should request documentation from the manufacturer that the gloves meet the appropriate test standard(s) for the hazard(s) anticipated.

              (c) other general factors to be considered for glove selection are:
              
              (A) As long as the performance characteristics are acceptable, in certain circumstances, it may be more cost effective to regularly change cheaper gloves than to reuse more expensive types; and,
              (B) The work activities of the employee should be studied to determine the degree of dexterity required, the duration, frequency, and degree of exposure to the hazard, and the physical stresses that will be applied.
              (d) With respect to selection of gloves for protection against chemical hazards:
              (A) The toxic properties of the chemical(s) must be determined; in particular, the ability of the chemical to cause local effects on the skin or to pass through the skin and cause systemic effects or both;
              (B) Generally, any “chemical resistant” glove can be used for dry powders;
              (C) For mixtures and formulated products (unless specific test data are available), a glove should be selected on the basis of the chemical component with the shortest breakthrough time, since it is possible for solvents to carry active ingredients through polymeric materials; and,
              (D) Employees must be able to remove the gloves in such a manner as to prevent skin contamination.
              12. Cleaning and maintenance. (a) It is important that all PPE be kept clean and be properly maintained. Cleaning is particularly important for eye and face protection where dirty or fogged lenses could impair vision.
              (b) For the purposes of compliance, PPE should be inspected, cleaned, and maintained at regular intervals so that the PPE provides the requisite protection.
              (c) It is important to ensure that contaminated PPE which cannot be decontaminated is disposed of in a manner that protects employees from exposure to hazards.
              13. Examples of work activities, trades and selection of basic PPE.
                
              
              
                Example 1: Welder.
                Based on an assessment of the work activity area hazards to which welders are exposed, the equipment listed below is the basic PPE required for this occupation. This does not take into account a job location in which additional PPE may be required, such as where the welder works from an elevated platform without guard rails. In this situation the welder must also wear the proper fall protection equipment, such as a body harness.
                —Hard hat
                —Welding Shield (Face)
                —Welding Gloves
                —Safety Glasses
                —Safety Shoes
                —Welding Sleeves (welding in the overhead position)
                (Signed and dated)
              
              
                Example 2: Yard Maintenance Worker.
                Based on an assessment of the workplace hazards to which shipyard maintenance workers are exposed, the equipment listed below is the basic PPE required for this occupation. Where maintenance workers are exposed to other hazards, such as asbestos, the insulation on a pipe is being repaired, maintenance workers must be provided with the appropriate supplemental PPE (requirements for asbestos PPE are set out in 1915.1001).
                —Hard Hat
                —Safety Glasses
                —Work Gloves
                —Safety Shoes
                (Signed and Dated)
              
              
                Example 3: Chipper and Grinder Worker.
                Based on an assessment of the workplace hazards to which shipyard chipper and grinder workers are exposed, the equipment listed below is the basic PPE required for this occupation. Where workers are exposed to other hazards, such as hazardous dust from chipping or grinding operations, chipper and grinder workers must be provided with the appropriate supplemental PPE.
                —Safety Glasses
                —Transparent Face Shields
                —Hearing Protection
                —Foot Protection
                —Gloves
                (Signed and Dated)
              
              
                Example 4: Painter.

                Based on an assessment of the workplace hazards to which shipyard painters are exposed, the equipment listed below is the basic PPE required for this occupation. Where painters are exposed to other hazards, such as a fall from an elevation where no guardrails are present, painters must be provided with the appropriate supplemental PPE.
                
                —Hard Hats
                —Safety Glasses
                —Disposable Clothing
                —Gloves
                —Respiratory Protection, including Airline Respirators when working in Confined Spaces
                —Barrier Creams
                (Signed and Dated)
              
              
                Example 5: Tank Cleaner.
                Tank cleaning operations and the basic PPE required for them depend largely upon the type of cargo shipped in the tank. Therefore, the following example is given for a tank in which gasoline has been shipped. Based on an assessment of the workplace hazards to which shipyard tank cleaners are exposed, specifically benzene and flammability hazards, the equipment listed below is the basic PPE required for this situation. Other tank cleaning operations will require variations in the PPE listed below.
                —Respiratory Protection, Airline Respirators for working in confined spaces or where personal exposure limits could be exceeded.
                —Chemically resistant clothing
                —Face Shields
                
                —Chemically resistant boots
                —Chemically resistant gloves
                —Fall Protection
                —Non sparking tools and equipment
                —Explosion-proof Lighting
                (Signed and Dated)
              
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44544, July 3, 2002]
            
            
              Pt. 1915, Subpt. I, App. B
              Appendix B to Subpart I of Part 1915—General Testing Conditions and Additional Guidelines for Personal Fall Protection Systems (Non-Mandatory)
              1. Personal fall arrest systems—(a) General test conditions. (1) Lifelines, lanyards, and deceleration devices should be attached to an anchorage and connected to the body-belt or body harness in the same manner as they would be when used to protect employees, except that lanyards should be tested only when connected directly to the anchorage, and not when connected to a lifeline.
              (2) The anchorage should be rigid, and should not have a deflection greater than .04 inches (1 cm) when a force of 2,250 pounds (10.01 Kn) is applied.
              (3) The frequency response of the load measuring instrumentation should be 100 Hz.
              (4) The test weight used in the strength and force tests should be a rigid, metal cylindrical or torso-shaped object with a girth of 38 inches plus or minus 4 inches (96.5 cm plus or minus 10.16 cm).
              (5) The lanyard or lifeline used to create the free fall distance should be the one supplied with the system, or in its absence, the least elastic lanyard or lifeline available to be used by the employee with the system.
              (6) The test weight for each test should be hoisted to the required level and should be quickly released without having any appreciable motion imparted to it.
              (7) The system's performance should be evaluated, taking into account the range of environmental conditions for which it is designed to be used.
              (8) Following the test, the system need not be capable of further operation.
              (b) Strength test. (1) During the testing of all systems, a test weight of 300 pounds plus or minus 5 pounds (136.08 kg plus or minus 2.27 kg) should be used. (See paragraph (a)(4) above.)
              (2) The test consists of dropping the test weight once. A new unused system should be used for each test.
              (3) For lanyard systems, the lanyard length should be 6 feet plus or minus 2 inches (1.83 m plus or minus 5.08 cm) as measured from the fixed anchorage to the attachment on the body belt or harness.
              (4) For rope-grab-type deceleration systems, the length of the lifeline above the center line of the grabbing mechanism to the lifeline's anchorage point should not exceed 2 feet (0.61 m).
              (5) For lanyard systems, for systems with deceleration devices which do not automatically limit free fall distance to 2 feet (0.61 m) or less, and for systems with deceleration devices which have a connection distance in excess of 1 foot (0.31 m) (measured between the centerline of the lifeline and the attachment point to the body belt or harness), the test weight should be rigged to free fall a distance of 7.5 feet (2.29 m) from a point that is 1.5 feet (45.72 cm) above the anchorage point, to its hanging location (6 feet (1.83 m) below the anchorage). The test weight should fall without interference, obstruction, or hitting the floor or the ground during the test. In some cases, a non-elastic wire lanyard of sufficient length may need to be added to the system (for test purposes) to create the necessary free fall distance.
              (6) For deceleration device systems with integral lifelines or lanyards which automatically limit free fall distance to 2 feet (0.61 m) or less, the test weight should be rigged to free fall a distance of four feet (1.22 m).
              (7) Any weight which detaches from the belt or harness should constitute failure for the strength test.
              (c) Force test general. The test consists of dropping the respective test weight once. A new, unused system should be used for each test.
              (1) For lanyard systems. (i) A test weight of 220 pounds plus or minus three pounds (99.79 kg plus or minus 1.36 kg) should be used (see paragraph (a)(4) above).
              (ii) Lanyard length should be 6 feet plus or minus 2 inches (1.83 m plus or minus 5.08 cm) as measured from the fixed anchorage to the attachment on the body belt or body harness.
              (iii) The test weight should fall free from the anchorage level to its handling location (a total of 6 feet (1.83 m) free fall distance) without interference, obstruction, or hitting the floor or ground during the test.
              (2) For all other systems. (i) A test weight of 220 pounds plus or minus 3 pounds (99.79 kg plus or minus 1.36 kg) should be used (see paragraph (a)(4) above).
              (ii) The free fall distance to be used in the test should be the maximum fall distance physically permitted by the system during normal use conditions, up to a maximum free fall distance for the test weight of 6 feet (1.83 m), except as follows:
              (A) For deceleration systems which have a connection link or lanyard, the test weight should free fall a distance equal to the connection distance (measured between the center line of the lifeline and the attachment point to the body belt or harness).

              (B) For deceleration device systems with integral life lines or lanyards which automatically limit free fall distance to 2 feet (0.61 m) or less, the test weight should free fall a distance equal to that permitted by the system in normal use. (For example, to test a system with a self-retracting lifeline or lanyard, the test weight should be supported and the system allowed to retract the lifeline or lanyard as it would in normal use. The test weight would then be released and the force and deceleration distance measured.)
              (3) Failure. A system fails the force test if the recorded maximum arresting force exceeds 1,260 pounds (5.6 Kn) when using a body belt, or exceeds 2,520 pounds (11.21 Kn) when using a body harness.
              (4) Distances. The maximum elongation and deceleration distance should be recorded during the force test.
              (d) Deceleration device tests—general. The device should be evaluated or tested under the environmental conditions (such as rain, ice, grease, dirt, type of lifeline, etc.) for which the device is designed.
              (1) Rope-grab-type deceleration devices. (i) Devices should be moved on a lifeline 1,000 times over the same length of line a distance of not less than 1 foot (30.48 cm), and the mechanism should lock each time.
              (ii) Unless the device is permanently marked to indicate the type of lifelines which must be used, several types (different diameters and different materials) of lifelines should be used to test the device.
              (2) Other-self-activating-type deceleration devices. The locking mechanisms of other self-activating-type deceleration devices designed for more than one arrest should lock each of 1,000 times as they would in normal service.
              2. Positioning device systems—(a) Test Conditions. (1) The fixed anchorage should be rigid and should not have a deflection greater than .04 inches (1.02 mm) when a force of 2,250 pounds (10.01 Kn) is applied.
              (2) For lineman's body belts and pole straps, the body belt should be secured to a 250 pound (113.4 kg) bag of sand at a point which simulates the waist of an employee. One end of the pole strap should be attached to the rigid anchorage and the other end to the body belt. The sand bag should be allowed to free fall a distance of 4 feet (1.22 m). Failure of the pole strap and body belt should be indicated by any breakage or slippage sufficient to permit the bag to fall free to the ground.
              (3) For window cleaner's belts, the complete belt should withstand a drop test consisting of a 250 pound (113.4 kg) weight falling free for a distance of 6 feet (1.83 m). The weight should be a rigid object with a girth of 38 inches plus or minus four inches (96.52 cm plus or minus 10.16 cm.) The weight should be placed in the waistband with the belt buckle drawn firmly against the weight, as when the belt is worn by a window cleaner. One belt terminal should be attached to a rigid anchor and the other terminal should hang free. The terminals should be adjusted to their maximum span. The weight fastened in the freely suspended belt should then be lifted exactly 6 feet (1.83 m) above its “at rest” position and released so as to permit a free fall of 6 feet (1.83 m) vertically below the point of attachment of the terminal anchor. The belt system should be equipped with devices and instrumentation capable of measuring the duration and magnitude of the arrest forces. Any breakage or slippage which permits the weight to fall free of the system constitutes failure of the test. In addition, the initial and subsequent arresting force peaks should be measured and should not exceed 2,000 pounds (8.9 Kn) for more than 2 milliseconds for the initial impact, nor exceed 1,000 pounds (4.45 Kn) for the remainder of the arrest time.
              (4) All other positioning device systems (except for restraint line systems) should withstand a drop test consisting of a 250-pound (113.4 kg) weight falling free for a distance of 4 feet (1.22 m). The weight should be a rigid object with a girth of 38 inches plus or minus 4 inches (96.52 cm plus or minus 10.16 cm). The body belt or harness should be affixed to the test weight as it would be to an employee. The system should be connected to the rigid anchor in the manner that the system would be connected in normal use. The weight should be lifted exactly 4 feet (1.22 m) above its “at rest” position and released so as to permit a vertical free fall of 4 feet (1.22 m). Any breakage or slippage which permits the weight to fall free to the ground should constitute failure of the system.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44544, July 3, 2002]
            
          
          
            Subpart J—Ship's Machinery and Piping Systems
            
              § 1915.161
              Scope and application of subpart.
              The standards contained in this subpart shall apply to ship repairing and shipbuilding and shall not apply to shipbreaking.
            
            
              § 1915.162
              Ship's boilers.

              (a) Before work is performed in the fire, steam, or water spaces of a boiler where employees may be subject to injury from the direct escape of a high temperature medium such as steam, or water, oil, or other medium at a high temperature entering from an interconnecting system, the employer shall insure that the following steps are taken:
              
              (1) The isolation and shutoff valves connecting the dead boiler with the live system or systems shall be secured, blanked, and then locked or tagged, in accordance with § 1915.89, indicating that employees are working on the boiler. This lock or tag shall not be removed nor the valves unblanked until it is determined that this may be done without creating a hazard to the employees working on the boiler, or until the work on the boiler is completed, in accordance with § 1915.89. When valves are welded instead of bolted, at least two isolation and shutoff valves connecting the dead boiler with the live system or systems shall be secured, and then locked or tagged, in accordance with § 1915.89.
              (2) Drain connections to atmosphere on all of the dead interconnecting systems shall be opened for visual observation of drainage.
              (3) A warning sign calling attention to the fact that employees are working in the boilers shall be hung in a conspicuous location in the engine room. This sign shall not be removed until it is determined that the work is completed and all employees are out of the boilers.
              [47 FR 16986, Apr. 20, 1982, as amended at 76 FR 24711, May 2, 2011]
            
            
              § 1915.163
              Ship's piping systems.
              (a) Before work is performed on a valve, fitting, or section of piping in a piping system where employees may be subject to injury from the direct escape of steam, or water, oil, or other medium at a high temperature, the employer shall insure that the following steps are taken:
              (1) The isolation and shutoff valves connecting the dead system with the live system or systems shall be secured, blanked, and then locked or tagged, in accordance with § 1915.89, indicating that employees are working on the systems. The lock or tag shall not be removed or the valves unblanked until it is determined that this may be done without creating a hazard to the employees working on the system, or until the work on the system is completed, in accordance with § 1915.89. When valves are welded instead of bolted, at least two isolation and shutoff valves connecting the dead system with the live system or systems shall be secured, and then locked or tagged, in accordance with § 1915.89.
              (2) Drain connections to the atmosphere on all of the dead interconnecting systems shall be opened for visual observation of drainage.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44545, July 3, 2002; 76 FR 24711, May 2, 2011]
            
            
              § 1915.164
              Ship's propulsion machinery.
              (a) Before work is performed on the main engine, reduction gear, or connecting accessories, the employer shall ensure that the following steps are taken:
              (1) The jacking gear shall be engaged to prevent the main engine from turning over. A sign shall be posted at the throttle indicating that the jacking gear is engaged. This sign shall not be removed until the jacking gear can be safely disengaged.
              (2) If the jacking gear is steam driven, the employer shall ensure that the stop valves to the jacking gear are secured, and then locked or tagged, in accordance with § 1915.89.
              (3) If the jacking gear is electrically driven, the circuit controlling the jacking gear shall be de-energized by tripping the circuit breaker, opening the switch, or removing the fuse, whichever is appropriate, and then locked or tagged in accordance with § 1915.89.
              (b) Before the jacking engine is operated, the following precautions shall be taken:
              (1) A check shall be made to ensure that all employees, equipment, and tools are clear of the engine, reduction gear, and its connecting accessories.
              (2) A check shall be made to ensure that all employees, equipment and tools are free of the propeller.

              (c) Before work is started on or in the immediate vicinity of the propeller, a warning sign calling attention to the fact that employees are working in that area shall be hung in a conspicuous location in the engine room. This sign shall not be removed until it is determined that the work is completed and all employees are free of the propeller.
              
              (d) Before the main engine is turned over (e.g., when warming up before departure or testing after an overhaul) a check shall be made to ensure that all employees, equipment, and tools are free of the propeller.
              [47 FR 16986, Apr. 20, 1982, as amended at 76 FR 24711, May 2, 2011]
            
            
              § 1915.165
              Ship's deck machinery.
              (a) Before work is performed on the anchor windlass or any of its attached accessories, the employer shall ensure that the following steps are taken:
              (1) The devil claws (also known as chain stoppers) shall be made fast to the anchor chains.
              (2) The riding pawls shall be in the engaged position.
              (3) In the absence of devil claws and riding pawls, the anchor chains shall be secured to a suitable fixed structure of the vessel.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44545, July 3, 2002]
            
          
          
            Subpart K—Portable, Unfired Pressure Vessels, Drums and Containers, Other Than Ship's Equipment
            
              § 1915.171
              Scope and application of subpart.
              The standards contained in this subpart shall apply to ship repairing and shipbuilding and shall not apply to shipbreaking.
            
            
              § 1915.172
              Portable air receivers and other unfired pressure vessels.
              (a) Portable, unfired pressure vessels, built after the effective date of this regulation, shall be marked and reported indicating that they have been designed and constructed to meet the standards of the American Society of Mechanical Engineers Boiler and Pressure Vessel Code, Section VIII, Rules for Construction of Unfired Pressure Vessels, 1963. They shall be subjected to a hydrostatic pressure test of one and one-half times the working pressure of the vessels.
              (b) Portable, unfired pressure vessels, not built to the code requirements of paragraph (a) of this section, and built prior to the effective date of this regulation, shall be examined quarterly by a competent person. They shall be subjected yearly to a hydrostatic pressure test of one and one-half times the working pressure of the vessels.
              (c) The relief valves on the portable, unfired pressure vessels in paragraphs (a) and (b) of this section shall be set to the safe working pressure of the vessels, or set to the lowest safe working pressure of the systems, whichever is lower.
              (d) A certification record of such examinations and tests made in compliance with the requirements of paragraphs (a) and (b) of this section shall be maintained. The certification record shall include the date of examinations and tests, the signature of the person who performed the examinations or tests and the serial number, or other identifier, of the equipment examined and tested.
              [47 FR 16986, Apr. 20, 1982, as amended at 51 FR 34562, Sept. 29, 1986; 67 FR 44545, July 3, 2002]
            
            
              § 1915.173
              Drums and containers.
              (a) Shipping drums and containers shall not be pressurized to remove their contents.
              (b) A temporarily assembled pressurized piping system conveying hazardous liquids or gases shall be provided with a relief valve and by-pass to prevent rupture of the system and the escape of such hazardous liquids or gases.
              (c) Pressure vessels, drums and containers containing toxic or flammable liquids or gases shall not be stored or used where they are subject to open flame, hot metal, or other sources of artificial heat.
              (d) Unless pressure vessels, drums and containers of 30 gallon capacity or over containing flammable or toxic liquids or gases are placed in an out-of-the-way area where they will not be subject to physical injury from an outside source, barriers or guards shall be erected to protect them from such physical injury.

              (e) Containers of 55 gallons or more capacity containing flammable or toxic liquid shall be surrounded by dikes or pans which enclose a volume equal to at least 35 percent of the total volume of the containers.
              
              (f) Fire extinguishers adequate in number and suitable for the hazard shall be provided. These extinguishers shall be located in the immediate area where pressure vessels, drums and containers containing flammable liquids or gases are stored or in use. Such extinguishers shall be ready for use at all times.
            
          
          
            Subpart L—Electrical Machinery
            
              § 1915.181
              Electrical circuits and distribution boards.
              (a) The provisions of this section shall apply to ship repairing and shipbuilding and shall not apply to shipbreaking.
              (b) Before an employee is permitted to work on an electrical circuit, except when the circuit must remain energized for testing and adjusting, the circuit shall be deenergized and checked at the point at which the work is to be done to insure that it is actually deenergized. When testing or adjusting an energized circuit a rubber mat, duck board, or other suitable insulation shall be used underfoot where an insulated deck does not exist.
              (c) De-energizing the circuit shall be accomplished by opening the circuit breaker, opening the switch, or removing the fuse, whichever method is appropriate. The circuit breaker, switch, or fuse location shall then be locked out or tagged in accordance with § 1915.89.
              (d) When work is performed immediately adjacent to an open-front energized board or in back of an energized board, the board shall be covered or some other equally safe means shall be used to prevent contact with any of the energized parts.
              [47 FR 16986, Apr. 20, 1982, as amended at 67 FR 44545, July 3, 2002; 76 FR 24711, May 2, 2011]
            
          
          
            Subparts M-O [Reserved]
          
          
            Subpart P—Fire Protection in Shipyard Employment
            
              Source:
              69 FR 55702, Sept. 15, 2004, unless otherwise noted.
            
            
              § 1915.501
              General provisions.
              (a) Purpose. The purpose of the standard in this subpart is to require employers to protect all employees from fire hazards in shipyard employment, including employees engaged in fire response activities.
              (b) Scope. This subpart covers employers with employees engaged in shipyard employment aboard vessels and vessel sections, and on land-side operations regardless of geographic location.
              (c) Employee participation. The employer must provide ways for employees or employee representatives, or both to participate in developing and periodically reviewing programs and policies adopted to comply with this subpart.
              (d) Multi-employer worksites—(1) Host employer responsibilities. The host employer's responsibilities are to:
              (i) Inform all employers at the worksite about the content of the fire safety plan including hazards, controls, fire safety and health rules, and emergency procedures;
              (ii) Make sure the safety and health responsibilities for fire protection are assigned as appropriate to other employers at the worksite; and
              (iii) If there is more than one host employer, each host employer must communicate relevant information about fire-related hazards to other host employers. When a vessel owner or operator (temporarily) becomes a host shipyard employer by directing the work of ships' crews on repair or modification of the vessel or by hiring other contractors directly, the vessel owner or operator must also comply with these provisions for host employers.
              (2) Contract employer responsibilities. The contract employer's responsibilities are to:
              (i) Make sure that the host employer knows about the fire-related hazards associated with the contract employer's work and what the contract employer is doing to address them; and
              (ii) Advise the host employer of any previously unidentified fire-related hazards that the contract employer identifies at the worksite.
            
            
              
              § 1915.502
              Fire safety plan.
              (a) Employer responsibilities. The employer must develop and implement a written fire safety plan that covers all the actions that employers and employees must take to ensure employee safety in the event of a fire. (See Appendix A to this subpart for a Model Fire Safety Plan.)
              (b) Plan elements. The employer must include the following information in the fire safety plan:
              (1) Identification of the significant fire hazards;
              (2) Procedures for recognizing and reporting unsafe conditions;
              (3) Alarm procedures;
              (4) Procedures for notifying employees of a fire emergency;
              (5) Procedures for notifying fire response organizations of a fire emergency;
              (6) Procedures for evacuation;
              (7) Procedures to account for all employees after an evacuation; and
              (8) Names, job titles, or departments for individuals who can be contacted for further information about the plan.
              (c) Reviewing the plan with employees. The employer must review the plan with each employee at the following times:
              (1) Within 90 days of December 14, 2004, for employees who are currently working;
              (2) Upon initial assignment for new employees; and
              (3) When the actions the employee must take under the plan change because of a change in duties or a change in the plan.
              (d) Additional employer requirements. The employer also must:
              (1) Keep the plan accessible to employees, employee representatives, and OSHA;
              (2) Review and update the plan whenever necessary, but at least annually;
              (3) Document that affected employees have been informed about the plan as required by paragraph (c) of this section; and
              (4) Ensure any outside fire response organization that the employer expects to respond to fires at the employer's worksite has been given a copy of the current plan.
              (e) Contract employers. Contract employers in shipyard employment must have a fire safety plan for their employees, and this plan must comply with the host employer's fire safety plan.
            
            
              § 1915.503
              Precautions for hot work.
              (a) General requirements—(1) Designated Areas. The employer may designate areas for hot work in sites such as vessels, vessel sections, fabricating shops, and subassembly areas that are free of fire hazards.
              (2) Non-designated Areas. (i) Before authorizing hot work in a non-designated area, the employer must visually inspect the area where hot work is to be performed, including adjacent spaces, to ensure the area is free of fire hazards, unless a Marine Chemist's certificate or Shipyard Competent Person's log is used for authorization.

              (ii) The employer shall authorize employees to perform hot work only in areas that are free of fire hazards, or that have been controlled by physical isolation, fire watches, or other positive means.
              
              
                Note to paragraph (a)(2):
                The requirements of paragraph (a)(2) apply to all hot work operations in shipyard employment except those covered by § 1915.14.
              
              
              (b) Specific requirements—(1) Maintaining fire hazard-free conditions. The employer must keep all hot work areas free of new hazards that may cause or contribute to the spread of fire. Unexpected energizing and energy release are covered by 29 CFR 1915.181, Subpart L. Exposure to toxic and hazardous substances is covered in 29 CFR 1915.1000 through 1915.1450, subpart Z.
              (2) Fuel gas and oxygen supply lines and torches. The employer must make sure that:
              (i) No unattended fuel gas and oxygen hose lines or torches are in confined spaces;
              (ii) No unattended charged fuel gas and oxygen hose lines or torches are in enclosed spaces for more than 15 minutes; and
              (iii) All fuel gas and oxygen hose lines are disconnected at the supply manifold at the end of each shift;

              (iv) All disconnected fuel gas and oxygen hose lines are rolled back to the supply manifold or to open air to disconnect the torch; or extended fuel gas and oxygen hose lines are not reconnected at the supply manifold unless the lines are given a positive means of identification when they were first connected and the lines are tested using a drop test or other positive means to ensure the integrity of fuel gas and oxygen burning system.
            
            
              § 1915.504
              Fire watches.
              (a) Written fire watch policy. The employer must create and keep current a written policy that specifies the following requirements for employees performing fire watch in the workplace:
              (1) The training employees must be given (§ 1915.508(c) contains detailed fire watch training requirements);
              (2) The duties employees are to perform;
              (3) The equipment employees must be given; and
              (4) The personal protective equipment (PPE) that must be made available and worn as required by 29 CFR Part 1915, Subpart I.
              (b) Posting fire watches. The employer must post a fire watch if during hot work any of the following conditions are present:
              (1) Slag, weld splatter, or sparks might pass through an opening and cause a fire;
              (2) Fire-resistant guards or curtains are not used to prevent ignition of combustible materials on or near decks, bulkheads, partitions, or overheads;
              (3) Combustible material closer than 35 ft. (10.7m) to the hot work in either the horizontal or vertical direction cannot be removed, protected with flame-proof covers, or otherwise shielded with metal or fire-resistant guards or curtains;
              (4) The hot work is carried out on or near insulation, combustible coatings, or sandwich-type construction that cannot be shielded, cut back, or removed, or in a space within a sandwich type construction that cannot be inerted;
              (5) Combustible materials adjacent to the opposite sides of bulkheads, decks, overheads, metal partitions, or sandwich-type construction may be ignited by conduction or radiation;
              (6) The hot work is close enough to cause ignition through heat radiation or conduction on the following:
              (i) Insulated pipes, bulkheads, decks, partitions, or overheads; or
              (ii) Combustible materials and/or coatings;
              (7) The work is close enough to unprotected combustible pipe or cable runs to cause ignition; or
              (8) A Marine Chemist, a Coast Guard-authorized person, or a shipyard Competent Person, as defined in 29 CFR Part 1915, Subpart B, requires that a fire watch be posted.
              (c) Assigning employees to fire watch duty. (1) The employer must not assign other duties to a fire watch while the hot work is in progress.
              (2) Employers must ensure that employees assigned to fire watch duty:
              (i) Have a clear view of and immediate access to all areas included in the fire watch;
              (ii) Are able to communicate with workers exposed to hot work;
              (iii) Are authorized to stop work if necessary and restore safe conditions within the hot work area;
              (iv) Remain in the hot work area for at least 30 minutes after completion of the hot work, unless the employer or its representative surveys the exposed area and makes a determination that there is no further fire hazard;
              (v) Are trained to detect fires that occur in areas exposed to the hot work;
              (vi) Attempt to extinguish any incipient stage fires in the hot work area that are within the capability of available equipment and within the fire watch's training qualifications, as defined in § 1915.508;
              (vii) Alert employees of any fire beyond the incipient stage; and
              (viii) If unable to extinguish fire in the areas exposed to the hot work, activate the alarm.
              (3) The employer must ensure that employees assigned to fire watch are physically capable of performing these duties.
            
            
              § 1915.505
              Fire response.
              (a) Employer responsibilities. The employer must:

              (1) Decide what type of response will be provided and who will provide it; and
              
              (2) Create, maintain, and update a written policy that:
              (i) Describes the internal and outside fire response organizations that the employer will use; and
              (ii) Defines what evacuation procedures employees must follow, if the employer chooses to require a total or partial evacuation of the worksite at the time of a fire.
              (b) Required written policy information—(1) Internal fire response. If an internal fire response is to be used, the employer must include the following information in the employer's written policy:
              (i) The basic structure of the fire response organization;
              (ii) The number of trained fire response employees;
              (iii) The fire response functions that may need to be carried out;
              (iv) The minimum number of fire response employees necessary, the number and types of apparatuses, and a description of the fire suppression operations established by written standard operating procedures for each type of fire response at the employer's facility;
              (v) The type, amount, and frequency of training that must be given to fire response employees; and
              (vi) The procedures for using protective clothing and equipment.
              (2) Outside fire response. If an outside fire response organization is used, the employer must include the following information in the written policy:
              (i) The types of fire suppression incidents to which the fire response organization is expected to respond at the employer's facility or worksite;
              (ii) The liaisons between the employer and the outside fire response organizations; and
              (iii) A plan for fire response functions that:
              (A) Addresses procedures for obtaining assistance from the outside fire response organization;
              (B) Familiarizes the outside fire response organization with the layout of the employer's facility or worksite, including access routes to controlled areas, and site-specific operations, occupancies, vessels or vessel sections, and hazards; and,
              (C) Sets forth how hose and coupling connection threads are to be made compatible and includes where the adapter couplings are kept; or
              (D) States that the employer will not allow the use of incompatible hose connections.
              (3) A combination of internal and outside fire response. If a combination of internal and outside fire response is to be used, the employer must include the following information, in addition to the requirements in paragraphs (b)(1) and (2) of this section, in the written policy:
              (i) The basic organizational structure of the combined fire response;
              (ii) The number of combined trained fire responders;
              (iii) The fire response functions that may need to be carried out;
              (iv) The minimum number of fire response employees necessary, the number and types of apparatuses, and a description of the fire suppression operations established by written standard operating procedures for each particular type of fire response at the worksite; and
              (v) The type, amount, and frequency of joint training with outside fire response organizations if given to fire response employees.
              (4) Employee evacuation. The employer must include the following information in the employer's written policy:
              (i) Emergency escape procedures;
              (ii) Procedures to be followed by employees who may remain longer at the worksite to perform critical shipyard employment operations during the evacuation;
              (iii) Procedures to account for all employees after emergency evacuation is completed;
              (iv) The preferred means of reporting fires and other emergencies; and
              (v) Names or job titles of the employees or departments to be contacted for further information or explanation of duties.
              (5) Rescue and emergency response. The employer must include the following information in the employer's written policy:
              (i) A description of the emergency rescue procedures; and

              (ii) Names or job titles of the employees who are assigned to perform them.
              
              (c) Medical requirements for shipyard fire response employees. The employer must ensure that:
              (1) All fire response employees receive medical examinations to assure that they are physically and medically fit for the duties they are expected to perform;
              (2) Fire response employees, who are required to wear respirators in performing their duties, meet the medical requirements of § 1915.154;
              (3) Each fire response employee has an annual medical examination; and
              (4) The medical records of fire response employees are kept in accordance with § 1915.1020.
              (d) Organization of internal fire response functions. The employer must:
              (1) Organize fire response functions to ensure enough resources to conduct emergency operations safely;
              (2) Establish lines of authority and assign responsibilities to ensure that the components of the internal fire response are accomplished;
              (3) Set up an incident management system to coordinate and direct fire response functions, including:
              (i) Specific fire emergency responsibilities;
              (ii) Accountability for all fire response employees participating in an emergency operation; and
              (iii) Resources offered by outside organizations; and
              (4) Provide the information required in this paragraph (d) to the outside fire response organization to be used.
              (e) Personal protective clothing and equipment for fire response employees—(1) General requirements. The employer must:
              (i) Supply to all fire response employees, at no cost, the appropriate personal protective clothing and equipment they may need to perform expected duties; and
              (ii) Ensure that fire response employees wear the appropriate personal protective clothing and use the equipment, when necessary, to protect them from hazardous exposures.
              (2) Thermal stability and flame resistance. The employer must:
              (i) Ensure that each fire response employee exposed to the hazards of flame does not wear clothing that could increase the extent of injury that could be sustained; and
              (ii) Prohibit wearing clothing made from acetate, nylon, or polyester, either alone or in blends, unless it can be shown that:
              (A) The fabric will withstand the flammability hazard that may be encountered; or
              (B) The clothing will be worn in such a way to eliminate the flammability hazard that may be encountered.
              (3) Respiratory protection. The employer must:
              (i) Provide self-contained breathing apparatus (SCBA) to all fire response employees involved in an emergency operation in an atmosphere that is immediately dangerous to life or health (IDLH), potentially IDLH, or unknown;
              (ii) Provide SCBA to fire response employees performing emergency operations during hazardous chemical emergencies that will expose them to known hazardous chemicals in vapor form or to unknown chemicals;
              (iii) Provide fire response employees who perform or support emergency operations that will expose them to hazardous chemicals in liquid form either:
              (A) SCBA, or
              (B) Respiratory protective devices certified by the National Institute for Occupational Safety and Health (NIOSH) under 42 CFR Part 84 as suitable for the specific chemical environment;
              (iv) Ensure that additional outside air supplies used in conjunction with SCBA result in positive pressure systems that are certified by NIOSH under 42 CFR Part 84;
              (v) Provide only SCBA that meet the requirements of NFPA 1981-2002 Standard on Open-Circuit Self-Contained Breathing Apparatus for Fire and Emergency Services (incorporated by reference, see § 1915.5); and
              (vi) Ensure that the respiratory protection program and all respiratory protection equipment comply with § 1915.154.
              (4) Interior structural firefighting operations. The employer must:

              (i) Supply at no cost to all fire response employees exposed to the hazards of shipyard fire response, a helmet, gloves, footwear, and protective hoods, and either a protective coat and trousers or a protective coverall; and
              (ii) Ensure that this equipment meets the applicable recommendations in NFPA 1971-2000 Standard on Protective Ensemble for Structural Fire Fighting (incorporated by reference, see § 1915.5).
              (5) Proximity firefighting operations. The employer must provide, at no cost, to all fire response employees who are exposed to the hazards of proximity firefighting, appropriate protective proximity clothing meets the applicable recommendations in NFPA 1976-2000 Standard on Protective Ensemble for Proximity Fire Fighting (incorporated by reference, see § 1915.5).
              (6) Personal Alert Safety System (PASS) devices. The employer must:
              (i) Provide each fire response employee involved in firefighting operations with a PASS device; and
              (ii) Ensure that each PASS device meets the recommendations in NFPA 1982-1998 Standard on Personal Alert Safety Systems (PASS), (incorporated by reference, see § 1915.5).
              (7) Life safety ropes, body harnesses, and hardware. The employer must ensure that:
              (i) All life safety ropes, body harnesses, and hardware used by fire response employees for emergency operations meet the applicable recommendations in NFPA 1983-2001, Standard on Fire Service Life Safety Rope and System Components (incorporated by reference, see § 1915.5);
              (ii) Fire response employees use only Class I body harnesses to attach to ladders and aerial devices; and
              (iii) Fire response employees use only Class II and Class III body harnesses for fall arrest and rappelling operations.
              (f) Equipment maintenance—(1) Personal protective equipment. The employer must inspect and maintain personal protective equipment used to protect fire response employees to ensure that it provides the intended protection.
              (2) Fire response equipment. The employer must:
              (i) Keep fire response equipment in a state of readiness;
              (ii) Standardize all fire hose coupling and connection threads throughout the facility and on vessels and vessel sections by providing the same type of hose coupling and connection threads for hoses of the same or similar diameter; and
              (iii) Ensure that either all fire hoses and coupling connection threads are the same within a facility or vessel or vessel section as those used by the outside fire response organization, or supply suitable adapter couplings if such an organization is expected to use the fire response equipment within a facility or vessel or vessel section.
              [69 FR 55702, Sept. 15, 2004, as amended at 71 FR 60847, Oct. 17, 2006]
            
            
              § 1915.506
              Hazards of fixed extinguishing systems on board vessels and vessel sections.
              (a) Employer responsibilities. The employer must comply with the provisions of this section whenever employees are exposed to fixed extinguishing systems that could create a dangerous atmosphere when activated in vessels and vessel sections, regardless of geographic location.
              (b) Requirements for automatic and manual systems. Before any work is done in a space equipped with fixed extinguishing systems, the employer must either:
              (1) Physically isolate the systems or use other positive means to prevent the systems' discharge; or
              (2) Ensure employees are trained to recognize:
              (i) Systems' discharge and evacuation alarms and the appropriate escape routes; and
              (ii) Hazards associated with the extinguishing systems and agents including the dangers of disturbing system components and equipment such as piping, cables, linkages, detection devices, activation devices, and alarm devices.
              (c) Sea and dock trials. During trials, the employer must ensure that all systems shall remain operational.
              (d) Doors and hatches. The employer must:

              (1) Take protective measures to ensure that all doors, hatches, scuttles, and other exit openings remain working and accessible for escape in the event the systems are activated; and
              
              (2) Ensure that all inward opening doors, hatches, scuttles, and other potential barriers to safe exit are removed, locked open, braced, or otherwise secured so that they remain open and accessible for escape if systems' activation could result in a positive pressure in the protected spaces sufficient to impede escape.
              (e) Testing the system. (1) When testing a fixed extinguishing system involves a total discharge of extinguishing medium into a space, the employer must evacuate all employees from the space and assure that no employees remain in the space during the discharge. The employer must retest the atmosphere in accordance with § 1915.12 to ensure that the oxygen levels are safe for employees to enter.
              (2) When testing a fixed extinguishing system does not involve a total discharge of the systems extinguishing medium, the employer must make sure that the system's extinguishing medium is physically isolated and that all employees not directly involved in the testing are evacuated from the protected space.
              (f) Conducting system maintenance. Before conducting maintenance on a fixed extinguishing system, the employer must ensure that the system is physically isolated.
              (g) Using fixed manual extinguishing systems for fire protection. If fixed manual extinguishing systems are used to provide fire protection for spaces in which the employees are working, the employer must ensure that:
              (1) Only authorized employees are allowed to activate the system;
              (2) Authorized employees are trained to operate and activate the systems; and
              (3) All employees are evacuated from the protected spaces, and accounted for, before the fixed manual extinguishing system is activated.
            
            
              § 1915.507
              Land-side fire protection systems.
              (a) Employer responsibilities. The employer must ensure all fixed and portable fire protection systems needed to meet an OSHA standard for employee safety or employee protection from fire hazards in land-side facilities, including, but not limited to, buildings, structures, and equipment, meet the requirements of this section.
              (b) Portable fire extinguishers and hose systems. (1) The employer must select, install, inspect, maintain, and test all portable fire extinguishers according to NFPA 10-2002 Standard for Portable Fire Extinguishers (incorporated by reference, see § 1915.5).
              (2) The employer is permitted to use Class II or Class III hose systems, in accordance with NFPA 10-2002 (incorporated by reference, see § 1915.5), as portable fire extinguishers if the employer selects, installs, inspects, maintains, and tests those systems according to the specific recommendations in NFPA 14-2003 Standard for the Installation of Standpipe and Hose Systems (incorporated by reference, see § 1915.5).
              (c) General requirements for fixed extinguishing systems. The employer must:
              (1) Ensure that any fixed extinguishing system component or extinguishing agent is approved by an OSHA Nationally Recognized Testing Laboratory, meeting the requirements of 29 CFR 1910.7, for use on the specific hazards the employer expects it to control or extinguish;
              (2) Notify employees and take the necessary precautions to ensure employees are safe from fire if for any reason a fire extinguishing system stops working, until the system is working again;
              (3) Ensure all repairs to fire extinguishing systems and equipment are done by a qualified technician or mechanic;
              (4) Provide and ensure employees use proper personal protective equipment when entering discharge areas in which the atmosphere remains hazardous to employee safety or health, or provide safeguards to prevent employees from entering those areas. See § 1915.12 for additional requirements applicable to safe entry into spaces containing dangerous atmospheres;
              (5) Post hazard warning or caution signs at both the entrance to and inside of areas protected by fixed extinguishing systems that use extinguishing agents in concentrations known to be hazardous to employee safety or health; and

              (6) Select, install, inspect, maintain, and test all automatic fire detection systems and emergency alarms according to NFPA 72-2002 National Fire Alarm Code (incorporated by reference, see § 1915.5)
              (d) Fixed extinguishing systems. The employer must select, install, maintain, inspect, and test all fixed systems required by OSHA as follows:
              (1) Standpipe and hose systems according to NFPA 14-2003 Standard for the Installation of Standpipe and Hose Systems (incorporated by reference, see § 1915.5);
              (2) Automatic sprinkler systems according to NFPA 25-2002 Standard for the Inspection, Testing, and Maintenance of Water-based Fire Protection Systems, (incorporated by reference, see § 1915.5), and either (i) NFPA 13-2002 Standard for the Installation of Sprinkler Systems (incorporated by reference, see § 1915.5), or (ii) NFPA 750-2003 Standard on Water Mist Fire Protection Systems (incorporated by reference, see § 1915.5);
              (3) Fixed extinguishing systems that use water or foam as the extinguishing agent according to NFPA 15-2001 Standard for Water Spray Fixed Systems for Fire Protection (incorporated by reference, see § 1915.5) and NFPA 11-2005 Standard for Low-, Medium-, and High-Expansion Foam (incorporated by reference, see § 1915.5);
              (4) Fixed extinguishing systems using dry chemical as the extinguishing agent according to NFPA 17-2002 Standard for Dry Chemical Extinguishing Systems (incorporated by reference, see § 1915.5); and
              (5) Fixed extinguishing systems using gas as the extinguishing agent according to NFPA 12-2005 Standard on Carbon Dioxide Extinguishing Systems (incorporated by reference, see § 1915.5); NFPA 12A-2004 Standard on Halon 1301 Fire Extinguishing Systems (incorporated by reference, see § 1915.5); and NFPA 2001-2004 Standard on Clean Agent Fire Extinguishing Systems (incorporated by reference, see § 1915.5).
              [69 FR 55702, Sept. 15, 2004, as amended at 71 FR 60847, Oct. 17, 2006]
            
            
              § 1915.508
              Training.
              (a) The employer must train employees in the applicable requirements of this section:
              (1) Within 90 days of December 14, 2004, for employees currently working;
              (2) Upon initial assignment for new employees; and
              (3) When necessary to maintain proficiency for employees previously trained.
              (b) Employee training. The employer must ensure that all employees are trained on:
              (1) The emergency alarm signals, including system discharge alarms and employee evacuation alarms; and
              (2) The primary and secondary evacuation routes that employees must use in the event of a fire in the workplace. While all vessels and vessel sections must have a primary evacuation route, a secondary evacuation route is not required when impracticable.
              (c) Additional training requirements for employees expected to fight incipient stage fires. The employer must ensure that employees expected to fight incipient stage fires are trained on the following:
              (1) The general principles of using fire extinguishers or hose lines, the hazards involved with incipient firefighting, and the procedures used to reduce these hazards;
              (2) The hazards associated with fixed and portable fire protection systems that employees may use or to which they may be exposed during discharge of those systems; and
              (3) The activation and operation of fixed and portable fire protection systems that the employer expects employees to use in the workplace.
              (d) Additional training requirements for shipyard employees designated for fire response. The employer must:
              (1) Have a written training policy stating that fire response employees must be trained and capable of carrying out their duties and responsibilities at all times;
              (2) Keep written standard operating procedures that address anticipated emergency operations and update these procedures as necessary;

              (3) Review fire response employee training programs and hands-on sessions before they are used in fire response training to make sure that fire response employees are protected from hazards associated with fire response training;
              
              (4) Provide training for fire response employees that ensures they are capable of carrying out their duties and responsibilities under the employer's standard operating procedures;
              (5) Train new fire response employees before they engage in emergency operations;
              (6) At least quarterly, provide training on the written operating procedures to fire response employees who are expected to fight fires;
              (7) Use qualified instructors to conduct the training;
              (8) Conduct any training that involves live fire response exercises in accordance with NFPA 1403-2002 Standard on Live Fire Training Evolutions (incorporated by reference, see § 1915.5);
              (9) Conduct semi-annual drills according to the employer's written procedures for fire response employees that cover site-specific operations, occupancies, buildings, vessels and vessel sections, and fire-related hazards; and
              (10) Prohibit the use of smoke generating devices that create a dangerous atmosphere in training exercises.
              (e) Additional training requirements for fire watch duty. (1) The employer must ensure that each fire watch is trained by an instructor with adequate fire watch knowledge and experience to cover the items as follows:
              (i) Before being assigned to fire watch duty;
              (ii) Whenever there is a change in operations that presents a new or different hazard;
              (iii) Whenever the employer has reason to believe that the fire watch's knowledge, skills, or understanding of the training previously provided is inadequate; and
              (iv) Annually.
              (2) The employer must ensure that each employee who stands fire watch duty is trained in:
              (i) The basics of fire behavior, the different classes of fire and of extinguishing agents, the stages of fire, and methods for extinguishing fires;
              (ii) Extinguishing live fire scenarios whenever allowed by local and federal law;
              (iii) The recognition of the adverse health effects that may be caused by exposure to fire;
              (iv) The physical characteristics of the hot work area;
              (v) The hazards associated with fire watch duties;
              (vi) The personal protective equipment (PPE) needed to perform fire watch duties safely;
              (vii) The use of PPE;
              (viii) The selection and use of any fire extinguishers and fire hoses likely to be used by a fire watch in the work area;
              (ix) The location and use of barriers;
              (x) The means of communication designated by the employer for fire watches;
              (xi) When and how to start fire alarm procedures; and
              (xii) The employer's evacuation plan.
              (3) The employer must ensure that each fire watch is trained to alert others to exit the space whenever:
              (i) The fire watch perceives an unsafe condition;
              (ii) The fire watch perceives that a worker performing hot work is in danger;
              (iii) The employer or a representative of the employer orders an evacuation; or
              (iv) An evacuation signal, such as an alarm, is activated.
              (f) Records. The employer must keep records that demonstrate that employees have been trained as required by paragraphs (a) through (e) of this section.
              (1) The employer must ensure that the records include the employee's name; the trainer's name; the type of training; and the date(s) on which the training took place.
              (2) The employer must keep each training record for one year from the time it was made or until it is replaced with a new training record, whichever is shorter, and make it available for inspection and copying by OSHA on request.
            
            
              § 1915.509
              Definitions applicable to this subpart.
              
                Alarm—a signal or message from a person or device that indicates that there is a fire, medical emergency, or other situation that requires emergency response or evacuation. At some shipyards, this may be called an “incident” or a “call for service.”
              
              
                Alarm system—a system that warns employees at the worksite of danger.
              
                Body harness—a system of straps that may be secured about the employee in a manner that will distribute the fall arrest forces over at least the thighs, shoulders, chest, and pelvis, with means for attaching it to other components of a personal fall arrest system.
              
                Class II standpipe system—a 11/2 inch (3.8 cm) hose system which provides a means for the control or extinguishment of incipient stage fires.
              
                Contract employer—an employer, such as a painter, joiner, carpenter, or scaffolding sub-contractor, who performs work under contract to the host employer or to another employer under contract to the host employer at the host employer's worksite. This excludes employers who provide incidental services that do not influence shipyard employment (such as mail delivery or office supply services).
              
                Dangerous atmosphere—an atmosphere that may expose employees to the risk of death, incapacitation, injury, acute illness, or impairment of ability to self-rescue (i.e., escape unaided from a confined or enclosed space).
              
                Designated area—an area established for hot work after an inspection that is free of fire hazards.
              
                Drop Test—a method utilizing gauges to ensure the integrity of an oxygen fuel gas burning system. The method requires that the burning torch is installed to one end of the oxygen and fuel gas lines and then the gauges are attached to the other end of the hoses. The manifold or cylinder supply valve is opened and the system is pressurized. The manifold or cylinder supply valve is then closed and the gauges are watched for at least sixty (60) seconds. Any drop in pressure indicates a leak.
              
                Emergency operations—activities performed by fire response organizations that are related to: rescue, fire suppression, emergency medical care, and special operations or activities that include responding to the scene of an incident and all activities performed at that scene.
              
                Fire hazard—a condition or material that may start or contribute to the spread of fire.
              
                Fire protection—methods of providing fire prevention, response, detection, control, extinguishment, and engineering.
              
                Fire response—the activity taken by the employer at the time of an emergency incident involving a fire at the worksite, including fire suppression activities carried out by internal or external resources or a combination of both, or total or partial employee evacuation of the area exposed to the fire.
              
                Fire response employee—a shipyard employee who carries out the duties and responsibilities of shipyard firefighting in accordance with the fire safety plan.
              
                Fire response organization—an organized group knowledgeable, trained, and skilled in shipyard firefighting operations that responds to shipyard fire emergencies, including: fire brigades, shipyard fire departments, private or contractual fire departments, and municipal fire departments.
              
                Fire suppression—the activities involved in controlling and extinguishing fires.
              
                Fire watch—the activity of observing and responding to the fire hazards associated with hot work in shipyard employment and the employees designated to do so.
              
                Fixed extinguishing system—a permanently installed fire protection system that either extinguishes or controls fire occurring in the space it protects.
              
                Flammable liquid—any liquid having a flashpoint below 100 °F (37.8 °C), except any mixture having components with flashpoints of 100 °F (37.8 °C) or higher, the total of which make up 99 percent or more of the total volume of the mixture.
              
                Hazardous substance—a substance likely to cause injury by reason of being explosive, flammable, poisonous, corrosive, oxidizing, an irritant, or otherwise harmful.
              
                Hose systems—fire protection systems consisting of a water supply, approved fire hose, and a means to control the flow of water at the output end of the hose.
              
                Host employer—an employer who is in charge of coordinating work or who hires other employers to perform work at a multi-employer workplace.
              
                Incident management system—a system that defines the roles and responsibilities to be assumed by personnel and the operating procedures to be used in the management and direction of emergency operations; the system is also referred to as an “incident command system” (ICS).
              
                Incipient stage fire—a fire, in the initial or beginning stage, which can be controlled or extinguished by portable fire extinguishers, Class II standpipe or small hose systems without the need for protective clothing or breathing apparatus.
              
                Inerting—the displacement of the atmosphere in a permit space by noncombustible gas (such as nitrogen) to such an extent that the resulting atmosphere is noncombustible. This procedure produces an IDLH oxygen-deficient atmosphere.
              
                Interior structural firefighting operations—the physical activity of fire response, rescue, or both involving a fire beyond the incipient stage inside of buildings, enclosed structures, vessels, and vessel sections.
              
                Multi-employer workplace—a workplace where there is a host employer and at least one contract employer.
              
                Personal Alert Safety System (PASS)—a device that sounds a loud signal if the wearer becomes immobilized or is motionless for 30 seconds or more.
              
                Physical isolation—the elimination of a fire hazard by removing the hazard from the work area (at least 35 feet for combustibles), by covering or shielding the hazard with a fire-resistant material, or physically preventing the hazard from entering the work area.
              
                Physically isolated—positive isolation of the supply from the distribution piping of a fixed extinguishing system. Examples of ways to physically isolate include: removing a spool piece and installing a blank flange; providing a double block and bleed valve system; or completely disconnecting valves and piping from all cylinders or other pressure vessels containing extinguishing agents.
              
                Protected space—any space into which a fixed extinguishing system can discharge.
              
                Proximity firefighting—specialized fire-fighting operations that require specialized thermal protection and may include the activities of rescue, fire suppression, and property conservation at incidents involving fires producing very high levels of conductive, convective, and radiant heat such as aircraft fires, bulk flammable gas fires, and bulk flammable liquid fires. Proximity firefighting operations usually are exterior operations but may be combined with structural firefighting operations. Proximity firefighting is not entry firefighting.
              
                Qualified instructor—a person with specific knowledge, training, and experience in fire response or fire watch activities to cover the material found in § 1915.508(b) or (c).
              
                Rescue—locating endangered persons at an emergency incident, removing those persons from danger, treating the injured, and transporting the injured to an appropriate health care facility.
              
                Shipyard firefighting—the activity of rescue, fire suppression, and property conservation involving buildings, enclosed structures, vehicles, vessels, aircraft, or similar properties involved in a fire or emergency situation.
              
                Small hose system—a system of hoses ranging in diameter from 5/8″ (1.6 cm) up to 11/2″ (3.8 cm) which is for the use of employees and which provides a means for the control and extinguishment of incipient stage fires.
              
                Standpipe—a fixed fire protection system consisting of piping and hose connections used to supply water to approved hose lines or sprinkler systems. The hose may or may not be connected to the system.
            
            
              Pt. 1915, Subpt. P, App. A
              Appendix A to Subpart P of Part 1915—Model Fire Safety Plan (Non-Mandatory)
              Model Fire Safety Plan
              
                Note:
                This appendix is non-mandatory and provides guidance to assist employers in establishing a Fire Safety Plan as required in § 1915.502.
              
              Table of Contents
              I. Purpose.
              II. Work site fire hazards and how to properly control them.
              III. Alarm systems and how to report fires.
              IV. How to evacuate in different emergency situations.
              V. Employee awareness.
              I. Purpose

              The purpose of this fire safety plan is to inform our employees of how we will control and reduce the possibility of fire in the workplace and to specify what equipment employees may use in case of fire.
              II. Work Site Fire Hazards and How To Properly Control Them
              A. Measures to contain fires.
              B. Teaching selected employees how to use fire protection equipment.
              C. What to do if you discover a fire.
              D. Potential ignition sources for fires and how to control them.
              E. Types of fire protection equipment and systems that can control a fire.
              F. The level of firefighting capability present in the facility, vessel, or vessel section.
              G. Description of the personnel responsible for maintaining equipment, alarms, and systems that are installed to prevent or control fire ignition sources, and to control fuel source hazards.
              III. Alarm Systems and How To Report Fires
              A. A demonstration of alarm procedures, if more than one type exists.
              B. The work site emergency alarm system.
              C. Procedures for reporting fires.
              IV. How To Evacuate in Different Emergency Situations
              A. Emergency escape procedures and route assignments.
              B. Procedures to account for all employees after completing an emergency evacuation.
              C. What type of evacuation is needed and what the employee's role is in carrying out the plan.
              D. Helping physically impaired employees.
              V. Employee Awareness
              Names, job titles, or departments of individuals who can be contacted for further information about this plan.
            
          
          
            Subparts Q-Y [Reserved]
          
          
            Subpart Z—Toxic and Hazardous Substances
            
              Source:
              58 FR 35514, July 1, 1993, unless otherwise noted.
            
            
              § 1915.1000
              Air contaminants.
              Wherever this section applies, an employee's exposure to any substance listed in Table Z—Shipyards of this section shall be limited in accordance with the requirements of the following paragraphs of this section.
              (a)(1) Substances with limits preceded by “C”—Ceiling values. An employee's exposure to any substance in Table Z—Shipyards, the exposure limit of which is preceded by a “C,” shall at no time exceed the exposure limit given for that substance. If instantaneous monitoring is not feasible, then the ceiling shall be assessed as a 15-minute time weighted average exposure which shall not be exceeded at any time over a working day.
              (2) Other Substances—8-hour Time Weighted Averages. An employee's exposure to any substance in Table Z—Shipyards, the exposure limit of which is not preceded by a “C,” shall not exceed the 8-hour Time Weighted Average given for that substance in any 8-hour work shift of a 40-hour work week.
              (b)-(c) [Reserved]
              (d) Computation formula. The computation formula which shall apply to employee exposure to more than one substance for which 8-hour time weighted averages are listed in subpart Z of 29 CFR part 1915 in order to determine whether an employee is exposed over the regulatory limit is as follows:

              (1)(i) The cumulative exposure for an 8-hour work shift shall be computed as follows:
              
              E = (Ca Ta + Cb Tb + ...Cn Tn) ÷ 8
              
              
                Where:
                
                E is the equivalent exposure for the working shift.
                C is the concentration during any period of time T where the concentration remains constant.
                T is the duration in hours of the exposure at the concentration C.
                
                The value of E shall not exceed the 8-hour time weighted average specified in subpart Z of 29 CFR part 1915 for the material involved.
              
              

              (ii) To illustrate the formula prescribed in paragraph (d)(1)(i) of this section, assume that Substance A has an 8-hour time weighted average limit of 100 ppm noted in Table Z—Shipyards. Assume that an employee is subject to the following exposure:
              
              
                Two hours exposure at 150 ppm
                Two hours exposure at 75 ppm
                Four hours exposure at 50 ppm
                
                Substituting this information in the formula, we have
                (2 × 150 + 2 × 75 + 4 × 50) ÷ 8 = 81.25 ppm
                
                Since 81.25 ppm is less than 100 ppm, the 8-hour time weighted average limit, the exposure is acceptable. 
              
              
              

              (2)(i) in case of a mixture of air contaminants an employer shall compute the equivalent exposure as follows:
              
              Em = (C1 ÷ L1 + C2 ÷ L2) + ...(Cn ÷ Ln)
              
              
                Where:
                
                Em is the equivalent exposure for the mixture.
                C is the concentration of a particular contaminant.
                L is the exposure limit for that substance specified in subpart Z of 29 CFR part 1915.
                The value of Em shall not exceed unity (1).
              
              
              (ii) To illustrate the formula prescribed in paragraph (d)(2)(i) of this section, consider the following exposures:
              
                
                  Substance
                  Actual concentration of 8 hour exposure (ppm)
                  8 hr. TWA PEL (ppm)
                
                
                  B
                  500
                  1000
                
                
                  C
                  45
                  200
                
                
                  D
                  40
                  200
                
                Substituting in the formula, we have:
                Em = 500 ÷ 1,000 + 45 ÷ 200 + 40 ÷ 200
                Em = 0.500 + 0.225 + 0.200
                Em = 0.925
              
              Since Em is less than unity (1), the exposure combination is within acceptable limits.
              
                Table Z—Shipyards
                
                  Substance
                  CAS No. d
                  
                  ppm a *
                  
                  mg/m 3 b *
                  
                  Skin Designation
                
                
                  Abate; see Temephos
                
                
                  Acetaldehyde
                  75-07-0
                  200
                  360
                  —
                
                
                  Acetic acid
                  64-19-7
                  10
                  25
                  —
                
                
                  Acetic anhydride
                  108-24-7
                  5
                  20
                  —
                
                
                  Acetone
                  67-64-1
                  1000
                  2400
                  —
                
                
                  Acetonitrile
                  75-05-8
                  40
                  70
                  —
                
                
                  2-Acetylaminofluorine; see § 1915.1014
                  53-96-3
                
                
                  Acetylene
                  74-86-2
                  E
                
                
                  Acetylene dichloride; see 1,2-Dichloroethylene
                
                
                  Acetylene tetrabromide
                  79-27-6
                  1
                  14
                  —
                
                
                  Acrolein
                  107-02-8
                  0.1
                  0.25
                  —
                
                
                  Acrylamide
                  79-06-1
                  —
                  0.3
                  X
                
                
                  Acrylonitrile; see § 1915.1045
                  107-13-1
                
                
                  Aldrin
                  309-00-2
                  —
                  0.25
                  X
                
                
                  Allyl alcohol
                  107-18-6
                  2
                  5
                  X
                
                
                  Allyl chloride
                  107-05-1
                  1
                  3
                  —
                
                
                  Allyl glycidyl ether (AGE)
                  106-92-3
                  (C)10
                  (C)45
                  —
                
                
                  Allyl propyl disulfide
                  2179-59-1
                  2
                  12
                  —
                
                
                  alpha-Alumina
                  1344-28-1
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Aluminum, (as Al) Metal
                  7429-90-5
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Alundum; see alpha-Alumina
                
                
                  4-Aminodiphenyl; see § 1915.1011
                  92-67-1
                
                
                  2-Aminoethanol; see Ethanolamine
                
                
                  2-Aminopyridine
                  504-29-0
                  0.5
                  2
                  —
                
                
                  Ammonia
                  7664-41-7
                  50
                  35
                  —
                
                
                  Ammonium sulfamate
                  7773-06-0
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  n-Amyl acetate
                  628-63-7
                  100
                  525
                  —
                
                
                  sec-Amyl acetate
                  626-38-0
                  125
                  650
                  —
                
                
                  Aniline and homologs
                  62-53-3
                  5
                  19
                  X
                
                
                  Anisidine (o-, p-isomers)
                  29191-52-4
                  —
                  0.5
                  X
                
                
                  Antimony and compounds (as Sb)
                  7440-36-0
                  —
                  0.5
                  —
                
                
                  ANTU (alpha Naphthylthiourea)
                  86-88-4
                  —
                  0.3
                  —
                
                
                  Argon
                  7440-37-1
                  E
                
                
                  Arsenic, inorganic compounds (as As); see § 1915.1018
                  7440-38-2
                  —
                  —
                  —
                
                
                  Arsenic, organic compounds (as As)
                  7440-38-2
                  —
                  0.5
                  —
                
                
                  Arsine
                  7784-42-1
                  0.05
                  0.2
                  —
                
                
                  
                  Asbestos; see 1915.1001
                
                
                  Azinphos-methyl
                  86-50-0
                  —
                  0.2
                  X
                
                
                  Barium, soluble compounds (as Ba)
                  7440-39-3
                  —
                  0.5
                  —
                
                
                  Barium sulfate
                  7727-43-7
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Benomyl
                  17804-35-2
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Benzene g; see § 1915.1028
                  71-43-2
                
                
                  Benzidine; see § 1915.1010
                  92-87-5
                
                
                  p-Benzoquinone; see Quinone
                
                
                  Benzo(a)pyrene; see Coal tar pitch volatiles
                
                
                  Benzoyl peroxide
                  94-36-0
                  —
                  5
                  —
                
                
                  Benzyl chloride
                  100-44-7
                  1
                  5
                  —
                
                
                  Beryllium and beryllium compounds (as Be); see 1915.1024 (q)
                  
                  7440-41-7
                  
                  0.002
                
                
                  Biphenyl; see Diphenyl
                
                
                  Bismuth telluride, Undoped
                  1304-82-1
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Bisphenol A; see Diglycidyl ether
                
                
                  Boron oxide
                  1303-86-2
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Boron tribromide
                  10294-33-4
                  1
                  10
                  —
                
                
                  Boron trifluoride
                  7637-07-2
                  (C)1
                  (C)3
                  —
                
                
                  Bromine
                  7726-95-6
                  0.1
                  0.7
                  —
                
                
                  Bromine pentafluoride
                  7789-30-2
                  0.1
                  0.7
                  —
                
                
                  Bromoform
                  75-25-2
                  0.5
                  5
                  X
                
                
                  Butadiene (1,3-Butadiene); see 29 CFR 1910.1051; 29 CFR 1910.19(l)
                  106-99-0
                  1ppm/5
                    ppm
                    STEL
                  
                  —
                  —
                
                
                  Butanethiol; see Butyl mercaptan
                
                
                  2-Butanone (Methyl ethyl ketone)
                  78-93-3
                  200
                  590
                  —
                
                
                  2-Butoxyethanol
                  111-76-2
                  50
                  240
                  X
                
                
                  n-Butyl-acetate
                  123-86-4
                  150
                  710
                  —
                
                
                  sec-Butyl acetate
                  105-46-4
                  200
                  950
                  —
                
                
                  tert-Butyl acetate
                  540-88-5
                  200
                  950
                  —
                
                
                  n-Butyl alcohol
                  71-36-3
                  100
                  300
                  —
                
                
                  sec-Butyl alcohol
                  78-92-2
                  150
                  450
                  —
                
                
                  tert-Butyl alcohol
                  75-65-0
                  100
                  300
                  —
                
                
                  Butylamine
                  109-73-9
                  (C)5
                  (C)15
                  X
                
                
                  tert-Butyl chromate (as CrO3); see 1915.1026 n
                  
                  1189-85-1
                
                
                  n-Butyl glycidyl ether (BGE)
                  2426-08-6
                  50
                  270
                  —
                
                
                  Butyl mercaptan
                  109-79-5
                  0.5
                  1.5
                  —
                
                
                  p-tert-Butyltoluene
                  98-51-1
                  10
                  60
                  —
                
                
                  Cadmium dust fume (as Cd); see 1915.1027
                  7440-43-9
                  —
                  —
                  —
                
                
                  Calcium carbonate
                  1317-65-3
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Calcium hydroxide
                  1305-62-0
                  —
                  —
                  —
                
                
                  Calcium hydroxide
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Calcium oxide
                  1305-78-8
                  —
                  5
                  —
                
                
                  Calcium silicate
                  1344-95-2
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  
                  Calcium sulfate
                  7778-18-9
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Camphor, synthetic
                  76-22-2
                  —
                  2
                  —
                
                
                  Carbaryl (Sevin)
                  63-25-2
                  —
                  5
                  —
                
                
                  Carbon black
                  1333-86-4
                  —
                  3.5
                  —
                
                
                  Carbon dioxide
                  124-38-9
                  5000
                  9000
                  —
                
                
                  Carbon disulfide
                  75-15-0
                  20
                  60
                  X
                
                
                  Carbon monoxide
                  630-08-0
                  50
                  55
                  —
                
                
                  Carbon tetrachloride
                  56-23-5
                  10
                  65
                  X
                
                
                  Cellulose
                  9004-34-6
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Chlordane
                  57-74-9
                  —
                  0.5
                  X
                
                
                  Chlorinated camphene
                  8001-35-2
                  —
                  0.5
                  X
                
                
                  Chlorinated diphenyl oxide
                  55720-99-5
                  —
                  0.5
                  —
                
                
                  Chlorine
                  7782-50-5
                  1
                  3
                  —
                
                
                  Chlorine trifluoride
                  7790-91-2
                  (C)0.1
                  (C)0.4
                  —
                
                
                  Chloroacetaldehyde
                  107-20-0
                  (C)1
                  (C)3
                  —
                
                
                  a-Chloroacetophenone (Phenacyl chloride)
                  532-27-4
                  0.05
                  0.3
                  —
                
                
                  Chlorobenzene
                  108-90-7
                  75
                  350
                  —
                
                
                  o-Chlorobenzylidene malononitrile
                  2698-41-1
                  0.05
                  0.4
                  —
                
                
                  Chlorobromomethane
                  74-97-5
                  200
                  1050
                  —
                
                
                  2-Chloro-1,3-butadiene; see beta-Chloroprene
                
                
                  Chlorodiphenyl (42% Chlorine) (PCB)
                  53469-21-9
                  —
                  1
                  X
                
                
                  Chlorodiphenyl (54% Chlorine) (PCB)
                  11097-69-1
                  —
                  0.5
                  X
                
                
                  1-Chloro,2,3-epoxypropane; see Epichlorohydrin
                
                
                  2-Chloroethanol; see Ethylene chlorohydrin
                
                
                  Chloroethylene; see Vinyl chloride
                
                
                  Chloroform (Trichloromethane)
                  67-66-3
                  50
                  240
                  —
                
                
                  bis(Chloromethyl) ether; see § 1915.1008
                  542-88-1
                
                
                  Chloromethyl methyl ether; see § 1915.1006
                  107-30-2
                
                
                  1-Chloro-1-nitropropane
                  600-25-9
                  20
                  100
                  —
                
                
                  Chloropicrin
                  76-06-2
                  0.1
                  0.7
                
                
                  beta-Chloroprene
                  126-99-8
                  25
                  90
                  X
                
                
                  2-Chloro-6-(trichloromethyl) pyridine
                  1929-82-4
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Chromium (II) compounds
                
                
                  (as Cr)
                  7440-47-3
                  —
                  0.5
                  —
                
                
                  Chromium (III) compounds
                
                
                  (as Cr)
                  7440-47-3
                  —
                  0.5
                  —
                
                
                  Chromium (VI) compounds; see 1915.1026 o
                  
                
                
                  Chromium metal and insol. salts (as Cr)
                  7440-47-3
                  —
                  1
                  —
                
                
                  Chrysene; see Coal tar pitch volatiles
                
                
                  Clopidol
                  2971-90-6
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Coal tar pitch volatiles (benzene soluble fraction), anthracene, BaP, phenanthrene, acridine, chrysene, pyrene
                  65966-93-2
                  —
                  0.2
                  —
                
                
                  Cobalt metal, dust, and fume (as Co)
                  7440-48-4
                  —
                  0.1
                  —
                
                
                  Copper
                  7440-50-8
                
                
                  Fume (as Cu)
                   
                  —
                  0.1
                  —
                
                
                  Dusts and mists (as Cu)
                   
                  —
                  1
                  —
                
                
                  Corundum; see Emery
                
                
                  Cotton dust (raw)
                   
                  —
                  1
                
                
                  Crag herbicide (Sesone)
                  136-78-7
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Cresol, all isomers
                  1319-77-3
                  5
                  22
                  X
                
                
                  Crotonaldehyde
                  123-73-9;
                  2
                  6
                
                
                   
                  4170-30-3
                
                
                  Cumene
                  98-82-8
                  50
                  245
                  X
                
                
                  Cyanides (as CN)
                  Varies with Compound
                  —
                  5
                  —
                
                
                  Cyanogen
                  460-19-5
                  10
                  —
                  —
                
                
                  Cyclohexane
                  110-82-7
                  300
                  1050
                  —
                
                
                  Cyclohexanol
                  108-93-0
                  50
                  200
                  —
                
                
                  Cyclohexanone
                  108-94-1
                  50
                  200
                  —
                
                
                  Cyclohexene
                  110-83-8
                  300
                  1015
                  —
                
                
                  Cyclonite
                  121-82-4
                  —
                  1.5
                  X
                
                
                  Cyclopentadiene
                  542-92-7
                  75
                  200
                  —
                
                
                  2,4-D (Dichlorophenoxyacetic acid)
                  94-75-7
                  —
                  10
                  —
                
                
                  Decaborane
                  17702-41-9
                  0.05
                  0.3
                  X
                
                
                  Demeton (Systox)
                  8065-48-3
                  —
                  0.1
                  X
                
                
                  Diacetone alcohol (4-Hydroxy-4-methyl-2-pentanone)
                  123-42-2
                  50
                  240
                  —
                
                
                  1,2-Diaminoethane; see Ethylenediamine
                
                
                  Diazomethane
                  334-88-3
                  0.2
                  0.4
                  —
                
                
                  Diborane
                  19287-45-7
                  0.1
                  0.1
                  —
                
                
                  1,2-Dibromo-3-chloropropane (CBCP); see § 1915.1044
                  96-12-8
                   
                  —
                
                
                  1,2-Dibromoethane; see Ethylene dibromide
                
                
                  Dibutyl phosphate
                  107-66-4
                  1
                  5
                  —
                
                
                  Dibutyl phthalate
                  84-74-2
                  —
                  5
                  —
                
                
                  Dichloroacetylene
                  7572-29-4
                  (C)0.1
                  (C)0.4
                  —
                
                
                  o-Dichlorobenzene
                  95-50-1
                  (C)50
                  (C)300
                  —
                
                
                  p-Dichlorobenzene
                  106-46-7
                  75
                  450
                  —
                
                
                  3,3′-Dichlorobenzidine; see § 1915.1007
                  91-94-1
                
                
                  Dichlorodifluoromethane
                  75-71-8
                  1000
                  4950
                  —
                
                
                  1,3-Dichloro-5,5-dimethyl hydantoin
                  118-52-5
                  —
                  0.2
                  —
                
                
                  Dichlorodiphenyltrichloroethane (DDT)
                  50-29-3
                  —
                  1
                  X
                
                
                  1,1-Dichloroethane
                  75-34-3
                  100
                  400
                  —
                
                
                  1,2-Dichloroethane; see Ethylene dichloride
                
                
                  1,2-Dichloroethylene
                  540-59-0
                  200
                  790
                  —
                
                
                  Dichloroethyl ether
                  111-44-4
                  (C)15
                  (C)90
                  X
                
                
                  Dichloromethane; see Methylene chloride
                
                
                  Dichloromonofluoromethane
                  75-43-4
                  1000
                  4200
                  —
                
                
                  1,1-Dichloro-1-nitroethane
                  594-72-9
                  (C)10
                  (C)60
                  —
                
                
                  1,2-Dichloropropane; see Propylene dichloride
                
                
                  Dichlorotetrafluoroethane
                  76-14-2
                  1000
                  7000
                  —
                
                
                  Dichlorvos (DDVP)
                  62-73-7
                  —
                  1
                  X
                
                
                  Dicyclopentadienyl iron
                  102-54-5
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Dieldrin
                  60-57-1
                  —
                  0.25
                  X
                
                
                  Diethylamine
                  109-89-7
                  25
                  75
                  —
                
                
                  2-Diethylaminoethanol
                  100-37-8
                  10
                  50
                  —
                
                
                  Diethylene triamine
                  111-40-0
                  (C)10
                  (C)42
                  X
                
                
                  Diethyl ether; see Ethyl ether
                
                
                  Difluorodibromomethane
                  75-61-6
                  100
                  860
                  —
                
                
                  Diglycidyl ether (DGE)
                  2238-07-5
                  (C)0.5
                  (C)2.8
                  —
                
                
                  Dihydroxybenzene; see Hydroquinone
                
                
                  Diisobutyl ketone
                  108-83-8
                  50
                  290
                  —
                
                
                  Diisopropylamine
                  108-18-9
                  5
                  20
                  X
                
                
                  4-Dimethylaminoazobenzene; see § 1915.1015
                  60-11-7
                
                
                  Dimethoxymethane; see Methylal
                
                
                  Dimethyl acetamide
                  127-19-5
                  10
                  35
                  X
                
                
                  
                  Dimethylamine
                  124-40-3
                  10
                  18
                  —
                
                
                  Dimethylaminobenzene; see Xylidine
                
                
                  Dimethylaniline (N,N-Dimethylaniline)
                  121-69-7
                  5
                  25
                  X
                
                
                  Dimethylbenzene; see Xylene
                
                
                  Dimethyl-1,2-dibromo- 2,2-dichloroethyl phosphate
                  300-76-5
                  —
                  3
                  —
                
                
                  Dimethylformamide
                  68-12-2
                  10
                  30
                  X
                
                
                  2,6-Dimethyl-4-heptanone; see Diisobutyl ketone
                
                
                  1,1-Dimethylhydrazine
                  57-14-7
                  0.5
                  1
                  X
                
                
                  Dimethylphthalate
                  131-11-3
                  —
                  5
                  —
                
                
                  Dimethyl sulfate
                  77-78-3
                  1
                  5
                  X
                
                
                  Dinitrobenzene (all isomers)
                   
                   
                  1
                  X
                
                
                  (ortho)
                  528-29-0
                
                
                  (meta)
                  99-65-0
                
                
                  (para)
                  100-25-4
                
                
                  Dinitro-o-cresol
                  534-52-1
                  —
                  0.2
                  X
                
                
                  Dinitrotoluene
                  25321-14-6
                  —
                  1.5
                  X
                
                
                  Dioxane (Diethylene dioxide)
                  123-91-1
                  100
                  360
                  X
                
                
                  Diphenyl (Biphenyl)
                  92-52-4
                  0.2
                  1
                  —
                
                
                  Diphenylamine
                  122-39-4
                  —
                  10
                  —
                
                
                  Diphenylmethane diisocyanate; see Methylene bisphenyl isocyanate
                
                
                  Dipropylene glycol methyl ether
                  34590-94-8
                  100
                  600
                  X
                
                
                  Di-sec octyl phthalate (Di-(2-ethylhexyl) phthalate)
                  117-81-7
                  —
                  5
                  —
                
                
                  Emery
                  12415-34-8
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Endosulfan
                  115-29-7
                  —
                  0.1
                  X
                
                
                  Endrin
                  72-20-8
                  —
                  0.1
                  X
                
                
                  Epichlorohydrin
                  106-89-8
                  5
                  19
                  X
                
                
                  EPN
                  2104-64-5
                  —
                  0.5
                  X
                
                
                  1,2-Epoxypropane; see Propylene oxide
                
                
                  2,3-Epoxy-1-propanol; see Glycidol
                
                
                  Ethane
                  74-84-0
                  E
                
                
                  Ethanethiol; see Ethyl mercaptan
                
                
                  Ethanolamine
                  141-43-5
                  3
                  6
                  —
                
                
                  2-Ethoxyethanol (Cellosolve)
                  110-80-5
                  200
                  740
                  X
                
                
                  2-Ethoxyethyl acetate (Cellosolve acetate)
                  111-15-9
                  100
                  540
                  X
                
                
                  Ethyl acetate
                  141-78-6
                  400
                  1400
                  —
                
                
                  Ethyl acrylate
                  140-88-5
                  25
                  100
                  X
                
                
                  Ethyl alcohol (Ethanol)
                  64-17-5
                  1000
                  1900
                  —
                
                
                  Ethylamine
                  75-04-7
                  10
                  18
                  —
                
                
                  Ethyl amyl ketone (5-Methyl-3-heptanone)
                  541-85-5
                  25
                  130
                  —
                
                
                  Ethyl benzene
                  100-41-4
                  100
                  435
                  —
                
                
                  Ethyl bromide
                  74-96-4
                  200
                  890
                  —
                
                
                  Ethyl butyl ketone (3-Heptanone)
                  106-35-4
                  50
                  230
                  —
                
                
                  Ethyl chloride
                  75-00-3
                  1000
                  2600
                  —
                
                
                  Ethyl ether
                  60-29-7
                  400
                  1200
                  —
                
                
                  Ethyl formate
                  109-94-4
                  100
                  300
                  —
                
                
                  Ethyl mercaptan
                  75-08-1
                  0.5
                  1
                  —
                
                
                  Ethyl silicate
                  78-10-4
                  100
                  850
                  —
                
                
                  Ethylene
                  74-85-1
                  E
                
                
                  Ethylene chlorohydrin
                  107-07-3
                  5
                  16
                  X
                
                
                  Ethylenediamine
                  107-15-3
                  10
                  25
                  —
                
                
                  Ethylene dibromide
                  106-93-4
                  (C)25
                  (C)190
                  X
                
                
                  Ethylene dichloride (1,2-Dichloroethane)
                  107-06-2
                  50
                  200
                  —
                
                
                  Ethylene glycol dinitrate
                  628-96-6
                  (C)0.2
                  (C)1
                  X
                
                
                  Ethylene glycol methyl acetate; see Methyl cellosolve acetate
                
                
                  Ethyleneimine; see § 1915.1012
                  151-56-4
                
                
                  
                  Ethylene oxide; see § 1915.1047
                  75-21-8
                
                
                  Ethylidene chloride; see 1,1-Dichloroethane
                
                
                  N-Ethylmorpholine
                  100-74-3
                  20
                  94
                  X
                
                
                  Ferbam
                  14484-64-1
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Ferrovanadium dust
                  12604-58-9
                  —
                  1
                  —
                
                
                  Fibrous Glass
                
                
                  Total dust
                   
                   
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Fluorides (as F)
                  Varies with compound
                  —
                  2.5
                  —
                
                
                  Fluorine
                  7782-41-4
                  0.1
                  0.2
                  —
                
                
                  Fluorotrichloromethane (Trichlorofluoromethane)
                  75-69-4
                  1000
                  5600
                  —
                
                
                  Formaldehyde; see § 1915.1048
                  50-00-0
                
                
                  Formic acid
                  64-18-6
                  5
                  9
                  —
                
                
                  Furfural
                  98-01-1
                  5
                  20
                  X
                
                
                  Furfuryl alcohol
                  98-00-0
                  50
                  200
                  —
                
                
                  Gasoline
                  8006-61-9
                   
                  A 3
                  
                  —
                
                
                  Glycerin (mist)
                  56-81-5
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Glycidol
                  556-52-5
                  50
                  150
                  —
                
                
                  Glycol monoethyl ether; see 2-Ethoxyethanol
                
                
                  Graphite, natural, respirable dust
                  7782-42-5
                  (2)
                  (2)
                  (2)
                
                
                  Graphite, synthetic
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Guthion; see Azinphos methyl
                
                
                  Gypsum
                  13397-24-5
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Hafnium
                  7440-58-6
                  —
                  0.5
                  —
                
                
                  Helium
                  7440-59-7
                  E
                
                
                  Heptachlor
                  76-44-8
                  —
                  0.5
                  X
                
                
                  Heptane (n-Heptane)
                  142-82-5
                  500
                  2000
                  —
                
                
                  Hexachloroethane
                  67-72-1
                  1
                  10
                  X
                
                
                  Hexachloronaphthalene
                  1335-87-1
                  —
                  0.2
                  X
                
                
                  n-Hexane
                  110-54-3
                  500
                  1800
                  —
                
                
                  2-Hexanone (Methyl n-butyl ketone)
                  591-78-6
                  100
                  410
                  —
                
                
                  Hexone (Methyl isobutyl ketone)
                  108-10-1
                  100
                  410
                  —
                
                
                  sec-Hexyl acetate
                  108-84-9
                  50
                  300
                  —
                
                
                  Hydrazine
                  302-01-2
                  1
                  1.3
                  X
                
                
                  Hydrogen
                  1333-74-0
                  E
                
                
                  Hydrogen bromide
                  10035-10-6
                  3
                  10
                  —
                
                
                  Hydrogen chloride
                  7647-01-0
                  (C)5
                  (C)7
                  —
                
                
                  Hydrogen cyanide
                  74-90-8
                  10
                  11
                  X
                
                
                  Hydrogen fluoride (as F)
                  7664-39-3
                  3
                  2
                  —
                
                
                  Hydrogen peroxide
                  7722-84-1
                  1
                  1.4
                  —
                
                
                  Hydrogen selenide (as Se)
                  7783-07-5
                  0.05
                
                
                  Hydrogen sulfide
                  7783-06-4
                  10
                  15
                  —
                
                
                  Hydroquinone
                  123-31-9
                  —
                  2
                  —
                
                
                  Indene
                  95-13-6
                  10
                  45
                  —
                
                
                  Indium and compounds (as In)
                  7440-74-6
                  —
                  0.1
                  —
                
                
                  Iodine
                  7553-56-2
                  (C)0.1
                  (C)1
                  —
                
                
                  Iron oxide fume
                  1309-37-1
                  —
                  10
                  —
                
                
                  Iron salts (soluble) (as Fe)
                  Varies with compound
                  —
                  1
                  —
                
                
                  Isoamyl acetate
                  123-92-2
                  100
                  525
                  —
                
                
                  Isoamyl alcohol (primary and secondary)
                  123-51-3
                  100
                  360
                  —
                
                
                  Isobutyl acetate
                  110-19-0
                  150
                  700
                  —
                
                
                  
                  Isobutyl alcohol
                  78-83-1
                  100
                  300
                  —
                
                
                  Isophorone
                  78-59-1
                  25
                  140
                  —
                
                
                  Isopropyl acetate
                  108-21-4
                  250
                  950
                  —
                
                
                  Isopropyl alcohol
                  67-63-0
                  400
                  980
                  —
                
                
                  Isopropylamine
                  75-31-0
                  5
                  12
                  —
                
                
                  Isopropyl ether
                  108-20-3
                  500
                  2100
                  —
                
                
                  Isopropyl glycidyl ether (IGE)
                  4016-14-2
                  50
                  240
                  —
                
                
                  Kaolin
                  1332-58-7
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Ketene
                  463-51-4
                  0.5
                  0.9
                  —
                
                
                  Lead, inorganic (as Pb); see § 1915.1025
                  7439-92-1
                  —
                  —
                  —
                
                
                  Limestone
                  1317-65-3
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Lindane
                  58-89-9
                  —
                  0.5
                  X
                
                
                  Lithium hydride
                  7580-67-8
                  —
                  0.025
                  —
                
                
                  L.P.G. (Liquefied petroleum gas)
                  68476-85-7
                  1000
                  1800
                
                
                  Magnesite
                  546-93-0
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Magnesium oxide fume
                  1309-48-4
                
                
                  Total particulate
                   
                  15
                  —
                  —
                
                
                  Malathion
                  121-75-5
                
                
                  Total dust
                   
                  —
                  15
                  X
                
                
                  Maleic anhydride
                  108-31-6
                  0.25
                
                
                  Manganese compounds (as Mn)
                  7439-96-5
                  —
                  (C)5
                  —
                
                
                  Manganese fume (as Mn)
                  7439-96-5
                  —
                  (C)5
                  —
                
                
                  Marble
                  1317-65-3
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Mercury (aryl and inorganic)(as Hg)
                  7439-97-6
                   
                  0.1
                  X
                
                
                  Mercury (organo) alkyl compounds (as Hg)
                  7439-97-6
                  —
                  0.01
                  X
                
                
                  Mercury (vapor) (as Hg)
                  7439-97-6
                  —
                  0.1
                  X
                
                
                  Mesityl oxide
                  141-79-7
                  25
                  100
                  —
                
                
                  Methane
                  74-82-8
                  E
                
                
                  Methanethiol; see Methyl mercaptan
                
                
                  Methoxychlor
                  72-43-5
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  2-Methoxyethanol (Methyl cellosolve)
                  109-86-4
                  25
                  80
                  X
                
                
                  2-Methoxyethyl acetate (Methyl cellosolve acetate)
                  110-49-6
                  25
                  120
                  X
                
                
                  Methyl acetate
                  79-20-9
                  200
                  610
                  —
                
                
                  Methyl acetylene (Propyne)
                  74-99-7
                  1000
                  1650
                  —
                
                
                  Methyl acetylene-propadiene mixture (MAPP)
                   
                  1000
                  1800
                  —
                
                
                  Methyl acrylate
                  96-33-3
                  10
                  35
                  X
                
                
                  Methylal (Dimethoxy-methane)
                  109-87-5
                  1000
                  3100
                  —
                
                
                  Methyl alcohol
                  67-56-1
                  200
                  260
                  —
                
                
                  Methylamine
                  74-89-5
                  10
                  12
                  —
                
                
                  Methyl amyl alcohol; see Methyl isobutyl carbinol
                
                
                  Methyl n-amyl ketone
                  110-43-0
                  100
                  465
                  —
                
                
                  Methyl bromide
                  74-83-9
                  (C)20
                  (C)80
                  X
                
                
                  Methyl butyl ketone; see 2-Hexanone
                
                
                  Methyl cellosolve; see 2-Methoxyethanol
                
                
                  Methyl cellosolve acetate; see 2-Methoxyethyl acetate
                
                
                  Methyl chloride
                  74-87-3
                  100
                  210
                  —
                
                
                  Methyl chloroform (1,1,1-Trichloroethane)
                  71-55-6
                  350
                  1900
                  —
                
                
                  Methylcyclohexane
                  108-87-2
                  500
                  2000
                  —
                
                
                  Methylcyclohexanol
                  25639-42-3
                  100
                  470
                  —
                
                
                  
                  o-Methylcyclohexanone
                  583-60-8
                  100
                  460
                  X
                
                
                  Methylene chloride; see § 1910.1052
                
                
                  Methyl ethyl ketone (MEK); see 2-Butanone
                
                
                  Methyl formate
                  107-31-3
                  100
                  250
                  —
                
                
                  Methyl hydrazine (Monomethyl hydrazine)
                  60-34-4
                  (C)0.2
                  (C)0.35
                  X
                
                
                  Methyl iodide
                  74-88-4
                  5
                  28
                  X
                
                
                  Methyl isoamyl ketone
                  110-12-3
                  100
                  475
                  —
                
                
                  Methyl isobutyl carbinol
                  108-11-2
                  25
                  100
                  X
                
                
                  Methyl isobutyl ketone; see Hexone
                
                
                  Methyl isocyanate
                  624-83-9
                  0.02
                  0.05
                  X
                
                
                  Methyl mercaptan
                  74-93-1
                  0.5
                  1
                  —
                
                
                  Methyl methacrylate
                  80-62-6
                  100
                  410
                  100
                
                
                  Methyl propyl ketone; see 2-Pentanone
                
                
                  Methyl silicate
                  681-84-5
                  5
                  30
                  —
                
                
                  alpha-Methyl styrene
                  98-83-9
                  (C)100
                  (C)480
                  —
                
                
                  Methylene bisphenyl isocyanate (MDI)
                  101-68-8
                  (C)0.02
                  (C)0.2
                  —
                
                
                  Mica; see Silicates
                
                
                  Mineral wool
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable dust
                   
                  —
                  5
                  —
                
                
                  Molybdenum (as Mo)
                  7439-98-7
                
                
                  Soluble compounds
                   
                  —
                  5
                  —
                
                
                  Insoluble compounds
                
                
                   Total dust
                   
                  —
                  15
                  —
                
                
                  Monomethyl aniline
                  100-61-8
                  2
                  9
                  X
                
                
                  Monomethyl hydrazine; see Methyl hydrazine
                
                
                  Morpholine
                  110-91-8
                  20
                  70
                  X
                
                
                  Naphtha (Coal tar)
                  8030-30-6
                  100
                  400
                  —
                
                
                  Naphthalene
                  91-20-3
                  10
                  50
                  —
                
                
                  alpha-Naphthylamine; see § 1915.1004
                  134-32-7
                
                
                  beta-Naphthylamine; see § 1915.1009
                  91-59-8
                   
                   
                  —
                
                
                  Neon
                  7440-01-9
                  
                
                
                  Nickel carbonyl (as Ni)
                  13463-39-3
                  0.001
                  0.007
                  —
                
                
                  Nickel, metal and insoluble compounds (as Ni)
                  7440-02-0
                  —
                  1
                  —
                
                
                  Nickel, soluble compounds (as Ni)
                  7440-02-0
                  —
                  1
                  —
                
                
                  Nicotine
                  54-11-5
                  —
                  0.5
                  X
                
                
                  Nitric acid
                  7697-37-2
                  2
                  5
                  —
                
                
                  Nitric oxide
                  10102-43-9
                  25
                  30
                  —
                
                
                  p-Nitroaniline
                  100-01-6
                  1
                  6
                  X
                
                
                  Nitrobenzene
                  98-95-3
                  1
                  5
                  X
                
                
                  p-Nitrochlorobenzene
                  100-00-5
                  —
                  1
                  X
                
                
                  4-Nitrodiphenyl; see § 1915.1003
                  92-93-3
                
                
                  Nitroethane
                  79-24-3
                  100
                  310
                  —
                
                
                  Nitrogen
                  7727-37-9
                  E
                
                
                  Nitrogen dioxide
                  10102-44-0
                  (C)5
                  (C)9
                  —
                
                
                  Nitrogen trifluoride
                  7783-54-2
                  10
                  29
                  —
                
                
                  Nitroglycerin
                  55-63-0
                  (C)0.2
                  (C)2
                  X
                
                
                  Nitromethane
                  75-52-5
                  100
                  250
                  —
                
                
                  1-Nitropropane
                  108-03-2
                  25
                  90
                  —
                
                
                  2-Nitropropane
                  79-46-9
                  25
                  90
                  —
                
                
                  N-Nitrosodimethylamine; see § 1915.1016
                  62-79-9
                   
                   
                  —
                
                
                  Nitrotoluene (all isomers)
                   
                  5
                  30
                  X
                
                
                  o-isomer
                  88-72-2;
                
                
                  m-isomer
                  99-08-1;
                
                
                  p-isomer
                  99-99-0
                
                
                  Nitrotrichloromethane; see Chloropicrin
                
                
                  Nitrous oxide
                  10024-97-2
                  E
                
                
                  Octachloronaphthalene
                  2234-13-1
                  —
                  0.1
                  X
                
                
                  Octane
                  111-65-9
                  400
                  1900
                  —
                
                
                  Oil mist, mineral
                  8012-95-1
                  —
                  5
                  —
                
                
                  
                  Osmium tetroxide (as Os)
                  20816-12-0
                  —
                  0.002
                  —
                
                
                  Oxalic acid
                  144-62-7
                  —
                  1
                  —
                
                
                  Oxygen difluoride
                  7783-41-7
                  0.05
                  0.1
                  —
                
                
                  Ozone
                  10028-15-6
                  0.1
                  0.2
                  —
                
                
                  Paraquat, respirable dust
                  4685-14-7;
                  —
                  0.5
                  X
                
                
                   
                  1910-42-5;
                
                
                   
                  2074-50-2
                
                
                  Parathion
                  56-38-2
                  —
                  0.1
                  —
                
                
                  Particulates not otherwise regulated
                
                
                  Total dust organic and inorganic
                   
                  —
                  15
                  —
                
                
                  PCB; see Chlorodiphenyl (42% and 54% chlorine)
                
                
                  Pentaborane
                  19624-22-7
                  0.005
                  0.01
                  —
                
                
                  Pentachloronaphthalene
                  1321-64-8
                  —
                  0.5
                  X
                
                
                  Pentachlorophenol
                  87-86-5
                  —
                  0.5
                  X
                
                
                  Pentaerythritol
                  115-77-5
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Pentane
                  109-66-0
                  500
                  1500
                  —
                
                
                  2-Pentanone (Methyl propyl ketone)
                  107-87-9
                  200
                  700
                  —
                
                
                  Perchloroethylene (Tetrachloroethylene)
                  127-18-4
                  100
                  670
                  —
                
                
                  Perchloromethyl mercaptan
                  594-42-3
                  0.1
                  0.8
                  —
                
                
                  Perchloryl fluoride
                  7616-94-6
                  3
                  13.5
                  —
                
                
                  Perlite
                  93763-70-3
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Petroleum distillates (Naphtha)(Rubber Solvent)
                   
                   
                  A 3
                  
                  —
                
                
                  Phenol
                  108-95-2
                  5
                  19
                  X
                
                
                  p-Phenylene diamine
                  106-50-3
                  —
                  0.1
                  X
                
                
                  Phenyl ether, vapor
                  101-84-8
                  1
                  7
                  —
                
                
                  Phenyl ether-biphenyl mixture, vapor
                   
                  1
                  7
                  —
                
                
                  Phenylethylene; see Styrene
                
                
                  Phenyl glycidyl ether (PGE)
                  122-60-1
                  10
                  60
                  —
                
                
                  Phenylhydrazine
                  100-63-0
                  5
                  22
                  X
                
                
                  Phosdrin (Mevinphos)
                  7786-34-7
                  —
                  0.1
                  X
                
                
                  Phosgene (Carbonyl chloride)
                  75-44-5
                  0.1
                  0.4
                  —
                
                
                  Phosphine
                  7803-51-2
                  0.3
                  0.4
                  —
                
                
                  Phosphoric acid
                  7664-38-2
                  —
                  1
                  —
                
                
                  Phosphorus (yellow)
                  7723-14-0
                  —
                  0.1
                  —
                
                
                  Phosphorus pentachloride
                  10026-13-8
                  —
                  1
                  —
                
                
                  Phosphorus pentasulfide
                  1314-80-3
                  —
                  1
                  —
                
                
                  Phosphorus trichloride
                  7719-12-2
                  0.5
                  3
                  —
                
                
                  Phthalic anhydride
                  85-44-9
                  2
                  12
                  —
                
                
                  Picloram
                  1918-02-1
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Picric acid
                  88-89-1
                  —
                  0.1
                  —
                
                
                  Piperazine dihydrochloride
                  142-64-3
                  —
                  —
                  X
                
                
                  Pindone (2-Pivalyl-1,3-indandione)
                  83-26-1
                  —
                  0.1
                  —
                
                
                  Plaster of Paris
                  26499-65-0
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Platinum (as Pt)
                  7440-06-4
                
                
                  Metal
                   
                  —
                  —
                  —
                
                
                  Soluble salts
                   
                  —
                  0.002
                  —
                
                
                  Polytetrafluoroethylene decomposition products
                   
                   
                  A 2
                  
                
                
                  Portland cement
                  65997-15-1
                
                
                  Total dust
                   
                  15
                  —
                  10
                
                
                  Respirable fraction
                   
                  5
                  —
                  —
                
                
                  Propargyl alcohol
                  107-19-7
                  1
                  —
                  X
                
                
                  
                  beta-Propriolactone; see § 1915.1013
                  57-57-8
                
                
                  Propionic acid
                  79-09-4
                  —
                  —
                  —
                
                
                  n-Propyl acetate
                  109-60-4
                  200
                  840
                  —
                
                
                  n-Propyl alcohol
                  71-23-8
                  200
                  500
                  —
                
                
                  n-Propyl nitrate
                  627-13-4
                  25
                  110
                  —
                
                
                  Propylene dichloride
                  78-87-5
                  75
                  350
                  —
                
                
                  Propylene imine
                  75-55-8
                  2
                  5
                  X
                
                
                  Propylene oxide
                  75-56-9
                  100
                  240
                  —
                
                
                  Propyne; see Methyl acetylene
                
                
                  Pyrethrum
                  8003-34-7
                  —
                  5
                  —
                
                
                  Pyridine
                  110-86-1
                  5
                  15
                  —
                
                
                  Quinone
                  106-51-4
                  0.1
                  0.4
                  —
                
                
                  RDX; see Cyclonite
                
                
                  Rhodium (as Rh), metal fume and insoluble compounds
                  7440-16-6
                  —
                  0.1
                  —
                
                
                  Rhodium (as Rh), soluble compounds
                  7440-16-6
                  —
                  0.001
                  —
                
                
                  Ronnel
                  299-84-3
                  —
                  10
                  —
                
                
                  Rotenone
                  83-79-4
                  —
                  5
                  —
                
                
                  Rouge
                   
                  —
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Selenium compounds (as Se)
                  7782-49-2
                  —
                  0.2
                  —
                
                
                  Selenium hexafluoride (as Se)
                  7783-79-1
                  0.05
                  0.4
                  —
                
                
                  Silica, amorphous, precipitated and gel
                  112926-00-8
                  (2)
                  (2)
                  (2)
                
                
                  Silica, amorphous, diatomaceous earth, containing less than 1% crystalline silica
                  61790-53-2
                  (2)
                  (2)
                  (2)
                
                
                  Silica, crystalline, respirable dust
                
                
                  Cristobalite; see 1915.1053
                  14464-46-1
                
                
                  Quartz; see 1915.1053 5
                  
                  14808-60-7
                
                
                  Tripoli (as quartz); see 1915.1053 5
                  
                  1317-95-9
                
                
                  Tridymite; see 1915.1053
                  15468-32-3
                
                
                  Silica, fused, respirable dust
                  60676-86-0
                  (2)
                  (2)
                  (2)
                
                
                  Silicates (less than 1% crystalline silica)
                
                
                  Mica (respirable dust)
                  12001-26-2
                  (2)
                  (2)
                  (2)
                
                
                  Soapstone, total dust
                  —
                  (2)
                  (2)
                  (2)
                
                
                  Soapstone, respirable dust
                  —
                  (2)
                  (2)
                  (2)
                
                
                  Talc (containing asbestos)
                  —
                  (3)
                  (3)
                  (3)
                
                
                  Talc (containing no asbestos), respirable dust
                  14807-96-6
                  (2)
                  (2)
                  (2)
                
                
                  Tremolite, asbestiform
                   
                  (3)
                  (3)
                  (3)
                
                
                  Silicon
                  7440-21-3
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Silicon carbide
                  409-21-2
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Silver, metal and soluble compounds (as Ag)
                  7440-22-4
                  —
                  0.01
                  —
                
                
                  Soapstone; see Silicates
                
                
                  Sodium fluoroacetate
                  62-74-8
                  —
                  0.05
                  X
                
                
                  Sodium hydroxide
                  1310-73-2
                  —
                  2
                  —
                
                
                  Starch
                  9005-25-8
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Stibine
                  7803-52-3
                  0.1
                  0.5
                  —
                
                
                  Stoddard solvent
                  8052-41-3
                  200
                  1150
                  —
                
                
                  Strychnine
                  57-24-9
                  —
                  0.15
                  —
                
                
                  Styrene
                  100-42-5
                  100
                  420
                  50
                
                
                  Sucrose
                  57-50-1
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Sulfur dioxide
                  7446-09-5
                  5
                  13
                  —
                
                
                  
                  Sulfur hexafluoride
                  2551-62-4
                  1000
                  6000
                  —
                
                
                  Sulfuric acid
                  7664-93-9
                  —
                  1
                  —
                
                
                  Sulfur monochloride
                  10025-67-9
                  1
                  6
                  —
                
                
                  Sulfur pentafluoride
                  5714-22-7
                  0.025
                  0.25
                  —
                
                
                  Sulfuryl fluoride
                  2699-79-8
                  5
                  20
                  —
                
                
                  Systox, see Demeton
                
                
                  2,4,5-T (2,4,5-trichlorophenoxyacetic acid)
                  93-76-5
                  —
                  10
                  —
                
                
                  Talc; see Silicates—
                
                
                  Tantalum, metal and oxide dust
                  7440-25-7
                  —
                  5
                  —
                
                
                  TEDP (Sulfotep)
                  3689-24-5
                  —
                  0.2
                  X
                
                
                  Teflon decomposition products
                   
                   
                  A2
                
                
                  Tellurium and compounds (as Te)
                  13494-80-9
                  —
                  0.1
                  —
                
                
                  Tellurium hexafluoride (as Te)
                  7783-80-4
                  0.02
                  0.2
                  —
                
                
                  Temephos
                  3383-96-8
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  TEPP (Tetraethyl pyrophosphate)
                  107-49-3
                  —
                  0.05
                  X
                
                
                  Terphenyls
                  26140-60-3
                  (C)1
                  (C)9
                  —
                
                
                  1,1,1,2-Tetrachloro-2,2-difluoroethane
                  76-11-9
                  500
                  4170
                  —
                
                
                  1,1,2,2-Tetrachloro-1,2-difluoroethane
                  76-12-0
                  500
                  4170
                  —
                
                
                  1,1,2,2-Tetrachloroethane
                  79-34-5
                  5
                  35
                  X
                
                
                  Tetrachloroethylene; see Perchloroethylene
                
                
                  Tetrachloromethane; see Carbon tetrachloride
                
                
                  Tetrachloronaphthalene
                  1335-88-2
                  —
                  2
                  X
                
                
                  Tetraethyl lead (as Pb)
                  78-00-2
                  —
                  0.1
                  X
                
                
                  Tetrahydrofuran
                  109-99-9
                  200
                  590
                  —
                
                
                  Tetramethyl lead, (as Pb)
                  75-74-1
                  —
                  0.15
                  X
                
                
                  Tetramethyl succinonitrile
                  3333-52-6
                  0.5
                  3
                  X
                
                
                  Tetranitromethane
                  509-14-8
                  1
                  8
                  —
                
                
                  Tetryl (2,4,6-Trinitrophenylmethylnitramine)
                  479-45-8
                  —
                  1.5
                  X
                
                
                  Thallium, soluble compounds (as Tl)
                  7440-28-0
                  —
                  0.1
                  X
                
                
                  4,4′-Thiobis (6-tert, Butyl-m-cresol)
                  96-69-5
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Thiram
                  137-26-8
                  —
                  5
                  —
                
                
                  Tin, inorganic compounds (except oxides) (as Sn)
                  7440-31-5
                  —
                  2
                  —
                
                
                  Tin, organic compounds (as Sn)
                  7440-31-5
                  —
                  0.1
                  —
                
                
                  Tin oxide (as Sn)
                  21651-19-4
                  —
                  —
                  —
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Titanium dioxide
                  13463-67-7
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Toluene
                  108-88-3
                  200
                  750
                  100
                
                
                  Toluene-2,4-diisocyanate (TDI)
                  584-84-9
                  (C)0.02
                  (C)0.14
                  —
                
                
                  o-Toluidine
                  95-53-4
                  5
                  22
                  X
                
                
                  Toxaphene; see Chlorinated camphene
                
                
                  Tremolite; see Silicates
                
                
                  Tributyl phosphate
                  126-73-8
                  —
                  5
                  —
                
                
                  1,1,1-Trichloroethane; see Methyl chloroform
                
                
                  1,1,2-Trichloroethane
                  79-00-5
                  10
                  45
                  X
                
                
                  Trichloroethylene
                  79-01-6
                  100
                  535
                  —
                
                
                  Trichloromethane; see Chloroform
                
                
                  Trichloronaphthalene
                  1321-65-9
                  —
                  5
                  X
                
                
                  1,2,3-Trichloropropane
                  96-18-4
                  50
                  300
                  —
                
                
                  1,1,2-Trichloro-1,2,2-trifluoroethane
                  76-13-1
                  1000
                  7600
                  —
                
                
                  Triethylamine
                  121-44-8
                  25
                  100
                  —
                
                
                  Trifluorobromomethane
                  75-63-8
                  1000
                  6100
                  —
                
                
                  Trimethyl benzene
                  25551-13-7
                  25
                  120
                  —
                
                
                  2,4,6-Trinitrophenyl; see Picric acid
                
                
                  
                  2,4,6-Trinitrophenylmethylnitramine; see Tetryl
                
                
                  2,4,6-Trinitrotoluene (TNT)
                  118-96-7
                  —
                  1.5
                  X
                
                
                  Triorthocresyl phosphate
                  78-30-8
                  —
                  0.1
                  —
                
                
                  Triphenyl phosphate
                  115-86-6
                  —
                  3
                  —
                
                
                  Tungsten (as W)
                  7440-33-7
                
                
                  Insoluble compounds
                   
                  —
                  5
                  —
                
                
                  Soluble compounds
                   
                  —
                  1
                  —
                
                
                  Turpentine
                  8006-64-2
                  100
                  560
                  —
                
                
                  Uranium (as U)
                  7440-61-1
                
                
                  Soluble compounds
                   
                  —
                  0.2
                  —
                
                
                  Insoluble compounds
                   
                  —
                  0.2
                  —
                
                
                  Vanadium
                  1314-62-1
                
                
                  Respirable dust (as V2 O5)
                   
                  —
                  (C)0.5
                  —
                
                
                  Fume (as V2 O5)
                   
                  —
                  (C)0.1
                  —
                
                
                  Vegetable oil mist
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Vinyl benzene; see Styrene
                
                
                  Vinyl chloride; see § 1915.1017
                  75-01-4
                
                
                  Vinyl cyanide; see Acrylonitrile
                
                
                  Vinyl toluene
                  25013-15-4
                  100
                  480
                  —
                
                
                  Warfarin
                  81-81-2
                  —
                  0.1
                  —
                
                
                  Xylenes (o-, m-, p-isomers)
                  1330-20-7
                  100
                  435
                  —
                
                
                  Xylidine
                  1300-73-8
                  5
                  25
                  X
                
                
                  Yttrium
                  7440-65-5
                  —
                  1
                  —
                
                
                  Zinc chloride fume
                  7646-85-7
                  —
                  1
                  —
                
                
                  Zinc oxide fume
                  1314-13-2
                  —
                  5
                  —
                
                
                  Zinc oxide
                  1314-13-2
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Zinc stearate
                  557-05-1
                
                
                  Total dust
                   
                  —
                  15
                  —
                
                
                  Respirable fraction
                   
                  —
                  5
                  —
                
                
                  Zirconium compounds (as Zr)
                  7440-67-7
                  —
                  5
                
              
              
                Mineral Dusts
                
                  Substance
                  mppcf (j)
                  
                
                
                  SILICA:
                
                
                  Crystalline
                  250 (k)
                  
                
                
                  Quartz. Threshold Limit calculated from the formula (p)
                  
                  % SiO2 + 5
                  
                
                
                  Cristobalite
                
                
                  Amorphous, including natural diatomaceous earth
                  20
                
                
                  SILICATES (less than 1% crystalline silica)
                
                
                  Mica
                  20
                
                
                  Portland cement
                  50
                
                
                  Soapstone
                  20
                
                
                  Talc (non-asbestiform)
                  20
                
                
                  Talc (fibrous), use asbestos limit
                  —
                  
                
                
                  Graphite (natural)
                  15
                
                
                  Inert or Nuisance Particulates: (m)
                  

                  50 (or 15 mg/m3 whichever is the smaller) of total dust <1% SiO2
                  
                
                
                  Conversion factors
                
                
                  mppcf × 35.3 = million particles per cubic meter = particles per c.c.
                
              
              
              
                
                   
                
                Footnotes to Table Z—Shipyards:
                
                  1 [Reserved]
                
                  2 See Mineral Dusts Table.
                
                  3 Use Asbestos Limit § 1915.1001.
                
                  4 See 1915.1001.
                
                  5 See Mineral Dusts table for the exposure limit for any operations or sectors where the exposure limit in § 1915.1053 is stayed or is otherwise not in effect.
                * The PELs are 8-hour TWAs unless otherwise noted; a (C) designation denotes a ceiling limit. They are to be determined from breathing-zone air samples.
                
                  a Parts of vapor or gas per million parts of contaminated air by volume at 25 °C and 760 torr.
                
                  b Milligrams of substance per cubic meter of air. When entry is in this column only, the value is exact; when listed with a ppm entry, it is approximate.
                
                  c [Reserved]
                
                  d The CAS number is for information only. Enforcement is based on the substance name. For an entry covering more than one metal compound, measured as the metal, the CAS number for the metal is given—not CAS numbers for the individual compounds.
                
                  e-f [Reserved]
                
                  g For sectors excluded from § 1915.1028 the limit is 10 ppm TWA.
                
                  h Where OSHA has published a proposal for a substance but has not issued a final rule, the proposal is referenced and the existing limit is published.
                
                  i [Reserved]
                
                  j Millions of particles per cubic foot of air, based on impinger samples counted by light-field techniques.
                
                  k The percentage of crystalline silica in the formula is the amount determined from airborne samples, except in those instances in which other methods have been shown to be applicable.
                
                  m Covers all organic and inorganic particulates not otherwise regulated. Same as Particulates Not Otherwise Regulated.
                
                  n If the exposure limit in § 1915.1026 is stayed or is otherwise not in effect, the exposure limit is a ceiling of 0.1 mg/m3.
                

                  o If the exposure limit in § 1915.1026 is stayed or is otherwise not in effect, the exposure limit is 0.1 mg/m3 (as CrO3) as an 8-hour TWA.
                
                  p This standard applies to any operations or sectors for which the respirable crystalline silica standard, 1915.1053, is stayed or otherwise is not in effect.
                
                  q This standard applies to any operations or sectors for which the beryllium standard, 1915.1024, is stayed or otherwise is not in effect.
                The 1970 TLV uses letter designations instead of a numerical value as follows:
                A 1 [Reserved]
                A 2 Polytetrafluoroethylene decomposition products. Because these products decompose in part by hydrolysis in alkaline solution, they can be quantitatively determined in air as fluoride to provide an index of exposure. No TLV is recommended pending determination of the toxicity of the products, but air concentrations should be minimal.
                A 3 Gasoline and/or Petroleum Distillates. The composition of these materials varies greatly and thus a single TLV for all types of these materials is no longer applicable. The content of benzene, other aromatics and additives should be determined to arrive at the appropriate TLV.
                E Simple asphyxiants. The limiting factor is the available oxygen which shall be at least 18% and be within the requirement addressing explosion in subpart B of part 1915.
              
              [58 FR 35514, July 1, 1993, as amended at 61 FR 56856, Nov. 4, 1996; 62 FR 1619, Jan. 10, 1997; 67 FR 44545, July 3, 2002; 71 FR 10377, Feb. 28, 2006; 71 FR 36009, June 23, 2006; 76 FR 80740, Dec. 27, 2011; 81 FR 16874, Mar. 2 2016; 81 FR 31167, May 19, 2016; 81 FR 60273, Sept. 2, 2016; 82 FR 2744, Jan. 9, 2017]
            
            
              § 1915.1001
              Asbestos.
              (a) Scope and application. This section regulates asbestos exposure in all shipyard employment work as defined in 29 CFR part 1915, including but not limited to the following:
              (1) Demolition or salvage of structures, vessels, and vessel sections where asbestos is present;
              (2) Removal or encapsulation of materials containing asbestos;
              (3) Construction, alteration, repair, maintenance, or renovation of vessels, vessel sections, structures, substrates, or portions thereof, that contain asbestos;
              (4) Installation of products containing asbestos;
              (5) Asbestos spill/emergency cleanup; and

              (6) Transportation, disposal, storage, containment of and housekeeping activities involving asbestos or products containing asbestos, on the site or location at which construction activities are performed.
              
              (7) Coverage under this standard shall be based on the nature of the work operation involving asbestos exposure.
              (8) This section does not apply to asbestos-containing asphalt roof cements, coatings and mastics.
              (b) Definitions. Aggressive method means removal or disturbance of building/vessel materials by sanding, abrading, grinding, or other method that breaks, crumbles, or otherwise disintegrates intact ACM.
              
                Amended water means water to which surfactant (wetting agent) has been added to increase the ability of the liquid to penetrate ACM.
              
                Asbestos includes chrysotile, amosite, crocidolite, tremolite asbestos, anthophyllite asbestos, actinolite asbestos, and any of these minerals that has been chemically treated and/or altered. For purposes of this standard, asbestos includes PACM, as defined below.
              
                Asbestos-containing material, (ACM) means any material containing more than one percent asbestos.
              
                Assistant Secretary means the Assistant Secretary of Labor for Occupational Safety and Health, U.S. Department of Labor, or designee.
              
                Authorized person means any person authorized by the employer and required by work duties to be present in regulated areas.
              
                Building/facility/vessel owner is the legal entity, including a lessee, which exercises control over management and record keeping functions relating to a building, facility, and/or vessel in which activities covered by this standard take place.
              
                Certified Industrial Hygienist (CIH) means one certified in the practice of industrial hygiene by the American Board of Industrial Hygiene.
              
                Class I asbestos work means activities involving the removal of thermal system insulation or surfacing ACM/PACM.
              
                Class II asbestos work means activities involving the removal of ACM which is neither TSI or surfacing ACM. This includes, but is not limited to, the removal of asbestos-containing wallboard, floor tile and sheeting, roofing and siding shingles, and construction mastics.
              
                Class III asbestos work means repair and maintenance operations, where “ACM”, including TSI and surfacing ACM and PACM, is likely to be disturbed.
              
                Class IV asbestos work means maintenance and custodial activities during which employees contact but do not disturb ACM or PACM and activities to clean up dust, waste and debris resulting from Class I, II, and III activities.
              
                Clean room means an uncontaminated room having facilities for the storage of employees' street clothing and uncontaminated materials and equipment.
              
                Closely resemble means that the major workplace conditions which have contributed to the levels of historic asbestos exposure, are no more protective than conditions of the current workplace.
              
                Competent person see qualified person.
              
              
                Critical barrier means one or more layers of plastic sealed over all openings into a work area or any other physical barrier sufficient to prevent airborne asbestos in a work area from migrating to an adjacent area.
              
                Decontamination area means an enclosed area adjacent and connected to the regulated area and consisting of an equipment room, shower area, and clean room, which is used for the decontamination of workers, materials, and equipment that are contaminated with asbestos.
              
                Demolition means the wrecking or taking out of any load-supporting structural member and any related razing, removing, or stripping of asbestos products.
              
                Director means the Director, National Institute for Occupational Safety and Health, U.S. Department of Health and Human Services, or designee.
              
                Disturbance means activities that disrupt the matrix of ACM or PACM, crumble or pulverize ACM or PACM, or generate visible debris from ACM or PACM. Disturbance includes cutting away small amounts of ACM and PACM, no greater than the amount which can be contained in one standard sized glove bag or waste bag, in order to access a building or vessel component. In no event shall the amount of ACM or PACM so disturbed exceed that which can be contained in one glove bag or waste bag which shall not exceed 60 inches in length and width.
              
                Employee exposure means that exposure to airborne asbestos that would occur if the employee were not using respiratory protective equipment.
              
                Equipment room (change room) means a contaminated room located within the decontamination area that is supplied with impermeable bags or containers for the disposal of contaminated protective clothing and equipment.
              
                Fiber means a particulate form of asbestos, 5 micrometers or longer, with a length-to-diameter ratio of at least 3 to 1.
              
                Glovebag means not more than a 60 × 60 inch impervious plastic bag-like enclosure affixed around an asbestos-containing material, with glove-like appendages through which material and tools may be handled.
              
                High-efficiency particulate air (HEPA) filter means a filter capable of trapping and retaining at least 99.97 percent of all mono-dispersed particles of 0.3 micrometers in diameter.
              
                Homogeneous area means an area of surfacing material or thermal system insulation that is uniform in color and texture.
              
                Industrial hygienist means a professional qualified by education, training, and experience to anticipate, recognize, evaluate and develop controls for occupational health hazards.
              
                Intact means that the ACM has not crumbled, been pulverized, or otherwise deteriorated so that the asbestos is no longer likely to be bound with its matrix.
              
                Modification for purposes of paragraph (g)(6)(ii) of this section means a changed or altered procedure, material or component of a control system, which replaces a procedure, material or component of a required system. Omitting a procedure or component, or reducing or diminishing the stringency or strength of a material or component of the control system is not a “modification” for purposes of paragraph (g)(6) of this section.
              
                Negative Initial Exposure Assessment means a demonstration by the employer, which complies with the criteria in paragraph (f)(2)(iii) of this section, that employee exposure during an operation is expected to be consistently below the PELs.
              
                PACM means presumed asbestos containing material.
              
              
                Presumed asbestos containing material means thermal system insulation and surfacing material found in buildings, vessels, and vessel sections constructed no later than 1980. The designation of a material as “PACM” may be rebutted pursuant to paragraph (k)(5) of this section.
              
                Project Designer means a person who has successfully completed the training requirements for an abatement project designer established by 40 U.S.C. § 763.90(g).
              
                Qualified person means, in addition to the definition in 29 CFR 1926.32(f), one who is capable of identifying existing asbestos hazards in the workplace and selecting the appropriate control strategy for asbestos exposure, who has the authority to take prompt corrective measures to eliminate them, as specified in 29 CFR 1926.32(f); in addition, for Class I and Class II work who is specially trained in a training course which meets the criteria of EPA's Model Accreditation Plan (40 CFR part 763) for supervisor, or its equivalent, and for Class III and Class IV work, who is trained in a manner consistent with EPA requirements for training of local education agency maintenance and custodial staff as set forth at 40 CFR 763.92(a)(2).
              
                Regulated area means an area established by the employer to demarcate areas where Class I, II, and III asbestos work is conducted, and any adjoining area where debris and waste from such asbestos work accumulate; and a work area within which airborne concentrations of asbestos, exceed or can reasonably be expected to exceed the permissible exposure limit. Requirements for regulated areas are set out in paragraph (e) of this section.
              
                Removal means all operations where ACM and/or PACM is taken out or stripped from structures or substrates, and includes demolition operations.
              
                Renovation means the modifying of any existing vessel, vessel section, structure, or portion thereof.
              
                Repair means overhauling, rebuilding, reconstructing, or reconditioning of vessels, vessel sections, structures or substrates, including encapsulation or other repair of ACM or PACM attached to structures or substrates.
              
                Surfacing material means material that is sprayed, troweled-on or otherwise applied to surfaces (such as acoustical plaster on ceilings and fireproofing materials on structural members, or other materials on surfaces for acoustical, fireproofing, and other purposes).
              
                Surfacing ACM means surfacing material which contains more than 1% asbestos.
              
                Thermal system insulation (TSI) means ACM applied to pipes, fittings, boilers, breeching, tanks, ducts or other structural components to prevent heat loss or gain.
              
                Thermal system insulation ACM is thermal system insulation which contains more than 1% asbestos.
              (c) Permissible exposure limits (PELS)—(1) Time-weighted average limit (TWA). The employer shall ensure that no employee is exposed to an airborne concentration of asbestos in excess of 0.1 fiber per cubic centimeter of air as an eight (8) hour time-weighted average (TWA), as determined by the method prescribed in appendix A to this section, or by an equivalent method.
              (2) Excursion limit. The employer shall ensure that no employee is exposed to an airborne concentration of asbestos in excess of 1.0 fiber per cubic centimeter of air (1 f/cc) as averaged over a sampling period of thirty (30) minutes, as determined by the method prescribed in appendix A to this section, or by an equivalent method.
              (d) Multi-employer worksites. (1) On multi-employer worksites, an employer performing work requiring the establishment of a regulated area shall inform other employers on the site of the nature of the employer's work with asbestos and/or PACM, of the existence of and requirements pertaining to regulated areas, and the measures taken to ensure that employees of such other employers are not exposed to asbestos.
              (2) Asbestos hazards at a multi-employer worksite shall be abated by the contractor who created or controls the source of asbestos contamination. For example, if there is a significant breach of an enclosure containing Class I work, the employer responsible for erecting the enclosure shall repair the breach immediately.
              (3) In addition, all employers of employees exposed to asbestos hazards shall comply with applicable protective provisions to protect their employees. For example, if employees working immediately adjacent to a Class I asbestos job are exposed to asbestos due to the inadequate containment of such job, their employer shall either remove the employees from the area until the enclosure breach is repaired; or perform an initial exposure assessment pursuant to paragraph (f) of this section.
              (4) All employers of employees working adjacent to regulated areas established by another employer on a multi-employer worksite shall take steps on a daily basis to ascertain the integrity of the enclosure and/or the effectiveness of the control method relied on by the primary asbestos contractor to assure that asbestos fibers do not migrate to such adjacent areas.
              (5) All general contractors on a shipyard project which includes work covered by this standard shall be deemed to exercise general supervisory authority over the work covered by this standard, even though the general contractor is not qualified to serve as the asbestos “qualified person” as defined by paragraph (b) of this section. As supervisor of the entire project, the general contractor shall ascertain whether the asbestos contractor is in compliance with this standard, and shall require such contractor to come into compliance with this standard when necessary.
              (e) Regulated areas. (1) All Class I, II and III asbestos work shall be conducted within regulated areas. All other operations covered by this standard shall be conducted within a regulated area where airborne concentrations of asbestos exceed, or there is a reasonable possibility they may exceed a PEL. Regulated areas shall comply with the requirements of paragraphs (e) (2), (3), (4) and (5) of this section.
              (2) Demarcation. The regulated area shall be demarcated in any manner that minimizes the number of persons within the area and protects persons outside the area from exposure to airborne asbestos. Where critical barriers or negative pressure enclosures are used, they may demarcate the regulated area. Signs shall be provided and displayed pursuant to the requirements of paragraph (k)(7) of this section.
              (3) Access. Access to regulated areas shall be limited to authorized persons and to persons authorized by the Act or regulations issued pursuant thereto.
              (4) Respirators. All persons entering a regulated area where employees are required pursuant to paragraph (h)(1) of this section to wear respirators shall be supplied with a respirator selected in accordance with paragraph (h)(2) of this section.
              (5) Prohibited activities. The employer shall ensure that employees do not eat, drink, smoke, chew tobacco or gum, or apply cosmetics in the regulated area.
              (6) Qualified persons. The employer shall ensure that all asbestos work performed within regulated areas is supervised by a qualified person, as defined in paragraph (b) of this section. The duties of the qualified person are set out in paragraph (o) of this section.
              (f) Exposure assessments and monitoring—(1) General monitoring criteria. (i) Each employer who has a workplace or work operation where exposure monitoring is required under this section shall perform monitoring to determine accurately the airborne concentrations of asbestos to which employees may be exposed.
              (ii) Determinations of employee exposure shall be made from breathing zone air samples that are representative of the 8-hour TWA and 30-minute short-term exposures of each employee.
              (iii) Representative 8-hour TWA employee exposure shall be determined on the basis of one or more samples representing full-shift exposure for employees in each work area. Representative 30-minute short-term employee exposures shall be determined on the basis of one or more samples representing 30 minute exposures associated with operations that are most likely to produce exposures above the excursion limit for employees in each work area.
              (2) Initial exposure assessment. (i) Each employer who has a workplace or work operation covered by this standard shall ensure that a “qualified person” conducts an exposure assessment immediately before or at the initiation of the operation to ascertain expected exposures during that operation or workplace. The assessment must be completed in time to comply with requirements which are triggered by exposure data or the lack of a “negative exposure assessment,” and to provide information necessary to assure that all control systems planned are appropriate for that operation and will work properly.
              (ii) Basis of initial exposure assessment. Unless a negative exposure assessment has been made pursuant to paragraph (f)(2)(iii) of this section, the initial exposure assessment shall, if feasible, be based on monitoring conducted pursuant to paragraph (f)(1)(iii) of this section. The assessment shall take into consideration both the monitoring results and all observations, information or calculations which indicate employee exposure to asbestos, including any previous monitoring conducted in the workplace, or of the operations of the employer which indicate the levels of airborne asbestos likely to be encountered on the job. For Class I asbestos work, until the employer conducts exposure monitoring and documents that employees on that job will not be exposed in excess of the PELs, or otherwise makes a negative exposure assessment pursuant to paragraph (f)(2)(iii) of this section, the employer shall presume that employees are exposed in excess of the TWA and excursion limit.
              (iii) Negative initial exposure assessment. For any one specific asbestos job which will be performed by employees who have been trained in compliance with the standard, the employer may demonstrate that employee exposures will be below the PELs by data which conform to the following criteria:
              (A) Objective data demonstrating that the product or material containing asbestos minerals or the activity involving such product or material cannot release airborne fibers in concentrations exceeding the TWA and excursion limit under those work conditions having the greatest potential for releasing asbestos; or

              (B) Where the employer has monitored prior asbestos jobs for the PEL and the excursion limit within 12 months of the current or projected job, the monitoring and analysis were performed in compliance with the asbestos standard in effect; and the data were obtained during work operations conducted under workplace conditions “closely resembling” the processes, type of material, control methods, work practices, and environmental conditions used and prevailing in the employer's current operations, the operations were conducted by employees whose training and experience are no more extensive than that of employees performing the current job, and these data show that under the conditions prevailing and which will prevail in the current workplace there is a high degree of certainty that employee exposures will not exceed the TWA and excursion limit; or
              (C) The results of initial exposure monitoring of the current job made from breathing zone air samples that are representative of the 8-hour TWA and 30-minute short-term exposures of each employee covering operations which are most likely during the performance of the entire asbestos job to result in exposures over the PELs.
              (3) Periodic monitoring—(i) Class I and II operations. The employer shall conduct daily monitoring that is representative of the exposure of each employee who is assigned to work within a regulated area who is performing Class I or II work, unless the employer pursuant to paragraph (f)(2)(iii) of this section, has made a negative exposure assessment for the entire operation.
              (ii) All operations under the standard other than Class I and II operations. The employer shall conduct periodic monitoring of all work where exposures are expected to exceed a PEL, at intervals sufficient to document the validity of the exposure prediction.
              (iii) Exception. When all employees required to be monitored daily are equipped with supplied-air respirators operated in the pressure demand mode, or other positive pressure mode respirator, the employer may dispense with the daily monitoring required by this paragraph. However, employees performing Class I work using a control method which is not listed in paragraph (g)(4) (i), (ii), or (iii) of this section or using a modification of a listed control method, shall continue to be monitored daily even if they are equipped with supplied-air respirators.
              (4) Termination of monitoring. (i) If the periodic monitoring required by paragraph (f)(3) of this section reveals that employee exposures, as indicated by statistically reliable measurements, are below the permissible exposure limit and excursion limit the employer may discontinue monitoring for those employees whose exposures are represented by such monitoring.
              (ii) Additional monitoring. Notwithstanding the provisions of paragraph (f) (2) and (3), and (f)(4) of this section, the employer shall institute the exposure monitoring required under paragraph (f)(3) of this section whenever there has been a change in process, control equipment, personnel or work practices that may result in new or additional exposures above the permissible exposure limit and/or excursion limit or when the employer has any reason to suspect that a change may result in new or additional exposures above the permissible exposure limit and/or excursion limit. Such additional monitoring is required regardless of whether a “negative exposure assessment” was previously produced for a specific job.
              (5) Employee notification of monitoring results. The employer must, as soon as possible but no later than 5 days after the receipt of the results of any monitoring performed under this section, notify each affected employee of these results either individually in writing or by posting the results in an appropriate location that is accessible to employees.
              (6) Observation of monitoring. (i) The employer shall provide affected employees and their designated representatives an opportunity to observe any monitoring of employee exposure to asbestos conducted in accordance with this section.

              (ii) When observation of the monitoring of employee exposure to asbestos requires entry into an area where the use of protective clothing or equipment is required, the observer shall be provided with and be required to use such clothing and equipment and shall comply with all other applicable safety and health procedures.
              
              (g) Methods of compliance—(1) Engineering controls and work practices for all operations covered by this section. The employer shall use the following engineering controls and work practices in all operations covered by this section, regardless of the levels of exposure:
              (i) Vacuum cleaners equipped with HEPA filters to collect all debris and dust containing ACM and PACM, except as provided in paragraph (g)(8)(ii) of this section in the case of roofing material;
              (ii) Wet methods, or wetting agents, to control employee exposures during asbestos handling, mixing, removal, cutting, application, and cleanup, except where employers demonstrate that the use of wet methods is infeasible due to for example, the creation of electrical hazards, equipment malfunction, and, in roofing, except as provided in paragraph (g)(8)(ii) of this section; and
              (iii) Prompt clean-up and disposal of wastes and debris contaminated with asbestos in leak-tight containers except in roofing operations, where the procedures specified in paragraph (g)(8)(ii) of this section apply.
              (2) In addition to the requirements of paragraph (g)(1) of this section above, the employer shall use the following control methods to achieve compliance with the TWA permissible exposure limit and excursion limit prescribed by paragraph (c) of this section;
              (i) Local exhaust ventilation equipped with HEPA filter dust collection systems;
              (ii) Enclosure or isolation of processes producing asbestos dust;
              (iii) Ventilation of the regulated area to move contaminated air away from the breathing zone of employees and toward a filtration or collection device equipped with a HEPA filter;
              (iv) Use of other work practices and engineering controls that the Assistant Secretary can show to be feasible.
              (v) Wherever the feasible engineering and work practice controls described above are not sufficient to reduce employee exposure to or below the permissible exposure limit and/or excursion limit prescribed in paragraph (c) of this section, the employer shall use them to reduce employee exposure to the lowest levels attainable by these controls and shall supplement them by the use of respiratory protection that complies with the requirements of paragraph (h) of this section.
              (3) Prohibitions. The following work practices and engineering controls shall not be used for work related to asbestos or for work which disturbs ACM or PACM, regardless of measured levels of asbestos exposure or the results of initial exposure assessments:
              (i) High-speed abrasive disc saws that are not equipped with point of cut ventilator or enclosures with HEPA filtered exhaust air.
              (ii) Compressed air used to remove asbestos, or materials containing asbestos, unless the compressed air is used in conjunction with an enclosed ventilation system designed to capture the dust cloud created by the compressed air.
              (iii) Dry sweeping, shoveling or other dry clean-up of dust and debris containing ACM and PACM.
              (iv) Employee rotation as a means of reducing employee exposure to asbestos.
              (4) Class I requirements. In addition to the provisions of paragraphs (g) (1) and (2) of this section, the following engineering controls and work practices and procedures shall be used.
              (i) All Class I work, including the installation and operation of the control system shall be supervised by a qualified person as defined in paragraph (b) of this section;
              (ii) For all Class I jobs involving the removal of more than 25 linear or 10 square feet of TSI or surfacing ACM or PACM; for all other Class I jobs, where the employer cannot produce a negative exposure assessment pursuant to paragraph (f)(2)(iii) of this section, or where employees are working in areas adjacent to the regulated area, while the Class I work is being performed, the employer shall use one of the following methods to ensure that airborne asbestos does not migrate from the regulated area:

              (A) Critical barriers shall be placed over all the openings to the regulated area, except where activities are performed outdoors; or
              
              (B) The employer shall use another barrier or isolation method which prevents the migration of airborne asbestos from the regulated area, as verified by perimeter area surveillance during each work shift at each boundary of the regulated area, showing no visible asbestos dust; and perimeter area monitoring showing that clearance levels contained in 40 CFR part 763, subpart E of the EPA Asbestos in Schools Rule are met, or that perimeter area levels, measured by Phase Contrast Microscopy (PCM) are no more than background levels representing the same area before the asbestos work began. The results of such monitoring shall be made known to the employer no later than 24 hours from the end of the work shift represented by such monitoring. Exception: For work completed outdoors where employees are not working in areas adjacent to the regulated areas, this paragraph (g)(4)(ii) is satisfied when the specific control methods in paragraph (g)(5) of this section are used.
              (iii) For all Class I jobs, HVAC systems shall be isolated in the regulated area by sealing with a double layer of 6 mil plastic or the equivalent;
              (iv) For all Class I jobs, impermeable dropcloths shall be placed on surfaces beneath all removal activity;
              (v) For all Class I jobs, all objects within the regulated area shall be covered with impermeable dropcloths or plastic sheeting which is secured by duct tape or an equivalent.
              (vi) For all Class I jobs where the employer cannot produce a negative exposure assessment or where exposure monitoring shows the PELs are exceeded, the employer shall ventilate the regulated area to move contaminated air away from the breathing zone of employees toward a HEPA filtration or collection device.
              (5) Specific control systems for Class I work. In addition, Class I asbestos work shall be performed using one or more of the following control methods pursuant to the limitations stated below:
              (i) Negative pressure enclosure (NPE) systems. NPE systems may be used where the configuration of the work area does not make the erection of the enclosure infeasible, with the following specifications and work practices.
              (A) Specifications—(1) The negative pressure enclosure (NPE) may be of any configuration,
              (2) At least 4 air changes per hour shall be maintained in the NPE,
              (3) A minimum of −0.02 column inches of water pressure differential, relative to outside pressure, shall be maintained within the NPE as evidenced by manometric measurements,
              (4) The NPE shall be kept under negative pressure throughout the period of its use, and
              (5) Air movement shall be directed away from employees performing asbestos work within the enclosure, and toward a HEPA filtration or a collection device.
              (B) Work practices—(1) Before beginning work within the enclosure and at the beginning of each shift, the NPE shall be inspected for breaches and smoke-tested for leaks, and any leaks sealed.
              (2) Electrical circuits in the enclosure shall be deactivated, unless equipped with ground-fault circuit interrupters.
              (ii) Glove bag systems may be used to remove PACM and/or ACM from straight runs of piping and elbows and other connections with the following specifications and work practices:
              (A) Specifications—(1) Glovebags shall be made of 6 mil thick plastic and shall be seamless at the bottom.
              (2) Glovebags used on elbows and other connections must be designed for that purpose and used without modifications.
              (B) Work practices—(1) Each glovebag shall be installed so that it completely covers the circumference of pipes or other structures where the work is to be done.
              (2) Glovebags shall be smoke-tested for leaks and any leaks sealed prior to use.
              (3) Glovebags may be used only once and may not be moved.
              (4) Glovebags shall not be used on surfaces whose temperature exceeds 150 °F.
              (5) Prior to disposal, glovebags shall be collapsed by removing air within them using a HEPA vacuum.
              (6) Before beginning the operation, loose and friable material adjacent to the glovebag/box operation shall be wrapped and sealed in two layers of six mil plastic or otherwise rendered intact.
              (7) Where a system uses an attached waste bag, such bag shall be connected to a collection bag using hose or other material which shall withstand the pressure of ACM waste and water without losing its integrity.
              (8) A sliding valve or other device shall separate the waste bag from the hose to ensure no exposure when the waste bag is disconnected.
              (9) At least two persons shall perform Class I glovebag removal operations.
              (iii) Negative pressure glove bag systems. Negative pressure glove bag systems may be used to remove ACM or PACM from piping.
              (A) Specifications: In addition to the specifications for glove bag systems above, negative pressure glove bag systems shall attach the HEPA vacuum system or other device to the bag to prevent collapse during removal.
              (B) Work practices—(1) The employer shall comply with the work practices for glove bag systems in paragraph (g)(5)(ii)(B)(4) of this section,
              (2) The HEPA vacuum cleaner or other device used to prevent collapse of bag during removal shall run continually during the operation until it is completed at which time the bag shall be collapsed prior to removal of the bag from the pipe.
              (3) Where a separate waste bag is used along with a collection bag and discarded after one use, the collection bag may be reused if rinsed clean with amended water before reuse.
              (iv) Negative pressure glove box systems. Negative pressure glove boxes may be used to remove ACM or PACM from pipe runs with the following specifications and work practices.
              (A) Specifications—(1) Glove boxes shall be constructed with rigid sides and made from metal or other material which can withstand the weight of the ACM and PACM and water used during removal:
              (2) A negative pressure generator shall be used to create negative pressure in the system:
              (3) An air filtration unit shall be attached to the box:
              (4) The box shall be fitted with gloved apertures:
              (5) An aperture at the base of the box shall serve as a bagging outlet for waste ACM and water:
              (6) A back-up generator shall be present on site:
              (7) Waste bags shall consist of 6 mil thick plastic double-bagged before they are filled or plastic thicker than 6 mil.
              (B) Work practices—(1) At least two persons shall perform the removal:
              (2) The box shall be smoke-tested for leaks and any leaks sealed prior to each use.
              (3) Loose or damaged ACM adjacent to the box shall be wrapped and sealed in two layers of 6 mil plastic prior to the job, or otherwise made intact prior to the job.
              (4) A HEPA filtration system shall be used to maintain pressure barrier in box.
              (v) Water spray process system. A water spray process system may be used for removal of ACM and PACM from cold line piping if, employees carrying out such process have completed a 40-hour separate training course in its use, in addition to training required for employees performing Class I work. The system shall meet the following specifications and shall be performed by employees using the following work practices.
              (A) Specifications—(1) Piping from which insulation will be removed shall be surrounded on 3 sides by rigid framing,
              (2) A 360 degree water spray, delivered through nozzles supplied by a high pressure separate water line, shall be formed around the piping.
              (3) The spray shall collide to form a fine aerosol which provides a liquid barrier between workers and the ACM and PACM.
              (B) Work practices—(1) The system shall be run for at least 10 minutes before removal begins.
              (2) All removal shall take place within the barrier.
              (3) The system shall be operated by at least three persons, one of whom shall not perform removal but shall check equipment, and ensure proper operation of the system.
              (4) After removal, the ACM and PACM shall be bagged while still inside the water barrier.
              
              (vi) A small walk-in enclosure which accommodates no more than two persons (mini-enclosure) may be used if the disturbance or removal can be completely contained by the enclosure, with the following specifications and work practices.
              (A) Specifications—(1) The fabricated or job-made enclosure shall be constructed of 6 mil plastic or equivalent:
              (2) The enclosure shall be placed under negative pressure by means of a HEPA filtered vacuum or similar ventilation unit:
              (B) Work practices—(1) Before use, the mini-enclosure shall be inspected for leaks and smoketested to detect breaches, and any breaches sealed.
              (2) Before reuse, the interior shall be completely washed with amended water and HEPA-vacuumed.
              (3) During use, air movement shall be directed away from the employee's breathing zone within the mini-enclosure.
              (6) Alternative control methods for Class I work. Class I work may be performed using a control method which is not referenced in paragraph (g)(5) of this section, or which modifies a control method referenced in paragraph (g)(5) of this section, if the following provisions are complied with:
              (i) The control method shall enclose, contain or isolate the processes or source of airborne asbestos dust, or otherwise capture or redirect such dust before it enters the breathing zone of employees.
              (ii) A certified industrial hygienist or licensed professional engineer who is also qualified as a project designer as defined in paragraph (b) of this section, shall evaluate the work area, the projected work practices and the engineering controls and shall certify in writing that: the planned control method is adequate to reduce direct and indirect employee exposure to below the PELs under worst-case conditions of use, and that the planned control method will prevent asbestos contamination outside the regulated area, as measured by clearance sampling which meets the requirements of EPA's Asbestos in Schools Rule issued under AHERA, or perimeter monitoring which meets the criteria in paragraph (g)(4)(ii)(B) of this section.
              (A) Where the TSI or surfacing material to be removed is 25 linear or 10 square feet or less , the evaluation required in paragraph (g)(6) of this section may be performed by a “qualified person”, and may omit consideration of perimeter or clearance monitoring otherwise required.
              (B) The evaluation of employee exposure required in paragraph (g)(6) of this section, shall include and be based on sampling and analytical data representing employee exposure during the use of such method under worst-case conditions and by employees whose training and experience are equivalent to employees who are to perform the current job.
              (7) Work practices and engineering controls for Class II work. (i) All Class II work shall be supervised by a qualified person as defined in paragraph (b) of this section.
              (ii) For all indoor Class II jobs, where the employer has not produced a negative exposure assessment pursuant to paragraph (f)(2)(iii) of this section, or where during the job, changed conditions indicate there may be exposure above the PEL or where the employer does not remove the ACM in a substantially intact state, the employer shall use one of the following methods to ensure that airborne asbestos does not migrate from the regulated area;
              (A) Critical barriers shall be placed over all openings to the regulated area; or,
              (B) The employer shall use another barrier or isolation method which prevents the migration of airborne asbestos from the regulated area, as verified by perimeter area monitoring or clearance monitoring which meets the criteria set out in paragraph (g)(4)(ii)(B) of this section.
              (C) Impermeable dropcloths shall be placed on surfaces beneath all removal activity;
              (iii) [Reserved]
              (iv) All Class II asbestos work shall be performed using the work practices and requirements set out above in paragraph (g)(1)(i) through (g)(1)(iii) of this section.
              (8) Additional controls for Class II work. Class II asbestos work shall also be performed by complying with the work practices and controls designated for each type of asbestos work to be performed, set out in this paragraph. Where more than one control method may be used for a type of asbestos work, the employer may choose one or a combination of designated control methods. Class II work also may be performed using a method allowed for Class I work, except that glove bags and glove boxes are allowed if they fully enclose the Class II material to be removed.
              (i) For removing vinyl and asphalt flooring/deck materials which contain ACM or for which in buildings constructed not later than 1980, the employer has not verified the absence of ACM pursuant to paragraph (g)(8)(i)(I): the employer shall ensure that employees comply with the following work practices and that employees are trained in these practices pursuant to paragraph (k)(9) of this section:
              (A) Flooring/deck materials or its backing shall not be sanded.
              (B) Vacuums equipped with HEPA filter, disposable dust bag, and metal floor tool (no brush) shall be used to clean floors.
              (C) Resilient sheeting shall be removed by cutting with wetting of the snip point and wetting during delamination. Rip-up of resilient sheet floor material is prohibited.
              (D) All scraping of residual adhesive and/or backing shall be performed using wet methods.
              (E) Dry sweeping is prohibited.
              (F) Mechanical chipping is prohibited unless performed in a negative pressure enclosure which meets the requirements of paragraph (g)(5)(i) of this section.
              (G) Tiles shall be removed intact, unless the employer demonstrates that intact removal is not possible.
              (H) When tiles are heated and can be removed intact, wetting may be omitted.
              (I) Resilient flooring/deck material in buildings/vessels constructed no later than 1980, including associated mastic and backing shall be assumed to be asbestos-containing unless an industrial hygienist determines that it is asbestos-free using recognized analytical techniques.
              (ii) For removing roofing material which contains ACM the employer shall ensure that the following work practices are followed:
              (A) Roofing material shall be removed in an intact state to the extent feasible.
              (B) Wet methods shall be used to remove roofing materials that are not intact, or that will be rendered not intact during removal, unless such wet methods are not feasible or will create safety hazards.
              (C) Cutting machines shall be continuously misted during use, unless a competent person determines that misting substantially decreases worker safety.
              (D) When removing built-up roofs with asbestos-containing roofing felts and an aggregate surface using a power roof cutter, all dust resulting from the cutting operation shall be collected by a HEPA dust collector, or shall be HEPA vacuumed by vacuuming along the cut line. When removing built-up roofs with asbestos-containing roofing felts and a smooth surface using a power roof cutter, the dust resulting from the cutting operation shall be collected either by a HEPA dust collector or HEPA vacuuming along the cut line, or by gently sweeping and then carefully and completely wiping up the still-wet dust and debris left along the cut line. The dust and debris shall be immediately bagged or placed in covered containers.
              (E) Asbestos-containing material that has been removed from a roof shall not be dropped or thrown to the ground. Unless the material is carried or passed to the ground by hand, it shall be lowered to the ground via covered, dust-tight chute, crane or hoist:
              (1) Any ACM that is not intact shall be lowered to the ground as soon as is practicable, but in any event no later than the end of the work shift. While the material remains on the roof it shall either be kept wet, placed in an impermeable waste bag, or wrapped in plastic sheeting.
              (2) Intact ACM shall be lowered to the ground as soon as is practicable, but in any event no later than the end of the work shift.

              (F) Upon being lowered, unwrapped material shall be transferred to a closed receptacle in such manner so as to preclude the dispersion of dust.
              
              (G) Roof level heating and ventilation air intake sources shall be isolated or the ventilation system shall be shut down.
              (H) Notwithstanding any other provision of this section, removal or repair of sections of intact roofing less than 25 square feet in area does not require use of wet methods or HEPA vacuuming as long as manual methods which do not render the material non-intact are used to remove the material and no visible dust is created by the removal method used. In determining whether a job involves less than 25 square feet, the employer shall include all removal and repair work performed on the same roof on the same day.
              (iii) When removing cementitious asbestos-containing siding and shingles or transite panels containing ACM on building exteriors (other than roofs, where paragraph (g)(8)(ii) of this section applies) the employer shall ensure that the following work practices are followed:
              (A) Cutting, abrading or breaking siding, shingles, or transite panels shall be prohibited unless the employer can demonstrate that methods less likely to result in asbestos fiber release cannot be used.
              (B) Each panel or shingle shall be sprayed with amended water prior to removal.
              (C) Unwrapped or unbagged panels or shingles shall be immediately lowered to the ground via a covered dust-tight chute, crane or hoist, or be placed in an impervious waste bag or wrapped in plastic sheeting and lowered to the ground no later than the end of the work shift.
              (D) Nails shall be cut with flat, sharp instruments.
              (iv) When removing gaskets containing ACM, the employer shall ensure that the following work practices are followed:
              (A) If a gasket is visibly deteriorated and unlikely to be removed intact, removal shall be undertaken within a glovebag as described in paragraph (g)(5)(ii) of this section.
              (B) [Reserved]
              (C) The gasket shall be immediately placed in a disposal container.
              (D) Any scraping to remove residue must be performed wet.
              (v) When performing any other Class II removal of asbestos containing material for which specific controls have not been listed in paragraph (g)(8)(iv) (A) through (D) of this section, the employer shall ensure that the following work practices are complied with.
              (A) The material shall be thoroughly wetted with amended water prior to and during its removal.
              (B) The material shall be removed in an intact state unless the employer demonstrates that intact removal is not possible.
              (C) Cutting, abrading or breaking the material shall be prohibited unless the employer can demonstrate that methods less likely to result in asbestos fiber release are not feasible.
              (D) Asbestos-containing material removed, shall be immediately bagged or wrapped, or kept wetted until transferred to a closed receptacle, no later than the end of the work shift.
              (vi) Alternative work practices and controls. Instead of the work practices and controls listed in paragraphs (g)(8) (i) through (v) of this section, the employer may use different or modified engineering and work practice controls if the following provisions are complied with.
              (A) The employer shall demonstrate by data representing employee exposure during the use of such method under conditions which closely resemble the conditions under which the method is to be used, that employee exposure will not exceed the PELs under any anticipated circumstances.

              (B) A qualified person shall evaluate the work area, the projected work practices and the engineering controls, and shall certify in writing, that the different or modified controls are adequate to reduce direct and indirect employee exposure to below the PELs under all expected conditions of use and that the method meets the requirements of this standard. The evaluation shall include and be based on data representing employee exposure during the use of such method under conditions which closely resemble the conditions under which the method is to be used for the current job, and by employees whose training and experience are equivalent to employees who are to perform the current job.
              
              (9) Work practices and engineering controls for Class III asbestos work. Class III asbestos work shall be conducted using engineering and work practice controls which minimize the exposure to employees performing the asbestos work and to bystander employees.
              (i) The work shall be performed using wet methods.
              (ii) To the extent feasible, the work shall be performed using local exhaust ventilation.
              (iii) Where the disturbance involves drilling, cutting, abrading, sanding, chipping, breaking, or sawing of thermal system insulation or surfacing material, the employer shall use impermeable dropcloths and shall isolate the operation using mini-enclosures or glove bag systems pursuant to paragraph (g)(5) of this section or another isolation method.
              (iv) Where the employer does not demonstrate by a negative exposure assessment performed in compliance with paragraph (f)(2)(iii) of this section that the PELs will not be exceeded, or where monitoring results show exceedances of a PEL, the employer shall contain the area using impermeable dropcloths and plastic barriers or their equivalent, or shall isolate the operation using mini-enclosure or glove bag systems pursuant to paragraph (g)(5) of this section.
              (v) Employees performing Class III jobs which involve the disturbance of TSI or surfacing ACM or PACM or where the employer does not demonstrate by a “negative exposure assessment” in compliance with paragraph (f)(2)(iii) of this section that the PELs will not be exceeded or where monitoring results show exceedances of the PEL, shall wear respirators which are selected, used and fitted pursuant to provisions of paragraph (h) of this section.
              (10) Class IV asbestos work. Class IV asbestos jobs shall be conducted by employees trained pursuant to the asbestos awareness training program set out in paragraph (k)(9) of this section. In addition, all Class IV jobs shall be conducted in conformity with the requirements set out in paragraph (g)(1) of this section, mandating wet methods, HEPA vacuums, and prompt clean up of debris containing ACM or PACM.
              (i) Employees cleaning up debris and waste in a regulated area where respirators are required shall wear respirators which are selected, used and fitted pursuant to provisions of paragraph (h) of this section.
              (ii) Employers of employees cleaning up waste and debris in an area where friable TSI or surfacing ACM/PACM is accessible, shall assume that such waste and debris contain asbestos.
              (11) Specific compliance methods for brake and clutch repair—(i) Engineering controls and work practices for brake and clutch repair and service. During automotive brake and clutch inspection, disassembly, repair and assembly operations, the employer shall institute engineering controls and work practices to reduce employee exposure to materials containing asbestos using a negative pressure enclosure/HEPA vacuum system method or low pressure/wet cleaning method, which meets the detailed requirements set out in appendix L to this section. The employer may also comply using an equivalent method which follows written procedures which the employer demonstrates can achieve results equivalent to Method A. For facilities in which no more than 5 pair of brakes or 5 clutches are inspected, disassembled, repaired, or assembled per week, the method set for in paragraph [D] of appendix L to this section may be used.
              (ii) The employer may also comply by using an equivalent method which follows written procedures, which the employer demonstrates can achieve equivalent exposure reductions as do the two “preferred methods.” Such demonstration must include monitoring data conducted under workplace conditions closely resembling the process, type of asbestos containing materials, control method, work practices and environmental conditions which the equivalent method will be used, or objective data, which document that under all reasonably foreseeable conditions of brake and clutch repair applications, the method results in exposures which are equivalent to the methods set out in appendix L to this section.
              (12) Alternative methods of compliance for installation, removal, repair, and maintenance of certain roofing and pipeline coating materials. Notwithstanding any other provision of this section, an employer who complies with all provisions of this paragraph (g)(12) when installing, removing, repairing, or maintaining intact pipeline asphaltic wrap, or roof flashings which contain asbestos fibers encapsulated or coated by bituminous or resinous compounds shall be deemed to be in compliance with this section. If an employer does not comply with all provisions of this paragraph (g)(12) or if during the course of the job the material does not remain intact, the provisions of paragraph (g)(8) of this section apply instead of this paragraph (g)(12).
              (i) Before work begins and as needed during the job, a qualified person who is capable of identifying asbestos hazards in the workplace and selecting the appropriate control strategy for asbestos exposure, and who has the authority to take prompt corrective measures to eliminate such hazards, shall conduct an inspection of the worksite and determine that the roofing material is intact and will likely remain intact.
              (ii) All employees performing work covered by this paragraph (g)(12) shall be trained in a training program that meets the requirements of paragraph (k)(9)(viii) of this section.
              (iii) The material shall not be sanded, abraded, or ground. Manual methods which do not render the material non-intact shall be used.
              (iv) Material that has been removed from a roof shall not be dropped or thrown to the ground. Unless the material is carried or passed to the ground by hand, it shall be lowered to the ground via covered, dust-tight chute, crane or hoist. All such material shall be removed from the roof as soon as is practicable, but in any event no later than the end of the work shift.
              (v) Where roofing products which have been labeled as containing asbestos pursuant to paragraph (k)(8) of this section are installed on non-residential roofs during operations covered by this paragraph (g)(12), the employer shall notify the building owner of the presence and location of such materials no later than the end of the job.
              (vi) All removal or disturbance of pipeline asphaltic wrap shall be performed using wet methods.
              (h) Respiratory protection—(1) General. For employees who use respirators required by this section, the employer must provide each employee an appropriate respirator that complies with the requirements of this paragraph. Respirators must be used in the following circumstances:
              (i) During all Class I asbestos jobs.
              (ii) During all Class II work where the ACM is not removed in a substantially intact state.
              (iii) During all Class II and III work which is not performed using wet methods, provided, however, that respirators need not be worn during removal of ACM from sloped roofs when a negative exposure assessment has been made and the ACM is removed in an intact state.
              (iv) During all Class II and III asbestos jobs where the employer does not produce a “negative exposure assessment.”
              (v) During all Class III jobs where TSI or surfacing ACM or PACM is being disturbed.
              (vi) During all Class IV work performed within regulated areas where employees performing other work are required to wear respirators.
              (vii) During all work covered by this section where employees are exposed above the TWA or excursion limit.
              (viii) In emergencies.
              (2) Respirator selection. (i) Employers must select, and provide to employees at no cost, the appropriate respirators specified in paragraph (d)(3)(i)(A) of 29 CFR 1910.134; however, employers must not select or use filtering facepiece respirators for use against asbestos fibers.
              (ii) Employers are to provide HEPA filters for powered and non-powered air-purifying respirators.
              (iii) Employers must:
              (A) Inform employees that they may require the employer to provide a tight-fitting, powered air-purifying respirator (PAPR) permitted for use under paragraph (h)(2)(i) of this standard instead of a negative pressure respirator.

              (B) Provide employees with a tight-fitting PAPR instead of a negative pressure respirator when the employees choose to use a tight-fitting PAPR and it provides them with the required protection against asbestos.
              (iv) Employers must provide employees with an air-purifying, half mask respirator, other than a filtering facepiece respirator, whenever the employees perform:
              (A) Class II or Class III asbestos work for which no negative exposure assessment is available.
              (B) Class III asbestos work involving disturbance of TSI or surfacing ACM or PACM.
              (v) Employers must provide employees with:
              (A) A tight-fitting, powered air-purifying respirator or a full facepiece, supplied-air respirator operated in the pressure-demand mode and equipped with either HEPA egress cartridges or an auxiliary positive-pressure, self-contained breathing apparatus (SCBA) whenever the employees are in a regulated area performing Class I asbestos work for which a negative exposure assessment is not available and the exposure assessment indicates that the exposure level will be at or below 1 f/cc as an 8-hour time-weighted average (TWA).
              (B) A full facepiece, supplied-air respirator operated in the pressure-demand mode and equipped with an auxiliary positive-pressure SCBA whenever the employees are in a regulated area performing Class I asbestos work for which a negative exposure assessment is not available and the exposure assessment indicates that the exposure level will be above 1 f/cc as an 8-hour TWA.
              (3) Respirator program. (i) When respiratory protection is used, the employer shall institute a respiratory protection program in accordance with 29 CFR 1910.134(b) through (d) (except paragraph (d)(1)(iii)), and (f) through (m) which covers each employee required by this section to use a respirator.
              (ii) No employee shall be assigned to tasks requiring the use of respirators if, based on his or her most recent examination, an examining physician determines that the employee will be unable to function normally wearing a respirator, or that the safety or health of the employee or of other employees will be impaired by the use of a respirator. Such employees shall be assigned to another job or given the opportunity to transfer to a different position, the duties of which he or she is able to perform with the same employer, in the same geographical area, and with the same seniority, status, and rate of pay and other job benefits he or she had just prior to such transfer, if such a different position is available.
              (i) Protective clothing—(1) General. The employer shall provide and require the use of protective clothing, such as coveralls or similar whole-body clothing, head coverings, gloves, and foot coverings for any employee exposed to airborne concentrations of asbestos that exceed the TWA and/or excursion limit prescribed in paragraph (c) of this section, or for which a required negative exposure assessment is not produced, or for any employee performing Class I operations which involve the removal of over 25 linear or 10 square feet of TSI or surfacing ACM or PACM.
              (2) Laundering. (i) The employer shall ensure that laundering of contaminated clothing is done so as to prevent the release of airborne asbestos in excess of the TWA or excursion limit prescribed in paragraph (c) of this section.
              (ii) Any employer who gives contaminated clothing to another person for laundering shall inform such person of the requirement in paragraph (i)(2)(i) of this section to effectively prevent the release of airborne asbestos in excess of the TWA excursion limit prescribed in paragraph (c) of this section.
              (3) The employer shall ensure that contaminated clothing is transported in sealed impermeable bags, or other closed, impermeable containers, and labeled in accordance with paragraph (k) of this section.
              (4) Inspection of protective clothing. (i) The qualified person shall examine worksuits worn by employees at least once per workshift for rips or tears that may occur during the performance of work.

              (ii) When rips or tears are detected while an employee is working, rips and tears shall be immediately mended, or the worksuit shall be immediately replaced.
              
              (j) Hygiene facilities and practices for employees. (1) Requirements for employees performing Class I asbestos jobs involving over 25 linear or 10 square feet of TSI or surfacing ACM and PACM.
              (i) Decontamination areas. For all Class I jobs involving over 25 linear or 10 square feet of TSI or surfacing ACM or PACM, the employer shall establish a decontamination area that is adjacent and connected to the regulated area for the decontamination of such employees. The decontamination area shall consist of an equipment room, shower area, and clean room in series. The employer shall ensure that employees enter and exit the regulated area through the decontamination area.
              (A) Equipment room. The equipment room shall be supplied with impermeable, labeled bags and containers for the containment and disposal of contaminated protective equipment.
              (B) Shower area. Shower facilities shall be provided which comply with 29 CFR 1910.141(d)(3), unless the employer can demonstrate that they are not feasible. The showers shall be adjacent both to the equipment room and the clean room, unless the employer can demonstrate that this location is not feasible. Where the employer can demonstrate that it is not feasible to locate the shower between the equipment room and the clean room, or where the work is performed outdoors, or when the work involving asbestos exposure takes place on board a ship, the employers shall ensure that employees:
              (1) Remove asbestos contamination from their worksuits in the equipment room using a HEPA vacuum before proceeding to a shower that is not adjacent to the work area; or
              (2) Remove their contaminated worksuits in the equipment room, then don clean worksuits, and proceed to a shower that is not adjacent to the work area.
              (C) Clean change room. The clean room shall be equipped with a locker or appropriate storage container for each employee's use. When the employer can demonstrate that it is not feasible to provide a clean change area adjacent to the work area, or where the work is performed outdoors, or when the work takes place aboard a ship, the employer may permit employees engaged in Class I asbestos jobs to clean their protective clothing with a portable HEPA-equipped vacuum before such employees leave the regulated area. Following showering, such employees however must then change into street clothing in clean change areas provided by the employer which otherwise meet the requirements of this section.
              (ii) Decontamination area entry procedures. The employer shall ensure that employees:
              (A) Enter the decontamination area through the clean room;
              (B) Remove and deposit street clothing within a locker provided for their use; and
              (C) Put on protective clothing and respiratory protection before leaving the clean room.
              (D) Before entering the regulated area, the employer shall ensure that employees pass through the equipment room.
              (iii) Decontamination area exit procedures. The employer shall ensure that:
              (A) Before leaving the regulated area, employees shall remove all gross contamination and debris from their protective clothing.
              (B) Employees shall remove their protective clothing in the equipment room and deposit the clothing in labeled impermeable bags or containers.
              (C) Employees shall not remove their respirators in the equipment room.
              (D) Employees shall shower prior to entering the clean room.
              (E) After showering, employees shall enter the clean room before changing into street clothes.
              (iv) Lunch areas. Whenever food or beverages are consumed at the worksite where employees are performing Class I asbestos work, the employer shall provide lunch areas in which the airborne concentrations of asbestos are below the permissible exposure limit and/or excursion limit.
              (2) Requirements for Class I work involving less than 25 linear or 10 square feet of TSI or surfacing and PACM, and for Class II and Class III asbestos work operations where exposures exceed a PEL or where there is no negative exposure assessment produced before the operation. (i) The employer shall establish an equipment room or area that is adjacent to the regulated area for the decontamination of employees and their equipment which is contaminated with asbestos which shall consist of an area covered by an impermeable drop cloth on the floor/deck or horizontal working surface.
              (ii) The area must be of sufficient size as to accommodate cleaning of equipment and removing personal protective equipment without spreading contamination beyond the area (as determined by visible accumulations).
              (iii) Work clothing must be cleaned with a HEPA vacuum before it is removed.
              (iv) All equipment and surfaces of containers filled with ACM must be cleaned prior to removing them from the equipment room or area.
              (v) The employer shall ensure that employees enter and exit the regulated area through the equipment room or area.
              (3) Requirements for Class IV work. Employers shall ensure that employees performing Class IV work within a regulated area comply with the hygiene practice required of employees performing work which has a higher classification within that regulated area. Otherwise employers of employees cleaning up debris and material which is TSI or surfacing ACM or identified as PACM shall provide decontamination facilities for such employees which are required by paragraph (j)(2) of this section.
              (4) Smoking in work areas. The employer shall ensure that employees do not smoke in work areas where they are occupationally exposed to asbestos because of activities in that work area.
              (k) Communication of hazards. (1) This section applies to the communication of information concerning asbestos hazards in shipyard employment activities to facilitate compliance with this standard. Most asbestos-related shipyard activities involve previously installed building materials. Building/vessel owners often are the only and/or best sources of information concerning them. Therefore, they, along with employers of potentially exposed employees, are assigned specific information conveying and retention duties under this section. Installed Asbestos Containing Building/Vessel Material: Employers and building/vessel owners shall identify TSI and sprayed or troweled on surfacing materials as asbestos-containing unless the employer, by complying with paragraph (k)(5) of this section determines that the material is not asbestos-containing. Asphalt or vinyl flooring/decking material installed in buildings or vessels no later than 1980 must also be considered as asbestos containing unless the employer/owner, pursuant to paragraph (g)(8)(i)(I) of this section, determines it is not asbestos containing. If the employer or building/vessel owner has actual knowledge or should have known, through the exercise of due diligence, that materials other than TSI and sprayed-on or troweled-on surfacing materials are asbestos-containing, they must be treated as such. When communicating information to employees pursuant to this standard, owners and employers shall identify “PACM” as ACM. Additional requirements relating to communication of asbestos work on multi- employer worksites are set out in paragraph (d) of this standard.
              (2) Duties of building/vessel and facility owners. (i) Before work subject to this standard is begun, building/vessel and facility owners shall determine the presence, location, and quantity of ACM and/or PACM at the work site pursuant to paragraph (k)(1) of this section.
              (ii) Building/vessel and/or facility owners shall notify the following persons of the presence, location and quantity of ACM or PACM, at work sites in their buildings/facilities/vessels. Notification either shall be in writing or shall consist of a personal communication between the owner and the person to whom notification must be given or their authorized representatives:
              (A) Prospective employers applying or bidding for work whose employees reasonably can be expected to work in or adjacent to areas containing such material;
              (B) Employees of the owner who will work in or adjacent to areas containing such material:

              (C) On multi-employer worksites, all employers of employees who will be performing work within or adjacent to areas containing such materials;
              (D) Tenants who will occupy areas containing such materials.
              (3) Duties of employers whose employees perform work subject to this standard in or adjacent to areas containing ACM and PACM. Building/vessel and facility owners whose employees perform such work shall comply with these provisions to the extent applicable.
              (i) Before work in areas containing ACM and PACM is begun, employers shall identify the presence, location, and quantity of ACM, and/or PACM therein pursuant to paragraph (k)(1) of this section.
              (ii) Before work under this standard is performed employers of employees who will perform such work shall inform the following persons of the location and quantity of ACM and/or PACM present at the worksite and the precautions to be taken to ensure that airborne asbestos is confined to the area.
              (iii) Within 10 days of the completion of such work, the employer whose employees have performed work subject to this standard, shall inform the building/vessel or facility owner and employers of employees who will be working in the area of the current location and quantity of PACM and/or ACM remaining in the former regulated area and final monitoring results, if any.
              (4) In addition to the above requirements, all employers who discover ACM and/or PACM on a work site shall convey information concerning the presence, location and quantity of such newly discovered ACM and/or PACM to the owner and to other employers of employees working at the work site, within 24 hours of the discovery.
              (5) Criteria to rebut the designation of installed material as PACM. (i) At any time, an employer and/or building/vessel owner may demonstrate, for purposes of this standard, that PACM does not contain asbestos. Building/vessel owners and/or employers are not required to communicate information about the presence of building material for which such a demonstration pursuant to the requirements of paragraph (k)(5)(ii) of this section has been made. However, in all such cases, the information, data and analysis supporting the determination that PACM does not contain asbestos, shall be retained pursuant to paragraph (n) of this section.
              (ii) An employer or owner may demonstrate that PACM does not contain more than 1% asbestos by the following:
              (A) Having completed an inspection conducted pursuant to the requirements of AHERA (40 CFR part 763, subpart E) which demonstrates that the material is not ACM; or
              (B) Performing tests of the material containing PACM which demonstrate that no ACM is present in the material. Such tests shall include analysis of bulk samples collected in the manner described in 40 CFR 763.86. The tests, evaluation and sample collection shall be conducted by an accredited inspector or by a CIH. Analysis of samples shall be performed by persons or laboratories with proficiency demonstrated by current successful participation in a nationally recognized testing program such as the National Voluntary Laboratory Accreditation Program (NVLAP) or the National Institute for Standards and Technology (NIST) or the Round Robin for bulk samples administered by the American Industrial Hygiene Association (AIHA), or an equivalent nationally-recognized round robin testing program.
              (iii) The employer and/or building/vessel owner may demonstrate that flooring material including associated mastic and backing does not contain asbestos, by a determination of an industrial hygienist based upon recognized analytical techniques showing that the material is not ACM.

              (6) At the entrance to mechanical rooms/areas in which employees reasonably can be expected to enter and which contain ACM and/or PACM, the building/vessel owner shall post signs which identify the material which is present, its location, and appropriate work practices which, if followed, will ensure that ACM and/or PACM will not be disturbed. The employer shall ensure, to the extent feasible, that employees who come in contact with these signs can comprehend them. Means to ensure employee comprehension may include the use of foreign languages, pictographs, graphics, and awareness training.
              
              (7) Hazard communication. (i) Labels shall be affixed to all products containing asbestos and to all containers containing such products, including waste containers. Where feasible, installed asbestos products shall contain a visible label.
              (ii) General. The employer shall include asbestos in the program established to comply with the Hazard Communication Standard (HCS) (§ 1910.1200). The employer shall ensure that each employee has access to labels on containers of asbestos and safety data sheets, and is trained in accordance with the provisions of the HCS and paragraph (k)(9) of this section. The employer shall ensure that at least the following hazards are addressed: Cancer and lung effects.
              (iii) Labels. (A) The employer shall ensure that labels of bags or containers of protective clothing and equipment, scrap, waste, and debris containing asbestos fibers bear the following information:
              
              
                DANGER
                CONTAINS ASBESTOS FIBERS
                MAY CAUSE CANCER
                CAUSES DAMAGE TO LUNGS
                DO NOT BREATHE DUST
                AVOID CREATING DUST
              
              
              (B)(1) Prior to June 1, 2015, employers may include the following information on raw materials, mixtures or labels of bags or containers of protective clothing and equipment, scrap, waste, and debris containing asbestos fibers in lieu of the labeling requirements in paragraphs (k)(7)(ii) and (k)(7)(iii)(A) of this section:
              
              
                DANGER
                CONTAINS ASBESTOS FIBERS
                AVOID CREATING DUST
                CANCER AND LUNG DISEASE HAZARD
              
              
              (2) Labels shall also contain a warning statement against breathing asbestos fibers.
              (iv) The provisions for labels required in paragraph (k)(7) of this section do not apply where:
              (A) Asbestos fibers have been modified by a bonding agent, coating, binder, or other material, provided that the manufacturer can demonstrate that, during any reasonably foreseeable use, handling, storage, disposal, processing, or transportation, no airborne concentrations of asbestos fibers in excess of the permissible exposure limit and/or excursion limit will be released, or
              (B) Asbestos is present in a product in concentrations less than 1.0 percent.
              (8) Signs. (i) Warning signs that demarcate the regulated area shall be provided and displayed at each location where a regulated area is required to be established by paragraph (e) of this section. Signs shall be posted at such a distance from such a location that an employee may read the signs and take necessary protective steps before entering the area marked by the signs.

              (ii) The warning signs required by this paragraph (k)(8) shall bear the following legend:
              
              
                DANGER
                ASBESTOS
                MAY CAUSE CANCER
                CAUSES DAMAGE TO LUNGS
                AUTHORIZED PERSONNEL ONLY
              
              

              (iii) In addition, where the use of respirators and protective clothing is required in the regulated area under this section, the warning signs shall include the following:
              
              
                WEAR RESPIRATORY PROTECTION
                AND PROTECTIVE CLOTHING IN THIS AREA
              
              
              (iv) The employer shall ensure that employees working in and contiguous to regulated areas comprehend the warning signs required to be posted by paragraph (k)(8) of this section. Means to ensure employee comprehension may include the use of foreign languages, pictographs, and graphics.

              (v) When a building/vessel owner or employer identifies previously installed PACM and/or ACM, labels or signs shall be affixed or posted so that employees will be notified of what materials contain PACM and/or ACM. The employer shall attach such labels in areas where they will clearly be noticed by employees who are likely to be exposed, such as at the entrance to mechanical room/areas. Signs required by paragraph (k)(6) of this section may be posted in lieu of labels, so long as they contain information required for labeling. The employer shall ensure, to the extent feasible, that employees who come in contact with these signs or labels can comprehend them. Means to ensure employee comprehension may include the use of foreign languages, pictographs, graphics, and awareness training.

              (vi) Prior to June 1, 2016, employers may use the following legend in lieu of that specified in paragraph (k)(8)(ii) of this section:
              
              
                DANGER
                ASBESTOS
                CANCER AND LUNG DISEASE HAZARD
                AUTHORIZED PERSONNEL ONLY
              
              

              (vii) Prior to June 1, 2016, employers may use the following legend in lieu of that specified in paragraph (k)(8)(iii) of this section:
              
              
                RESPIRATORS AND PROTECTIVE CLOTHING ARE REQUIRED IN THIS AREA
              
              
              (9) Employee information and training. (i) The employer shall train each employee who is likely to be exposed in excess of a PEL and each employee who performs Class I through IV asbestos operations in accordance with the requirements of this section. Training shall be provided at no cost to the employee. The employer shall institute a training program and ensure employee participation in the program.
              (ii) Training shall be provided prior to or at the time of initial assignment and at least annually thereafter.
              (iii) Training for Class I operations and for Class II operations that require the use of critical barriers (or equivalent isolation methods) and/or negative pressure enclosures under this section shall be the equivalent in curriculum, training method and length to the EPA Model Accreditation Plan (MAP) asbestos abatement workers training (40 CFR part 763, subpart E, appendix C).
              (iv) Training for other Class II work.
              (A) For work with asbestos containing roofing materials, flooring materials, siding materials, ceiling tiles, or transite panels, training shall include at a minimum all the elements included in paragraph (k)(9)(viii) of this section and in addition, the specific work practices and engineering controls set forth in paragraph (g) of this section which specifically relate to that category. Such course shall include “hands-on” training and shall take at least 8 hours.
              (B) An employee who works with more than one of the categories of material specified in paragraph (k)(9)(iv)(A) of this section shall receive training in the work practices applicable to each category of material that the employee removes and each removal method that the employee uses.
              (C) For Class II operations not involving the categories of material specified in paragraph (k)(9)(iv)(A) of this section, training shall be provided which shall include at a minimum all the elements included in paragraph (k)(9)(viii) of this section and in addition, the specific work practices and engineering controls set forth in paragraph (g) of this section which specifically relate to the category of material being removed, and shall include “hands-on” training in the work practices applicable to each category of material that the employee removes and each removal method that the employee uses.
              (v) Training for Class III employees shall be consistent with EPA requirements for training of local education agency maintenance and custodial staff as set forth at 40 CFR 763.92(a)(2). Such a course shall also include “hands-on” training and shall take at least 16 hours. Exception: For Class III operations for which the competent person determines that the EPA curriculum does not adequately cover the training needed to perform that activity, training shall include as a minimum all the elements included in paragraph (k)(9)(viii) of this section and in addition, the specific work practices and engineering controls set forth in paragraph (g) of this section which specifically relate to that activity, and shall include “hands-on” training in the work practices applicable to each category of material that the employee disturbs.

              (vi) Training for employees performing Class IV operations shall be consistent with EPA requirements for training of local education agency maintenance and custodial staff as set forth at 40 CFR 763.92(a)(1). Such a course shall include available information concerning the locations of thermal system insulation and surfacing ACM/PACM, and asbestos-containing flooring material, or flooring material where the absence of asbestos has not yet been certified; and instruction in the recognition of damage, deterioration, and delamination of asbestos containing building materials. Such a course shall take at least 2 hours.
              (vii) Training for employees who are likely to be exposed in excess of the PEL and who are not otherwise required to be trained under paragraph (k)(9) (iii) through (vi) of this section, shall meet the requirements of paragraph (k)(9)(viii) of this section.
              (viii) The training program shall be conducted in a manner that the employee is able to understand. In addition to the content required by the provisions in paragraphs (k)(9)(iii) through (vi) of this section, the employer shall ensure that each such employee is informed of the following:
              (A) Methods of recognizing asbestos, including the requirement in paragraph (k)(1) of this section to presume that certain building materials contain asbestos;
              (B) The health effects associated with asbestos exposure;
              (C) The relationship between smoking and asbestos in producing lung cancer;
              (D) The nature of operations that could result in exposure to asbestos, the importance of necessary protective controls to minimize exposure including, as applicable, engineering controls, work practices, respirators, housekeeping procedures, hygiene facilities, protective clothing, decontamination procedures, emergency procedures, and waste disposal procedures, and any necessary instruction in the use of these controls and procedures; where Class III and IV work will be or is performed, the contents of EPA 20T-2003, “Managing Asbestos In-Place” July 1990 or its equivalent in content;
              (E) The purpose, proper use, fitting instructions, and limitations of respirators as required by 29 CFR 1910.134;
              (F) The appropriate work practices for performing the asbestos job;
              (G) Medical surveillance program requirements;
              (H) The content of this standard including appendices;
              (I) The names, addresses and phone numbers of public health organizations which provide information, materials and/or conduct programs concerning smoking cessation. The employer may distribute the list of such organizations contained in appendix J to this section, to comply with this requirement; and
              (J) The requirements for posting signs and affixing labels and the meaning of the required legends for such signs and labels.
              (10) Access to training materials. (i) The employer shall make readily available to affected employees without cost, written materials relating to the employee training program, including a copy of this regulation.
              (ii) The employer shall provide to the Assistant Secretary and the Director, upon request, all information and training materials relating to the employee information and training program.
              (iii) The employer shall inform all employees concerning the availability of self-help smoking cessation program material. Upon employee request, the employer shall distribute such material, consisting of NIH Publication No, 89-1647, or equivalent self-help material, which is approved or published by a public health organization listed in appendix J to this section.
              (l) Housekeeping—(1) Vacuuming. Where vacuuming methods are selected, HEPA filtered vacuuming equipment must be used. The equipment shall be used and emptied in a manner that minimizes the reentry of asbestos into the workplace.
              (2) Waste disposal. Asbestos waste, scrap, debris, bags, containers, equipment, and contaminated clothing consigned for disposal shall be collected and disposed of in sealed, labeled, impermeable bags or other closed, labeled, impermeable containers except in roofing operations, where the procedures specified in paragraph (g)(8)(ii) of this section apply.
              (3) Care of asbestos-containing flooring/deck material. (i) All vinyl and asphalt flooring/deck material shall be maintained in accordance with this paragraph unless the building/facility owner demonstrates, pursuant to paragraph (g)(8)(i)(I) of this section that the flooring/deck does not contain asbestos.

              (ii) Sanding of flooring/deck material is prohibited.
              
              (iii) Stripping of finishes shall be conducted using low abrasion pads at speeds lower than 300 rpm and wet methods.
              (iv) Burnishing or dry buffing may be performed only on flooring/deck which has sufficient finish so that the pad cannot contact the flooring/deck material.
              (4) Waste and debris and accompanying dust in an area containing accessible thermal system insulation or surfacing ACM/PACM or visibly deteriorated ACM:
              (i) Shall not be dusted or swept dry, or vacuumed without using a HEPA filter;
              (ii) Shall be promptly cleaned up and disposed of in leak tight containers.
              (m) Medical surveillance—(1) General—(i) Employees covered. (A) The employer shall institute a medical surveillance program for all employees who for a combined total of 30 or more days per year are engaged in Class I, II and III work or are exposed at or above a permissible exposure limit. For purposes of this paragraph, any day in which a worker engages in Class II or Class III operations or a combination thereof on intact material for one hour or less (taking into account the entire time spent on the removal operation, including cleanup) and, while doing so, adheres fully to the work practices specified in this standard, shall not be counted.
              (B) For employees otherwise required by this standard to wear a negative pressure respirator, employers shall ensure employees are physically able to perform the work and use the equipment. This determination shall be made under the supervision of a physician.
              (ii) Examination. (A) The employer shall ensure that all medical examinations and procedures are performed by or under the supervision of a licensed physician, and are provided at no cost to the employee and at a reasonable time and place.
              (B) Persons other than such licensed physicians who administer the pulmonary function testing required by this section shall complete a training course in spirometry sponsored by an appropriate academic or professional institution.
              (2) Medical examinations and consultations—(i) Frequency. The employer shall make available medical examinations and consultations to each employee covered under paragraph (m)(1)(i) of this section on the following schedules:
              (A) Prior to assignment of the employee to an area where negative-pressure respirators are worn;
              (B) When the employee is assigned to an area where exposure to asbestos may be at or above the permissible exposure limit for 30 or more days per year, or engage in Class I, II, or III work for a combined total of 30 or more days per year, a medical examination must be given within 10 working days following the thirtieth day of exposure;
              (C) And at least annually thereafter.
              (D) If the examining physician determines that any of the examinations should be provided more frequently than specified, the employer shall provide such examinations to affected employees at the frequencies specified by the physician.
              (E) Exception: No medical examination is required of any employee if adequate records show that the employee has been examined in accordance with this paragraph within the past 1-year period.
              (ii) Content. Medical examinations made available pursuant to paragraphs (m)(2)(i) (A) through (m)(2)(i) (C) of this section shall include:
              (A) A medical and work history with special emphasis directed to the pulmonary, cardiovascular, and gastrointestinal systems.
              (B) On initial examination, the standardized questionnaire contained in part 1 of appendix D to this section and, on annual examination, the abbreviated standardized questionnaire contained in part 2 of appendix D to this section.

              (C) A physical examination directed to the pulmonary and gastrointestinal systems, including a 14- by 17-inch or other reasonably-sized standard film or digital posterior-anterior chest X-ray to be administered at the discretion of the physician, and pulmonary function tests of forced vital capacity (FVC) and forced expiratory volume at one second (FEV1). Classification of all chest X-rays shall be conducted in accordance with appendix E to this section.
              
              (D) Any other examinations or tests deemed necessary by the examining physician.
              (3) Information provided to the physician. The employer shall provide the following information to the examining physician:
              (i) A copy of this standard and appendices D, E, and I to this section;
              (ii) A description of the affected employee's duties as they relate to the employee's exposure;
              (iii) The employee's representative exposure level or anticipated exposure level;
              (iv) A description of any personal protective and respiratory equipment used or to be used; and
              (v) Information from previous medical examinations of the affected employee that is not otherwise available to the examining physician.
              (4) Physician's written opinion. (i) The employer shall obtain a written opinion from the examining physician. This written opinion shall contain the results of the medical examination and shall include:
              (A) The physician's opinion as to whether the employee has any detected medical conditions that would place the employee at an increased risk of material health impairment from exposure to asbestos;
              (B) Any recommended limitations on the employee or on the use of personal protective equipment such as respirators; and
              (C) A statement that the employee has been informed by the physician of the results of the medical examination and of any medical conditions that may result from asbestos exposure.
              (D) A statement that the employee has been informed by the physician of the increased risk of lung cancer attributable to the combined effect of smoking and asbestos exposure.
              (ii) The employer shall instruct the physician not to reveal in the written opinion given to the employer specific findings or diagnoses unrelated to occupational exposure to asbestos.
              (iii) The employer shall provide a copy of the physician's written opinion to the affected employee within 30 days from its receipt.
              (n) Recordkeeping—(1) Objective data relied on pursuant to paragraph (f) of this section. (i) Where the employer has relied on objective data that demonstrates that products made from or containing asbestos or the activity involving such products or material are not capable of releasing fibers of asbestos in concentrations at or above the permissible exposure limit and/or excursion limit under the expected conditions of processing, use, or handling to satisfy the requirements of paragraph (f) of this section, the employer shall establish and maintain an accurate record of objective data reasonably relied upon in support of the exemption.
              (ii) The record shall include at least the following information:
              (A) The product qualifying for exemption;
              (B) The source of the objective data;
              (C) The testing protocol, results of testing, and/or analysis of the material for the release of asbestos;
              (D) A description of the operation exempted and how the data support the exemption; and
              (E) Other data relevant to the operations, materials, processing, or employee exposures covered by the exemption.
              (iii) The employer shall maintain this record for the duration of the employer's reliance upon such objective data.
              (2) Exposure measurements. (i) The employer shall keep an accurate record of all measurements taken to monitor employee exposure to asbestos as prescribed in paragraph (f) of this section. Note: The employer may utilize the services of qualified organizations such as industry trade associations and employee associations to maintain the records required by this section.
              (ii) This record shall include at least the following information:
              (A) The date of measurement;
              (B) The operation involving exposure to asbestos that is being monitored;
              (C) Sampling and analytical methods used and evidence of their accuracy;
              (D) Number, duration, and results of samples taken;
              (E) Type of protective devices worn, if any; and

              (F) Name and exposure of the employees whose exposures are represented.
              
              (iii) The employer shall maintain this record for at least thirty (30) years, in accordance with 29 CFR 1910.1020.
              (3) Medical surveillance. (i) The employer shall establish and maintain an accurate record for each employee subject to medical surveillance by paragraph (m) of this section, in accordance with 29 CFR 1910.1020.
              (ii) The record shall include at least the following information:
              (A) The name of the employee;
              (B) A copy of the employee's medical examination results, including the medical history, questionnaire responses, results of any tests, and physician's recommendations.
              (C) Physician's written opinions;
              (D) Any employee medical complaints related to exposure to asbestos; and
              (E) A copy of the information provided to the physician as required by paragraph (m) of this section.
              (iii) The employer shall ensure that this record is maintained for the duration of employment plus thirty (30) years, in accordance with 29 CFR 1910.1020.
              (4) Training records. The employer shall maintain all employee training records for one (1) year beyond the last date of employment by that employer.
              (5) Data to rebut PACM. (i) Where the building owner and employer have relied on data to demonstrate that PACM is not asbestos-containing, such data shall be maintained for as long as they are relied upon to rebut the presumption.
              (ii) [Reserved]
              (6) Records of required notification. (i) Where the building/vessel owner has communicated and received information concerning the identity, location and quantity of ACM and PACM, written records of such notifications and their content shall be maintained by the owner for the duration of ownership and shall be transferred to successive owners of such buildings/facilities/vessels.
              (ii) [Reserved]
              (7) Availability. (i) The employer, upon written request, shall make all records required to be maintained by this section available to the Assistant Secretary and the Director for examination and copying.
              (ii) The employer, upon request, shall make any exposure records required by paragraphs (f) and (n) of this section available for examination and copying to affected employees, former employees, designated representatives, and the Assistant Secretary, in accordance with 29 CFR 1910.1020(a) through (e) and (g) through (i).
              (iii) The employer, upon request, shall make employee medical records required by paragraphs (m) and (n) of this section available for examination and copying to the subject employee, anyone having the specific written consent of the subject employee, and the Assistant Secretary, in accordance with 29 CFR 1910.1020.
              (8) Transfer of records. The employer shall comply with the requirements concerning transfer of records set forth in 29 CFR 1910.1020(h).
              (o) Qualified person—(1) General. On all shipyard worksites covered by this standard, the employer shall designate a qualified person, having the qualifications and authority for ensuring worker safety and health required by subpart C, General Safety and Health Provisions for Construction (29 CFR 1926.20 through 1926.32).
              (2) Required inspections by the qualified person. § 1926.20(b)(2) which requires health and safety prevention programs to provide for frequent and regular inspections of the job sites, materials, and equipment to be made by qualified persons, is incorporated.
              (3) Additional inspections. In addition, the qualified person shall make frequent and regular inspections of the job sites, in order to perform the duties set out in paragraph (o)(3)(i) of this section. For Class I jobs, on-site inspections shall be made at least once during each work shift, and at any time at employee request. For Class II, III and IV jobs, on-site inspections shall be made at intervals sufficient to assess whether conditions have changed, and at any reasonable time at employee request.

              (i) On all worksites where employees are engaged in Class I or II asbestos work, the qualified person designated in accordance with paragraph (e)(6) of this section shall perform or supervise the following duties, as applicable:
              (A) Set up the regulated area, enclosure, or other containment;
              (B) Ensure (by on-site inspection) the integrity of the enclosure or containment;
              (C) Set up procedures to control entry to and exit from the enclosure and/or area;
              (D) Supervise all employee exposure monitoring required by this section and ensure that it is conducted as required by paragraph (f) of this section;
              (E) Ensure that employees working within the enclosure and/or using glove bags wear respirators and protective clothing as required by paragraphs (h) and (i) of this section;
              (F) Ensure through on-site supervision, that employees set up, use, and remove engineering controls, use work practices and personal protective equipment in compliance with all requirements;
              (G) Ensure that employees use the hygiene facilities and observe the decontamination procedures specified in paragraph (j) of this section;
              (H) Ensure that through on-site inspection, engineering controls are functioning properly and employees are using proper work practices; and
              (I) Ensure that notification requirements in paragraph (k) of this section are met.
              (4) Training for the competent person. (i) For Class I and II asbestos work the qualified person shall be trained in all aspects of asbestos removal and handling, including: Abatement, installation, removal and handling; the contents of this standard; the identification of asbestos; removal procedures, where appropriate; and other practices for reducing the hazard. Such training shall be obtained in a comprehensive course for supervisors, that meets the criteria of EPA's Model Accreditation Plan (40 CFR part 763, subpart E, appendix C), such as a course conducted by an EPA-approved or state-approved training provider, certified by EPA or a state, or a course equivalent in stringency, content, and length.
              (ii) For Class III and IV asbestos work, the qualified person shall be trained in aspects of asbestos handling appropriate for the nature of the work, to include procedures for setting up glove bags and mini-enclosures, practices for reducing asbestos exposures, use of wet methods, the contents of this standard, and the identification of asbestos. Such training shall include successful completion of a course that is consistent with EPA requirements for training of local education agency maintenance and custodial staff as set forth at 40 CFR 763.92(a)(2), or its equivalent in stringency, content, and length. Qualified persons for Class III and Class IV work may also be trained pursuant to the requirements of paragraph (o)(4)(i) of this section.
              (p) Appendices. (1) Appendices A, C, D, and E to this section are incorporated as part of this section and the contents of these appendices are mandatory.
              (2) Appendices B, F, H, I, J, and K to this section are informational and are not intended to create any additional obligations not otherwise imposed or to detract from any existing obligations.
              
                Appendix A to § 1915.1001—OSHA Reference Method (Mandatory)
                This mandatory appendix specifies the procedure for analyzing air samples for asbestos, and specifies quality control procedures that must be implemented by laboratories performing the analysis. The sampling and analytical methods described below represent the elements of the available monitoring methods (such as appendix B to this section, the most current version of the OSHA method ID-160, or the most current version of the NIOSH Method 7400) which OSHA considers to be essential to achieve adequate employee exposure monitoring while allowing employers to use methods that are already established within their organizations. All employers who are required to conduct air monitoring under paragraph (f) of this section are required to utilize analytical laboratories that use this procedure, or an equivalent method, for collecting and analyzing samples.
                Sampling and Analytical Procedure
                1. The sampling medium for air samples shall be mixed cellulose ester filter membranes. These shall be designated by the manufacturer as suitable for asbestos counting. See below for rejection of blanks.

                2. The preferred collection device shall be the 25-mm diameter cassette with an open-faced 50-mm extension cowl. The 37-mm cassette may be used if necessary but only if written justification for the need to use the 37-mm filter cassette accompanies the sample results in the employee's exposure monitoring record. Other cassettes such as the Bell-mouth may be used within the limits of their validation. Do not reuse or reload cassettes for asbestos sample collection.
                3. An air flow rate between 0.5 liter/min and 5 liters/min shall be selected for the 25-mm cassette. If the 37-mm cassette is used, an air flow rate between 1 liter/min and 5 liters/min shall be selected.
                4. Where possible, a sufficient air volume for each air sample shall be collected to yield between 100 and 1,300 fibers per square millimeter on the membrane filter. If a filter darkens in appearance or if loose dust is seen on the filter, a second sample shall be started.
                5. Ship the samples in a rigid container with sufficient packing material to prevent dislodging the collected fibers. Packing material that has a high electrostatic charge on its surface (e.g., expanded polystyrene) cannot be used because such material can cause loss of fibers to the sides of the cassette.
                6. Calibrate each personal sampling pump before and after use with a representative filter cassette installed between the pump and the calibration devices.
                7. Personal samples shall be taken in the “breathing zone” of the employee (i.e., attached to or near the collar or lapel near the worker's face).
                8. Fiber counts shall be made by positive phase contrast using a microscope with an 8 to 10× eyepiece and a 40 to 45× objective for a total magnification of approximately 400× and a numerical aperture of 0.65 to 0.75. The microscope shall also be fitted with a green or blue filter.
                9. The microscope shall be fitted with a Walton-Beckett eyepiece graticule calibrated for a field diameter of 100 micrometers (±2 micrometers).
                10. The phase-shift detection limit of the microscope shall be about 3 degrees measured using the HSE phase shift test slide as outlined below.
                a. Place the test slide on the microscope stage and center it under the phase objective.
                b. Bring the blocks of grooved lines into focus.
                
                
                  Note:
                  The slide consists of seven sets of grooved lines (ca. 20 grooves to each block) in descending order of visibility from sets 1 to 7, seven being the least visible. The requirements for asbestos, tremolite, anthophyllite, and actinolite counting are that the microscope optics must resolve the grooved lines in set 3 completely, although they may appear somewhat faint, and that the grooved lines in sets 6 and 7 must be invisible. Sets 4 and 5 must be at least partially visible but may vary slightly in visibility between microscopes. A microscope that fails to meet these requirements has either too low or too high a resolution to be used for asbestos, tremolite, anthophyllite, and actinolite counting.
                
                
                c. If the image deteriorates, clean and adjust the microscope optics. If the problem persists, consult the microscope manufacturer.
                11. Each set of samples taken will include 10% field blanks or a minimum of 2 field blanks. These blanks must come from the same lot as the filters used for sample collection. The field blank results shall be averaged and subtracted from the analytical results before reporting. A set consists of any sample or group of samples for which an evaluation for this standard must be made. Any samples represented by a field blank having a fiber count in excess of the detection limit of the method being used shall be rejected.
                12. The samples shall be mounted by the acetone/triacetin method or a method with an equivalent index of refraction and similar clarity.
                13. Observe the following counting rules.
                a. Count only fibers equal to or longer than 5 micrometers. Measure the length of curved fibers along the curve.
                b. In the absence of other information, count all particles as asbestos that have a length-to-width ratio (aspect ratio) of 3 to 1 or greater.
                c. Fibers lying entirely within the boundary of the Walton-Beckett graticule field shall receive a count of 1. Fibers crossing the boundary once, having one end within the circle, shall receive the count of one half (1/2). Do not count any fiber that crosses the graticule boundary more than once. Reject and do not count any other fibers even though they may be visible outside the graticule area.
                d. Count bundles of fibers as one fiber unless individual fibers can be identified by observing both ends of an individual fiber.
                e. Count enough graticule fields to yield 100 fibers. Count a minimum of 20 fields; stop counting at 100 fields regardless of fiber count.
                14. Blind recounts shall be conducted at the rate of 10 percent.
                Quality Control Procedures

                1. Intra-laboratory program. Each laboratory and/or each company with more than one microscopist counting slides shall establish a statistically designed quality assurance program involving blind recounts and comparisons between microscopists to monitor the variability of counting by each microscopist and between microscopists. In a company with more than one laboratory, the program shall include all laboratories and shall also evaluate the laboratory-to-laboratory variability.
                
                2. a. Interlaboratory program. Each laboratory analyzing asbestos, tremolite, anthophyllite, and actinolite samples for compliance determination shall implement an interlaboratory quality assurance program that as a minimum includes participation of at least two other independent laboratories. Each laboratory shall participate in round robin testing at least once every 6 months with at least all the other laboratories in its interlaboratory quality assurance group. Each laboratory shall submit slides typical of its own work load for use in this program. The round robin shall be designed and results analyzed using appropriate statistical methodology.
                b. All laboratories should participate in a national sample testing scheme such as the Proficiency Analytical Testing Program (PAT), the Asbestos Registry sponsored by the American Industrial Hygiene Association (AIHA).
                3. All individuals performing asbestos, tremolite, anthophyllite, and actinolite analysis must have taken the NIOSH course for sampling and evaluating airborne asbestos, tremolite, anthophyllite, and actinolite dust or an equivalent course.
                4. When the use of different microscopes contributes to differences between counters and laboratories, the effect of the different microscope shall be evaluated and the microscope shall be replaced, as necessary.
                5. Current results of these quality assurance programs shall be posted in each laboratory to keep the microscopists informed.
              
              
                Appendix B to § 1915.1001—Detailed Procedures for Asbestos Sampling and Analysis (Non-mandatory)
                
                  
                    Matrix:
                    Air
                  
                  
                    OSHA Permissible Exposure Limits:
                  
                  
                    Time Weighted Average
                    0.1 fiber/cc
                  
                  
                    Excursion Level (30 minutes)
                    1.0 fiber/cc
                  
                  
                    Collection Procedure:
                  
                  
                    A known volume of air is drawn through a 25-mm diameter cassette containing a mixed-cellulose ester filter. The cassette must be equipped with an electrically conductive 50-mm extension cowl. The sampling time and rate are chosen to give a fiber density of between 100 to 1,300 fibers/mm2 on the filter.
                  
                  
                    Recommended Sampling Rate
                    0.5 to 5.0 liters/minute (L/min)
                  
                  
                    Recommended Air Volumes:
                  
                  
                    Minimum
                    25 L
                  
                  
                    Maximum
                    2,400 L
                  
                
                Analytical Procedure: A portion of the sample filter is cleared and prepared for asbestos fiber counting by Phase Contrast Microscopy (PCM) at 400X.
                Commercial manufacturers and products mentioned in this method are for descriptive use only and do not constitute endorsements by USDOL-OSHA. Similar products from other sources can be substituted.
                1. Introduction

                This method describes the collection of airborne asbestos fibers using calibrated sampling pumps with mixed-cellulose ester (MCE) filters and analysis by phase contrast microscopy (PCM). Some terms used are unique to this method and are defined below: Asbestos: A term for naturally occurring fibrous minerals. Asbestos includes chrysotile, crocidolite, amosite (cummingtonite-grunerite asbestos), tremolite asbestos, actinolite asbestos, anthophyllite asbestos, and any of these minerals that have been chemically treated and/or altered. The precise chemical formulation of each species will vary with the location from which it was mined. Nominal compositions are listed:
                
                  
                    Chrysotile
                    Mg3Si2O5(OH)4
                    
                  
                  
                    Crocidolite
                    Na2Fe32 + Fe23 + Si8O22(OH)2
                  
                  
                    Amosite
                    (Mg,Fe)7Si8O22(OH)2
                    
                  
                  
                    Tremolite-actinolite
                    Ca2(Mg,Fe)5Si8O22(OH)2
                    
                  
                  
                    Anthophyllite
                    (Mg,Fe)7Si8O22(OH)2
                    
                  
                
                
                  Asbestos Fiber: A fiber of asbestos which meets the criteria specified below for a fiber.
                
                  Aspect Ratio: The ratio of the length of a fiber to it's diameter (e.g. 3:1, 5:1 aspect ratios).
                
                  Cleavage Fragments: Mineral particles formed by comminution of minerals, especially those characterized by parallel sides and a moderate aspect ratio (usually less than 20:1).
                
                  Detection Limit: The number of fibers necessary to be 95% certain that the result is greater than zero.
                
                  Differential Counting: The term applied to the practice of excluding certain kinds of fibers from the fiber count because they do not appear to be asbestos.
                
                  Fiber: A particle that is 5 µm or longer, with a length-to-width ratio of 3 to 1 or longer.
                
                  Field: The area within the graticule circle that is superimposed on the microscope image.
                
                  Set: The samples which are taken, submitted to the laboratory, analyzed, and for which, interim or final result reports are generated.
                
                  Tremolite, Anthophyllite, and Actinolite: The non-asbestos form of these minerals which meet the definition of a fiber. It includes any of these minerals that have been chemically treated and/or altered.
                
                  Walton-Beckett Graticule: An eyepiece graticule specifically designed for asbestos fiber counting. It consists of a circle with a projected diameter of 100 ±2 µm (area of about 0.00785 mm2) with a crosshair having tic-marks at 3-µm intervals in one direction and 5-µm in the orthogonal direction. There are marks around the periphery of the circle to demonstrate the proper sizes and shapes of fibers. This design is reproduced in figure 1. The disk is placed in one of the microscope eyepieces so that the design is superimposed on the field of view.
                1.1. History
                Early surveys to determine asbestos exposures were conducted using impinger counts of total dust with the counts expressed as million particles per cubic foot. The British Asbestos Research Council recommended filter membrane counting in 1969. In July 1969, the Bureau of Occupational Safety and Health published a filter membrane method for counting asbestos fibers in the United States. This method was refined by NIOSH and published as P & CAM 239. On May 29, 1971, OSHA specified filter membrane sampling with phase contrast counting for evaluation of asbestos exposures at work sites in the United States. The use of this technique was again required by OSHA in 1986. Phase contrast microscopy has continued to be the method of choice for the measurement of occupational exposure to asbestos.
                1.2. Principle
                Air is drawn through a MCE filter to capture airborne asbestos fibers. A wedge shaped portion of the filter is removed, placed on a glass microscope slide and made transparent. A measured area (field) is viewed by PCM. All the fibers meeting defined criteria for asbestos are counted and considered a measure of the airborne asbestos concentration.
                1.3. Advantages and Disadvantages
                There are four main advantages of PCM over other methods:
                (1) The technique is specific for fibers. Phase contrast is a fiber counting technique which excludes non-fibrous particles from the analysis.
                (2) The technique is inexpensive and does not require specialized knowledge to carry out the analysis for total fiber counts.
                (3) The analysis is quick and can be performed on-site for rapid determination of air concentrations of asbestos fibers.
                (4) The technique has continuity with historical epidemiological studies so that estimates of expected disease can be inferred from long-term determinations of asbestos exposures.
                The main disadvantage of PCM is that it does not positively identify asbestos fibers. Other fibers which are not asbestos may be included in the count unless differential counting is performed. This requires a great deal of experience to adequately differentiate asbestos from non-asbestos fibers. Positive identification of asbestos must be performed by polarized light or electron microscopy techniques. A further disadvantage of PCM is that the smallest visible fibers are about 0.2 µm in diameter while the finest asbestos fibers may be as small as 0.02 µm in diameter. For some exposures, substantially more fibers may be present than are actually counted.
                1.4. Workplace Exposure
                Asbestos is used by the construction industry in such products as shingles, floor tiles, asbestos cement, roofing felts, insulation and acoustical products. Non-construction uses include brakes, clutch facings, paper, paints, plastics, and fabrics. One of the most significant exposures in the workplace is the removal and encapsulation of asbestos in schools, public buildings, and homes. Many workers have the potential to be exposed to asbestos during these operations.
                About 95% of the asbestos in commercial use in the United States is chrysotile. Crocidolite and amosite make up most of the remainder. Anthophyllite and tremolite or actinolite are likely to be encountered as contaminants in various industrial products.
                1.5. Physical Properties
                Asbestos fiber possesses a high tensile strength along its axis, is chemically inert, non-combustible, and heat resistant. It has a high electrical resistance and good sound absorbing properties. It can be weaved into cables, fabrics or other textiles, and also matted into asbestos papers, felts, or mats.
                2. Range and Detection Limit
                2.1. The ideal counting range on the filter is 100 to 1,300 fibers/mm2. With a Walton-Beckett graticule this range is equivalent to 0.8 to 10 fibers/field. Using NIOSH counting statistics, a count of 0.8 fibers/field would give an approximate coefficient of variation (CV) of 0.13.

                2.2. The detection limit for this method is 4.0 fibers per 100 fields or 5.5 fibers/mm2. This was determined using an equation to estimate the maximum CV possible at a specific concentration (95% confidence) and a Lower Control Limit of zero. The CV value was then used to determine a corresponding concentration from historical CV vs fiber relationships. As an example:
                
                Lower Control Limit (95% Confidence) = AC—1.645(CV)(AC)
                
                Where:
                
                AC = Estimate of the airborne fiber concentration (fibers/cc) Setting the Lower Control Limit = 0 and solving for CV:
                0 = AC—1.645(CV)(AC)
                CV = 0.61
                
                This value was compared with CV vs. count curves. The count at which CV = 0.61 for Leidel-Busch counting statistics (8.9.) or for an OSHA Salt Lake Technical Center (OSHA-SLTC) CV curve (see appendix A for further information) was 4.4 fibers or 3.9 fibers per 100 fields, respectively. Although a lower detection limit of 4 fibers per 100 fields is supported by the OSHA-SLTC data, both data sets support the 4.5 fibers per 100 fields value.
                3. Method Performance—Precision and Accuracy
                Precision is dependent upon the total number of fibers counted and the uniformity of the fiber distribution on the filter. A general rule is to count at least 20 and not more than 100 fields. The count is discontinued when 100 fibers are counted, provided that 20 fields have already been counted. Counting more than 100 fibers results in only a small gain in precision. As the total count drops below 10 fibers, an accelerated loss of precision is noted.
                At this time, there is no known method to determine the absolute accuracy of the asbestos analysis. Results of samples prepared through the Proficiency Analytical Testing (PAT) Program and analyzed by the OSHA-SLTC showed no significant bias when compared to PAT reference values. The PAT samples were analyzed from 1987 to 1989 (N = 36) and the concentration range was from 120 to 1,300 fibers/mm2.
                4. Interferences
                Fibrous substances, if present, may interfere with asbestos analysis.
                Some common fibers are:
                
                fiberglass
                anhydrate
                plant fibers
                perlite veins
                gypsum
                some synthetic fibers
                membrane structures
                sponge spicules
                diatoms
                microorganism
                wollastonite
                
                The use of electron microscopy or optical tests such as polarized light, and dispersion staining may be used to differentiate these materials from asbestos when necessary.
                5. Sampling
                5.1. Equipment
                
                  5.1.1. Sample assembly (The assembly is shown in figure 3). Conductive filter holder consisting of a 25-mm diameter, 3-piece cassette having a 50-mm long electrically conductive extension cowl. Backup pad, 25-mm, cellulose. Membrane filter, mixed-cellulose ester (MCE), 25-mm, plain, white, 0.4 to 1.2-µm pore size.
                
                
                  Notes:
                  (a) DO NOT RE-USE CASSETTES.
                  (b) Fully conductive cassettes are required to reduce fiber loss to the sides of the cassette due to electrostatic attraction.
                  (c) Purchase filters which have been selected by the manufacturer for asbestos counting or analyze representative filters for fiber background before use. Discard the filter lot if more than 4 fibers/100 fields are found.
                  (d) To decrease the possibility of contamination, the sampling system (filter-backup pad-cassette) for asbestos is usually preassembled by the manufacturer.
                  (e) Other cassettes, such as the Bell-mouth, may be used within the limits of their validation.
                
                
                
                  5.1.2. Gel bands for sealing cassettes.
                
                  5.1.3. Sampling pump.
                Each pump must be a battery operated, self-contained unit small enough to be placed on the monitored employee and not interfere with the work being performed. The pump must be capable of sampling at the collection rate for the required sampling time.
                
                  5.1.4. Flexible tubing, 6-mm bore.
                
                  5.1.5. Pump calibration.
                Stopwatch and bubble tube/burette or electronic meter.
                5.2. Sampling Procedure
                
                  5.2.1. Seal the point where the base and cowl of each cassette meet with a gel band or tape.
                
                  5.2.2. Charge the pumps completely before beginning.
                
                  5.2.3. Connect each pump to a calibration cassette with an appropriate length of 6-mm bore plastic tubing. Do not use luer connectors—the type of cassette specified above has built-in adapters.
                
                  5.2.4. Select an appropriate flow rate for the situation being monitored. The sampling flow rate must be between 0.5 and 5.0 L/min for personal sampling and is commonly set between 1 and 2 L/min. Always choose a flow rate that will not produce overloaded filters.
                
                  5.2.5. Calibrate each sampling pump before and after sampling with a calibration cassette in-line (Note: This calibration cassette should be from the same lot of cassettes used for sampling). Use a primary standard (e.g. bubble burette) to calibrate each pump. If possible, calibrate at the sampling site.
                
                
                  Note:
                  If sampling site calibration is not possible, environmental influences may affect the flow rate. The extent is dependent on the type of pump used. Consult with the pump manufacturer to determine dependence on environmental influences. If the pump is affected by temperature and pressure changes, correct the flow rate by using the formula shown in the section “Sampling Pump Flow Rate Corrections” at the end of this appendix.
                
                
                
                  5.2.6. Connect each pump to the base of each sampling cassette with flexible tubing. Remove the end cap of each cassette and take each air sample open face. Assure that each sample cassette is held open side down in the employee's breathing zone during sampling. The distance from the nose/mouth of the employee to the cassette should be about 10 cm. Secure the cassette on the collar or lapel of the employee using spring clips or other similar devices.
                
                  5.2.7. A suggested minimum air volume when sampling to determine TWA compliance is 25 L. For Excursion Limit (30 min sampling time) evaluations, a minimum air volume of 48 L is recommended.
                
                  5.2.8. The most significant problem when sampling for asbestos is overloading the filter with non-asbestos dust. Suggested maximum air sample volumes for specific environments are:
                
                  
                    Environment
                    Air vol. (L)
                  
                  
                    Asbestos removal operations (visible dust)
                    100
                  
                  
                    Asbestos removal operations (little dust)
                    240
                  
                  
                    Office environments
                    400 to 2,400
                  
                
                
                  Caution: Do not overload the filter with dust. High levels of non-fibrous dust particles may obscure fibers on the filter and lower the count or make counting impossible. If more than about 25 to 30% of the field area is obscured with dust, the result may be biased low. Smaller air volumes may be necessary when there is excessive non-asbestos dust in the air.
                While sampling, observe the filter with a small flashlight. If there is a visible layer of dust on the filter, stop sampling, remove and seal the cassette, and replace with a new sampling assembly. The total dust loading should not exceed 1 mg.
                
                  5.2.9. Blank samples are used to determine if any contamination has occurred during sample handling. Prepare two blanks for the first 1 to 20 samples. For sets containing greater than 20 samples, prepare blanks as 10% of the samples. Handle blank samples in the same manner as air samples with one exception: Do not draw any air through the blank samples. Open the blank cassette in the place where the sample cassettes are mounted on the employee. Hold it open for about 30 seconds. Close and seal the cassette appropriately. Store blanks for shipment with the sample cassettes.
                
                  5.2.10. Immediately after sampling, close and seal each cassette with the base and plastic plugs. Do not touch or puncture the filter membrane as this will invalidate the analysis.
                
                  5.2.11 Attach and secure a sample seal around each sample cassette in such a way as to assure that the end cap and base plugs cannot be removed without destroying the seal. Tape the ends of the seal together since the seal is not long enough to be wrapped end-to-end. Also wrap tape around the cassette at each joint to keep the seal secure.
                5.3. Sample Shipment
                
                  5.3.1. Send the samples to the laboratory with paperwork requesting asbestos analysis. List any known fibrous interferences present during sampling on the paperwork. Also, note the workplace operation(s) sampled.
                
                  5.3.2. Secure and handle the samples in such that they will not rattle during shipment nor be exposed to static electricity. Do not ship samples in expanded polystyrene peanuts, vermiculite, paper shreds, or excelsior. Tape sample cassettes to sheet bubbles and place in a container that will cushion the samples in such a manner that they will not rattle.
                
                  5.3.3. To avoid the possibility of sample contamination, always ship bulk samples in separate mailing containers.
                6. Analysis
                6.1. Safety Precautions
                
                  6.1.1. Acetone is extremely flammable and precautions must be taken not to ignite it. Avoid using large containers or quantities of acetone. Transfer the solvent in a ventilated laboratory hood. Do not use acetone near any open flame. For generation of acetone vapor, use a spark free heat source.
                
                  6.1.2. Any asbestos spills should be cleaned up immediately to prevent dispersal of fibers. Prudence should be exercised to avoid contamination of laboratory facilities or exposure of personnel to asbestos. Asbestos spills should be cleaned up with wet methods and/or a High Efficiency Particulate-Air (HEPA) filtered vacuum.
                
                  Caution: Do not use a vacuum without a HEPA filter—It will disperse fine asbestos fibers in the air.
                6.2. Equipment
                
                  6.2.1. Phase contrast microscope with binocular or trinocular head.
                
                  6.2.2. Widefield or Huygenian 10X eyepieces (NOTE: The eyepiece containing the graticule must be a focusing eyepiece. Use a 40X phase objective with a numerical aperture of 0.65 to 0.75).
                
                  6.2.3. Kohler illumination (if possible) with green or blue filter.
                
                  6.2.4. Walton-Beckett Graticule, type G-22 with 100 ±2 µm projected diameter.
                
                  6.2.5. Mechanical stage. A rotating mechanical stage is convenient for use with polarized light.
                
                  6.2.6. Phase telescope.
                
                  6.2.7. Stage micrometer with 0.01-mm subdivisions.
                
                  6.2.8. Phase-shift test slide, mark II (Available from PTR optics Ltd., and also McCrone).
                
                  6.2.9. Precleaned glass slides, 25 mm × 75 mm. One end can be frosted for convenience in writing sample numbers, etc., or paste-on labels can be used.
                
                  6.2.10. Cover glass #11/2.
                
                  6.2.11. Scalpel (#10, curved blade).
                
                  6.2.12. Fine tipped forceps.
                
                  6.2.13. Aluminum block for clearing filter (see appendix D and figure 4).
                
                  6.2.14. Automatic adjustable pipette, 100- to 500-µL.
                
                  6.2.15. Micropipette, 5 µL.
                6.3. Reagents
                
                  6.3.1. Acetone (HPLC grade).
                
                  6.3.2. Triacetin (glycerol triacetate).
                
                  6.3.3. Lacquer or nail polish.
                6.4. Standard Preparation
                A way to prepare standard asbestos samples of known concentration has not been developed. It is possible to prepare replicate samples of nearly equal concentration. This has been performed through the PAT program. These asbestos samples are distributed by the AIHA to participating laboratories.
                Since only about one-fourth of a 25-mm sample membrane is required for an asbestos count, any PAT sample can serve as a “standard” for replicate counting.
                6.5. Sample Mounting
                
                
                  Note:
                  See Safety Precautions in Section 6.1. before proceeding. The objective is to produce samples with a smooth (non-grainy) background in a medium with a refractive index of approximately 1.46. The technique below collapses the filter for easier focusing and produces permanent mounts which are useful for quality control and interlaboratory comparison.
                
                
                An aluminum block or similar device is required for sample preparation.
                
                  6.5.1. Heat the aluminum block to about 70 °C. The hot block should not be used on any surface that can be damaged by either the heat or from exposure to acetone.
                
                  6.5.2. Ensure that the glass slides and cover glasses are free of dust and fibers.
                
                  6.5.3. Remove the top plug to prevent a vacuum when the cassette is opened. Clean the outside of the cassette if necessary. Cut the seal and/or tape on the cassette with a razor blade. Very carefully separate the base from the extension cowl, leaving the filter and backup pad in the base.
                
                  6.5.4. With a rocking motion cut a triangular wedge from the filter using the scalpel. This wedge should be one-sixth to one-fourth of the filter. Grasp the filter wedge with the forceps on the perimeter of the filter which was clamped between the cassette pieces. DO NOT TOUCH the filter with your finger. Place the filter on the glass slide sample side up. Static electricity will usually keep the filter on the slide until it is cleared.
                
                  6.5.5. Place the tip of the micropipette containing about 200 µL acetone into the aluminum block. Insert the glass slide into the receiving slot in the aluminum block. Inject the acetone into the block with slow, steady pressure on the plunger while holding the pipette firmly in place. Wait 3 to 5 seconds for the filter to clear, then remove the pipette and slide from the aluminum block.
                
                  6.5.6. Immediately (less than 30 seconds) place 2.5 to 3.5 µL of triacetin on the filter (Note: Waiting longer than 30 seconds will result in increased index of refraction and decreased contrast between the fibers and the preparation. This may also lead to separation of the cover slip from the slide).
                
                  6.5.7. Lower a cover slip gently onto the filter at a slight angle to reduce the possibility of forming air bubbles. If more than 30 seconds have elapsed between acetone exposure and triacetin application, glue the edges of the cover slip to the slide with lacquer or nail polish.
                
                  6.5.8. If clearing is slow, warm the slide for 15 min on a hot plate having a surface temperature of about 50 °C to hasten clearing. The top of the hot block can be used if the slide is not heated too long.
                
                  6.5.9. Counting may proceed immediately after clearing and mounting are completed.
                6.6. Sample Analysis
                Completely align the microscope according to the manufacturer's instructions. Then, align the microscope using the following general alignment routine at the beginning of every counting session and more often if necessary.
                6.6.1. Alignment
                (1) Clean all optical surfaces. Even a small amount of dirt can significantly degrade the image.
                (2) Rough focus the objective on a sample.
                (3) Close down the field iris so that it is visible in the field of view. Focus the image of the iris with the condenser focus. Center the image of the iris in the field of view.

                (4) Install the phase telescope and focus on the phase rings. Critically center the rings. Misalignment of the rings results in astigmatism which will degrade the image.
                (5) Place the phase-shift test slide on the microscope stage and focus on the lines. The analyst must see line set 3 and should see at least parts of 4 and 5 but, not see line set 6 or 6. A microscope/microscopist combination which does not pass this test may not be used.
                6.6.2. Counting Fibers
                (1) Place the prepared sample slide on the mechanical stage of the microscope. Position the center of the wedge under the objective lens and focus upon the sample.
                (2) Start counting from one end of the wedge and progress along a radial line to the other end (count in either direction from perimeter to wedge tip). Select fields randomly, without looking into the eyepieces, by slightly advancing the slide in one direction with the mechanical stage control.
                (3) Continually scan over a range of focal planes (generally the upper 10 to 15 µm of the filter surface) with the fine focus control during each field count. Spend at least 5 to 15 seconds per field.
                (4) Most samples will contain asbestos fibers with fiber diameters less than 1 µm. Look carefully for faint fiber images. The small diameter fibers will be very hard to see. However, they are an important contribution to the total count.
                (5) Count only fibers equal to or longer than 5 µm. Measure the length of curved fibers along the curve.
                (6) Count fibers which have a length to width ratio of 3:1 or greater.
                (7) Count all the fibers in at least 20 fields. Continue counting until either 100 fibers are counted or 100 fields have been viewed; whichever occurs first. Count all the fibers in the final field.
                (8) Fibers lying entirely within the boundary of the Walton-Beckett graticule field shall receive a count of 1. Fibers crossing the boundary once, having one end within the circle shall receive a count of 1/2. Do not count any fiber that crosses the graticule boundary more than once. Reject and do not count any other fibers even though they may be visible outside the graticule area. If a fiber touches the circle, it is considered to cross the line.
                (9) Count bundles of fibers as one fiber unless individual fibers can be clearly identified and each individual fiber is clearly not connected to another counted fiber. See figure 1 for counting conventions.
                (10) Record the number of fibers in each field in a consistent way such that filter non-uniformity can be assessed.
                (11) Regularly check phase ring alignment.
                (12) When an agglomerate (mass of material) covers more than 25% of the field of view, reject the field and select another. Do not include it in the number of fields counted.
                (13) Perform a “blind recount” of 1 in every 10 filter wedges (slides). Re-label the slides using a person other than the original counter.
                6.7. Fiber Identification
                As previously mentioned in Section 1.3., PCM does not provide positive confirmation of asbestos fibers. Alternate differential counting techniques should be used if discrimination is desirable. Differential counting may include primary discrimination based on morphology, polarized light analysis of fibers, or modification of PCM data by Scanning Electron or Transmission Electron Microscopy.
                A great deal of experience is required to routinely and correctly perform differential counting. It is discouraged unless it is legally necessary. Then, only if a fiber is obviously not asbestos should it be excluded from the count. Further discussion of this technique can be found in reference 8.10.
                If there is a question whether a fiber is asbestos or not, follow the rule:
                “WHEN IN DOUBT, COUNT.”
                6.8. Analytical Recommendations—Quality Control System
                
                  6.8.1. All individuals performing asbestos analysis must have taken the NIOSH course for sampling and evaluating airborne asbestos or an equivalent course.
                
                  6.8.2. Each laboratory engaged in asbestos counting shall set up a slide trading arrangement with at least two other laboratories in order to compare performance and eliminate inbreeding of error. The slide exchange occurs at least semiannually. The round robin results shall be posted where all analysts can view individual analyst's results.
                
                  6.8.3. Each laboratory engaged in asbestos counting shall participate in the Proficiency Analytical Testing Program, the Asbestos Analyst Registry or equivalent.
                
                  6.8.4. Each analyst shall select and count prepared slides from a “slide bank”. These are quality assurance counts. The slide bank shall be prepared using uniformly distributed samples taken from the workload. Fiber densities should cover the entire range routinely analyzed by the laboratory. These slides are counted blind by all counters to establish an original standard deviation. This historical distribution is compared with the quality assurance counts. A counter must have 95% of all quality control samples counted within three standard deviations of the historical mean. This count is then integrated into a new historical mean and standard deviation for the slide.
                
                The analyses done by the counters to establish the slide bank may be used for an interim quality control program if the data are treated in a proper statistical fashion.
                7. Calculations
                7.1. Calculate the estimated airborne asbestos fiber concentration on the filter sample using the following formula:
                
                  ER10AU94.027
                
                Where:
                
                AC = Airborne fiber concentration
                FB = Total number of fibers greater than 5 µm counted
                FL = Total number of fields counted on the filter
                BFB = Total number of fibers greater than 5 µm counted in the blank
                BFL = Total number of fields counted on the blank
                ECA = Effective collecting area of filter (385 mm2 nominal for a 25-mm filter.)
                FR = Pump flow rate (L/min)
                MFA = Microscope count field area (mm2 ). This is 0.00785 mm2 for a Walton-Beckett Graticule.
                T = Sample collection time (min)
                1,000 = Conversion of L to cc
                
                
                  Note:
                  The collection area of a filter is seldom equal to 385 mm2. It is appropriate for laboratories to routinely monitor the exact diameter using an inside micrometer. The collection area is calculated according to the formula:
                  Area = π(d/2) 2
                  
                
                7.2. Short-cut Calculation
                Since a given analyst always has the same interpupillary distance, the number of fields per filter for a particular analyst will remain constant for a given size filter. The field size for that analyst is constant (i.e. the analyst is using an assigned microscope and is not changing the reticle).
                For example, if the exposed area of the filter is always 385 mm2 and the size of the field is always 0.00785 mm2, the number of fields per filter will always be 49,000. In addition it is necessary to convert liters of air to cc. These three constants can then be combined such that ECA/(1,000 × MFA) = 49. The previous equation simplifies to:
                
                  ER10AU94.028
                
                7.3. Recount Calculations
                As mentioned in step 13 of Section 6.6.2., a “blind recount” of 10% of the slides is performed. In all cases, differences will be observed between the first and second counts of the same filter wedge. Most of these differences will be due to chance alone, that is, due to the random variability (precision) of the count method. Statistical recount criteria enables one to decide whether observed differences can be explained due to chance alone or are probably due to systematic differences between analysts, microscopes, or other biasing factors.
                The following recount criterion is for a pair of counts that estimate AC in fibers/cc. The criterion is given at the type-I error level. That is, there is 5% maximum risk that we will reject a pair of counts for the reason that one might be biased, when the large observed difference is really due to chance.
                Reject a pair of counts if:
                
                  ER29JN95.001
                
                Where:
                
                AC1 = lower estimated airborne fiber concentration
                AC2 = higher estimated airborne fiber concentration
                ACavg = average of the two concentration estimates
                CVFB = CV for the average of the two concentration estimates
                
                If a pair of counts are rejected by this criterion then, recount the rest of the filters in the submitted set. Apply the test and reject any other pairs failing the test. Rejection shall include a memo to the industrial hygienist stating that the sample failed a statistical test for homogeneity and the true air concentration may be significantly different than the reported value.
                7.4. Reporting Results
                Report results to the industrial hygienist as fibers/cc. Use two significant figures. If multiple analyses are performed on a sample, an average of the results is to be reported unless any of the results can be rejected for cause.
                8. References
                8.1. Dreesen, W.C., et al, U.S. Public Health Service: A Study of Asbestosis in the Asbestos Textile Industry, (Public Health Bulletin No. 241), US Treasury Dept., Washington, DC, 1938.
                
                8.2. Asbestos Research Council: The Measurement of Airborne Asbestos Dust by the Membrane Filter Method (Technical Note), Asbestos Research Council, Rockdale, Lancashire, Great Britain, 1969.
                8.3. Bayer, S.G., Zumwalde, R.D., Brown, T.A., Equipment and Procedure for Mounting Millipore Filters and Counting Asbestos Fibers by Phase Contrast Microscopy, Bureau of Occupational Health, U.S. Dept. of Health, Education and Welfare, Cincinnati,OH,1969.
                8.4. NIOSH Manual of Analytical Methods, 2nd ed., Vol. 1 (DHEW/NIOSH Pub. No. 77-157-A). National Institute for Occupational Safety and Health, Cincinnati, OH, 1977.pp.239-1-239-21.
                8.5. Asbestos, Code of Federal Regulations 29 CFR 1910.1001. 1971.
                8.6. Occupational Exposure to Asbestos, Tremolite, Anthophyllite, and Actinolite. Final Rule,
                  Federal Register 51: 119 (20 June 1986). pp.22612-22790.
                8.7. Asbestos, Tremolite, Anthophyllite, and Actinolite, Code of Federal Regulations 1910.1001. 1988. pp 711-752.
                8.8. Criteria for a Recommended Standard—Occupational Exposure to Asbestos (DHEW/NIOSH Pub. No. HSM 72-10267), National Institute for Occupational Safety and Health NIOSH, Cincinnati, OH, 1972. pp. III-1-III-24.

                8.9. Leidel, N.A., Bayer, S.G., Zumwalde, R.D., Busch, K.A., USPHS/NIOSH Membrane Filter Method for Evaluating Airborne Asbestos Fibers (DHEW/NIOSH Pub. No. 79-127). National Institute for Occupational Safety and Health, Cincinnati, OH, 1979.
                8.10. Dixon, W.C., Applications of Optical Microscopy in Analysis of Asbestos and Quartz, Analytical Techniques in Occupational Health Chemistry, edited by D.D. Dollberg and A.W. Verstuyft. Wash. D.C.: American Chemical Society, (ACS Symposium Series 120) 1980. pp. 13-41.
                Quality Control
                The OSHA asbestos regulations require each laboratory to establish a quality control program. The following is presented as an example of how the OSHA-SLTC constructed its internal CV curve as part of meeting this requirement. Data is from 395 samples collected during OSHA compliance inspections and analyzed from October 1980 through April 1986.

                Each sample was counted by 2 to 5 different counters independently of one another. The standard deviation and the CV statistic was calculated for each sample. This data was then plotted on a graph of CV vs. fibers/mm2. A least squares regression was performed using the following equation:
                
                CV = antilog10[A(log10(x))2 + B(log10(x)) + C]
                
                Where:
                
                x = the number of fibers/mm2
                
                
                Application of least squares gave:
                
                A = 0.182205
                B = −0.973343
                C = 0.327499
                
                Using these values, the equation becomes:
                
                CV = antilog10[0.182205(log10 (x))2−0.973343(log 10(x)) + 0.327499]
                Sampling Pump Flow Rate Corrections
                
                This correction is used if a difference greater than 5% in ambient temperature and/or pressure is noted between calibration and sampling sites and the pump does not compensate for the differences.
                
                  ER10AU94.030
                
                Where:
                
                Qact = actual flow rate
                Qcal = calibrated flow rate (if a rotameter was used, the rotameter value)
                Pcal = uncorrected air pressure at calibration
                Pact = uncorrected air pressure at sampling site
                Tact = temperature at sampling site (K)
                Tcal = temperature at calibration (K)
                Walton-Beckett Graticule
                When ordering the Graticule for asbestos counting, specify the exact disc diameter needed to fit the ocular of the microscope and the diameter (mm) of the circular counting area. Instructions for measuring the dimensions necessary are listed:
                (1) Insert any available graticule into the focusing eyepiece and focus so that the graticule lines are sharp and clear.
                (2) Align the microscope.
                (3) Place a stage micrometer on the microscope object stage and focus the microscope on the graduated lines.
                (4) Measure the magnified grid length, PL (µm), using the stage micrometer.
                (5) Remove the graticule from the microscope and measure its actual grid length, AL (mm). This can be accomplished by using a mechanical stage fitted with verniers, or a jeweler's loupe with a direct reading scale.

                (6) Let D = 100 µm. Calculate the circle diameter, dc (mm), for the Walton-Beckett graticule and specify the diameter when making a purchase:
                
                  ER10AU94.031
                
                Example: If PL = 108 µm, AL = 2.93 mm and D = 100 µm, then,
                
                  ER10AU94.032
                
                
                (7) Each eyepiece-objective-reticle combination on the microscope must be calibrated. Should any of the three be changed (by zoom adjustment, disassembly, replacement, etc.), the combination must be recalibrated. Calibration may change if interpupillary distance is changed.

                Measure the field diameter, D (acceptable range: 100 ±2 µm) with a stage micrometer upon receipt of the graticule from the manufacturer. Determine the field area (mm2).
                
                Field Area = π(D/2)2
                
                If D = 100 µm = 0.1 mm, then
                Field Area = π(0.1 mm/2)2 = 0.00785 mm2
                
                
                The Graticule is available from: Graticules Ltd., Morley Road, Tonbridge TN9 IRN, Kent, England (Telephone 011-44-732-359061). Also available from PTR Optics Ltd., 145 Newton Street, Waltham, MA 02154 [telephone (617) 891-6000] or McCrone Accessories and Components, 2506 S. Michigan Ave., Chicago, IL 60616 [phone (312) 842-7100]. The graticule is custom made for each microscope.
              
              
                ER10au94.008
              
              
                Counts for the Fibers in the Figure
                
                  Structure No.
                  Count
                  Explanation
                
                
                  1 to 6
                  1
                  Single fibers all contained within the circle.
                
                
                  7
                  
                    1/2
                  
                  Fiber crosses circle once.
                
                
                  8
                  0
                  Fiber too short.
                
                
                  9
                  2
                  Two crossing fibers.
                
                
                  10
                  0
                  Fiber outside graticule.
                
                
                  
                  11
                  0
                  Fiber crosses graticule twice.
                
                
                  12
                  
                    1/2
                  
                  Although split, fiber only crosses once.
                
              
              
                Appendix C to § 1915.1001—Qualitative and Quantitative Fit Testing Procedures. Mandatory
                Employers must perform fit testing in accordance with the fit-testing requirements of 29 CFR 1910.134(f) and the qualitative and quantitative fit-testing protocols and procedures specified in Appendix A of 29 CFR 1910.134. 
              
              
                Appendix D to § 1915.1001—Medical Questionnaires. Mandatory
                This mandatory appendix contains the medical questionnaires that must be administered to all employees who are exposed to asbestos, tremolite, anthophyllite, actinolite, or a combination of these minerals above the permissible exposure limit (0.1 f/cc), and who will therefore be included in their employer's medical surveillance program. Part 1 of the appendix contains the Initial Medical Questionnaire, which must be obtained for all new hires who will be covered by the medical surveillance requirements. Part 2 includes the abbreviated Periodical Medical Questionnaire, which must be administered to all employees who are provided periodic medical examinations under the medical surveillance provisions of the standard.
              
              
                
                ER14MY19.095
              
              
                
                ER14MY19.096
              
              
                
                ER14MY19.097
              
              
                
                ER14MY19.098
              
              
                
                ER14MY19.099
              
              
                
                ER14MY19.100
              
              
                
                ER14MY19.101
              
              
                
                ER14MY19.102
              
              
                
                ER14MY19.103
              
              
                
                ER14MY19.104
              
              
                
                ER14MY19.105
              
              
                
                ER14MY19.106
              
              
                
                ER14MY19.107
              
              
                
                ER14MY19.108
              
              
                
                ER14MY19.109
              
              
                
                ER14MY19.110
              
              
                
                ER14MY19.111
              
              
                Appendix E to § 1915.1001—Classification of Chest X-Rays. Mandatory
                (a) Chest X-rays shall be classified in accordance with the Guidelines for the use of the ILO International Classification of Radiographs of Pneumoconioses (revised edition 2011) (incorporated by reference, see § 1915.5), and recorded on a classification form following the format of the CDC/NIOSH (M) 2.8 form. As a minimum, the content within the bold lines of this form (items 1 through 4) shall be included. This form is not to be submitted to NIOSH.
                (b) All X-rays shall be classified only by a B-Reader, a board eligible/certified radiologist, or an experienced physician with known expertise in pneumoconioses.
                (c) Whenever classifying chest X-ray film, the physician shall have immediately available for reference a complete set of the ILO standard format radiographs provided for use with the Guidelines for the use of the ILO International Classification of Radiographs of Pneumoconioses (revised edition 2011).

                (d) Whenever classifying digitally-acquired chest X-rays, the physician shall have immediately available for reference a complete set of ILO standard digital chest radiographic images provided for use with the Guidelines for the Use of the ILO International Classification of Radiographs of Pneumoconioses (revised edition 2011). Classification of digitally-acquired chest X-rays shall be based on the viewing of images displayed as electronic copies and shall not be based on the viewing of hard copy printed transparencies of images.
              
              
                Appendix F to § 1915.1001—Work Practices and Engineering Controls for Class I Asbestos Operations Non-Mandatory
                This is a non-mandatory appendix to the asbestos standards for construction and for shipyards. It describes criteria and procedures for erecting and using negative pressure enclosures for Class I Asbestos Work, when NPEs are used as an allowable control method to comply with paragraph (g)(5) (i) of this section. Many small and variable details are involved in the erection of a negative pressure enclosure. OSHA and most participants in the rulemaking agreed that only the major, more performance oriented criteria should be made mandatory. These criteria are set out in paragraph (g) of this section. In addition, this appendix includes these mandatory specifications and procedures in its guidelines in order to make this appendix coherent and helpful. The mandatory nature of the criteria which appear in the regulatory text is not changed because they are included in this “non-mandatory” appendix. Similarly, the additional criteria and procedures included as guidelines in the appendix, do not become mandatory because mandatory criteria are also included in these comprehensive guidelines.
                In addition, none of the criteria, both mandatory and recommended, are meant to specify or imply the need for use of patented or licensed methods or equipment. Recommended specifications included in this attachment should not discourage the use of creative alternatives which can be shown to reliably achieve the objectives of negative-pressure enclosures.
                Requirements included in this appendix, cover general provisions to be followed in all asbestos jobs, provisions which must be followed for all Class I asbestos jobs, and provisions governing the construction and testing of negative pressure enclosures. The first category includes the requirement for use of wet methods, HEPA vacuums, and immediate bagging of waste; Class I work must conform to the following provisions:
                • oversight by competent person
                • use of critical barriers over all openings to work area
                • isolation of HVAC systems
                • use of impermeable dropcloths and coverage of all objects within regulated areas
                In addition, more specific requirements for NPEs include:
                • maintenance of −0.02 inches water gauge within enclosure
                • manometric measurements
                • air movement away from employees performing removal work
                • smoke testing or equivalent for detection of leaks and air direction
                • deactivation of electrical circuits, if not provided with ground-fault circuit interrupters.
                Planning the Project
                The standard requires that an exposure assessment be conducted before the asbestos job is begun § 1915.1001(f)(1). Information needed for that assessment, includes data relating to prior similar jobs, as applied to the specific variables of the current job. The information needed to conduct the assessment will be useful in planning the project, and in complying with any reporting requirements under this standard, when significant changes are being made to a control system listed in the standard, [see paragraph (k) of this section], as well as those of USEPA (40 CFR part 61, subpart M). Thus, although the standard does not explicitly require the preparation of a written asbestos removal plan, the usual constituents of such a plan, i.e., a description of the enclosure, the equipment, and the procedures to be used throughout the project, must be determined before the enclosure can be erected. The following information should be included in the planning of the system:
                A physical description of the work area;
                A description of the approximate amount of material to be removed;
                A schedule for turning off and sealing existing ventilation systems;
                Personnel hygiene procedures;
                A description of personal protective equipment and clothing to worn by employees;
                A description of the local exhaust ventilation systems to be used and how they are to be tested;
                A description of work practices to be observed by employees;
                An air monitoring plan;
                A description of the method to be used to transport waste material; and
                The location of the dump site.
                Materials and Equipment Necessary for Asbestos Removal
                Although individual asbestos removal projects vary in terms of the equipment required to accomplish the removal of the materials, some equipment and materials are common to most asbestos removal operations.

                Plastic sheeting used to protect horizontal surfaces, seal HVAC openings or to seal vertical openings and ceilings should have a minimum thickness of 6 mils. Tape or other adhesive used to attach plastic sheeting should be of sufficient adhesive strength to support the weight of the material plus all stresses encountered during the entire duration of the project without becoming detached from the surface.
                Other equipment and materials which should be available at the beginning of each project are:
                —HEPA Filtered Vacuum is essential for cleaning the work area after the asbestos has been removed. It should have a long hose capable of reaching out-of-the-way places, such as areas above ceiling tiles, behind pipes, etc.
                —Portable air ventilation systems installed to provide the negative air pressure and air removal from the enclosure must be equipped with a HEPA filter. The number and capacity of units required to ventilate an enclosure depend on the size of the area to be ventilated. The filters for these systems should be designed in such a manner that they can be replaced when the air flow volume is reduced by the build-up of dust in the filtration material. Pressure monitoring devices with alarms and strip chart recorders attached to each system to indicate the pressure differential and the loss due to dust buildup on the filter are recommended.
                —Water sprayers should be used to keep the asbestos material as saturated as possible during removal; the sprayers will provide a fine mist that minimizes the impact of the spray on the material.
                —Water used to saturate the asbestos containing material can be amended by adding at least 15 milliliters (1/4 ounce) of wetting agent in 1 liter (1 pint) of water. An example of a wetting agent is a 50/50 mixture of polyoxyethylene ether and polyoxyethylene polyglycol ester.
                —Backup power supplies are recommended, especially for ventilation systems.
                —Shower and bath water should be with mixed hot and cold water faucets. Water that has been used to clean personnel or equipment should either be filtered or be collected and discarded as asbestos waste. Soap and shampoo should be provided to aid in removing dust from the workers' skin and hair.
                —See paragraphs (h) and (i) of this section for appropriate respiratory protection and protective clothing.
                —See paragraph (k) of this section for required signs and labels.
                Preparing the Work Area
                Disabling HVAC Systems: The power to the heating, ventilation, and air conditioning systems that service the restricted area must be deactivated and locked off. All ducts, grills, access ports, windows and vents must be sealed off with two layers of plastic to prevent entrainment of contaminated air.
                Operating HVAC Systems in the Restricted Area: If components of a HVAC system located in the restricted area are connected to a system that will service another zone during the project, the portion of the duct in the restricted area must be sealed and pressurized. Necessary precautions include caulking the duct joints, covering all cracks and openings with two layers of sheeting, and pressurizing the duct throughout the duration of the project by restricting the return air flow. The power to the fan supplying the positive pressure should be locked “on” to prevent pressure loss.
                Sealing Elevators: If an elevator shaft is located in the restricted area, it should be either shut down or isolated by sealing with two layers of plastic sheeting. The sheeting should provide enough slack to accommodate the pressure changes in the shaft without breaking the air-tight seal.
                Removing Mobile Objects: All movable objects should be cleaned and removed from the work area before an enclosure is constructed unless moving the objects creates a hazard. Mobile objects will be assumed to be contaminated and should be either cleaned with amended water and a HEPA vacuum and then removed from the area or wrapped and then disposed of as hazardous waste.
                Cleaning and Sealing Surfaces: After cleaning with water and a HEPA vacuum, surfaces of stationary objects should be covered with two layers of plastic sheeting. The sheeting should be secured with duct tape or an equivalent method to provide a tight seal around the object.
                Bagging Waste: In addition to the requirement for immediate bagging of waste for disposal, it is further recommended that the waste material be double-bagged and sealed in plastic bags designed for asbestos disposal. The bags should be stored in a waste storage area that can be controlled by the workers conducting the removal. Filters removed from air handling units and rubbish removed from the area are to be bagged and handled as hazardous waste.
                Constructing the Enclosure
                The enclosure should be constructed to provide an air-tight seal around ducts and openings into existing ventilation systems and around penetrations for electrical conduits, telephone wires, water lines, drain pipes, etc. Enclosures should be both airtight and watertight except for those openings designed to provide entry and/or air flow control.
                Size: An enclosure should be the minimum volume to encompass all of the working surfaces yet allow unencumbered movement by the worker(s), provide unrestricted air flow past the worker(s), and ensure walking surfaces can be kept free of tripping hazards.

                Shape: The enclosure may be any shape that optimizes the flow of ventilation air past the worker(s).
                
                Structural Integrity: The walls, ceilings and floors must be supported in such a manner that portions of the enclosure will not fall down during normal use.
                Openings: It is not necessary that the structure be airtight; openings may be designed to direct air flow. Such openings should be located at a distance from active removal operations. They should be designed to draw air into the enclosure under all anticipated circumstances. In the event that negative pressure is lost, they should be fitted with either HEPA filters to trap dust or automatic trap doors that prevent dust from escaping the enclosure. Openings for exits should be controlled by an airlock or a vestibule.
                Barrier Supports: Frames should be constructed to support all unsupported spans of sheeting.
                Sheeting: Walls, barriers, ceilings, and floors should be lined with two layers of plastic sheeting having a thickness of at least 6 mil.
                Seams: Seams in the sheeting material should be minimized to reduce the possibilities of accidental rips and tears in the adhesive or connections. All seams in the sheeting should overlap, be staggered and not be located at corners or wall-to- floor joints. Areas Within an Enclosure: Each enclosure consists of a work area, a decontamination area, and waste storage area. The work area where the asbestos removal operations occur should be separated from both the waste storage area and the contamination control area by physical curtains, doors, and/or airflow patterns that force any airborne contamination back into the work area.
                See paragraph (j) of § 1915.1001 for requirements for hygiene facilities.
                During egress from the work area, each worker should step into the equipment room, clean tools and equipment, and remove gross contamination from clothing by wet cleaning and HEPA vacuuming. Before entering the shower area, foot coverings, head coverings, hand coverings, and coveralls are removed and placed in impervious bags for disposal or cleaning. Airline connections from airline respirators with HEPA disconnects and power cables from powered air-purifying respirators (PAPRs) will be disconnected just prior to entering the shower room.
                Establishing Negative Pressure Within the Enclosure
                Negative Pressure: Air is to be drawn into the enclosure under all anticipated conditions and exhausted through a HEPA filter for 24 hours a day during the entire duration of the project.
                Air Flow Tests: Air flow patterns will be checked before removal operations begin, at least once per operating shift and any time there is a question regarding the integrity of the enclosure. The primary test for air flow is to trace air currents with smoke tubes or other visual methods. Flow checks are made at each opening and at each doorway to demonstrate that air is being drawn into the enclosure and at each worker's position to show that air is being drawn away from the breathing zone.
                Monitoring Pressure Within the Enclosure: After the initial air flow patterns have been checked, the static pressure must be monitored within the enclosure. Monitoring may be made using manometers, pressure gauges, or combinations of these devices. It is recommended that they be attached to alarms and strip chart recorders at points identified by the design engineer.
                Corrective Actions: If the manometers or pressure gauges demonstrate a reduction in pressure differential below the required level, work should cease and the reason for the change investigated and appropriate changes made. The air flow patterns should be retested before work begins again.
                Pressure Differential: The design parameters for static pressure differentials between the inside and outside of enclosures typically range from 0.02 to 0.10 inches of water gauge, depending on conditions. All zones inside the enclosure must have less pressure than the ambient pressure outside of the enclosure (-0.02 inches water gauge differential). Design specifications for the differential vary according to the size, configuration, and shape of the enclosure as well as ambient and mechanical air pressure conditions around the enclosure.
                Air Flow Patterns: The flow of air past each worker shall be enhanced by positioning the intakes and exhaust ports to remove contaminated air from the worker's breathing zone, by positioning HEPA vacuum cleaners to draw air from the worker's breathing zone, by forcing relatively uncontaminated air past the worker toward an exhaust port, or by using a combination of methods to reduce the worker's exposure.
                Air Handling Unit Exhaust: The exhaust plume from air handling units should be located away from adjacent personnel and intakes for HVAC systems.
                Air Flow Volume: The air flow volume (cubic meters per minute) exhausted (removed) from the workplace must exceed the amount of makeup air supplied to the enclosure. The rate of air exhausted from the enclosure should be designed to maintain a negative pressure in the enclosure and air movement past each worker. The volume of air flow removed from the enclosure should replace the volume of the container at every 5 to 15 minutes. Air flow volume will need to be relatively high for large enclosures, enclosures with awkward shapes, enclosures with multiple openings, and operations employing several workers in the enclosure.

                Air Flow Velocity: At each opening, the air flow velocity must visibly “drag” air into the enclosure. The velocity of air flow within the enclosure must be adequate to remove airborne contamination from each worker's breathing zone without disturbing the asbestos-containing material on surfaces.
                Airlocks: Airlocks are mechanisms on doors and curtains that control the air flow patterns in the doorways. If air flow occurs, the patterns through doorways must be such that the air flows toward the inside of the enclosure. Sometimes vestibules, double doors, or double curtains are used to prevent air movement through the doorways. To use a vestibule, a worker enters a chamber by opening the door or curtain and then closing the entry before opening the exit door or curtain.
                Airlocks should be located between the equipment room and shower room, between the shower room and the clean room, and between the waste storage area and the outside of the enclosure. The air flow between adjacent rooms must be checked using smoke tubes or other visual tests to ensure the flow patterns draw air toward the work area without producing eddies.
                Monitoring for Airborne Concentrations
                In addition to the breathing zone samples taken as outlined in paragraph (f) of § 1915.1001 , samples of air should be taken to demonstrate the integrity of the enclosure, the cleanliness of the clean room and shower area, and the effectiveness of the HEPA filter. If the clean room is shown to be contaminated, the room must be relocated to an uncontaminated area.
                Samples taken near the exhaust of portable ventilation systems must be done with care.
                General Work Practices
                Preventing dust dispersion is the primary means of controlling the spread of asbestos within the enclosure. Whenever practical, the point of removal should be isolated, enclosed, covered, or shielded from the workers in the area. Waste asbestos containing materials must be bagged during or immediately after removal; the material must remain saturated until the waste container is sealed.
                Waste material with sharp points or corners must be placed in hard air-tight containers rather than bags.
                Whenever possible, large components should be sealed in plastic sheeting and removed intact.
                Bags or containers of waste will be moved to the waste holding area, washed, and wrapped in a bag with the appropriate labels.
                Cleaning the Work Area
                Surfaces within the work area should be kept free of visible dust and debris to the extent feasible. Whenever visible dust appears on surfaces, the surfaces within the enclosure must be cleaned by wiping with a wet sponge, brush, or cloth and then vacuumed with a HEPA vacuum.
                All surfaces within the enclosure should be cleaned before the exhaust ventilation system is deactivated and the enclosure is disassembled. An approved encapsulant may be sprayed onto areas after the visible dust has been removed.
              
              
                Appendix G to § 1915.1001 [Reserved]
              
              
                Appendix H to § 1915.1001—Substance Technical Information for Asbestos. Non-Mandatory
                I. Substance Identification
                A. Substance: “Asbestos” is the name of a class of magnesium-silicate minerals that occur in fibrous form. Minerals that are included in this group are chrysotile, crocidolite, amosite, anthophyllite asbestos, tremolite asbestos, and actinolite asbestos.
                B. Asbestos is and was used in the manufacture of heat-resistant clothing, automotive brake and clutch linings, and a variety of building materials including floor tiles, roofing felts, ceiling tiles, asbestos-cement pipe and sheet, and fire-resistant drywall. Asbestos is also present in pipe and boiler insulation materials and in sprayed-on materials located on beams, in crawlspaces, and between walls.
                C. The potential for an asbestos-containing product to release breathable fibers depends largely on its degree of friability. Friable means that the material can be crumbled with hand pressure and is therefore likely to emit fibers. The fibrous fluffy sprayed-on materials used for fireproofing, insulation, or sound proofing are considered to be friable, and they readily release airborne fibers if disturbed. Materials such as vinyl-asbestos floor tile or roofing felt are considered non-friable if intact and generally do not emit airborne fibers unless subjected to sanding, sawing and other aggressive operations. Asbestos—cement pipe or sheet can emit airborne fibers if the materials are cut or sawed, or if they are broken.
                D. Permissible exposure: Exposure to airborne asbestos fibers may not exceed 0.1 fibers per cubic centimeter of air (0.1 f/cc) averaged over the 8-hour workday, and 1 fiber per cubic centimeter of air (1.0 f/cc) averaged over a 30 minute work period.
                II. Health Hazard Data
                A. Asbestos can cause disabling respiratory disease and various types of cancers if the fibers are inhaled. Inhaling or ingesting fibers from contaminated clothing or skin can also result in these diseases. The symptoms of these diseases generally do not appear for 20 or more years after initial exposure.

                B. Exposure to asbestos has been shown to cause lung cancer, mesothelioma, and cancer of the stomach and colon. Mesothelioma is a rare cancer of the thin membrane lining of the chest and abdomen. Symptoms of mesothelioma include shortness of breath, pain in the walls of the chest, and/or abdominal pain.
                III. Respirators and Protective Clothing
                A. Respirators: You are required to wear a respirator when performing tasks that result in asbestos exposure that exceeds the permissible exposure limit (PEL) of 0.1 f/cc and when performing certain designated operations. Air-purifying respirators equipped with a high-efficiency particulate air (HEPA) filter can be used where airborne asbestos fiber concentrations do not exceed 1.0 f/cc; otherwise, more protective respirators such as air-supplied, positive-pressure, full facepiece respirators must be used. Disposable respirators or dust masks are not permitted to be used for asbestos work. For effective protection, respirators must fit your face and head snugly. Your employer is required to conduct a fit test when you are first assigned a respirator and every 6 months thereafter. Respirators should not be loosened or removed in work situations where their use is required.
                B. Protective Clothing: You are required to wear protective clothing in work areas where asbestos fiber concentrations exceed the permissible exposure limit (PEL) of 0.1 f/cc.
                IV. Disposal Procedures and Clean-up
                A. Wastes that are generated by processes where asbestos is present include:
                1. Empty asbestos shipping containers.
                2. Process wastes such as cuttings, trimmings, or reject materials.
                3. Housekeeping waste from wet-sweeping or HEPA-vacuuming.
                4. Asbestos fireproofing or insulating material that is removed from buildings.
                5. Asbestos-containing building products removed during building renovation or demolition.
                6. Contaminated disposable protective clothing.
                B. Empty shipping bags can be flattened under exhaust hoods and packed into airtight containers for disposal. Empty shipping drums are difficult to clean and should be sealed.
                C. Vacuum bags or disposable paper filters should not be cleaned, but should be sprayed with a fine water mist and placed into a labeled waste container.
                D. Process waste and housekeeping waste should be wetted with water or a mixture of water and surfactant prior to packaging in disposable containers.
                E. Asbestos-containing material that is removed from buildings must be disposed of in leak-tight 6-mil plastic bags, plastic-lined cardboard containers, or plastic-lined metal containers. These wastes, which are removed while wet, should be sealed in containers before they dry out to minimize the release of asbestos fibers during handling.
                V. Access to Information
                A. Each year, your employer is required to inform you of the information contained in this standard and appendices for asbestos. In addition, your employer must instruct you in the proper work practices for handling asbestos-containing materials, and the correct use of protective equipment.
                B. Your employer is required to determine whether you are being exposed to asbestos. Your employer must treat exposure to thermal system insulation and sprayed-on and troweled-on surfacing material as asbestos exposure, unless results of laboratory analysis show that the material does not contain asbestos. You or your representative has the right to observe employee measurements and to record the results obtained. Your employer is required to inform you of your exposure, and, if you are exposed above the permissible exposure limit, he or she is required to inform you of the actions that are being taken to reduce your exposure to within the permissible limit.
                C. Your employer is required to keep records of your exposures and medical examinations. These exposure records must be kept for at least thirty (30) years. Medical records must be kept for the period of your employment plus thirty (30) years.
                D. Your employer is required to release your exposure and medical records to your physician or designated representative upon your written request.
              
              
                Appendix I to § 1915.1001—Medical Surveillance Guidelines for Asbestos, Non-Mandatory
                I. Route of Entry
                Inhalation, ingestion.
                II. Toxicology

                Clinical evidence of the adverse effects associated with exposure to asbestos is present in the form of several well- conducted epidemiological studies of occupationally exposed workers, family contacts of workers, and persons living near asbestos mines. These studies have shown a definite association between exposure to asbestos and an increased incidence of lung cancer, pleural and peritoneal mesothelioma, gastrointestinal cancer, and asbestosis. The latter is a disabling fibrotic lung disease that is caused only by exposure to asbestos. Exposure to asbestos has also been associated with an increased incidence of esophageal, kidney, laryngeal, pharyngeal, and buccal cavity cancers. As with other known chronic occupational diseases, disease associated with asbestos generally appears about 20 years following the first occurrence of exposure: There are no known acute effects associated with exposure to asbestos.
                Epidemiological studies indicate that the risk of lung cancer among exposed workers who smoke cigarettes is greatly increased over the risk of lung cancer among non-exposed smokers or exposed nonsmokers. These studies suggest that cessation of smoking will reduce the risk of lung cancer for a person exposed to asbestos but will not reduce it to the same level of risk as that existing for an exposed worker who has never smoked.
                III. Signs and Symptoms of Exposure-Related Disease

                The signs and symptoms of lung cancer or gastrointestinal cancer induced by exposure to asbestos are not unique, except that a chest X-ray of an exposed patient with lung cancer may show pleural plaques, pleural calcification, or pleural fibrosis, and may also show asbestosis (i.e., small irregular parenchymal opacities). Symptoms characteristic of mesothelioma include shortness of breath, pain in the chest or abdominal pain. Mesothelioma has a much longer average latency period compared with lung cancer (40 years versus 15-20 years), and mesothelioma is therefore more likely to be found among workers who were first exposed to asbestos at an early age. Mesothelioma is a fatal disease.
                Asbestosis is pulmonary fibrosis caused by the accumulation of asbestos fibers in the lungs. Symptoms include shortness of breath, coughing, fatigue, and vague feelings of sickness. When the fibrosis worsens, shortness of breath occurs even at rest. The diagnosis of asbestosis is most commonly based on a history of exposure to asbestos, the presence of characteristic radiologic abnormalities, end-inspiratory crackles (rales), and other clinical features of fibrosing lung disease. Pleural plaques and thickening may be observed on chest X-rays. Asbestosis is often a progressive disease even in the absence of continued exposure, although this appears to be a highly individualized characteristic. In severe cases, death may be caused by respiratory or cardiac failure.
                IV. Surveillance and Preventive Considerations
                As noted in section III of this appendix, exposure to asbestos have been linked to an increased risk of lung cancer, mesothelioma, gastrointestinal cancer, and asbestosis among occupationally exposed workers. Adequate screening tests to determine an employee's potential for developing serious chronic diseases, such as a cancer, from exposure to asbestos do not presently exist. However, some tests, particularly chest X-rays and pulmonary function tests, may indicate that an employee has been overexposed to asbestos increasing his or her risk of developing exposure related chronic diseases. It is important for the physician to become familiar with the operating conditions in which occupational exposure to asbestos is likely to occur. This is particularly important in evaluating medical and work histories and in conducting physical examinations. When an active employee has been identified as having been overexposed to asbestos measures taken by the employer to eliminate or mitigate further exposure should also lower the risk of serious long-term consequences.
                The employer is required to institute a medical surveillance program for all employees who are or will be exposed to asbestos at or above the permissible exposure limits (0.1 fiber per cubic centimeter of air) for 30 or more days per year and for all employees who are assigned to wear a negative-pressure respirator. All examinations and procedures must be performed by or under the supervision of licensed physician at a reasonable time and place, and at no cost to the employee.
                Although broad latitude is given to the physician in prescribing specific tests to be included in the medical surveillance program, OSHA requires inclusion of the following elements in the routine examination,
                (i) Medical and work histories with special emphasis directed to symptoms of the respiratory system, cardiovascular system, and digestive tract.
                (ii) Completion of the respiratory disease questionnaire contained in appendix D to this section.

                (iii) A physical examination including a chest X-ray and pulmonary function test that includes measurement of the employee's forced vital capacity (FVC) and forced expiratory volume at one second (FEV1).
                (iv) Any laboratory or other test that the examining physician deems by sound medical practice to be necessary.
                The employer is required to make the prescribed tests available at least annually to those employees covered; more often than specified if recommended by the examining physician; and upon termination of employment.

                The employer is required to provide the physician with the following information: A copy of the standard in this section (including all appendices to this section); a description of the employee's duties as they relate to asbestos exposure; the employee's representative level of exposure to asbestos; a description of any personal protective and respiratory equipment used; and information from previous medical examinations of the affected employee that is not otherwise available to the physician. Making this information available to the physician will aid in the evaluation of the employee's health in relation to assigned duties and fitness to wear personal protective equipment, if required.
                The employer is required to obtain a written opinion from the examining physician containing the results of the medical examination; the physician's opinion as to whether the employee has any detected medical conditions that would place the employee at an increased risk of exposure-related disease; any recommended limitations on the employee or on the use of personal protective equipment; and a statement that the employee has been informed by the physician of the results of the medical examination and of any medical conditions related to asbestos exposure that require further explanation or treatment. This written opinion must not reveal specific findings or diagnoses unrelated to exposure to asbestos, and a copy of the opinion must be provided to the affected employee.
              
              
                Appendix J to § 1915.1001—Smoking Cessation Program Information for Asbestos—Non-Mandatory
                The following organizations provide smoking cessation information.
                1. The National Cancer Institute operates a toll-free Cancer Information Service (CIS) with trained personnel to help you. Call 1-800-4-CANCER* to reach the CIS office serving your area, or write: Office of Cancer Communications, National Cancer Institute, National Institutes of Health, Building 31, Room 10A24, Bethesda, Maryland 20892.
                2. American Cancer Society, 3340 Peachtree Road, N.E., Atlanta, Georgia 30026, (404) 320-3333.
                The American Cancer Society (ACS) is a voluntary organization composed of 58 divisions and 3,100 local units. Through “The Great American Smokeout” in November, the annual Cancer Crusade in April, and numerous educational materials, ACS helps people learn about the health hazards of smoking and become successful ex-smokers.
                3. American Heart Association, 7320 Greenville Avenue, Dallas, Texas 75231, (214) 750-5300.
                The American Heart Association (AHA) is a voluntary organization with 130,000 members (physicians, scientists, and laypersons) in 55 state and regional groups. AHA produces a variety of publications and audiovisual materials about the effects of smoking on the heart. AHA also has developed a guidebook for incorporating a weight-control component into smoking cessation programs.
                4. American Lung Association, 1740 Broadway, New York, New York 10019, (212) 245-8000.
                A voluntary organization of 7,500 members (physicians, nurses, and laypersons), the American Lung Association (ALA) conducted numerous public information programs about the health effects of smoking. ALA has 59 state and 85 local units. The organization actively supports legislation and information campaigns for non-smokers' rights and provides help for smokers who want to quit, for example, through “Freedom From Smoking,” a self-help smoking cessation program.
                5. Office on Smoking and Health, U.S. Department of Health and Human Services 5600 Fishers Lane, Park Building, Room 110, Rockville, Maryland 20857.
                The Office on Smoking and Health (OSHA) is the Department of Health and Human Services' lead agency in smoking control. OSHA has sponsored distribution of publications on smoking-related topics, such as free flyers on relapse after initial quitting, helping a friend or family member quit smoking, the health hazards of smoking, and the effects of parental smoking on teenagers.
                *In Hawaii, on Oahu call 524-1234 (call collect from neighboring islands),
                Spanish-speaking staff members are available during daytime hours to callers from the following areas: California, Florida, Georgia, Illinois, New Jersey (area code 201), New York, and Texas. Consult your local telephone directory for listings of local chapters.
              
              
                Appendix K to § 1915.1001—Polarized Light Microscopy of Asbestos—Non-Mandatory
                Method number: ID-191
                Matrix: Bulk
                Collection Procedure
                Collect approximately 1 to 2 grams of each type of material and place into separate 20 mL scintillation vials.
                Analytical Procedure
                A portion of each separate phase is analyzed by gross examination, phase-polar examination, and central stop dispersion microscopy.
                Commercial manufacturers and products mentioned in this method are for descriptive use only and do not constitute endorsements by USDOL-OSHA. Similar products from other sources may be substituted.
                1. Introduction
                This method describes the collection and analysis of asbestos bulk materials by light microscopy techniques including phase- polar illumination and central-stop dispersion microscopy. Some terms unique to asbestos analysis are defined below:
                
                  Amphibole: A family of minerals whose crystals are formed by long, thin units which have two thin ribbons of double chain silicate with a brucite ribbon in between. The shape of each unit is similar to an “I beam”. Minerals important in asbestos analysis include cummingtonite-grunerite, crocidolite, tremolite- actinolite and anthophyllite.
                
                  Asbestos: A term for naturally occurring fibrous minerals. Asbestos includes chrysotile, cummingtonite-grunerite asbestos (amosite), anthophyllite asbestos, tremolite asbestos, crocidolite, actinolite asbestos and any of these minerals which have been chemically treated or altered. The precise chemical formulation of each species varies with the location from which it was mined. Nominal compositions are listed:
                
                  
                    Chrysotile
                    Mg3 Si2 O5(OH)4
                    
                  
                  
                    Crocidolite (Riebeckite asbestos)
                    Na2Fe32 + Fe23 + Si8O22(OH)2
                    
                  
                  
                    Cummingtonite-Grunerite asbestos (Amosite)
                    (Mg,Fe)7 Si8O22(OH)2
                    
                  
                  
                    Tremolite-Actinolite asbestos
                    Ca2(Mg,Fe)5Si8O22(OH)2
                    
                  
                  
                    Anthophyllite asbestos
                    (Mg,Fe)7 Si8O22(OH)2
                    
                  
                
                
                  Asbestos Fiber: A fiber of asbestos meeting the criteria for a fiber. (See section 3.5.)
                
                  Aspect Ratio: The ratio of the length of a fiber to its diameter usually defined as “length : width”, e.g. 3:1.
                
                  Brucite: A sheet mineral with the composition Mg(OH)2.
                
                  Central Stop Dispersion Staining (microscope): This is a dark field microscope technique that images particles using only light refracted by the particle, excluding light that travels through the particle unrefracted. This is usually accomplished with a McCrone objective or other arrangement which places a circular stop with apparent aperture equal to the objective aperture in the back focal plane of the microscope.
                
                  Cleavage Fragments: Mineral particles formed by the comminution of minerals, especially those characterized by relatively parallel sides and moderate aspect ratio.
                
                  Differential Counting: The term applied to the practice of excluding certain kinds of fibers from a phase contrast asbestos count because they are not asbestos.
                
                  Fiber: A particle longer than or equal to 5 µm with a length to width ratio greater than or equal to 3:1. This may include cleavage fragments. (see section 3.5 of this appendix).
                
                  Phase Contrast: Contrast obtained in the microscope by causing light scattered by small particles to destructively interfere with unscattered light, thereby enhancing the visibility of very small particles and particles with very low intrinsic contrast.
                
                  Phase Contrast Microscope: A microscope configured with a phase mask pair to create phase contrast. The technique which uses this is called Phase Contrast Microscopy (PCM).
                
                  Phase-Polar Analysis: This is the use of polarized light in a phase contrast microscope. It is used to see the same size fibers that are visible in air filter analysis. Although fibers finer than 1 µm are visible, analysis of these is inferred from analysis of larger bundles that are usually present.
                
                  Phase-Polar Microscope: The phase-polar microscope is a phase contrast microscope which has an analyzer, a polarizer, a first order red plate and a rotating phase condenser all in place so that the polarized light image is enhanced by phase contrast.
                
                  Sealing Encapsulant: This is a product which can be applied, preferably by spraying, onto an asbestos surface which will seal the surface so that fibers cannot be released.
                
                  Serpentine: A mineral family consisting of minerals with the general composition Mg3(Si2O5(OH)4 having the magnesium in brucite layer over a silicate layer. Minerals important in asbestos analysis included in this family are chrysotile, lizardite, antigorite.
                1.1. History

                Light microscopy has been used for well over 100 years for the determination of mineral species. This analysis is carried out using specialized polarizing microscopes as well as bright field microscopes. The identification of minerals is an on-going process with many new minerals described each year. The first recorded use of asbestos was in Finland about 2500 B.C. where the material was used in the mud wattle for the wooden huts the people lived in as well as strengthening for pottery. Adverse health aspects of the mineral were noted nearly 2000 years ago when Pliny the Younger wrote about the poor health of slaves in the asbestos mines. Although known to be injurious for centuries, the first modern references to its toxicity were by the British Labor Inspectorate when it banned asbestos dust from the workplace in 1898. Asbestosis cases were described in the literature after the turn of the century. Cancer was first suspected in the mid 1930's and a causal link to mesothelioma was made in 1965. Because of the public concern for worker and public safety with the use of this material, several different types of analysis were applied to the determination of asbestos content. Light microscopy requires a great deal of experience and craft. Attempts were made to apply less subjective methods to the analysis. X-ray diffraction was partially successful in determining the mineral types but was unable to separate out the fibrous portions from the non-fibrous portions. Also, the minimum detection limit for asbestos analysis by X-ray diffraction (XRD) is about 1%. Differential Thermal Analysis (DTA) was no more successful. These provide useful corroborating information when the presence of asbestos has been shown by microscopy; however, neither can determine the difference between fibrous and non-fibrous minerals when both habits are present. The same is true of Infrared Absorption (IR).
                When electron microscopy was applied to asbestos analysis, hundreds of fibers were discovered present too small to be visible in any light microscope. There are two different types of electron microscope used for asbestos analysis: Scanning Electron Microscope (SEM) and Transmission Electron Microscope (TEM). Scanning Electron Microscopy is useful in identifying minerals. The SEM can provide two of the three pieces of information required to identify fibers by electron microscopy: morphology and chemistry. The third is structure as determined by Selected Area Electron Diffraction—SAED which is performed in the TEM. Although the resolution of the SEM is sufficient for very fine fibers to be seen, accuracy of chemical analysis that can be performed on the fibers varies with fiber diameter in fibers of less than 0.2 µm diameter. The TEM is a powerful tool to identify fibers too small to be resolved by light microscopy and should be used in conjunction with this method when necessary. The TEM can provide all three pieces of information required for fiber identification. Most fibers thicker than 1 µm can adequately be defined in the light microscope. The light microscope remains as the best instrument for the determination of mineral type. This is because the minerals under investigation were first described analytically with the light microscope. It is inexpensive and gives positive identification for most samples analyzed. Further, when optical techniques are inadequate, there is ample indication that alternative techniques should be used for complete identification of the sample.
                1.2. Principle
                Minerals consist of atoms that may be arranged in random order or in a regular arrangement. Amorphous materials have atoms in random order while crystalline materials have long range order. Many materials are transparent to light, at least for small particles or for thin sections. The properties of these materials can be investigated by the effect that the material has on light passing through it. The six asbestos minerals are all crystalline with particular properties that have been identified and cataloged. These six minerals are anisotropic. They have a regular array of atoms, but the arrangement is not the same in all directions. Each major direction of the crystal presents a different regularity. Light photons travelling in each of these main directions will encounter different electrical neighborhoods, affecting the path and time of travel. The techniques outlined in this method use the fact that light traveling through fibers or crystals in different directions will behave differently, but predictably. The behavior of the light as it travels through a crystal can be measured and compared with known or determined values to identify the mineral species. Usually, Polarized Light Microscopy (PLM) is performed with strain-free objectives on a bright-field microscope platform. This would limit the resolution of the microscope to about 0.4 µm. Because OSHA requires the counting and identification of fibers visible in phase contrast, the phase contrast platform is used to visualize the fibers with the polarizing elements added into the light path. Polarized light methods cannot identify fibers finer than about 1µm in diameter even though they are visible. The finest fibers are usually identified by inference from the presence of larger, identifiable fiber bundles. When fibers are present, but not identifiable by light microscopy, use either SEM or TEM to determine the fiber identity.
                1.3. Advantages and Disadvantages
                The advantages of light microcopy are:
                (a) Basic identification of the materials was first performed by light microscopy and gross analysis. This provides a large base of published information against which to check analysis and analytical technique.
                (b) The analysis is specific to fibers. The minerals present can exist in asbestiform, fibrous, prismatic, or massive varieties all at the same time. Therefore, bulk methods of analysis such as X-ray diffraction, IR analysis, DTA, etc. are inappropriate where the material is not known to be fibrous.
                (c) The analysis is quick, requires little preparation time, and can be performed on-site if a suitably equipped microscope is available.
                The disadvantages are:
                (a) Even using phase-polar illumination, not all the fibers present may be seen. This is a problem for very low asbestos concentrations where agglomerations or large bundles of fibers may not be present to allow identification by inference.
                (b) The method requires a great degree of sophistication on the part of the microscopist. An analyst is only as useful as his mental catalog of images. Therefore, a microscopist's accuracy is enhanced by experience. The mineralogical training of the analyst is very important. It is the basis on which subjective decisions are made.

                (c) The method uses only a tiny amount of material for analysis. This may lead to sampling bias and false results (high or low). This is especially true if the sample is severely inhomogeneous.
                
                (d) Fibers may be bound in a matrix and not distinguishable as fibers so identification cannot be made.
                1.4. Method Performance
                
                  1.4.1. This method can be used for determination of asbestos content from 0 to 100% asbestos. The detection limit has not been adequately determined, although for selected samples, the limit is very low, depending on the number of particles examined. For mostly homogeneous, finely divided samples, with no difficult fibrous interferences, the detection limit is below 1%. For inhomogeneous samples (most samples), the detection limit remains undefined. NIST has conducted proficiency testing of laboratories on a national scale. Although each round is reported statistically with an average, control limits, etc., the results indicate a difficulty in establishing precision especially in the low concentration range. It is suspected that there is significant bias in the low range especially near 1%. EPA tried to remedy this by requiring a mandatory point counting scheme for samples less than 10%. The point counting procedure is tedious, and may introduce significant biases of its own. It has not been incorporated into this method.
                
                  1.4.2. The precision and accuracy of the quantitation tests performed in this method are unknown. Concentrations are easier to determine in commercial products where asbestos was deliberately added because the amount is usually more than a few percent. An analyst's results can be “calibrated” against the known amounts added by the manufacturer. For geological samples, the degree of homogeneity affects the precision.
                
                  1.4.3. The performance of the method is analyst dependent. The analyst must choose carefully and not necessarily randomly the portions for analysis to assure that detection of asbestos occurs when it is present. For this reason, the analyst must have adequate training in sample preparation, and experience in the location and identification of asbestos in samples. This is usually accomplished through substantial on-the-job training as well as formal education in mineralogy and microscopy.
                1.5. Interferences
                Any material which is long, thin, and small enough to be viewed under the microscope can be considered an interference for asbestos. There are literally hundreds of interferences in workplaces. The techniques described in this method are normally sufficient to eliminate the interferences. An analyst's success in eliminating the interferences depends on proper training.
                Asbestos minerals belong to two mineral families: the serpentines and the amphiboles. In the serpentine family, the only common fibrous mineral is chrysotile. Occasionally, the mineral antigorite occurs in a fibril habit with morphology similar to the amphiboles. The amphibole minerals consist of a score of different minerals of which only five are regulated by federal standard: amosite, crocidolite, anthophyllite asbestos, tremolite asbestos and actinolite asbestos. These are the only amphibole minerals that have been commercially exploited for their fibrous properties; however, the rest can and do occur occasionally in asbestiform habit.
                In addition to the related mineral interferences, other minerals common in building material may present a problem for some microscopists: gypsum, anhydrite, brucite, quartz fibers, talc fibers or ribbons, wollastonite, perlite, attapulgite, etc. Other fibrous materials commonly present in workplaces are: fiberglass, mineral wool, ceramic wool, refractory ceramic fibers, kevlar, nomex, synthetic fibers, graphite or carbon fibers, cellulose (paper or wood) fibers, metal fibers, etc.
                Matrix embedding material can sometimes be a negative interference. The analyst may not be able to easily extract the fibers from the matrix in order to use the method. Where possible, remove the matrix before the analysis, taking careful note of the loss of weight. Some common matrix materials are: vinyl, rubber, tar, paint, plant fiber, cement, and epoxy. A further negative interference is that the asbestos fibers themselves may be either too small to be seen in Phase contrast Microscopy (PCM) or of a very low fibrous quality, having the appearance of plant fibers. The analyst's ability to deal with these materials increases with experience.
                1.6. Uses and Occupational Exposure
                Asbestos is ubiquitous in the environment. More than 40% of the land area of the United States is composed of minerals which may contain asbestos. Fortunately, the actual formation of great amounts of asbestos is relatively rare. Nonetheless, there are locations in which environmental exposure can be severe such as in the Serpentine Hills of California.
                There are thousands of uses for asbestos in industry and the home. Asbestos abatement workers are the most current segment of the population to have occupational exposure to great amounts of asbestos. If the material is undisturbed, there is no exposure. Exposure occurs when the asbestos-containing material is abraded or otherwise disturbed during maintenance operations or some other activity. Approximately 95% of the asbestos in place in the United States is chrysotile.

                Amosite and crocidolite make up nearly all the difference. Tremolite and anthophyllite make up a very small percentage. Tremolite is found in extremely small amounts in certain chrysotile deposits. Actinolite exposure is probably greatest from environmental sources, but has been identified in vermiculite containing, sprayed-on insulating materials which may have been certified as asbestos-free.
                1.7. Physical and Chemical Properties
                The nominal chemical compositions for the asbestos minerals were given in Section 1. Compared to cleavage fragments of the same minerals, asbestiform fibers possess a high tensile strength along the fiber axis. They are chemically inert, non-combustible, and heat resistant. Except for chrysotile, they are insoluble in Hydrochloric acid (HCl). Chrysotile is slightly soluble in HCl. Asbestos has high electrical resistance and good sound absorbing characteristics. It can be woven into cables, fabrics or other textiles, or matted into papers, felts, and mats.
                1.8. Toxicology (This Section is for Information Only and Should Not Be Taken as OSHA Policy)
                Possible physiologic results of respiratory exposure to asbestos are mesothelioma of the pleura or peritoneum, interstitial fibrosis, asbestosis, pneumoconiosis, or respiratory cancer. The possible consequences of asbestos exposure are detailed in the NIOSH Criteria Document or in the OSHA Asbestos Standards 29 CFR 1910.1001 and 29 CFR 1926.1101 and 29 CFR 1915.1001.
                2. Sampling Procedure
                2.1. Equipment for Sampling
                (a) Tube or cork borer sampling device
                (b) Knife
                (c) 20 mL scintillation vial or similar vial
                (d) Sealing encapsulant
                2.2. Safety Precautions
                Asbestos is a known carcinogen. Take care when sampling. While in an asbestos-containing atmosphere, a properly selected and fit-tested respirator should be worn. Take samples in a manner to cause the least amount of dust. Follow these general guidelines:
                (a) Do not make unnecessary dust.
                (b) Take only a small amount (1 to 2 g).
                (c) Tightly close the sample container.
                (d) Use encapsulant to seal the spot where the sample was taken, if necessary.
                2.3. Sampling procedure

                Samples of any suspect material should be taken from an inconspicuous place. Where the material is to remain, seal the sampling wound with an encapsulant to eliminate the potential for exposure from the sample site. Microscopy requires only a few milligrams of material. The amount that will fill a 20 mL scintillation vial is more than adequate. Be sure to collect samples from all layers and phases of material. If possible, make separate samples of each different phase of the material. This will aid in determining the actual hazard. DO NOT USE ENVELOPES, PLASTIC OR PAPER BAGS OF ANY KIND TO COLLECT SAMPLES. The use of plastic bags presents a contamination hazard to laboratory personnel and to other samples. When these containers are opened, a bellows effect blows fibers out of the container onto everything, including the person opening the container.
                If a cork-borer type sampler is available, push the tube through the material all the way, so that all layers of material are sampled. Some samplers are intended to be disposable. These should be capped and sent to the laboratory. If a non-disposable cork borer is used, empty the contents into a scintillation vial and send to the laboratory. Vigorously and completely clean the cork borer between samples.
                2.4 Shipment
                Samples packed in glass vials must not touch or they might break in shipment.
                (a) Seal the samples with a sample seal over the end to guard against tampering and to identify the sample.
                (b) Package the bulk samples in separate packages from the air samples. They may cross-contaminate each other and will invalidate the results of the air samples.
                (c) Include identifying paperwork with the samples, but not in contact with the suspected asbestos.
                (d) To maintain sample accountability, ship the samples by certified mail, overnight express, or hand carry them to the laboratory.
                3. Analysis
                The analysis of asbestos samples can be divided into two major parts: sample preparation and microscopy. Because of the different asbestos uses that may be encountered by the analyst, each sample may need different preparation steps. The choices are outlined below. There are several different tests that are performed to identify the asbestos species and determine the percentage. They will be explained below.
                3.1. Safety
                (a) Do not create unnecessary dust. Handle the samples in HEPA-filter equipped hoods. If samples are received in bags, envelopes or other inappropriate container, open them only in a hood having a face velocity at or greater than 100 fpm. Transfer a small amount to a scintillation vial and only handle the smaller amount.
                (b) Open samples in a hood, never in the open lab area.

                (c) Index of refraction oils can be toxic. Take care not to get this material on the skin. Wash immediately with soap and water if this happens.
                (d) Samples that have been heated in the muffle furnace or the drying oven may be hot. Handle them with tongs until they are cool enough to handle.
                (e) Some of the solvents used, such as THF (tetrahydrofuran), are toxic and should only be handled in an appropriate fume hood and according to instructions given in the safety data sheet (SDS).
                3.2. Equipment
                (a) Phase contrast microscope with 10x, 16x and 40x objectives, 10x wide-field eyepieces, G-22 Walton-Beckett graticule, Whipple disk, polarizer, analyzer and first order red or gypsum plate, 100 Watt illuminator, rotating position condenser with oversize phase rings, central stop dispersion objective, Kohler illumination and a rotating mechanicalstage. (See figure 1).
                (b) Stereo microscope with reflected light illumination, transmitted light illumination, polarizer, analyzer and first order red or gypsum plate, and rotating stage.
                (c) Negative pressure hood for the stereo microscope
                (d) Muffle furnace capable of 600 °C
                (e) Drying oven capable of 50-150 °C
                (f) Aluminum specimen pans
                (g) Tongs for handling samples in the furnace

                (h) High dispersion index of refraction oils (Special for dispersion staining.)
                
                n = 1.550
                n = 1.585
                n = 1.590
                n = 1.605
                n = 1.620
                n = 1.670
                n = 1.680
                n = 1.690
                
                (i) A set of index of refraction oils from about n = 1.350 to n = 2.000 in n = 0.005 increments. (Standard for Becke line analysis.)
                (j) Glass slides with painted or frosted ends 1 × 3 inches 1mm thick, precleaned.
                (k) Cover Slips 22 × 22 mm, #11/2
                
                (l) Paper clips or dissection needles
                (m) Hand grinder
                (n) Scalpel with both #10 and #11 blades
                (o) 0.1 molar HCl

                (p) Decalcifying solution (Baxter Scientific Products) Ethylenediaminetetraacetic Acid,
                
                
                  Tetrasodium
                  0.7 g/l
                  Sodium Potassium Tartrate
                  8.0 mg/liter
                  Hydrochloric Acid
                  99.2 g/liter
                  Sodium Tartrate
                  0.14 g/liter
                
                
                (q) Tetrahydrofuran (THF)
                (r) Hotplate capable of 60 °C
                (s) Balance
                (t) Hacksaw blade
                (u) Ruby mortar and pestle
                3.3. Sample Pre-Preparation
                Sample preparation begins with pre-preparation which may include chemical reduction of the matrix, heating the sample to dryness or heating in the muffle furnace. The end result is a sample which has been reduced to a powder that is sufficiently fine to fit under the cover slip. Analyze different phases of samples separately, e.g., tile and the tile mastic should be analyzed separately as the mastic may contain asbestos while the tile may not.
                (a) Wet Samples
                Samples with a high water content will not give the proper dispersion colors and must be dried prior to sample mounting. Remove the lid of the scintillation vial, place the bottle in the drying oven and heat at 100 °C to dryness (usually about 2 h). Samples which are not submitted to the lab in glass must be removed and placed in glass vials or aluminum weighing pans before placing them in the drying oven.
                (b) Samples With Organic Interference—Muffle Furnace

                These may include samples with tar as a matrix, vinyl asbestos tile, or any other organic that can be reduced by heating. Remove the sample from the vial and weigh in a balance to determine the weight of the submitted portion. Place the sample in a muffle furnace at 500 °C for 1 to 2 h or until all obvious organic material has been removed. Retrieve, cool and weigh again to determine the weight loss on ignition. This is necessary to determine the asbestos content of the submitted sample, because the analyst will be looking at a reduced sample.
                
                
                  Notes:
                  Heating above 600 °C will cause the sample to undergo a structural change which, given sufficient time, will convert the chrysotile to forsterite. Heating even at lower temperatures for 1 to 2 h may have a measurable effect on the optical properties of the minerals. If the analyst is unsure of what to expect, a sample of standard asbestos should be heated to the same temperature for the same length of time so that it can be examined for the proper interpretation.
                
                (c) Samples With Organic Interference—THF

                Vinyl asbestos tile is the most common material treated with this solvent, although, substances containing tar will sometimes yield to this treatment. Select a portion of the material and then grind it up if possible. Weigh the sample and place it in a test tube. Add sufficient THF to dissolve the organic matrix. This is usually about 4 to 5 mL. Remember, THF is highly flammable. Filter the remaining material through a tared silver membrane, dry and weigh to determine how much is left after the solvent extraction. Further process the sample to remove carbonate or mount directly.
                (d) Samples With Carbonate Interference
                Carbonate material is often found on fibers and sometimes must be removed in order to perform dispersion microscopy. Weigh out a portion of the material and place it in a test tube. Add a sufficient amount of 0.1 M HCl or decalcifying solution in the tube to react all the carbonate as evidenced by gas formation; i.e., when the gas bubbles stop, add a little more solution. If no more gas forms, the reaction is complete. Filter the material out through a tared silver membrane, dry and weigh to determine the weight lost.
                3.4. Sample Preparation
                Samples must be prepared so that accurate determination can be made of the asbestos type and amount present. The following steps are carried out in the low-flow hood (a low-flow hood has less than 50 fpm flow):
                (1) If the sample has large lumps, is hard, or cannot be made to lie under a cover slip, the grain size must be reduced. Place a small amount between two slides and grind the material between them or grind a small amount in a clean mortar and pestle. The choice of whether to use an alumina, ruby, or diamond mortar depends on the hardness of the material. Impact damage can alter the asbestos mineral if too much mechanical shock occurs. (Freezer mills can completely destroy the observable crystallinity of asbestos and should not be used). For some samples, a portion of material can be shaved off with a scalpel, ground off with a hand grinder or hack saw blade.
                The preparation tools should either be disposable or cleaned thoroughly. Use vigorous scrubbing to loosen the fibers during the washing. Rinse the implements with copious amounts of water and air-dry in a dust-free environment.

                (2) If the sample is powder or has been reduced as in 1) above, it is ready to mount. Place a glass slide on a piece of optical tissue and write the identification on the painted or frosted end. Place two drops of index of refraction medium n = 1.550 on the slide. (The medium n = 1.550 is chosen because it is the matching index for chrysotile. Dip the end of a clean paper-clip or dissecting needle into the droplet of refraction medium on the slide to moisten it. Then dip the probe into the powder sample. Transfer what sticks on the probe to the slide. The material on the end of the probe should have a diameter of about 3 mm for a good mount. If the material is very fine, less sample may be appropriate. For non-powder samples such as fiber mats, forceps should be used to transfer a small amount of material to the slide. Stir the material in the medium on the slide, spreading it out and making the preparation as uniform as possible. Place a cover-slip on the preparation by gently lowering onto the slide and allowing it to fall “trapdoor” fashion on the preparation to push out any bubbles. Press gently on the cover slip to even out the distribution of particulate on the slide. If there is insufficient mounting oil on the slide, one or two drops may be placed near the edge of the coverslip on the slide. Capillary action will draw the necessary amount of liquid into the preparation. Remove excess oil with the point of a laboratory wiper.
                Treat at least two different areas of each phase in this fashion. Choose representative areas of the sample. It may be useful to select particular areas or fibers for analysis. This is useful to identify asbestos in severely inhomogeneous samples.
                When it is determined that amphiboles may be present, repeat the above process using the appropriate high- dispersion oils until an identification is made or all six asbestos minerals have been ruled out. Note that percent determination must be done in the index medium 1.550 because amphiboles tend to disappear in their matching mediums.
                3.5. Analytical procedure
                
                
                  Note:
                  This method presumes some knowledge of mineralogy and optical petrography.
                
                
                The analysis consists of three parts: The determination of whether there is asbestos present, what type is present and the determination of how much is present. The general flow of the analysis is:
                (1) Gross examination.
                (2) Examination under polarized light on the stereo microscope.
                (3) Examination by phase-polar illumination on the compound phase microscope.
                (4) Determination of species by dispersion stain. Examination by Becke line analysis may also be used; however, this is usually more cumbersome for asbestos determination.
                (5) Difficult samples may need to be analyzed by SEM or TEM, or the results from those techniques combined with light microscopy for a definitive identification. Identification of a particle as asbestos requires that it be asbestiform. Description of particles should follow the suggestion of Campbell. (Figure 1)
                
                  
                  ER10AU94.024
                

                For the purpose of regulation, the mineral must be one of the six minerals covered and must be in the asbestos growth habit. Large specimen samples of asbestos generally have the gross appearance of wood. Fibers are easily parted from it. Asbestos fibers are very long compared with their widths. The fibers have a very high tensile strength as demonstrated by bending without breaking. Asbestos fibers exist in bundles that are easily parted, show longitudinal fine structure and may be tufted at the ends showing “bundle of sticks” morphology. In the microscope some of these properties may not be observable. Amphiboles do not always show striations along their length even when they are asbestos. Neither will they always show tufting. They generally do not show a curved nature except for very long fibers. Asbestos and asbestiform minerals are usually characterized in groups by extremely high aspect ratios (greater than 100:1). While aspect ratio analysis is useful for characterizing populations of fibers, it cannot be used to identify individual fibers of intermediate to short aspect ratio. Observation of many fibers is often necessary to determine whether a sample consists of “cleavage fragments” or of asbestos fibers.
                Most cleavage fragments of the asbestos minerals are easily distinguishable from true asbestos fibers. This is because true cleavage fragments usually have larger diameters than 1 µm. Internal structure of particles larger than this usually shows them to have no internal fibrillar structure. In addition, cleavage fragments of the monoclinic amphiboles show inclined extinction under crossed polars with no compensator. Asbestos fibers usually show extinction at zero degrees or ambiguous extinction if any at all. Morphologically, the larger cleavage fragments are obvious by their blunt or stepped ends showing prismatic habit. Also, they tend to be acicular rather than filiform.
                Where the particles are less than 1 µm in diameter and have an aspect ratio greater than or equal to 3:1, it is recommended that the sample be analyzed by SEM or TEM if there is any question whether the fibers are cleavage fragments or asbestiform particles.
                Care must be taken when analyzing by electron microscopy because the interferences are different from those in light microscopy and may structurally be very similar to asbestos. The classic interference is between anthophyllite and biopyribole or intermediate fiber. Use the same morphological clues for electron microscopy as are used for light microscopy, e.g. fibril splitting, internal longitudinal striation, fraying, curvature, etc.
                (1) Gross examination:
                Examine the sample, preferably in the glass vial. Determine the presence of any obvious fibrous component. Estimate a percentage based on previous experience and current observation. Determine whether any pre-preparation is necessary. Determine the number of phases present. This step may be carried out or augmented by observation at 6 to 40 × under a stereo microscope.
                (2) After performing any necessary pre-preparation, prepare slides of each phase as described above. Two preparations of the same phase in the same index medium can be made side-by-side on the same glass for convenience. Examine with the polarizing stereo microscope. Estimate the percentage of asbestos based on the amount of birefringent fiber present.
                (3) Examine the slides on the phase-polar microscopes at magnifications of 160 and 400 × . Note the morphology of the fibers. Long, thin, very straight fibers with little curvature are indicative of fibers from the amphibole family. Curved, wavy fibers are usually indicative of chrysotile. Estimate the percentage of asbestos on the phase-polar microscope under conditions of crossed polars and a gypsum plate. Fibers smaller than 1.0 µm in thickness must be identified by inference to the presence of larger, identifiable fibers and morphology. If no larger fibers are visible, electron microscopy should be performed. At this point, only a tentative identification can be made. Full identification must be made with dispersion microscopy. Details of the tests are included in the appendices.
                (4) Once fibers have been determined to be present, they must be identified. Adjust the microscope for dispersion mode and observe the fibers. The microscope has a rotating stage, one polarizing element, and a system for generating dark-field dispersion microscopy (see Section 4.6. of this appendix). Align a fiber with its length parallel to the polarizer and note the color of the Becke lines. Rotate the stage to bring the fiber length perpendicular to the polarizer and note the color. Repeat this process for every fiber or fiber bundle examined. The colors must be consistent with the colors generated by standard asbestos reference materials for a positive identification. In n = 1.550, amphiboles will generally show a yellow to straw-yellow color indicating that the fiber indices of refraction are higher than the liquid. If long, thin fibers are noted and the colors are yellow, prepare further slides as above in the suggested matching liquids listed below:
                
                  
                    Type of asbestos
                    Index of refraction
                  
                  
                    Chrysotile
                    n = 1.550.
                  
                  
                    Amosite
                    n = 1.670 or 1.680.
                  
                  
                    Crocidolite
                    n = 1.690.
                  
                  
                    Anthophyllite
                    n = 1.605 and 1.620.
                  
                  
                    Tremolite
                    n = 1.605 and 1.620.
                  
                  
                    Actinolite
                    n = 1.620.
                  
                

                Where more than one liquid is suggested, the first is preferred; however, in some cases this liquid will not give good dispersion color. Take care to avoid interferences in the other liquid; e.g., wollastonite in n = 1.620 will give the same colors as tremolite. In n = 1.605 wollastonite will appear yellow in all directions. Wollastonite may be determined under crossed polars as it will change from blue to yellow as it is rotated along its fiber axis by tapping on the cover slip. Asbestos minerals will not change in this way.
                Determination of the angle of extinction may, when present, aid in the determination of anthophyllite from tremolite. True asbestos fibers usually have 0° extinction or ambiguous extinction, while cleavage fragments have more definite extinction.
                Continue analysis until both preparations have been examined and all present species of asbestos are identified. If there are no fibers present, or there is less than 0.1% present, end the analysis with the minimum number of slides (2).
                (5) Some fibers have a coating on them which makes dispersion microscopy very difficult or impossible. Becke line analysis or electron microscopy may be performed in those cases. Determine the percentage by light microscopy. TEM analysis tends to overestimate the actual percentage present.
                (6) Percentage determination is an estimate of occluded area, tempered by gross observation. Gross observation information is used to make sure that the high magnification microscopy does not greatly over- or under-estimate the amount of fiber present. This part of the analysis requires a great deal of experience. Satisfactory models for asbestos content analysis have not yet been developed, although some models based on metallurgical grain-size determination have found some utility. Estimation is more easily handled in situations where the grain sizes visible at about 160 × are about the same and the sample is relatively homogeneous.
                View all of the area under the cover slip to make the percentage determination. View the fields while moving the stage, paying attention to the clumps of material. These are not usually the best areas to perform dispersion microscopy because of the interference from other materials. But, they are the areas most likely to represent the accurate percentage in the sample. Small amounts of asbestos require slower scanning and more frequent analysis of individual fields.
                Report the area occluded by asbestos as the concentration. This estimate does not generally take into consideration the difference in density of the different species present in the sample. For most samples this is adequate. Simulation studies with similar materials must be carried out to apply microvisual estimation for that purpose and is beyond the scope of this procedure.

                (7) Where successive concentrations have been made by chemical or physical means, the amount reported is the percentage of the material in the “as submitted” or original state. The percentage determined by microscopy is multiplied by the fractions remaining after pre-preparation steps to give the percentage in the original sample. For example:
                
                Step 1. 60% remains after heating at 550 °C for 1 h.
                Step 2. 30% of the residue of step 1 remains after dissolution of carbonate in 0.1 m HCl.
                Step 3. Microvisual estimation determines that 5% of the sample is chrysotile asbestos.
                
                The reported result is:
                
                R = (Microvisual result in percent) × (Fraction remaining after step 2) × (Fraction remaining of original sample after step 1)
                R = (5) × (.30) × (.60) = 0.9%
                
                (8) Report the percent and type of asbestos present. For samples where asbestos was identified, but is less than 1.0%, report “Asbestos present, less than 1.0%.” There must have been at least two observed fibers or fiber bundles in the two preparations to be reported as present. For samples where asbestos was not seen, report as “None Detected.”
                4. Auxiliary Information
                Because of the subjective nature of asbestos analysis, certain concepts and procedures need to be discussed in more depth. This information will help the analyst understand why some of the procedures are carried out the way they are.
                4.1. Light
                Light is electromagnetic energy. It travels from its source in packets called quanta. It is instructive to consider light as a plane wave. The light has a direction of travel. Perpendicular to this and mutually perpendicular to each other, are two vector components. One is the magnetic vector and the other is the electric vector. We shall only be concerned with the electric vector. In this description, the interaction of the vector and the mineral will describe all the observable phenomena. From a light source such a microscope illuminator, light travels in all different direction from the filament.

                In any given direction away from the filament, the electric vector is perpendicular to the direction of travel of a light ray. While perpendicular, its orientation is random about the travel axis. If the electric vectors from all the light rays were lined up by passing the light through a filter that would only let light rays with electric vectors oriented in one direction pass, the light would then be POLARIZED.
                

                Polarized light interacts with matter in the direction of the electric vector. This is the polarization direction. Using this property it is possible to use polarized light to probe different materials and identify them by how they interact with light. The speed of light in a vacuum is a constant at about 2.99 × 10 8 m/s. When light travels in different materials such as air, water, minerals or oil, it does not travel at this speed. It travels slower. This slowing is a function of both the material through which the light is traveling and the wavelength or frequency of the light. In general, the more dense the material, the slower the light travels. Also, generally, the higher the frequency, the slower the light will travel. The ratio of the speed of light in a vacuum to that in a material is called the index of refraction (n). It is usually measured at 589 nm (the sodium D line). If white light (light containing all the visible wavelengths) travels through a material, rays of longer wavelengths will travel faster than those of shorter wavelengths, this separation is called dispersion. Dispersion is used as an identifier of materials as described in Section 4.6.
                4.2. Material Properties
                Materials are either amorphous or crystalline. The difference between these two descriptions depends on the positions of the atoms in them. The atoms in amorphous materials are randomly arranged with no long range order. An example of an amorphous material is glass. The atoms in crystalline materials, on the other hand, are in regular arrays and have long range order. Most of the atoms can be found in highly predictable locations. Examples of crystalline material are salt, gold, and the asbestos minerals.
                It is beyond the scope of this method to describe the different types of crystalline materials that can be found, or the full description of the classes into which they can fall. However, some general crystallography is provided below to give a foundation to the procedures described.
                With the exception of anthophyllite, all the asbestos minerals belong to the monoclinic crystal type. The unit cell is the basic repeating unit of the crystal and for monoclinic crystals can be described as having three unequal sides, two 90° angles and one angle not equal to 90°. The orthorhombic group, of which anthophyllite is a member has three unequal sides and three 90° angles. The unequal sides are a consequence of the complexity of fitting the different atoms into the unit cell. Although the atoms are in a regular array, that array is not symmetrical in all directions. There is long range order in the three major directions of the crystal. However, the order is different in each of the three directions. This has the effect that the index of refraction is different in each of the three directions. Using polarized light, we can investigate the index of refraction in each of the directions and identify the mineral or material under investigation. The indices α, β, and γ are used to identify the lowest, middle, and highest index of refraction respectively. The x direction, associated with α is called the fast axis. Conversely, the z direction is associated with γ and is the slow direction. Crocidolite has α along the fiber length making it “length-fast”. The remainder of the asbestos minerals have the γ axis along the fiber length. They are called “length-slow”. This orientation to fiber length is used to aid in the identification of asbestos.
                4.3. Polarized Light Technique
                Polarized light microscopy as described in this section uses the phase-polar microscope described in Section 3.2. A phase contrast microscope is fitted with two polarizing elements, one below and one above the sample. The polarizers have their polarization directions at right angles to each other. Depending on the tests performed, there may be a compensator between these two polarizing elements. Light emerging from a polarizing element has its electric vector pointing in the polarization direction of the element. The light will not be subsequently transmitted through a second element set at a right angle to the first element. Unless the light is altered as it passes from one element to the other, there is no transmission of light.
                4.4. Angle of Extinction
                Crystals which have different crystal regularity in two or three main directions are said to be anisotropic. They have a different index of refraction in each of the main directions. When such a crystal is inserted between the crossed polars, the field of view is no longer dark but shows the crystal in color. The color depends on the properties of the crystal. The light acts as if it travels through the crystal along the optical axes. If a crystal optical axis were lined up along one of the polarizing directions (either the polarizer or the analyzer) the light would appear to travel only in that direction, and it would blink out or go dark. The difference in degrees between the fiber direction and the angle at which it blinks out is called the angle of extinction. When this angle can be measured, it is useful in identifying the mineral. The procedure for measuring the angle of extinction is to first identify the polarization direction in the microscope. A commercial alignment slide can be used to establish the polarization directions or use anthophyllite or another suitable mineral. This mineral has a zero degree angle of extinction and will go dark to extinction as it aligns with the polarization directions. When a fiber of anthophyllite has gone to extinction, align the eyepiece reticle or graticule with the fiber so that there is a visual cue as to the direction of polarization in the field of view. Tape or otherwise secure the eyepiece in this position so it will not shift.

                After the polarization direction has been identified in the field of view, move the particle of interest to the center of the field of view and align it with the polarization direction. For fibers, align the fiber along this direction. Note the angular reading of the rotating stage. Looking at the particle, rotate the stage until the fiber goes dark or “blinks out”. Again note the reading of the stage. The difference in the first reading and the second is an angle of extinction.
                The angle measured may vary as the orientation of the fiber changes about its long axis. Tables of mineralogical data usually report the maximum angle of extinction. Asbestos forming minerals, when they exhibit an angle of extinction, usually do show an angle of extinction close to the reported maximum, or as appropriate depending on the substitution chemistry.
                4.5. Crossed Polars With Compensator
                When the optical axes of a crystal are not lined up along one of the polarizing directions (either the polarizer or the analyzer) part of the light travels along one axis and part travels along the other visible axis. This is characteristic of birefringent materials.
                The color depends on the difference of the two visible indices of refraction and the thickness of the crystal. The maximum difference available is the difference between the α and the γ axes. This maximum difference is usually tabulated as the birefringence of the crystal.

                For this test, align the fiber at 45° to the polarization directions in order to maximize the contribution to each of the optical axes. The colors seen are called retardation colors. They arise from the recombination of light which has traveled through the two separate directions of the crystal. One of the rays is retarded behind the other since the light in that direction travels slower. On recombination, some of the colors which make up white light are enhanced by constructive interference and some are suppressed by destructive interference. The result is a color dependent on the difference between the indices and the thickness of the crystal. The proper colors, thicknesses, and retardations are shown on a Michel-Levy chart. The three items, retardation, thickness and birefringence are related by the following relationship:
                
                R = t(nγ—α)
                R = retardation, t = crystal thickness in µm, and
                
                  α,γ = indices of refraction.
                
                Examination of the equation for asbestos minerals reveals that the visible colors for almost all common asbestos minerals and fiber sizes are shades of gray and black. The eye is relatively poor at discriminating different shades of gray. It is very good at discriminating different colors. In order to compensate for the low retardation, a compensator is added to the light train between the polarization elements. The compensator used for this test is a gypsum plate of known thickness and birefringence. Such a compensator when oriented at 45° to the polarizer direction, provides a retardation of 530 nm of the 530 nm wavelength color. This enhances the red color and gives the background a characteristic red to red-magenta color. If this “full-wave” compensator is in place when the asbestos preparation is inserted into the light train, the colors seen on the fibers are quite different. Gypsum, like asbestos has a fast axis and a slow axis. When a fiber is aligned with its fast axis in the same direction as the fast axis of the gypsum plate, the ray vibrating in the slow direction is retarded by both the asbestos and the gypsum. This results in a higher retardation than would be present for either of the two minerals. The color seen is a second order blue. When the fiber is rotated 90° using the rotating stage, the slow direction of the fiber is now aligned with the fast direction of the gypsum and the fast direction of the fiber is aligned with the slow direction of the gypsum. Thus, one ray vibrates faster in the fast direction of the gypsum, and slower in the slow direction of the fiber; the other ray will vibrate slower in the slow direction of the gypsum and faster in the fast direction of the fiber. In this case, the effect is subtractive and the color seen is a first order yellow. As long as the fiber thickness does not add appreciably to the color, the same basic colors will be seen for all asbestos types except crocidolite. In crocidolite the colors will be weaker, may be in the opposite directions, and will be altered by the blue absorption color natural to crocidolite. Hundreds of other materials will give the same colors as asbestos, and therefore, this test is not definitive for asbestos. The test is useful in discriminating against fiberglass or other amorphous fibers such as some synthetic fibers. Certain synthetic fibers will show retardation colors different than asbestos; however, there are some forms of polyethylene and aramid which will show morphology and retardation colors similar to asbestos minerals. This test must be supplemented with a positive identification test when birefringent fibers are present which can not be excluded by morphology. This test is relatively ineffective for use on fibers less than 1 µm in diameter. For positive confirmation TEM or SEM should be used if no larger bundles or fibers are visible.
                4.6. Dispersion Staining

                Dispersion microscopy or dispersion staining is the method of choice for the identification of asbestos in bulk materials. Becke line analysis is used by some laboratories and yields the same results as does dispersion staining for asbestos and can be used in lieu of dispersion staining. Dispersion staining is performed on the same platform as the phase-polar analysis with the analyzer and compensator removed. One polarizing element remains to define the direction of the light so that the different indices of refraction of the fibers may be separately determined. Dispersion microscopy is a dark-field technique when used for asbestos. Particles are imaged with scattered light. Light which is unscattered is blocked from reaching the eye either by the back field image mask in a McCrone objective or a back field image mask in the phase condenser. The most convenient method is to use the rotating phase condenser to move an oversized phase ring into place. The ideal size for this ring is for the central disk to be just larger than the objective entry aperture as viewed in the back focal plane. The larger the disk, the less scattered light reaches the eye. This will have the effect of diminishing the intensity of dispersion color and will shift the actual color seen. The colors seen vary even on microscopes from the same manufacturer. This is due to the different bands of wavelength exclusion by different mask sizes. The mask may either reside in the condenser or in the objective back focal plane. It is imperative that the analyst determine by experimentation with asbestos standards what the appropriate colors should be for each asbestos type. The colors depend also on the temperature of the preparation and the exact chemistry of the asbestos. Therefore, some slight differences from the standards should be allowed. This is not a serious problem for commercial asbestos uses. This technique is used for identification of the indices of refraction for fibers by recognition of color. There is no direct numerical readout of the index of refraction. Correlation of color to actual index of refraction is possible by referral to published conversion tables. This is not necessary for the analysis of asbestos. Recognition of appropriate colors along with the proper morphology are deemed sufficient to identify the commercial asbestos minerals. Other techniques including SEM, TEM, and XRD may be required to provide additional information in order to identify other types of asbestos.
                Make a preparation in the suspected matching high dispersion oil, e.g., n = 1.550 for chrysotile. Perform the preliminary tests to determine whether the fibers are birefringent or not. Take note of the morphological character. Wavy fibers are indicative of chrysotile while long, straight, thin, frayed fibers are indicative of amphibole asbestos. This can aid in the selection of the appropriate matching oil. The microscope is set up and the polarization direction is noted as in Section 4.4. Align a fiber with the polarization direction. Note the color. This is the color parallel to the polarizer. Then rotate the fiber rotating the stage 90° so that the polarization direction is across the fiber. This is the perpendicular position. Again note the color. Both colors must be consistent with standard asbestos minerals in the correct direction for a positive identification of asbestos. If only one of the colors is correct while the other is not, the identification is not positive. If the colors in both directions are bluish-white, the analyst has chosen a matching index oil which is higher than the correct matching oil, e.g. the analyst has used n = 1.620 where chrysotile is present. The next lower oil (Section 3.5.) should be used to prepare another specimen. If the color in both directions is yellow-white to straw-yellow-white, this indicates that the index of the oil is lower than the index of the fiber, e.g. the preparation is in n = 1.550 while anthophyllite is present. Select the next higher oil (Section 3.5.) and prepare another slide. Continue in this fashion until a positive identification of all asbestos species present has been made or all possible asbestos species have been ruled out by negative results in this test. Certain plant fibers can have similar dispersion colors as asbestos. Take care to note and evaluate the morphology of the fibers or remove the plant fibers in pre-preparation. Coating material on the fibers such as carbonate or vinyl may destroy the dispersion color. Usually, there will be some outcropping of fiber which will show the colors sufficient for identification. When this is not the case, treat the sample as described in Section 3.3. and then perform dispersion staining. Some samples will yield to Becke line analysis if they are coated or electron microscopy can be used for identification.
                5. References
                5.1. Crane, D.T., Asbestos in Air, OSHA method ID160, Revised November 1992.
                5.2. Ford, W.E., Dana's Textbook of Mineralogy; Fourth Ed.; John Wiley and Son, New York, 1950, p. vii.
                5.3. Selikoff,.I.J., Lee, D.H.K., Asbestos and Disease, Academic Press, New York, 1978, pp. 3, 20.
                5.4. Women Inspectors of Factories. Annual Report for 1898, H.M. Statistical Office, London, p. 170 (1898).
                5.5. Selikoff,.I.J., Lee, D.H.K., Asbestos and Disease, Academic Press, New York, 1978, pp. 26, 30.
                5.6. Campbell, W.J., et al, Selected Silicate Minerals and Their Asbestiform Varieties, United States Department of the Interior, Bureau of Mines, Information Circular 8751, 1977.
                5.7. Asbestos, Code of Federal Regulations, 29 CFR 1910.1001 and 29 CFR 1926.58.
                5.8. National Emission Standards for Hazardous Air Pollutants; Asbestos NESHAP Revision,
                  Federal Register, Vol. 55, No. 224, 20 November 1990, p. 48410.
                5.9. Ross, M. The Asbestos Minerals: Definitions, Description, Modes of Formation, Physical and Chemical Properties and Health Risk to the Mining Community, Nation Bureau of Standards Special Publication, Washington, D.C., 1977.

                5.10. Lilis, R., Fibrous Zeolites and Endemic Mesothelioma in Cappadocia, Turkey, J. Occ Medicine, 1981, 23, (8) ,548-550.
                5.11. Occupational Exposure to Asbestos—1972, U.S. Department of Health Education and Welfare, Public Health Service, Center for Disease Control, National Institute for Occupational Safety and Health, HSM-72-10267.

                5.12. Campbell,W.J., et al, Relationship of Mineral Habit to Size Characteristics for Tremolite Fragments and Fibers, United States Department of the Interior, Bureau of Mines, Information Circular 8367, 1979.
                5.13. Mefford, D., DCM Laboratory, Denver, private communication, July 1987.
                5.14. Deer, W.A., Howie, R.A., Zussman, J., Rock Forming Minerals, Longman, Thetford, UK, 1974.
                5.15. Kerr, P.F., Optical Mineralogy; Third Ed. McGraw-Hill, New York, 1959.
                5.16. Veblen, D.R. (Ed.), Amphiboles and Other Hydrous Pyriboles—Mineralogy, Reviews in Mineralogy, Vol 9A, Michigan, 1982, pp 1-102.
                5.17. Dixon, W.C., Applications of Optical Microscopy in the Analysis of Asbestos and Quartz, ACS Symposium Series, No. 120, Analytical Techniques in Occupational Health Chemistry, 1979.
                5.18. Polarized Light Microscopy, McCrone Research Institute, Chicago, 1976.
                5.19. Asbestos Identification, McCrone Research Institute, G & G printers, Chicago, 1987.
                5.20. McCrone, W.C., Calculation of Refractive Indices from Dispersion Staining Data, The Microscope, No 37, Chicago, 1989.
                5.21. Levadie, B. (Ed.), Asbestos and Other Health Related Silicates, ASTM Technical Publication 834, ASTM, Philadelphia 1982.

                5.22. Steel, E. and Wylie, A., Riordan, P.H. (Ed.), Mineralogical Characteristics of Asbestos, Geology of Asbestos Deposits, pp. 93-101, SME-AIME, 1981.
                5.23. Zussman, J., The Mineralogy of Asbestos, Asbestos: Properties, Applications and Hazards, pp. 45-67 Wiley, 1979.
              
              
                Appendix L to § 1915.1001—Work Practices and Engineering Controls for Automotive Brake and Clutch Inspection, Disassembly, Repair and Assembly—Mandatory
                This mandatory appendix specifies engineering controls and work practices that must be implemented by the employer during automotive brake and clutch inspection, disassembly, repair, and assembly operations. Proper use of these engineering controls and work practices by trained employees will reduce employees' asbestos exposure below the permissible exposure level during clutch and brake inspection, disassembly, repair, and assembly operations. The employer shall institute engineering controls and work practices using either the method set forth in paragraph [A] or paragraph [B] of this appendix, or any other method which the employer can demonstrate to be equivalent in terms of reducing employee exposure to asbestos as defined and which meets the requirements described in paragraph [C] of this appendix, for those facilities in which no more than 5 pairs of brakes or 5 clutches are inspected, disassembled, reassembled and/or repaired per week, the method set forth in paragraph [D] of this appendix may be used:
                [A] Negative Pressure Enclosure/HEPA Vacuum System Method
                (1) The brake and clutch inspection, disassembly, repair, and assembly operations shall be enclosed to cover and contain the clutch or brake assembly and to prevent the release of asbestos fibers into the worker's breathing zone.
                (2) The enclosure shall be sealed tightly and thoroughly inspected for leaks before work begins on brake and clutch inspection, disassembly, repair, and assembly.
                (3) The enclosure shall be such that the worker can clearly see the operation and shall provide impermeable sleeves through which the worker can handle the brake and clutch inspection, disassembly, repair and assembly. The integrity of the sleeves and ports shall be examined before work begins.
                (4) A HEPA-filtered vacuum shall be employed to maintain the enclosure under negative pressure throughout the operation. Compressed-air may be used to remove asbestos fibers or particles from the enclosure.
                (5) The HEPA vacuum shall be used first to loosen the asbestos containing residue from the brake and clutch parts and then to evacuate the loosened asbestos containing material from the enclosure and capture the material in the vacuum filter.
                (6) The vacuum's filter, when full, shall be first wetted with a fine mist of water, then removed and placed immediately in an impermeable container, labeled according to paragraph (k)(8) of this section and disposed of according to paragraph (l) of this section.
                (7) Any spills or releases of asbestos containing waste material from inside of the enclosure or vacuum hose or vacuum filter shall be immediately cleaned up and disposed of according to paragraph (l) of the section.
                [B] Low Pressure/Wet Cleaning Method
                (1) A catch basin shall be placed under the brake assembly, positioned to avoid splashes and spills.

                (2) The reservoir shall contain water containing an organic solvent or wetting agent. The flow of liquid shall be controlled such that the brake assembly is gently flooded to prevent the asbestos-containing brake dust from becoming airborne.
                (3) The aqueous solution shall be allowed to flow between the brake drum and brake support before the drum is removed.
                (4) After removing the brake drum, the wheel hub and back of the brake assembly shall be thoroughly wetted to suppress dust.
                (5) The brake support plate, brake shoes and brake components used to attach the brake shoes shall be thoroughly washed before removing the old shoes.
                (6) In systems using filters, the filters, when full, shall be first wetted with a fine mist of water, then removed and placed immediately in an impermeable container, labeled according to paragraph (k)(8) of this section and disposed of according to paragraph (l) of this section.
                (7) Any spills of asbestos-containing aqueous solution or any asbestos-containing waste material shall be cleaned up immediately and disposed of according to paragraph (l) of this section.
                (8) The use of dry brushing during low pressure/wet cleaning operations is prohibited.
                [C] Equivalent Methods
                An equivalent method is one which has sufficient written detail so that it can be reproduced and has been demonstrated that the exposures resulting from the equivalent method are equal to or less than the exposures which would result from the use of the method described in paragraph [A] of this appendix. For purposes of making this comparison, the employer shall assume that exposures resulting from the use of the method described in paragraph [A] of this appendix shall not exceed 0.016 f/cc, as measured by the OSHA reference method and as averaged over at least 18 personal samples.
                [D] Wet Method
                (1) A spray bottle, hose nozzle, or other implement capable of delivering a fine mist of water or amended water or other delivery system capable of delivering water at low pressure, shall be used to first thoroughly wet the brake and clutch parts. Brake and clutch components shall then be wiped clean with a cloth.
                (2) The cloth shall be placed in an impermeable container, labelled according to paragraph (k)(8) of this section and then disposed of according to paragraph (l) of this section, or the cloth shall be laundered in a way to prevent the release of asbestos fibers in excess of 0.1 fiber per cubic centimeter of air.
                (3) Any spills of solvent or any asbestos containing waste material shall be cleaned up immediately according to paragraph (l) of this section.
                (4) The use of dry brushing during the wet method operations is prohibited.
              
              [59 FR 41080, Aug. 10, 1994, as amended at 60 FR 33344, June 28, 1995; 60 FR 33987, June 29, 1995; 60 FR 36044, July 13, 1995; 60 FR 50412, Sept. 29, 1995; 61 FR 43457, Aug. 23, 1996; 63 FR 35137, June 29, 1998; 67 FR 44545, 44546, July 3, 2002; 70 FR 1143, Jan. 5, 2005; 71 FR 16674, Apr. 3, 2006; 71 FR 50191, Aug. 24, 2006; 73 FR 75587, Dec. 12, 2009; 76 FR 33610, June 8, 2011; 77 FR 17888, Mar. 26, 2012; 78 FR 9315, Feb. 8, 2013; 84 FR 21555, 12597, May 14, 2019]
            
            
              § 1915.1002
              Coal tar pitch volatiles; interpretation of term.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1002 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1003
              13 carcinogens (4-Nitrobiphenyl, etc.).
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1004
              alpha-Naphthylamine.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1005
              [Reserved]
            
            
              § 1915.1006
              Methyl chloromethyl ether.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1007
              3,3′-Dichlorobenzidiene (and its salts).
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1008
              bis-Chloromethyl ether.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              
              § 1915.1009
              beta-Naphthylamine.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1010
              Benzidine.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1011
              4-Aminodiphenyl.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1012
              Ethyleneimine.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1013
              beta-Propiolactone.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1014
              2-Acetylaminofluorene.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1015
              4-Dimethylaminoazobenzene.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1016
              N-Nitrosodimethylamine.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1003 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1017
              Vinyl chloride.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1017 of this chapter.
              
              [61 FR 31430, June 20, 1996]
            
            
              § 1915.1018
              Inorganic arsenic.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1018 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1020
              Access to employee exposure and medical records.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1020 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1024
              Beryllium.
              (a) Scope and application. (1) This standard applies to occupational exposure to beryllium in all forms, compounds, and mixtures in shipyards, except those articles and materials exempted by paragraphs (a)(2) and (a)(3) of this standard.
              (2) This standard does not apply to articles, as defined in the Hazard Communication standard (HCS) (29 CFR 1910.1200(c)), that contain beryllium and that the employer does not process.
              (3) This standard does not apply to materials containing less than 0.1% beryllium by weight where the employer has objective data demonstrating that employee exposure to beryllium will remain below the action level as an 8-hour TWA under any foreseeable conditions.
              (b) Definitions. As used in this standard:
              
                Action level means a concentration of airborne beryllium of 0.1 micrograms per cubic meter of air (µg/m3) calculated as an 8-hour time-weighted average (TWA).
              
                Airborne exposure and airborne exposure to beryllium mean the exposure to airborne beryllium that would occur if the employee were not using a respirator.
              
                Assistant Secretary means the Assistant Secretary of Labor for Occupational Safety and Health, United States Department of Labor, or designee.
              
                Beryllium lymphocyte proliferation test (BeLPT) means the measurement of blood lymphocyte proliferation in a laboratory test when lymphocytes are challenged with a soluble beryllium salt.
              
                CBD diagnostic center means a medical diagnostic center that has an on-site pulmonary specialist and on-site facilities to perform a clinical evaluation for the presence of chronic beryllium disease (CBD). This evaluation must include pulmonary function testing (as outlined by the American Thoracic Society criteria), bronchoalveolar lavage (BAL), and transbronchial biopsy. The CBD diagnostic center must also have the capacity to transfer BAL samples to a laboratory for appropriate diagnostic testing within 24 hours. The on-site pulmonary specialist must be able to interpret the biopsy pathology and the BAL diagnostic test results.
              
                Chronic beryllium disease (CBD) means a chronic lung disease associated with airborne exposure to beryllium.
              
                Confirmed positive means the person tested has beryllium sensitization, as indicated by two abnormal BeLPT test results, an abnormal and a borderline test result, or three borderline test results. It also means the result of a more reliable and accurate test indicating a person has been identified as having beryllium sensitization.
              
                Director means the Director of the National Institute for Occupational Safety and Health (NIOSH), U.S. Department of Health and Human Services, or designee.
              
                Emergency means any uncontrolled release of airborne beryllium.
              
                High-efficiency particulate air (HEPA) filter means a filter that is at least 99.97 percent efficient in removing particles 0.3 micrometers in diameter.
              
                Objective data means information, such as air monitoring data from industry-wide surveys or calculations based on the composition of a substance, demonstrating airborne exposure to beryllium associated with a particular product or material or a specific process, task, or activity. The data must reflect workplace conditions closely resembling or with a higher airborne exposure potential than the processes, types of material, control methods, work practices, and environmental conditions in the employer's current operations.
              
                Physician or other licensed health care professional (PLHCP) means an individual whose legally permitted scope of practice (i.e., license, registration, or certification) allows the individual to independently provide or be delegated the responsibility to provide some or all of the health care services required by paragraph (k) of this standard.
              
                Regulated area means an area, including temporary work areas where maintenance or non-routine tasks are performed, where an employee's airborne exposure exceeds, or can reasonably be expected to exceed, either the time-weighted average (TWA) permissible exposure limit (PEL) or short term exposure limit (STEL).
              
                This standard means this beryllium standard, 29 CFR 1915.1024.
              (c) Permissible Exposure Limits (PELs)—(1) Time-weighted average (TWA) PEL. The employer must ensure that no employee is exposed to an airborne concentration of beryllium in excess of 0.2 µg/m3 calculated as an 8-hour TWA.
              (2) Short-term exposure limit (STEL). The employer must ensure that no employee is exposed to an airborne concentration of beryllium in excess of 2.0 µg/m3 as determined over a sampling period of 15 minutes.
              (d) Exposure assessment—(1) General. The employer must assess the airborne exposure of each employee who is or may reasonably be expected to be exposed to airborne beryllium in accordance with either the performance option in paragraph (d)(2) or the scheduled monitoring option in paragraph (d)(3) of this standard.
              (2) Performance option. The employer must assess the 8-hour TWA exposure and the 15-minute short-term exposure for each employee on the basis of any combination of air monitoring data and objective data sufficient to accurately characterize airborne exposure to beryllium.
              (3) Scheduled monitoring option. (i) The employer must perform initial monitoring to assess the 8-hour TWA exposure for each employee on the basis of one or more personal breathing zone air samples that reflect the airborne exposure of employees on each shift, for each job classification, and in each work area.
              (ii) The employer must perform initial monitoring to assess the short-term exposure from 15-minute personal breathing zone air samples measured in operations that are likely to produce airborne exposure above the STEL for each work shift, for each job classification, and in each work area.
              (iii) Where several employees perform the same tasks on the same shift and in the same work area, the employer may sample a representative fraction of these employees in order to meet the requirements of paragraph (d)(3) of this standard. In representative sampling, the employer must sample the employee(s) expected to have the highest airborne exposure to beryllium.
              (iv) If initial monitoring indicates that airborne exposure is below the action level and at or below the STEL, the employer may discontinue monitoring for those employees whose airborne exposure is represented by such monitoring.
              (v) Where the most recent exposure monitoring indicates that airborne exposure is at or above the action level but at or below the TWA PEL, the employer must repeat such monitoring within six months of the most recent monitoring.
              (vi) Where the most recent exposure monitoring indicates that airborne exposure is above the TWA PEL, the employer must repeat such monitoring within three months of the most recent 8-hour TWA exposure monitoring.
              (vii) Where the most recent (non-initial) exposure monitoring indicates that airborne exposure is below the action level, the employer must repeat such monitoring within six months of the most recent monitoring until two consecutive measurements, taken 7 or more days apart, are below the action level, at which time the employer may discontinue 8-hour TWA exposure monitoring for those employees whose exposure is represented by such monitoring, except as otherwise provided in paragraph (d)(4) of this standard.
              (viii) Where the most recent exposure monitoring indicates that airborne exposure is above the STEL, the employer must repeat such monitoring within three months of the most recent short-term exposure monitoring until two consecutive measurements, taken 7 or more days apart, are below the STEL, at which time the employer may discontinue short-term exposure monitoring for those employees whose exposure is represented by such monitoring, except as otherwise provided in paragraph (d)(4) of this standard.
              (4) Reassessment of exposure. The employer must reassess airborne exposure whenever a change in the production, process, control equipment, personnel, or work practices may reasonably be expected to result in new or additional airborne exposure at or above the action level or STEL, or when the employer has any reason to believe that new or additional airborne exposure at or above the action level or STEL has occurred.
              (5) Methods of sample analysis. The employer must ensure that all air monitoring samples used to satisfy the monitoring requirements of paragraph (d) of this standard are evaluated by a laboratory that can measure beryllium to an accuracy of plus or minus 25 percent within a statistical confidence level of 95 percent for airborne concentrations at or above the action level.
              (6) Employee notification of assessment results. (i) Within 15 working days after completing an exposure assessment in accordance with paragraph (d) of this standard, the employer must notify each employee whose airborne exposure is represented by the assessment of the results of that assessment individually in writing or post the results in an appropriate location that is accessible to each of these employees.
              (ii) Whenever an exposure assessment indicates that airborne exposure is above the TWA PEL or STEL, the employer must describe in the written notification the corrective action being taken to reduce airborne exposure to or below the exposure limit(s) exceeded where feasible corrective action exists but had not been implemented when the monitoring was conducted.
              (7) Observation of monitoring. (i) The employer must provide an opportunity to observe any exposure monitoring required by this standard to each employee whose airborne exposure is measured or represented by the monitoring and each employee's representative(s).
              (ii) When observation of monitoring requires entry into an area where the use of personal protective clothing or equipment (which may include respirators) is required, the employer must provide each observer with appropriate personal protective clothing and equipment at no cost to the observer and must ensure that each observer uses such clothing and equipment.
              (iii) The employer must ensure that each observer follows all other applicable safety and health procedures.
              (e) Regulated areas—(1) Establishment. The employer must establish and maintain a regulated area wherever employees are, or can reasonably be expected to be, exposed to airborne beryllium at levels above the TWA PEL or STEL.
              (2) Demarcation. The employer must identify each regulated area in accordance with paragraph (m)(2) of this standard.
              (3) Access. The employer must limit access to regulated areas to:
              (i) Persons the employer authorizes or requires to be in a regulated area to perform work duties;
              (ii) Persons entering a regulated area as designated representatives of employees for the purpose of exercising the right to observe exposure monitoring procedures under paragraph (d)(7) of this standard; and
              (iii) Persons authorized by law to be in a regulated area.
              (4) Provision of personal protective clothing and equipment, including respirators. The employer must provide and ensure that each employee entering a regulated area uses:
              (i) Respiratory protection in accordance with paragraph (g) of this standard; and
              (ii) Personal protective clothing and equipment in accordance with paragraph (h) of this standard.
              (f) Methods of compliance—(1) Written exposure control plan. (i) The employer must establish, implement, and maintain a written exposure control plan, which must contain:
              (A) A list of operations and job titles reasonably expected to involve airborne exposure to or dermal contact with beryllium;
              (B) A list of operations and job titles reasonably expected to involve airborne exposure at or above the action level;
              (C) A list of operations and job titles reasonably expected to involve airborne exposure above the TWA PEL or STEL;
              (D) Procedures for minimizing cross-contamination;
              (E) Procedures for minimizing the migration of beryllium within or to locations outside the workplace;
              (F) A list of engineering controls, work practices, and respiratory protection required by paragraph (f)(2) of this standard;
              (G) A list of personal protective clothing and equipment required by paragraph (h) of this standard; and
              (H) Procedures for removing, laundering, storing, cleaning, repairing, and disposing of beryllium-contaminated personal protective clothing and equipment, including respirators.
              (ii) The employer must review and evaluate the effectiveness of each written exposure control plan at least annually and update it, as necessary, when:
              (A) Any change in production processes, materials, equipment, personnel, work practices, or control methods results, or can reasonably be expected to result, in new or additional airborne exposure to beryllium;
              (B) The employer is notified that an employee is eligible for medical removal in accordance with paragraph (l)(1) of this standard, referred for evaluation at a CBD diagnostic center, or shows signs or symptoms associated with airborne exposure to or dermal contact with beryllium; or
              (C) The employer has any reason to believe that new or additional airborne exposure is occurring or will occur.

              (iii) The employer must make a copy of the written exposure control plan accessible to each employee who is, or can reasonably be expected to be, exposed to airborne beryllium in accordance with OSHA's Access to Employee Exposure and Medical Records (Records Access) standard (29 CFR 1910.1020(e)).
              
              (2) Engineering and work practice controls. (i) Where exposures are, or can reasonably be expected to be, at or above the action level, the employer must ensure that at least one of the following is in place to reduce airborne exposure:
              (A) Material and/or process substitution;
              (B) Isolation, such as ventilated partial or full enclosures;
              (C) Local exhaust ventilation, such as at the points of operation, material handling, and transfer; or
              (D) Process control, such as wet methods and automation.
              (ii) An employer is exempt from using the controls listed in paragraph (f)(2)(i) of this standard to the extent that:
              (A) The employer can establish that such controls are not feasible; or
              (B) The employer can demonstrate that airborne exposure is below the action level, using no fewer than two representative personal breathing zone samples taken at least 7 days apart, for each affected operation.
              (iii) If airborne exposure exceeds the TWA PEL or STEL after implementing the control(s) required by (f)(2)(i), the employer must implement additional or enhanced engineering and work practice controls to reduce airborne exposure to or below the exposure limit(s) exceeded.
              (iv) Wherever the employer demonstrates that it is not feasible to reduce airborne exposure to or below the PELs by the engineering and work practice controls required by paragraphs (f)(2)(i) and (f)(2)(iii), the employer must implement and maintain engineering and work practice controls to reduce airborne exposure to the lowest levels feasible and supplement these controls by using respiratory protection in accordance with paragraph (g) of this standard.
              (3) Prohibition of rotation. The employer must not rotate employees to different jobs to achieve compliance with the PELs.
              (g) Respiratory protection—(1) General. The employer must provide respiratory protection at no cost to the employee and ensure that each employee uses respiratory protection:
              (i) During periods necessary to install or implement feasible engineering and work practice controls where airborne exposure exceeds, or can reasonably be expected to exceed, the TWA PEL or STEL;
              (ii) During operations, including maintenance and repair activities and non-routine tasks, when engineering and work practice controls are not feasible and airborne exposure exceeds, or can reasonably be expected to exceed, the TWA PEL or STEL;
              (iii) During operations for which an employer has implemented all feasible engineering and work practice controls when such controls are not sufficient to reduce airborne exposure to or below the TWA PEL or STEL;
              (iv) During emergencies; and
              (v) When an employee who is eligible for medical removal under paragraph (l)(1) chooses to remain in a job with airborne exposure at or above the action level, as permitted by paragraph (l)(2)(ii).
              (2) Respiratory protection program. Where this standard requires an employer to provide respiratory protection, the selection and use of such respiratory protection must be in accordance with the Respiratory Protection standard (29 CFR 1910.134).
              (3) The employer must provide at no cost to the employee a powered air-purifying respirator (PAPR) instead of a negative pressure respirator when
              (i) Respiratory protection is required by this standard;
              (ii) An employee entitled to such respiratory protection requests a PAPR; and
              (iii) The PAPR provides adequate protection to the employee in accordance with paragraph (g)(2) of this standard.
              (h) Personal protective clothing and equipment—(1) Provision and use. The employer must provide at no cost, and ensure that each employee uses, appropriate personal protective clothing and equipment in accordance with the written exposure control plan required under paragraph (f)(1) of this standard and OSHA's Personal Protective Equipment standards for shipyards (subpart I of this part):
              
              (i) Where airborne exposure exceeds, or can reasonably be expected to exceed, the TWA PEL or STEL; or
              (ii) Where there is a reasonable expectation of dermal contact with beryllium.
              (2) Removal and storage. (i) The employer must ensure that each employee removes all beryllium-contaminated personal protective clothing and equipment at the end of the work shift, at the completion of tasks involving beryllium, or when personal protective clothing or equipment becomes visibly contaminated with beryllium, whichever comes first.
              (ii) The employer must ensure that each employee removes beryllium-contaminated personal protective clothing and equipment as specified in the written exposure control plan required by paragraph (f)(1) of this standard.
              (iii) The employer must ensure that each employee stores and keeps beryllium-contaminated personal protective clothing and equipment separate from street clothing and that storage facilities prevent cross-contamination as specified in the written exposure control plan required by paragraph (f)(1) of this standard.
              (iv) The employer must ensure that no employee removes beryllium-contaminated personal protective clothing or equipment from the workplace, except for employees authorized to do so for the purposes of laundering, cleaning, maintaining or disposing of beryllium-contaminated personal protective clothing and equipment at an appropriate location or facility away from the workplace.
              (v) When personal protective clothing or equipment required by this standard is removed from the workplace for laundering, cleaning, maintenance or disposal, the employer must ensure that personal protective clothing and equipment are stored and transported in sealed bags or other closed containers that are impermeable and are labeled in accordance with paragraph (m)(3) of this standard and the HCS (29 CFR 1910.1200).
              (3) Cleaning and replacement. (i) The employer must ensure that all reusable personal protective clothing and equipment required by this standard is cleaned, laundered, repaired, and replaced as needed to maintain its effectiveness.
              (ii) The employer must ensure that beryllium is not removed from personal protective clothing and equipment by blowing, shaking or any other means that disperses beryllium into the air.
              (iii) The employer must inform in writing the persons or the business entities who launder, clean or repair the personal protective clothing or equipment required by this standard of the potentially harmful effects of airborne exposure to and dermal contact with beryllium and that the personal protective clothing and equipment must be handled in accordance with this standard.
              (i) Hygiene areas and practices—(1) General. For each employee required to use personal protective clothing or equipment by this standard, the employer must:
              (i) Provide readily accessible washing facilities in accordance with this standard and the Sanitation standard (§ 1915.88) to remove beryllium from the hands, face, and neck; and
              (ii) Ensure that employees who have dermal contact with beryllium wash any exposed skin at the end of the activity, process, or work shift and prior to eating, drinking, smoking, chewing tobacco or gum, applying cosmetics, or using the toilet.
              (2) Change rooms. In addition to the requirements of paragraph (i)(1)(i) of this standard, the employer must provide employees required to use personal protective clothing by this standard with a designated change room in accordance with the Sanitation standard (§ 1915.88) where employees are required to remove their personal clothing.
              (3) Eating and drinking areas. Wherever the employer allows employees to consume food or beverages at a worksite where beryllium is present, the employer must ensure that:
              (i) Surfaces in eating and drinking areas are as free as practicable of beryllium;

              (ii) No employees enter any eating or drinking area with personal protective clothing or equipment unless, prior to entry, surface beryllium has been removed from the clothing or equipment by methods that do not disperse beryllium into the air or onto an employee's body; and
              (iii) Eating and drinking facilities provided by the employer are in accordance with the Sanitation standard (29 CFR 1915.88).
              (4) Prohibited activities. The employer must ensure that no employees eat, drink, smoke, chew tobacco or gum, or apply cosmetics in regulated areas.
              (j) Housekeeping—(1) General. (i) When cleaning beryllium-contaminated areas, the employer must follow the written exposure control plan required under paragraph (f)(1) of this standard; and
              (ii) The employer must ensure that all spills and emergency releases of beryllium are cleaned up promptly and in accordance with the written exposure control plan required under paragraph (f)(1).
              (2) Cleaning methods. (i) When cleaning beryllium-contaminated areas, the employer must ensure the use of HEPA-filtered vacuuming or other methods that minimize the likelihood and level of airborne exposure.
              (ii) The employer must not allow dry sweeping or brushing for cleaning in beryllium-contaminated areas unless HEPA-filtered vacuuming or other methods that minimize the likelihood and level of airborne exposure are not safe or effective.
              (iii) The employer must not allow the use of compressed air for cleaning in beryllium-contaminated areas unless the compressed air is used in conjunction with a ventilation system designed to capture the particulates made airborne by the use of compressed air.
              (iv) Where employees use dry sweeping, brushing, or compressed air to clean in beryllium-contaminated areas, the employer must provide, and ensure that each employee uses, respiratory protection and personal protective clothing and equipment in accordance with paragraphs (g) and (h) of this standard.
              (v) The employer must ensure that cleaning equipment is handled and maintained in a manner that minimizes the likelihood and level of airborne exposure and the re-entrainment of airborne beryllium in the workplace.
              (3) Disposal. When the employer transfers materials containing beryllium to another party for use or disposal, the employer must provide the recipient with a copy of the warning described in paragraph (m)(3) of this standard.
              (k) Medical surveillance—(1) General. (i) The employer must make medical surveillance required by this paragraph available at no cost to the employee, and at a reasonable time and place, to each employee:
              (A) Who is or is reasonably expected to be exposed at or above the action level for more than 30 days per year;
              (B) Who shows signs or symptoms of CBD or other beryllium-related health effects;
              (C) Who is exposed to beryllium during an emergency; or
              (D) Whose most recent written medical opinion required by paragraph (k)(6) or (k)(7) recommends periodic medical surveillance.
              (ii) The employer must ensure that all medical examinations and procedures required by this standard are performed by, or under the direction of, a licensed physician.
              (2) Frequency. The employer must provide a medical examination:
              (i) Within 30 days after determining that:
              (A) An employee meets the criteria of paragraph (k)(1)(i)(A) of this standard, unless the employee has received a medical examination, provided in accordance with this standard, within the last two years; or
              (B) An employee meets the criteria of paragraph (k)(1)(i)(B) or (C) of this standard.
              (ii) At least every two years thereafter for each employee who continues to meet the criteria of paragraph (k)(1)(i)(A), (B), or (D) of this standard.
              (iii) At the termination of employment for each employee who meets any of the criteria of paragraph (k)(1)(i) of this standard at the time the employee's employment terminates, unless an examination has been provided in accordance with this standard during the six months prior to the date of termination.
              (3) Contents of examination. (i) The employer must ensure that the PLHCP conducting the examination advises the employee of the risks and benefits of participating in the medical surveillance program and the employee's right to opt out of any or all parts of the medical examination.
              (ii) The employer must ensure that the employee is offered a medical examination that includes:
              (A) A medical and work history, with emphasis on past and present airborne exposure to or dermal contact with beryllium, smoking history, and any history of respiratory system dysfunction;
              (B) A physical examination with emphasis on the respiratory system;
              (C) A physical examination for skin rashes;

              (D) Pulmonary function tests, performed in accordance with the guidelines established by the American Thoracic Society including forced vital capacity (FVC) and forced expiratory volume in one second (FEV1);
              (E) A standardized BeLPT or equivalent test, upon the first examination and at least every two years thereafter, unless the employee is confirmed positive. If the results of the BeLPT are other than normal, a follow-up BeLPT must be offered within 30 days, unless the employee has been confirmed positive. Samples must be analyzed in a laboratory certified under the College of American Pathologists/Clinical Laboratory Improvement Amendments (CLIA) guidelines to perform the BeLPT.
              (F) A low dose computed tomography (LDCT) scan, when recommended by the PLHCP after considering the employee's history of exposure to beryllium along with other risk factors, such as smoking history, family medical history, sex, age, and presence of existing lung disease; and
              (G) Any other test deemed appropriate by the PLHCP.
              (4) Information provided to the PLHCP. The employer must ensure that the examining PLHCP (and the agreed-upon CBD diagnostic center, if an evaluation is required under paragraph (k)(7) of this standard) has a copy of this standard and must provide the following information, if known:
              (i) A description of the employee's former and current duties that relate to the employee's airborne exposure to and dermal contact with beryllium;
              (ii) The employee's former and current levels of airborne exposure;
              (iii) A description of any personal protective clothing and equipment, including respirators, used by the employee, including when and for how long the employee has used that personal protective clothing and equipment; and
              (iv) Information from records of employment-related medical examinations previously provided to the employee, currently within the control of the employer, after obtaining written consent from the employee.
              (5) Licensed physician's written medical report for the employee. The employer must ensure that the employee receives a written medical report from the licensed physician within 45 days of the examination (including any follow-up BeLPT required under paragraph (k)(3)(ii)(E) of this standard) and that the PLHCP explains the results of the examination to the employee. The written medical report must contain:
              (i) A statement indicating the results of the medical examination, including the licensed physician's opinion as to whether the employee has

              (A) Any detected medical condition, such as CBD or beryllium sensitization (i.e., the employee is confirmed positive, as defined in paragraph (b) of this standard), that may place the employee at increased risk from further airborne exposure, and
              (B) Any medical conditions related to airborne exposure that require further evaluation or treatment.
              (ii) Any recommendations on:
              (A) The employee's use of respirators, protective clothing, or equipment; or
              (B) Limitations on the employee's airborne exposure to beryllium.
              (iii) If the employee is confirmed positive or diagnosed with CBD or if the licensed physician otherwise deems it appropriate, the written report must also contain a referral for an evaluation at a CBD diagnostic center.
              (iv) If the employee is confirmed positive or diagnosed with CBD the written report must also contain a recommendation for continued periodic medical surveillance.

              (v) If the employee is confirmed positive or diagnosed with CBD the written report must also contain a recommendation for medical removal from airborne exposure to beryllium, as described in paragraph (l).
              (6) Licensed physician's written medical opinion for the employer. (i) The employer must obtain a written medical opinion from the licensed physician within 45 days of the medical examination (including any follow-up BeLPT required under paragraph (k)(3)(ii)(E) of this standard). The written medical opinion must contain only the following:
              (A) The date of the examination;
              (B) A statement that the examination has met the requirements of this standard;
              (C) Any recommended limitations on the employee's use of respirators, protective clothing, or equipment; and
              (D) A statement that the PLHCP has explained the results of the medical examination to the employee, including any tests conducted, any medical conditions related to airborne exposure that require further evaluation or treatment, and any special provisions for use of personal protective clothing or equipment;
              (ii) If the employee provides written authorization, the written opinion must also contain any recommended limitations on the employee's airborne exposure to beryllium.
              (iii) If the employee is confirmed positive or diagnosed with CBD or if the licensed physician otherwise deems it appropriate, and the employee provides written authorization, the written opinion must also contain a referral for an evaluation at a CBD diagnostic center.
              (iv) If the employee is confirmed positive or diagnosed with CBD and the employee provides written authorization, the written opinion must also contain a recommendation for continued periodic medical surveillance.
              (v) If the employee is confirmed positive or diagnosed with CBD and the employee provides written authorization, the written opinion must also contain a recommendation for medical removal from airborne exposure to beryllium, as described in paragraph (l).
              (vi) The employer must ensure that each employee receives a copy of the written medical opinion described in paragraph (k)(6) of this standard within 45 days of any medical examination (including any follow-up BeLPT required under paragraph (k)(3)(ii)(E) of this standard) performed for that employee.
              (7) CBD diagnostic center. (i) The employer must provide an evaluation at no cost to the employee at a CBD diagnostic center that is mutually agreed upon by the employer and the employee. The examination must be provided within 30 days of:
              (A) The employer's receipt of a physician's written medical opinion to the employer that recommends referral to a CBD diagnostic center; or
              (B) The employee presenting to the employer a physician's written medical report indicating that the employee has been confirmed positive or diagnosed with CBD, or recommending referral to a CBD diagnostic center.
              (ii) The employer must ensure that the employee receives a written medical report from the CBD diagnostic center that contains all the information required in paragraph (k)(5)(i), (ii), (iv), and (v) and that the PLHCP explains the results of the examination to the employee within 30 days of the examination.
              (iii) The employer must obtain a written medical opinion from the CBD diagnostic center within 30 days of the medical examination. The written medical opinion must contain only the information in paragraphs (k)(6)(i), as applicable, unless the employee provides written authorization to release additional information. If the employee provides written authorization, the written opinion must also contain the information from paragraphs (k)(6)(ii), (iv), and (v), if applicable.
              (iv) The employer must ensure that each employee receives a copy of the written medical opinion from the CBD diagnostic center described in paragraph (k)(7) of this standard within 30 days of any medical examination performed for that employee.

              (v) After an employee has received the initial clinical evaluation at a CBD diagnostic center described in paragraph (k)(7)(i) of this standard, the employee may choose to have any subsequent medical examinations for which the employee is eligible under paragraph (k) of this standard performed at a CBD diagnostic center mutually agreed upon by the employer and the employee, and the employer must provide such examinations at no cost to the employee.
              (l) Medical removal. (1) An employee is eligible for medical removal, if the employee works in a job with airborne exposure at or above the action level and either:
              (i) The employee provides the employer with:
              (A) A written medical report indicating a confirmed positive finding or CBD diagnosis; or
              (B) A written medical report recommending removal from airborne exposure to beryllium in accordance with paragraph (k)(5)(v) or (k)(7)(ii) of this standard; or
              (ii) The employer receives a written medical opinion recommending removal from airborne exposure to beryllium in accordance with paragraph (k)(6)(v) or (k)(7)(iii) of this standard.
              (2) If an employee is eligible for medical removal, the employer must provide the employee with the employee's choice of:
              (i) Removal as described in paragraph (l)(3) of this standard; or
              (ii) Remaining in a job with airborne exposure at or above the action level, provided that the employer provides, and ensures that the employee uses, respiratory protection that complies with paragraph (g) of this standard whenever airborne exposures are at or above the action level.
              (3) If the employee chooses removal:
              (i) If a comparable job is available where airborne exposures to beryllium are below the action level, and the employee is qualified for that job or can be trained within one month, the employer must remove the employee to that job. The employer must maintain for six months from the time of removal the employee's base earnings, seniority, and other rights and benefits that existed at the time of removal.
              (ii) If comparable work is not available, the employer must maintain the employee's base earnings, seniority, and other rights and benefits that existed at the time of removal for six months or until such time that comparable work described in paragraph (l)(3)(i) becomes available, whichever comes first.
              (4) The employer's obligation to provide medical removal protection benefits to a removed employee shall be reduced to the extent that the employee receives compensation for earnings lost during the period of removal from a publicly or employer-funded compensation program, or receives income from another employer made possible by virtue of the employee's removal.
              (m) Communication of hazards—(1) General. (i) Chemical manufacturers, importers, distributors, and employers must comply with all requirements of the HCS (29 CFR 1910.1200) for beryllium.
              (ii) Employers must include beryllium in the hazard communication program established to comply with the HCS. Employers must ensure that each employee has access to labels on containers of beryllium and to safety data sheets, and is trained in accordance with the requirements of the HCS (29 CFR 1910.1200) and paragraph (m)(4) of this standard.
              (2) Warning signs. (i) Posting. The employer must provide and display warning signs at each approach to a regulated area so that each employee is able to read and understand the signs and take necessary protective steps before entering the area.
              (ii) Sign specification. (A) The employer must ensure that the warning signs required by paragraph (m)(2)(i) of this standard are legible and readily visible.

              (B) The employer must ensure each warning sign required by paragraph (m)(2)(i) of this standard bears the following legend:
              
              
                DANGER
                REGULATED AREA
                BERYLLIUM
                MAY CAUSE CANCER
                CAUSES DAMAGE TO LUNGS
                AUTHORIZED PERSONNEL ONLY
                WEAR RESPIRATORY PROTECTION AND PERSONAL PROTECTIVE CLOTHING AND EQUIPMENT IN THIS AREA
              
              
              (3) Warning labels. Consistent with the HCS (29 CFR 1910.1200), the employer must label each bag and container of clothing, equipment, and materials contaminated with beryllium, and must, at a minimum, include the following on the label:
              
              
                DANGER
                CONTAINS BERYLLIUM
                MAY CAUSE CANCER
                CAUSES DAMAGE TO LUNGS
                AVOID CREATING DUST
                DO NOT GET ON SKIN
              
              
              (4) Employee information and training. (i) For each employee who has, or can reasonably be expected to have, airborne exposure to or dermal contact with beryllium:
              (A) The employer must provide information and training in accordance with the HCS (29 CFR 1910.1200(h));
              (B) The employer must provide initial training to each employee by the time of initial assignment; and
              (C) The employer must repeat the training required under this standard annually for each employee.
              (ii) The employer must ensure that each employee who is, or can reasonably be expected to be, exposed to airborne beryllium can demonstrate knowledge and understanding of the following:
              (A) The health hazards associated with airborne exposure to and contact with beryllium, including the signs and symptoms of CBD;
              (B) The written exposure control plan, with emphasis on the location(s) of any regulated areas, and the specific nature of operations that could result in airborne exposure, especially airborne exposure above the TWA PEL or STEL;
              (C) The purpose, proper selection, fitting, proper use, and limitations of personal protective clothing and equipment, including respirators;
              (D) Applicable emergency procedures;
              (E) Measures employees can take to protect themselves from airborne exposure to and contact with beryllium, including personal hygiene practices;
              (F) The purpose and a description of the medical surveillance program required by paragraph (k) of this standard including risks and benefits of each test to be offered;
              (G) The purpose and a description of the medical removal protection provided under paragraph (l) of this standard;
              (H) The contents of the standard; and
              (I) The employee's right of access to records under the Records Access standard (29 CFR 1910.1020).
              (iii) When a workplace change (such as modification of equipment, tasks, or procedures) results in new or increased airborne exposure that exceeds, or can reasonably be expected to exceed, either the TWA PEL or the STEL, the employer must provide additional training to those employees affected by the change in airborne exposure.
              (iv) Employee information. The employer must make a copy of this standard and its appendices readily available at no cost to each employee and designated employee representative(s).
              (n) Recordkeeping—(1) Air monitoring data. (i) The employer must make and maintain a record of all exposure measurements taken to assess airborne exposure as prescribed in paragraph (d) of this standard.
              (ii) This record must include at least the following information:
              (A) The date of measurement for each sample taken;
              (B) The task that is being monitored;
              (C) The sampling and analytical methods used and evidence of their accuracy;
              (D) The number, duration, and results of samples taken;
              (E) The type of personal protective clothing and equipment, including respirators, worn by monitored employees at the time of monitoring; and
              (F) The name, social security number, and job classification of each employee represented by the monitoring, indicating which employees were actually monitored.
              (iii) The employer must ensure that exposure records are maintained and made available in accordance with the Records Access standard (29 CFR 1910.1020).
              (2) Objective data. (i) Where an employer uses objective data to satisfy the exposure assessment requirements under paragraph (d)(2) of this standard, the employer must make and maintain a record of the objective data relied upon.
              (ii) This record must include at least the following information:
              (A) The data relied upon;

              (B) The beryllium-containing material in question;
              
              (C) The source of the objective data;
              (D) A description of the process, task, or activity on which the objective data were based; and
              (E) Other data relevant to the process, task, activity, material, or airborne exposure on which the objective data were based.
              (iii) The employer must ensure that objective data are maintained and made available in accordance with the Records Access standard (29 CFR 1910.1020).
              (3) Medical surveillance. (i) The employer must make and maintain a record for each employee covered by medical surveillance under paragraph (k) of this standard.
              (ii) The record must include the following information about each employee:
              (A) Name, social security number, and job classification;
              (B) A copy of all licensed physicians' written medical opinions for each employee; and
              (C) A copy of the information provided to the PLHCP as required by paragraph (k)(4) of this standard.
              (iii) The employer must ensure that medical records are maintained and made available in accordance with the Records Access standard (29 CFR 1910.1020).
              (4) Training. (i) At the completion of any training required by this standard, the employer must prepare a record that indicates the name, social security number, and job classification of each employee trained, the date the training was completed, and the topic of the training.
              (ii) This record must be maintained for three years after the completion of training.
              (5) Access to records. Upon request, the employer must make all records maintained as a requirement of this standard available for examination and copying to the Assistant Secretary, the Director, each employee, and each employee's designated representative(s) in accordance the Records Access standard (29 CFR 1910.1020).
              (6) Transfer of records. The employer must comply with the requirements involving transfer of records set forth in the Records Access standard (29 CFR 1910.1020).
              (o) Dates—(1) Effective date. This standard shall become effective March 10, 2017.
              (o) * * *
              
              (2) Compliance dates. (i) All obligations contained in paragraph (c) of this standard commence and become enforceable on March 12, 2018; and
              (ii) All other obligations of this standard commence and become enforceable on September 30, 2020.
              [82 FR 2744, Jan. 9, 2017, as amended at 84 FR 51399, Sept. 30, 2019]
            
            
              § 1915.1025
              Lead.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1025 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1026
              Chromium (VI).
              (a) Scope. (1) This standard applies to occupational exposures to chromium (VI) in all forms and compounds in shipyards, marine terminals, and longshoring, except:
              (2) Exposures that occur in the application of pesticides regulated by the Environmental Protection Agency or another Federal government agency (e.g., the treatment of wood with preservatives);
              (3) Exposures to portland cement; or
              (4) Where the employer has objective data demonstrating that a material containing chromium or a specific process, operation, or activity involving chromium cannot release dusts, fumes, or mists of chromium (VI) in concentrations at or above 0.5 µgm/m3 as an 8-hour time-weighted average (TWA) under any expected conditions of use.
              (b) Definitions. For the purposes of this section the following definitions apply:
              
                Action level means a concentration of airborne chromium (VI) of 2.5 micrograms per cubic meter of air (2.5 µgm/m3) calculated as an 8-hour time-weighted average (TWA).
              
                Assistant Secretary means the Assistant Secretary of Labor for Occupational Safety and Health, U.S. Department of Labor, or designee.
              
              
                Chromium (VI) [hexavalent chromium or Cr(VI)] means chromium with a valence of positive six, in any form and in any compound.
              
                Director means the Director of the National Institute for Occupational Safety and Health (NIOSH), U.S. Department of Health and Human Services, or designee.
              
                Emergency means any occurrence that results, or is likely to result, in an uncontrolled release of chromium (VI). If an incidental release of chromium (VI) can be controlled at the time of release by employees in the immediate release area, or by maintenance personnel, it is not an emergency.
              
                Employee exposure means the exposure to airborne chromium (VI) that would occur if the employee were not using a respirator.
              
                High-efficiency particulate air [HEPA] filter means a filter that is at least 99.97 percent efficient in removing mono-dispersed particles of 0.3 micrometers in diameter or larger.
              
                Historical monitoring data means data from chromium (VI) monitoring conducted prior to May 30, 2006, obtained during work operations conducted under workplace conditions closely resembling the processes, types of material, control methods, work practices, and environmental conditions in the employer's current operations.
              
                Objective data means information such as air monitoring data from industry-wide surveys or calculations based on the composition or chemical and physical properties of a substance demonstrating the employee exposure to chromium (VI) associated with a particular product or material or a specific process, operation, or activity. The data must reflect workplace conditions closely resembling the processes, types of material, control methods, work practices, and environmental conditions in the employer's current operations.
              
                Physician or other licensed health care professional [PLHCP] is an individual whose legally permitted scope of practice (i.e., license, registration, or certification) allows him or her to independently provide or be delegated the responsibility to provide some or all of the particular health care services required by paragraph (i) of this section.
              
                This section means this § 1915.1026 chromium (VI) standard.
              (c) Permissible exposure limit (PEL). The employer shall ensure that no employee is exposed to an airborne concentration of chromium (VI) in excess of 5 micrograms per cubic meter of air (5 µgm/m3), calculated as an 8-hour time-weighted average (TWA).
              (d) Exposure determination—(1) General. Each employer who has a workplace or work operation covered by this section shall determine the 8-hour TWA exposure for each employee exposed to chromium (VI). This determination shall be made in accordance with either paragraph (d)(2) or paragraph (d)(3) of this section.
              (2) Scheduled monitoring option. (i) The employer shall perform initial monitoring to determine the 8-hour TWA exposure for each employee on the basis of a sufficient number of personal breathing zone air samples to accurately characterize full shift exposure on each shift, for each job classification, in each work area. Where an employer does representative sampling instead of sampling all employees in order to meet this requirement, the employer shall sample the employee(s) expected to have the highest chromium (VI) exposures.
              (ii) If initial monitoring indicates that employee exposures are below the action level, the employer may discontinue monitoring for those employees whose exposures are represented by such monitoring.
              (iii) If monitoring reveals employee exposures to be at or above the action level, the employer shall perform periodic monitoring at least every six months.
              (iv) If monitoring reveals employee exposures to be above the PEL, the employer shall perform periodic monitoring at least every three months.
              (v) If periodic monitoring indicates that employee exposures are below the action level, and the result is confirmed by the result of another monitoring taken at least seven days later, the employer may discontinue the monitoring for those employees whose exposures are represented by such monitoring.

              (vi) The employer shall perform additional monitoring when there has been any change in the production process, raw materials, equipment, personnel, work practices, or control methods that may result in new or additional exposures to chromium (VI), or when the employer has any reason to believe that new or additional exposures have occurred.
              (3) Performance-oriented option. The employer shall determine the 8-hour TWA exposure for each employee on the basis of any combination of air monitoring data, historical monitoring data, or objective data sufficient to accurately characterize employee exposure to chromium (VI).
              (4) Employee notification of determination results. (i) Within 5 work days after making an exposure determination in accordance with paragraph (d)(2) or paragraph (d)(3) of this section, the employer shall individually notify each affected employee in writing of the results of that determination or post the results in an appropriate location accessible to all affected employees.
              (ii) Whenever the exposure determination indicates that employee exposure is above the PEL, the employer shall describe in the written notification the corrective action being taken to reduce employee exposure to or below the PEL.
              (5) Accuracy of measurement. Where air monitoring is performed to comply with the requirements of this section, the employer shall use a method of monitoring and analysis that can measure chromium (VI) to within an accuracy of plus or minus 25 percent (±25%) and can produce accurate measurements to within a statistical confidence level of 95 percent for airborne concentrations at or above the action level.
              (6) Observation of monitoring. (i) Where air monitoring is performed to comply with the requirements of this section, the employer shall provide affected employees or their designated representatives an opportunity to observe any monitoring of employee exposure to chromium (VI).
              (ii) When observation of monitoring requires entry into an area where the use of protective clothing or equipment is required, the employer shall provide the observer with clothing and equipment and shall assure that the observer uses such clothing and equipment and complies with all other applicable safety and health procedures.
              (e) Methods of compliance—(1) Engineering and work practice controls. (i) Except as permitted in paragraph (e)(1)(ii) of this section, the employer shall use engineering and work practice controls to reduce and maintain employee exposure to chromium (VI) to or below the PEL unless the employer can demonstrate that such controls are not feasible. Wherever feasible engineering and work practice controls are not sufficient to reduce employee exposure to or below the PEL, the employer shall use them to reduce employee exposure to the lowest levels achievable, and shall supplement them by the use of respiratory protection that complies with the requirements of paragraph (f) of this section.
              (ii) Where the employer can demonstrate that a process or task does not result in any employee exposure to chromium (VI) above the PEL for 30 or more days per year (12 consecutive months), the requirement to implement engineering and work practice controls to achieve the PEL does not apply to that process or task.
              (2) Prohibition of rotation. The employer shall not rotate employees to different jobs to achieve compliance with the PEL.
              (f) Respiratory protection—(1) General. Where respiratory protection is required by this section, the employer must provide each employee an appropriate respirator that complies with the requirements of this paragraph. Respiratory protection is required during:
              (i) Periods necessary to install or implement feasible engineering and work practice controls;
              (ii) Work operations, such as maintenance and repair activities, for which engineering and work practice controls are not feasible;
              (iii) Work operations for which an employer has implemented all feasible engineering and work practice controls and such controls are not sufficient to reduce exposures to or below the PEL;

              (iv) Work operations where employees are exposed above the PEL for fewer than 30 days per year, and the employer has elected not to implement engineering and work practice controls to achieve the PEL; or
              (v) Emergencies.
              (2) Respiratory protection program. Where respirator use is required by this section, the employer shall institute a respiratory protection program in accordance with § 1910.134, which covers each employee required to use a respirator.
              (g) Protective work clothing and equipment—(1) Provision and use. Where a hazard is present or is likely to be present from skin or eye contact with chromium (VI), the employer shall provide appropriate personal protective clothing and equipment at no cost to employees, and shall ensure that employees use such clothing and equipment.
              (2) Removal and storage. (i) The employer shall ensure that employees remove all protective clothing and equipment contaminated with chromium (VI) at the end of the work shift or at the completion of their tasks involving chromium (VI) exposure, whichever comes first.
              (ii) The employer shall ensure that no employee removes chromium (VI)-contaminated protective clothing or equipment from the workplace, except for those employees whose job it is to launder, clean, maintain, or dispose of such clothing or equipment.
              (iii) When contaminated protective clothing or equipment is removed for laundering, cleaning, maintenance, or disposal, the employer shall ensure that it is stored and transported in sealed, impermeable bags or other closed, impermeable containers.
              (iv) The employer shall ensure that bags or containers of contaminated protective clothing or equipment that are removed from change rooms for laundering, cleaning, maintenance, or disposal are labeled in accordance with the requirements of the Hazard Communication Standard, § 1910.1200.
              (3) Cleaning and replacement. (i) The employer shall clean, launder, repair and replace all protective clothing and equipment required by this section as needed to maintain its effectiveness.
              (ii) The employer shall prohibit the removal of chromium (VI) from protective clothing and equipment by blowing, shaking, or any other means that disperses chromium (VI) into the air or onto an employee's body.
              (iii) The employer shall inform any person who launders or cleans protective clothing or equipment contaminated with chromium (VI) of the potentially harmful effects of exposure to chromium (VI) and that the clothing and equipment should be laundered or cleaned in a manner that minimizes skin or eye contact with chromium (VI) and effectively prevents the release of airborne chromium (VI) in excess of the PEL.
              (h) Hygiene areas and practices—(1) General. Where protective clothing and equipment is required, the employer shall provide change rooms in conformance with 29 CFR 1910.141. Where skin contact with chromium (VI) occurs, the employer shall provide washing facilities in conformance with 29 CFR 1915.97. Eating and drinking areas provided by the employer shall also be in conformance with § 1915.97.
              (2) Change rooms. The employer shall assure that change rooms are equipped with separate storage facilities for protective clothing and equipment and for street clothes, and that these facilities prevent cross-contamination.
              (3) Washing facilities. (i) The employer shall provide readily accessible washing facilities capable of removing chromium (VI) from the skin, and shall ensure that affected employees use these facilities when necessary.
              (ii) The employer shall ensure that employees who have skin contact with chromium (VI) wash their hands and faces at the end of the work shift and prior to eating, drinking, smoking, chewing tobacco or gum, applying cosmetics, or using the toilet.
              (4) Eating and drinking areas. (i) Whenever the employer allows employees to consume food or beverages at a worksite where chromium (VI) is present, the employer shall ensure that eating and drinking areas and surfaces are maintained as free as practicable of chromium (VI).

              (ii) The employer shall ensure that employees do not enter eating and drinking areas with protective work clothing or equipment unless surface chromium (VI) has been removed from the clothing and equipment by methods that do not disperse chromium (VI) into the air or onto an employee's body.
              (5) Prohibited activities. The employer shall ensure that employees do not eat, drink, smoke, chew tobacco or gum, or apply cosmetics in areas where skin or eye contact with chromium (VI) occurs; or carry the products associated with these activities, or store such products in these areas.
              (i) Medical surveillance—(1) General. (i) The employer shall make medical surveillance available at no cost to the employee, and at a reasonable time and place, for all employees:
              (A) Who are or may be occupationally exposed to chromium (VI) at or above the action level for 30 or more days a year;
              (B) Experiencing signs or symptoms of the adverse health effects associated with chromium (VI) exposure; or
              (C) Exposed in an emergency.
              (ii) The employer shall assure that all medical examinations and procedures required by this section are performed by or under the supervision of a PLHCP.
              (2) Frequency. The employer shall provide a medical examination:
              (i) Within 30 days after initial assignment, unless the employee has received a chromium (VI) related medical examination that meets the requirements of this paragraph within the last twelve months;
              (ii) Annually;
              (iii) Within 30 days after a PLHCP's written medical opinion recommends an additional examination;
              (iv) Whenever an employee shows signs or symptoms of the adverse health effects associated with chromium (VI) exposure;
              (v) Within 30 days after exposure during an emergency which results in an uncontrolled release of chromium (VI); or
              (vi) At the termination of employment, unless the last examination that satisfied the requirements of paragraph (i) of this section was less than six months prior to the date of termination.
              (3) Contents of examination. A medical examination consists of:
              (i) A medical and work history, with emphasis on: past, present, and anticipated future exposure to chromium (VI); any history of respiratory system dysfunction; any history of asthma, dermatitis, skin ulceration, or nasal septum perforation; and smoking status and history;
              (ii) A physical examination of the skin and respiratory tract; and
              (iii) Any additional tests deemed appropriate by the examining PLHCP.
              (4) Information provided to the PLHCP. The employer shall ensure that the examining PLHCP has a copy of this standard, and shall provide the following information:
              (i) A description of the affected employee's former, current, and anticipated duties as they relate to the employee's occupational exposure to chromium (VI);
              (ii) The employee's former, current, and anticipated levels of occupational exposure to chromium (VI);
              (iii) A description of any personal protective equipment used or to be used by the employee, including when and for how long the employee has used that equipment; and
              (iv) Information from records of employment-related medical examinations previously provided to the affected employee, currently within the control of the employer.
              (5) PLHCP's written medical opinion. (i) The employer shall obtain a written medical opinion from the PLHCP, within 30 days for each medical examination performed on each employee, which contains:
              (A) The PLHCP's opinion as to whether the employee has any detected medical condition(s) that would place the employee at increased risk of material impairment to health from further exposure to chromium (VI);
              (B) Any recommended limitations upon the employee's exposure to chromium (VI) or upon the use of personal protective equipment such as respirators;

              (C) A statement that the PLHCP has explained to the employee the results of the medical examination, including any medical conditions related to chromium (VI) exposure that require further evaluation or treatment, and any special provisions for use of protective clothing or equipment.
              
              (ii) The PLHCP shall not reveal to the employer specific findings or diagnoses unrelated to occupational exposure to chromium (VI).
              (iii) The employer shall provide a copy of the PLHCP's written medical opinion to the examined employee within two weeks after receiving it.
              (j) Communication of chromium (VI) hazards to employees—(1) Hazard communication. The employer shall include chromium (VI) in the program established to comply with the Hazard Communication Standard (HCS) (§ 1910.1200). The employer shall ensure that each employee has access to labels on containers of chromium (VI) and safety data sheets, and is trained in accordance with the provisions of HCS and paragraph (j)(2) of this section. The employer shall ensure that at least the following hazards are addressed: Cancer; skin sensitization; and eye irritation.
              (2) Employee information and training. (i) The employer shall ensure that each employee can demonstrate knowledge of at least the following:
              (A) The contents of this section; and
              (B) The purpose and a description of the medical surveillance program required by paragraph (i) of this section.
              (ii) The employer shall make a copy of this section readily available without cost to all affected employees.
              (k) Recordkeeping—(1) Air monitoring data. (i) The employer shall maintain an accurate record of all air monitoring conducted to comply with the requirements of this section.
              (ii) This record shall include at least the following information:
              (A) The date of measurement for each sample taken;
              (B) The operation involving exposure to chromium (VI) that is being monitored;
              (C) Sampling and analytical methods used and evidence of their accuracy;
              (D) Number, duration, and the results of samples taken;
              (E) Type of personal protective equipment, such as respirators worn; and
              (F) Name and job classification of all employees represented by the monitoring, indicating which employees were actually monitored.
              (iii) The employer shall ensure that exposure records are maintained and made available in accordance with 29 CFR 1910.1020.
              (2) Historical monitoring data. (i) Where the employer has relied on historical monitoring data to determine exposure to chromium (VI), the employer shall establish and maintain an accurate record of the historical monitoring data relied upon.
              (ii) The record shall include information that reflects the following conditions:
              (A) The data were collected using methods that meet the accuracy requirements of paragraph (d)(5) of this section;
              (B) The processes and work practices that were in use when the historical monitoring data were obtained are essentially the same as those to be used during the job for which exposure is being determined;
              (C) The characteristics of the chromium (VI) containing material being handled when the historical monitoring data were obtained are the same as those on the job for which exposure is being determined;
              (D) Environmental conditions prevailing when the historical monitoring data were obtained are the same as those on the job for which exposure is being determined; and
              (E) Other data relevant to the operations, materials, processing, or employee exposures covered by the exception.
              (iii) The employer shall ensure that historical exposure records are maintained and made available in accordance with 29 CFR 1910.1020.
              (3) Objective data. (i) The employer shall maintain an accurate record of all objective data relied upon to comply with the requirements of this section.
              (ii) This record shall include at least the following information:
              (A) The chromium containing material in question;
              (B) The source of the objective data;
              (C) The testing protocol and results of testing, or analysis of the material for the release of chromium (VI);

              (D) A description of the process, operation, or activity and how the data support the determination; and
              
              (E) Other data relevant to the process, operation, activity, material, or employee exposures.
              (iii) The employer shall ensure that objective data are maintained and made available in accordance with 29 CFR 1910.1020.
              (4) Medical surveillance. (i) The employer shall establish and maintain an accurate record for each employee covered by medical surveillance under paragraph (i) of this section.
              (ii) The record shall include the following information about the employee:
              (A) Name;
              (B) A copy of the PLHCP's written opinions;
              (C) A copy of the information provided to the PLHCP as required by paragraph (i)(4) of this section.
              (iii) The employer shall ensure that medical records are maintained and made available in accordance with 29 CFR 1910.1020.
              (l) Dates. (1) For employers with 20 or more employees, all obligations of this section, except engineering controls required by paragraph (e) of this section, commence November 27, 2006.
              (2) For employers with 19 or fewer employees, all obligations of this section, except engineering controls required by paragraph (e) of this section, commence May 30, 2007.
              (3) For all employers, engineering controls required by paragraph (e) of this section shall be implemented no later than May 31, 2010.
              [71 FR 10378, Feb. 28, 2006, as amended at 73 FR 75587, Dec. 12, 2008; 75 FR 12686, Mar. 17, 2010; 77 FR 17889, Mar. 26, 2012; 84 FR 21597, May 14, 2019]
            
            
              § 1915.1027
              Cadmium.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1027 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1028
              Benzene.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1028 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1030
              Bloodborne pathogens.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1030 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1044
              1,2-dibromo-3-chloropropane.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1044 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1045
              Acrylonitrile.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1045 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1047
              Ethylene oxide.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1047 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1048
              Formaldehyde.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1048 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1050
              Methylenedianiline.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1050 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1052
              Methylene chloride.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at 29 CFR 1910.1052.
              
              [62 FR 1619, Jan. 10, 1997]
            
            
              § 1915.1053
              Respirable crystalline silica.
              The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1053 of this chapter.
              [81 FR 16875, Mar. 25, 2016]
            
            
              
              § 1915.1200
              Hazard communication.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1200 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
            
              § 1915.1450
              Occupational exposure to hazardous chemicals in laboratories.
              
                Note:
                The requirements applicable to shipyard employment under this section are identical to those set forth at § 1910.1450 of this chapter.
              
              [61 FR 31431, June 20, 1996]
            
          
        
        
          Pt. 1917
          PART 1917—MARINE TERMINALS
          
            
              Subpart A—General Provisions
              Sec.
              1917.1
              Scope and applicability.
              1917.2
              Definitions.
              1917.3
              Incorporation by reference.
              1917.4
              OMB control numbers under the Paperwork Reduction Act.
              1917.5
              Compliance duties owed to each employee.
            
            
              Subpart B—Marine Terminal Operations
              1917.11
              Housekeeping.
              1917.12
              Slippery conditions.
              1917.13
              Slinging.
              1917.14
              Stacking of cargo and pallets.
              1917.15
              Coopering.
              1917.16
              Line handling. (See also § 1917.95(b)).
              1917.17
              Railroad facilities.
              1917.18
              Log handling.
              1917.19
              Movement of barges and railcars.
              1917.20
              Interference with communications.
              1917.21
              Open fires.
              1917.22
              Hazardous cargo (See § 1917.2(p)).
              1917.23
              Hazardous atmospheres and substances (see also § 1917.2 Hazardous cargo, material, substance or atmosphere).
              1917.24
              Carbon monoxide.
              1917.25
              Fumigants, pesticides, insecticides and hazardous preservatives (see also § 1917.2 Hazardous cargo, material, substance or atmosphere).
              1917.26
              First aid and lifesaving facilities.
              1917.27
              Personnel.
              1917.28
              Hazard communication (See also § 1917.1(a)(2)(vi)).
              1917.29
              Retention of DOT markings, placards and labels.
              1917.30
              Emergency action plans.
            
            
              Subpart C—Cargo Handling Gear and Equipment
              1917.41
              House falls.
              1917.42
              Miscellaneous auxiliary gear.
              1917.43
              Powered industrial trucks.
              1917.44
              General rules applicable to vehicles.
              1917.45
              Cranes and derricks (See also § 1917.50).
              1917.46
              Load indicating devices.
              1917.47
              Winches.
              1917.48
              Conveyors.
              1917.49
              Spouts, chutes, hoppers, bins, and associated equipment.
              1917.50
              Certification of marine terminal material handling devices (See also mandatory appendix I, of this part).
              1917.51
              Hand tools.
            
            
              Subpart D—Specialized Terminals
              1917.70
              General.
              1917.71
              Terminals handling intermodal containers or roll-on roll-off operations.
              1917.73
              Terminal facilities handling menhaden and similar species of fish (see also § 1917.2, definition of hazardous cargo, material, substance or atmosphere).
            
            
              Subpart E—Personal Protection
              1917.91
              Eye and face protection.
              1917.92
              Respiratory protection.
              1917.93
              Head protection.
              1917.94
              Foot protection.
              1917.95
              Other protective measures.
              1917.96
              Payment for protective equipment.
            
            
              Subpart F—Terminal Facilities
              1917.111
              Maintenance and load limits.
              1917.112
              Guarding of edges.
              1917.113
              Clearance heights.
              1917.114
              Cargo doors.
              1917.115
              Platforms and skids.
              1917.116
              Elevators and escalators.
              1917.117
              Manlifts.
              1917.118
              Fixed ladders.
              1917.119
              Portable ladders.
              1917.120
              Fixed stairways.
              1917.121
              Spiral stairways.
              1917.122
              Employee exits.
              1917.123
              Illumination.
              1917.124
              Dockboards (car and bridge plates).
              1917.125
              Guarding temporary hazards.
              1917.126
              River banks.
              1917.127
              Sanitation.
              1917.128
              Signs and marking.
            
            
              Subpart G—Related Terminal Operations and Equipment
              1917.151
              Machine guarding.
              1917.152
              Welding, cutting and heating (hot work) (See also § 1917.2, definition of Hazardous cargo, materials, substance, or atmosphere).
              1917.153
              Spray painting (See also § 1917.2, definition of Hazardous cargo, materials, substance, or atmosphere).
              1917.154
              Compressed air.
              1917.155
              Air receivers.
              1917.156
              Fuel handling and storage.
              
              1917.157
              Battery charging and changing.
              1917.158
              Prohibited operations.

              Appendix I to Part 1917—Special Cargo Gear and Container Spreader Test Requirements (Mandatory) [see § 1917.50(c)(5)]
            
          
          
            Authority:
            33 U.S.C. 941; 29 U.S.C. 653, 655, 657; Secretary of Labor's Order No. 12-71 (36 FR 8754), 8-76 (41 FR 25059), 9-83 (48 FR 35736), 1-90 (55 FR 9033), 6-96 (62 FR 111), 3-2000 (65 FR 50017), 5-2002 (67 FR 65008), 5-2007 (72 FR 31160), 4-2010 (75 FR 55355), or 1-2012 (77 FR 3912), as applicable; and 29 CFR part 1911.
            Section 1917.28 also issued under 5 U.S.C. 553.
            Section 1917.29 also issued under 49 U.S.C. 1801-1819 and 5 U.S.C. 553.
          
          
            Source:
            48 FR 30909, July 5, 1983, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 1917.1
              Scope and applicability.
              (a) The regulations of this part apply to employment within a marine terminal as defined in § 1917.2, including the loading, unloading, movement or other handling of cargo, ship's stores or gear within the terminal or into or out of any land carrier, holding or consolidation area, any other activity within and associated with the overall operation and functions of the terminal, such as the use and routine maintenance of facilities and equipment. All cargo transfer accomplished with the use of shore-based material handling devices shall be regulated by this part.
              (1) The provisions of this part 1917 do not apply to the following:
              (i) Facilities used solely for the bulk storage, handling and transfer of flammable, non-flammable and combustible liquids and gases.
              (ii) Facilities subject to the regulations of the Office of Pipeline Safety Regulation of the Materials Transportation Bureau, Department of Transportation, to the extent such regulations apply.
              (iii) Fully automated bulk coal handling facilities contiguous to electrical power generating plants.
              (2) Part 1910 of this chapter does not apply to marine terminals except for the following provisions:
              (i) Abrasive blasting. Subpart G, § 1910.94(a);
              (ii) Access to employee exposure and medical records. Subpart Z, § 1910.1020;
              (iii) Commercial diving operations. Subpart T of part 1910;
              (iv) Electrical. Subpart S of part 1910;
              (v) Grain handling facilities. Subpart R, § 1910.272;
              (vi) Hazard communication. Subpart Z, § 1910.1200;
              (vii) Ionizing radiation. Subpart Z, § 1910.1096;
              (viii) Noise. Subpart G, § 1910.95;
              (ix) Nonionizing radiation. Subpart G, § 1910.97;
              (x) Respiratory protection. Subpart I, § 1910.134;
              (xi) Safety requirements for scaffolding. Subpart D, § 1910.28;
              (xii) Servicing multi-piece and single piece rim wheels. Subpart N, § 1910.177;
              (xiii) Toxic and hazardous substances. Subpart Z applies to marine cargo handling activities except for the following:
              (A) When a substance or cargo is contained within a sealed, intact means of packaging or containment complying with Department of Transportation or International Maritime Organization requirements; 1
                
              
              
                
                  1 The International Maritime Organization publishes the International Maritime Dangerous Goods Code to aid compliance with the international legal requirements of the International Convention for the Safety of Life at Sea, 1960.
              
              (B) Bloodborne pathogens, § 1910.1030;
              (C) Carbon monoxide, § 1910.1000 (See § 1917.24(a)); and
              (D) Hydrogen sulfide, § 1910.1000 (See § 1917.73(a)(2)); and
              (E) Hexavalent chromium § 1910.1026 (See § 1915.1026)

              (xiv) Powered industrial truck operator training, Subpart N, § 1910.178(1).
              
              
                Note to paragraph (a)(2)(xiv):
                The compliance dates of December 1, 1999 set forth in 29 CFR 1910.178(l)(7) are stayed until March 1, 2000 for Marine Terminals.
              
              
              (b) Section 1915.1026 applies to any occupational exposures to hexavalent chromium in workplaces covered by this part.
              [48 FR 30909, July 5, 1983, as amended at 52 FR 36026, Sept. 25, 1987; 52 FR 49624, Dec. 31, 1987; 62 FR 40196, July 25, 1997; 63 FR 66274, Dec. 1, 1998; 64 FR 46847, Aug. 27, 1999; 65 FR 40938, June 30, 2000; 71 FR 10381, Feb. 28, 2006]
            
            
              
              § 1917.2
              Definitions.
              
                Apron means that open portion of a marine terminal immediately adjacent to a vessel berth and used in the direct transfer of cargo between the terminal and vessel.
              
                Authorized, in reference to an employee's assignment, means selected by the employer for that purpose.
              
                Cargo door (transit shed door) means a door designed to permit transfer of cargo to and from a marine terminal structure.
              
                Cargo packaging means any method of containment for shipment, including cases, cartons, crates and sacks, but excluding large units such as intermodal containers, vans or similar devices.
              
                Confined space means:
              (1) A space having all of the following characteristics:
              (i) Small size;
              (ii) Severely limited natural ventilation;
              (iii) Capability to accumulate or contain a hazardous atmosphere;
              (iv) Exits that are not readily accessible; and
              (v) A design not meant for continuous human occupancy.
              (2) Examples of confined spaces are intermodal tank containers, bailwater tanks and portable tanks.
              
                Conveyor means a device designed exclusively for transporting bulk materials, packages or objects in a predetermined path and having fixed or selective points of loading or discharge.
              
                Danger zone means any place in or about a machine or piece of equipment where an employee may be struck by or caught between moving parts, caught between moving and stationary objects or parts of the machine, caught between the material and a moving part of the machine, burned by hot surfaces or exposed to electric shock. Examples of danger zones are nip and shear points, shear lines, drive mechanisms, and areas beneath counterweights.
              
                Designated person means a person who possesses specialized abilities in a specific area and is assigned by the employer to perform a specific task in that area.
              
                Dock means a wharf or pier forming all or part of a waterfront facility, including marginal or quayside berthing facilities; not to be confused with “loading dock” as at a transit shed or container freight station, or with the body of water between piers or wharves.
              
                Dockboards (car and bridge plates) mean devices for spanning short distances between rail cars or highway vehicles and loading platforms that do not expose employees to falls greater than 4 feet (1.22 m).
              
                Enclosed space means an indoor space, other than a confined space, that may contain or accumulate a hazardous atmosphere due to inadequate natural ventilation. Examples of enclosed spaces are trailers, railcars, and storage rooms.
              
                Examination, as applied to material handling devices required by this part to be certificated, means a comprehensive survey consisting of the criteria outlined in 29 CFR 1919.71(d) as applicable to the type of gear or device. The examination is supplemented by a unit proof test in the case of a quadrennial survey.
              
                Flammable atmosphere means an atmosphere containing more than 10 percent of the lower flammable limit of a flammable or combustible vapor or dust mixed with air.
              
                Front-end attachments. (1) As applied to power-operated industrial trucks, means the various devices, such as roll clamps, rotating and sideshifting carriages, magnets, rams, crane arms or booms, load stabilizers, scoops, buckets and dumping bins, attached to the load end for handling lifts as single or multiple units.
              (2) As applied to cranes, means various attachments applied to the basic machine for the performance of functions such as lifting, clamshell or magnet services.
              
                Fumigant is a substance or mixture of substances, used to kill pests or prevent infestation, which is a gas or is rapidly or progressively transformed to the gaseous state, even though some nongaseous or particulate matter may remain and be dispersed in the treatment space.
              
                Hazardous cargo, material, substance or atmosphere means:

              (1) Any substance listed in 29 CFR part 1910, subpart Z;
              
              (2) Any material in the Hazardous Materials Table and Hazardous Materials Communications Regulations of the Department of Transportation, 49 CFR part 172;
              (3) Any article not properly described by a name in the Hazardous Materials Table and Hazardous Materials Communications Regulations of the Department of Transportation, 49 CFR part 172 but which is properly classified under the definition of those categories of dangerous articles given in 49 CFR Part 173; or
              (4) Any atmosphere with an oxygen content of less than 19.5%.
              
                House falls means spans and supporting members, winches, blocks, and standing and running rigging forming part of a marine terminal and used with a vessel's cargo gear to load or unload by means of married falls.
              
                Inspection, as applied to material handling devices required by this part to be certificated, means a complete visual examination of all visible parts of the device.
              
                Intermodal container means a reusable cargo container of a rigid construction and rectangular configuration; fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another; so designed to be readily filled and emptied; intended to contain one or more articles of cargo or bulk commodities for transportation by water and one or more other transport modes. The term includes completely enclosed units, open top units, fractional height units, units incorporating liquid or gas tanks and other variations fitting into the container system. It does not include cylinders, drums, crates, cases, cartons, packages, sacks, unitized loads or any other form of packaging.
              
                Loose gear means removable and replaceable components of equipment or devices which may be used with or as a part of assembled material handling units for purposes such as making connections, changing line direction and multiplying mechanical advantage. Examples are shackles and snatch blocks.
              
                Marine terminal means wharves, bulkheads, quays, piers, docks and other berthing locations and adjacent storage or adjacent areas and structures associated with the primary movement of cargo or materials from vessel to shore or shore to vessel including structures which are devoted to receiving, handling, holding, consolidating and loading or delivery of waterborne shipments or passengers, including areas devoted to the maintenance of the terminal or equipment. The term does not include production or manufacturing areas nor does the term include storage facilities directly associated with those production or manufacturing areas.
              
                Ramps mean other flat-surface devices for passage between levels and across openings not covered under “dockboards.”
              
                Ship's stores means materials that are aboard a vessel for the upkeep, maintenance, safety, operation, or navigation of the vessel, or for the safety or comfort of the vessel's passengers or crew.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40196, July 25, 1997; 65 FR 40938, June 30, 2000; 76 FR 33610, June 8, 2011]
            
            
              § 1917.3
              Incorporation by reference.
              (a) (1) The standards of agencies of the U.S. Government, and organizations which are not agencies of the U.S. Government which are incorporated by reference in this part, have the same force and effect as other standards in this part. Only the mandatory provisions (i.e. provisions containing the word “shall” or other mandatory language) of standards incorporated by reference are adopted as standards under the Occupational Safety and Health Act.

              (2) The standards listed in paragraph (b) of this section are incorporated by reference in the corresponding sections noted as the sections exist on the date of the approval, and a notice of any change in these standards will be published in the Federal Register. The Director of the Federal Register approved these incorporations by reference in accordance with 5 U.S.C. 552(a) and 1 CFR part 51.

              (3) Any changes in the standards incorporated by reference in this part and an official historic file of such changes are available for inspection in the Docket Office at the national office of the Occupational Safety and Health Administration, U.S. Department of Labor, Washington, DC 20910; telephone: 202-693-2350 (TTY number: 877-889-5627).

              (4) Copies of standards listed in this section and issued by private standards organizations are available for purchase from the issuing organizations at the addresses or through the other contact information listed below for these private standards organizations. In addition, these standards are available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, telephone: 202-741-6030, or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Also, the material is available for inspection at any Regional Office of the Occupational Safety and Health Administration (OSHA), or at the OSHA Docket Office, U.S. Department of Labor, 200 Constitution Avenue, NW., Room N-2625, Washington, DC 20210; telephone: 202-693-2350 (TTY number: 877-889-5627).

              (b) Except as noted, copies of the standards listed below in this paragraph are available for purchase from the American National Standards Institute (ANSI), 25 West 43rd Street, 4th Floor, New York, NY 10036; telephone: 212-642-4900; fax: 212-398-0023; Web site: http://www.ansi.org.
              
              (1) ANSI A14.1-1990, Safety Requirements for Portable Wood Ladders; IBR approved for § 1917.119(c).
              (2) ANSI A14.2-1990, Safety Requirements for Portable Metal Ladders; IBR approved for § 1917.119(c).
              (3) ANSI A14.5-1992, Safety Requirements for Portable Reinforced Plastic Ladders; IBR approved for § 1917.119(c).

              (4) ANSI Z41-1999, American National Standard for Personal Protection—Protective Footwear; IBR approved for § 1917.94(b)(1)(ii). Copies of ANSI Z41-1999 are available for purchase only from the National Safety Council, P.O. Box 558, Itasca, IL 60143-0558; telephone: 1-800-621-7619; fax: 708-285-0797; Web site: http://www.nsc.org.
              

              (5) ANSI Z41-1991, American National Standard for Personal Protection—Protective Footwear; IBR approved for § 1917.94(b)(1)(iii). Copies of ANSI Z41-1991 are available for purchase only from the National Safety Council, P.O. Box 558, Itasca, IL 60143-0558; telephone: 1-800-621-7619; fax: 708-285-0797; Web site: http://www.nsc.org.
              
              (6) ANSI/ISEA Z87.1-2010, Occupational and Educational Personal Eye and Face Protection Devices, Approved April 13, 2010; IBR approved for § 1917.91(a). Copies are available for purchase from:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              
              (7) ANSI Z87.1-2003, Occupational and Educational Personal Eye and Face Protection Devices, Approved April 13, 2010; IBR approved for § 1917.91(a). Copies available for purchase from the:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              
              (8) ANSI Z87.1-1989 (R-1998), Practice for Occupational and Educational Eye and Face Protection, Reaffirmation approved January 4, 1999; IBR approved for § 1917.91(a). Copies are available for purchase from:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
                
              

              (9) American National Standards Institute (ANSI) Z89.1-2009, American National Standard for Industrial Head Protection, approved January 26, 2009; IBR approved for § 1917.93(b)(1)(i). Copies of ANSI Z89.1-2009 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              

              (10) American National Standards Institute (ANSI) Z89.1-2003, American National Standard for Industrial Head Protection; IBR approved for § 1917.93(b)(1)(ii). Copies of ANSI Z89.1-2003 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              

              (11) American National Standards Institute (ANSI) Z89.1-1997, American National Standard for Personnel Protection—Protective Headwear for Industrial Workers—Requirements; IBR approved for § 1917.93(b)(1)(iii). Copies of ANSI Z89.1-1997 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              
              (12) ASME B56.1, 1959, Safety Code for Powered Industrial Trucks, pages 8 and 13; IBR approved for § 1917.50(j)(1).

              (c) Copies of the following standards are available for purchase from ASTM International, 100 Barr Harbor Drive, P.O. Box C700, West Conshohocken, PA 19428-2959; telephone: 610-832-9585; fax: 610-832-9555; e-mail: seviceastm.org; Web site: http://www.astm.org:
              (1) ASTM F-2412-2005, Standard Test Methods for Foot Protection; IBR approved for § 1917.94(b)(1)(i).
              (2) ASTM F-2413-2005, Standard Specification for Performance Requirements for Protective Footwear; IBR approved for § 1917.94(b)(1)(i).
              [62 FR 40196, July 25, 1997, as amended at 65 FR 40938, June 30, 2000; 69 FR 18803, Apr. 9, 2004; 74 FR 46358, Sept. 9, 2009; 77 FR 37599, June 22, 2012; 81 FR 16091, Mar. 25, 2016]
            
            
              § 1917.4
              OMB control numbers under the Paperwork Reduction Act.
              The following list identifies the 29 CFR citations for sections or paragraphs in this part that contain a collection of information requirement approved by the Office of Management and Budget (OMB). The list also provides the control number assigned by OMB to each approved requirement; control number 1218-0196 expires on May 31, 2002 and control number 1218-0003 expires on July 31, 2001. The list follows:
              
                
                  29 CFR citation
                  OMB control number.
                
                
                  1917.17(n)
                  1218-0196
                
                
                  1917.17(o)
                  1218-0196
                
                
                  1917.23(b)(1)
                  1218-0196
                
                
                  1917.23(b)(2)
                  1218-0196
                
                
                  1917.23(d)(4)
                  1218-0196
                
                
                  1917.24(b)
                  1218-0196
                
                
                  1917.24(d)
                  1218-0196
                
                
                  1917.25(a)
                  1218-0196
                
                
                  1917.25(b)
                  1218-0196
                
                
                  1917.25(c)
                  1218-0196
                
                
                  1917.25(f)
                  1218-0196
                
                
                  1917.26(d)(7)
                  1218-0196
                
                
                  1917.30(a)(1)
                  1218-0196
                
                
                  1917.30(a)(5)(iii)
                  1218-0196
                
                
                  1917.42(b)(1)
                  1218-0196
                
                
                  1917.42(b)(4)
                  1218-0196
                
                
                  1917.42(c)(1)
                  1218-0196
                
                
                  1917.42(d)(1)
                  1218-0196
                
                
                  1917.42(g)(3)
                  1218-0003
                
                
                  1917.42(h)(1)
                  1218-0196
                
                
                  1917.42(h)(4)
                  1218-0003
                
                
                  1917.42(h)(5)
                  1218-0196
                
                
                  1917.44(e)
                  1218-0196
                
                
                  1917.44(h)
                  1218-0196
                
                
                  1917.45(f)(1)(i)
                  1218-0196
                
                
                  1917.45(f)(4)(iv)
                  1218-0196
                
                
                  1917.45(f)(6)
                  1218-0196
                
                
                  1917.45(g)(2)
                  1218-0196
                
                
                  1917.45(g)(3)(iii)
                  1218-0196
                
                
                  1917.45(g)(8)
                  1218-0196
                
                
                  1917.45(k)(1)
                  1218-0196
                
                
                  1917.45(k)(4)
                  1218-0196
                
                
                  1917.46(a)(1)(v)
                  1218-0196
                
                
                  1917.50(c)(1)
                  1218-0003
                
                
                  1917.50(c)(3)
                  1218-0003
                
                
                  1917.50(c)(4)(i)
                  1218-0003
                
                
                  1917.50(c)(5)(ii)
                  1218-0003
                
                
                  1917.50(c)(5)(iii)
                  1218-0003
                
                
                  1917.50(e)
                  1218-0003
                
                
                  1917.50(g)(1)
                  1218-0003
                
                
                  1917.50(h)
                  1218-0003
                
                
                  1917.71(a)
                  1218-0196
                
                
                  1917.71(b)(2)(i)
                  1218-0196
                
                
                  1917.71(b)(2)(ii)
                  1218-0196
                
                
                  1917.71(b)(6)(ii)
                  1218-0196
                
                
                  1917.71(f)(4)
                  1218-0196
                
                
                  1917.111(b)
                  1218-0196
                
                
                  1917.113
                  1218-0196
                
                
                  1917.115(c)
                  1218-0196
                
                
                  1917.116(e)
                  1218-0196
                
                
                  1917.116(g)
                  1218-0196
                
                
                  1917.117(a)
                  1218-0196
                
                
                  1917.117(b)
                  1218-0196
                
                
                  1917.117(d)
                  1218-0196
                
                
                  
                  1917.117(e)
                  1218-0196
                
                
                  1917.117(f)
                  1218-0196
                
                
                  1917.117(l)
                  1218-0196
                
                
                  1917.118(e)(4)(i)
                  1218-0196
                
                
                  1917.119(e)
                  1218-0196
                
                
                  1917.122(a)
                  1218-0196
                
                
                  1917.122(b)
                  1218-0196
                
                
                  1917.128(b)(1)-(b)(4)
                  1218-0196
                
                
                  1917.151(e)(5)
                  1218-0196
                
                
                  1917.152(d)(2)(v)
                  1218-0196
                
                
                  1917.152(d)(2)(vi)
                  1218-0196
                
              
              [64 FR 61505, Nov. 12, 1999]
            
            
              § 1917.5
              Compliance duties owed to each employee.
              (a) Personal protective equipment. Standards in this part requiring the employer to provide personal protective equipment (PPE), including respirators and other types of PPE, because of hazards to employees impose a separate compliance duty with respect to each employee covered by the requirement. The employer must provide PPE to each employee required to use the PPE, and each failure to provide PPE to an employee may be considered a separate violation.
              (b) Training. Standards in this part requiring training on hazards and related matters, such as standards requiring that employees receive training or that the employer train employees, provide training to employees, or institute or implement a training program, impose a separate compliance duty with respect to each employee covered by the requirement. The employer must train each affected employee in the manner required by the standard, and each failure to train an employee may be considered a separate violation.
              [73 FR 75587, Dec. 12, 2008]
            
          
          
            Subpart B—Marine Terminal Operations
            
              § 1917.11
              Housekeeping.
              (a) Active work areas shall be kept free of equipment and materials not in use, and clear of debris, projecting nails, strapping and other sharp objects not necessary for the work in progress.
              (b) Hatch beams, covers and pontoons placed in terminal working areas shall be stowed in stable piles with beams secured against tipping or falling. Alternatively, beams may be laid on their sides. When beams and pontoons are stowed in tiers more than one high, dunnage or other suitable material shall be used under and between tiers.
              (c) Cargo and material shall not obstruct access to vessels, cranes, vehicles or buildings. Means of access and egress within buildings shall be similarly unobstructed.
              (d) Dunnage, lumber, or shoring material in which there are visibly protruding nails shall be removed from the immediate work area or if left in the area, the nails shall be rendered harmless.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40196, July 25, 1997]
            
            
              § 1917.12
              Slippery conditions.
              The employer shall eliminate, to the extent possible, conditions causing slippery working and walking surfaces in immediate work areas used by employees.
            
            
              § 1917.13
              Slinging.
              (a) Drafts shall be safely slung before being hoisted. Loose dunnage or debris hanging or protruding from loads shall be removed.
              (b) Bales of cotton, wool, cork, wood pulp, gunny bags or similar articles shall be hoisted only by straps strong enough to support the weight of the bale. At least two hooks, each in a separate strap, shall be used.
              (c) Unitized loads bound by bands or straps may be hoisted by the banding or strapping only if the banding or strapping is suitable for hoisting and is strong enough to support the weight of the load.
              (d) Additional means of hoisting shall be employed to ensure safe lifting of unitized loads having damaged banding or strapping.
              (e) Case hooks shall be used only with cases designed to be hoisted by these hooks.
              (f) Loads requiring continuous manual guidance during handling shall be guided by guide ropes (tag lines) that are long enough to control the load.

              (g) Intermodal containers shall be handled in accordance with § 1917.71(f).
              
              (h) The employer shall require employees to stay clear of the area beneath overhead drafts or descending lifting gear.
              (i) Employees shall not be permitted to ride the hook or the load.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40197, July 25, 1997]
            
            
              § 1917.14
              Stacking of cargo and pallets.
              Cargo, pallets and other material stored in tiers shall be stacked in such a manner as to provide stability against sliding and collapse.
            
            
              § 1917.15
              Coopering.
              Repair and reconditioning of damaged or leaking cargo packaging (coopering) shall be performed so as not to endanger employees.
            
            
              § 1917.16
              Line handling. (See also § 1917.95(b)).
              (a) In order to provide safe access for handling lines while mooring and unmooring vessels, cargo or material shall not be stowed or vehicles placed where they obstruct the work surface to be used.
              (b) When stringpiece or apron width is insufficient for safe footing, grab lines or rails shall be installed on the sides of permanent structures. (“Stringpiece” means a narrow walkway between the water edge of a berth and a shed or other structure.)
            
            
              § 1917.17
              Railroad facilities.
              (a) Work shall be performed in railcars only if floors of the railcars are in visibly safe condition for the work activity being conducted and equipment being used.
              (b) A route shall be established to allow employees to pass to and from places of employment without passing under, over or through railcars, or between cars less than 10 feet (3 m) apart on the same track.
              (c) The employer shall direct that no employees remain in railcars after work is concluded.
              (d) Railcars shall be chocked or otherwise prevented from moving:
              (1) While dockboards or carplates are in position; or
              (2) While employees are working within, on or under the railcars or near the tracks at the ends of the cars.
              (e) When employees are working in, on, or under a railcar, positive means shall be taken to protect them from exposure to impact from moving railcars.
              (f) Before cars are moved, unsecured and overhanging stakes, wire straps, banding and similar objects shall be removed or placed so as not to create hazards.
              (g) The employer shall institute all necessary controls during railcar movement to safeguard personnel. If winches or capstans are employed for movement, employees shall stand clear of the hauling rope and shall not stand between the rope and the cars.
              (h) Before being opened fully, doors shall be opened slightly to ensure that the load has not shifted during transit. Special precautions shall be taken if the doors being opened are visibly damaged.
              (i) If powered industrial trucks are used to open railcar doors, the trucks or the railcar doors shall be equipped with door opening attachments. Employees shall stand clear of the railcar doors while they are being opened and closed.
              (j) Only railcar door openers or powered industrial trucks equipped with door opening attachments shall be used to open jammed doors.
              (k) Employees shall not remain in or on gondolas or flat cars when drafts that create overhead, caught-in, caught-between or struck-by hazards are being landed in or on the railcar; end gates, if raised, shall be secured.
              (l) Operators of railcar dumps shall have an unrestricted view of dumping operations and shall have emergency means of stopping movement.
              (m) Recessed railroad switches shall be enclosed to provide a level surface.
              (n) Warning signs shall be posted where doorways open onto tracks, at blind corners and at similar places where vision may be restricted.
              (o) Warning signs shall be posted if insufficient clearance for personnel exists between railcars and structures.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40197, July 25, 1997]
            
            
              § 1917.18
              Log handling.

              (a) The employer shall ensure that structures (bunks) used to contain logs have rounded corners and rounded structural parts to avoid sling damage.
              (b) Two or more binders or equivalently safe means of containment shall remain on logging trucks and railcars to secure logs during movement of the truck or car within the terminal. During unloading, logs shall be prevented from moving while binders are being removed.
              (c) Logs shall be hoisted by two slings or by other gear designed for safe hoisting.
              (d) Logs placed adjacent to vehicle curbs on the dock shall not be over one tier high unless placed in bunks or so stacked as not to roll or otherwise create a hazard to employees.
              (e) Before logs are slung up from the dock, they shall be stably supported to prevent spreading and to allow passage of slings beneath the load. When bunks or similar retaining devices are used, no log shall be higher than the stanchions or retaining members of the device.
            
            
              § 1917.19
              Movement of barges and railcars.
              Barges and railcars shall not be moved by cargo runners (running rigging) from vessel cargo booms, cranes or other equipment not suitable for the purpose.
            
            
              § 1917.20
              Interference with communications.
              Cargo handling operations shall not be carried on when noise-producing, maintenance, construction or repair work interferes with the communication of warnings or instructions.
              [62 FR 40197, July 25, 1997]
            
            
              § 1917.21
              Open fires.
              Open fires and fires in drums or similar containers are prohibited.
            
            
              § 1917.22
              Hazardous cargo 2
                 (See § 1917.2(p)).
              
                
                  2 The Department of Transportation and the United States Coast Guard apply requirements related to handling, storing and transportation of hazardous cargo (see 33 CFR part 126, 46 CFR, 49 CFR).
              
              (a) Before cargo handling operations begin, the employer shall ascertain whether any hazardous cargo is to be handled and shall determine the nature of the hazard. The employer shall inform employees of the nature of any hazard and any special precautions to be taken to prevent employee exposure, and shall instruct employees to notify him of any leaks or spills.
              (b) All hazardous cargo shall be slung and secured so that neither the draft nor individual packages can fall as a result of tipping the draft or slacking of the supporting gear.
              (c) If hazardous cargo is spilled or if its packaging leaks, employees shall be removed from the affected area until the employer has ascertained the specific hazards, provided any equipment, clothing and ventilation and fire protection equipment necessary to eliminate or protect against the hazard, and has instructed cleanup employees in a safe method of cleaning up and disposing of a spill and handling and disposing of leaking containers. Actual cleanup or disposal work shall be conducted under the supervision of a designated person.
            
            
              § 1917.23
              Hazardous atmospheres and substances (see also § 1917.2 Hazardous cargo, material, substance or atmosphere).
              (a) Purpose and scope. This section covers areas in which the employer is aware that a hazardous atmosphere or substance may exist, except where one or more of the following sections apply: § 1917.22 Hazardous cargo; § 1917.24 Carbon monoxide; § 1917.25 Fumigants, pesticides, insecticides and hazardous preservatives; § 1917.73 Terminal facilities handling menhaden and similar species of fish; § 1917.152 Welding, cutting, and heating (hot work); and § 1917.153 Spray painting.
              (b) Determination of hazard. (1) When the employer is aware that a room, building, vehicle, railcar, or other space contains or has contained a hazardous atmosphere, a designated and appropriately equipped person shall test the atmosphere before employee entry to determine whether a hazardous atmosphere exists.
              (2) Records of results of any tests required by this section shall be maintained for at least thirty (30) days.
              (c) Testing during ventilation. When mechanical ventilation is used to maintain a safe atmosphere, tests shall be made by a designated person to ensure that the atmosphere is not hazardous.
              (d) Entry into hazardous atmospheres. Only designated persons shall enter hazardous atmospheres, in which case the following shall apply:
              (1) Persons entering a space containing a hazardous atmosphere shall be protected by respiratory and emergency protective equipment meeting the requirements of subpart E of this part;
              (2) Persons entering a space containing a hazardous atmosphere shall be instructed in the nature of the hazard, precautions to be taken, and the use of protective and emergency equipment. Standby observers, similarly equipped and instructed, shall continuously monitor the activity of employees within such space;
              (3) Except for emergency or rescue operations, employees shall not enter into any atmosphere which has been identified as flammable or oxygen deficient (less than 19.5% oxygen). Persons who may be required to enter flammable or oxygen deficient atmospheres in emergency operations shall be instructed in the dangers attendant to those atmospheres and instructed in the use of self-contained breathing apparatus, which shall be utilized.
              (4) To prevent inadvertent employee entry into spaces that have been identified as having hazardous, flammable or oxygen deficient atmospheres, appropriate warning signs or equivalent means shall be posted at all means of access to those spaces.
              (e) When the packaging of asbestos cargo leaks, spillage shall be cleaned up by designated employees protected from the harmful effects of asbestos as required by § 1910.1001 of this chapter.
              [48 FR 30909, July 5, 1983, as amended at 49 FR 28551, July 13, 1984; 61 FR 5509, Feb. 13, 1996; 62 FR 40197, July 25, 1997; 65 FR 40938, June 30, 2000]
            
            
              § 1917.24
              Carbon monoxide.
              (a) Exposure limits. The carbon monoxide content of the atmosphere in a room, building, vehicle, railcar, or any enclosed space shall be maintained at not more than 50 parts per million (ppm) (0.005%) as an eight hour average area level and employees shall be removed from the enclosed space if the carbon monoxide concentration exceeds a ceiling of 100 ppm (0.01%).
              (b) Testing. Tests to determine carbon monoxide concentration shall be made when necessary to ensure that employee exposure does not exceed the limits specified in paragraph (a) of this section.
              (c) Instrumentation. Tests for carbon monoxide concentration shall be made by designated persons using gas detector tube units certified by NIOSH under 30 CFR part 11 or other measuring instruments whose accuracy is as great or greater.
              (d) Records. A record of the date, time, location and results of carbon monoxide tests shall be available for at least thirty (30) days.
              [48 FR 30909, July 5, 1983, as amended at 49 FR 28551, July 13, 1984; 61 FR 5509, Feb. 13, 1996; 62 FR 40197, July 25, 1997]
            
            
              § 1917.25
              Fumigants, pesticides, insecticides and hazardous preservatives (see also § 1917.2 Hazardous cargo, material, substance or atmosphere).
              (a) At any time that the concentration in any space reaches the level specified as hazardous by the fumigant manufacturer or by Table Z-1 of 29 CFR 1910.1000, whichever is lower, all employees shall be removed from the space and shall not be permitted to re-enter until such time as tests demonstrate that the atmosphere is safe.
              (b) Tests to determine the atmospheric concentration of chemicals used to treat cargo shall be:
              (1) Appropriate for the hazard involved;
              (2) Conducted by designated persons; and
              (3) Performed at the intervals necessary to ensure that employee exposure does not exceed the permissible exposure limit for the chemical involved.
              (c) Results of any tests shall be available for at least 30 days. Such records may be entered on any retrievable medium, and shall be available for inspection.

              (d) Chemicals shall only be applied to cargoes by designated persons.
              
              (e) Only designated persons shall enter hazardous atmospheres, in which case the following provisions apply.
              (1) Persons entering a space containing a hazardous atmosphere shall be protected by respiratory and emergency protective equipment meeting the requirements of subpart E of this part; and
              (2) Persons entering a space containing a hazardous atmosphere shall be instructed in the nature of the hazard, precautions to be taken, and the use of protective and emergency equipment. Standby observers, similarly equipped and instructed, shall continuously monitor the activity of employees within such a space.
              (f) Signs shall be clearly posted where fumigants, pesticides or hazardous preservatives have created a hazardous atmosphere. These signs shall note the danger, identify specific chemical hazards, and give appropriate information and precautions, including instructions for the emergency treatment of employees affected by any chemical in use.
              (g) In the case of containerized shipments of fumigated tobacco, the contents of the container shall be aerated by opening the container doors for a period of 48 hours after the completion of fumigation and prior to loading. When tobacco is within shipping cases having polyethylene or similar bag liners, the aeration period shall be 72 hours. The employer shall obtain a written warranty from the fumigation facility stating that the appropriate aeration period has been met.
              [48 FR 30909, July 5, 1983, as amended at 49 FR 28551, July 13, 1984; 61 FR 5509, Feb. 13, 1996; 62 FR 40197, July 25, 1997]
            
            
              § 1917.26
              First aid and lifesaving facilities.
              (a) Employers shall instruct employees to report every injury, regardless of severity, to the employer.
              (b) A first aid kit shall be available at the terminal, and at least one person holding a valid first aid certificate shall be at the terminal when work is in progress.
              (c) First aid kit. First aid kits shall be weatherproof and shall contain individual sealed packages for each item that must be kept sterile. The contents of each kit shall be determined by a person certified in first aid and cognizant of the hazards found in marine cargo handling operations. The contents shall be checked at intervals that allow prompt replacement of expended items.
              (d) Stretchers. (1) There shall be available for each vessel being worked one Stokes basket stretcher, or its equivalent, permanently equipped with bridles for attaching to the hoisting gear.
              (2) Stretchers shall be kept close to vessels and shall be positioned to avoid damage to the stretcher.
              (3) A blanket or other suitable covering shall be available.
              (4) Stretchers shall have at least four sets of effective patient restraints in operable condition.
              (5) Lifting bridles shall be of adequate strength, capable of lifting 1,000 pounds (454 kg) with a safety factor of five, and shall be maintained in operable condition. Lifting bridles shall be provided for making vertical patient lifts at container berths. Stretchers for vertical lifts shall have foot plates.
              (6) Stretchers shall be maintained in operable condition. Struts and braces shall be inspected for damage. Wire mesh shall be secured and have no burrs. Damaged stretchers shall not be used until repaired.
              (7) Stretchers in permanent locations shall be mounted to prevent damage and shall be protected from the elements if located out-of-doors. If concealed from view, closures shall be marked to indicate the location of the life saving equipment.
              (e) Telephone or equivalent means of communication shall be readily available.

              (f) A U.S. Coast Guard approved 30-inch (76.2 cm) life ring, with at least 90 feet (27.43m) of line attached, shall be available at readily accessible points at each waterside work area where the employees' work exposes them to the hazard of drowning. Employees working on any bridge or structure leading to a detached vessel berthing installation shall wear U.S. Coast Guard approved personal flotation devices except where protected by railings, nets, or safety belts and lifelines. A readily available portable or permanent ladder giving access to the water shall also be provided within 200 feet (61 m) of such work areas.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40197, July 25, 1997; 65 FR 40938, June 30, 2000]
            
            
              § 1917.27
              Personnel.
              (a) Qualifications of machinery operators. (1) Only those employees determined by the employer to be competent by reason of training or experience, and who understand the signs, notices and operating instructions and are familiar with the signal code in use shall be permitted to operate a crane, winch or other power operated cargo handling apparatus, or any power operated vehicle, or give signals to the operator of any hoisting apparatus. Exception: Employees being trained and supervised by a designated person may operate such machinery and give signals to operators during training.

              (2) No employee known to have defective uncorrected eyesight or hearing, or to be suffering from heart disease, epilepsy, or similar ailments that may suddenly incapacitate the employee, shall be permitted to operate a crane, winch or other power-operated cargo handling apparatus or a power-operated vehicle.
              
              
                Note to paragraph (a)(2):
                OSHA is defining suddenly incapacitating medical ailments consistent with the Americans with Disabilities Act (ADA), 42 U.S.C. 12101 (1990). Therefore, employers who act in accordance with the employment provisions (Title I) of the ADA (42 U.S.C. 12111-12117), the regulations implementing Title I (29 CFR Part 1630), and the Technical Assistance Manual for Title I issued by the Equal Employment Opportunity Commission (Publication number: EEOC—M1A), will be considered as being in compliance with this paragraph.
              
              
              (b) Supervisory accident prevention proficiency. (1) After October 3, 1985 immediate supervisors of cargo-handling operations of more than five (5) persons shall satisfactorily complete a course in accident prevention. Employees newly assigned to supervisory duties after that date shall be required to meet the provisions of this paragraph within ninety (90) days of such assignment.
              (2) The course shall consist of instruction suited to the particular operations involved. 3
                
              
              
                
                  3 The following are recommended topics: (i) Safety responsibility and authority; (ii) elements of accident prevention; (iii) attitudes, leadership and motivation; (iv) hazards of longshoring, including peculiar local circumstances; (v) hazard identification and elimination; (vi) applicable regulations; and (vii) accident investigations.
              
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40197, July 25, 1997; 65 FR 40938, June 30, 2000]
            
            
              § 1917.28
              Hazard communication (See also § 1917.1(a)(2)(vi)).
            
            
              § 1917.29
              Retention of DOT markings, placards and labels.
              (a) Any employer who receives a package of hazardous material which is required to be marked, labeled or placarded in accordance with the U. S. Department of Transportation's Hazardous Materials Regulations (49 CFR parts 171 through 180) shall retain those markings, labels and placards on the package until the packaging is sufficiently cleaned of residue and purged of vapors to remove any potential hazards.
              (b) Any employer who receives a freight container, rail freight car, motor vehicle, or transport vehicle that is required to be marked or placarded in accordance with the Hazardous Materials Regulations shall retain those markings and placards on the freight container, rail freight car, motor vehicle or transport vehicle until the hazardous materials which require the marking or placarding are sufficiently removed to prevent any potential hazards.
              (c) Markings, placards and labels shall be maintained in a manner that ensures that they are readily visible.
              (d) For non-bulk packages which will not be reshipped, the provisions of this section are met if a label or other acceptable marking is affixed in accordance with the Hazard Communication Standard (29 CFR 1910.1200).

              (e) For the purposes of this section, the term “hazardous material” and any other terms not defined in this section have the same definition as in the Hazardous Materials Regulations (49 CFR parts 171 through 180).
              [59 FR 36700, July 19, 1994]
            
            
              § 1917.30
              Emergency action plans.
              (a) Emergency action plans—(1) Scope and application. This paragraph (a) requires all employers to develop and implement an emergency action plan. 3a
                 The emergency action plan shall be in writing (except as provided in paragraph (a)(5)(iv) of this section) and shall cover those designated actions employers and employees must take to ensure employee safety from fire and other emergencies.
              
                
                  3a When an employer directs his employees to respond to an emergency that is beyond the scope of the Emergency Action Plan developed in accordance with this section, then § 1910.120(q) of this chapter shall apply.
              
              (2) Elements. The following elements, at a minimum, shall be included in the plan:
              (i) Emergency escape procedures and emergency escape route assignments;
              (ii) Procedures to be followed by employees who remain to operate critical plant operations before they evacuate;
              (iii) Procedures to account for all employees after emergency evacuation has been completed;
              (iv) Rescue and medical duties for those employees who are to perform them;
              (v) The preferred means of reporting fires and other emergencies; and
              (vi) Names or regular job titles of persons or departments that can be contacted for further information or explanation of duties under the plan.
              (3) Alarm system. The employer shall establish an employee alarm system that provides warning for necessary emergency action and for reaction time for safe escape of employees from the workplace or the immediate work area.
              (4) Evacuation. The employer shall establish the types of evacuation to be used in emergency circumstances.
              (5) Training. (i) Before implementing the emergency action plan, the employer shall designate and train a sufficient number of persons to assist in the safe and orderly emergency evacuation of employees.
              (ii) The employer shall review the plan with each employee covered by the plan at the following times:
              (A) Initially when the plan is developed;
              (B) Whenever the employee's responsibilities or designated actions under the plan change; and
              (C) Whenever the plan is changed.
              (iii) The employer shall review with each employee upon initial assignment those parts of the plan that the employee must know to protect the employee in the event of an emergency. The written plan shall be kept at the workplace and be made available for employee review.
              (iv) Employers with 10 or fewer employees may communicate the plan orally to employees and need not maintain a written plan
              (b) [Reserved]
              [62 FR 40198, July 25, 1997, as amended at 65 FR 40938, June 30, 2000]
            
          
          
            Subpart C—Cargo Handling Gear and Equipment
            
              § 1917.41
              House falls.
              (a) Span beams shall be secured to prevent accidental dislodgement.
              (b) A safe means of access shall be provided for employees working with house fall blocks.
              (c) Designated employees shall inspect chains, links, shackles, swivels, blocks and other loose gear used in house fall operations before each day's use. Defective gear shall not be used.
            
            
              § 1917.42
              Miscellaneous auxiliary gear.
              (a) Routine inspection. (1) At the completion of each use, loose gear such as slings, chains, bridles, blocks and hooks shall be so placed as to avoid damage to the gear. Loose gear shall be inspected and any defects corrected before reuse.

              (2) All loose gear shall be inspected by the employer or his authorized representative before each use and, when necessary, at intervals during its use, to ensure that it is safe. Any gear which is found upon such inspection to be visibly unsafe shall not be used until it is made safe.
              
              (3) Defective gear shall not be used. Distorted hooks, shackles or similar gear shall be discarded.
              (b) Wire rope and wire rope slings. (1) The employer shall ascertain and adhere to the manufacturer's recommended ratings for wire rope and wire rope slings and shall have such ratings available for inspection. When the manufacturer is unable to supply such ratings, the employer shall use the tables for wire rope and wire rope slings found in American National Safety Standard for Slings, ANSI B30.9-1971. A design safety factor of at least five shall be maintained for the common sizes of running wire used as falls, in purchases or in such uses as light load slings. Wire rope with a safety factor of less than five may be used only:
              (i) In specialized equipment, such as but not limited to cranes, designed to be used with lesser wire rope safety factors;
              (ii) In accordance with design factors in standing rigging applications; or
              (iii) For heavy lifts or other purposes for which a safety factor of five is impracticable and for which the employer can demonstrate that equivalent safety is ensured.
              (2) Wire rope or wire rope slings having any of the following conditions shall not be used:
              (i) Ten randomly distributed broken wires in one rope lay or three or more broken wires in one strand in one rope lay;
              (ii) Kinking, crushing, bird caging or other damage resulting in distortion of the wire rope structure;
              (iii) Evidence of heat damage;
              (iv) Excessive wear or corrosion, deformation or other defect in the wire or attachments, including cracks in attachments;
              (v) Any indication of strand or wire slippage in end attachments; or
              (vi) More than one broken wire in the close vicinity of a socket or swaged fitting.
              (3) Protruding ends of strands in splices on slings and bridles shall be covered or blunted. Coverings shall be removable so that splices can be examined. Means used to cover or blunt ends shall not damage the wire.
              (4) Where wire rope clips are used to form eyes, the employer shall adhere to the manufacturers' recommendations, which shall be made available for inspection. If “U” bolt clips are used and the manufacturers' recommendations are not available, Table C-1 shall be used to determine the number and spacing of the clips. “U” bolts shall be applied with the “U” section in contact with the dead end of the rope.
              
                Table C-1—Number and Spacing of U-Bolt Wire Rope Clips
                
                  Improved plow steel, rope diameter (inches/(cm))
                  Minimum number of clips
                  Drop forged
                  Othermaterial
                  
                  Minimumspacing (inches/(cm))
                  
                
                
                  
                    1/2 or less (1.3)
                  3
                  4
                  3 (7.6)
                
                
                  
                    5/8 (1.6)
                  3
                  4
                  33/4 (9.5)
                
                
                  
                    3/4 (1.9)
                  4
                  5
                  41/2 (11.4)
                
                
                  
                    7/8 (2.2)
                  4
                  5
                  51/4 (13.3)
                
                
                  1 (2.5)
                  5
                  7
                  6 (15.2)
                
                
                  11/8 (2.9)
                  6
                  7
                  63/4 (17.1)
                
                
                  11/4 (3.2)
                  6
                  8
                  71/2 (19.1)
                
                
                  13/8 (3.5)
                  7
                  8
                  81/4 (21.0)
                
                
                  11/2 (3.8)
                  7
                  9
                  9 (22.9)
                
              
              (5) Wire rope shall not be secured by knots.
              (6) Eyes in wire rope bridles, slings, bull wires, or in single parts used for hoisting shall not be formed by wire rope clips or knots.
              (7) Eye splices in wire ropes shall have at least three tucks with a whole strand of the rope and two tucks with one-half of the wire cut from each strand. Other forms of splices or connections which are shown to be equivalently safe may be used.
              (8) Except for eye splices in the ends of wires and for endless rope slings, each wire rope used in hoisting or lowering, or in bulling cargo, shall consist of one continuous piece without knot or splice.
              (c) Natural fiber rope. (1) The employer shall ascertain the manufacturers' ratings for the specific natural fiber rope used and have such ratings available for inspection. The manufacturers' ratings shall be adhered to and a minimum design safety factor of five maintained.

              (2) Eye splices shall consist of at least three full tucks. Short splices shall consist of at least six full tucks, three on each side of the center line.
              
              (d) Synthetic rope. (1) The employer shall adhere to the manufacturers' ratings and use recommendations for the specific synthetic fiber rope used and shall make such ratings available for inspection.
              (2)(i) Unless otherwise recommended by the manufacturer, when synthetic fiber ropes are substituted for fiber ropes of less than three inches (7.62 cm) in circumference, the substitute shall be of equal size. Where substituted for fiber rope of three inches or more in circumference, the size of the synthetic rope shall be determined from the formula:
              
                ER30JN00.079
              
              
                Where C = the required circumference of the synthetic rope in inches, Cs= the circumference to the nearest one-quarter inch of a synthetic rope having a breaking strength not less than that of the size fiber rope that is required by paragraph (c) of this section and Cm= the circumference of the fiber rope in inches that is required by paragraph (c) of this section.
              
              
              (ii) In making such substitution, it shall be ascertained that the inherent characteristics of the synthetic fiber are suitable for hoisting.
              (e) Removal of natural and synthetic rope from service. Natural and synthetic rope having any of the following defects shall be removed from service:
              (1) Abnormal wear;
              (2) Powdered fiber between strands;
              (3) Sufficient cut or broken fibers to affect the capability of the rope;
              (4) Variations in the size or roundness of strands;
              (5) Discolorations other than stains not associated with rope damage;
              (6) Rotting; or
              (7) Distortion or other damage to attached hardware.
              (f) Thimbles. Properly fitting thimbles shall be used where any rope is secured permanently to a ring, shackle or attachment, where practicable.
              (g) Synthetic web slings. (1) Slings and nets or other combinations of more than one piece of synthetic webbing assembled and used as a single unit (synthetic web slings) shall not be used to hoist loads in excess of the sling's rated capacity.
              (2) Synthetic web slings shall be removed from service if they exhibit any of the following defects:
              (i) Acid or caustic burns;
              (ii) Melting or charring of any part of the sling surface;
              (iii) Snags, punctures, tears or cuts;
              (iv) Broken or worn stitches; or
              (v) Distortion or damage to fittings.
              (vi) Display of visible warning threads or markers designed to indicate excessive wear or damage.
              (3) Defective synthetic web slings removed from service shall not be returned to service unless repaired by a sling manufacturer or similar entity. Each repaired sling shall be proof tested by the repairer to twice the slings' rated capacity prior to its return to service. The employer shall retain a certificate of the proof test and make it available for examination.
              (4) Synthetic web slings provided by the employer shall only be used in accordance with the manufacturer's use recommendations, which shall be available.
              (5) Fittings shall have a breaking strength at least equal to that of the sling to which they are attached and shall be free of sharp edges.
              (h) Chains and chain slings used for hoisting. (1) The employer shall adhere to the manufacturer's recommended ratings for safe working loads for the sizes of wrought iron and alloy steel chains and chain slings used and shall have such ratings available. When the manufacturer is unable to provide such ratings, the employer shall use the tables for chains and chain slings found in American National Safety Standard for Slings, ANSI B30.9-1971.
              (2) Proof coil steel chain, also known as common or hardware chain, and other chain not recommended by the manufacturer for slinging or hoisting shall not be used for slinging or hoisting.
              (3)(i) Sling chains, including end fastenings, shall be inspected for visible defects before each day's use and as often as necessary during use to ensure integrity of the sling.

              (ii) Thorough inspections of chains in use shall be made quarterly to detect wear, defective welds, deformation or increase in length or stretch. The month of inspection shall be indicated on each chain by color of paint on a link or by other equally effective means.
              (iii) Chains shall be removed from service when maximum allowable wear, as indicated in Table C-2, is reached at any point of link.
              (iv) Chain slings shall be removed from service when stretch has increased the length of a measured section by more than five percent; when a link is bent, twisted or otherwise damaged; or when a link has a raised scarf or defective weld.
              (v) Only designated persons shall inspect chains used for slinging and hoisting.
              
                Table C-2—Maximum Allowable Wear at Any Point of Link
                
                  Chain size
                  Inches
                  (cm)
                  Maximum allowable wear
                  Inches
                  (cm)
                
                
                  
                    1/4(9/32)
                  (0.6)
                  
                    3/64
                  
                  (0.1)
                
                
                  
                    3/8
                  
                  (1.0)
                  
                    5/64
                  
                  (0.2)
                
                
                  
                    1/2
                  
                  (1.3)
                  
                    7/64
                  
                  (0.3)
                
                
                  
                    5/8
                  
                  (1.6)
                  
                    9/64
                  
                  (0.4)
                
                
                  
                    3/4
                  
                  (1.9)
                  
                    5/32
                  
                  (0.4)
                
                
                  
                    7/8
                  
                  (2.2)
                  
                    11/64
                  
                  (0.4)
                
                
                  1
                  (2.5)
                  
                    3/16
                  
                  (0.5)
                
                
                  11/8
                  
                  (2.9)
                  
                    7/32
                  
                  (0.6)
                
                
                  11/4
                  
                  (3.2)
                  
                    1/4
                  
                  (0.6)
                
                
                  13/8
                  
                  (3.5)
                  
                    9/32
                  
                  (0.7)
                
                
                  11/2
                  
                  (3.8)
                  
                    5/16
                  
                  (0.8)
                
                
                  13/4
                  
                  (4.4)
                  
                    11/32
                  
                  (0.9)
                
              
              (4) Chains shall be repaired only under qualified supervision. Links or portions of chain defective under any of the criteria of paragraph (h)(3)(iii) of this section shall be replaced with properly dimensioned links or connections of material similar to those of the original chain. Before repaired chains are returned to service, they shall be tested to the proof load recommended by the manufacturer of the original chain. Tests shall be performed by the manufacturer or shall be certified by an agency accredited for the purpose under part 1919 of this chapter. Test certificates shall be available for inspection.
              (5) Wrought iron chains in constant use shall be annealed or normalized at intervals not exceeding six months. Heat treatment certificates shall be available for inspection. Alloy chains shall not be annealed.
              (6) Kinked or knotted chains shall not be used for lifting. Chains shall not be shortened by bolting, wiring or knotting. Makeshift links or fasteners such as wire, bolts or rods shall not be used.
              (7) Hooks, rings, links and attachments affixed to sling chains shall have rated capacities at least equal to that of the chains to which they are attached.
              (8) Chain slings shall bear identification of size, grade and rated capacity.
              (i) Shackles. (1) If available, the manufacturer's recommended safe working loads for shackles shall not be exceeded. In the absence of manufacturer's recommendations, Table C-3 shall apply.
              (2) Screw pin shackles used aloft in house fall or other gear, except in cargo hook assemblies, shall have their pins moused or otherwise effectively secured.
              
                Table C-3—Safe Working Loads for Shackles
                
                  Material size
                  Inches
                  (cm)
                  Pin diameter
                  Inches
                  (cm)
                  Safe working load in 2,000 lb tons
                
                
                  
                    1/2
                  
                  (1.3)
                  
                    5/8
                  
                  (1.6)
                  1.4
                
                
                  
                    5/8
                  
                  (1.6)
                  
                    3/4
                  
                  (1.9)
                  2.2
                
                
                  
                    3/4
                  
                  (1.9)
                  
                    7/8
                  
                  (2.2)
                  3.2
                
                
                  
                    7/8
                  
                  (2.2)
                  1
                  (2.5)
                  4.3
                
                
                  1
                  (2.5)
                  11/8
                  
                  (2.9)
                  5.6
                
                
                  11/8
                  
                  (2.9)
                  11/4
                  
                  (3.2)
                  6.7
                
                
                  11/4
                  
                  (3.2)
                  13/8
                  
                  (3.5)
                  8.2
                
                
                  13/8
                  
                  (3.5)
                  11/2
                  
                  (3.8)
                  10.0
                
                
                  11/2
                  
                  (3.8)
                  15/8
                  
                  (4.1)
                  11.9
                
                
                  13/4
                  
                  (4.4)
                  2
                  (5.1)
                  16.2
                
                
                  2
                  (5.1)
                  21/4
                  
                  (5.7)
                  21.2
                
              
              (j) Hooks other than hand hooks. (1) The manufacturers' recommended safe working loads for hooks shall not be exceeded. Hooks other than hand hooks shall be tested in accordance with § 1917.50(c)(6).
              (2) Bent or sprung hooks shall be discarded.
              (3) Teeth of case hooks shall be maintained in safe condition.
              (4) Jaws of patent clamp-type plate hooks shall be maintained in condition to grip plates securely.
              (5) Loads shall be applied to the throat of the hook only.
              (k) Pallets. (1) Pallets shall be made and maintained to safely support and carry loads being handled. Fastenings of reusable pallets used for hoisting shall be bolts and nuts, drive screws (helically threaded nails), annular threaded nails or fastenings of equivalent holding strength.
              (2) Damaged pallets shall be stored in designated areas and identified.
              (3) Reusable wing or lip-type pallets shall be hoisted by bar bridles or other suitable gear and shall have an overhanging wing or lip of at least three inches (7.62cm). They shall not be hoisted by wire slings alone.
              (4) Loaded pallets that do not meet the requirements of this paragraph shall be hoisted only after being placed on pallets meeting such requirements or shall be handled by other means providing equivalent safety.
              (5) Bridles for handling flush end or box-type pallets shall be designed to prevent disengagement from the pallet under load.
              (6) Pallets shall be stacked or placed to prevent falling, collapsing or otherwise causing a hazard under standard operating conditions.
              (7) Disposable pallets intended only for one use shall not be reused for hoisting.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40198, July 25, 1997; 65 FR 40938, June 30, 2000]
            
            
              § 1917.43
              Powered industrial trucks.
              (a) Applicability. This section applies to every type of powered industrial truck used for material or equipment handling within a marine terminal. It does not apply to over-the-road vehicles.
              (b) General. (1) After October 3, 1983, modifications, such as adding counterweights, that might affect the vehicle's capacity or safety shall not be performed without either the manufacturer's prior written approval or the written approval of a professional engineer experienced with the equipment who has consulted with the manufacturer, if available. Capacity, operation and maintenance instruction plates, tags or decals shall be changed to conform to the equipment as modified.
              (2) Unauthorized personnel shall not ride on powered industrial trucks. A safe place to ride shall be provided when riding is authorized.
              (3) When a powered industrial truck is left unattended, load-engaging means shall be fully lowered, controls neutralized and brakes set. Unless the truck is in view and within 25 feet (7.62 m) of the operator, power shall be shut off. Wheels shall be blocked or curbed if the truck is on an incline.
              (4) Powered industrial trucks shall not be operated inside highway vehicles or railcars having damage which could affect operational safety.
              (5) Powered industrial trucks shall be marked with their rated capacities, which shall be visible to the operator.
              (6) Only stable and safely arranged loads within the rated capacity of the truck shall be handled.
              (7) The employer shall direct drivers to ascend and descend grades slowly.
              (8) The employer shall direct drivers to slow down and sound the horn at crossaisles and other locations where visibility is obstructed.
              (9) If the load obstructs the forward view, the employer shall direct drivers to travel with the load trailing.
              (10) Steering knobs shall not be used unless the truck is equipped with power steering.
              (11) When powered industrial trucks use cargo lifting devices that have a means of engagement hidden from the operator, a means shall be provided to enable the operator to determine that the cargo has been engaged.
              (12) When cargo is being towed on pipe trucks or similar equipment, a safe means shall be provided to protect the driver from sliding loads.
              (c) Maintenace. (1) Only designated persons shall perform maintenance and repair.
              (2) Batteries on all powered trucks shall be disconnected during repairs to the primary electrical system unless power is necessary for testing and repair. On trucks equipped with systems capable of storing residual energy, that energy shall be safely discharged before work on the primary electrical system begins.
              (3) Replacement parts whose function might affect operational safety shall be equivalent in strength and performance capability to the original parts which they replace.
              (4) Braking systems or other mechanisms used for braking shall be operable and in safe condition.

              (5) Powered industrial trucks shall be maintained in safe working order. Safety devices shall not be removed or made inoperative except as otherwise provided in this section. Trucks with a fuel system leak or any other safety defect shall not be operated.
              (6) Those repairs to the fuel and ignition systems of industrial trucks which involve fire hazards shall be conducted only in locations designated as safe for such repairs.
              (d) Approved trucks—(1) Approved power-operated industrial truck means one listed or approved for the intended use by a nationally recognized testing laboratory.
              (2) Approved trucks acquired and used after February 15, 1972, shall bear a label or other identification indicating testing laboratory approval.
              (3) When the atmosphere in an area is hazardous and the provisions of United States Coast Guard regulations at 33 CFR 126.15(e) do not apply, only power-operated industrial trucks approved for such locations shall be used.
              (e) Fork lift trucks—(1) Overhead guards. (i) When operators are exposed to overhead falling hazards, fork lift trucks shall be equipped with securely attached overhead guards. Guards shall be constructed to protect the operator from falling boxes, cartons, packages, or similar objects.
              (ii) Overhead guards shall not obstruct the operator's view, and openings in the top of the guard shall not exceed six inches (15.24 cm) in one of the two directions, width or length. Larger openings are permitted if no opening allows the smallest unit of cargo being handled to fall through the guard.
              (iii) Overhead guards shall be built so that failure of the vehicle's mast tilting mechanism will not displace the guard.
              (iv) An overhead guard, otherwise required by this paragraph, may be removed only when it would prevent a truck from entering a work space and if the operator is not exposed to low overhead obstructions in the work space.
              (v) Overhead guards shall be large enough to extend over the operator during all truck operations, including forward tilt.
              (2) Load backrest extensions. Where necessary to protect the operator, fork lift trucks shall be fitted with a vertical load backrest extension to prevent the load from hitting the mast when the mast is positioned at maximum backward tilt. For this purpose, a “load backrest extension” means a device extending vertically from the fork carriage frame to prevent raised loads from falling backward.
              (3) Forks. Forks, fork extensions and other attachments shall be secured so that they cannot be accidentally dislodged, and shall be used only in accordance with the manufacturer's recommendations.
              (4) Counterweights. Counterweights shall be so affixed that they cannot be accidentally dislodged.
              (5) Capacities and weights. (i) Fork lift truck rated capacities, with and without removable counterweights, shall not be exceeded. Rated capacities shall be marked on the vehicle and shall be visible to the operator. The vehicle weight, with and without counterweight, shall be similarly marked.
              (ii) If loads are lifted by two or more trucks working in unison, the total weight of the load shall not exceed the combined rated lifting capacity of all trucks involved.
              (6) Lifting of employees. Employees may be elevated by fork lift trucks only when a platform is secured to the lifting carriage or forks. The platform shall meet the following requirements:
              (i) The platform shall have a railing complying with § 1917.112(c).
              (ii) The platform shall have toeboards complying with § 1917.112(d) if tools or other objects could fall on employees below.
              (iii) An employee shall be at the truck's controls whenever employees are elevated.
              (iv) Employees on the platform shall be protected from exposure to moving truck parts.
              (v) The platform floor shall be skid resistant.
              (vi) When the truck has controls elevated with the lifting carriage, means shall be provided for employees on the platform to shut off power to the vehicle.
              (vii) While employees are elevated, the truck may be moved only to make minor placement adjustments.
              (f) Bulk cargo-moving vehicles. (1) Where a seated operator may come into contact with projecting overheads, crawler-type bulk-cargo-moving vehicles that are rider operated shall be equipped with operator's guards.
              (2) Guards and their attachment points shall be so designed as to be able to withstand, without excessive deflection, a load applied horizontally at the operator's shoulder level equal to the drawbar pull of the machine.
              (3) After July 26, 1999 bulk cargo-moving vehicles shall be equipped with rollover protection of such design and construction as to prevent the possibility of the operator being crushed because of a rollover or upset.
              (g) Straddle trucks—(1) Accessibility. Straddle trucks shall have a permanent means of access to the operator's station, including any handholds necessary for safe ascent and descent.
              (2) Guarding. (i) Main sprockets and chains to the wheels shall be guarded as follows:
              (A) The upper sprocket shall be enclosed;
              (B) The upper half of the lower sprocket shall be enclosed; and
              (C) The drive chain shall be enclosed to a height of eight feet (2.44 m) except for that portion at the lower half of the lower sprocket.
              (ii) Gears shall be enclosed and revolving parts which may be contacted by the operator shall be guarded.
              (iii) When straddle trucks are used in the vicinity of employees, personnel-deflecting guards shall be provided around leading edges of front and rear wheels.
              (3) Visibility. Operator visibility shall be provided in all directions of movement.
              (h) Trailer-spotting tractors. (1) Trailer-spotting tractors (fifth wheels) shall be fitted with any hand grabs and footing necessary for safe access to the fifth wheel.
              (2) Rear cab windows shall be of safety glass or of equivalent material.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40198, July 25, 1997; 65 FR 40939, June 30, 2000]
            
            
              § 1917.44
              General rules applicable to vehicles. 4
                
              
              
                
                  4 The United States Coast Guard at 33 CFR 126.15(d) and (e) has additional regulations applicable to vehicles in terminals.
              

              (a) The requirements of this section apply to general vehicle use within marine terminals. Exception: The provisions of paragraphs (c) and (l) of this section do not apply when preempted by applicable regulations of the Department of Transportation. 5
                
              
              
                
                  5 Department of Transportation regulations in 49 CFR part 393, Subpart C—Brakes, address the immobilization of trailer road wheels prior to disconnection of the trailer and until braking is again provided. Section 49 CFR 393.84 addresses the condition of flooring. These DOT rules apply when the motor carrier is engaged in interstate commerce or in the transport of certain hazardous items wholly within a municipality or the commercial zone thereof.
              
              (b) Private vehicle parking in marine terminals shall be allowed only in designated areas.
              (c) Trailers shall not be disconnected from tractors at loading docks until the road wheels have been immobilized. The road wheels shall be immobilized from the time the brake system is disconnected until braking is again provided. Supplementary front end support shall be employed as necessary to prevent tipping when a trailer is entered by a material handling vehicle. Rear end support shall be employed if rear wheels are so far forward as to allow tipping when the trailer is entered.
              (d) The employer shall direct motor vehicle operators to comply with any posted speed limits and other traffic control signs or signals, and written traffic instructions.
              (e) Stop signs shall be posted at main entrances and exits of structures where visibility is impaired, and at blind intersections, unless direct traffic control or warning mirror systems or other systems of equivalent safety are provided.
              (f) Vehicular routes, traffic rules, and parking areas shall be established, identified, and used.

              (g) The employer shall direct vehicle drivers to warn employees in traffic lanes of the vehicle's approach.
              
              (h) Signs indicating pedestrian traffic shall be clearly posted at vehicular check-in and check-out lines and similar locations where employees may be working.
              (i) A distance of not less than 20 feet (6.1 m) shall be maintained between the first two vehicles in a check-in, check-out, roadability, or vessel loading/discharging line. This distance shall be maintained between any subsequent vehicles behind which employees are required to work.
              (j) No unattended vehicle shall be left with its engine running unless secured against movement (see § 1917.43(b)(3) for powered industrial trucks).
              (k) When the rear of a vehicle is elevated to facilitate loading or discharging, a ramp shall be provided and secured. The vehicle shall be secured against accidental movement during loading or discharging.
              (l) Only highway vehicle floors in safe condition shall be used.
              (m) When flatbed trucks, platform containers or similar conveyances are loaded or discharged and the cargo consists of pipe or other products which could spread or roll to endanger employees, the cargo shall be contained to prevent movement.
              (n) Vehicles used to transport employees within a terminal shall be maintained in safe working order and safety devices shall not be removed or made inoperative.
              (o) Servicing multi-piece and single piece rim wheels. Servicing of multi-piece and single piece rim wheels is covered by § 1910.177 of this chapter. (See § 1917.1(a)(2)(xii)).
              (1) Scope. This paragraph applies to the servicing of vehicle wheels containing tube-type tires mounted on multi-piece rims.
              (2) Definition. “Multi-piece rim” means a vehicle wheel rim consisting of two or more parts, one of which is a (side) locking ring designed to hold the tire on the rim by tension on interlocking components when the tire is inflated, regardless of the relative sizes of the component parts.
              (3) Employee training. (i) Only employees trained in the procedures required in paragraph (o)(4) of this section and who have demonstrated their ability to service multi-piece rim wheels shall be assigned such duties.
              (ii) Employees assigned such duties shall have demonstrated their ability by the safe performance of the following tasks:
              (A) Tire demounting (including deflation);
              (B) Inspection of wheel components;
              (C) Mounting of tires;
              (D) Inflation of tires, including use of a restraining device;
              (E) Handling of wheels;
              (F) Inflation of tires when a wheel is mounted on the vehicle; and
              (G) Installation and removal of wheels.
              (4) Servicing procedures. The following procedures shall be followed:
              (i) Tires shall be completely deflated before demounting by removal of the valve core;
              (ii) The valve core shall be removed before the wheel is removed from the axle when:
              (A) The tire has been operated underinflated at 80% or less of its recommended pressure, or
              (B) There is discernible or suspected damage to the tire or wheel components;
              (iii) Mating surfaces shall be free of dirt, surface rust, scale and rubber buildup before mounting;
              (iv) Rubber lubricant shall be applied to bead and rim mating surfaces upon wheel assembly and inflation of the tire;
              (v) Air pressure shall not exceed 3 psig (0.21 kg/cm2) when seating the locking ring or rounding out the tube when a tire is being partially inflated without a restraining device;
              (vi) While the tire is pressurized, components shall not be struck or forced to correct the seating of side or lock rings;
              (vii) There shall not be any contact between an employee or unit of equipment and a restraining device during tire inflation;

              (viii) After inflation, tires, rims and rings shall be inspected while within the restraining device to ensure seating and locking. If adjustment is necessary the tire shall first be deflated by valve core removal; and
              
              (ix) Before assembly, wheel components shall be inspected, and damaged rim components shall not be reused.
              (5) Charts and manuals. (i) The employer shall provide a chart containing as a minimum the instructions and information provided in the United States Department of Transportation, National Highway Traffic Safety Administration (NHTSA) publication “Safety Precautions for Mounting and Demounting Tube-Type Truck/Bus Tires” and “Multi-Piece Rim Wheel Matching Chart,” and pertinent to the type(s) of multi-piece rim wheels being serviced. The chart shall be available in the terminal's service area. 6
                
              
              
                
                  6 NHTSA charts are available from General Services Division, National Highway Traffic Safety Administration, Attention: N48-51, 400 Seventh Street, SW., Washington, D.C. 20590. Industry charts are available upon request from the manufacturer.
              
              (ii) A current rim manual containing the manufacturer's instructions for mounting, demounting, maintenance and safety precautions relating to the multi-piece rim wheels being serviced shall be available in the terminal's service area.
              (6) Restraining devices. (i) Except as otherwise noted, inflation shall be done within a restraining device such as a cage, rack or other device capable of withstanding the maximum force that would be transferred to it during an explosive wheel separation occurring at 150% of maximum tire specification pressure for the wheels being serviced. The restraining device shall be capable of preventing rim components from being thrown outside the frame of the device for any wheel position within the device. When the wheel assembly is mounted on a vehicle, tires may be inflated without a restraining device only if they have more than 80% of the recommended pressure and if remote control inflation equipment is used and employees are clear of the danger area.
              (ii) Restraining devices shall be kept in good repair and be capable of preventing rim components from being thrown outside the device.
              (7) Inflation hoses. Inflation hoses shall have a manual clip-on chuck with sufficient hose to permit an employee to be clear of the danger zone. An in-line, manually operated valve with gauge or a preset pressure regulator shall be used to inflate tires.
              (8) Other equipment. (i) Only tools recommended in the rim manual for the type of wheel being serviced shall be used to service multi-piece rim wheels.
              (ii) Wheel components shall not be interchanged except as provided in the applicable chart or manual.
              [48 FR 30909, July 5, 1983, as amended at 52 FR 36026, Sept. 25, 1987; 62 FR 40199, July 25, 1997; 65 FR 40939, June 30, 2000]
            
            
              § 1917.45
              Cranes and derricks (See also § 1917.50).
              (a) Coverage. (1) This section applies to every kind of crane and derrick and to any other type of equipment performing the functions of a crane or derrick except as noted in paragraph (a)(2) of this section.
              (2) This section does not apply to small industrial truck-type cranes, container handling top-loaders and sideloaders, chain hoists, and mobile straddle-type cranes incapable of straddling two or more intermodal containers (16 feet (4.88 m) in width).
              (b) Ratings. (1) Except for bridge cranes covered by paragraph (g) of this section, cranes and derricks having ratings that vary with boom length, radius (outreach) or other variables shall have a durable rating chart visible to the operator, covering the complete range of the manufacturer's (or design) capacity ratings. The rating chart shall include all operating radii (outreach) for all permissible boom lengths and jib lengths as applicable, with and without outriggers, and alternate ratings for optional equipment affecting such ratings. Precautions or warnings specified by the owner or manufacturer shall be included along with the chart.
              (2) The manufacturer's (or design) rated loads for the conditions of use shall not be exceeded.

              (3) Designated working loads shall not be increased beyond the manufacturer's ratings or original design limitations unless such increase receives the manufacturer's approval. When the manufacturer's services are not available or where the equipment is of foreign manufacture, engineering design analysis shall be performed or approved by a person accredited for certificating the equipment under part 1919 of this chapter. Engineering design analysis shall be performed by a registered professional engineer competent in the field of cranes and derricks. Any structural changes necessitated by the change in rating shall be carried out.
              (c) Radius indicator. When the rated load varies with the boom radius, the crane or derrick shall be fitted with a boom angle or radius indicator visible to the operator.
              (d) Prohibited usage. (1) Equipment shall not be used in a manner that exerts sideloading stresses upon the crane or derrick boom.
              (2) No crane or derrick having a visible or known defect that affects safe operation shall be used.
              (e) Protective devices. (1) When exposed moving parts such as gears, chains and chain sprockets present a hazard to employees during crane and derrick operations, those parts shall be securely guarded.
              (2) Crane hooks shall be latched or otherwise secured to prevent accidental load disengagement.
              (f) General—(1) Operating controls. (i) Crane and derrick operating controls shall be clearly marked, or a chart indicating their function shall be posted at the operator's position.
              (ii) After October 3, 1984, overhead bridge and container gantry crane operating control levers shall be self-centering so that they will automatically move to the “off” position when the operator releases the control.
              (2) Booms. Cranes with elevatable booms and without operable automatic limiting devices shall be provided with boom stops if boom elevation can exceed maximum design angles from the horizontal.
              (3) Foot pedals. Foot pedals shall have a non-skid surface.
              (4) Access. Ladders, stairways, stanchions, grab irons, foot steps or equivalent means shall be provided as necessary to ensure safe access to footwalks, cab platforms, the cab and any portion of the superstructure which employees must reach.
              (i) Footwalks shall be of rigid construction, and shall be capable of supporting a load of 100 pounds (4.79 kPa) per square foot.
              (ii) If more than 20 feet (6.1 m) in height, vertical ladders shall comply with § 1917.118 (d), (e)(1), (e)(2)(iii), and (e)(2)(iv).
              (iii) Stairways on cranes shall be equipped with rigid handrails meeting the requirements of § 1917.112(e).
              (iv) If the top of a ladder or stairway or any position thereof is located where a moving part of a crane, such as a revolving house, could strike an employee ascending or descending the ladder or stairway, a prominent warning sign shall be posted at the foot of the ladder or stairway. A system of communication (such as a buzzer or bell) shall be established and maintained between the foot of the ladder or stairway and the operator's cab.
              (5) Operator's station. (i) The cab, controls and mechanism of the equipment shall be so arranged that the operator has a clear view of the load or signalman, when one is used. Cab glass, when used, shall be safety plate glass or equivalent. Cranes with missing, broken, cracked, scratched, or dirty glass (or equivalent) that impairs operator visibility shall not be used. Clothing, tools and equipment shall be stored so as not to interfere with access, operation, and the operator's view.
              (ii) A seat (lap) belt, meeting the requirements of 49 CFR 571.208-210 for a Type 1 seat belt assembly, shall be installed on the operator's seat of high speed container gantry cranes where the seat trolleys.
              (6) Counterweights or ballast. Cranes shall be operated only with the specified type and amount of ballast or counterweights. Ballast or counterweight shall be located and secured only as provided in the manufacturer's or design specifications, which shall be available.
              (7) Outriggers. Outriggers shall be used according to the manufacturers' specifications or design data, which shall be available. Floats, when used, shall be securely attached to the outriggers. Wood blocks or other support shall be of sufficient size to support the outrigger, free of defects that may affect safety and of sufficient width and length to prevent the crane from shifting or toppling under load.
              (8) Exhaust gases. Engine exhaust gases shall be discharged away from the normal position of crane operating personnel.
              
              (9) Electrical equipment shall be so located or enclosed that live parts will not be exposed to accidental contact. Designated persons may work on energized equipment only if necessary during inspection, maintenance, or repair.
              (10) Fire extinguisher. (i) At least one portable fire extinguisher of at least 5-BC rating or equivalent shall be accessible in the cab of the crane or derrick.
              (ii) No portable fire extinguisher using carbon tetrachloride or chlorobromomethane extinguishing agents shall be used.
              (11) Rope on drums. At least three full turns of rope shall remain on ungrooved drums, and two turns on grooved drums, under all operating conditions. Wire rope shall be secured to drums by clamps, U-bolts, shackles or equivalent means. Fiber rope fastenings are prohibited.
              (12) Assembly or disassembly of boom sections. Mobile crane booms being assembled or disassembled on the ground with or without the support of the boom harness shall be blocked to prevent dropping of the boom or boom sections.
              (13) Brakes. (i) Each independent hoisting unit of a crane shall be equipped with at least one holding brake, applied directly to the motor shaft or gear train.
              (ii) Each independent hoisting unit of a crane, except worm geared hoists, the angle of whose worm is such as to prevent the load from accelerating in the lowering direction, shall, in addition to a holding brake, be equipped with a controlled braking means to control lowering speeds.
              (iii) Holding brakes for hoist units shall have not less than the following percentage of the rated load hoisting torque at the point where the brake is applied:
              (A) 125 percent when used with an other than mechanically controlled braking means; or
              (B) 100 percent when used with a mechanically-controlled braking means.
              (C) 100 percent when two holding brakes are provided.
              (iv) All power control braking means shall be capable of maintaining safe lowering speeds of rated loads.
              (g) Rail-mounted cranes (excluding locomotive types). (1) For the purposes of this section, rail-mounted cranes include bridge cranes and portal cranes.
              (2) Rated load marking. The rated loads of bridge cranes shall be plainly marked on each side of the crane and in the cab. If there is more than one hoisting unit, each hoist shall have its rated load marked on it or on its load block. Marking shall be legible from the ground level.
              (3) Wind-indicating devices. (i) After October 3, 1983, each rail-mounted bridge and portal crane located outside of an enclosed structure shall be fitted with an operable wind-indicating device.
              (ii) The wind indicating device shall provide a visible or audible warning to alert the operator of high wind conditions. That warning shall be transmitted whenever the following circumstances are present:
              (A) When wind velocity reaches the warning speed, not exceeding the crane manufacturer's recommendations; and
              (B) When wind velocity reaches the shutdown speed, not exceeding the crane manufacturer's recommendations, at which work is to be stopped and the crane secured.
              (iii) Instructions. The employer shall post operating instructions for high wind conditions in the operator's cab of each crane. Operators shall be directed to comply with these instructions. The instructions shall include procedures for responding to high wind alerts and for any coordination necessary with other cranes.
              (4) Securing of cranes in high winds. (i) When the wind reaches the crane's warning speed:
              (A) Gantry travel shall be stopped; and
              (B) The crane shall be readied for shutdown.
              (ii) When the wind reaches the crane's shutdown speed:
              (A) Any portion of the crane spanning or partially spanning a vessel shall be moved clear of the vessel if safe to do so; and
              (B) The crane shall be secured against travel, using all available means of securing.

              (5) The employer shall monitor local weather conditions by subscribing to a weather service or using equally effective means.
              
              (6) Stops and bumpers. (i) The ends of all tracks shall be equipped with stops or bumpers. If a stop engages the tread of the wheel, it shall be of a height not less than the radius of the wheel.
              (ii) When more than one crane operates on the same runway or more than one trolley on the same bridge, each crane or trolley shall be equipped with bumpers or equivalent devices at adjacent ends subject to impact.
              (7) Employee exposure to crane movement. When employees may be in the vicinity of the tracks, crane trucks shall be equipped with personnel-deflecting guards.
              (8) Pedestrian clearance. If the track area is used for employee passage or for work, a minimum clearance of three feet (.91 m) shall be provided between trucks or the structures of rail-mounted cranes and any other structure or obstruction. When the required clearance is not available on at least one side of the crane's trucks, the area shall not be used and shall be marked and identified.
              (9) Warning devices. Rail-mounted cranes shall be equipped with an effective travel warning device which shall be used to warn employees who may be in the path of the moving crane.
              (10) Communications. Means of communication shall be provided between the operator's cab and the base of the gantry of all rail-mounted cranes. This requirement may be met by telephone, radio, sound-signalling system or other effective methods, but not solely by hand-signalling.
              (11) Limit switch bypass systems shall be secured during all cargo operations. Such bypass systems shall not be used except in an emergency or during non-cargo handling operations such as stowing cranes or derricks or performing repairs. When a situation requiring the use of a bypass system or the readjustment of a limit switch arises, it shall be done only under the direction of a crane mechanic.
              (h) Stabilizing of locomotive cranes. Loads may be hoisted by locomotive cranes only if outriggers are in place, unless means are taken to prevent the load being carried by the truck springs of the crane.
              (i) Operations. (1) Use of cranes together. When two or more cranes hoist a load in unison, a designated person shall direct the operation and instruct personnel in positioning, rigging of the load and movements to be made.
              (2) Guarding of swing radius. Accessible areas within the swing radius of the body of a revolving crane shall be physically guarded during operations to prevent an employee from being caught between the body of the crane and any fixed structure or between parts of the crane.
              (3) Securing mobile crane components in transit. The crane's superstructure and boom shall be secured against rotation and carried in line with the direction of travel except when negotiating turns with an operator in the cab or when the boom is supported on a dolly. The empty hook or other attachment shall be secured.
              (4) Unattended cranes. The following steps shall be taken before leaving a crane unattended between work periods:
              (i) Suspended loads, such as those hoisted by lifting magnets or clamshell buckets, shall be landed unless the storage position or maximum hoisting of the suspended device will provide equivalent safety;
              (ii) Clutches shall be disengaged;
              (iii) The power supply shall be shut off;
              (iv) The crane shall be secured against accidental travel; and
              (v) The boom shall be lowered or secured against movement.
              (5) Operating near electric power lines. (i) Clearance. Unless electrical distribution and transmission lines are de-energized and visibly grounded at the point of work, or unless insulating barriers not a part of or attached to the crane have been erected to prevent physical contact with lines, cranes may be operated near power lines only in accordance with the following:
              (A) For lines rated 50 kV or below, minimum clearance between the lines and any part of the crane or load shall be 10 feet (3.05 m);

              (B) For lines rated over 50 kV, minimum clearance between the lines and any part of the crane or load shall be either 10 feet (3.05 m) plus 0.4 inch (10.16 mm) for each 1 kV over 50 kV, or twice the length of the line insulator, but never less than 10 feet; and
              
              (C) In transit with no load and boom lowered, the clearance shall be a minimum of 4 feet (1.22 m).
              (ii) Boom guards. Cage-type boom guards, insulating links or proximity warning devices may be used on cranes, but they shall not be used in place of the clearances required by paragraph (i)(5)(i) of this section.
              (iii) Determination of energized lines. Any overhead line shall be presumed to be energized until the owner of the line indicates that it is not energized.
              (j) Protection for employees being hoisted. (1) No employee shall be hoisted by the load hoisting apparatus of a crane or derrick except:
              (i) On intermodal container spreaders, equipped in accordance with paragraph (j)(8) of this section; or
              (ii) In a boatswain's chair or other device rigged to prevent it from accidental disengagement from the hook or supporting member; or
              (iii) On a platform meeting the following requirements:
              (A) Enclosed by a railing or other means providing protection equivalent to that described in § 1917.112(c). If equipped with open railings, the platform shall be fitted with toe boards;
              (B) Having a safety factor of four based on ultimate strength;
              (C) Bearing a plate or permanent marking indicating maximum load rating, which shall not be exceeded, and the weight of the platform itself;
              (D) Equipped with a device to prevent access doors, when used, from opening accidentally;
              (E) Equipped with overhead protection for employees on the platform if they are exposed to falling objects or overhead hazards;
              (F) Secured to the load line by means other than wedge and socket attachments, unless the free (bitter) end of the line is secured back to itself by a clamp placed as close above the wedge as possible.
              (2) Except in an emergency, the hoisting mechanism of all cranes or derricks used to hoist personnel shall operate only in power up and power down, with automatic brake application when not hoisting or lowering.
              (3) Variable radius booms of a crane or derrick used to hoist personnel shall be so constructed or secured as to prevent accidental boom movement.
              (4) Platforms or devices used to hoist employees shall be inspected for defects before each day's use and shall be removed from service if defective.
              (5) Employees being hoisted shall remain in continuous sight of and communication with the operator or signalman.
              (6) Operators shall remain at the controls when employees are hoisted.
              (7) Cranes shall not travel while employees are hoisted, except in emergency or in normal tier to tier transfer of employees during container operations.
              (8) When intermodal container spreaders are used to transfer employees to or from the tops of containers, the spreaders shall be equipped with a personnel platform equipped with fixed railings, provided that the railings have one or more openings for access. The openings shall be fitted with a means of closure, such as chains with hooks. Existing railings shall be at least 36 inches (0.91 m) in height. New railings installed after October 3, 1983 shall be 42 inches (1.07 m), plus or minus 3 inches (7.62 cm), in height. The provisions of paragraphs (j)(1)(iii)(C), (j)(1)(iii)(D), and (j)(1)(iii)(F) of this section also apply to personnel platforms when such container spreaders are used.
              (9) Employees shall not be hoisted on intermodal container spreaders while a load is engaged.
              (10) All cranes and derricks used to hoist personnel shall be equipped with an anti-two-blocking device.
              (k) Routine inspection. (1) Designated persons shall visually inspect each crane and derrick on each day of use for defects in functional operating components and shall report any defect found to the employer. The employer shall inform the operator of the findings.
              (2) A designated person shall thoroughly inspect all functional components and accessible structural features of each crane or device at monthly intervals.

              (3) Any defects found during such inspections which may create a safety hazard shall be corrected before further equipment use. Repairs shall be performed only by designated persons.
              (4) A record of monthly inspections shall be maintained for six months in or on the crane or derrick or at the terminal.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40199, July 25, 1997; 65 FR 40940, June 30, 2000]
            
            
              § 1917.46
              Load indicating devices.
              (a)(1) Except as provided in paragraph (a)(1)(viii) of this section, every crane after October 3, 1984 shall be fitted with a load indicating device or alternative device in proper working condition which shall meet the following criteria:
              (i) The type or model or any load indicating or alternate device which is used shall provide:
              (A) A direct indication in the cab of actual weight hoisted or a means of determining this by referencing a weight indication to crane ratings posted and visible to the operator, except that the use of a dynamometer or simple scale alone will not meet this requirement; or
              (B) Indications in the cab according to the radius and load at the moment; or
              (C) A direct means to prevent an overload from occurring.
              (ii) The accuracy of the load indicating device, weight-moment device, or overload protection device shall be such that any indicated load (or limit), including the sum of actual weight hoisted and additional equipment or “add ons” such as slings, sensors, blocks, etc., is within the range between 95 percent (5 percent underload) and 110 percent (10 percent overload) of the actual true total load. Such accuracy shall be required over the range of daily operating variables reasonably anticipated under the conditions of use.
              (iii) The device shall permit the operator to determine, before making any lift, that the indicating or substitute system is operative. In the alternative, if a device is so mounted or attached to preclude such a determination, it may not be used unless it has been certified by the manufacturer to remain operable within the limits stated in paragraph (a)(1)(ii) of this section for a specific period of use. Checks for accuracy, using known values of load, shall be performed at the time of every certification survey (see § 1917.50) and at such additional times as may be recommended by the manufacturer.
              (iv) When a load indicating device or alternative system is so arranged in the supporting system (crane structure) that its failure could cause the load to be dropped, its strength shall not be the limiting factor of the supporting system (crane structure).
              (v) Marking shall be conspicuously placed giving: units of measure in pounds or both pounds and kilograms, capacity of the indicating system, accuracy of the indicating system, and operating instructions and precautions. In the case of systems utilizing indications other than actual weights, the marking shall include data on: the means of measurement, capacity of the system, accuracy of the system, and operating instructions and precautions. If the system used provides no readout, but is such as to automatically cease crane operation when the rated load limit under any specific condition of use is reached, marking shall be provided giving the make and model of the device installed, a description of what it does, how it is operated, and any necessary precautions regarding the system. All weight indications, other types of loading indications, and other data required shall be readily visible to the operator.

              (vi) All load indicating devices shall be operative over the full operating radius. Overall accuracy shall be based on actual applied load and not on full scale (full capacity) load.
              
              
                Explanatory Note:
                For example, if accuracy of the load indicating device is based on full scale load and the device is arbitrarily set at plus/minus 10 percent, it would accept a reading between 90,000 and 110,000 lbs., at full capacity of a machine with 100,000 lbs., maximum rating, but would also allow a reading between zero and 20,000 lbs., at that outreach (radius) at which the rating would be 10,000 lbs., capacity—an unacceptable figure. If, however, accuracy is based on actual applied load under the same conditions, the acceptable range would remain the same with the 100,000-lb. load but becomes a figure between 9,000 and 11,000 lbs., a much different and acceptable condition, at the 10,000-lb. load.
              
              
              
              (vii) When the device uses the radius as a factor in its use or in its operating indications, the indicated radius (which may be in feet and/or meters, or degrees of boom angle, depending on the system used) shall be a figure which is within the range of a figure no greater than 110 percent of the actual radius to a figure which is no less than 97 percent of the actual (true) radius. A conversion chart shall be provided whenever it is necessary to convert between degrees of radius and feet or meters.
              (viii) The load indicating device requirements of this subparagraph do not apply to a crane:
              (A) Of trolley equipped bridge type or overhead type while handling intermodal containers known to be identified as empty, or loaded, and in either case in compliance with the provisions of § 1917.71, or while hoisting other lifts by means of a lifting beam supplied by the crane manufacturer for the purpose, and in all cases within the crane rating;
              (B) While handling bulk commodities or cargoes by means of clamshell bucket or magnet;
              (C) While used to handle or hold hoses in connection with transfer of bulk liquids or other hose handled products; or
              (D) While the crane is used exclusively to handle cargo or equipment the total actual gross weight of which is known by means of marking of the unit or units hoisted, when such total actual gross weight never exceeds 11,200 lbs., and when 11,200 lbs., is less than the rated capacity of the crane at the maximum outreach that is possible under the conditions of use at the time.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40199, July 25, 1997]
            
            
              § 1917.47
              Winches.
              (a) Moving winch parts which present caught-in hazards to employees shall be guarded.
              (b) Winches shall have clearly identifiable and readily accessible stop controls.
              (c) Portable winches shall be secured against accidental shifting while in use.
              (d) Portable winches shall be fitted with limit switches if employees have access to areas from which it is possible to be drawn into the winch.
              (e) The provisions of § 1917.45(f)(11) shall apply to winches.
            
            
              § 1917.48
              Conveyors.
              (a) Guards. (1) Danger zones at or adjacent to conveyors shall be guarded to protect employees.
              (2) An elevated walkway with guardrail or equivalent means of protection shall be provided where employees cross over moving conveyors, and suitable guarding shall be provided when employees pass under moving conveyors.
              (b) Moving parts. Conveyor rollers and wheels shall be secured in position.
              (c) Positioning. Gravity conveyor sections shall be firmly placed and secured to prevent them from falling.
              (d) Braking. (1) When necessary for safe operation, provisions shall be made for braking objects at the delivery end of the conveyor.
              (2) Conveyors using electrically released brakes shall be constructed so that the brakes cannot be released until power is applied, and so that the brakes are automatically engaged if the power fails or the operating control is returned to the “stop” position.
              (e) Stability. Portable conveyors shall be stable within their operating ranges. When used at variable fixed levels, the unit shall be secured at the operating level.
              (f) Emergency stop devices. Readily accessible stop controls shall be provided for use in an emergency. Whenever the operation of any power conveyor requires personnel to work in the immediate vicinity of the conveyor, the Conveyor or controls shall not be left unattended while the conveyor is in operation.
              (g) Starting powered conveyors. Powered conveyors shall not be started until all employees are clear of the conveyor or have been warned that the conveyor is about to start.
              (h) Loading and unloading. The area around conveyor loading and unloading points shall be kept clear of obstructions during conveyor operations.
              (i) Lockout/Tagout. (1) Conveyors shall be stopped and their power sources locked out and tagged out during maintenance, repair, and servicing, unless power is necessary for testing.
              (2) The starting device shall be locked out and tagged out in the stop position before an attempt is made to remove the cause of a jam or overload of the conveying medium, unless it is necessary to have the power on to remove the jam.
              (j) Safe practices. (1) Only designated persons shall operate, repair or service powered conveyors.
              (2) The employer shall direct employees to stay off operating conveyors.
              (3) Conveyors shall be operated only with all overload devices, guards and safety devices in place and operable.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40200, July 25, 1997]
            
            
              § 1917.49
              Spouts, chutes, hoppers, bins, and associated equipment.
              (a) Standing and running rigging and associated gear used as a permanent part of spouts, chutes or similar devices shall be inspected before each use and shall not be used if it has any functional defects. (See also § 1917.50(c)(2) for certification requirements.)
              (b) Direct communication shall be provided between the discharge or shipboard control end of loading spouts and chutes and the point in the terminal from which the flow of cargo is controlled.
              (c) Chute and hopper openings which present a hazard shall be guarded to prevent employees from falling through them.
              (d) When employees are working on hoppers, the hopper shall be equipped with a safe walkway and means of access.
              (e) When necessary for the safety of employees, chutes shall be equipped with sideboards to afford protection from falling objects.
              (f) Chutes shall be firmly placed and secured to prevent them from falling.
              (g) When necessary for the safety of employees, provisions shall be made for braking objects other than bulk commodities at the delivery end of the chute.
              (h) Before an employee enters an empty bin:
              (1) Personnel controlling the flow of cargo into the bin shall have been notified of the entry; and
              (2) The power supply to the equipment carrying the cargo to the bin shall be turned off, locked out and tagged.
              (i) Before an employee enters a bin containing a bulk commodity such as coal or sugar, the employer shall ensure that:
              (1) Personnel controlling the flow of cargo into the bin have been notified of the entry;
              (2) The power supply to the equipment carrying the cargo to the bin is turned off, locked out and tagged.
              (3) The employee entering the bin wears a lifeline and safety harness; and
              (4) A standby attendant equipped to perform a rescue is continuously stationed outside the bin until the employee has left the bin.
              (j) Bin top openings that present a hazard to employees shall be covered to prevent employees from falling into bins.
              (k) Chutes and hoppers shall be repaired only by designated persons.
              (l)(1) Before power shoveling operations begin, a designated person shall inspect the equipment to be used. The inspection shall include at least the eye bolts, wires, and sheaves.
              (2) Power shovels and associated equipment with defects affecting safe operation shall not be used.
              (3) Before adjustments are made to a power shovel, wire, or associated equipment, the power supply to the shovel shall be turned off, locked out, and tagged, the belt stopped, and the hopper closed.
            
            
              § 1917.50
              Certification of marine terminal material handling devices (See also mandatory appendix I, of this part).
              (a) The employer shall not use any material handling device listed in paragraph (c) of this section until he has ascertained that the device has been certificated, as evidenced by current and valid documents attesting to compliance with the requirements of paragraph (b) of this section.

              (1) Certification surveys are to be completed for the conditions of use found at the time such surveys are completed, with the understanding that equipment owners/users can change the configurations of the equipment according to the manufacturer's specifications without affecting the established certification status for the equipment.
              (2) In cases of foreign manufactured cranes, there shall be an owner's warranty that the design is adequate for the intended use. The warranty shall be based on a thorough examination of the design specifications by a registered professional engineer familiar with the equipment.
              (b) The certifications required by this section shall be performed:
              (1) In accordance with part 1919 of this chapter, by persons then currently accredited by the Occupational Safety and Health Administration as provided in that part; or
              (2) In accordance with standards established and enforced by the state in which the device is located or by a political subdivision thereof, which have been found by the Secretary to be compatible with part 1919 of this chapter, by persons designated as competent to perform such certification by competent state authority and recognized as such by the Secretary.
              (c) The marine terminal material handling devices listed below shall be certificated in the following manner:
              (1) Each crane and derrick shall be tested as a unit quadrennially, and shall be examined annually. Certificates of tests and examinations shall be made readily available for inspection.
              (2) Bulk cargo spouts and suckers, together with any portable extensions and rigging or outriggers supporting them vertically, shall be examined annually. Certificates attesting to the required examination shall be made readily available for inspection.
              (3) Vertical pocket or bucket conveyors such as banana, sugar, and grain marine legs (other than those within a grain elevator structure) used within a marine terminal facility shall be examined annually. The annual examination shall include all supporting structures, rigging and mechanical components and observation of all steps of operations. Certificates attesting to the required examinations shall be readily available for inspection.
              (4)(i) House fall cargo-handling gear in use shall be proof load tested as a unit upon initial certification and every fourth year thereafter. An examination shall be carried out in conjunction with each unit proof load test and annually thereafter. The unit test shall consist of a proof load of 25 percent in excess of the rated safe working load. Examinations shall include all supporting structures and components. Certificates attesting to the required tests and examinations shall be readily available for inspection.
              (ii) House fall span beams or other house fall block supports shall be marked with the safe working load, which shall not be exceeded.
              (5) Special gear. (i) Special stevedoring gear provided by the employer, the strength of which depends upon components other than commonly used stock items such as shackles, ropes, or chains, and that has a Safe Working Load (SWL) greater than five short tons (10,000 lbs or 4.54 metric tons) shall be inspected and tested as a unit before initial use (see Table A in paragraph (c)(5)(ii) of this section). In addition, any special stevedoring gear that suffers damage necessitating structural repair shall be inspected and retested after repair and before being returned to service.
              (ii) Special stevedoring gear provided by the employer that has a SWL of five short tons (10,000 lbs or 4.54 metric tons) or less shall be inspected and tested as a unit before initial use according to paragraphs (d) and (e) of this section or by a designated person (see Table A in this paragraph (c)(5)(ii)).
              
                Table A
                
                  Safe working load
                  Proof load
                
                
                  Up to 20 short tons (18.1metric tons)
                  25 percent in excess.
                
                
                  From 20 through 50 short tons (18.1 to 45.4 metric tons
                  5 short tons in excess.
                
                
                  Over 50 short tons (45.4 metric tons)
                  10 percent in excess.
                
              

              (iii) Every spreader that is not a part of ship's gear and is used for handling intermodal containers shall be inspected and tested before initial use to a proof load equal to 25 percent greater than its rated capacity. In addition, any spreader that suffers damage necessitating structural repair shall be inspected and retested after repair and before being returned to service.
              (iv) All cargo handling gear covered by this section with a SWL greater than five short tons (10,000 lbs. or 4.54 metric tons) shall be proof load tested according to Table A of this section every 4 years in accordance with paragraph (b) of this section or by a designated person.
              (v) Certificates and inspection and test records attesting to the tests required by this section shall be available for inspection.
              (6) Wire rope and loose gear obtained after October 3, 1983, and used for material handling shall have been tested and certificated before being placed into use in accordance with the provisions of paragraphs (a), (c), and (d) of §§ 1919.31 and 1919.32 through 1919.34 of this chapter as applicable. Certificates attesting to the required tests, inspections and examinations shall be available.
              (d) Disassembly and reassembly of equipment does not require recertification of the equipment provided that the equipment is reassembled and used in a manner consistent with its certification.
              (e) For equipment certificated in accordance with paragraph (b)(2) of this section and transferred to a job site in another state, the current certification shall remain valid until the next inspection or examination becomes due.
              (f) Certification procedures shall not be construed as a substitute for, or cause for elimination of, normal operational inspection and maintenance routine throughout the year.
              (g)(1) Every unit of equipment requiring quadrennial certification shall have had such quadrennial certification within the previous 48 months. Equipment requiring annual certification shall have had such annual certification within the previous 12 months, except that no annual certification is required within 12 months after any required quadrennial certification. Annual examinations for certification may be accomplished up to one month early without effect on subsequent due dates.
              (2) When certificated equipment is out of service for 6 months or more beyond the due date of a certification inspection, an examination equivalent to an initial certification, including unit proof load test, shall be performed before the equipment re-enters service.
              (h) Loose gear obtained after October 3, 1983 shall bear a legible mark indicating that it has been tested (see paragraph (c)(6) of this section). Single sheave blocks shall be marked with safe working loads and proof test loads. Marks relating to testing shall be identifiable on the related certificates, which shall be available.
              (i) Safe working load. (1) The safe working load of gear as specified in this section shall not be exceeded.
              (2) All cargo handling gear provided by the employer with a safe working load greater than five short tons (10,000 lbs. or 4.54 metric tons) shall have its safe working load plainly marked on it.
              (j) Exceptions: The certification requirements of this section do not apply to the following equipment:
              (1) Small industrial crane trucks as described on page 8 and illustrated on page 13 of ASME B56.1, 1959, “Safety Code for Powered Industrial Trucks”, and powered industrial trucks;
              (2) Any straddle truck not capable of straddling two or more intermodal containers 16 feet (4.88 m) in width; and
              (3) Gear used only for handling or holding hoses, handling ship's stores or handling the gangway.
              [48 FR 30909, July 5, 1983, as amended at 49 FR 28551, July 13, 1984; 61 FR 5509, Feb. 13, 1996; 62 FR 40200, July 25, 1997; 64 FR 61506, Nov. 12, 1999; 65 FR 40940, June 30, 2000]
            
            
              § 1917.51
              Hand tools.
              (a) Hand tools used by employees shall be maintained in safe operating condition.
              (b)(1) Hand-held portable electric tools shall be equipped with switches that must be manually held in a closed position to operate the tool.

              (2) Portable power-driven circular saws shall be equipped with guards above and below the base plate or shoe. The upper guard shall cover the saw to the depth of the teeth, except for the minimum arc needed to permit the base to be tilted for bevel cuts. The lower guard shall cover the saw to the depth of the teeth, except for the minimum arc needed to allow proper retraction and contact with the work. When the tool is withdrawn from the work, the lower guard shall automatically and instantly return to the covering position.
              (c) Only cutting tools shall be used to cut metal strapping or banding used to secure cargo.
            
          
          
            Subpart D—Specialized Terminals
            
              § 1917.70
              General.
              The provisions of this subpart D shall apply to specialized terminals in addition to any other applicable requirements of this part.
            
            
              § 1917.71
              Terminals handling intermodal containers or roll-on roll-off operations.
              (a) Every intermodal container shall be legibly and permanently marked with:
              (1) The weight of the container when empty, in pounds;
              (2) The maximum cargo weight the container is designed to carry, in pounds; and
              (3) The sum of the weight of the container and the cargo, in pounds.
              (b) No container shall be hoisted by any crane or derrick unless the following conditions have been met:
              (1) The employer shall ascertain from the carrier whether a container to be hoisted is loaded or empty. Empty containers shall be identified before loading or discharge in such a manner as will inform every supervisor and foreman on the site and in charge of loading or discharging, or every crane or other hoisting equipment operator and signalman, if any, that such container is empty. Methods of identification may include cargo plans, manifests or markings on the container.
              (2) In the case of a loaded container:
              (i) The actual gross weight shall be plainly marked so as to be visible to the crane or other hoisting equipment operator or signalman, or to every supervisor and foreman on the site and in charge of the operation; or
              (ii) The cargo stowage plan or equivalent permanently recorded display serving the same purpose, containing the actual gross weight and the serial number or other positive identification of that specific container, shall be provided to the crane or other hoisting equipment operator and signalman, if any, and to every supervisor and foreman on the site and in charge of the operation.
              (3) Every outbound loaded container which is received at a marine terminal ready to load aboard a vessel without further consolidation or loading shall be weighed to obtain the actual gross weight, either at the terminal or elsewhere, before being hoisted.
              (4)(i) When container weighing scales are located at a marine terminal, any outbound container with a load consolidated at that terminal shall be weighed to obtain an actual weight before being hoisted.
              (ii) If the terminal has no scales, the actual gross weight may be calculated on the basis of the container's contents and the container's empty weight. The weights used in the calculation shall be posted conspicuously on the container, with the name of the person making the calculation and the date.
              (5) Open type vehicle carrying containers and those built specifically and used solely for the carriage of compressed gases are excepted from paragraphs (b)(3) and (b)(4) of this section.
              (6) Closed dry van containers carrying vehicles are exempted from paragraph (b)(4) of this section provided that:
              (i) The container carries only completely assembled vehicles and no other cargo;
              (ii) The container is marked on the outside in such a manner that an employee can readily discern that the container is carrying vehicles; and
              (iii) The vehicles were loaded into the container at the marine terminal.
              (7) The weight of loaded inbound containers from foreign ports shall be determined by weighing or by the method of calculation described in paragraph (b)(4)(ii) of this section or by shipping documents.

              (8) Any scale used within the United States to weigh containers for the purpose of the requirements of this section shall meet the accuracy standards of the state or local public authority in which the scale is located.
              
              (c) No container or containers shall be hoisted if their actual gross weight exceeds the weight marked as required in paragraph (a)(2) of this section, or if it exceeds the capacity of the crane or other hoisting device intended to be used.
              (d)(1) Marked or designated areas shall be set aside within a container or roll-on roll-off terminal for passage of employees to and from active cargo transfer points, except where transportation to and from those points is provided by the employer.
              (2) The employer shall direct employees to stay clear of the area beneath a suspended container.
              (e) Each employee working in the immediate area of container handling equipment or in the terminal's traffic lanes shall wear a high visibility vest (or equivalent protection). 7
                
              
              
                
                  7 Decals on hard hats will not be considered equivalent protection for the purposes of this paragraph.
              
              
              
                Note to paragraph (e):
                High visibility vests or equivalent protection means high visibility/retro-reflective materials which are intended to make the user clearly visible by day through the use of high visibility (fluorescent) material and in the dark by vehicle headlights through the use of retro-reflective material. For example, an acceptable area of material for a vest or equivalent protection is .5 m2 (760 in.2) for fluorescent (background) material and .13m2 (197 in.2) for retro-reflective material. Vests or equivalent protection, such as high visibility/retro-reflective coveralls, that are available for industrial use, may also be acceptable.
              
              
              (f) Containers shall be handled using lifting fittings or other arrangements suitable and intended for the purpose as set forth in paragraphs (f)(1) through (f)(4) of this section, unless damage to an intermodal container makes special means of handling necessary.
              (1) Loaded intermodal containers of 20 feet (6.1 m) or more in length shall be hoisted as follows:
              (i) When hoisting containers by the top fittings, the lifting forces shall be applied vertically from at least four such fittings. A less than vertical lift is permitted only under the following conditions:
              (A) The container being lifted is an ISO closed box container;
              (B) The condition of the box is sound;
              (C) The speed of hoisting and lowering is moderated when heavily ladened containers 8
                 are encountered;
              
                
                  8 A heavily laden container is one that is loaded to within 20 percent of its rated capacity.
              
              (D) The lift angle is at 80 to 90 degrees;
              (E) The distance between the lifting beam and the load is at least 8 feet and 2.4 inches (2.5 m); and
              (F) The length of the spreader beam is at least 16.3 feet (5 m) for a 20-foot container, and at least 36.4 feet (11.1 m) for a 40-foot container.
              (ii) If hoisted from bottom fittings, the hoisting connections shall bear on the fittings only, making no other contact with the container. The angles of the four bridle legs shall not be less than 30° to the horizontal in the case of 40 foot (12.2 m) containers, 37° in the case of 30 foot (9.1 m) containers, and 45° in the case of 20 foot (6.1 m) containers.
              (iii) Lifting containers by fork lift trucks or by grappling arms from above or from one side may be done only if the container is designed for this type of handling.
              (iv) Other means of hoisting may be used only if the containers and hoisting means are designed for such use.
              (2)(i) When using intermodal container spreaders that employ lanyards for activation of load disengagement, all possible precautions shall be taken to prevent accidental release of the load.
              (ii) Intermodal container spreader twistlock systems shall be designed and used so that a suspended load cannot accidentally be released.
              (3) Flat bed trucks or container chassis used to move intermodal containers shall be equipped with pins, flanges, or other means to prevent the container from shifting.
              (4) After July 27, 1998, flat bed, low boy trailers (mafis) and other similar equipment used to transport containers shall be marked with their cargo capacities and shall not be overloaded.

              (5) Each tractor shall have all brake air lines connected when pulling trailers equipped with air brakes and shall have the brakes tested before commencing operations.
              
              (g)(1) Intermodal containers shall be inspected for defects in structural members or fittings before handling.
              (2) Any intermodal container found to be unsafe shall be identified as such, promptly removed from service and repaired before being returned to service.
              (h) Containers shall not be hoisted unless all engaged chassis twist locks are released.
              (i) Vertical tandem lifts. The following requirements apply to operations involving the lifting of two or more intermodal containers by the top container (vertical tandem lifts or VTLs). These requirements do not apply to operations involving the lifting of two or more interconnected platform containers.
              (1) Each employee involved in VTL operations shall be trained and competent in the safety-related work practices, safety procedures, and other requirements in this section that pertain to their respective job assignments.
              (2) No more than two intermodal containers may be lifted in a VTL.

              (3) Before the lift begins, the employer shall ensure that the two containers lifted as part of a VTL are empty.
              
              
                Note to paragraph (i)(3):
                The lift begins immediately following the end of the prelift required by paragraph (i)(5) of this section. Thus, the weight may be determined during the prelift using a load indicating device meeting § 1917.46(a)(1)(i)(A) on the crane being used to lift the VTL.
              
              
              (4) The lift shall be performed using either a shore-based container gantry crane or another type of crane that:
              (i) Has the precision control necessary to restrain unintended rotation of the containers about any axis,
              (ii) Is capable of handling the load volume and wind sail potential of VTLs, and
              (iii) Is specifically designed to handle containers.
              (5) The employer shall ensure that the crane operator pauses the lift when the vertically coupled containers have just been lifted above the supporting surface to assure that each interbox connector is properly engaged.
              (6) Containers below deck may not be handled as a VTL.
              (7) VTL operations may not be conducted when the wind speed exceeds the lesser of:
              (i) 55 km/h (34 mph or 30 knots) or
              (ii) The crane manufacturer's recommendation for maximum wind speed.
              (8) The employer shall ensure that each interbox connector used in a VTL operation:
              (i) Automatically locks into corner castings on containers but only unlocks manually (manual twistlocks or latchlocks are not permitted);
              (ii) Is designed to indicate whether it is locked or unlocked when fitted into a corner casting;
              (iii) Locks and releases in an identical direction and manner as all other interbox connectors in the VTL;
              (iv) Has been tested and certificated by a competent authority authorized under § 1918.11 of this chapter (for interbox connectors that are part of a vessel's gear) or § 1917.50 (for other interbox connectors):
              (A) As having a load-bearing surface area of 800 mm2 when connected to a corner casting with an opening that is 65.0 mm wide; and
              (B) As having a safe working load of 98 kN (10,000 kg) with a safety factor of five when the load is applied by means of two corner castings with openings that are 65.0 mm wide or equivalent devices;
              (v) Has a certificate that is available for inspection and that attests that the interbox connector meets the strength criteria given in paragraph (i)(8)(iv) of this section; and
              (vi) Is clearly and durably marked with its safe working load for lifting and an identifying number or mark that will enable it to be associated with its test certificate.
              (9) The employer shall ensure that each container and interbox connector used in a VTL and each corner casting to which a connector will be coupled is inspected immediately before use in the VTL.

              (i) Each employee performing the inspection shall be capable of detecting defects or weaknesses and be able to assess their importance in relation to the safety of VTL operations.
              
              (ii) The inspection of each interbox connector shall include: a visual examination for obvious structural defects, such as cracks; a check of its physical operation to determine that the lock is fully functional with adequate spring tension on each head; and a check for excessive corrosion and deterioration.
              (iii) The inspection of each container and each of its corner castings shall include: a visual examination for obvious structural defects, such as cracks; a check for excessive corrosion and deterioration; and a visual examination to ensure that the opening to which an interbox connector will be connected has not been enlarged, that the welds are in good condition, and that it is free from ice, mud or other debris.
              (iv) The employer shall establish a system to ensure that each defective or damaged interbox connector is removed from service.
              (v) An interbox connector that has been found to be defective or damaged shall be removed from service and may not be used in VTL operations until repaired.
              (vi) A container with a corner casting that exhibits any of the problems listed in paragraph (i)(9)(iii) of this section may not be lifted in a VTL.
              (vii) The requirements of paragraph (i)(9) of this section do not apply to ship-to-shore VTLs.
              (j) Transporting vertically coupled containers. (1) Equipment other than cranes used to transport vertically connected containers shall be either specifically designed for this application or evaluated by a qualified engineer and determined to be capable of operating safely in this mode of operation.
              (2) The employer shall develop, implement, and maintain a written plan for transporting vertically connected containers. The written plan shall establish procedures to ensure safe operating and turning speeds and shall address all conditions in the terminal that could affect the safety of VTL-related operations, including communication and coordination among all employees involved in these operations.
              (k) Safe work zone. The employer shall establish a safe work zone within which employees may not be present when vertically connected containers are in motion.
              (1) The safe work zone shall be sufficient to protect employees in the event that a container drops or overturns.
              (2) The written transport plan required by paragraph (j)(2) of this section shall include the safe work zone and procedures to ensure that employees are not in this zone when a VTL is in motion.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40200, July 25, 1997; 65 FR 40940, June 30, 2000; 73 FR 75289, Dec. 10, 2008; 79 FR 22020, Apr. 21, 2014]
            
            
              § 1917.73
              Terminal facilities handling menhaden and similar species of fish (see also § 1917.2, definition of hazardous cargo, material, substance or atmosphere).
              (a)(1) Tanks in terminal areas used for receiving or storing bailwater for recirculating into vessel holds in discharging operations shall be opened or ventilated to minimize contamination of water circulated to the vessel. Bailwater tanks shall be thoroughly drained upon completion of each day's operations and shall be left open to the air. Drainage is unnecessary when bailwater has been treated to remove hydrogen sulfide-producing contaminants and the efficiency of such treatment has been established by the employer.
              (2) Before employees enter a dock tank, it shall first be drained, rinsed and tested for hydrogen sulfide and oxygen deficiency. Employees shall not enter the tank when the hydrogen sulfide level exceeds 20 ppm or oxygen content is less than 19.5 percent, except in emergencies.
              (3) Tests shall be conducted by designated personnel with suitable test equipment and respiratory protective equipment complying with the provisions of § 1910.134 of this chapter.
              (b) Pipelines and hoses on the dock or terminal used for receiving and circulating used bailwater shall be completely drained upon completion of each day's operation and left open to the air.

              (c) At least four units of respiratory protective equipment consisting of supplied-air respirators or self-contained breathing apparatus complying with the requirements of § 1910.134 of this chapter shall be available in a suitably labeled cabinet for immediate use in case of emergency caused by oxygen deficiency or hydrogen sulfide. Any employee entering a tank in an emergency shall, in addition to respiratory protective equipment, wear a lifeline and safety harness to facilitate rescue. At least two other employees, similarly equipped, shall be continuously stationed outside the tank to observe and to provide rescue services.
              (d) The plant superintendent and foremen shall be trained and knowledgeable about the hazards of hydrogen sulfide and oxygen deficiency. They shall be trained in the use of appropriate respiratory and other protective equipment, and in rescue procedures. Other supervisory plant personnel shall be informed of these hazards and instructed in the necessary safety measures, including use of respiratory and rescue equipment.
              (e) Supervisory personnel shall be on hand at dockside to supervise discharging of bailwater from vessels.
              [48 FR 30909, July 5, 1983, as amended at 65 FR 40940, June 30, 2000]
            
          
          
            Subpart E—Personal Protection
            
              § 1917.91
              Eye and face protection.
              (a)(1)(i) The employer shall ensure that each affected employee uses protective eye and face protection devices that comply with any of the following consensus standards:
              (A) ANSI/ISEA Z87.1-2010, Occupational and Educational Personal Eye and Face Protection Devices, incorporated by reference in § 1917.3;
              (B) ANSI Z87.1-2003, Occupational and Educational Personal Eye and Face Protection Devices, incorporated by reference in § 1917.3;
              or
              (C) ANSI Z87.1-1989 (R-1998), Practice for Occupational and Educational Eye and Face Protection, incorporated by reference in § 1917.3;
              (ii) Protective eye and face protection devices that the employer demonstrates are at least as effective as protective eye and face protection devices that are constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              (2) For employees wearing corrective spectacles, eye protection equipment required by paragraph (a)(1) of this section must be of a type which can be worn over spectacles. Prescription ground safety lenses may be substituted if they provide equivalent protection.
              (3) For additional requirements covering eye protection against radiant energy, see § 1917.152(h).
              (b) Eye protection equipment shall be maintained in good condition.
              (c) Used eye protection equipment shall be cleaned and disinfected before reissuance to another employee.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 74 FR 46359, Sept. 9, 2009; 81 FR 16091, Mar. 25, 2016]
            
            
              § 1917.92
              Respiratory protection.
              (See § 1917.1(a)(2)(x)).
              [65 FR 40941, June 30, 2000]
            
            
              § 1917.93
              Head protection.
              (a) The employer shall ensure that each affected employee wears a protective helmet when working in areas where there is a potential for injury to the head from falling objects.
              (b)(1) The employer must ensure that head protection complies with any of the following consensus standards:
              (i) American National Standards Institute (ANSI) Z89.1-2009, “American National Standard for Industrial Head Protection,” incorporated by reference in § 1917.3;
              (ii) American National Standards Institute (ANSI) Z89.1-2003, “American National Standard for Industrial Head Protection,” incorporated by reference in § 1917.3; or
              (iii) American National Standards Institute (ANSI) Z89.1-1997, “American National Standard for Personnel Protection—Protective Headwear for Industrial Workers—Requirements,” incorporated by reference in § 1917.3.

              (2) Head protection devices that the employer demonstrates are at least as effective as head protection devices that are constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              (c) Protective hats previously worn shall be cleaned and disinfected before issuance by the employer to another employee.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 74 FR 46359, Sept. 9, 2009; 77 FR 37599, June 22, 2012]
            
            
              § 1917.94
              Foot protection.
              (a) The employer shall ensure that each affected employee wears protective footwear when working in areas where there is a danger of foot injuries due to falling or rolling objects or objects piercing the sole.
              (b)(1) The employer must ensure that protective footwear complies with any of the following consensus standards:
              (i) ASTM F-2412-2005, “Standard Test Methods for Foot Protection,” and ASTM F-2413-2005, “Standard Specification for Performance Requirements for Protective Footwear,” which are incorporated by reference in § 1917.3;
              (ii) ANSI Z41-1999, “American National Standard for Personal Protection—Protective Footwear,” which is incorporated by reference in § 1917.3; or
              (iii) ANSI Z41-1991, “American National Standard for Personal Protection—Protective Footwear,” which is incorporated by reference in § 1917.3.
              (2) Protective footwear that the employer demonstrates is at least as effective as protective footwear that is constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              [62 FR 40201, July 25, 1997, as amended at 74 FR 46359, Sept. 9, 2009]
            
            
              § 1917.95
              Other protective measures.
              (a) Protective clothing. (1) Employees performing work that requires special protective clothing shall be directed by the employer to wear the necessary special protective clothing.
              (2) When necessary, protective clothing previously worn shall be cleaned and disinfected before reissuance.
              (b) Personal flotation devices (PFDs). (1) The employer shall provide, and shall direct the wearing of PFDs for those employees, such as line handlers, who are engaged in work in which they may be pulled into the water:
              (i) When such employees are working in isolation, or
              (ii) Where physical limitations of available working space creates a hazard of falling into the water, or
              (iii) Where the work area is obstructed by cargo or other obstacles so as to prevent employees from obtaining safe footing for their work.
              (2) PFDs (life preservers, life jackets, or work vests) worn by each affected employee must be United States Coast Guard (USCG) approved pursuant to 46 CFR part 160 (Type I, II, III, or V PFD) and marked for use as a work vest, for commercial use, or for use on vessels.
              (3) Personal flotation devices shall be maintained in safe condition and shall be considered unserviceable when damaged so as to affect buoyancy or fastening capability.
              (c) Emergency facilities. When employees are exposed to hazardous substances which may require emergency bathing, eye washing or other facilities, the employer shall provide such facilities and maintain them in good working order.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 65 FR 40941, June 30, 2000]
            
            
              § 1917.96
              Payment for protective equipment.
              (a) Except as provided by paragraphs (b) through (f) of this section, the protective equipment, including personal protective equipment (PPE), used to comply with this part, shall be provided by the employer at no cost to employees.
              (b) The employer is not required to pay for non-specialty safety-toe protective footwear (including steel-toe shoes or steel-toe boots) and non-specialty prescription safety eyewear, provided that the employer permits such items to be worn off the job-site.
              (c) When the employer provides metatarsal guards and allows the employee, at his or her request, to use shoes or boots with built-in metatarsal protection, the employer is not required to reimburse the employee for the shoes or boots.
              (d) The employer is not required to pay for:
              
              (1) Everyday clothing, such as long-sleeve shirts, long pants, street shoes, and normal work boots; or
              (2) Ordinary clothing, skin creams, or other items, used solely for protection from weather, such as winter coats, jackets, gloves, parkas, rubber boots, hats, raincoats, ordinary sunglasses, and sunscreen.
              (e) The employer must pay for replacement PPE, except when the employee has lost or intentionally damaged the PPE.
              (f) Where an employee provides adequate protective equipment he or she owns, the employer may allow the employee to use it and is not required to reimburse the employee for that equipment. The employer shall not require an employee to provide or pay for his or her own PPE, unless the PPE is excepted by paragraphs (b) through (e) of this section.

              (g) This section shall become effective on February 13, 2008. Employers must implement the PPE payment requirements no later than May 15, 2008.
              
              
                Note to § 1917.96:
                When the provisions of another OSHA standard specify whether or not the employer must pay for specific equipment, the payment provisions of that standard shall prevail.
              
              [72 FR 64429, Nov. 15, 2007]
            
          
          
            Subpart F—Terminal Facilities
            
              § 1917.111
              Maintenance and load limits.
              (a) The structural integrity of docks, piers, wharves, terminals and working surfaces shall be maintained.
              (b) Maximum safe load limits, in pounds per square foot (kilograms per square meter), of floors elevated above ground level, and pier structures over the water shall be conspicuously posted in all cargo areas.
              (c) Maximum safe load limits shall not be exceeded.
              (d) All walking and working surfaces in the terminal area shall be maintained in good repair.
            
            
              § 1917.112
              Guarding of edges.
              (a) Vehicle protection. (1) Vehicle curbs, bull rails, or other effective barriers at least six inches (15.24 cm) in height shall be provided at the waterside edges of aprons and bulkheads, except where vehicles are prohibited. Curbs or bull rails installed after October 3, 1983, shall be at least 10 inches (25.4 cm) in height.
              (2) The provisions of paragraph (a)(1) of this section also apply at the edge of any fixed level above the common floor area from which vehicles may fall, except at loading docks, platforms and skids where cargo is moved by vehicles.
              (b) Employee protection. (1) Guardrails shall be provided at locations where employees are exposed to floor or wall openings or waterside edges, including bridges or gangway-like structures leading to pilings or vessel mooring or berthing installations, which present a hazard of falling more than 4 feet (1.22 m) or into the water, except as specified in paragraph (b)(2) of this section.
              (2) Guardrails are not required:
              (i) At loading platforms and docks;
              (ii) At waterside edges used for cargo handling;
              (iii) On the working sides of work platforms, skids or similar workplaces; or
              (iv) On railroad rolling stock, highway vehicles, intermodal containers or similar equipment.
              (3) Where guardrails are impracticable due to machinery requirements or work processes, an alternate means of protecting employees from falling, such as nets, shall be used.
              (c) Criteria for guardrails. Guardrails shall meet the following criteria:
              (1) They shall be capable of withstanding a force of at least 200 pounds (890 N) applied in any direction at mid-span of the top rail (when used), or at the uppermost point if there is no top rail.
              (2) If not of solid baluster, grillwork, slatted or similar construction, guardrails shall consist of top rails and midrails. Midrails, when used, shall be positioned at approximately half the height of the top rail.

              (3) The top surface of guardrails installed before October 3, 1983, shall be at least 36 inches (0.91 m) high. Those installed after October 3, 1983, shall be 42 inches (1.07 m), plus or minus 2 inches (5.1 cm), high.
              
              (4) Any non-rigid railing such as chain or wire rope shall have a maximum sag limit at the mid-point between posts of not more than 6 inches (15.24 cm).
              (5) Top rails shall be free of puncture and laceration hazards.
              (6) Rail ends shall not overhang to constitute a hazard, but this does not prohibit scrollwork, boxed ends or similar non-hazardous projections.
              (d) Toeboards. Toeboards shall be provided when employees below could be exposed to falling objects such as tools. Toeboards shall be at least 31/2 inches (8.9 cm) in height from top edge to floor level, and be capable of withstanding a force of 50 pounds (222 N) applied in any direction. Drainage clearance under toeboards is permitted.
              (e) Stair railings. Stair railings shall be capable of withstanding a force of at least 200 pounds (890 N) applied in any direction, and shall not be more than 36 inches (0.91 m) nor less than 32 inches (0.81 m) in height from the upper top rail surface to the tread surface in line with the leading edge of the tread. Railings and midrails shall be provided at any stairway having four or more risers, as follows:
              (1) For stairways less than 44 inches (1.12 m) wide, at least one railing; and
              (2) For stairways more than 44 inches (1.12 m) but less than 88 inches (2.24 m) wide, a stair rail or handrail on each side, and if 88 or more inches wide, an additional intermediate handrail.
              (f) Condition. Railings shall be maintained free of sharp edges and in good repair.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 65 FR 40941, June 30, 2000]
            
            
              § 1917.113
              Clearance heights.
              Clearance heights shall be prominently posted where the height is insufficient for vehicles and equipment.
            
            
              § 1917.114
              Cargo doors.
              (a) Mechanically operated. (1) Cargo door counterweights shall be guarded.
              (2) Lift trucks and cranes shall not be used to move mechanically operated doors except when necessary during repair on the doors, in which case ropes or other guarding shall be provided to prevent entry into the area where the door may fall or slide.
              (3) Vertically operated doors partially opened for work or ventilation shall be secured to prevent accidental closing.
              (b) Tackle operated. (1) The door shall be connected to its lifting tackle with shackles or equally secure means.
              (2) Lifting bridles and tackles shall have a safety factor of five, based upon maximum anticipated static loading conditions.
              (3) Devices shall be provided to hold overhead doors in the open position and to secure them when closed.
              (4) Lifting gear and hardware shall be maintained in safe condition.
              (5) Lifting ropes, when used, shall be placed out of the work area and off the floor.
              (c) Horizontal sliding. (1) Horizontal sliding door rollers shall be constructed to prevent the door from jumping from overhead tracks.
              (2) Sliding doors shall be secured to prevent them from swinging.
            
            
              § 1917.115
              Platforms and skids.
              (a) Platforms and skids extending from piers, transit sheds or lofts and used for landing or hooking on drafts shall be provided at the open sides with guardrails meeting the requirements of § 1917.112(c) or alternate means, such as nets, to protect employees against falls.
              (b) Any employee working below a second-story platform or skid shall be protected from falling objects by a net stretched from the platform or skid to the vessel.
              (c) Platforms and skids shall be strong enough to bear the loads handled and shall be maintained in safe condition. Safe working loads, which shall be posted or marked on or adjacent to platforms and skids, shall have a minimum safety factor of five for any part, based upon maximum anticipated static loading conditions and the ultimate strength of the construction material.
              (d) The employer shall provide and maintain platform and skid attachments that will prevent accidental movement of the skid or platform.
            
            
              
              § 1917.116
              Elevators and escalators.
              (a) “Elevator” means a permanent hoisting and lowering mechanism with a car or platform moving vertically in guides and serving two or more floors of a structure. The term excludes such devices as conveyors, tiering or piling machines, material hoists, skip or furnace hoists, wharf ramps, lift bridges, car lifts and dumpers.
              (b) “Escalator” means a power-driven continuous moving stairway principally intended for the use of persons.
              (c) No elevator or escalator with a defect which affects safety shall be used.
              (d) Elevator safety devices shall not be overridden or made inoperable.
              (e) Elevators and escalators shall be thoroughly inspected at intervals not exceeding one year. Additional monthly inspections for satisfactory operation shall be conducted by designated persons. Records of the results of the latest annual elevator inspections shall be posted in elevators. Records of annual escalator inspections shall be posted in the vicinity of the escalator or be available at the terminal.
              (f) Elevator landing openings shall be provided with doors, gates or equivalent protection which shall be in place when the elevator is not at that landing, to prevent employees from falling into the shaft.
              (g) The elevator's or escalator's maximum load limits shall be posted and not exceeded. Elevator load limits shall be posted conspicuously both inside and outside of the car.
              (h) Elevators shall be operated only by designated persons except for automatic or door interlocking elevators which provide full shaft door closing and automatic car leveling.
              [48 FR 30909, July 5, 1983, as amended at 49 FR 28551, July 13, 1984; 61 FR 5509, Feb. 13, 1996]
            
            
              § 1917.117
              Manlifts.
              (a) Inspection. Manlifts shall be inspected monthly by a designated person. Safety switches shall be checked weekly. Manlifts found to be unsafe shall not be operated until repaired. Inspections shall include at least the following:
              (1) Step fastenings;
              (2) Rails;
              (3) Rail supports and fastenings;
              (4) Roller and slides;
              (5) Belt and belt tension;
              (6) Handholds and fastenings;
              (7) Floor landings;
              (8) Guardrails;
              (9) Lubrication;
              (10) Safety switches;
              (11) Warning signs and lights;
              (12) Illumination;
              (13) Drive pulley;
              (14) Bottom (boot) pulley and clearance;
              (15) Pulley supports;
              (16) Motor;
              (17) Drive mechanism;
              (18) Brake;
              (19) Electrical switches;
              (20) Vibration and misalignment;
              (21) “Skip” on up or down run when mounting the step (indicating worn gears); and
              (22) Emergency exit ladders.
              (b) Inspection records. Inspection records shall be kept for at least one year. The record of the most recent inspection shall be posted in the vicinity of the manlift or in the terminal.
              (c) Emergency stop. An emergency stop device shall be available within easy reach from any position on the belt.
              (d) Instructions. Manlift use instructions shall be conspicuously posted.
              (e) Top floor warning sign and light. An illuminated sign and red light that are visible to the user shall be provided under the top floor opening of the manlift to warn the user to get off at that floor.
              (f) Bottom floor warning sign. A sign visible to descending passengers shall be provided to warn them to get off at the bottom floor.
              (g) Upper limit stop. An automatic stop device shall be provided to stop the manlift when a loaded step passes the top landing, except that manlifts installed after October 3, 1983 shall have two such devices.
              (h) Handholds and steps. Each step shall be provided with a corresponding handhold.
              (i) Emergency ladder. A fixed emergency ladder accessible from any position on the lift and in accordance with the requirements of § 1917.118(d) shall be provided for the entire run of the manlift.
              
              (j) Landings. (1) Clear and unobstructed landing spaces shall be provided at each level. Manlifts constructed after October 3, 1983 and that have a distance of 50 feet (15.24 m) or more between floor landings shall have an emergency landing every 25 feet (7.62 m) or less of manlift travel.
              (2) Open sides of emergency landings shall be protected by guardrails.
              (3) Floor landing entrances and exits shall be guarded by mazes, self-closing gates, or equivalent devices.
              (4) Landings shall be of sufficient size and strength to support 250 pounds (1,112 N).
              (k) Floor opening guards. The ascending sides of manlift floor openings shall be provided with cones or bevel guards to direct the user through the openings.
              (l) Maintenance. Manlifts shall be equipped, maintained, and used in accordance with the manufacturer's specifications, which shall be available at the terminal.
              (m) Bottom pulley. (1) The lower pulley shall be supported by the lowest landing.
              (2) Sides of the bottom pulley support shall be guarded to prevent contact with the pulley or the steps.
              (n) Top clearance. A clearance of at least 11 feet (3.35 m) shall be provided between the top landing and the ceiling.
              (o) Brakes. Manlifts shall be equipped with brakes that are:
              (1) Self-engaging;
              (2) Electrically released; and
              (3) Capable of stopping and holding the manlift when the descending side is loaded with the maximum rated load.
              [48 FR 30909, July 5, 1983, as amended at 65 FR 40941, June 30, 2000]
            
            
              § 1917.118
              Fixed ladders.
              (a) Scope and applicability. This section applies to all fixed ladders except:
              (1) Ladders forming an integral part of railway cars, highway carriers, cargo containers or other transportation carrier equipment;
              (2) Climbing devices such as step bolts or structural members of tanks and towers;
              (3) Ladders built into or vertically attached to tubular scaffold framing; and
              (4) Ladders used only for fire-fighting or emergency purposes.
              (b) Definitions—(1) Cage (basket guard) means a barrier enclosing or nearly enclosing a ladder's climbing space and fastened to one or both of the ladder's side rails or to another structure.
              (2) Fixed ladder means a ladder, including individual rung ladders, permanently attached to a structure, building or piece of equipment.
              (3) Ladder safety device means a support system limiting an employee's drop or fall from the ladder, and which may incorporate friction brakes, lifelines and lanyards, or sliding attachments.
              (4) Well means a permanent complete enclosure around a fixed ladder, which is attached to the walls of the well.
              (c) Defects. (1) Ladders with broken, split or missing rungs, steps or rails, broken welds or connections, corrosion or wastage or other defect which may affect safe use shall be removed from service.
              (2) Ladder repairs shall provide strength at least equivalent to that of the original ladder.
              (d) Ladder specifications. (1)(i) Ladders installed before October 3, 1983, shall be capable of withstanding without damage a minimum concentrated load, applied uniformly over a 31/2 inch (8.9 cm) width at the rung center, of 200 pounds (890 N).
              (ii) Ladders installed after October 3, 1983 shall be capable of withstanding 250 pounds (1,112 N) applied as described in paragraph (d)(1)(i) of this section. If used by more than one employee simultaneously, the ladder as a unit shall be capable of simultaneous additional loading in 250 pound (1,112 N) increments for each additional employee, applied to a corresponding number of rungs. The unit shall have a safety factor of four (4), based on ultimate strength, in the designed service.
              (2)(i) Ladders installed before October 3, 1983, shall have rungs evenly spaced from nine to 161/2 inches (22.9 to 41.9 cm) apart, center to center.

              (ii) Ladders installed after October 3, 1983 shall have rungs evenly spaced from 12±2 inches (30.5±5.08 cm) apart, center to center.
              
              (3)(i) Ladders installed before October 3, 1983 shall have a width between side rails of at least 10 inches (25.4 cm).
              (ii) Ladders installed after October 3, 1983 shall have a width between side rails of at least 12 inches (30.48 cm).
              (4) The minimum distance between the rung center line and the nearest permanent object behind the rung shall be 4 inches (10.16 cm), except that in ladders installed after October 3, 1983, the minimum distance shall be 7 inches (17.78 cm) unless physical limitations make a lesser distance, not less than 41/2 inches (11.43 cm), necessary.
              (5) When a ladder passes through an opening or past overhead obstructions, a minimum 24 inch (.61 m) clearance shall exist between the climbing side and any obstruction. Where this distance is less than 30 inches (0.76 m), a deflection device shall be installed for guidance through the opening.
              (6) The side rails of ladders shall extend at least 36 inches (0.91 m) above the top landing surface, unless grab bars or equivalent holds are provided.
              (7) Ladders whose pitch exceeds 90° to the horizontal (slanting backward on the climbing side) shall not be used.
              (e) Protection against falls. (1) Fixed ladders more than 20 feet (6.1 m) in height shall be provided with a cage, well, or ladder safety device.
              (2) When a well or cage is used, ladders with length of climb exceeding 30 feet (9.14 m) shall comply with the following provisions:
              (i) The ladder shall consist of multiple sections not exceeding 30 feet (9.14 m) each;
              (ii) Each section shall be horizontally offset from adjacent sections, except as specified in paragraph (e)(2)(iv) of this section, and
              (iii) A landing platform capable of supporting a load of 100 pounds per square foot (4.79 kPa) and fitted with guardrails complying with Sec. 1917.112(c) shall be provided at least every 30 feet (9.14 m), except as specified in paragraph (e)(2)(iv) of this section.
              (iv) For ladders installed after October 3, 1983, offset sections and landing platforms are not required if hinged platforms capable of supporting 100 pounds per square foot (4.79 kPa), and which are kept closed except when opened for passage, are within the cage or well at intervals not exceeding 30 feet (9.14 m).
              (3) Ladders equipped with ladder safety devices shall have rest platforms;
              (i) Capable of supporting a load of 100 pounds per square foot (4.79 kPa);
              (ii) Located at intervals of 150 feet (45.7 m) or less; and
              (iii) Protected by guardrails complying with § 1917.112(c) of three sides.
              (4) Where used, ladder safety devices shall:
              (i) Be installed and maintained in accordance with the manufacturer's instructions, which shall be available for inspection;
              (ii) Be repaired only with replacement parts having performance capability at least equal to that of the original parts;
              (iii) Have a connection length between carrier centerlines and safety belts of 10±2 inches (25.4±5.08 cm); and
              (iv) Be installed in a manner that does not reduce the ladder's structural capability.
              (5) Ladder cages or wells shall:
              (i) Be of rigid construction that allows unobstructed use but prevents an employee from falling through or dislodging the cage or well by falling against it;
              (ii) Have smooth inner surfaces;
              (iii) Extend at least 36 inches (0.91m) above landings; and
              (iv) Extend to within 8 feet (2.44 m) above the ground or base, except that a maximum of 20 feet (6.1 m) is permitted where the cage or well would extend into traffic lanes.
              (6) Ladders installed after (effective date of standard) on radio, microwave communications, electrical power and similar towers, poles and structures, including stacks and chimneys, shall meet the requirements of this paragraph (e).
              (f) Individual rung ladders. Ladders consisting of individual rungs that are attached to walls, conical manhole sections or river cells shall:
              (1) Be capable of supporting a load of 350 pounds (1557 N) without deformation;

              (2) Form a continuous ladder, uniformly spaced vertically from 12 inches to 16 inches (30.5 to 40.6 cm) apart, with a minimum width of 10 inches (25.4 cm) and projecting at least 41/2 inches (11.43 cm) from the wall;
              (3) Be so constructed that an employee's foot cannot slide off the ends; and
              (4) Be firmly attached and without sharp edges.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 65 FR 40941, June 30, 2000]
            
            
              § 1917.119
              Portable ladders.
              (a) Scope and applicability. This section applies to all portable ladders, including job-made ladders for temporary use, unless otherwise specified.
              (b) Standards for existing manufactured portable ladders. (1) Rungs of manufactured portable ladders obtained before October 3, 1983, shall be capable of supporting a 200-pound (890 N) load without deformation.
              (2) Rungs shall be evenly spaced from 9 to 161/2 inches (22.9 to 41.9 cm), center to center.
              (3) Rungs shall be continuous members between rails. Each rung of a double-rung ladder (two side rails and a center rail) shall extend the full width of the ladder.
              (4) Width between side rails at the base of the ladder shall be at least 12 inches (30.48 cm) for ladders 10 feet (3.05 m) or less in overall length, and shall increase at least 1/4 inch (0.64 cm) for each additional 2 feet (0.61 m) of ladder length.
              (c) Standards for manufactured portable ladders. Portable manufactured ladders obtained after January 21, 1998 shall bear identification indicating that they meet the appropriate ladder construction requirements of the following standards:
              
              ANSI A14.1-1990, Safety Requirements for Portable Wood Ladders
              ANSI A14.2-1990, Safety Requirements for Portable Metal Ladders
              ANSI A14.5-1992, Safety Requirements for Portable Reinforced Plastic Ladders
              
              (d) Standards for job-made portable ladders. Job-made ladders shall:
              (1) Have a minimum and uniform distance between rungs of 12 inches (30.48 cm), center to center;
              (2) Are capable of supporting a 250-pound (1,112 N) load without deformation; and
              (3) Have a minimum width between side rails of 12 inches (30.48 cm) for ladders 10 feet (3.05 m) in height. Width between rails shall increase at least 1/4 inch (0.64 cm) for each additional 2 feet (0.61 m) of ladder length.
              (e) Maintenance and inspection. (1) The employer shall maintain portable ladders in safe condition. Ladders with the following defects shall not be used and either shall be tagged as unusable if kept on the premises or shall be removed from the worksite:
              (i) Broken, split or missing rungs, cleats or steps;
              (ii) Broken or split side rails;
              (iii) Missing or loose bolts, rivets or fastenings;
              (iv) Defective ropes; or
              (v) Any other structural defect.
              (2) Ladders shall be inspected for defects prior to each day's use, and after any occurrence, such as a fall, which could damage the ladder.
              (f) Ladder usage. (1) Ladders made by fastening rungs or devices across a single rail are prohibited.
              (2) Ladders shall not be used:
              (i) As guys, braces or skids; or
              (ii) As platforms, runways or scaffolds.
              (3) Metal and wire-reinforced ladders with wooden side rails shall not be used when employees on the ladder might come into contact with energized electrical conductors.
              (4) Individual sections from different multi-sectional ladders or two or more single straight ladders shall not be tied or fastened together to achieve additional length.
              (5) Except for combination ladders, self-supporting ladders shall not be used as single straight ladders.
              (6) Unless intended for cantilever operation, non-self-supporting ladders shall not be used to climb above the top support point.
              (7) Ladders shall extend at least 36 inches (0.91 m) above the upper support level if employees are to leave or mount the ladder at that level, except that where such extension is impractical other equivalent means such as grab bars may be used to provide a hand grip.

              (8) Ladders shall be securely positioned on a level and firm base.
              
              (9) Ladders shall be fitted with slip-resistant bases and secured at top or bottom to prevent the ladder from slipping.
              (10) The employer shall direct that ladders shall be placed so that employees climbing are not exposed to injury from projecting objects or doors that open toward the ladder.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 65 FR 40941, June 30, 2000]
            
            
              § 1917.120
              Fixed stairways.
              (a) Definition. “Fixed stairway” means interior and exterior stairs serving machinery, tanks and equipment, and stairs to or from floors, platforms or pits. The term does not apply to stairs intended only for fire exit purposes, to articulated stairs (the angle of which changes with the rise and fall of the base support) or to stairs forming an intergral part of machinery.
              (b) New installations. (1) Fixed stairs installed after October 3, 1983 shall be positioned within the range of 30 degrees to 50 degrees to the horizontal with uniform riser height and tread width throughout each run and be capable of a minimum loading of 100 pounds per square foot (445 N) and a minimum concentrated load of 300 pounds (1,334 N) at the center of any treadspan. Riser height shall be from 6 to 7.5 inches (15.24 to 19.05 cm), stair width a minimum of 22 inches (55.88 cm) between vertical barriers, tread depth a minimum of 12±2 inches (30.48±5.08 cm), and tread nosing shall be straight leading edges.
              (2) Stair landings shall be at least 20 inches (50.8 cm) in depth. Where doors or gates open on a stairway, a landing platform shall be provided. Door swing shall not reduce effective standing area on the landing to less than 18 inches (45.72 cm) in depth.
              (3) Fixed stairs having four or more risers shall have stair railings or handrails complying with § 1917.112(c)(1).
              (4) Railing height from tread surface at the riser face shall be 33±3 inches (83.82 cm ±7.62 cm).
              (5) Restricted areas. When physical features require stairs steeper than those provided for by paragraph (b)(1) of this section, stairs at angles of 50° to 75° from the horizontal may be used if they:
              (i) Are capable of a single concentrated load of 200 pounds (890 N) at the tread centers;
              (ii) Have open treads at least 4 inches (10.16 cm) in depth and 18 inches (45.72 cm) in width with a uniformly spaced vertical rise between treads of 6 to 9.5 inches (15.24 to 24.13 cm); and
              (iii) Have handrails that meet the requirements of § 1917.112(c)(1) on both sides and that are not less than 30 inches (76.2 cm) in height from the tread surface at the riser face.
              (6) Maintenance. Fixed stairways shall be maintained in safe condition and shall not be obstructed.
              [48 FR 30909, July 5, 1983, as amended at 65 FR 40942, June 30, 2000]
            
            
              § 1917.121
              Spiral stairways.
              (a) Definition. “Spiral stairway” means one with closed circular form, uniform sector-shaped treads and a supporting column.
              (b) Requirements. Spiral stairways shall meet the following requirements:
              (1) Stairways shall conform to the minimum dimensions of Figure F-1;
              
                EC21OC91.020
              
              
                Spiral Stairway—Minimum Dimensions
                
                   
                  A (half-tread width)
                  B
                
                
                  Normal use by employees
                  11 inches (27.94 cm)
                  6 inches (15.24 cm).
                
                
                  Limited access
                  9 inches (22.86 cm)
                  5 inches (12.7 cm).
                
              

              (2) Stairway risers shall be uniform and shall range from 61/2 to 101/2 inches (16.5 to 26.67 cm) in height;
              
              (3) Minimum loading capability shall be 100 pounds per square foot (4.79kN), and minimum tread center concentrated loading shall be 300 pounds (1334 N);
              (4) Railings shall conform to the requirements of § 1917.112(c)(1). If balusters are used, there shall be a minimum of one per tread. Handrails shall be a minimum of 11/4 inches (3.18 cm) in outside diameter; and
              (5) Vertical clearance shall be at least 6 feet, 6 inches (1.98 m) above the top step.
              (c) Maintenance. Spiral stairways shall be maintained in safe condition.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 65 FR 40942, June 30, 2000]
            
            
              § 1917.122
              Employee exits.
              (a) Employee exits shall be clearly marked.
              (b) If an employee exit is not visible from employees' work stations, directional signs indicating routes to the exit shall be posted.
              (c) Exits shall be readily accessible and sufficient in number to provide employees with a convenient means of escape in emergencies. A clear passage to the exit shall be maintained.
              (d) The minimum width of any employee exit shall be 28 inches (71.12 cm).
              [48 FR 30909, July 5, 1983, as amended at 65 FR 40942, June 30, 2000]
            
            
              § 1917.123
              Illumination. 9
                
              
              
                
                  9 The United States Coast Guard, at 33 CFR 126.15(1) and (n), and 33 CFR 154.570 sets out requirements for illumination at “designated waterfront facilities” and “large oil transfer facilities.”
              
              (a) Working and walking areas shall be illuminated. Unless conditions described in the regulations of the United States Coast Guard (33 CFR 126.15(1) and (n), and 33 CFR 154.570) exist in the case of specific operations, illumination in active work areas (for example, cargo transfer points) shall be of an average minimum light intensity of 5 foot-candles. The illumination in other work areas (for example, farm areas) shall be of an average minimum light intensity of 1 foot-candle except for security purposes when a minimum light intensity of 1/2 foot-candle shall be maintained. Where occasional work tasks require more light than that which is consistently and permanently provided, supplemental lighting shall be used.
              (b) The lighting intensity shall be measured at the task/working surface, in the plane in which the task/working surface is present.
              (c) Lights shall, so far as possible, be placed so that they will not shine in the eyes of employees.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997]
            
            
              § 1917.124
              Dockboards (car and bridge plates).
              (a) General. The employer shall provide safe means of passage between different surface levels and across openings.
              (b) [Reserved]
              (c) Dockboards (car and bridge plates). (1) Dockboards shall be strong enough to support the loads imposed on them.
              (2) Portable dockboards shall be anchored in position or be equipped with devices to prevent their movement.
              (3) Hand holds or other effective means shall be provided on portable dockboards to permit safe handling.
              (4) Positive means shall be used to prevent railcars or highway vehicles from being moved while dockboards or bridge plates are in position.
              (5) Be designed, constructed, and maintained to prevent vehicles from running off the edge. 10
                
              
              
                
                  10 When the gap to be bridged to greater than 36 inches (.91 m), an acceptable means of preventing vehicles from running off the edge is a minimum side board height of two and three-quarter inches.
              
              (6) Dockboards shall be well maintained.
              (d) Ramps. (1) Ramps shall be strong enough to support the loads imposed on them and be designed, constructed, and maintained to prevent vehicles from running off the edge. 11
                
              
              
                
                  11 When the gap to be bridged is greater than 36 inches (.91 m), an acceptable means of preventing vehicles from running off the edge is a minumum side board height of two and three-quarter inches.
              

              (2) Ramps shall be equipped with a guardrail meeting the requirement of § 1917.112(c)(1) if the slope is more than 20 degrees to the horizontal or if employees could fall more than 4 feet (1.22 m).
              (3) Ramps shall have slip-resistant surfaces.
              (4) When necessary to prevent displacement by vehicle wheels, steel plates or similar devices used to temporarily bridge or cover uneven surfaces or tracks, shall be anchored.
              (5) Ramps shall be well maintained.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997; 65 FR 40942, June 30, 2000]
            
            
              § 1917.125
              Guarding temporary hazards.
              Ditches, pits, excavations and surfaces in poor repair shall be guarded by readily visible barricades, rails or other equally effective means.
            
            
              § 1917.126
              River banks.
              (a) This section applies to temporary installations or temporary operations near a river bank.
              (b) Where working surfaces at river banks slope so steeply that an employee could slip or fall into the water, the outer perimeter of the working surface shall be protected by posting or other portable protection such as roping off. In these situations, employees must wear a personal flotation device meeting the requirements of § 1917.95(b).
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40201, July 25, 1997]
            
            
              § 1917.127
              Sanitation.
              (a) Washing and toilet facilities. (1) The employer shall provide accessible washing and toilet facilities sufficient for the sanitary requirements of employees. The facilities shall have:
              (i) Running water, including hot and cold or tepid water at a minimum of one accessible location (when cargo handling is conducted at locations without permanent facilities, potable water may be provided in lieu of running water);
              (ii) Soap;
              (iii) Individual hand towels, clean individual sections of continuous toweling, or air blowers; and
              (iv) Fixed or portable toilets in separate compartments with latch-equipped doors. Separate toilet facilities shall be provided for male and female employees except when toilet rooms will be occupied by only one person at a time.
              (2) Washing and toilet facilities shall be regularly cleaned and maintained in good order.
              (b) Drinking water. (1) Potable drinking water shall be accessible to employees at all times.
              (2) Potable drinking water containers shall be clean, containing only water and ice, and shall be fitted with covers.
              (3) Common drinking cups are prohibited.
              (c) Prohibited eating areas. Consumption of food or beverages in areas where hazardous materials are being stored or handled shall be prohibited.
              (d) Garbage and overboard discharges. Work shall not be conducted in the immediate vicinity of uncovered garbage or in the way of overboard discharges from the vessel's sanitary lines unless employees are protected from the garbage or discharge by a baffle or splash boards.
              [48 FR 30909, July 5, 1983,, as amended at 76 FR 33610, June 8, 2011]
            
            
              § 1917.128
              Signs and marking.
              (a) General. Signs required by this part shall be clearly worded and legible, and shall contain a key word or legend indicating the reason for the sign.
              (1) Key words are such words as Danger, Warning, Caution.
              (2) Legends are more specific explanations such as High Voltage, Close Clearance, Pedestrian Crossing.
              (b) Specific. Every marine terminal shall have conspicuously posted signs as follows:
              (1) Locations of first aid facilities;
              (2) Locations of telephones;
              (3) Telephone numbers of the closest ambulance service, hospital or other source of medical attention, police, fire department, and emergency squad (if any); and
              (4) Locations of firefighting and emergency equipment and fire exits.
            
          
          
            
            Subpart G—Related Terminal Operations and Equipment
            
              § 1917.151
              Machine guarding.
              (a) Definition. “Guarded” means shielded, fenced, or enclosed by covers, casings, shields, troughs, spillways or railings, or guarded by position or location. Examples of guarding methods are guarding by location (positioning hazards so they are inaccessible to employees) and point of operation guarding (using barrier guards, two-hand tripping devices, electronic safety devices, or other such devices).
              (b) General. (1) Danger zones on machines and equipment used by employees shall be guarded.
              (2) Where chips and dust produced by machine operation may result in a hazard to the operator, the machinery shall be equipped with an effective exhaust system at the point of origin, or other equally effective means shall be provided to protect the operator.
              (3) Fixed machinery shall be secured to prevent shifting.
              (4) A power cut-off device for machinery and equipment shall be provided at the operator's working position.
              (5) Machines driven by belts and shafting shall be fitted with a belt-locking or equivalent protective device if the belt can be shifted.
              (6) In operations where injury to the operator might result if motors were to restart after power failures, provisions shall be made to prevent machines from automatically restarting upon restoration of power.
              (7) The power supply to machines shall be turned off, locked out, and tagged out during repair, adjustment, or servicing.
              (8) Machines shall be maintained in a safe working condition.
              (9) Only designated employees shall maintain or repair machinery and equipment.
              (10) Machines with defects that affect the safety of operation shall not be used.
              (c) Hand-fed circular ripsaws and hand-fed circular crosscut table saws. Unless fixed or manually adjustable enclosures or guarding provides equivalent protection, hand-fed circular ripsaws and hand-fed circular crosscut table saws shall be guarded as follows to keep employees clear of any danger zones:
              (1) They shall be equipped with hoods completely enclosing those portions of the saw above the table and the material being cut;
              (2) They shall have spreaders to prevent material from squeezing the saw. Spreaders shall be in true alignment with the saw. Spreaders may be removed only during grooving, dadoing, or rabbeting operations, and shall be replaced at the completion of such operations; and
              (3) They shall have non-kickback fingers or dogs to oppose the tendency of the saw to pick up material or throw material toward the operator.
              (d) Swing cutoff saws. (1) Swing cutoff saws shall have hoods completely enclosing the upper half of the saw, the arbor end and the point of operation at all saw positions to protect the operator from material thrown up by the saw. The hood shall automatically cover the lower portion of the blade, so that when the saw returns to the back of the table the hood rises on top of the fence, and when the saw is moved forward the hood drops on top, remaining in contact with the table or the material.
              (2) Swing cutoff saws shall have a device to return the saw automatically to the back of the table without rebound. The device shall not be dependent upon rope, cord or springs.
              (3) Devices shall be provided to prevent saws from swinging beyond the front or back edges of the table.
              (4) Inverted swing cutoff saws shall have hoods covering the part of the saw protruding above the table top or the material being cut. Hoods shall automatically adjust to the thickness of, and remain in contact with, material being cut.
              (e) Radial saws. Unless fixed or manually adjustable enclosures or guards provide equivalent protection, radial saws shall be guarded as follows:

              (1) The upper hood of radial saws shall enclose the upper portion of the blade up to and including the end of the saw arbor and shall protect the operator from being struck by debris. The sides of the lower exposed portion of the blade shall be guarded to the blade diameter by a device automatically adjusting to the thickness of the stock and remaining in contact with the stock. The lower guard may be removed only when the saw is used for bevel cuts;
              (2) Radial saws used for ripping shall have non-kickback fingers or dogs on both sides to oppose the thrust or tendency of the saw to pick up material or throw material toward the operator;
              (3) Adjustable stop shall be provided to prevent travel of radial saw blades beyond the table's edge;
              (4) Radial saws shall be installed so that the cutting head returns to the starting position without rebound when released; and
              (5) The employer shall direct that employees perform ripping and ploughing against the saw turning direction. Rotation direction and an indication of the end of the saw to be used shall be conspicuously marked on the hood.
              (f) Band saws and band resaws. (1) Saw blades and band saw wheels shall be enclosed or guarded, except for the working portion of the blade between the bottom of the guide rolls and the table, to protect employees from point-of-operation hazards and flying debris.
              (2) Band saws shall be equipped with brakes to stop the band saw wheel if the blade breaks.
              (3) Band saws shall be equipped with a tension control device to keep the blade taut.
              (g) Abrasive wheels and machinery. (1) Abrasive wheels shall be used only on machines having enclosure guards to restrain pieces of grinding wheels and to protect employees if the wheel breaks, except as provided in paragraphs (g)(2) and (g)(3) of this section. Where the operator must stand in front of the safety guard opening, the safety guard shall be adjustable or have an adjustable tongue or piece at the top of the opening. The safety guard or the tongue shall be adjusted so that they are always close to the periphery of the wheel. Guards shall be aligned with the wheel and the strength of fastenings shall be greater than the strength of the guard.
              (2) When the work provides equivalent protection, or when the machine is designed as a portable saw, guards may be constructed with the spindle end, nut and outer flange exposed. When the work entirely covers the side of the wheel, the side covers of the guard may be removed.
              (3) Guarding is not required:
              (i) For wheels used for internal work while the wheel is contained within the work being ground; or
              (ii) For mounted wheels 2 inches (5 cm) and smaller in diameter used in portable operations.
              (4) Work rests shall be used on fixed grinding machines. Work rests shall be rigidly constructed and adjustable for wheel wear. They shall be adjusted closely to the wheel with a maximum opening of 1/8-inch (3.18 mm) and shall be securely clamped. Adjustment shall not be made while the wheel is in motion.
              (5) Grinding wheels shall fit freely on the spindle. The spindle nut shall be tightened only enough to hold the wheel in place.
              (6) Grinding machine wheels shall turn at a speed that is compatible with the rated speed of the wheel.
              (7) Flanges and blotters shall be used only with wheels designed for their use. Flanges shall be of a type ensuring retention of pieces of the wheel in case of breakage.
              (8) Abrasive wheels with operational defects shall not be used.
              (h) Rotating parts, drives and connections. (1) Rotating parts, such as gears and pulleys, that are located 7 feet (2.13 m) or less above working surfaces shall be guarded to prevent employee contact with moving parts.
              (2) Belt, rope and chain drives shall be guarded to prevent employees from coming into contact with moving parts.
              (3) Gears, sprockets and chains shall be guarded to prevent employees from coming into contact with moving parts. This requirement does not apply to manually operated sprockets.
              [48 FR 30909, July 5, 1983, as amended at 65 FR 40942, June 30, 2000]
            
            
              
              § 1917.152
              Welding, cutting and heating (hot work) 12
                 (See also § 1917.2, definition of Hazardous cargo, materials, substance, or atmosphere).
              
                
                  12 The U.S. Coast Guard, at 33 CFR 126.15(c), requires prior permission of the Captain of the Port if welding or other hot work is to be carried out at a facility where dangerous cargoes as defined by 33 CFR 126.07 are located or being handled.
              
              (a) Definition. “Hot work” means riveting, welding, flame cutting or other fire or spark-producing operation.
              (b) Hot work in confined spaces. Hot work shall not be performed in a confined space until a designated person has tested the atmosphere and determined that it is not hazardous.
              (c) Fire protection. (1) To the extent possible, hot work shall be performed in designated locations that are free of fire hazards.
              (2) When hot work must be performed in a location that is not free of fire hazards, all necessary precautions shall be taken to confine heat, sparks, and slag so that they cannot contact flammable or combustible material.
              (3) Fire extinguishing equipment suitable for the location shall be immediately available and shall be maintained in readiness for use at all times.
              (4) When the hot work operation is such that normal fire prevention precautions are not sufficient, additional personnel shall be assigned to guard against fire during hot work and for a sufficient time after completion of the work to ensure that no fire hazard remains. The employer shall instruct all employees involved in hot work operations as to potential fire hazards and the use of firefighting equipment.
              (5) Drums and containers which contain or have contained flammable or combustible liquids shall be kept closed. Empty containers shall be removed from the hot work area.
              (6) When openings or cracks in flooring cannot be closed, precautions shall be taken to ensure that no employees or flammable or combustible materials on the floor below are exposed to sparks dropping through the floor. Similar precautions shall be taken regarding cracks or holes in walls, open doorways and open or broken windows.
              (7) Hot work shall not be performed:
              (i) In flammable or potentially flammable atmospheres:
              (ii) On or in equipment or tanks that have contained flammable gas or liquid or combustible liquid or dust-producing material, until a designated person has tested the atmosphere inside the equipment or tanks and determined that it is not hazardous; or
              (iii) Near any area in which exposed readily ignitable materials such as bulk sulphur, baled paper or cotton are stored. Bulk sulphur is excluded from this prohibition if suitable precautions are followed, the person in charge is knowledgeable and the person performing the work has been instructed in preventing and extinguishing sulphur fires.
              (8)(i) Drums, containers or hollow structures that have contained flammable or combustible substances shall either be filled with water or cleaned, and shall then be ventilated. A designated person shall test the atmosphere and determine that it is not hazardous before hot work is performed on or in such structures.
              (ii) Before heat is applied to a drum, container or hollow structure, an opening to release built-up pressure during heat application shall be provided.
              (d) Gas welding and cutting. (1) Compressed gas cylinders:
              (i) Shall have valve protection caps in place except when in use, hooked up or secured for movement. Oil shall not be used to lubricate caps;
              (ii) Shall be hoisted only while secured, as on a cradle or pallet, and shall not be hoisted by magnet, choker sling or cylinder caps;
              (iii) Shall be moved only by tilting or rolling on their bottom edges;
              (iv) Shall be secured when moved by vehicle;
              (v) Shall be secured while in use;
              (vi) Shall have valves closed when cylinders are empty, being moved or stored;
              (vii) Shall be secured upright except when hoisted or carried;
              (viii) Shall not be freed when frozen by prying the valves or caps with bars or by hitting the valve with a tool;
              (ix) Shall not be thawed by boiling water;

              (x) Shall not be exposed to sparks, hot slag, or flame;
              
              (xi) Shall not be permitted to become part of electrical circuits or have electrodes struck against them to strike arcs;
              (xii) Shall not be used as rollers or supports;
              (xiii) Shall not have contents used for purposes not authorized by the supplier;
              (xiv) Shall not be used if damaged or defective;
              (xv) Shall not have gases mixed within, except by gas suppliers;
              (xvi) Shall be stored so that oxygen cylinders are separated from fuel gas cylinders and combustible materials by either a minimum distance of 20 feet (6.1 m) or a barrier having a fire-resistance rating of 30 minutes; and
              (xvii) Shall not have objects that might either damage the safety device or obstruct the valve placed on top of the cylinder when in use.
              (2) Use of fuel gas. Fuel gas shall be used only as follows:
              (i) Before regulators are connected to cylinder valves, the valves shall be opened slightly (cracked) and closed immediately to clear away dust or dirt. Valves shall not be cracked if gas could reach possible sources of ignition;
              (ii) Cylinder valves shall be opened slowly to prevent regulator damage and shall not be opened more than 11/2 turns. Any special wrench required for emergency closing shall be positioned on the valve stem during cylinder use. For manifolded or coupled cylinders, at least one wrench shall be immediately available. Nothing shall be placed on top of a cylinder or associated parts when the cylinder is in use.
              (iii) Pressure-reducing regulators shall be attached to cylinder valves when cylinders are supplying torches or devices equipped with shut-off valves;
              (iv) Cylinder valves shall be closed and gas released from the regulator or manifold before regulators are removed;
              (v) Leaking fuel gas cylinder valves shall be closed and the gland nut tightened. If the leak continues, the cylinder shall be tagged, removed from service, and moved to a location where the leak will not be hazardous. If a regulator attached to a valve stops a leak, the cylinder need not be removed from the workplace but shall be tagged and may not be used again before it is repaired; and
              (vi) If a plug or safety device leaks, the cylinder shall be tagged, removed from service, and moved to a location where the leak will not be hazardous.
              (3) Hose. (i) Fuel gas and oxygen hoses shall be easily distinguishable from each other by color or sense of touch. Oxygen and fuel hoses shall not be interchangeable. Hoses having more than one gas passage shall not be used.
              (ii) When oxygen and fuel gas hoses are taped together, not more than four (4) of each 12 inches (10.16 cm of each 30.48 cm) shall be taped.
              (iii) Hose shall be inspected before use. Hose subjected to flashback or showing evidence of severe wear or damage shall be tested to twice the normal working pressure but not less than 200 p.s.i. (1378.96 kPa) before reuse. Defective hose shall not be used.
              (iv) Hose couplings shall not unlock or disconnect without rotary motion.
              (v) Hose connections shall be clamped or securely fastened to withstand twice the normal working pressure but not less than 300 p.s.i. (2068.44 kPa) without leaking.
              (vi) Gas hose storage boxes shall be ventilated.
              (4) Torches. (i) Torch tip openings shall only be cleaned with devices designed for that purpose.
              (ii) Torches shall be inspected before each use for leaking shut-off valves, hose couplings and tip connections. Torches with such defects shall not be used.
              (iii) Torches shall not be lighted from matches, cigarette lighters, other flames or hot work.
              (5) Pressure regulators. Pressure regulators, including associated gauges, shall be maintained in safe working order.
              (6) Operational precaution. Gas welding equipment shall be maintained free of oil and grease.
              (e) Arc welding and cutting. (1) Manual electrode holders. (i) The employer shall ensure that only manual electrode holders intended for arc welding and cutting and capable of handling the maximum current required for such welding or cutting shall be used.
              
              (ii) Current-carrying parts passing through those portions of the holder gripped by the user and through the outer surfaces of the jaws of the holder shall be insulated against the maximum voltage to ground.
              (2) Welding cables and connectors. (i) Arc welding and cutting cables shall be insulated, flexible and capable of handling the maximum current required by the operations, taking into account the duty cycles.
              (ii) Only cable free from repair or splice for 10 feet (3 m) from the electrode holder shall be used unless insulated connectors or splices with insulating quality equal to that of the cable are provided.
              (iii) When a cable other than the lead mentioned in paragraph (e)(2)(ii) of this section wears and exposes bare conductors, the portion exposed shall not be used until it is protected by insulation equivalent in performance capacity to the original.
              (iv) Insulated connectors of equivalent capacity shall be used for connecting or splicing cable. Cable lugs, where used as connectors, shall provide electrical contact. Exposed metal parts shall be insulated.
              (3) Ground returns and machine grounding. (i) Ground return cables shall have current-carrying capacity equal to or exceeding the total maximum output capacities of the welding or cutting units served.
              (ii) Structures or pipelines, other than those containing gases or flammable liquids or conduits containing electrical circuits, may be used in the ground return circuit if their current-carrying capacity equals or exceeds the total maximum output capacities of the welding or cutting units served.
              (iii) Structures or pipelines forming a temporary ground return circuit shall have electrical contact at all joints. Arcs, sparks or heat at any point in the circuit shall cause rejection as a ground circuit.
              (iv) Structures or pipelines acting continuously as ground return circuits shall have joints bonded and maintained to ensure that no electrolysis or fire hazard exists.
              (v) Arc welding and cutting machine frames shall be grounded, either through a third wire in the cable containing the circuit conductor or through a separate wire at the source of the current. Grounding circuits shall have resistance low enough to permit sufficient current to flow to cause the fuse or circuit breaker to interrupt the current.
              (vi) Ground connections shall be mechanically and electrically adequate to carry the current.
              (4) When electrode holders are left unattended, electrodes shall be removed and holders placed to prevent employee injury.
              (5) Hot electrode holders shall not be dipped in water.
              (6) The employer shall ensure that when arc welders or cutters leave or stop work or when machines are moved, the power supply switch shall be kept in the off position.
              (7) Arc welding or cutting equipment having a functional defect shall not be used.
              (8)(i) Arc welding and cutting operations shall be separated from other operations by shields, screens, or curtains to protect employees in the vicinity from the direct rays and sparks of the arc.
              (ii) Employees in areas not protected from the arc by screening shall be protected by appropriate filter lenses in accordance with paragraph (h) of this section. When welders are exposed to their own arc or to each other's arc, they shall wear filter lenses complying with the requirements of paragraph (h) of this section.
              (9) The control apparatus of arc welding machines shall be enclosed, except for operating wheels, levers, and handles.
              (10) Input power terminals, top change devices and live metal parts connected to imput circuits shall be enclosed and accessible only by means of insulated tools.
              (11) When arc welding is performed in wet or high-humidity conditions, employees shall use additional protection, such as rubber pads or boots, against electric shock.
              (f) Ventilation and employee protection in welding, cutting and heating—(1) Mechanical ventilation requirements. The employer shall ensure that general mechanical ventilation or local exhaust systems shall meet the following requirements:
              (i) General mechanical ventilation shall maintain vapors, fumes and smoke below a hazardous level.
              (ii) Local exhaust ventilation shall consist of movable hoods positioned close to the work and shall be of such capacity and arrangement as to keep breathing zone concentrations below hazardous levels.
              (iii) Exhausts from working spaces shall be discharged into the open air, clear of intake air sources;
              (iv) Replacement air shall be clean and respirable; and
              (v) Oxygen shall not be used for ventilation, cooling or cleaning clothing or work areas.
              (2) Hot work in confined spaces. Except as specified in paragraphs (f)(3)(ii) and (f)(3)(iii) of this section, when hot work is performed in a confined space the employer shall ensure that:
              (i) General mechanical or local exhaust ventilations shall be provided; or
              (ii) Employees in the space shall wear supplied air respirators in accordance with § 1910.134 and a standby on the outside shall maintain communication with employees inside the space and shall be equipped and prepared to provide emergency aid.
              (3) Welding, cutting or heating of toxic metals. (i) In confined or enclosed spaces, hot work involving the following metals shall only be performed with general mechanical or local exhaust ventilation that ensures that employees are not exposed to hazardous levels of fumes:
              (A) Lead base metals;
              (B) Cadmium-bearing filler materials; and
              (C) Chromium-bearing metals or metals coated with chromium-bearing materials.
              (ii) In confined or enclosed spaces, hot work involving the following metals shall only be performed with local exhaust ventilation meeting the requirements of paragraph (f)(1) of this section or by employees wearing supplied air respirators in accordance with § 1910.134;
              (A) Zinc-bearing base or filler metals or metals coated with zinc-bearing materials;
              (B) Metals containing lead other than as an impurity, or coated with lead-bearing materials;
              (C) Cadmium-bearing or cadmium-coated base metals; and
              (D) Metals coated with mercury-bearing materials.
              (iii) Employees performing hot work in confined or enclosed spaces involving beryllium-containing base or filler metals shall be protected by local exhaust ventilation and wear supplied air respirators or self-contained breathing apparatus, in accordance with the requirements of § 1910.134.
              (iv) The employer shall ensure that employees performing hot work in the open air that involves any of the metals listed in paragraphs (f)(3)(i) and (f)(3)(ii) of this section shall be protected by respirators in accordance with the requirements of § 1910.134, and those working on beryllium-containing base or filler metals shall be protected by supplied air respirators, in accordance with the requirements of § 1910.134.
              (v) Any employee exposed to the same atmosphere as the welder or burner shall be protected by the same type of respiratory and other protective equipment as that worn by the welder or burner.
              (4) Inert-gas metal-arc welding. Employees shall not engage in and shall not be exposed to the inert-gas metal-arc welding process unless the following precautions are taken:
              (i) Chlorinated solvents shall not be used within 200 feet (61 m) of the exposed arc. Surfaces prepared with chlorinated solvents shall be thoroughly dry before welding is performed on them.
              (ii) Employees in areas not protected from the arc by screening shall be protected by appropriate filter lenses in accordance with the requirements of paragraph (h) of this section. When welders are exposed to their own arc or to each other's arc, filter lenses complying with the requirements of paragraph (h) of this section shall be worn to protect against flashes and radiant energy.

              (iii) Employees exposed to radiation shall have their skin covered completely to prevent ultraviolet burns and damage. Helmets and hand shields shall not have leaks, openings or highly reflective surfaces.
              (iv) Inert-gas metal-arc welding on stainless steel shall not be performed unless exposed employees are protected either by local exhaust ventilation or by wearing supplied air respirators.
              (g) Welding, cutting and heating on preservative coatings. (1) Before hot work is commenced on surfaces covered by a preservative coating of unknown flammability, a test shall be made by a designated person to determine the coating's flammability. Preservative coatings shall be considered highly flammable when scrapings burn with extreme rapidity.
              (2) Appropriate precaution shall be taken to prevent ignition of highly flammable hardened preservative coatings. Highly flammable coatings shall be stripped from the area to be heated. An uncoiled fire hose with fog nozzle, under pressure, shall be immediately available in the hot work area.
              (3) Surfaces covered with preservative coatings shall be stripped for at least 4 inches (10.16 cm) from the area of heat application or employees shall be protected by supplied air respirators in accordance with the requirements of § 1910.134 of this chapter.
              (h) Protection against radiant energy. (1) Employees shall be protected from radiant energy eye hazards by spectacles, cup goggles, helmets, hand shields or face shields with filter lenses complying with the requirements of this paragraph.
              (2) Filter lenses shall have an appropriate shade number, as indicated in Table G-1, for the work performed. Variations of one or two shade numbers are permissible to suit individual preferences.
              (3) If filter lenses are used in goggles worn under the helmet, the shade numbers of both lenses equals the value shown in Table G-1 for the operation.
              
                Table G-1—Filter Lenses for Protection Against Radiant Energy
                
                  Operation
                  Shade No.
                
                
                  Soldering
                  2.
                
                
                  Torch Brazing
                  3 or 4.
                
                
                  Light cutting, up to 1 inch
                  3 or 4.
                
                
                  Medium cutting, 1-6 inches
                  4 or 5.
                
                
                  Heavy cutting, over 6 inches
                  5 or 6.
                
                
                  Light gas welding, up to 1/8 inch
                  4 or 5.
                
                
                  Medium gas welding, 1/8-1/2 inch
                  5 or 6.
                
                
                  Heavy gas welding, over 1/2 inch
                  6 or 8.
                
                
                  Shielded Metal-Arc Welding 1/16 to 5/32-inch electrodes
                  10
                
                
                  Inert-gas Metal-Arc Welding (Non-ferrous) 1/16- to 5/32-inch electrodes
                  11.
                
                
                  Shielded Metal-Arc Welding:
                
                
                  3/16- to 1/4-inch electrodes
                  12.
                
                
                  5/16- and 3/8-inch electrodes
                  14.
                
              
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40202, July 25, 1997; 65 FR 40942, June 30, 2000]
            
            
              § 1917.153
              Spray painting (See also § 1917.2, definition of Hazardous cargo, materials, substance, or atmosphere).
              (a) Scope. This section covers painting operations connected with maintenance of structures, equipment and gear at the marine terminal and of transient equipment serviced at the terminal. It does not apply to overall painting of terminal structures under construction, major repair or rebuilding of terminal structures, or portable spraying apparatus not used regularly in the same location.
              (b) Definitions—(1) Spraying area means any area where flammable vapors, mists or combustible residues, dusts or deposits may be present due to paint spraying operations.
              (2) Spray booth means an enclosure containing a flammable or combustible spraying operation and confining and limiting the escape of paint, vapor and residue by means of a powered exhaust system.
              (3) Approved means, for the purpose of this section, that the equipment has been approved for the specified use by a nationally recognized testing laboratory.
              (c) Spray painting requirements for indoor and outdoor spraying areas and booths. (1) Shut-off valves, containers or piping with attached hoses or flexible connections shall have shut-off valves closed at the connection when not in use.

              (2) Pumps used to transfer paint supplies shall have automatic pressure-relieving devices.
              
              (3) Hoses and couplings shall be inspected before use. Hoses showing deterioration, leakage or weakness in the carcass or at the couplings shall be removed from service.
              (4)(i) No open flame or spark-producing equipment shall be within 20 feet (6.1 m) of a spraying area unless it is separated from the spraying area by a fire-retardant partition.
              (ii) Hot surfaces shall not be located in spraying areas.
              (iii) Whenever combustible residues may accumulate on electrical installations, wiring shall be in rigid conduit or in boxes containing no taps, splices or connections.
              (iv) Portable electric lights shall not be used during spraying operations. Lights used during cleaning or repairing operations shall be approved for the location in which they are used.
              (5) When flammable or combustible liquids are being transferred between containers, both containers shall be bonded and grounded.
              (6)(i) Spraying shall be performed only in designated spray booths or spraying areas.
              (ii) Spraying areas shall be kept as free from combustible residue accumulations as practicable.
              (iii) Residue scrapings, debris, rags, and waste shall be removed from the spraying area as they accumulate.
              (7) Spraying with organic peroxides and other dual-component coatings shall only be conducted in sprinkler-equipped spray booths.
              (8) Only the quantity of flammable or combustible liquids required for the operation shall be allowed in the spraying area, and in no case shall the amount exceed a one-day supply.
              (9) Smoking shall be prohibited and “No Smoking” signs shall be posted in spraying and paint storage areas.
              (d) Additional requirements for spraying areas and spray booths. (1) Distribution or baffle plates shall be of noncombustible material and shall be removable or accessible for cleaning. They shall not be located in exhaust ducts.
              (2) Any discarded filter shall be removed from the work area or placed in water.
              (3) Filters shall not be used when the material being sprayed is highly susceptible to spontaneous heating and ignition.
              (4) Filters shall be noncombustible or of an approved type. The same filter shall not be used when spraying with different coating materials if the combination of materials may spontaneously ignite.
              (5) Spraying areas shall be mechanically ventilated for removal of flammable and combustible vapor and mist.
              (6) Mechanical ventilation shall be in operation during spraying operations and long enough thereafter to exhaust hazardous vapor concentrations.
              (7) Rotating fan elements shall be nonsparking or the casing shall consist of or be lined with nonsparking material.
              (8) Piping systems conveying flammable or combustible liquids to the spraying booth or area shall be made of metal and be both bonded and grounded.
              (9) Air exhausted from spray operations shall not contaminate makeup air or other ventilation intakes. Exhausted air shall not be recirculated unless it is first cleaned of any hazardous contaminants.
              (10) Original closed containers, approved portable tanks, approved safety cans or a piping system shall be used to bring flammable or combustible liquids into spraying areas.
              (11) If flammable or combustible liquids are supplied to spray nozzles by positive displacement pumps, the pump discharge line shall have a relief valve discharging either to a pump section or detached location, or the line shall be equipped with a device to stop the prime mover when discharge pressure exceeds the system's safe operating pressure.

              (12) Wiring, motors and equipment in a spray booth shall be of approved explosion-proof type for Class I, Group D locations and conform to subpart S of Part 1910 of this chapter for Class I, Division 1, Hazardous Locations. Wiring, motors and equipment within 20 feet (6.1m) of any interior spraying area and not separated by vapor-tight partitions shall not produce sparks during operation and shall conform to the requirements of subpart S of Part 1910 of this chapter for Class I, Division 2, Hazardous Locations.
              
              (13) Outside electrical lights within 10 feet (3.05m) of spraying areas and not separated from the areas by partitions shall be enclosed and protected from damage.
              (e) Additional requirements for spray booths. (1) Spray booths shall be substantially constructed of noncombustible material and have smooth interior surfaces. Spray booth floors shall be covered with noncombustible material. As an aid to cleaning, paper may be used to cover the floor during painting operations if it is removed after the painting is completed.
              (2) Spray booths shall be separated from other operations by at least 3 feet (0.91m) or by fire-retardant partitions or walls.
              (3) A space of at least 3 feet (0.91m) on all sides of the spray booth shall be maintained free of storage or combustible materials.
              (4) Metal parts of spray booths, exhaust ducts, piping and airless high-pressure spray guns and conductive objects being sprayed shall be grounded.
              (5) Electric motors driving exhaust fans shall not be located inside booths or ducts.
              (6) Belts shall not enter ducts or booths unless the belts are completely enclosed.
              (7) Exhaust ducts shall be made of steel, shall have sufficient access doors to permit cleaning, and shall have a minimum clearance of 18 inches (0.46m) from combustible materials. Any installed dampers shall be fully opened when the ventilating system is operating.
              (8) Spray booths shall not be alternately used to spray different types of coating materials if the combination of the materials may spontaneously ignite unless deposits of the first material are removed from the booth and from exhaust ducts before spraying of the second material begins.
              [48 FR 30909, July 5, 1983, as amended at 65 FR 40942, June 30, 2000]
            
            
              § 1917.154
              Compressed air.
              Employees shall be protected by chip guarding and personal protective equipment complying with the provisions of subpart E of this part during cleaning with compressed air. Compressed air used for cleaning shall not exceed a pressure of 30 psi. Compressed air shall not be used to clean employees.
            
            
              § 1917.155
              Air receivers.
              (a) Application. This section applies to compressed air receivers and equipment used for operations such as cleaning, drilling, hoisting and chipping. It does not apply to equipment used to convey materials or in such transportation applications as railways, vehicles or cranes.
              (b) Gauges and valves. (1) Air receivers shall be equipped with indicating pressure gauges and spring-loaded safety valves. Safety valves shall prevent receiver pressure from exceeding 110 percent of the maximum allowable working pressure.
              (2) No other valves shall be placed between air receivers and their safety valves.
            
            
              § 1917.156
              Fuel handling and storage.
              (a) Liquid fuel. (1) Only designated persons shall conduct fueling operations.
              (2) In case of spillage, filler caps shall be replaced and spillage disposed of before engines are started.
              (3) Engines shall be stopped and operators shall not be on the equipment during refueling operations.
              (4) Smoking and open flames shall be prohibited in areas used for fueling, fuel storage or enclosed storage of equipment containing fuel.
              (5) Equipment shall be refueled only at designated locations.
              (6) Liquid fuels not handled by pump shall be handled and transported only in portable containers or equivalent means designed for that purpose. Portable containers shall be metal, have tight closures with screw or spring covers and shall be equipped with spouts or other means to allow pouring without spilling. Leaking containers shall not be used.
              (7) Flammable liquids may be dispensed in the open from a tank or from other vehicles equipped for delivering fuel to another vehicle only if:
              (i) Dispensing hoses do not exceed 50 feet (15.24 m) in length; and

              (ii) Any powered dispensing nozzles used are of the automatic-closing type.
              
              (8) Liquid fuel dispensing devices shall be provided with an easily accessible and clearly identified shut-off device, such as a switch or circuit breaker, to shut off the power in an emergency.
              (9) Liquid fuel dispensing devices, such as pumps, shall be mounted either on a concrete island or be otherwise protected against collision damage.
              (b) Liquefied gas fuels—(1) Fueling locations. (i) Liquefied gas powered equipment shall be fueled only at designated locations.
              (ii) Equipment with permanently mounted fuel containers shall be charged outdoors.
              (iii) Equipment shall not be fueled or stored near underground entrances, elevator shafts or other places where gas or fumes might accumulate.
              (2) Fuel containers. (i) When removable fuel containers are used, the escape of fuel when containers are exchanged shall be minimized by:
              (A) Automatic quick-closing couplings (closing in both directions when uncoupled) in fuel lines; or
              (B) Closing fuel container valves and allowing engines to run until residual fuel is exhausted.
              (ii) Pressure-relief valve openings shall be in continuous contact with the vapor space (top) of the cylinder.
              (iii) Fuel containers shall be secured to prevent their being jarred loose, slipping or rotating.
              (iv) Containers shall be located to prevent damage to the container. If located within a compartment, that compartment shall be vented. Containers near the engine or exhaust system shall be shielded against direct heat radiation.
              (v) Container installation shall provide the container with at least the vehicle's road clearance under maximum spring deflection, which shall be to the bottom of the container or to the lowest fitting on the container or housing, whichever is lower.
              (vi) Valves and connections shall be protected from contact damage. Permanent protection shall be provided for fittings on removable containers.
              (vii) Defective containers shall be removed from service.
              (3) Fueling operations. (i) To the extent applicable, fueling operations for liquefied gas fuels shall also comply with paragraph (a) of this section.
              (ii) Using matches or flames to check for leaks is prohibited.
              (iii) Containers shall be examined before recharging and again before reuse for the following:
              (A) Dents, scrapes and gouges of pressure vessels;
              (B) Damage to valves and liquid level gauges;
              (C) Debris in relief valves;
              (D) Leakage at valves or connections; and
              (E) Deterioration or loss of flexible seals in filling or servicing connections.
              (4) Fuel storage. (i) Stored fuel containers shall be located to minimize exposure to excessive temperatures and physical damage.
              (ii) Containers shall not be stored near exits, stairways or areas normally used or intended for egress.
              (iii) Outlet valves of containers in storage or transport shall be closed. Relief valves shall connect with vapor spaces.
              (5) Vehicle storage and servicing. (i) Liquefied gas fueled vehicles may be stored or serviced inside garages or shops only if there are no fuel system leaks.
              (ii) Liquefied gas fueled vehicles under repair shall have container shut-off valves closed unless engine operation is necessary for repairs.
              (iii) Liquefied gas fueled vehicles shall not be parked near open flames, sources of ignition or unventilated open pits.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40202, July 25, 1997; 65 FR 40943, June 30, 2000]
            
            
              § 1917.157
              Battery charging and changing.
              (a) Only designated persons shall change or charge batteries.
              (b) Battery charging and changing shall be performed only in areas designated by the employer.
              (c) Smoking and other ignition sources are prohibited in charging areas.

              (d) Filler caps shall be in place when batteries are being moved.
              
              (e) Parking brakes shall be applied before batteries are charged or changed.
              (f) When a jumper battery is connected to a battery in a vehicle, the ground lead shall connect to ground away from the vehicle's battery. Ignition, lights and accessories on the vehicle shall be turned off before connections are made.
              (g) Batteries shall be free of corrosion buildup and cap vent holes shall be open.
              (h) Adequate ventilation shall be provided during charging.
              (i) Facilities for flushing the eyes, body and work area with water shall be provided wherever electrolyte is handled, except that this requirement does not apply when employees are only checking battery electrolyte levels or adding water.
              (j) Carboy tilters or siphons shall be used to handle electrolyte in large containers.
              (k) Battery handling equipment which could contact battery terminals or cell connectors shall be insulated or otherwise protected.
              (l) Metallic objects shall not be placed on uncovered batteries.
              (m) When batteries are being charged, the vent caps shall be in place.
              (n) Chargers shall be turned off when leads are being connected or disconnected.
              (o) Installed batteries shall be secured to avoid physical or electrical contact with compartment walls or components.
              [48 FR 30909, July 5, 1983, as amended at 62 FR 40202, July 25, 1997]
            
            
              § 1917.158
              Prohibited operations.
              (a) Spray painting and abrasive blasting operations shall not be conducted in the vicinity of cargo handling operations.
              (b) Welding and burning operations shall not be conducted in the vicinity of cargo handling operations unless such hot work is part of the cargo operation.
            
            
              Pt. 1917, App. I

              Appendix I to Part 1917—Special Cargo Gear and Container Spreader Test Requirements (Mandatory) [see § 1917.50(c)(5)]
              
                
                  Type gear
                  Test requirement
                  Tested by
                  Proof test
                
                
                  
                    A. All Special Cargo Handling Gear Purchased or Manufactured on or After January 21, 1998
                  
                
                
                  1. Safe Working Load—greater than 5 short tons (10,000 lbs./4.5 metric tons)
                  Prior to initial use
                  OSHA accredited agency only
                  Up to 20 short tons
                  125% SWL
                
                
                   
                  Prior to reuse after structural damage repair
                  
                  From 20 to 50 short tons
                  5 short tons in excess of SWL
                
                
                   
                  Every four years after initial proof load test
                  OSHA accredited agency or designated person (40)(1) 125% SWL
                  Over 50 short tons
                  110% SWL
                
                
                  2. Safe Working Load—5 short tons or less
                  Prior to initial usePrior to reuse after structural damage repair
                  
                  OSHA accredited agency or designated person
                  125% SWL
                
                
                  3. Intermodal container spreaders not part of vessel's cargo handling gear
                  Prior to initial use
                
                
                   
                  Prior to reuse after structural damage repair
                  OSHA accredited agency only
                
                
                   
                  Every four years after initial proof load test
                  OSHA accredited agency or designated person
                  125% SWL
                
                
                  
                  
                    B. All Special Cargo Handling Gear in Use Prior to January 21, 1998
                  
                
                
                  1. Any Safe Working Load
                  Every four years starting on January 21, 1998
                  OSHA accredited agency or designated person
                  Up to 20 short tons
                
                
                   
                  Prior to initial use or prior to reuse after structural damage repair
                  OSHA accredited agency
                  From 20 to 50 short tons
                  5 short tons in excess of SWL
                
                
                   
                  
                  
                  Over 50 short tons
                  110% SWL
                
                
                  2. Intermodal container spreaders not part of ship's gear
                  Every four years starting on January 21, 1998
                  OSHA accredited agency or designated person
                
                
                   
                  Prior to initial use or prior to reuse after structural damage repair
                  OSHA accredited agency
                  125% SWL
                
              
              [65 FR 40943, June 30, 2000]
            
          
        
        
          Pt. 1918
          PART 1918—SAFETY AND HEALTH REGULATIONS FOR LONGSHORING
          
            
              Subpart A—General Provisions
              Sec.
              1918.1
              Scope and application.
              1918.2
              Definitions.
              1918.3
              Incorporation by reference
              1918.4
              OMB control numbers under the Paperwork Reduction Act.
              1918.5
              Compliance duties owed to each employee.
            
            
              Subpart B—Gear Certification
              1918.11
              Gear certification (See also §§ 1918.2, definition of “Vessel's cargo handling gear” and 1918.51).
            
            
              Subpart C—Gangways and Other Means of Access
              1918.21
              General requirements.
              1918.22
              Gangways.
              1918.23
              Jacob's ladders.
              1918.24
              Fixed and portable ladders.
              1918.25
              Bridge plates and ramps (See also § 1918.86).
              1918.26
              Access to barges and river towboats.
            
            
              Subpart D—Working Surfaces
              1918.31
              Hatch coverings.
              1918.32
              Stowed cargo and temporary landing surfaces.
              1918.33
              Deck loads.
              1918.34
              Other decks.
              1918.35
              Open hatches.
              1918.36
              Weather deck rails.
              1918.37
              Barges.
            
            
              Subpart E—Opening and Closing Hatches
              1918.41
              Coaming clearances.
              1918.42
              Hatch beam and pontoon bridles.
              1918.43
              Handling hatch beams and covers.
            
            
              Subpart F—Vessel's Cargo Handling Gear
              1918.51
              General requirements (See also § 1918.11 and appendix III of this part).
              1918.52
              Specific requirements.
              1918.53
              Cargo winches.
              1918.54
              Rigging gear.
              1918.55
              Cranes (See also § 1918.11).
            
            
              Subpart G—Cargo Handling Gear and Equipment Other Than Ship's Gear
              1918.61
              General (See also appendix IV of this part).
              1918.62
              Miscellaneous auxiliary gear.
              1918.63
              Chutes, gravity conveyors and rollers.
              1918.64
              Powered conveyors.
              1918.65
              Mechanically-powered vehicles used aboard vessels.
              1918.66
              Cranes and derricks other than vessel's gear.
              1918.67
              Notifying ship's officers before using certain equipment.
              1918.68
              Grounding.
              1918.69
              Tools.
              1918.70-1918.80
              [Reserved]
            
            
              Subpart H—Handling Cargo
              1918.81
              Slinging.
              1918.82
              Building drafts.
              1918.83
              Stowed cargo; tiering and breaking down.
              1918.84
              Bulling cargo.
              1918.85
              Containerized cargo operations.
              1918.86
              Roll-on roll-off (Ro-Ro) operations (see also § 1918.2, Ro-Ro operations, and § 1918.25).
              1918.87
              Ship's cargo elevators.
              1918.88
              Log operations.
              1918.89
              Handling hazardous cargo (See also § 1918.2 and § 1918.99).
            
            
              Subpart I—General Working Conditions
              1918.90
              Hazard communication.
              
              1918.91
              Housekeeping.
              1918.92
              Illumination.
              1918.93
              Hazardous atmospheres and substances (See also § 1918.2).
              1918.94
              Ventilation and atmospheric conditions (See also § 1918.2, definitions of Hazardous cargo, materials, substance or atmosphere and Ro-Ro operations).
              1918.95
              Sanitation.
              1918.96
              Maintenance and repair work in the vicinity of longshoring operations.
              1918.97
              First aid and lifesaving facilities. (See appendix V of this part).
              1918.98
              Qualifications of machinery operators and supervisory training.
              1918.99
              Retention of DOT markings, placards and labels.
              1918.100
              Emergency action plans.
            
            
              Subpart J—Personal Protective Equipment
              1918.101
              Eye and face protection.
              1918.102
              Respiratory protection.
              1918.103
              Head protection.
              1918.104
              Foot protection.
              1918.105
              Other protective measures.
              1918.106
              Payment for protective equipment.
              Appendix I to Part 1918—Cargo Gear Register and Certificates (Non-mandatory)
              Appendix II to Part 1918—Tables for Selected Miscellaneous Auxiliary Gear (Mandatory)
              Appendix III to Part 1918—The Mechanics of Conventional Cargo Gear (Non-mandatory)

              Appendix IV to Part 1918—Special Cargo Gear and Container Spreader Test Requirements (Mandatory) [see § 1918.61 (f), (g), (h)]
              Appendix V to Part 1918—Basic Elements of a First Aid Training Program (Non-Mandatory)
            
          
          
            Authority:
            33 U.S.C. 941; 29 U.S.C. 653, 655, 657; Secretary of Labor's Order No. 12-71 (36 FR 8754), 8-76 (41 FR 25059), 9-83 (48 FR 35736), 1-90 (55 FR 9033), 6-96 (62 FR 111), 3-2000 (65 FR 50017), 5-2002 (67 FR 65008), 5-2007 (72 FR 31160), 4-2010 (75 FR 55355), or 1-2012 (77 FR 3912), as applicable; and 29 CFR 1911.
            Section 1918.90 also issued under 5 U.S.C. 553.
            Section 1918.100 also issued under 49 U.S.C. 5101 et seq. and 5 U.S.C. 553.
          
          
            Source:
            62 FR 40202, July 25, 1997, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 1918.1
              Scope and application.
              (a) The regulations of this part apply to longshoring operations and related employments aboard vessels. All cargo transfer accomplished with the use of shore-based material handling devices is covered by part 1917 of this chapter.
              (b) Part 1910 of this chapter does not apply to longshoring except for the following provisions:
              (1) Access to employee exposure and medical records. Subpart Z, § 1910.1020;
              (2) Commercial diving operations. Subpart T;
              (3) Electrical. Subpart S when shore-based electrical installations provide power for use aboard vessels;
              (4) Hazard communication. Subpart Z, § 1910.1200;
              (5) Ionizing radiation. Subpart Z, § 1910.1096;
              (6) Noise. Subpart G, § 1910.95;
              (7) Nonionizing radiation. Subpart G, § 1910.97;
              
              
                Note to paragraph (b)(7):
                Exposures to nonionizing radiation emissions from commercial vessel radar transmitters are considered hazardous under the following situations: (a) Where the radar is transmitting, the scanner is stationary, and the exposure distance is 19 feet (5.79 m) or less; or (b) where the radar is transmitting, the scanner is rotating, and the exposure distance is 5 feet (1.52 m.) or less.
              
              
              (8) Respiratory protection. Subpart I, § 1910.134;
              (9) Toxic and hazardous substances. Subpart Z applies to marine cargo handling activities except for the following:
              (i) When a substance or cargo is contained within a sealed, intact means of packaging or containment complying with Department of Transportation or International Maritime Organization requirements;1
                
              
              
                
                  1 The International Maritime Organization publishes the International Maritime Dangerous Goods Code to aid compliance with the international legal requirements of the International Convention for the Safety of Life at Sea, 1960.
              
              (ii) Bloodborne pathogens, § 1910.1030;
              (iii) Carbon monoxide, § 1910.1000 (See § 1918.94(a)); and
              (iv) Hydrogen sulfide, § 1910.1000 (See § 1918.94(f)); and
              (v) Hexavalent chromium § 1910.1026 (See § 1915.1026)

              (10) Powered industrial truck operator training, Subpart N, § 1910.178(l).
              
              
                Note to paragraph (b)(10):

                The Compliance dates of December 1, 1999 set forth in 29 CFR 1910.178(l)(7) are stayed until March 1, 2000 for Longshoring.
              
              
              (c) Section 1915.1026 applies to any occupational exposures to hexavalent chromium in workplaces covered by this part.
              [62 FR 40202, July 25, 1997, as amended at 63 FR 66274, Dec. 1, 1998; 64 FR 46847, Aug. 27, 1999; 65 FR 40943, June 30, 2000; 71 FR 10381, Feb. 28, 2006]
            
            
              § 1918.2
              Definitions.
              
                Barge means an unpowered, flatbottomed, shallow draft vessel including river barges, scows, carfloats, and lighters. It does not include ship shaped or deep draft barges.
              
                Bulling means the horizontal dragging of cargo across a surface with none of the weight of the cargo supported by the fall.
              
                Danger zone means any place in or about a machine or piece of equipment where an employee may be struck by or caught between moving parts, caught between moving and stationary objects or parts of the machine, caught between the material and a moving part of the machine, burned by hot surfaces or exposed to electric shock. Examples of danger zones are nip and shear points, shear lines, drive mechanisms, and areas underneath counterweights.
              
                Designated person means a person who possesses specialized abilities in a specific area and is assigned by the employer to do a specific task in that area.
              
                Dockboards (car and bridge plates) mean devices for spanning short distances between, for example, two barges, that is not higher than four feet (1.22m) above the water or next lower level.
              
                Employee means any longshore worker or other person engaged in longshoring operations or related employments other than the master, ship's officers, crew of the vessel, or any person engaged by the master to load or unload any vessel of less than 18 net tons.
              
                Employer means a person that employs employees in longshoring operations or related employments, as defined in this section.
              
                Enclosed space means an interior space in or on a vessel that may contain or accumulate a hazardous atmosphere due to inadequate natural ventilation. Examples of enclosed spaces are holds, deep tanks and refrigerated compartments.
              
                Fall hazard means the following situations:
              (1) Whenever employees are working within three feet (.91 m) of the unprotected edge of a work surface that is 8 feet or more (2.44 m) above the adjoining surface and twelve inches (.3 m) or more, horizontally, from the adjacent surface; or
              (2) Whenever weather conditions may impair the vision or sound footing of employees working on top of containers.
              
                Fumigant is a substance or mixture of substances, used to kill pests or prevent infestation, that is a gas or is rapidly or progressively transformed to the gaseous state, although some nongaseous or particulate matter may remain and be dispersed in the treatment space.
              
                Gangway means any ramp-like or stair-like means of access provided to enable personnel to board or leave a vessel, including accommodation ladders, gangplanks and brows.
              
                Hatch beam or strongback mean a portable transverse or longitudinal beam placed across a hatchway that acts as a bearer to support the hatch covers.
              
                Hazardous cargo, materials, substance or atmosphere means:
              (1) Any substance listed in 29 CFR part 1910, subpart Z;
              (2) Any material in the Hazardous Materials Table and Hazardous Materials Communications Regulations of the Department of Transportation, 49 CFR part 172;
              (3) Any article not properly described by a name in the Hazardous Materials Table and Hazardous Materials Communication Regulations of the Department of Transportation, 49 CFR part 172, but which is properly classified under the definitions of those categories of dangerous articles given in 49 CFR part 173; or
              (4) Any atmosphere with an oxygen content of less than 19.5 percent or greater than 23 percent.
              
                Intermodal container means a reusable cargo container of a rigid construction and rectangular configuration; fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another; so designed to be readily filled and emptied; intended to contain one or more articles of cargo or bulk commodities for transportation by water and one or more other transport modes. The term includes completely enclosed units, open top units, fractional height units, units incorporating liquid or gas tanks and other variations fitting into the container system. It does not include cylinders, drums, crates, cases, cartons, packages, sacks, unitized loads or any other form of packaging.
              
                Longshoring operations means the loading, unloading, moving or handling of cargo, ship's stores, gear, or any other materials, into, in, on, or out of any vessel.
              
                Mississippi River System includes the Mississippi River from the head of navigation to its mouth, and navigable tributaries including the Illinois Waterway, Missouri River, Ohio River, Tennessee River, Allegheny River, Cumberland River, Green River, Kanawha River, Monongahela River, and such others to which barge operations extend.
              
                Public vessel means a vessel owned and operated by a government and not regularly employed in merchant service.
              
                Ramp means other flat surface devices for passage between levels and across openings not covered under the term dockboards.
              
              
                Related employments means any employments performed incidental to or in conjunction with longshoring operations, including, but not restricted to, securing cargo, rigging, and employment as a porter, clerk, checker, or security officer.
              
                River towboat means a shallow draft, low freeboard, self-propelled vessel designed to tow river barges by pushing ahead. It does not include other towing vessels.
              
                Ro-Ro operations are those cargo handling and related operations, such as lashing, that occur on Ro-Ro vessels, which are vessels whose cargo is driven on or off the vessel by way of ramps and moved within the vessel by way of ramps and/or elevators.
              
                Ship's stores means materials that are aboard a vessel for the upkeep, maintenance, safety, operation, or navigation of the vessel, or for the safety or comfort of the vessel's passengers or crew.
              
                Small trimming hatch means a small hatch or opening, pierced in the between deck or other intermediate deck of a vessel, and intended for the trimming of dry bulk cargoes. It does not refer to the large hatchways through which cargo is normally handled.
              
                Vessel includes every description of watercraft or other artificial contrivance used or capable of being used for transportation on water, including special purpose floating structures not primarily designed for or used for transportation on water.
              
                Vessel's cargo handling gear includes that gear that is a permanent part of the vessel's equipment and used for the handling of cargo other than bulk liquids. The term covers all stationary or mobile cargo handling appliances used on board ship for suspending, raising or lowering loads or moving them from one position to another while suspended or supported. This includes, but is not limited to, cargo elevators, forklifts, and other powered industrial equipment. It does not include gear used only for handling or holding hoses, handling ship's stores or handling the gangway, or boom conveyor belt systems for the self-unloading of bulk cargo vessels.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000; 76 FR 33610, June 8, 2011]
            
            
              § 1918.3
              Incorporation by reference.
              (a) (1) The standards of agencies of the U.S. Government, and organizations which are not agencies of the U.S. Government which are incorporated by reference in this part, have the same force and effect as other standards in this part. Only the mandatory provisions (i.e. provisions containing the word “shall” or other mandatory language) of standards incorporated by reference are adopted as standards under the Occupational Safety and Health Act.

              (2) The standards listed in paragraph (b) of this section are incorporated by reference in the corresponding sections noted as the sections exist on the date of the approval, and a notice of any change in these standards will be published in the Federal Register. The Director of the Federal Register approved these incorporations by reference in accordance with 5 U.S.C. 552(a) and 1 CFR part 51.
              (3) Any changes in the standards incorporated by reference in this part and an official historic file of such changes are available for inspection in the Docket Office at the national office of the Occupational Safety and Health Administration, U.S. Department of Labor, Washington, DC 20910; telephone: 202-693-2350 (TTY number: 877-889-5627).

              (4) Copies of standards listed in this section and issued by private standards organizations are available for purchase from the issuing organizations at the addresses or through the other contact information listed below for these private standards organizations. In addition, these standards are available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, telephone: 202-741-6030, or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html. Also, the standards are available for inspection at any Regional Office of the Occupational Safety and Health Administration (OSHA), or at the OSHA Docket Office, U.S. Department of Labor, 200 Constitution Avenue, NW., Room N-2625, Washington, DC 20210; telephone: 202-693-2350 (TTY number: 877-889-5627).
              (b) Except as noted, copies of the standards listed below in this paragraph are available for purchase from the American National Standards Institute (ANSI), 25 West 43rd Street, 4th Floor, New York, NY 10036; telephone: 212-642-4900; fax: 212-398-0023; Web site:
              (1) ANSI A14.1-1990, Safety Requirements for Portable Wood Ladders; IBR approved for § 1918.24(g)(1).
              (2) ANSI A14.2-1990, Safety Requirements for Portable Metal Ladders; IBR approved for § 1918.24(g)(2).
              (3) ANSI A14.5-1992, Safety Requirements for Portable Reinforced Plastic Ladders; IBR approved for § 1918.24(g)(3).

              (4) ANSI Z41-1999, American National Standard for Personal Protection—Protective Footwear; IBR approved for § 1918.104(b)(1)(ii). Copies of ANSI Z41-1999 are available for purchase only from the National Safety Council, P.O. Box 558, Itasca, IL 60143-0558; telephone: 1-800-621-7619; fax: 708-285-0797; Web site: http://www.nsc.org.
              

              (5) ANSI Z41-1991, American National Standard for Personal Protection—Protective Footwear; IBR approved for § 1918.104(b)(1)(iii). Copies of ANSI Z41-1991 are available for purchase only from the National Safety Council, P.O. Box 558, Itasca, IL 60143-0558; telephone: 1-800-621-7619; fax: 708-285-0797; Web site: http://www.nsc.org.
              
              (6) ANSI/ISEA Z87.1-2010, Occupational and Educational Personal Eye and Face Protection Devices, Approved April 13, 2010; IBR approved for § 1918.101(a). Copies are available for purchase from:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              
              (7) ANSI Z87.1-2003, Occupational and Educational Personal Eye and Face Protection Devices, Approved June 19, 2003; IBR approved for § 1918.101(a). Copies available for purchase from the:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              

              (8) ANSI Z87.1-1989 (R-1998), Practice for Occupational and Educational Eye and Face Protection, Reaffirmation approved January 4, 1999; IBR approved for § 1918.101(a). Copies are available for purchase from:

              (i) American National Standards Institute's e-Standards Store, 25 W 43rd Street, 4th Floor, New York, NY 10036; telephone: (212) 642-4980; Web site: http://webstore.ansi.org/;
              

              (ii) IHS Standards Store, 15 Inverness Way East, Englewood, CO 80112; telephone: (877) 413-5184; Web site: http://global.ihs.com; or

              (iii) TechStreet Store, 3916 Ranchero Dr., Ann Arbor, MI 48108; telephone: (877) 699-9277; Web site: http://techstreet.com.
              

              (9) American National Standards Institute (ANSI) Z89.1-2009, American National Standard for Industrial Head Protection, approved January 26, 2009; IBR approved for § 1918.103(b)(1)(i). Copies of ANSI Z89.1-2009 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              

              (10) American National Standards Institute (ANSI) Z89.1-2003, American National Standard for Industrial Head Protection; IBR approved for § 1918.103(b)(1)(ii). Copies of ANSI Z89.1-2003 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              

              (11) American National Standards Institute (ANSI) Z89.1-1997, American National Standard for Personnel Protection—Protective Headwear for Industrial Workers—Requirements; IBR approved for § 1918.103(b)(1)(iii). Copies of ANSI Z89.1-1997 are available for purchase only from the International Safety Equipment Association, 1901 North Moore Street, Arlington, VA 22209-1762; telephone: 703-525-1695; fax: 703-528-2148; Web site: www.safetyequipment.org.
              

              (c) Copies of the following standards are available for purchase from ASTM International, 100 Barr Harbor Drive, P.O. Box C700, West Conshohocken, PA 19428-2959; telephone: 610-832-9585; fax: 610-832-9555; e-mail: seviceastm.org; Web site: http://www.astm.org.
              
              (1) ASTM F-2412-2005, Standard Test Methods for Foot Protection; IBR approved for § 1917.94(b)(1)(i).
              (2) ASTM F-2413-2005, Standard Specification for Performance Requirements for Protective Footwear; IBR approved for § 1917.94(b)(1)(i).
              [62 FR 40202, July 25, 1997, as amended at 69 FR 18803, Apr. 9, 2004; 74 FR 46360, Sept. 9, 2009; 77 FR 37599, June 22, 2012; 81 FR 16091, Mar. 25, 2016]
            
            
              § 1918.4
              OMB control numbers under the Paperwork Reduction Act.
              The following list identifies the 29 CFR citations for sections or paragraphs in this part that contain a collection of information requirement approved by the Office of Management and Budget (OMB). The list also provides the control number assigned by OMB to each approved requirement; control number 1218-0196 expires on May 31, 2002 and control number 1218-0003 expires on July 31, 2001. The list follows:
              
                
                  29 CFR citation
                  OMB control No.
                
                
                  1918.22(g)
                  1218-0196
                
                
                  1918.24(i)(1)
                  1218-0196
                
                
                  1918.61(b)(2)
                  1218-0196
                
                
                  1918.61(c)
                  1218-0196
                
                
                  1918.61(f)(1)
                  1218-0003
                
                
                  1918.61(f)(2)
                  1218-0003
                
                
                  1918.61(g)
                  1218-0003
                
                
                  1918.61(h)
                  1218-0003
                
                
                  1918.61(i)
                  1218-0003
                
                
                  1918.62(b)(1)
                  1218-0196
                
                
                  1918.62(b)(5)
                  1218-0196
                
                
                  1918.62(c)(1)
                  1218-0196
                
                
                  1918.62(d)(1)
                  1218-0196
                
                
                  1918.62(g)(3)
                  1218-0196
                
                
                  1918.62(g)(4)
                  1218-0196
                
                
                  1918.62(h)(1)
                  1218-0196
                
                
                  1918.62(h)(3)(ii)
                  1218-0196
                
                
                  1918.62(h)(4)
                  1218-0196
                
                
                  1918.64(k)(1)
                  1218-0196
                
                
                  1918.64(k)(2)
                  1218-0196
                
                
                  1918.65(b)(1)
                  1218-0196
                
                
                  1918.66(a)(2)
                  1218-0196
                
                
                  1918.66(a)(8)
                  1218-0196
                
                
                  1918.66(a)(9)
                  1218-0196
                
                
                  1918.66(a)(11)
                  1218-0196
                
                
                  1918.66(a)(15)
                  1218-0196
                
                
                  1918.66(d)(2)
                  1218-0196
                
                
                  1918.66(d)(4)
                  1218-0196
                
                
                  1918.66(f)(1)(v)
                  1218-0196
                
                
                  1918.85(a)
                  1218-0196
                
                
                  1918.85(b)(4)(ii)
                  1218-0196
                
                
                  1918.85(k)(13)
                  1218-0196
                
                
                  1918.86(b)
                  1218-0196
                
                
                  1918.86(e)
                  1218-0196
                
                
                  1918.86(g)
                  1218-0196
                
                
                  1918.86(h)
                  1218-0196
                
                
                  1918.93(b)
                  1218-0196
                
                
                  1918.93(d)(4)
                  1218-0196
                
                
                  1918.94(c)
                  1218-0196
                
                
                  
                  1918.96(e)(2)
                  1218-0196
                
                
                  1918.97(d)(7)
                  1218-0196
                
                
                  1918.100(a)
                  1218-0196
                
                
                  1918.100(e)(3)
                  1218-0196
                
              
              [64 FR 61506, Nov. 12, 1999]
            
            
              § 1918.5
              Compliance duties owed to each employee.
              (a) Personal protective equipment. Standards in this part requiring the employer to provide personal protective equipment (PPE), including respirators and other types of PPE, because of hazards to employees impose a separate compliance duty with respect to each employee covered by the requirement. The employer must provide PPE to each employee required to use the PPE, and each failure to provide PPE to an employee may be considered a separate violation.
              (b) Training. Standards in this part requiring training on hazards and related matters, such as standards requiring that employees receive training or that the employer train employees, provide training to employees, or institute or implement a training program, impose a separate compliance duty with respect to each employee covered by the requirement. The employer must train each affected employee in the manner required by the standard, and each failure to train an employee may be considered a separate violation.
              [73 FR 75588, Dec. 12, 2008]
            
          
          
            Subpart B—Gear Certification
            
              § 1918.11
              Gear certification (See also §§ 1918.2, definition of “Vessel's cargo handling gear” and 1918.51).
              (a) The employer shall not use the vessel's cargo handling gear until it has been ascertained that the vessel has a current and valid cargo gear register and certificates that in form and content are in accordance with the recommendations of the International Labor Office, as set forth in appendix I of this part, and as provided by International Labor Organization Convention No. 152, and that shows that the cargo gear has been tested, examined and heat treated by or under the supervision of persons or organizations defined as competent to make register entries and issue certificates pursuant to paragraphs (b) and (c) of this section.
              (1) Annual thorough examinations under ILO 152 are required after July 27, 1998.
              (2) Testing under ILO 152 is required after July 16, 2001.
              (3) In the interim period(s), prior to the effective dates noted in paragraph (a) (1) and (2), vessels with cargo gear and a cargo gear register according to ILO 32 are deemed to meet the requirements of this paragraph (a).
              (b) Public vessels and vessels holding a valid Certificate of Inspection issued by the U.S. Coast Guard pursuant to 46 CFR part 91 are deemed to meet the requirements of paragraph (a) of this section.
              (c) With respect to U.S. vessels not holding a valid Certificate of Inspection issued by the U.S. Coast Guard, entries in the registers and the issuance of certificates required by paragraph (a) of this section shall be made only by competent persons currently accredited by the U.S. Department of Labor (OSHA) for full function vessels or loose gear and wire rope testing, as appropriate, as provided in part 1919 of this chapter.
              (d) With respect to vessels under foreign registries, persons or organizations competent to make entries in the registers and issue the certificates required by paragraph (a) of this section shall be:
              (1) Those acceptable as such to any foreign nation;
              (2) Those acceptable to the Commandant of the U.S. Coast Guard; or
              (3) Those currently accredited by the U.S. Department of Labor (OSHA), for full function vessels or loose gear and wire rope testing, as appropriate and as provided in part 1919 of this chapter.
            
          
          
            Subpart C—Gangways and Other Means of Access
            
              § 1918.21
              General requirements.

              The employer shall not permit employees to board or leave any vessel, except a barge or river towboat, until all of the applicable requirements of this subpart have been met.
              
              (a) If possible, the vessel's means of access shall be located so that suspended loads do not pass over it. In any event, suspended loads shall not be passed over the means of access while employees or others are on it.
              (b) When the upper end of the means of access rests on or is flush with the top of the bulwark, substantial steps, properly secured, trimmed and equipped with at least one substantial handrail, 33 inches (.84 m) in height, shall be provided between the top of the bulwark and the deck.
              (c) The means of access shall be illuminated for its full length in accordance with § 1918.92. 2
                
              
              
                
                  2 § 1918.92 requires, along with other requirements, an average light intensity of five foot-candles (54 lux).
              
            
            
              § 1918.22
              Gangways.
              (a) Whenever practicable, a gangway of not less than 20 inches (.51 m) in width, of adequate strength, maintained in safe repair and safely secured shall be used. If a gangway is not practicable, a straight ladder meeting the requirements of § 1918.24 that extends at least 36 inches (.91 m) above the upper landing surface and is secured against shifting or slipping shall be provided. When conditions are such that neither a gangway nor straight ladder can be used, a Jacob's ladder meeting the requirements of § 1918.23 may be used.
              (b) Each side of the gangway, and the turntable, if used, shall have a hand rail with a minimum height of 33 inches (.84 m) measured perpendicularly from rail to walking surfaces at the stanchion, with a midrail. Rails shall be of wood, pipe, chain, wire, rope or materials of equivalent strength and shall be kept taut always. Portable stanchions supporting railings shall be supported or secured to prevent accidental dislodgement.
              (c) The gangway shall be kept properly trimmed.
              (d) When a fixed flat tread accommodation ladder is used, and the angle is low enough to require employees to walk on the edge of the treads, cleated duckboards shall be laid over and secured to the ladder.
              (e) When the gangway overhangs the water so that there is danger of employees falling between the ship and the dock, a net or suitable protection shall be provided to prevent employees from receiving serious injury from falls to a lower level.
              (f) If the foot of a gangway is more than one foot (.30 m) away from the edge of the apron, the space between them shall be bridged by a firm walkway equipped with a hand rail with a minimum height of approximately 33 inches (.84 m) with midrails on both sides.
              (g) Gangways shall be kept clear of supporting bridles and other obstructions, to provide unobstructed passage. If, because of design, the gangway bridle cannot be moved to provide unobstructed passage, then the hazard shall be properly marked to alert employees of the danger.
              (h) Obstructions shall not be laid on or across the gangway.
              (i) Handrails and walking surfaces of gangways shall be maintained in a safe condition to prevent employees from slipping or falling.
              (j) Gangways on vessels inspected and certificated by the U.S. Coast Guard are deemed to meet the requirements of this section.
            
            
              § 1918.23
              Jacob's ladders.
              (a) Jacob's ladders shall be of the double rung or flat tread type. They shall be well maintained and properly secured.
              (b) A Jacob's ladder shall either hang without slack from its lashings or be pulled up entirely.
              (c) When a Jacob's ladder is used as the means of access to a barge being worked, spacers (bumpers) shall be hung between the vessel, barge, or other structure to which the barge is tied alongside, or other equally effective means shall be provided to prevent damage to the bottom rungs of the ladder.
              (d) When a Jacob's ladder is being used so that there is a danger of an employee falling or being crushed between the vessel, barge, or other structure (pier), suitable protection shall be provided.
            
            
              
              § 1918.24
              Fixed and portable ladders.
              (a) There shall be at least one safe and accessible ladder for each gang working in a single hatch. An effective means of gaining a handhold shall be provided at or near the head of each vertical fixed ladder. No more than two ladders are required in any hatch regardless of the number of gangs present.
              (b) When any fixed ladder is visibly unsafe (or known to be unsafe), the employer shall identify such ladder and prohibit its use by employees.
              (c) Where portable straight ladders are used, they shall be of sufficient length to extend three feet (.91 m) above the upper landing surface, and be positively secured or held against shifting or slipping. When conditions are such that a straight ladder cannot be used, Jacob's ladders meeting the requirements of § 1918.23 may be used.
              (d) For vessels built after July 16, 2001, when six inches (15.24 cm) or more clearance does not exist behind the rungs of a fixed ladder, the ladder shall be deemed “unsafe” for the purposes of this section. Alternate means of access (for example, a portable ladder) must be used.
              (e)(1) Where access to or from a stowed deckload or other cargo is needed and no other safe means is available, ladders or steps of adequate strength shall be furnished and positively secured or held against shifting or slipping while in use. Steps formed by the cargo itself are acceptable when the employer demonstrates that the nature of the cargo and the type of stowage provides equivalent safe access.
              (2) Where portable straight ladders are used they shall be of sufficient length to extend at least three feet (.91 m) above the upper landing surface.
              (f) The following standards for existing manufactured portable ladders must be met:
              (1) Rungs of manufactured portable ladders obtained before January 21, 1998 shall be capable of supporting a 200-pound (890 N) load without deformation.
              (2) Rungs shall be evenly spaced from nine to sixteen and one-half inches (22.9 to 41.9 cm), center to center.
              (3) Rungs shall be continuous members between rails. Each rung of a double-rung ladder (two side rails and a center rail) shall extend the full width of the ladder.
              (4) Width between side rails at the base of the ladder shall be at least 12 inches (30.48 cm) for ladders 10 feet (3.05 m) or less in overall length, and shall increase at least one-fourth inch (0.64 cm) for each additional two feet (0.61 m) of ladder length.
              (g) Portable manufactured ladders obtained after January 21, 1998 shall bear identification showing that they meet the appropriate ladder construction requirements of the following standards:
              (1) ANSI A14.1-1990, Safety Requirements for Portable Wood Ladders;
              (2) ANSI A14.2-1990, Safety Requirements for Portable Metal Ladders;
              (3) ANSI A14.5-1992, Safety Requirements for Portable Reinforced Plastic Ladders.
              (h) Job-made ladders shall:
              (1) Have a uniform distance between rungs of at least 12 inches (30.48cm) center to center;
              (2) Be capable of supporting a 250-pound (1,112 N) load without deformation; and
              (3) Have a minimum width between side rails of 12 inches (30.48 cm) for ladders 10 feet (3.05 m) or less in height. Width between rails shall increase at least one-fourth inch (0.64 cm) for each additional two feet (0.61 m) of ladder length.
              (i) The employer shall:
              (1) Maintain portable ladders in safe condition. Ladders with the following defects shall not be used, and shall either be tagged as unusable if kept on board, or shall be removed from the vessel:
              (i) Broken, split or missing rungs, cleats or steps;
              (ii) Broken or split side rails;
              (iii) Missing or loose bolts, rivets or fastenings;
              (iv) Defective ropes; or
              (v) Any other structural defect.
              (2) Ladders shall be inspected for defects before each day's use, and after any occurrence, such as a fall, which could damage the ladder.
              (j) Ladders shall be used in the following manner:

              (1) Ladders shall be securely positioned on a level and firm base.
              
              (2) Ladders shall be fitted with slip-resistant bases and/or be positively secured or held in place to prevent slipping or shifting while in use.
              (3) Except for combination ladders, self-supporting ladders shall not be used as single straight ladders.
              (4) Unless intended for cantilever operation, non-self-supporting ladders shall not be used to climb above the top support point.
              (5) Ladders shall not be used:
              (i) As guys, braces or skids; or
              (ii) As platforms, runways or scaffolds.
              (6) Metal and wire-reinforced ladders (even with wooden side rails) shall not be used when employees on the ladder might contact energized electrical conductors.
              (7) Individual sections from different multi-sectional ladders or two or more single straight ladders shall not be tied or fastened together to achieve additional length.
              (8) Single rail ladders (i.e. made by fastening rungs or devices across a single rail) shall not be used.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
            
              § 1918.25
              Bridge plates and ramps (See also § 1918.86).
              (a) Bridge and car plates (dockboards). Bridge and car plates used afloat shall be well maintained and shall:
              (1) Be strong enough to support the loads imposed on them;
              (2) Be secured or equipped with devices to prevent their dislodgement;
              (3) Be equipped with hand holds or other effective means to permit safe handling; and
              (4) Be designed, constructed, and maintained to prevent vehicles from running off the edge. 3
                
              
              
                
                  3 When the gap to be bridged is greater than 36 inches (.91m), an acceptalbe means of preventing vehicles from running off the edge is a minimum side board height of two and three-quarter inches.
              
              (b) Portable ramps. Portable ramps used afloat shall be well maintained and shall:
              (1) Be strong enough to support the loads imposed on them;
              (2) Be equipped with a railing meeting the requirements of § 1918.21(b), if the slope is more than 20 degrees to the horizontal or if employees could fall more than four feet (1.22 m);
              (3) Be equipped with a slip resistant surface;
              (4) Be properly secured; and
              (5) Be designed, constructed, and maintained to prevent vehicles from running off the edge. 4
                
              
              
                
                  4 When the gap to be bridged is greater than 36 inches (.91m), an acceptable means of preventing vehicles from running off the edge is a minimum side board height of two and three-quarter inches.
              
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
            
              § 1918.26
              Access to barges and river towboats.
              (a) With the exception of § 1918.25(b)(2), ramps used solely for vehicle access to or between barges shall meet the requirements of § 1918.25.
              (b) When employees cannot step safely to or from the wharf and a float, barge, or river towboat, either a ramp meeting the requirements of paragraph (a) of this section or a safe walkway meeting the requirements of § 1918.22(f) shall be provided. When a ramp or walkway cannot be used, a straight ladder meeting the requirements of § 1918.24 and extending at least three feet (.91 m) above the upper landing surface and adequately secured or held against shifting or slipping shall be provided. When neither a walkway nor a straight ladder can be used, a Jacob's ladder meeting the requirements of § 1918.23 shall be provided. Exception: For barges operating on the Mississippi River System, where the employer shows that these requirements cannot reasonably be met due to local conditions, other safe means of access shall be provided.
              (c) When a barge or raft is being worked alongside a larger vessel, a Jacob's ladder meeting the requirements of § 1918.23 shall be provided for each gang working alongside unless other safe means of access is provided. However, no more than two Jacob's ladders are required for any single barge or raft being worked.

              (d) When longshoring operations are in progress on barges, the barges shall be securely made fast to the vessel, wharf, or dolphins.
            
          
          
            Subpart D—Working Surfaces
            
              § 1918.31
              Hatch coverings.
              (a) No cargo, dunnage, or other material shall be loaded or unloaded by means requiring the services of employees at any partially opened intermediate deck unless either the hatch at that deck is sufficiently covered or an adequate landing area suitable for the prevailing conditions exists. In no event shall such work be done unless the working area available for such employees extends for a distance of 10 feet (3.05 m) or more fore and aft and athwartships.
              (b) Cargo shall not be landed on or handled over a covered hatch or 'tween-decks unless all hatch beams are in place under the hatch covers.
              (c) Missing, broken, or poorly fitting hatch covers that would not protect employees shall be reported at once to the officer in charge of the vessel. Pending replacement or repairs by the vessel, work shall not be performed in the section containing the unsafe covers or in adjacent sections unless the flooring is made safe.
              (d) Hatch covers and hatch beams not of uniform size shall be placed only in the hatch, deck, and section in which they fit properly.
              (e) Small trimming hatches in intermediate decks shall be securely covered or guarded while work is going on in the hatch in which they are found, unless they are actually in use.
            
            
              § 1918.32
              Stowed cargo and temporary landing surfaces.
              (a) Temporary surfaces on which loads are to be landed shall be of sufficient size and strength to permit employees to work safely.
              (b) When the edge of a hatch section or of stowed cargo may constitute a fall hazard to an employee, the edge shall be guarded by a vertical safety net, or other means providing equal protection, to prevent an employee from falling. When the employer can demonstrate that vertical nets or other equally effective means of guarding cannot be used due to the type of cargo, cargo stowage, or other circumstances, a trapeze net shall be rigged at the top edge of the elevation or other means shall be taken to prevent injury if an employee falls. Safety nets shall be maintained in good condition and be of adequate strength for the purpose intended.
              (c) When two gangs are working in the same hatch on different levels, a vertical safety net shall be rigged and securely fastened to prevent employees or cargo from falling. Safety nets shall be maintained in good condition and be of adequate strength for the purpose intended.
            
            
              § 1918.33
              Deck loads.
              (a) Employees shall not be permitted to pass over or around deck loads unless there is a safe route of passage.
              (b) Employees giving signals to crane operators shall not be permitted to walk over deck loads from rail to coaming unless there is a safe route of passage. If it is necessary to stand or walk at the outboard or inboard edge of the deck load having less than 24 inches (.61 m) of bulwark, rail, coaming, or other protection, those employees shall be provided with protection against falling from the deck load.
            
            
              § 1918.34
              Other decks.
              (a) Cargo shall not be worked on decks that were not designed to support the load being worked.
              (b) Grated decks shall be properly placed, supported, maintained and designed to support employees.
            
            
              § 1918.35
              Open hatches.
              Open weather deck hatches around which employees must work that are not protected to a height of 24 inches (.61 m) by coamings shall be guarded by taut lines or barricades at a height of 36 to 42 inches (.91 to 1.07 m) above the deck, except on the side on which cargo is being worked. Any portable stanchions or uprights used shall be supported or secured to prevent accidental dislodgement.
            
            
              § 1918.36
              Weather deck rails.

              Removable weather deck rails shall be kept in place except when cargo operations require them to be removed, in which case they shall be replaced as soon as such cargo operations are completed.
            
            
              § 1918.37
              Barges.
              (a) Walking shall be prohibited along the sides of covered lighters or barges with coamings or cargo more than five feet (1.52 m) high unless a three-foot (.91 m) clear walkway or a grab rail or taut handline is provided.
              (b) Walking or working shall be prohibited on the decks of barges to be loaded unless the walking or working surfaces have been determined by visual inspection to be structurally sound and maintained properly. If, while discharging a barge, an unsound deck surface is discovered, work shall be discontinued and shall not be resumed until means have been taken to ensure a safe work surface.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
          
          
            Subpart E—Opening and Closing Hatches
            
              § 1918.41
              Coaming clearances.
              (a) Weather decks. If a deck load (such as lumber or other smooth sided deck cargo) more than five feet (1.52 m) high is stowed within three feet (.91 m) of the hatch coaming and employees handling hatch beams and hatch covers are not protected by a coaming at least 24-inch (.61 m) high, a taut handline shall be provided along the side of the deckload. The requirements of § 1918.35 are not intended to apply in this situation.
              (b) Intermediate decks. (1) There shall be a three-foot (.91 m) working space between the stowed cargo and the coaming at both sides and at one end of the hatches with athwartship hatch beams, and at both ends of those hatches with fore and aft hatch beams, before intermediate deck hatch covers and hatch beams are removed or replaced. Exception: The three-foot (.91 m) clearance is not required on the covered portion of a partially open hatch, nor is it required when lower decks have been filled to hatch beam height with cargo of such a nature as to provide a safe surface upon which employees may work.
              (2) For purposes of paragraph (b)(1) of this section, fitted gratings that are in good condition shall be considered a part of the decking when properly placed within the three-foot (.91 m) area.
              (c) Grab rails or taut handlines shall be provided for the protection of employees handling hatch beams and hatch covers, when bulkheads, lockers, reefer compartments or large spare parts are within three feet (.91 m) of the coaming.
              (d) The clearances in this section do not apply to hatches opened or closed solely by hydraulic or other mechanical means; except that, in all cases in which the three-foot (.91 m) clearance does not exist, cargo that is stowed within three feet (.91 m) of the edge of the hatch shall be adequately secured to prevent cargo from falling into the hold.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
            
              § 1918.42
              Hatch beam and pontoon bridles.
              (a) Hatch beam and pontoon bridles shall be:
              (1) Long enough to reach the holes, rings, or other lifting attachments on the hatch beams and pontoons easily;
              (2) Of adequate strength to lift the load safely; and
              (3) Properly maintained, including covering or blunting of protruding ends in wire rope splices.
              (b) Bridles for lifting hatch beams shall be equipped with toggles, shackles, or hooks, or other devices of such design that they cannot become accidentally dislodged from the hatch beams with which they are used. Hooks other than those described in this section may be used only when they are hooked into the standing part of the bridle. Toggles, when used, shall be at least one inch (2.54 cm) longer than twice the largest diameter of the holes into which they are placed.

              (c) Bridles used for lifting pontoons and plugs shall have the number of legs required by the design of the pontoon or plug, and all of which shall be used. Where any use of a bridle requires fewer than the number of legs provided, idle legs shall be hung on the hook or ring, or otherwise prevented from swinging free.
              (d) At least two legs of all strongback and pontoon bridles shall be equipped with a lanyard at least eight feet (2.44 m) long and in good condition. The bridle end of the lanyard shall be of chain or wire.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
            
              § 1918.43
              Handling hatch beams and covers.
              Paragraphs (f)(2), (g), and (h) of this section apply only to folding, sliding, or hinged metal hatch covers or to those hatch covers handled by cranes.
              (a) (1) When hatch covers or pontoons are stowed on the weather deck abreast of hatches, they shall be arranged in stable piles not closer to the hatch coaming than three feet (.91 m). Exception: On the working side of the hatch, hatch covers or pontoons may be spread one high between the coaming and bulwark with no space between them, provided the height of the hatch coaming is no less than 24 inches (.61 m). Under no circumstances shall hatch covers or pontoons be stacked higher than the hatch coaming or bulwark on the working side of the hatch.
              (2) On seagoing vessels, hatch boards or similar covers removed from the hatch beams in a section of partially opened hatch during cargo handling, cleaning or other operations shall not be stowed on the boards or covers left in place within that section.
              (b) Hatch beams shall be laid on their sides, or stood on an edge close together and lashed. Exception: This paragraph (b) shall not apply in cases where hatch beams are of such design that:
              (1) The width of the flange is 50 percent or more of the height of the web; and
              (2) The flange rests flat on the deck when the hatch beam is stood upright.
              (c) Strongbacks, hatch covers, and pontoons removed from hatch openings and placed on the weather deck shall not obstruct clear fore-and-aft or coaming-to-bulwark passageways and shall be lashed or otherwise secured to prevent accidental dislodgement. Dunnage or other suitable material shall be used under and between tiers of strongbacks and pontoons to prevent them from sliding when stowed on steel decks.
              (d) Hatch covers unshipped in an intermediate deck shall be placed at least three feet (.91 m) from the coaming or they shall be removed to another deck. Strongbacks unshipped in an intermediate deck shall not be placed closer than six inches (15.24 cm) from the coaming and, if placed closer than three feet (.91 m), shall be secured so that they cannot be tipped or dragged into a lower compartment. If such placement or securement is not possible, strongbacks shall be removed to another deck.
              (e) Any hatch beam or pontoon left in place next to an open hatch section being worked shall be locked or otherwise secured, so that it cannot be accidentally displaced. All portable, manually handled hatch covers, including those bound together to make a larger cover, shall be removed from any working section, and adjacent sections, unless securely lashed.
              (f)(1) The roller hatch beam at the edge of the open section of the hatch shall be lashed or pinned back so that it cannot be moved toward the open section.
              (2) Rolling, sectional or telescopic hatch covers of barges that open in a fore and aft direction shall be secured against unintentional movement while in the open position.
              (g) Hinged or folding hatch covers normally stowed in an approximately vertical position shall be positively secured when in the upright position, unless the design of the system otherwise prevents unintentional movement.
              (h) Hatches shall not be opened or closed while employees are in the square of the hatch below.
              (i) All materials such as dunnage, lashings, twist locks, or stacking cones shall be removed from the hatch cover or be secured to prevent them from falling off the cover before the hatch cover is moved.

              (j) When a hatch is to be covered, hatch covers or night tents shall be used. Any covering that only partially covers the hatch, such as alternate hatch covers or strips of dunnage, shall not be covered by a tarpaulin. Exception: A tarpaulin may be used to cover an open or partially open hatch to reduce dust emissions during bulk cargo loading operations, if positive means are taken to prevent employees from walking on the tarpaulin.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
          
          
            Subpart F—Vessel's Cargo Handling Gear
            
              § 1918.51
              General requirements (See also § 1918.11 and appendix III of this part).
              (a) The safe working load specified in the cargo gear certification papers or marked on the booms shall not be exceeded. Any limitations imposed by the certificating authority shall be followed.
              (b) All components of cargo handling gear, including tent gantlines and associated rigging, shall be inspected by the employer or a designated person before each use and at appropriate intervals during use. Any gear that is found unsafe shall not be used until it is made safe.
              (c) The employer shall determine the load ratings shown on the vessel's wire rope certificates for all wire rope and wire rope slings comprising part of ship's gear and shall observe these load ratings.
              (d) The following limitations shall apply to the use of wire rope as a part of the ship's cargo handling gear:
              (1) Eye splices in wire ropes shall have at least three tucks with a whole strand of the rope and two tucks with one-half of the wire cut from each strand. Other forms of splices or connections that the employer demonstrates will provide the same level of safety may be used;
              (2) Except for eye splices in the ends of wires, each wire rope used in hoisting or lowering, in guying derricks, or as a topping lift, preventer, segment of a multi-part preventer, or pendant, shall consist of one continuous piece without knot or splice; and
              (3) Wire rope and wire rope slings exhibiting any of the defects or conditions specified in § 1918.62(b)(3)(i) through (vi) shall not be used.
              (e) Natural and synthetic fiber rope slings exhibiting any of the defects or conditions specified in § 1918.62(e) (1) through (7) shall not be used.
              (f) Synthetic web slings exhibiting any of the defects or conditions specified in § 1918.62(g)(2)(i) through (vi) shall not be used.
              (g) Chains, including slings, exhibiting any of the defects or conditions specified in § 1918.62 (h)(3) (iii), (iv), or (h)(6) shall not be used.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
            
              § 1918.52
              Specific requirements.
              (a) Preventers. (1) When preventers are used they shall be of sufficient strength for the intended purpose. They shall be secured to the head of the boom independent of working guys unless, for cast fittings, the strength of the fitting exceeds the total strength of all lines secured to it. Any tails, fittings, or other means of making the preventers fast on the deck shall provide strength equal to that of the preventer itself.
              (2) Wire rope clips or knots shall not be used to form eyes in, nor to join sections of, preventer guys.
              (b) Stoppers. (1) Chain topping lift stoppers shall be in good condition, equipped with fiber tails, and long enough to allow not fewer than three half-hitches in the chain.
              (2) Chain stoppers shall be shackled or otherwise secured so that their links are not bent by being passed around fittings. The point of attachment shall be of sufficient strength and so placed that the stoppers are in line with the normal topping lift lead at the time the stopper is applied.
              (3) Patent stoppers of the clamp type shall be appropriate for the size of the rope used. Clamps shall be in good condition and free of any substance that would prevent their being drawn tight.
              (c) Falls. (1) The end of the winch fall shall be secured to the drum by clamps, U-bolts, shackles, or other equally strong methods. Fiber rope fastenings shall not be used.
              (2) Winch falls shall not be used with fewer than three turns on the winch drum.

              (3) Eyes in the ends of wire rope cargo falls shall not be formed by knots and, in single part falls, shall not be formed by wire rope clips.
              
              (4) When the design of the winch permits, the fall shall be wound on the drum so that the cargo hook rises when the winch control lever is pulled back and lowers when the lever is pushed forward.
              (d) Heel blocks. (1) When an employee works in the bight formed by the heel block, a preventer at least three-quarters of an inch (1.91 cm) in diameter wire rope shall be securely rigged, or equally effective means shall be taken, to hold the block and fall if the heel block attachments fail. Where physical limitations prohibit the fitting of a wire rope preventer of the required size, two turns of a one-half inch (1.27 cm) diameter wire rope shall be sufficient.
              (2) If the heel block is not so rigged as to prevent its falling when not under strain, it shall be secured to prevent alternate raising and dropping of the block. This requirement shall not apply when the heel block is at least 10 feet (3.05 m) above the deck when at its lowest point.
              (e) Coaming rollers. Portable coaming rollers shall be secured by wire preventers in addition to the regular coaming clamps.
              (f) Cargo hooks. Cargo hooks shall be as close to the junction of the falls as the assembly permits, but never farther than two feet (.61 m) from it. Exception: This provision shall not apply when the construction of the vessel and the operation in progress are such that fall angles are less than 120 degrees. Overhaul chains shall not be shortened by bolting or knotting.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40944, June 30, 2000]
            
            
              § 1918.53
              Cargo winches.
              (a) Moving parts of winches and other deck machinery shall be guarded.
              (b) Winches shall not be used if control levers operate with excessive friction or excessive play.
              (c) Double gear winches or other winches equipped with a clutch shall not be used unless a positive means of locking the gear shift is provided.
              (d) There shall be no load other than the fall and cargo hook assembly on the winch when changing gears on a two-gear winch.
              (e) Any defect or malfunction of winches that could endanger employees shall be reported immediately to the officer in charge of the vessel, and the winch shall not be used until the defect or malfunction is corrected.
              (f) Temporary seats and shelters for winch drivers that create a hazard to the winch operator or other employees shall not be used.
              (g) Except for short handles on wheel type controls, winch drivers shall not be permitted to use winch control extension levers unless they are provided by either the ship or the employer. Such levers shall be of adequate strength and securely fastened with metal connections at the fulcrum and at the permanent control lever.
              (h) Extension control levers that tend to fall due to their own weight shall be counterbalanced.
              (i) Winch brakes shall be monitored during use. If winch brakes are unable to hold the load, the winch shall be removed from service.
              (j) Winches shall not be used when one or more control points, either hoisting or lowering, are not operating properly. Only authorized personnel shall adjust control systems.
              (k) When winches are left unattended, control levers shall be placed in the neutral position and the power shall be shut off or control levers shall be locked at the winch or the operating controls.
            
            
              § 1918.54
              Rigging gear.
              (a) Guy and preventer placement. Each guy or preventer shall be placed to prevent it from making contact with any other guy, preventer, or stay.
              (b) Guys. When alternate positions for securing guys are provided, the guys shall be so placed as to produce a minimum stress and not permit the boom to jackknife.
              (c) Boom placement. The head of the midship boom shall be spotted no farther outboard of the coaming than is necessary for control of the load.
              (d) Preventers. (1) Preventers shall be properly secured to suitable fittings other than those to which the guys are secured, and shall be as nearly parallel to the guys as the fittings will permit.

              (2) Unless the cleat is also a chock and the hauling part is led through the chock opening, the leads of preventers to cleats shall be such that the direction of the line pull of the preventer is as parallel as possible to the plane of the surface on which the cleat is mounted.
              (3) Guys and associated preventers shall be adjusted to share the load as equally as possible where cargo operations are being conducted by burtoning. Exception: Where guys are designed and intended for trimming purposes only, and the preventer is intended to do the function of the guy, the guy may be left slack.
              (e) Cargo falls. Cargo falls under load shall not be permitted to chafe on any standing or other running rigging. Exception: Rigging shall not be construed to mean hatch coamings or other similar structural parts of the vessel.
              (f) Bull wire. (1) Where a bull wire is taken to a winch head for lowering or topping a boom, the bull wire shall be secured to the winch head by shackle or other equally strong method. Securing by fiber rope fastening does not meet this requirement.
              (2) When, in lowering or topping a boom, it is not possible to secure the bull wire to the winch head, or when the topping lift itself is taken to the winch head, at least five turns of wire shall be used.
              (g) Trimming and deckloads. When deck loads extend above the rail and there is less than 12 inches (30.48 cm) horizontal clearance between the edge of the deck load and the inside of the bulwark or rail, a pendant or other alternate device shall be provided to allow trimming of the gear and to prevent employees from going over the side.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40945, June 30, 2000]
            
            
              § 1918.55
              Cranes (See also § 1918.11).
              The following requirements shall apply to the use of cranes forming part of a vessel's permanent equipment.
              (a) Defects. Cranes with a visible or known defect that affects safe operation shall not be used. Defects shall be reported immediately to the officer in charge of the vessel.
              (b) Operator's station. (1) Cranes with missing, broken, cracked, scratched, or dirty glass (or equivalent) that impairs operator visibility shall not be used.
              (2) Clothing, tools and equipment shall be stored so as not to interfere with access, operation or the operator's view.
              (c) Cargo operations. (1) Accessible areas within the swing radius of the body of a revolving crane or within the travel of a shipboard gantry crane shall be physically guarded or other equally effective means shall be taken during operations to prevent an employee from being caught between the body of the crane and any fixed structure, or between parts of the crane. Verbal warnings to employees to avoid the dangerous area do not meet this requirement.
              (2) Limit switch bypass systems shall be secured during all cargo operations. Such bypass systems shall not be used except in an emergency or during non-cargo handling operations such as stowing cranes or derricks or performing repairs. Any time a bypass system is used, it shall be done only under the direction of an officer of the vessel.
              (3) Under all operating conditions, at least three full turns of rope shall remain on ungrooved drums, and two full turns on grooved drums.
              (4) Crane brakes shall be monitored during use. If crane brakes are unable to hold the load, the crane shall not be used.
              (5) Cranes shall not be used if control levers operate with excessive friction or excessive play.
              (6) When cranes are equipped with power down capability, there shall be no free fall of the gear when a load is attached.
              (7) When two or more cranes hoist a load in unison, a designated person shall direct the operation and instruct personnel in positioning, rigging of the gear and movements to be made.
              (d) Unattended cranes. When cranes are left unattended between work periods, § 1918.66(b) (4)(i) through (v) shall apply.
            
          
          
            
            Subpart G—Cargo Handling Gear and Equipment Other Than Ship's Gear
            
              § 1918.61
              General (See also appendix IV of this part).
              (a) Employer provided gear inspection. All gear and equipment provided by the employer shall be inspected by the employer or designated person before each use and, when appropriate, at intervals during its use, to ensure that it is safe. Any gear that is found upon such inspection to be unsafe shall not be used until it is made safe.
              (b) Safe working load. (1) The safe working load of gear as specified in §§ 1918.61 through 1918.66 shall not be exceeded.
              (2) All cargo handling gear provided by the employer with a safe working load greater than five short tons (10,000 lbs. or 4.54 metric tons) shall have its safe working load plainly marked on it.
              (c) Gear weight markings. The weight shall be plainly marked on any article of stevedoring gear hoisted by ship's gear and weighing more than 2,000 lbs. (.91 metric tons).
              (d) Certification. The employer shall not use any material handling device listed in paragraphs (f) and (g) of this section until the device has been certificated, as evidenced by current and valid documents attesting to compliance with the requirements of paragraph (e) of this section.
              (e) Certification procedures. Each certification required by this section shall be performed in accordance with part 1919 of this chapter, by a person then currently accredited by OSHA as provided in that part.
              (f) Special gear. (1) Special stevedoring gear provided by the employer, the strength of which depends upon components other than commonly used stock items such as shackles, ropes, or chains, and that has a Safe Working Load (SWL) greater than five short tons (10,000 lbs or 4.54 metric tons) shall be inspected and tested as a unit before initial use (see Table A in paragraph (f)(2) of this section). In addition, any special stevedoring gear that suffers damage necessitating structural repair shall be inspected and retested after repair and before being returned to service.
              (2) Special stevedoring gear provided by the employer that has a SWL of five short tons (10,000 lbs. or 4.54 metric tons) or less shall be inspected and tested as a unit before initial use according to paragraphs (d) and (e) of this section or by a designated person (see Table A in this paragraph (f)(2)).
              
                Table A
                
                  Safe working load
                  Proof load
                
                
                  Up to 20 short tons (18.1 metric tons)
                  25 percent in excess.
                
                
                  From 20 through 50 short tons (18.1 to 45.4 metric tons)
                  5 short tons in excess
                
                
                  Over 50 short tons (45.4 metric tons)
                  10 percent in excess
                
              
              (g) Every spreader that is not a part of ship's gear and is used for handling intermodal containers shall be inspected and tested before initial use to a proof load equal to 25 percent greater than its rated capacity. In addition, any spreader that suffers damage necessitating structural repair shall be inspected and retested after repair and before being returned to service.
              (h) All cargo handling gear covered by this section with a SWL greater than five short tons (10,000 lbs. or 4.54 metric tons) shall be proof load tested according to Table A in paragraph (f) or paragraph (g), as applicable, of this section every four years and in accordance with paragraphs (d) and (e) of this section or by a designated person.
              (i) Certificates and inspection and test records attesting to the tests required by this section shall be available for inspection.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40945, June 30, 2000]
            
            
              § 1918.62
              Miscellaneous auxiliary gear.
              (a) Routine inspection. (1) At the completion of each use, loose gear such as slings, chains, bridles, blocks and hooks shall be so placed as to avoid damage to the gear. Loose gear shall be inspected and any defects corrected before reuse.

              (2) Defective gear, as defined by the manufacturers' specifications (when available), shall not be used. Distorted hooks, shackles or similar gear shall be discarded.
              
              
                
                Note to paragraph (a):
                When manufacturers' specifications are not available to determine whether gear is defective, the employer shall use the appropriate paragraphs of this section to make these determinations.
              
              
              (b) Wire rope and wire rope slings. (1) The employer shall follow the manufacturers' recommended ratings for wire rope and wire rope slings provided for use aboard ship, and shall have such ratings available for inspection. When the manufacturer is unable to supply such ratings, the employer shall use the tables for wire rope and wire rope slings found in appendix II to this part. A design safety factor of at least five shall be maintained for the common sizes of running wire used as falls in purchases, or in such uses as light load slings.
              (2) Wire rope with a safety factor of less than five may be used only as follows:
              (i) In specialized equipment, such as cranes, designed to be used with lesser wire rope safety factors;
              (ii) According to design factors in standing rigging applications; or
              (iii) For heavy lifts or other purposes for which a safety factor of five is not feasible and for which the employer can show that equivalent safety is ensured.
              (3) Wire rope or wire rope slings provided by the employer and having any of the following conditions shall not be used:
              (i) Ten randomly distributed broken wires in one rope lay or three or more broken wires in one strand in one rope lay;
              (ii) Kinking, crushing, bird caging or other damage resulting in distortion of the wire rope structure;
              (iii) Evidence of heat damage;
              (iv) Excessive wear or corrosion, deformation or other defect in the wire or attachments, including cracks in attachments;
              (v) Any indication of strand or wire slippage in end attachments; or
              (vi) More than one broken wire close to a socket or swaged fitting.
              (4) Protruding ends of strands in splices on slings and bridles shall be covered or blunted. Coverings shall be removable so that splices can be examined. Means used to cover or blunt ends shall not damage the wire.
              (5) Where wire rope clips are used to form eyes, the employer shall follow the manufacturers' recommendations, which shall be available for inspection. If “U” bolt clips are used and the manufacturers' recommendations are not available, table 1 of appendix II to this part shall be used to determine the number and spacing of clips. “U” bolts shall be applied with the “U” section in contact with the dead end of the rope.
              (6) Wire rope shall not be secured by knotting.
              (7) Eyes in wire rope bridles, slings, bull wires, or in single parts used for hoisting shall not be formed by wire rope clips or knots.
              (8) Eye splices in wire ropes shall have at least three tucks with a whole strand of the rope, and two tucks with one-half of the wire cut from each strand. Other forms of splices or connections that the employer demonstrates to be equivalently safe may be used.
              (9) Except for eye splices in the ends of wires and endless rope slings, each wire rope used in hoisting or lowering, or bulling cargo, shall consist of one continuous piece without knot or splice.
              (c) Natural fiber rope. (1) The employer shall follow the manufacturers' recommended ratings for natural fiber rope and natural fiber rope slings provided for use aboard ship, and shall have such ratings available for inspection.
              (2) If the manufacturers' recommended ratings and use recommendations are unavailable, the employer shall use table 2 of appendix II to this part to determine safe working loads of natural fiber rope slings comprising part of pre-slung drafts.
              (3) Eye splices shall consist of at least three full tucks. Short splices shall consist of at least six tucks, three on each side of the centerline.
              (d) Synthetic rope. (1) The employer shall follow the manufacturers' ratings and use recommendations for the specific synthetic fiber rope and synthetic fiber rope slings provided for use aboard ship, and shall have such ratings available for inspection.
              
              (2) If the manufacturers' recommended ratings and use recommendations are unavailable, tables 3A and B of appendix II to this part shall be used to determine the safe working load of synthetic fiber rope and of synthetic rope slings that comprise this part of pre-slung drafts.
              (3)(i) Unless otherwise recommended by the manufacturer, when synthetic fiber ropes are substituted for fiber ropes of less than three inches (7.62 cm) in circumference, the substitute shall be of equal size. Where substituted for fiber rope of three inches or more in circumference, the size of the synthetic rope shall be determined from the formula:
              
                ER30JN00.071
              
              
                Where C = the required circumference of the synthetic rope in inches, Cs= the circumference to the nearest one-quarter inch of a synthetic rope having a breaking strength not less than that of the size fiber rope that is required by paragraph (c) of this section and Cm = the circumference of the fiber rope in inches that is required by paragraph (c) of this section.
              
              
              (ii) In making such substitution, it shall be ascertained that the inherent characteristics of the synthetic fiber are suitable for hoisting.
              (e) Removal of natural and synthetic rope from service. Natural and synthetic rope having any of the following defects shall be removed from service:
              (1) Abnormal or excessive wear including heat and chemical damage;
              (2) Powdered fiber between strands;
              (3) Sufficient cut or broken fibers to affect the capability of the rope;
              (4) Variations in the size or roundness of strands;
              (5) Discolorations other than stains not associated with rope damage;
              (6) Rotting; or
              (7) Distortion or other damage to attached hardware.
              (f) Thimbles. Properly fitting thimbles shall be used when any rope is secured permanently to a ring, shackle or attachment, where practicable.
              (g) Synthetic web slings. (1) Slings and nets or other combinations of more than one piece of synthetic webbing assembled and used as a single unit (synthetic web slings) shall not be used to hoist loads greater than the sling's rated capacity.
              (2) Synthetic web slings shall be removed from service if they exhibit any of the following defects:
              (i) Acid or caustic burns;
              (ii) Melting or charring of any part of the sling surface;
              (iii) Snags, punctures, tears or cuts;
              (iv) Broken or worn stitches;
              (v) Distortion or damage to fittings; or
              (vi) Display of visible warning threads or markers designed to indicate excessive wear or damage.
              (3) Defective synthetic web slings removed from service shall not be returned to service unless repaired by a sling manufacturer or an entity of similar competence. Each repaired sling shall be proof tested by the repairer to twice the sling's rated capacity before its return to service. The employer shall retain a certificate of the proof test and make it available for inspection.
              (4) Synthetic web slings provided by the employer shall only be used according to the manufacturers' use recommendations, which shall be available.
              (5) Fittings shall have a breaking strength at least equal to that of the sling to which they are attached and shall be free of sharp edges.
              (h) Chains and chain slings used for hoisting. (1) The employer shall follow the manufacturers' recommended ratings for safe working loads for the size of wrought iron and alloy steel chains and chain slings and shall have such ratings available for inspection. When the manufacturer does not provide such ratings, the employer shall use table 4A of appendix II to this part to determine safe working loads for alloy steel chains and chain slings only.
              (2) Proof coil steel chain, also known as common or hardware chain, and other chain not recommended by the manufacturer for slinging or hoisting shall not be used for slinging or hoisting.

              (3)(i) Sling chains, including end fastenings, shall be inspected for visible defects before each day's use and as often as necessary during use to ensure integrity of the sling.
              
              (ii) Thorough inspections of chains in use shall be made quarterly to detect wear, defective welds, deformation or increase in length or stretch. The month of inspection shall be shown on each chain by color of paint on a link or by other equally effective means.
              (iii) Chains shall be removed from service when maximum allowable wear, as indicated in table 4B of appendix II to this part, is reached at any point of a link.
              (iv) Chain slings shall be removed from service when stretch has increased the length of a measured section by more than 5 percent; when a link is bent, twisted or otherwise damaged; or when a link has a raised scarf or defective weld.
              (v) Only designated persons shall inspect chains used for slinging and hoisting.
              (4) Chains shall only be repaired by a designated person. Links or portions of a chain defective under any of the criteria of paragraph (h)(3)(iv) of this section shall be replaced with properly dimensioned links or connections of material similar to that of the original chain. Before repaired chains are returned to service, they shall be tested to the proof test load recommended by the manufacturer for the original chain. Tests shall be done by the manufacturer or shall be certified by an agency accredited for the purpose under part 1919 of this chapter. Test certificates shall be available for inspection.
              (5)(i) Wrought iron chains in constant use shall be annealed or normalized at intervals not exceeding six months. Heat treatment certificates shall be available for inspection. Alloy chains shall not be annealed.
              (ii) Any part of a lifting appliance or item of loose gear installed after January 21, 1998 shall not be manufactured of wrought iron.
              (6) Kinked or knotted chains shall not be used for lifting. Chains shall not be shortened by bolting, wiring or knotting. Makeshift links or fasteners such as wire, bolts or rods shall not be used.
              (7) Hooks, rings, links and attachments affixed to sling chains shall have rated capacities at least equal to those of the chains to which they are attached.
              (8) Chain slings shall bear identification of size, grade and rated capacity.
              (i) Shackles. (1) If the manufacturers' recommended safe working loads for shackles are available, they shall not be exceeded. If the manufacturers' recommendations are not available, table 5 of appendix II to this part shall apply.
              (2) Screw pin shackles provided by the employer and used aloft, except in cargo hook assemblies, shall have their pins positively secured.
              (j) Hooks other than hand hooks. (1) The manufacturer's recommended safe working loads for hooks shall not be exceeded. Hooks other than hand hooks shall be tested before initial use in accordance with the provisions of § 1919.31 (a), (c), and (d) of this chapter. Exception: Manufacturers' test certificates indicating performance to the criteria in § 1919.31 (a), (c) and (d) of this chapter shall be acceptable.
              (2) Bent or sprung hooks shall be discarded.
              (3) Teeth of case hooks shall be maintained in safe condition.
              (4) Jaws of patent clamp-type plate hooks shall be maintained in condition to grip plates securely.
              (5) Loads shall be applied to the throat of the hook only.
              (k) Pallets. (1) Pallets shall be made and maintained to support and carry loads being handled safely. Fastenings of reusable pallets used for hoisting shall be bolts and nuts, drive screws (helically threaded nails), annular threaded nails or fastenings of equivalent holding strength.
              (2) Reusable wing or lip-type pallets shall be hoisted by bar bridles or other suitable gear and shall have an overhanging wing or lip of at least three inches (7.6 cm). They shall not be hoisted by wire slings alone.
              (3) Loaded pallets that do not meet the requirements of this paragraph shall be hoisted only after being placed on pallets meeting such requirements, or shall be handled by other means providing equivalent safety.

              (4) Bridles for handling flush end or box-type pallets shall be designed to prevent disengagement from the pallet under load.
              
              (5) Pallets shall be stacked or placed to prevent falling, collapsing or otherwise causing a hazard under standard operating conditions.
              (6) Disposable pallets intended only for one use shall not be reused for hoisting.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40945, June 30, 2000]
            
            
              § 1918.63
              Chutes, gravity conveyors and rollers.
              (a) Chutes shall be of adequate length and strength to support the conditions of use, and shall be free of splinters and sharp edges.
              (b) When necessary for the safety of employees, chutes shall be equipped with sideboards to afford protection from falling objects.
              (c) When necessary for the safety of employees, provisions shall be made for stopping objects other than bulk commodities at the delivery end of the chute.
              (d) Chutes and gravity conveyor roller sections shall be firmly placed and secured to prevent displacement, shifting, or falling.
              (e) Gravity conveyors shall be of sufficient strength to support the weight of materials placed upon them safely. Conveyor rollers shall be installed in a way that prevents them from falling or jumping out of the frame.
              (f) Frames shall be kept free of burrs and sharp edges.
            
            
              § 1918.64
              Powered conveyors.
              (a) Emergency stop. Readily accessible stop controls shall be provided for use in an emergency. Whenever the operation of any power conveyor requires personnel to work close to the conveyor, the conveyor controls shall not be left unattended while the conveyor is in operation.
              (b) Guarding. All conveyor and trimmer drives that create a hazard shall be adequately guarded.
              (c) Approved for location. Electric motors and controls on conveyors and trimmers used to handle grain and exposed to grain dust shall be of a type approved by a nationally recognized testing laboratory for use in Class II, Division I locations. (See § 1910.7 of this chapter.)
              (d) Grain trimmer control box. Each grain trimmer shall have a control box on the weather deck close to the spout feeding the trimmer.
              (e) Grain trimmer power cable. Power cables between the deck control box and the grain trimmer shall be used only in continuous lengths without splice or tap between connections.
              (f) Portable conveyors. Portable conveyors shall be stable within their operating ranges. When used at variable fixed levels, the unit shall be secured at the operating level.
              (g) Delivery and braking. When necessary for the safety of employees, provisions shall be made for braking objects at the delivery end of the conveyor.
              (h) Electric brakes. Conveyors using electrically released brakes shall be constructed so that the brakes cannot be released until power is applied and the brakes are automatically engaged if the power fails or the operating control is returned to the “stop” position.
              (i) Starting powered conveyors. Powered conveyors shall not be started until all employees are clear of the conveyor or have been warned that the conveyor is about to start up.
              (j) Loading and unloading. The area around conveyor loading and unloading points shall be kept clear of obstructions during conveyor operations.
              (k) Lockout/tagout. (1) Conveyors shall be stopped and their power sources locked out and tagged out during maintenance, repair, and servicing. If power is necessary for testing or for making minor adjustments, power shall only be supplied to the servicing operation.
              (2) The starting device shall be locked out and tagged out in the stop position before an attempt is made to remove the cause of a jam or overload of the conveying medium.
              (l) Safe practices. (1) Only designated persons shall operate, repair or service powered conveyors.
              (2) The employer shall ensure that each employee stays off operating conveyors.
              (3) Conveyors shall be operated only with all overload devices, guards and safety devices in place and operable.
            
            
              
              § 1918.65
              Mechanically powered vehicles used aboard vessels.
              (a) Applicability. This section applies to every type of mechanically powered vehicle used for material or equipment handling aboard a vessel.
              (b) General. (1) Modifications, such as adding counterweights that might affect the vehicle's capacity or safety, shall not be done without either the manufacturers' prior written approval or the written approval of a registered professional engineer experienced with the equipment, who has consulted with the manufacturer, if available. Capacity, operation and maintenance instruction plates, tags or decals shall be changed to conform to the equipment as modified.
              (2) Rated capacities, with and without removable counterweights, shall not be exceeded. Rated capacities shall be marked on the vehicle and shall be visible to the operator. The vehicle weight, with and without a counterweight, shall be similarly marked.
              (3) If loads are lifted by two or more trucks working in unison, the total weight shall not exceed the combined safe lifting capacity of all trucks.
              (c) Guards for fork lift trucks. (1) Except as noted in paragraph (c)(5) of this section, fork lift trucks shall be equipped with overhead guards securely attached to the machines. The guard shall be of such design and construction as to protect the operator from boxes, cartons, packages, bagged material, and other similar items of cargo that might fall from the load being handled or from stowage.
              (2) Overhead guards shall not obstruct the operator's view, and openings in the top of the guard shall not exceed six inches (15.24 cm) in one of the two directions, width or length. Larger openings are permitted if no opening allows the smallest unit of cargo being handled through the guard.
              (3) Overhead guards shall be built so that failure of the vehicle's mast tilting mechanism will not displace the guard.
              (4) Overhead guards shall be large enough to extend over the operator during all truck operations, including forward tilt.
              (5) An overhead guard may be removed only when it would prevent a truck from entering a work space and only if the operator is not exposed to low overhead obstructions in the work space.
              (6) Where necessary to protect the operator, fork lift trucks shall be fitted with a vertical load backrest extension to prevent the load from hitting the mast when the mast is positioned at maximum backward tilt. For this purpose, a “load backrest extension” means a device extending vertically from the fork carriage frame to prevent raised loads from falling backward.
              (d) Guards for bulk cargo-moving vehicles. (1) Every crawler type, rider operated, bulk cargo-moving vehicle shall be equipped with an operator's guard of such design and construction as to protect the operator, when seated, against injury from contact with a projecting overhead hazard.
              (2) Overhead guards and their attachment points shall be so designed as to be able to withstand, without excessive deflection, a load applied horizontally at the operator's shoulder level equal to the drawbar pull of the machine.
              (3) Overhead guards are not required when the vehicle is used in situations in which the seated operator cannot contact projecting overhead hazards.
              (4) After July 26, 1999, bulk cargo-moving vehicles shall be equipped with rollover protection of such design and construction as to prevent the possibility of the operator being crushed because of a rollover or upset.
              (e) Approved trucks. (1) “Approved power-operated industrial truck” means one listed as approved for the intended use or location by a nationally recognized testing laboratory (see § 1910.7 of this chapter).
              (2) Approved power-operated industrial trucks shall bear a label or other identification indicating testing laboratory approval.
              (3) When the atmosphere in an area is hazardous (see § 1918.2 and § 1918.93), only approved power-operated industrial trucks shall be used.
              (f) Maintenance. (1) Mechanically powered vehicles shall be maintained in safe working order. Safety devices shall not be removed or made inoperative except where permitted in this section. Vehicles with a fuel system leak or any other safety defect shall not be operated.
              (2) Braking systems or other mechanisms used for braking shall be operable and in safe condition.
              (3) Replacement parts whose function might affect operational safety shall be equivalent in strength and performance capability to the original parts that they replace.
              (4) Repairs to the fuel and ignition systems of mechanically powered vehicles that involve fire hazards shall be conducted only in locations designated as safe for such repairs.
              (5) Batteries on all mechanically powered vehicles shall be disconnected during repairs to the primary electrical system except when power is necessary for testing and repair. On vehicles equipped with systems capable of storing residual energy, that energy shall be safely discharged before work on the primary electrical system begins.
              (6) Only designated persons shall do maintenance and repair.
              (g) Parking brakes. All mechanically powered vehicles purchased after January 21, 1998, shall be equipped with parking brakes.
              (h) Operation. (1) Only stable and safely arranged loads within the rated capacity of the mechanically powered vehicle shall be handled.
              (2) The employer shall require drivers to ascend and descend grades slowly.
              (3) If the load obstructs the forward view, the employer shall require drivers to travel with the load trailing.
              (4) Steering knobs shall not be used unless the vehicle is equipped with power steering.
              (5) When mechanically powered vehicles use cargo lifting devices that have a means of engagement hidden from the operator, a means shall be provided to enable the operator to determine that the cargo has been engaged.
              (6) No load on a mechanically powered vehicle shall be suspended or swung over any employee.
              (7) When mechanically powered vehicles are used, provisions shall be made to ensure that the working surface can support the vehicle and load, and that hatch covers, truck plates, or other temporary surfaces cannot be dislodged by movement of the vehicle.
              (8) When mechanically powered vehicles are left unattended, load-engaging means shall be fully lowered, controls neutralized, brakes set and power shut off. Wheels shall be blocked or curbed if the vehicle is on an incline.
              (9) When lift trucks or other mechanically powered vehicles are being operated on open deck-type barges, the edges of the barges shall be guarded by railings, sideboards, timbers, or other means sufficient to prevent vehicles from rolling overboard. When such vehicles are operated on covered lighters where door openings other than those being used are left open, means shall be provided to prevent vehicles from rolling overboard through such openings.
              (10) Unauthorized personnel shall not ride on mechanically powered vehicles. A safe place to ride shall be provided when riding is authorized.
              (11) An employee may be elevated by fork lift trucks only when a platform is secured to the lifting carriage or forks. The platform shall meet the following requirements:
              (i) The platform shall have a railing complying with § 1917.112(c) of this chapter.
              (ii) The platform shall have toeboards complying with § 1917.112(d) of this chapter, if tools or other objects could fall on employees below.
              (iii) When the truck has controls elevated with the lifting carriage, means shall be provided for employees on the platform to shut off power to the vehicle.
              (iv) Employees on the platform shall be protected from exposure to moving truck parts.
              (v) The platform floor shall be skid resistant.
              (vi) An employee shall be at the truck's controls whenever employees are elevated.
              (vii) While an employee is elevated, the truck may be moved only to make minor adjustments in placement.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40945, June 30, 2000]
            
            
              § 1918.66
              Cranes and derricks other than vessel's gear.
              (a) General. The following requirements shall apply to the use of cranes and derricks brought aboard vessels for conducting longshoring operations. They shall not apply to cranes and derricks forming part of a vessel's permanent equipment.
              (1) Certification. Cranes and derricks shall be certificated in accordance with part 1919 of this chapter.
              (2) Posted weight. The crane weight shall be posted on all cranes hoisted aboard vessels for temporary use.
              (3) Rating chart. All cranes and derricks having ratings that vary with boom length, radius (outreach) or other variables shall have a durable rating chart visible to the operator, covering the complete range of the manufacturers' (or design) capacity ratings. The rating chart shall include all operating radii (outreach) for all permissible boom lengths and jib lengths, as applicable, with and without outriggers, and alternate ratings for optional equipment affecting such ratings. Precautions or warnings specified by the owner or manufacturer shall be included along with the chart.
              (4) Rated loads. The manufacturers' (or design) rated loads for the conditions of use shall not be exceeded.
              (5) Change of rated loads. Designated working loads shall not be increased beyond the manufacturers' ratings or original design limitations unless such increase receives the manufacturers' approval. When the manufacturers' services are not available or where the equipment is of foreign manufacture, engineering design analysis shall be done or approved by a person accredited for certificating the equipment under part 1919 of this chapter. Engineering design analysis shall be done by a registered professional engineer competent in the field of cranes and derricks. Any structural changes required by the change in rating shall be carried out.
              (6) Radius indicator. When the rated load varies with the boom radius, the crane or derrick shall be fitted with a boom angle or radius indicator visible to the operator.
              (7) Operator's station. The cab, controls and mechanism of the equipment shall be so arranged that the operator has a clear view of the load or signalman, when one is used. Cab glass, when used, shall be safety plate glass or equivalent. Cranes with missing, broken, cracked, scratched, or dirty glass (or equivalent), that impairs operator vision shall not be used. Clothing, tools, and equipment shall be stored so as not to interfere with access, operation, and the operator's view.
              (8) Counterweights or ballast. Cranes shall be operated only with the specified type and amount of ballast or counterweights. Ballast or counterweights shall be located and secured only as provided in the manufacturers' or design specifications, which shall be available for inspection.
              (9) Outriggers. Outriggers shall be used according to the manufacturers' specifications or design data, which shall be available for inspection. Floats, when used, shall be securely attached to the outriggers. Wood blocks or other support shall be of sufficient size to support the outrigger, free of defects that may affect safety, and of sufficient width and length to prevent the crane from shifting or toppling under load.
              (10) Exhaust gases. Engine exhaust gases shall be discharged away from crane operating personnel.
              (11) Electrical/Guarding. Electrical equipment shall be so placed or enclosed that live parts will not be exposed to accidental contact. Designated persons may work on energized equipment only if necessary during inspection, maintenance, or repair; otherwise the equipment shall be stopped and its power source locked out and tagged out.
              (12) Fire extinguisher. (i) At least one portable approved or listed fire extinguisher of at least a 5-B:C rating or equivalent shall be accessible in the cab of the crane or derrick.
              (ii) No portable fire extinguisher using carbon tetrachloride or chlorobromomethane extinguishing agents shall be used.
              (13) Rope on drums. At least three full turns of rope shall remain on ungrooved drums, and two turns on grooved drums, under all operating conditions. Wire rope shall be secured to drums by clamps, U-bolts, shackles or equivalent means. Fiber rope fastenings are prohibited.
              (14) Brakes. (i) Each independent hoisting unit of a crane shall be equipped with at least one holding brake, applied directly to the motor shaft or gear train.
              (ii) Each independent hoisting unit of a crane shall, in addition to the holding brake, be equipped with a controlled braking means to control lowering speeds.
              (iii) Holding brakes for hoist units shall have not less than the following percentage of the rated load hoisting torque at the point where the brake is applied:
              (A) 125 percent when used with an other than mechanically controlled braking means;
              (B) 100 percent when used with a mechanically controlled braking means; or
              (C) 100 percent when two holding brakes are provided.
              (iv) All power control braking means shall be capable of maintaining safe lowering speeds of rated loads.
              (15) Operating controls. Crane and derrick operating controls shall be clearly marked, or a chart showing their function shall be posted at the operator's position.
              (16) Booms. Cranes with elevatable booms and without operable automatic limiting devices shall be provided with boom stops if boom elevation can exceed maximum design angles from the horizontal.
              (17) Foot pedals. Foot pedals shall have a non-skid surface.
              (18) Access. Ladders, stairways, stanchions, grab irons, foot steps or equivalent means shall be provided as necessary to ensure safe access to footwalks, cab platforms, the cab and any portion of the superstructure that employees must reach.
              (b) Operations—(1) Use of cranes together. When two or more cranes hoist a load in unison, a designated person shall direct the operation and instruct personnel in positioning, rigging of the load and movements to be made.
              (2) Guarding of swing radius. Accessible areas within the swing radius of the body of a revolving crane shall be physically guarded during operations to prevent an employee from being caught between the body of the crane and any fixed structure or between parts of the crane.
              (3) Prohibited usage. (i) Equipment shall not be used in a way that exerts side loading stresses upon the crane or derrick boom.
              (ii) No crane or derrick having a visible or known defect that may affect safe operation shall be used.
              (4) Unattended cranes. The following steps shall be taken before leaving a crane unattended between work periods:
              (i) Suspended loads, such as those hoisted by lifting magnets or clamshell buckets, shall be landed unless the storage position or maximum hoisting of the suspended device will provide equivalent safety;
              (ii) Clutches shall be disengaged;
              (iii) The power supply shall be shut off;
              (iv) The crane shall be secured against accidental travel; and
              (v) The boom shall be lowered or secured against movement.
              (c) Protection for employees being hoisted. (1) No employee shall be hoisted by the load hoisting apparatus of a crane or derrick except on a platform meeting the following requirements:
              (i) Enclosed by a railing or other means providing protection equivalent to that described in § 1917.112(c) of this chapter;
              (ii) Fitted with toe boards if the platform has open railings;
              (iii) A safety factor of four based on ultimate strength;
              (iv) Bearing a plate or permanent marking indicating maximum load rating, which shall not be exceeded, and the weight of the platform itself;
              (v) Equipped with a device to prevent access doors, when used, from opening accidentally;
              (vi) Equipped with overhead protection for employees on the platform if they are exposed to falling objects or overhead hazards; and
              (vii) Secured to the load line by means other than wedge and socket attachments, unless the free (bitter) end of the line is secured back to itself by a clamp placed as close above the wedge as possible.

              (2) Except in an emergency, the hoisting mechanism of all cranes or derricks used to hoist personnel shall operate only in power up and power down, with automatic brake application when not hoisting or lowering.
              
              (3) All cranes and derricks used to hoist personnel shall be equipped with an anti-two-blocking device.
              (4) Variable radius booms of a crane or derrick used to hoist personnel shall be so constructed or secured as to prevent accidental boom movement.
              (5) Platforms or devices used to hoist employees shall be inspected for defects before each day's use and shall be removed from service if defective.
              (6) Employees being hoisted shall remain in continuous sight of and communication with the operator or signalman.
              (7) Operators shall remain at the controls when employees are hoisted.
              (8) Cranes shall not travel while employees are hoisted, except in emergencies or in normal tier-to-tier transfer of employees during container operations.
              (d) Routine inspection. (1) Designated persons shall visually inspect each crane and derrick on each day of use for defects in functional operating components and shall report any defect found to the employer. The employer shall inform the operator of the result of the inspection.
              (2) A designated person shall thoroughly inspect all functional components and accessible structural features of each crane or device at monthly intervals.
              (3) Any defects found during such inspections that may create a safety hazard shall be corrected before further equipment use. Repairs shall be done only by designated persons.
              (4) A record of each monthly inspection shall be maintained for six months in or on the crane or derrick or at the terminal.
              (e) Protective devices. (1) When exposed moving parts such as gears, chains and chain sprockets present a hazard to employees during crane and derrick operations, those parts shall be securely guarded.
              (2) Crane hooks shall be latched or otherwise secured to prevent accidental load disengagement.
              (f) Load-indicating devices. (1) Unless exempted by the provisions of paragraph (f)(1)(viii) of this section, every crane used to load or discharge cargo into or out of a vessel shall be fitted with a load-indicating device or alternative device in proper working condition that shall meet the following criteria:
              (i) The type or model of any load-indicating device used shall be such as to provide:
              (A) A direct indication in the cab of actual weight hoisted or a means of determining this by reference to crane ratings posted and visible to the operator, except that the use of a dynamometer or simple scale alone will not meet this requirement; or
              (B) An automatic weight-moment device (e.g., a computer) providing indications in the cab according to the radius and load at the moment; or
              (C) A device that will prevent an overloaded condition.
              (ii) The accuracy of the load-indicating device, weight-moment device, or overload protection device shall be such that any indicated load (or limit), including the sum of actual weight hoisted and additional equipment or “add ons” such as slings, sensors, blocks, etc., is within the range between 95 percent (5 percent underload) and 110 percent (10 percent overload) of the actual true total load. Such accuracy shall be required over the range of daily operating variables reasonably anticipated under the conditions of use.
              (iii) The device shall enable the operator to decide before making any lift that the load indicating device or alternative device is operative. In the alternative, if the device is not so mounted or attached and does not include such means of checking, it shall be certified by the manufacturer to remain operative for a specific time. The device shall be checked for accuracy, using known values of the load, at the time of every certification survey (see § 1918.11) and at such additional times as may be recommended by the manufacturer.
              (iv) When the load indicating device or alternative device is so arranged in the supporting system (crane structure) that its failure could cause the load to be dropped, its strength shall not be the limiting factor of the supporting system (crane structure).

              (v) Units of measure in pounds or both pounds and kilograms (or other indicators of measurement, such as colored indicator lights), capacity of the indicating system, accuracy of the indicating system, and operating instructions and precautions shall be conspicuously marked. If the system used provides no readout but automatically ceases crane operation when the rated load limit is reached under any specific condition of use, the marking shall provide the make and model of the device installed, a description of what it does, how it is operated, and any necessary precautions regarding the system. All of these markings shall be readily visible to the operator.

              (vi) All load indicating devices shall operate over the full operating radius. Overall accuracy shall be based on actual applied loads and not on full scale (full capacity) load.
              
              
                Note to paragraph (f)(1)(vi):
                If the accuracy of the load indicating device is based on full scale loads and the device is arbitrarily set at plus or minus 10 percent, it would accept a reading between 90,000 and 110,000 lbs. at full capacity for a machine with a maximum rating of 100,000 lbs. but would also show a reading of between zero and 20,000 lbs. at that outreach (radius) at which the load would be 10,000 lbs.; this is clearly unacceptable. If, however, the accuracy of the device is based on actual applied loads under the same conditions, the acceptable range would remain the same with the 100,000-lb. load but would show a figure between 9,000 and 11,000 lbs. at the 10,000-lb. load; this is an acceptable reading.
              
              
              (vii) When a load-indicating device uses the radius as a factor in its use or in its operating indications, the indicated radius (which may be in feet and/or meters, or degrees of boom angle, depending on the system used) shall be within the range between 97 percent and 110 percent of the actual (true) radius. When radius is presented in degrees, and feet or meters are required for necessary determinations, a conversion chart shall be provided.
              (viii) The load indicating device requirements of this paragraph do not apply to a crane:
              (A) Of the trolley equipped bridge type while handling containers known to be and identified as empty, or loaded, and in either case according to the provisions of § 1918.85(b) of this part, or while hoisting other lifts by means of a lifting beam supplied by the crane manufacturer for the purpose and in all cases within the crane rating;
              (B) While handling bulk commodities or cargoes by means of clamshell bucket or magnet;
              (C) While used to handle or hold hoses in connection with transfer of bulk liquids, or other hose-handled products; or
              (D) While the crane is used exclusively to handle cargo or equipment whose total actual gross weight is marked on the unit or units hoisted, and the total actual gross weight never exceeds 11,200 lbs., and the load is less than the rated capacity of the crane at the maximum outreach possible at the time.
              (2) [Reserved]
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40945, June 30, 2000]
            
            
              § 1918.67
              Notifying the ship's officers before using certain equipment.
              (a) The employer shall notify the officer in charge of the vessel before bringing aboard ship internal combustion or electric powered tools, equipment or vehicles.
              (b) The employer shall also notify the officer in charge of the vessel before using the ship's electric power for the operation of any electric tools or equipment.
            
            
              § 1918.68
              Grounding.
              The frames of portable electrical equipment and tools, other than double insulated tools and battery operated tools, shall be grounded through a separate equipment conductor run with or enclosing the circuit conductors.
            
            
              § 1918.69
              Tools.
              (a) General. Employers shall not issue or permit the use of visibly unsafe tools.
              (b) Portable electric tools. (1) Portable hand-held electric tools shall be equipped with switches of a type that must be manually held in a closed position in order to operate the tool.

              (2) All portable, power-driven circular saws shall be equipped with guards above and below the base plate or shoe. The upper guard shall cover the saw to the depth of the teeth, except for the minimum arc required to permit the base to be tilted for bevel cuts. The lower guard shall cover the saw to the depth of the teeth, except for the minimum arc required to allow proper retraction and contact with the work. When the tool is withdrawn from the work, the lower guard shall automatically and instantly return to the covering position.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000]
            
            
              §§ 1918.70-1918.80
              [Reserved]
            
          
          
            Subpart H—Handling Cargo
            
              § 1918.81
              Slinging.
              (a) Drafts shall be safely slung before being hoisted. Loose dunnage or debris hanging or protruding from loads shall be removed.
              (b) Cargo handling bridles, such as pallet bridles, which are to remain attached to the hoisting gear while hoisting successive drafts, shall be attached by shackles, or other positive means shall be taken to prevent them from being accidentally disengaged from the cargo hook.
              (c) Drafts of lumber, pipe, dunnage and other pieces, the top layer of which is not bound by the sling, shall be slung in a way that prevents sliders. Double slings shall be used on unstrapped dunnage, unless, due to the size of hatch or deep tank openings, using them is impracticable.
              (d) Case hooks shall be used only with cases designed to be hoisted by these hooks.
              (e) Bales of cotton, wool, cork, wood pulp, gunny bags or similar articles shall not be hoisted by straps unless the straps are strong enough to support the weight of the bale. At least two hooks, each in a separate strap, shall be used.
              (f) Unitized loads bound by bands or straps may be hoisted by the banding or strapping only if the banding or strapping is suitable for hoisting and is strong enough to support the weight of the load.
              (g) Additional means to maintain the unitized loads during hoisting shall be employed to ensure safe lifting of such loads having damaged banding or strapping.
              (h) Loads requiring continuous manual guidance during handling shall be guided by guide ropes (tag lines) that are long enough to control the load.
              (i) No draft shall be hoisted unless the winch or crane operator(s) can clearly see the draft itself or see the signals of a signalman who is observing the draft's movement.
              (j) Intermodal containers shall be handled in accordance with § 1918.85.
              (k) The employer shall require that employees stay clear of the area beneath overhead drafts or descending lifting gear.
              (l) The employer shall not permit employees to ride the hook or the load, except as provided for in § 1918.85(g).
            
            
              § 1918.82
              Building drafts.
              (a) Drafts shall be built or means shall be taken to prevent cargo from falling from them.
              (b) Buckets and tubs used in handling bulk or frozen cargo shall not be loaded above their rims.
            
            
              § 1918.83
              Stowed cargo; tiering and breaking down.
              (a) When necessary to protect personnel working in a hold, the employer shall secure or block stowed cargo that is likely to shift or roll.
              (b) In breaking down stowed cargo, precautions shall be taken to prevent remaining cargo from falling.
              (c) Employees trimming bulk cargo shall be checked in and out by the job boss. Before securing any reefer compartment, a check shall be made to ensure that no employee remains inside. Frequent checks shall be made to ensure the safety of any employee working alone in a tank or cargo compartment.
            
            
              § 1918.84
              Bulling cargo.
              (a) Bulling cargo shall be done with the bull line led directly from the heel block. However, bulling may be done from the head of the boom when the nature of the cargo and the surface over which it is dragged are such that the load cannot be stalled, or when the winch actually does not have sufficient strength, with the purchase used, to overload the boom.

              (b) Snatch blocks shall be used to provide a fair lead for the bull line to avoid unnecessary dragging of the bull line against coamings and obstructions.
              (c) Snatch blocks shall not be used with the point of the hook resting on the flange of a beam, but shall be hung from padeyes, straps, or beam clamps. Snatch blocks or straps shall not be made fast to batten cleats or other insecure fittings.
              (d) Beam frame clamps shall be so secured as to prevent their slipping, falling, or being pulled from their stationary attachment.
              (e) Falls led from cargo booms of vessels shall not be used to move scows, lighters or railcars.
            
            
              § 1918.85
              Containerized cargo operations.
              (a) Container markings. Every intermodal container shall be legibly and permanently marked with:
              (1) The weight of the container when empty, in pounds;
              (2) The maximum cargo weight the container is designed to carry, in pounds; and
              (3) The sum of the weight of the container and the maximum cargo weight, in pounds.
              (b) Container weight. No container shall be hoisted by any lifting appliance unless the following conditions have been met:
              (1) The employer shall determine from the carrier whether a container to be hoisted is loaded or empty. Before loading or discharging, empty containers shall be identified in a manner that will inform every supervisor and job boss on the site and in charge of loading or discharging, or every crane or other hoisting equipment operator and signalman, that such container is empty. Methods of identification may include cargo plans, manifests, or markings on the container.
              (2) For a loaded container:
              (i) The actual gross weight shall be plainly marked and visible to the crane or other hoisting equipment operator or signalman, or to every supervisor or job boss on site and in charge of the operation; or
              (ii) The cargo stowage plan or equivalent permanently recorded display serving the same purpose, containing the actual gross weight and the serial number or other positive identification of that specific container, shall be provided to the crane or other hoisting equipment operator and signalman, and to every supervisor and job boss on site and in charge of the operation.
              (3) Every outbound container received at a marine terminal ready to load aboard a vessel without further consolidation or loading shall be weighed to obtain the actual gross weight, either at the terminal or elsewhere, before being hoisted.
              (4)(i) When container weighing scales are found at a marine terminal, any outbound container with a load consolidated at that terminal shall be weighed to obtain the actual weight before being hoisted.
              (ii) If the terminal has no scales, the actual gross weight may be calculated from the container's contents and the container's empty weight. The weights used in the calculation shall be posted conspicuously on the container, with the name of the person making the calculation, and the date.
              (5) Open top vehicle-carrying containers, and those built specifically and used solely for the carriage of compressed gases, are excepted from paragraphs (b)(3) and (b)(4) of this section.
              (6) Closed dry van containers carrying vehicles are exempted from paragraph (b)(4) of this section if:
              (i) The container carries only completely assembled vehicles and no other cargo;
              (ii) The container is marked on the outside so that an employee can readily discern that the container is carrying vehicles; and
              (iii) The vehicles were loaded into the container at the marine terminal.
              (7) The weight of loaded inbound containers from foreign ports shall be determined by weighing, by the method of calculation described in paragraph (b)(4)(ii) of this section or by shipping documents.
              (8) Any scale used within the United States to weigh containers for the requirements of this section shall meet the accuracy standards of the state or local public authority in which the scale is found.
              (c) Overloaded containers. No container shall be hoisted if its actual gross weight exceeds the weight marked as required in paragraph (a)(3) of this section, or it exceeds the capacity of the lifting appliance.
              (d) Container inspection. (1) Prior to hoisting, each container shall be inspected for any visible defects in structural members and fittings that would make the handling of such container unsafe.
              (2) Any container found to have such a defect shall either be handled by a special means to ensure safe handling or shall be emptied before handling.
              (e) Suspended containers. The employer shall prohibit employees from working beneath a suspended container.
              (f) Lifting fittings. Containers shall be handled using lifting fittings or other arrangements suitable and intended for the purpose as set forth in paragraphs (f)(1) and (f)(2) of this section, unless damage to an intermodal container makes special means of handling necessary.
              (1) Loaded intermodal containers. Loaded intermodal containers of 20 feet (6.1 m) or more shall be hoisted as follows:
              (i) When hoisting containers by the top fittings, the lifting forces shall be applied vertically from at least four such fittings. A less than vertical lift is permitted only under the following conditions:
              (A) The container being lifted is an ISO “closed box container”;
              (B) The condition of the box is sound;
              (C) The speed of hoisting and lowering is moderated when heavily ladened containers 5
                 are encountered;
              
                
                  5 A heavily laden container is one that is loaded to within 20 percent of its rated capacity.
              
              (D) The lift angle is at 80 to 90 degrees;
              (E) The distance between the lifting beam and the load is at least 8 feet, 2.4 inches (2.5 m); and
              (F) The length of the spreader beam is at least 16.3 feet (5 m) for a 20-foot container, and at least 36.4 feet (11.1 m) for a 40-foot container.
              (ii) When hoisting containers from bottom fittings, the hoisting connections shall bear on the fittings only, making no other contact with the container. The angles of the four bridle legs shall not be less than 30 degrees to the horizontal for 40-foot (12.19 m) containers; 37 degrees for 30-foot (9.14 m) containers; and 45 degrees for 20-foot (6.1 m) containers.
              (iii) Lifting containers by fork lift trucks or grappling arms from above or from one side may be done only if the container is designed for this type of handling.
              (iv) Other means of hoisting may be used only if the containers and hoisting means are designed for such use.
              (2) Intermodal container spreaders. (i) When using intermodal container spreaders that employ lanyards for activation and load disengagement, all possible precautions shall be taken to prevent accidental release of the load.
              (ii) Intermodal container spreaders that utilize automatic twist lock systems shall be designed and used so that a suspended load cannot accidentally be released.
              (g) Safe container top access. A safe means of access shall be provided for each employee required to work on the top of an intermodal container. Unless ladders are used for access, such means shall comply with the requirements of § 1917.45(j) of this chapter.
              (h) Employee hoisting prohibition. Employees shall not be hoisted on intermodal container spreaders while a load is engaged.
              (i) Portable ladder access. When other safer means are available, portable ladders shall not be used in gaining access to container stacks more than two containers high.
              (j) Fall protection—(1) Containers being handled by container gantry cranes. (i) After July 26, 1999, where a container gantry crane is being used to handle containers, the employer shall ensure that no employee is on top of a container. Exception: An employee may be on top of a container only to perform a necessary function that cannot be eliminated by the use of positive container securing devices. 6
                
              
              
                
                  6 Examples of work that may not be eliminated by positive container securing devices and that may require employees to work on top of containers include, but are not limited to: installing or removing bridge clamps; hooking up or detaching over-height containers; or freeing a jammed semi-automatic twist lock.
              
              
              (ii) After July 26, 1999, the employer shall ensure that positive container securing devices, such as semi-automatic twist locks and above deck cell guides, are used wherever container gantry cranes are used to hoist containers.
              (iii) The employer shall ensure that each employee on top of a container is protected from fall hazards by a fall protection system meeting the requirements of paragraph (k) of this section.
              (2) Containers being handled by other hoisting devices. Where containers are being handled by hoisting devices other than container gantry cranes, the employer shall ensure that each employee on top of a container is protected by a fall protection system meeting the requirements of paragraph (k) of this section.
              (3) Other exposure to fall hazards. The employer shall ensure that each employee exposed to a fall hazard is protected by a fall protection system meeting the requirements of paragraph (k) of this section. Exception: Where the employer can demonstrate that fall protection for an employee would be infeasible or create a greater hazard due to vessel design, container design, container storage, other cargo stowage, container handling equipment, lifting gear, or port conditions, the employer shall alert the affected employee about the fall hazard and instruct the employee in ways to minimize exposure to that hazard.
              (k) Fall protection systems. When fall protection systems required by paragraph (j) of this section are employed, the following shall apply:
              (1) Each fall protection system component, except anchorages, shall have fall arrest/restraint as its only use.
              (2) Each fall protection system subjected to impact loading shall be immediately withdrawn from service and not be used again until inspected and determined by a designated person to be undamaged and suitable for use.
              (3) Each fall protection system shall be rigged so that a falling employee cannot contact any lower level stowage or vessel structure.
              (4) Each fall protection system adopted for use shall have an energy absorbing mechanism that will produce an arresting force on an employee of not greater than 1800 pounds (8 kN).
              (5) Each component of a fall protection system shall be designed and used to prevent accidental disengagement.
              (6) Each fall protection system's fixed anchorages shall be capable of sustaining a force of 5,000 pounds (22.2 kN) or be certified as capable of sustaining at least twice the potential impact load of an employee's fall. Such certification must be made by a qualified person. 7
                 When more than one employee is attached to an anchorage, these limits shall be multiplied by the number of employees attached.
              
                
                  7 For the purposes of this paragraph, qualified person means one with a recognized degree or professional certificate and extensive knowledge and experience in the subject field who is capable of design, analysis, evaluation and specifications in the subject work, project, or product.
              
              (7) When “live” (activated) container gantry crane lifting beams or attached devices are used as anchorage points, the following requirements apply:
              (i) The crane shall be placed into a “slow” speed mode;
              (ii) The crane shall be equipped with a remote shut-off switch that can stop trolley, gantry, and hoist functions and that is in the control of the employee(s) attached to the beam; and
              (iii) A visible or audible indicator shall be present to alert the exposed employee(s) when the remote shut-off is operational.
              (8) Fall protection system components, other than the anchorages, shall be certified as a unit of being capable of sustaining at least twice the potential impact load of an employee's fall. Such certification shall be made by a qualified person. 8
                
              
              
                
                  8 For the purposes of this paragraph, qualified person means one with a recognized degree or professional certificate and extensive knowledge and experience in the subject field who is capable of design, analysis, evaluation and specifications in the subject work, project, or product.
              
              (9) Each fall protection system shall incorporate the use of a full body harness.

              (10) Each device, such as a safety cage, used to transport an employee(s) by being attached to a container gantry crane spreader, shall have a secondary means to prevent accidental disengagement and the secondary means shall be engaged.
              
              (11) Each fall protection system shall be inspected before each day's use by a designated person. Any defective components shall be removed from service.
              (12) Before using any fall protection system, the employee shall be trained in the use and application limits of the equipment, proper hookup, anchoring and tie-off techniques, methods of use, and proper methods of equipment inspection and storage.
              (13) The employer shall establish and implement a procedure to retrieve personnel safely in case of a fall.
              (l) Working along unguarded edges. The employer shall provide, and ensure that the employee use, fall protection meeting the requirements of paragraph (k) of this section whenever the employee works along an unguarded edge where a fall hazard exists (see § 1918.2).
              (m) Vertical tandem lifts. Operations involving the lifting of two or more intermodal containers by the top container shall be performed following § 1917.71(i) and (k)(1) of this chapter.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000; 73 FR 75290, Dec. 10, 2008]
            
            
              § 1918.86
              Roll-on roll-off (Ro-Ro) operations (see also § 1918.2, Ro-Ro operations, and § 1918.25).
              
              
                
                  9 [Reserved]
              
              (a) Traffic control system. An organized system of vehicular and pedestrian traffic control shall be established and maintained at each entrance/exit ramp and on ramps within the vessel as traffic flow warrants.
              (b) Ramp load limit. Each ramp shall be plainly marked with its load capacity. The marked capacity shall not be exceeded.
              (c) Pedestrian traffic. Bow, stern, and side port ramps also used for pedestrian access shall meet the requirements of § 1918.25. Such ramps shall provide a physical separation between pedestrian and vehicular routes. When the design of the ramp prevents physical separation, a positive means shall be established to prevent simultaneous use of the ramp by vehicles and pedestrians.
              (d) Ramp maintenance. Ramps shall be properly maintained and secured.
              (e) Hazardous routes. Before the start of Ro-Ro operations, the employer shall identify any hazardous routes or areas that could be mistaken for normal drive-on/drive-off routes. Such hazardous routes shall be clearly marked and barricaded.
              (f) Air brake connections. Each tractor shall have all air lines connected when pulling trailers equipped with air brakes and shall have the brakes tested before commencing operations.
              (g) Trailer load limits. After July 27, 1998, flat bed and low boy trailers shall be marked with their cargo capacities and shall not be overloaded.
              (h) Cargo weights. Cargo to be handled via a Ro-Ro ramp shall be plainly marked with its weight in pounds (kilograms). Alternatively, the cargo stow plan or equivalent record containing the actual gross weight of the load may be used to determine the weight of the cargo.
              (i) Tractors. Tractors used in Ro-Ro operations shall have:
              (1) Sufficient power to ascend ramp inclines safely; and
              (2) Sufficient braking capacity to descend ramp inclines safely.
              (j) Safe speeds. Power driven vehicles used in Ro-Ro operations shall be operated at speeds that are safe for prevailing conditions.
              (k) Ventilation. Internal combustion engine-driven vehicles shall be operated only where adequate ventilation exists or is provided. (Air contaminant requirements are found in § 1918.94 and part 1910, subpart Z, of this chapter.)
              (l) Securing cargo. Cargo loaded or discharged during Ro-Ro operations shall be secured to prevent sliding loads.
              (m) Authorized personnel. Only authorized persons shall be permitted on any deck while loading or discharging operations are being conducted. Such authorized persons shall be equipped with high visibility vests (or equivalent protection 10
                ).
              
                
                  10 Decals on hard hats will not be considered equivalent protection for the purposes of this paragraph.
              
              
              
                Note to paragraph (m):

                High visibility vests or equivalent protection means high visibility/retro-reflective materials which are intended to make the user clearly visible by day through the use of high visibility (fluorescent) material and in the dark by vehicle headlights through the use of retro-reflective material. For example, an acceptable area of material for a vest or equivalent protection is .5 m2 (760 in.2) for fluorescent (background) material and .13m2 (197 in.2) for retro-reflective material. Vests or equivalent protection, such as high visibility/retro-reflective coveralls, that are available for industrial use, may also be acceptable.
              
              
              (n) Vehicle stowage positioning. Drivers shall not drive vehicles, either forward or backward, while any personnel are in positions where they could be struck.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000]
            
            
              § 1918.87
              Ship's cargo elevators.
              (a) Safe working load. The safe working loads of ship's cargo elevators shall be determined and followed.
              (b) Load distribution. Loads shall be evenly distributed and maintained on the elevator's platform.
              (c) Elevator personnel restrictions. Personnel shall not be permitted to ride on the elevator's platform if a fall hazard exists. (See § 1918.2.)
              (d) Open deck barricades. During elevator operation, each open deck that presents a fall hazard to employees shall be effectively barricaded.
            
            
              § 1918.88
              Log operations.
              (a) Working in holds. When loading logs into the holds of vessels and using dumper devices to roll logs into the wings, the employer shall ensure that employees remain clear of areas where logs being dumped could strike, roll upon, or pin them.
              (b) Personal flotation devices. Each employee working on a log boom shall be protected by a personal flotation device meeting the requirements of § 1918.105(b)(2).
              (c) Footwear. The employer shall provide each employee that is working logs with appropriate footwear, such as spiked shoes or caulked sandals, and shall ensure that each employee wears appropriate footwear to climb or walk on logs.
              (d) Lifelines. When employees are working on log booms or cribs, lifelines shall be furnished and hung overside to the water's edge.
              (e) Jacob's ladder. When a log boom is being worked, a Jacob's ladder meeting the requirements of § 1918.23 shall be provided for each gang working alongside unless other safe means of access (such as the vessel's gangway) is provided. However, no more than two Jacob's ladders are required for any single log boom being worked.
              (f) Life-ring. When working a log boom alongside a ship, a U.S. Coast Guard approved 30-inch (76.2 cm) life-ring, with no less than 90 feet (27.4 m) of line, shall be provided either on the floating unit itself or aboard the ship close to each floating unit being worked.
              (g) Rescue boat. When employees are working on rafts or booms, a rescue boat capable of effecting an immediate rescue shall be available. Powered rescue boats are required when the current exceeds one knot.
              (h) Log rafts. When an employee is working logs out of the water, walking sticks 11
                 (safety sticks) shall be provided as follows:
              
                
                  11 A “walking stick” is two logs bolted or otherwise secured together with two or three planks firmly attached on top that serves as a floating walking and working surface and that is used in the loading of logs onto vessels from the water.
              
              (1) They shall be planked and be no less than 24 inches (.61 m) wide;
              (2) They shall extend along the entire length of all rafts on the side(s) of the vessel being worked, and to the means of access to the log raft(s); and
              (3) They shall be buoyant enough to keep the walking surface above the waterline when employees are walking on them.
            
            
              § 1918.89
              Handling hazardous cargo (See also § 1918.2 and § 1918.99).
              Hazardous cargo shall be slung and secured so that neither the draft nor individual packages can fall because of tipping of the draft or slacking of the supporting gear.
            
          
          
            Subpart I—General Working Conditions.
            
              § 1918.90
              Hazard communication.
              See § 1918.1(b)(4).
            
            
              
              § 1918.91
              Housekeeping.
              (a) General. Active work areas shall be kept free of equipment, such as lashing gear, and materials not in use, and clear of debris, projecting nails, strapping and other objects not necessary to the work in progress.
              (b) Slippery surfaces. The employer shall eliminate conditions causing slippery walking and working surfaces in immediate areas used by employees.
              (c) Free movement of drafts. Dunnage shall not be placed at any location where it interferes with the free movement of drafts.
              (d) Dunnage height. Dunnage racked against sweat battens or bulkheads shall not be used when the levels of such racks are above the safe reach of employees.
              (e) Coaming clearance. Dunnage, hatch beams, tarpaulins or gear not in use shall be stowed no closer than three feet (.91 m) to the port and starboard sides of the weather deck hatch coaming.
              (f) Nails. (1) Nails that are protruding from shoring or fencing in the work area shall be rendered harmless.
              (2) Dunnage, lumber, or shoring material in which there are visibly protruding nails shall be removed from the work area, or, if left in the area, the nails shall be rendered harmless.
              (g) Ice aloft. Employees shall be protected from ice that may fall from aloft.
            
            
              § 1918.92
              Illumination.
              (a) Walking, working, and climbing areas. Walking, working, and climbing areas shall be illuminated. Unless conditions described in the regulations of the U.S. Coast Guard (33 CFR 154.570) exist for specific operations, illumination for cargo transfer operations shall be of a minimum light intensity of five foot-candles (54 lux). Where work tasks require more light to be performed safely, supplemental lighting shall be used.
              (b) Intensity measurement. The lighting intensity shall be measured at the task/working surface, in the plane in which the task/working surface is present.
              (c) Arrangement of lights. Lights shall be arranged so that they do not shine into the eyes of winch-drivers, crane operators or hatch tenders. On Ro-Ro ships, stationary lights shall not shine directly into the eyes of drivers.
              (d) Portable lights. Portable lights shall meet the following requirements:
              (1) Portable lights shall be equipped with substantial reflectors and guards to prevent materials from coming into contact with the bulb.
              (2) Flexible electric cords used with temporary lights shall be designed by the manufacturer for hard or extra-hard usage. Temporary and portable lights shall not be suspended by their electric cords unless the cords and lights are designed for this means of suspension. Connections and insulation shall be maintained in safe condition.
              (3) Electric conductors and fixtures for portable lights shall be so arranged as to be free from contact with drafts, running gear, and other moving equipment.
              (4) Portable cargo lights furnished by the employer for use aboard vessels shall be listed as approved for marine use by the U.S. Coast Guard or by a nationally recognized testing laboratory (see § 1910.7).
              (e) Entry into darkened areas. Employees shall not be permitted to enter dark holds, compartments, decks or other spaces without a flashlight or other portable light. The use of matches or open flames is prohibited.
            
            
              § 1918.93
              Hazardous atmospheres and substances (See also § 1918.2).
              (a) Purpose and scope. This section covers areas in which the employer knows, or has reason to believe, that a hazardous atmosphere or substance may exist, except where one or more of the following sections apply: § 1918.94(a), Carbon monoxide; § 1918.94(b), Fumigated grains; § 1918.94(c), Fumigated tobacco; § 1918.94(d), Other fumigated cargoes; § 1918.94(e), Catch of menhaden and similar species of fish.
              (b) Determination of the hazard. When the employer knows, or has reason to believe, that a space on a vessel contains or has contained a hazardous atmosphere, a designated and appropriately equipped person shall test the atmosphere prior to employee entry to detect whether a hazardous atmosphere exists.
              
              (c) Testing during ventilation. When mechanical ventilation is used to maintain a safe atmosphere, tests shall be made by a designated person to ensure that the atmosphere is not hazardous.
              (d) Entry into hazardous atmospheres. Only designated persons shall enter hazardous atmospheres, in which case the following provisions shall apply:
              (1) Persons entering a space containing a hazardous atmosphere shall be protected by respiratory and emergency protective equipment meeting the requirements of subpart J of this part;
              (2) Persons entering a space containing a hazardous atmosphere shall be instructed about the hazards, precautions to be taken, and the use of protective and emergency equipment. Standby observers, similarly equipped and instructed, shall continuously monitor the activity of employees within such space;
              (3) Except in emergency or rescue operations, employees shall not enter any atmosphere identified as flammable or oxygen-deficient (less than 19.5% oxygen). Persons who may be required to enter flammable or oxygen-deficient atmospheres in emergency operations shall be instructed in the dangers attendant to those atmospheres and be instructed in the use of self-contained breathing apparatus which shall be used for entry.
              (4) To prevent inadvertent employee entry into spaces identified as having hazardous, flammable or oxygen-deficient atmospheres, appropriate warning signs or equivalent means shall be posted at all means of access to those spaces.
              (e) Asbestos cargo leak. When the packaging of asbestos cargo leaks, spillage shall be cleaned up by designated employees protected from the harmful effects of asbestos as required by § 1910.1001 of this chapter.
            
            
              § 1918.94
              Ventilation and atmospheric conditions (See also § 1918.2, definitions of Hazardous cargo, materials, substance or atmosphere and Ro-Ro operations).
              (a) Ventilation with respect to carbon monoxide. (1) When internal combustion engines exhaust into a hold, intermediate deck, or any other compartment, the employer shall ensure that the atmosphere is tested as frequently as needed to prevent carbon monoxide (CO) concentrations from exceeding allowable limits. Such tests shall be made in the area in which employees are working by persons competent in the use of the test equipment and procedures. If operations are in a deep tank or refrigerated compartment, the first test shall be made within one half hour of the time the engine starts. To decide the need for further testing, the initial test in all other cargo handling areas shall be taken no later than one hour after the time the engine starts.
              (i) The CO content of the atmosphere in a compartment, hold, or any enclosed space shall be maintained at not more than 50 parts per million (ppm) (0.005%) as an eight hour average area level and employees shall be removed from the enclosed space if the CO concentration exceeds a ceiling of 100 ppm (0.01%). Exception: The ceiling shall be 200 ppm (0.02%) instead of 100 ppm (0.01%) for Ro-Ro operations.
              
              
                
                  12 [Reserved]
              
              
              
                Note to paragraph (a)(1)(i):
                The term eight hour average area level means that for any period in which the concentration exceeds 50 parts per million, the concentration shall be maintained for a corresponding period below 50 parts per million.
              
              
              (ii) When both natural ventilation and the vessel's ventilation system are inadequate to keep the CO concentration within the allowable limits, the employer shall use supplementary means to bring such concentration within allowable limits, as determined by monitoring.
              (2) The intakes of portable blowers and any exposed belt drives shall be guarded to prevent injury to employees.
              (3) The frames of portable blowers shall be grounded at the source of the current by means of an equipment grounding conductor run with or enclosing the circuit conductors. When the vessel is the source of the current, the equipment grounding conductor shall be bonded to the structure of the vessel. Electric cords shall be free from visible defects.
              (b) Fumigated grains. (1) Before commencing to handle bulk grain in any compartment of a vessel in which employees will or may be present, the employer shall:
              (i) Determine whether the grain has been or will be fumigated at the elevator; and
              (ii) Determine whether that compartment, or any cargo within it loaded at a prior berth, has been treated with a fumigant or any other chemical.
              (2) If fumigant or chemical treatment has been carried out, or if there is reason to suspect that such treatment has been carried out, it shall be determined by atmospheric testing that the compartment's atmosphere is within allowable limits. (See paragraph (b)(3) of this section.)
              (3) A test of the fumigant concentration in the atmosphere of the compartment shall be made after loading begins and before employees enter the compartment. Additional tests shall be made as often as necessary to ensure that hazardous concentrations do not develop.
              (i) Tests for fumigant concentration shall be conducted by a designated person, who shall be thoroughly familiar with the characteristics of the fumigant being used, the correct procedure for measurement, the proper measuring equipment to be used, the fumigant manufacturers' recommendations and warnings, and the proper use of personal protective equipment to guard against the specific hazard.
              (ii) If the concentration in any compartment reaches the level specified as hazardous by the fumigant manufacturer, or exceeds the permissible exposure limits of part 1910, subpart Z of this chapter, whichever is lower, all employees shall be removed from such compartments and shall not be permitted to reenter until tests prove that the atmosphere is within allowable limits.
              (iii) No employee shall be permitted to enter any compartment in which grain fumigation has been carried out, or any compartment immediately next to such a compartment, until it has been determined by testing that the atmosphere in the compartment to be entered is within allowable limits for entry.
              (iv) In the event a compartment containing a hazardous or unknown concentration of fumigants must be entered for testing of the atmosphere, or for emergency purposes, each employee entering shall be protected by respiratory protective equipment following the provisions of § 1918.102, and by any protective clothing and other personal protective equipment recommended by the fumigant manufacturer for protection against the particular hazard. At least two other employees shall be stationed outside the compartment as observers, to provide rescue services in case of emergency. The observers shall be equipped with similar personal protective equipment.
              (v) One or more employees on duty shall be equipped and trained to provide any specific emergency medical treatment stipulated for the particular fumigant.
              (vi) Emergency equipment required by this paragraph shall be readily accessible wherever fumigated grains are being handled.
              (4) If a compartment is treated for local infestation before loading grain by a chemical other than a fumigant, the employee applying the treatment, and any other employees entering the compartment, shall be provided with and required to use any personal protective equipment recommended by the manufacturer of the product to protect them against the effects of exposure.
              (c) Fumigated tobacco. The employer shall not load break-bulk tobacco until the carrier has provided written notification about whether or not the cargo has been fumigated. If break-bulk tobacco cargo has been treated with any toxic fumigant, loading shall not commence until a written warranty has been received from the fumigation facility that the aeration of the cargo has been such as to reduce the concentration of the fumigant to within the level specified as hazardous by the fumigant manufacturer, or does not exceed the permissible exposure limits of part 1910, subpart Z of this chapter, whichever is lower. Such notification and warranty shall be maintained for at least 30 days after the loading of the tobacco has been completed, and shall be available for inspection.
              
              (d) Other fumigated cargoes. Before commencing to load or discharge fumigated cargo other than the cargo specifically addressed in paragraphs (b) and (c) of this section, the employer shall determine that the concentration of fumigants is within the level specified as hazardous by the fumigant manufacturer, or does not exceed the permissible exposure limits of part 1910, subpart Z of this chapter, whichever is lower.
              (e) Grain dust. When employees are exposed to concentrations of grain dust greater than the allowable limit found in subpart Z of part 1910 of this chapter, they shall be protected by suitable respiratory protective equipment as required by § 1918.102.
              (f) Catch of menhaden and similar species of fish. (1) The provisions of this paragraph shall not apply to vessels having and utilizing refrigerated holds for the carriage of all cargo.
              (2) After a vessel has arrived at berth for discharge of menhaden, but before personnel enter the hold, and as frequently thereafter as tests show to be necessary, tests shall be made of the atmosphere in the vessel's hold to ensure a safe work space. The tests shall be done for the presence of hydrogen sulfide and for oxygen deficiency.
              (3) Tests required by paragraph (f)(2) of this section shall be made by designated supervisory personnel, trained and competent in the nature of hazards and the use of test equipment and procedures.
              (4) Before employees enter a hold it shall be tested for hydrogen sulfide and oxygen deficiency. Employees shall not enter the hold when the hydrogen sulfide level exceeds 20 ppm ceiling or when the oxygen content is less than 19.5 percent, except in emergencies.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000]
            
            
              § 1918.95
              Sanitation.
              (a) Washing and toilet facilities. (1) Accessible washing and toilet facilities sufficient for the sanitary requirements of employees shall be readily accessible at the worksite. The facilities shall have:
              (i) Running water, including hot and cold or tepid water, at a minimum of one accessible location (when longshoring operations are conducted at locations without permanent facilities, potable water may be provided instead of running water);
              (ii) Soap;
              (iii) Individual hand towels, clean individual sections of continuous toweling, or air blowers; and
              (iv) Fixed or portable toilets in separate compartments with latch-equipped doors. Separate toilet facilities shall be provided for male and female employees unless toilet rooms will be occupied by only one person at a time.
              (2) Washing and toilet facilities shall be regularly cleaned and maintained in good order.
              (b) Drinking water. (1) Potable drinking water shall be accessible to employees at all times.
              (2) Potable drinking water containers shall be clean, containing only water and ice, and shall be fitted with covers.
              (3) Common drinking cups are prohibited.
              (c) Prohibited eating areas. Consumption of food or beverages in areas where hazardous materials are stowed or being handled is prohibited.
              (d) Garbage and overboard discharges. Work shall not be conducted close to uncovered garbage or in the way of overboard discharges from the vessel's sanitary lines unless employees are protected from the garbage or discharge by a baffle or splash boards.
              [62 FR 40202, July 25, 1997, as amended at 76 FR 33610, June 8, 2011]
            
            
              § 1918.96
              Maintenance and repair work in the vicinity of longshoring operations.
              (a) Noise interference (See also § 1918.1(b)(6).) Longshoring operations shall not be carried on when noise interferes with communications of warnings or instructions.
              (b) Falling objects. Longshoring operations shall not be carried on in the hold or on deck beneath work being conducted overhead whenever such work exposes the employee to a hazard of falling objects.
              (c) Hot work. Longshoring operations shall not be carried on where the employee is exposed to damaging light rays, hot metal, or sparks from welding or cutting.
              
              (d) Abrasive blasting and spray painting. Longshoring operations shall not be carried on in the immediate vicinity of abrasive blasting or spray painting operations.
              (e) Machine guarding. (See also § 1918.2, definition of “Danger zone”.)
              (1) Danger zones on machines and equipment used by employees shall be guarded.
              (2) The power supply to machines shall be turned off, locked out, and tagged out during repair, adjustment, or servicing.
            
            
              § 1918.97
              First aid and lifesaving facilities. (See appendix V of this part).
              (a) Injury reporting. The employer shall require each employee to report every work-related injury, regardless of severity, to the employer.
              (b) First aid. A first aid kit shall be available at or near each vessel being worked. At least one person holding a valid first aid certificate, such as is issued by the Red Cross or other equivalent organization, shall be available to render first aid when work is in progress.
              (c) First aid kits. First aid kits shall be weatherproof and shall contain individual sealed packages for each item that must be kept sterile. The contents of each kit shall be determined by a person certified in first aid and cognizant of the hazards found in marine cargo handling operations. The contents shall be checked at intervals that allow prompt replacement of expended items.
              (d) Stretchers. (1) For each vessel being worked, at least one Stokes basket stretcher, or its equivalent, shall be available to be permanently equipped with bridles for attachment to the hoisting gear.
              (2) Stretchers shall be kept close to vessels and shall be positioned to avoid damage to the stretcher.
              (3) A blanket or other suitable covering shall be available.
              (4) Stretchers shall have at least four sets of effective patient restraints in operable condition.
              (5) Lifting bridles shall be of adequate strength, capable of lifting 1,000 pounds (454 kg) with a safety factor of five (lifting capability of 5,000 pounds), and shall be maintained in operable condition. Lifting bridles shall be provided for making vertical patient lifts at container berths. Stretchers for vertical lifts shall have foot plates.
              (6) Stretchers shall be maintained in operable condition. Struts and braces shall be inspected for damage. Wire mesh shall be secured and have no burrs. Damaged stretchers shall not be used until repaired.
              (7) Stretchers in permanent locations shall be mounted to prevent damage and be protected from the elements if located out-of-doors. If concealed from view, enclosures shall be marked to indicate the location of the lifesaving equipment.
              (e) Life-rings. (1) The employer shall ensure that there is in the vicinity of each vessel being worked at least one U.S. Coast Guard approved 30-inch (76.2 cm) life-ring with no less than 90 feet (27.43 m) of line attached, and at least one portable or permanent ladder that will reach from the top of the apron to the surface of the water.
              (2) In addition, when working a barge, scow, raft, lighter, log boom, or carfloat alongside a ship, a U.S. Coast Guard approved 30-inch (76.2 cm) life-ring, with no less than 90 feet (27.43 m) of line shall be provided either on the floating unit itself or aboard the ship in the immediate vicinity of each floating unit being worked.
              (f) Communication. Telephone or equivalent means of communication shall be readily available at the worksite.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000; ]
            
            
              § 1918.98
              Qualifications of machinery operators and supervisory training.
              (a) Qualification of machinery operators. (1) Only an employee determined by the employer to be competent by reason of training or experience, and who understands the signs, notices and operating instructions and is familiar with the signal code in use, shall be permitted to operate a crane, winch, or other power-operated cargo handling apparatus, or any power-operated vehicle, or give signals to the operator of any hoisting apparatus. However, an employee being trained and supervised by a designated person may operate such machinery and give signals to operators during training.

              (2) No employee known to have defective uncorrected eyesight or hearing, or to be suffering from heart disease, epilepsy, or similar ailments that may suddenly incapacitate the employee, shall be permitted to operate a crane, winch or other power-operated cargo handling apparatus or a power-operated vehicle.
              
              
                Note to paragraph (a)(2):
                OSHA is defining suddenly incapacitating medical ailments consistent with the Americans with Disabilities Act (ADA), 42 U.S.C. 12101 (1990). Therefore, employers who act in accordance with the employment provisions (Title I) of the ADA (42 U.S.C. 12111-12117), the regulations implementing Title I (29 CFR Part 1630), and the Technical Assistance Manual for Title I issued by the Equal Employment Opportunity Commission (Publication number: EEOC-M1A), will be considered as being in compliance with this paragraph.
              
              
              (b) Supervisory accident prevention proficiency. (1) By July 16, 1999, each immediate supervisor of a cargo handling operation of more than five persons shall satisfactorily complete a course in accident prevention.
              (2) Each employee newly assigned to supervisory duties after that date shall be required to meet the provisions of this paragraph within 90 days of such assignment.
              (3) The accident prevention course shall consist of instruction suited to the particular operations involved. 13
                
              
              
                
                  13 The following are recommended topics: Safety responsibility and authority; elements of accidents prevention; attitudes, leadership and motivation; hazards of longshoring, including peculiar local circumstances; hazard identification and elimination; applicable regulations; and accident investigations.
              
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000]
            
            
              § 1918.99
              Retention of DOT markings, placards and labels.
              (a) Any employer who receives a package of hazardous material that is required to be marked, labeled or placarded in accordance with the U.S. Department of Transportation's Hazardous Materials Regulations (49 CFR parts 171 through 180) shall retain those markings, labels and placards on the package until the packaging is sufficiently cleaned of residues and purged of vapors to remove any potential hazards.
              (b) Any employer who receives a freight container, rail freight car, motor vehicle, or transport vehicle that is required to be marked or placarded in accordance with the Hazardous Materials Regulations shall retain those markings and placards on the freight container, rail freight car, motor vehicle or transport vehicle until the hazardous materials that require the marking or placarding are sufficiently removed to prevent any potential hazards.
              (c) Markings, placards and labels shall be maintained in a manner that ensures that they are readily visible.
              (d) For non-bulk packages that will not be reshipped, the provisions of the section are met if a label or other acceptable marking is affixed in accordance with OSHA's Hazard Communication Standard (29 CFR 1910.1200).
              (e) For the purposes of this section, the term “hazardous material” has the same definition as in the Hazardous Materials Regulations (49 CFR parts 171 through 180).
            
            
              § 1918.100
              Emergency action plans.
              (a) Scope and application. This section requires all employers to develop and implement an emergency action plan. 14
                 The emergency action plan shall be in writing (except as provided in the last sentence of paragraph (e)(3) of this section) and shall cover those designated actions employers and employees must take to ensure employee safety from fire and other emergencies.
              
                
                  14 When an employer directs his employees to respond to an emergency that is beyond the scope of the Emergency Action Plan, a plan developed in accordance with § 1910.120(q) of this chapter shall apply.
              
              (b) Elements. The following elements, at a minimum, shall be included in the plan:
              (1) Emergency escape procedures and emergency escape route assignments;
              (2) Procedures to be followed by employees who remain to operate critical operations before they evacuate;

              (3) Procedures to account for all employees after emergency evacuation has been completed;
              
              (4) Rescue and medical duties for those employees who are to perform them;
              (5) The preferred means of reporting fires and other emergencies; and
              (6) Names or regular job titles of persons or departments that can be contacted for further information or explanation of duties under the plan.
              (c) Alarm system. The employer shall establish an employee alarm system that provides warning for necessary emergency action or for reaction time for safe escape of employees from the workplace or the immediate work area, or both.
              (d) Evacuation. The employer shall establish the types of evacuation to be used in emergency circumstances.
              (e) Training. (1) Before implementing the emergency action plan, the employer shall designate and train a sufficient number of persons to assist in the safe and orderly emergency evacuation of employees.
              (2) The employer shall review the plan with each employee covered by the plan at the following times:
              (i) Initially when the plan is developed;
              (ii) Whenever the employee's responsibilities or designated actions under the plan change; and
              (iii) Whenever the plan is changed.
              (3) The employer shall review with each employee upon initial assignment those parts of the plan that the employee must know to protect the employee in the event of an emergency. The written plan shall be kept at the workplace and made available for employee review. Employers with 10 or fewer employees may communicate the plan orally to employees and need not maintain a written plan.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000]
            
          
          
            Subpart J—Personal Protective Equipment
            
              § 1918.101
              Eye and face protection.
              (a) The employer shall ensure that:
              (1)(i) Employers must ensure that each employee uses appropriate eye and/or face protection when the employee is exposed to an eye or face hazards, and that protective eye and face devices comply with any of the following consensus standards:
              (A) ANSI/ISEA Z87.1-2010, Occupational and Educational Personal Eye and Face Protection Devices, incorporated by reference in § 1918.3;
              (B) ANSI Z87.1-2003, Occupational and Educational Personal Eye and Face Protection Devices, incorporated by reference in § 1918.3; or
              (C) ANSI Z87.1-1989 (R-1998), Practice for Occupational and Educational Eye and Face Protection, incorporated by reference in § 1918.3
              (ii) Protective eye and face protection devices that the employer demonstrates are at least as effective as protective eye and face protection devices that are constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              (2) For an employee wearing corrective glasses, eye protection equipment required by paragraph (a)(1) of this section shall be of the type that can be worn over glasses. Prescription-ground safety lenses may be substituted if they provide equivalent protection.
              (b) Eye protection shall be maintained in good condition.
              (c) Used eye protection shall be cleaned and disinfected before issuance to another employee.
              [62 FR 40202, July 25, 1997, as amended at 74 FR 46361, Sept. 9, 2009; 81 FR 16092, Mar. 25, 2016]
            
            
              § 1918.102
              Respiratory protection.
              (See § 1918.1(b)(8)).
              [65 FR 40946, June 30, 2000]
            
            
              § 1918.103
              Head protection.
              (a) The employer shall ensure that each affected employee wears a protective helmet when working in areas where there is a potential for injury to the head from falling objects.
              (b)(1) The employer must ensure that head protection complies with any of the following consensus standards:

              (i) American National Standards Institute (ANSI) Z89.1-2009, “American National Standard for Industrial Head Protection,” incorporated by reference in § 1918.3;
              
              (ii) American National Standards Institute (ANSI) Z89.1-2003, “American National Standard for Industrial Head Protection,” incorporated by reference in § 1918.3; or
              (iii) American National Standards Institute (ANSI) Z89.1-1997, “American National Standard for Personnel Protection—Protective Headwear for Industrial Workers—Requirements,” incorporated by reference in § 1918.3.
              (2) Head protection devices that the employer demonstrates are at least as effective as head protection devices that are constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              (c) Previously worn protective hats shall be cleaned and disinfected before issuance by the employer to another employee.
              [62 FR 40202, July 25, 1997, as amended at 74 FR 46361, Sept. 9, 2009; 77 FR 37600, June 22, 2012]
            
            
              § 1918.104
              Foot protection.
              (a) The employer shall ensure that each affected employee wears protective footwear when working in areas where there is a danger of foot injuries due to falling or rolling objects or objects piercing the sole.
              (b)(1) The employer must ensure that protective footwear complies with any of the following consensus standards:
              (i) ASTM F-2412-2005, “Standard Test Methods for Foot Protection,” and ASTM F-2413-2005, “Standard Specification for Performance Requirements for Protective Footwear,” which are incorporated by reference in § 1918.3;
              (ii) ANSI Z41-1999, “American National Standard for Personal Protection—Protective Footwear,” which is incorporated by reference in § 1918.3; or
              (iii) ANSI Z41-1991, “American National Standard for Personal Protection—Protective Footwear,” which is incorporated by reference in § 1918.3.
              (2) Protective footwear that the employer demonstrates is at least as effective as protective footwear that is constructed in accordance with one of the above consensus standards will be deemed to be in compliance with the requirements of this section.
              [62 FR 40202, July 25, 1997, as amended at 74 FR 46361, Sept. 9, 2009]
            
            
              § 1918.105
              Other protective measures.
              (a) Protective clothing. (1) The employer shall provide and shall require the wearing of special protective clothing for each employee engaged in work where protective clothing is necessary.
              (2) When necessary, protective clothing shall be cleaned and disinfected before reissuance.
              (b) Personal flotation devices (PFDs). (1) The employer shall provide and shall require the wearing of PFDs for each employee engaged in work in which the employee might fall into the water.
              (2) PFDs (life preservers, life jackets, or work vests) worn by each affected employee must be United States Coast Guard (USCG) approved pursuant to 46 CFR part 160 (Type I, II, III, or V PFD) and marked for use as a work vest, for commercial use, or for use on vessels.
              (3) Personal flotation devices shall be maintained in safe condition and shall be considered unserviceable when damaged in a manner that affects buoyancy or fastening capability.
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40946, June 30, 2000]
            
            
              § 1918.106
              Payment for protective equipment.
              (a) Except as provided by paragraphs (b) through (f) of this section, the protective equipment, including personal protective equipment (PPE), used to comply with this part, shall be provided by the employer at no cost to employees.
              (b) The employer is not required to pay for non-specialty safety-toe protective footwear (including steel-toe shoes or steel-toe boots) and non-specialty prescription safety eyewear, provided that the employer permits such items to be worn off the job-site.

              (c) When the employer provides metatarsal guards and allows the employee, at his or her request, to use shoes or boots with built-in metatarsal protection, the employer is not required to reimburse the employee for the shoes or boots.
              
              (d) The employer is not required to pay for:
              (1) Everyday clothing, such as long-sleeve shirts, long pants, street shoes, and normal work boots; or
              (2) Ordinary clothing, skin creams, or other items, used solely for protection from weather, such as winter coats, jackets, gloves, parkas, rubber boots, hats, raincoats, ordinary sunglasses, and sunscreen.
              (e) The employer must pay for replacement PPE, except when the employee has lost or intentionally damaged the PPE.
              (f) Where an employee provides adequate protective equipment he or she owns, the employer may allow the employee to use it and is not required to reimburse the employee for that equipment. The employer shall not require an employee to provide or pay for his or her own PPE, unless the PPE is excepted by paragraphs (b) through (e).

              (g) This section shall become effective on February 13, 2008. Employers must implement the PPE payment requirements no later than May 15, 2008.
              
              
                Note to § 1918.106:
                When the provisions of another OSHA standard specify whether or not the employer must pay for specific equipment, the payment provisions of that standard shall prevail.
              
              [72 FR 64429, Nov. 15, 2007]
            
            
              Pt. 1918, App. I
              Appendix I to Part 1918—Cargo Gear Register and Certificates (Non-mandatory)
              
                Note:
                This appendix is non-mandatory and provides guidance to part 1918 to assist employers and employees in complying with the requirements of this standard, as well as to provide other helpful information. Nothing in this appendix adds or detracts from any of the requirements of this standard. The language in this appendix is taken directly from the recommended ILO document.
              
              Form No. 1
              Identity of National Authority or Competent Organization Register of Ships' Lifting Appliances and Cargo Handling Gear
              Name of Ship
              
              Official Number
              
              Call Sign
              
              Port of Registry
              
              Name of Owner
              
              Register Number
              
              Date of Issue
              
              Issued by
              
              Signature and Stamp
              
              
                Note:
                This register is the standard international form as recommended by the International Labour Office in accordance with the ILO Convention No. 152.
              
              General
              The tests, examinations and inspections indicated in this register are based on the requirements of ILO Convention 152 and Recommendation 160. They are intended to ensure that ships having lifting appliances are initially certified by a competent person, and to establish periodically that they continue to be in safe working order to the satisfaction of a competent person acceptable to a competent authority. A Register of lifting appliances and items of loose gear shall be kept in a form prescribed by the competent authority, account being taken of this model recommended by the International Labour Office. This Register and related certificates shall be kept available to any person authorized by the competent authority. The Register and certificates for gear currently aboard the ship shall be preserved for at least five years after the date of the last entry.
              Instruction
              1. Initial Examination and Certification
              1.1. Every lifting appliance shall be certified by a competent person before being taken into use for the first time to ensure that it is of good design and construction and of adequate strength for the purpose for which it is intended.
              1.2. Before being taken into use for the first time, a competent person shall supervise and witness testing, and shall thoroughly examine every lifting appliance.
              1.3. Every item of loose gear shall, before being taken into use for the first time, shall be tested, thoroughly examined and certified by a competent person, in accordance with national law or regulations.
              1.4. Upon satisfactory completion of the procedures indicated above, the competent person shall complete and issue the Register of lifting appliances and attach the appropriate certificates. An entry shall be made in part I of the Register.
              1.5. A rigging plan showing the arrangement of lifting appliances shall be provided. In the case of derricks and derrick cranes, the rigging should show at least the following information:
              (a) The position of guys;
              (b) The resultant force on blocks, guys, wire ropes and booms;
              (c) The position of blocks;

              (d) The identification mark of individual items; and
              
              (e) Arrangements and working range of union purchase.
              2. Periodic Examination and Re-testing
              2.1. All lifting appliances and every item of loose gear shall be thoroughly examined by a competent person at least once in every twelve months. The particulars of these thorough examinations shall be entered in part I of the Register.
              2.2. Re-testing and thorough examination of all lifting appliances and every item of loose gear is to be carried out:
              (a) after any substantial alteration or renewal, or after repair to any stress bearing part, and
              (b) in the case of lifting appliances, at least once in every five years.
              2.3. The retesting referred to in paragraph 2.2(a) may be omitted provided the part which has been renewed or repaired is subjected by separate test, to the same stress as would be imposed on it if it had been tested in-situ during the testing of the lifting appliance.
              2.4. The thorough examinations and tests referred to in paragraph 2.2. are to be entered in part I of the Register.
              2.5. No new item of loose gear shall be manufactured of wrought iron. Heat treatment of any existing wrought iron components should be carried out to the satisfaction of the competent person. No heat treatment should be applied to any item of loose gear unless the treatment is in accordance with the manufacturer's instruction; and to the satisfaction of the competent person. Any heat treatment and the associated examination are to be recorded by the competent person in part I of the Register.
              3. Inspections
              3.1. Regular visual inspections of every item of loose gear shall be carried out by a responsible person before use. A record of these regular inspections is to be entered in part II of the Register, but entries need only be made when the inspection has indicated a defect in the item.
              4. Certificates
              4.1. The certification forms to be used in conjunction with this Register (Form No. 1) are as follows:
              (Form No. 2)—Certificate of test and thorough examination of lifting appliance.
              (Form No. 2(U))—Certificate of test and thorough examination of derricks used in union purchase.
              (Form No. 3)—Certificate of test and thorough examination of loose gear.
              (Form No. 4)—Certificate of test and thorough examination of wire rope.
              Definitions
              (a) The term “competent authority” means a minister, government department, or other authority empowered to issue regulations, orders or other instructions having the force of law.
              (b) The term “competent person” means a person appointed by the master of the ship or the owner of the gear to be responsible for the performance of inspections and who has sufficient knowledge and experience to undertake such inspections.
              (c) The term “thorough examination” means a detailed visual examination by a competent person, supplemented if necessary by other suitable means or measures in order to arrive at a reliable conclusion as to the safety of the lifting appliance or item of loose gear examined.
              (d) The term “lifting appliance” covers all stationary or mobile cargo handling appliances used on board ship for suspending, raising or lowering loads or moving them from one position to another while suspended or supported.
              (e) The term “loose gear” covers any gear by means of which a load can be attached to a lifting appliance, but which does not form an integral part of the appliance or load.
              
                The Following Are Sample Forms of Certificates as Recommended by the ILO
                [Part I—Thorough Examination of Lifting Appliances and Loose Gear]
                
                  Situation and description of lifting appliances and loose gear (with distinguishing numbers or marks, if any) which have been thoroughly examined. (See note 1)(1)
                  
                  Certificate Nos.(2)
                  
                  Examination performed (see note 2)(3)
                  
                  I certify that on the date to which I have appended my signature, the gear shown in col. (1) was thoroughly examined and no defects affecting its safe working condition were found other than those shown in col. (5) (date and signature)(4)
                  
                  Remarks (to be dated and signed)(5)
                  
                
                
                   
                  
                  
                  
                  
                
                
                   
                  
                  
                  
                  
                
                
                   
                  
                  
                  
                  
                
                
                  Note 1: If all the lifting appliances are thoroughly examined on the same date it will be sufficient to enter in Col. (1) “All lifting appliances and loose gear”. If not, the parts that have been thoroughly examined on the dates stated must be clearly indicated.
                
                  Note 2: The thorough examinations to be indicated in Col. (3) include:
                 (a) Initial.
                
                 (b) 12 monthly.
                 (c) 5 yearly.
                 (d) Repair/Damage.
                 (e) Other thorough examinations.
              
              
                [Part II—Regular Inspections of Loose Gear]
                
                  Situation and description of loose gear (with distinguishing numbers or marks, if any) that has been inspected.(See note 1)
                  
                  Signature and date of the responsible person carrying out the inspection
                  Remarks (to be dated and signed)
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
                
                  Note 1: All loose gear should be inspected before use. However, entries need only be made when the inspection discloses a defect.
              
              Form No. 2
              Identity of National Authority or Competent Organization Certificate of Test and Thorough Examination of Lifting Appliances
              Name of Ship
              
              Official Number
              
              Call Sign
              
              Port of Registry
              
              Name of Owner
              
              Certificate No.
              
                
                  Situation and description of lifting appliances (with distinguishing numbers or marks, if any) which have been tested and thoroughly examined(1)
                  
                  Angle to the horizontal or radius at which test load applied(2)
                  
                  Test load (tonnes)(3)
                  
                  Safe working load at angle or radius shown in col. 2 (tonnes)(4)
                  
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
              
              Name and address of the firm or competent person who witnessed testing and carried out thorough examination.

              I certify that on the date to which I have appended my signature, the gear shown in Col. (1) was tested and thoroughly examined and no defects or permanent deformation was found and that the safe working load is as shown.
              
              Date:
              
              Place:
              
              Signature:
              
              
                Note:
                This certificate is the standard international form as recommended by the International Labor Office in accordance with ILO Convention No. 152.
              
              Reverse of Form No. 2
              Instructions
              1. Every lifting appliance shall be tested with a test load which shall exceed the Safe Working Load (SWL) as follows:
              
                
                  SWL
                  Test load
                
                
                  Up to 20 tonnes
                  25 percent in excess.
                
                
                  20 to 50 tonnes
                  5 tonnes in excess.
                
                
                  Over 50 tonnes
                  10 percent in excess.
                
              
              2. In the case of derrick systems, the test load shall be lifted with the ship's normal tackle with the derrick at the minimum angle to the horizontal for which the derrick system was designed (generally 15 degrees), or at such greater angle as may be agreed. The angle at which the test was made should be stated in the certificate.
              2.1. The SWL shown is applicable to swinging derrick systems only. When derricks are used in union purchase, the SWL (U) is to be shown on Form 2 (U).
              2.2. In the case of heavy derricks, care should be taken to ensure that the appropriate stays are correctly rigged.
              3. In the case of cranes, the test load is to be hoisted and luffed at slow speed. Gantry and traveling cranes together with their trolleys, where appropriate, are to be traversed and traveled over the full length of their track.

              3.1. In the case of variable load-radius cranes, the tests are generally to be carried out with the appropriate test load at maximum, minimum and intermediate radii.
              
              3.2. In the case of hydraulic cranes where limitations of pressure make it impossible to lift a test load 25 percent in excess of the safe working load, it will be sufficient to lift the greatest possible load, but in general this should not be less than 10 percent in excess of the safe working load.
              4. As a general rule, tests should be carried out using test loads, and no exception should be allowed in the case of initial tests. In the case of repairs/replacement or when the periodic examination calls for re-test, consideration may be given to the use of spring or hydraulic balances provided the SWL of the lifting appliance does not exceed 15 tonnes. Where a spring or hydraulic balance is used, it shall be calibrated and accurate to within #2 percent and the indicator should remain constant for five minutes.
              4.1. If the test weights are not used, this is to be indicated in Col. (3).
              5. The expression “tonne” shall mean a tonne of 1000 kg.

              6. The terms “competent person”, “thorough examination”, and “lifting appliance” are defined in Form No. 1.
              
              
                Note:
                For recommendations on test procedures reference may be made to the ILO document “Safety and Health in Dock Work”.
              
              Form No. 2(U)
              Identity of National Authority or Competent Organization Certificate of Test and Thorough Examination of Derricks Used in Union Purchase
              Name of Ship
              
              Official Number
              
              Call Sign
              
              Port of Registry
              
              Name of Owner
              
              Certificate No.
              
                
                  Situation and description of derricks used in Union Purchase (with distinguishing numbers or marks) which have been tested and thoroughly examined(1)
                  
                  Max. height of triangle plate above hatch coaming (m) or max. angle between runners(2)
                  
                  Test load (tonnes)(3)
                  
                  Safe working load, SWL when operating in union purchase (tonnes)(4)
                  
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
              
              Position of outboard preventer guy attachments:
              (a) forward/aft * of mast—(m) and
              (b) from ship's centerline—(m)
              Position of inboard preventer guy attachments:
              (a) forward/aft * of mast—(m) and
              (b) from ship's centerline—(m)
              
              * Delete as appropriate.

              Name and address of the firm or competent person who witnessed testing and carried out thorough examination
              
              
              
              

              I certify that on the date to which I have appended my signature, the gear shown in Col. (1) was tested and thoroughly examined and no defects or permanent deformation was found and that the safe working load is as shown.
              
              Date:
              
              Signature:
              
              Place:
              
              
                Note:
                This certificate is the standard international form as recommended by the International Labour Office in accordance with ILO Convention No. 152.
              
              Reverse Form No. 2 (U)
              Instructions
              1. Before being taken into use, the derricks rigged in Union Purchase shall be tested with a test load which shall exceed the Safe Working Load (SWL (U)) as follows:
              
                
                  SWL
                  Test load
                
                
                  Up to 20 tonnes
                  25 percent in excess.
                
                
                  20 to 50 tonnes
                  5 tonnes in excess.
                
                
                  Over 50 tonnes
                  10 percent in excess.
                
              
              2. Tests are to be carried out at the approved maximum height of the triangle plate above the hatch coaming or at the angle between the cargo runners and with the derrick booms in their working positions, to prove the strength of deck eye plates and the Union Purchase system. These heights or angles must not exceed the values shown on the rigging plan.
              3. Tests should be carried out using test loads.
              4. The expression “tonne” shall mean a tonne of 1000 kg.

              5. The terms “competent person”, “thorough examination” and “lifting appliance” are defined in Form No. 1.
              
              
                
                Note:
                For recommendations on test procedures, reference may be made to the ILO document “Safety and Health in Dock Work”.
              
              Form 3
              Identity of National Authority or Competent Organization Certificate of Test and Thorough Examination of Loose Gear
              Name of Ship
              
              Official Number
              
              Call Sign
              
              Port of Registry
              
              Name of Owner
              
              Certificate No.
              
                
                  Distinguishing number or mark
                  Description of loose gear
                  Number tested
                  Date of test
                  Test load (tonnes)
                  Safe work load (SWL) (tonnes)
                
                
                   
                
                
                   
                
                
                   
                
                
                   
                
              
              Name and address of makers or suppliers:
              Name and address of the firm or competent person who witnessed testing and carried out thorough examination.

              I certify that the above items of loose gear were tested and thoroughly examined and no defects affecting their SWL were found.
              
              Date:
              
              Place:
              
              Signature:
              
              
                Note:
                This certificate is the standard international form as recommended by the International Labour Office in accordance with ILO Convention No. 152.
              
              Reverse Form No. 3
              Instructions
              1. Every item of loose gear is to be tested and thoroughly examined before being put into use for the first time and after any substantial alteration or repair to any part liable to affect its safety. The test loads to be applied shall be in accordance with the following table:
              
                
                  Item
                  Test load (tonnes)
                
                
                  Single sheave blocks (See Note 1)
                  4 × SWL
                
                
                  Multi sheave blocks (See Note 2):
                
                
                  SWL <25 tonnes
                  2 × SWL
                
                
                  25 tonnes <SWL ≤160 tonnes
                  (0.933 × SWL) + 27
                
                
                  SWL >160 tonnes
                  1.1 × SWL
                
                
                  Chains, hooks, rings, shackles, swivels, etc.:
                
                
                  SWL <25 tonnes
                  2 × SWL
                
                
                  SWL >25 tonnes
                  (1.22 × SWL) + 20
                
                
                  Lifting beams, spreaders, frames and similar devices:
                
                
                  SWL ≤10 tonnes
                  2 × SWL
                
                
                  10 tonnes <SWL ≤160 tonnes
                  (1.04 × SWL) + 9.6
                
                
                  SWL >160 tonnes
                  1.1 × SWL
                
              
              
                Note:
                1. The SWL for a single sheave block, including single sheave blocks with beckets, is to be taken as one-half of the resultant load on the head fitting.
              
              
              2. The SWL of a multi-sheave block is to be taken as the resultant load on the head fitting.
              3. This form may also be used for the certification of interchangeable components of lifting appliances.
              4. The expression “ton” shall mean a ton of 1,000 kg.

              5. The terms “competent person”, “thorough examination” and “loose gear” are defined in Form No. 1.
              
              
                Note:
                For recommendations on test procedures reference may be made to the ILO document “Safety and Health in Dock Work”.
              
              Form No. 4
              Identity of National Authority or Competent Organization Certificate of Test and Thorough Examination of Wire Rope
              
              Name of Ship
              
              Official Number
              
              Call Sign
              
              Port of Registry
              
              Name of Owner
              
              
              Certificate No.
              
                
                  Name and address of maker or supplier
                   
                
                
                  Nominal diameter of rope (mm)
                
                
                  Number of strands
                
                
                  Number of wires per strand
                
                
                  Core
                
                
                  Lay
                
                
                  Quality of wire (N/mm2)
                
                
                  Date of test of sample
                
                
                  Load at which sample broke (tonnes)
                
                
                  Safe working load of rope (tonnes)
                
                
                  Intended use
                
              
              Name and address of the firm or competent person who witnessed testing and carried out thorough examination.

              I certify that the above particulars are correct, and that the rope was tested and thoroughly examined and no defects affecting its SWL were found.
              
              Date:
              
              Place:
              
              Signature:
              
              
                Note:
                This certificate is the standard international form as recommended by the International Labour Office in accordance with ILO Convention No. 152.
              
              Reverse Form No. 4
              Instructions
              1. Wire rope shall be tested by sample, a piece being tested to destruction.
              2. The test procedure should be in accordance with an International or recognized National standard.
              3. The SWL of the rope is to be determined by dividing the load at which the sample broke, by a co-efficient of utilization, determined as follows:
              
                
                  Item
                  Coefficient
                
                
                  Wire rope forming part of a sling:
                
                
                  SWL of the sling
                  5
                
                
                  SWL <10 tonnes
                  10 5
                  
                
                
                  10 tonnes <SWL ≤160 tonnes
                  (8.85 × SWL) + 1910
                
                
                  SWL >160 tonnes
                  3
                
                
                  Wire rope as integral part of a lifting appliance:
                
                
                  SWL of lifting appliance
                  10 4
                  
                
                
                  SWL ≤160 tonnes
                  (8.85 × SWL) + 1910
                
                
                  SWL >160 tonnes
                  3
                
              
              These coefficients should be adopted unless other requirements are specified by a National Authority.
              4. The expression “tonne” shall mean a tonne of 1000 kg.

              5. The terms “competent person”, “thorough examination” and “lifting appliance” are defined in Form No. 1.
              
              
                Note:
                For recommendations on test procedures reference may be made to the ILO document “Safety and Health in Dock Work”.
              
            
            
              Pt. 1918, App. II
              Appendix II to Part 1918—Tables for Selected Miscellaneous Auxiliary Gear (Mandatory)
              
                Note:
                This appendix is mandatory and is to be used in the appropriate sections of part 1918 when certificates or the manufacturers' use recommendations are not available.
              
              
                Table 1—Wire Rope Clips
                
                  Improved plow steel, rope (Inches (cm))
                  Minimum number of clips
                  Drop forged
                  Othermaterial
                  
                  Minimum spacing (Inches (cm))
                
                
                  
                    1/2 or less (1.3)
                  3
                  4
                  3 (7.6)
                
                
                  
                    5/8 (1.6)
                  3
                  4
                  33/4 (9.5)
                
                
                  
                    3/4 (1.9)
                  4
                  5
                  41/2 (11.4)
                
                
                  
                    7/8 (2.2)
                  4
                  5
                  51/4 (13.3)
                
                
                  1 (2.5)
                  5
                  6
                  6 (15.2)
                
                
                  11/8 (2.9)
                  6
                  6
                  63/4 (17.1)
                
                
                  11/4 (3.2)
                  6
                  7
                  71/2 (19.1)
                
                
                  13/8 (3.5)
                  7
                  7
                  81/4 (21.0)
                
                
                  11/2 (3.8)
                  7
                  8
                  9 (22.9)
                
              
              
              
                Table 2—Natural Fiber Rope and Rope Slings—Load Capacity in Pounds (lbs.) Safety Factor = 5—Eye and Eye Sling—Basket Hitch
                [Angle of rope to horizontal—90 deg. 60 deg. 45 deg. 30 deg.]
                
                  Rope diameter nominal inch
                  Vertical hitch
                  Choker hitch
                  Angle of rope to vertical
                  0 deg.
                  30 deg.
                  45 deg.
                  60 deg.
                
                
                  
                    1/2
                  
                  550
                  250
                  1,100
                  900
                  750
                  550
                
                
                  
                    9/16
                  
                  700
                  350
                  1,400
                  1,200
                  1,000
                  700
                
                
                  
                    5/8
                  
                  900
                  450
                  1,800
                  1,500
                  1,200
                  900
                
                
                  
                    3/4
                  
                  1,100
                  550
                  2,200
                  1,900
                  1,500
                  1,100
                
                
                  
                    13/16
                  
                  1,300
                  650
                  2,600
                  2,300
                  1,800
                  1,300
                
                
                  
                    7/8
                  
                  1,500
                  750
                  3,100
                  2,700
                  2,200
                  1,500
                
                
                  1
                  1,800
                  900
                  3,600
                  3,100
                  2,600
                  1,800
                
                
                  11/16
                  
                  2,100
                  1,100
                  4,200
                  3,600
                  3,000
                  2,100
                
                
                  11/8
                  
                  2,400
                  1,200
                  4,800
                  4,200
                  3,400
                  2,400
                
                
                  11/4
                  
                  2,700
                  1,400
                  5,400
                  4,700
                  3,800
                  2,700
                
                
                  15/16
                  
                  3,000
                  1,500
                  6,000
                  5,200
                  4,300
                  3,000
                
                
                  11/2
                  
                  3,700
                  1,850
                  7,400
                  6,400
                  5,200
                  3,700
                
                
                  15/8
                  
                  4,500
                  2,300
                  9,000
                  7,800
                  6,400
                  4,500
                
                
                  13/4
                  
                  5,300
                  2,700
                  10,500
                  9,200
                  7,500
                  5,300
                
                
                  2
                  6,200
                  3,100
                  12,500
                  10,500
                  8,800
                  6,200
                
                
                  21/8
                  
                  7,200
                  3,600
                  14,500
                  12,500
                  10,000
                  7,200
                
                
                  21/4
                  
                  8,200
                  4,100
                  16,500
                  14,000
                  11,500
                  8,200
                
                
                  21/2
                  
                  9,300
                  4,700
                  18,500
                  16,000
                  13,000
                  9,300
                
                
                  25/8
                  
                  10,500
                  5,200
                  21,000
                  18,000
                  14,500
                  10,500
                
                
                  
                    Endless Sling
                  
                
                
                  
                    1/2
                  
                  950
                  500
                  1,900
                  1,700
                  1,400
                  950
                
                
                  
                    9/16
                  
                  1,200
                  600
                  2,500
                  2,200
                  1,800
                  1,200
                
                
                  
                    5/8
                  
                  1,600
                  800
                  3,200
                  2,700
                  2,200
                  1,600
                
                
                  
                    3/4
                  
                  2,000
                  950
                  3,900
                  3,400
                  2,800
                  2,000
                
                
                  
                    13/16
                  
                  2,300
                  1,200
                  4,700
                  4,100
                  3,300
                  2,300
                
                
                  
                    7/8
                  
                  2,800
                  1,400
                  5,600
                  4,800
                  3,900
                  2,800
                
                
                  1
                  3,200
                  1,600
                  6,500
                  5,600
                  4,600
                  3,200
                
                
                  11/16
                  
                  3,800
                  1,900
                  7,600
                  6,600
                  5,400
                  3,800
                
                
                  11/8
                  
                  4,300
                  2,200
                  8,600
                  7,500
                  6,100
                  4,300
                
                
                  11/4
                  
                  4,900
                  2,400
                  9,700
                  8,400
                  6,900
                  4,900
                
                
                  15/16
                  
                  5,400
                  2,700
                  11,000
                  9,400
                  7,700
                  5,400
                
                
                  11/2
                  
                  6,700
                  3,300
                  13,500
                  11,500
                  9,400
                  6,700
                
                
                  15/8
                  
                  8,100
                  4,100
                  16,000
                  14,000
                  11,500
                  8,100
                
                
                  13/4
                  
                  9,500
                  4,800
                  19,000
                  16,500
                  13,500
                  9,500
                
                
                  2
                  11,000
                  5,600
                  22,500
                  19,500
                  16,000
                  11,000
                
                
                  21/8
                  
                  13,000
                  6,500
                  26,000
                  22,500
                  18,500
                  13,000
                
                
                  21/4
                  
                  15,000
                  7,400
                  29,500
                  25,500
                  21,000
                  15,000
                
                
                  21/2
                  
                  16,500
                  8,400
                  33,500
                  29,000
                  23,500
                  16,500
                
                
                  25/8
                  
                  18,500
                  9,500
                  37,000
                  32,500
                  26,500
                  18,500
                
              
              
                Table 3A
                
                  Polypropylene Rope and Rope Slings
                
                
                  Load Capacity in Pounds (lbs.) Safety Factor = 6
                
                
                  Eye and Eye Sling
                
                
                  Basket Hitch
                
                
                  Angle of rope to horizontal
                
              
              
                
                  Rope diameter nominal in.
                  Vertical hitch
                  Choker hitch
                  Angle of rope to vertical
                  0 deg.
                  30 deg.
                  45 deg.
                  60 deg.
                
                
                  
                    1/2
                  
                  650
                  350
                  1,300
                  1,200
                  950
                  650
                
                
                  
                    9/16
                  
                  800
                  400
                  1,600
                  1,400
                  1,100
                  800
                
                
                  
                    5/8
                  
                  1,000
                  500
                  2,000
                  1,700
                  1,400
                  1,000
                
                
                  
                    3/4
                  
                  1,300
                  700
                  2,700
                  2,300
                  1,900
                  1,300
                
                
                  
                    13/16
                  
                  1,600
                  800
                  2,600
                  2,300
                  2,200
                  1,600
                
                
                  
                    7/8
                  
                  1,800
                  900
                  3,100
                  2,700
                  2,600
                  1,800
                
                
                  1
                  2,200
                  1,100
                  3,600
                  3,100
                  3,100
                  2,200
                
                
                  11/16
                  
                  2,500
                  1,300
                  4,200
                  3,600
                  3,600
                  2,500
                
                
                  
                  11/8
                  
                  2,900
                  1,500
                  4,800
                  4,200
                  4,100
                  2,900
                
                
                  11/4
                  
                  3,300
                  1,700
                  6,700
                  5,800
                  4,700
                  3,300
                
                
                  15/16
                  
                  3,700
                  1,900
                  7,400
                  6,400
                  5,300
                  3,700
                
                
                  11/2
                  
                  4,700
                  2,400
                  9,400
                  8,100
                  6,700
                  4,700
                
                
                  15/8
                  
                  5,700
                  2,900
                  11,500
                  9,900
                  8,100
                  5,700
                
                
                  13/4
                  
                  6,800
                  3,400
                  13,500
                  12,000
                  9,600
                  6,800
                
                
                  2
                  8,200
                  4,100
                  16,500
                  14,500
                  11,500
                  8,200
                
                
                  21/8
                  
                  9,700
                  4,800
                  19,500
                  16,500
                  13,500
                  9,700
                
                
                  21/4
                  
                  11,000
                  5,500
                  22,000
                  19,000
                  15,500
                  11,000
                
                
                  21/2
                  
                  12,500
                  6,300
                  25,500
                  22,000
                  18,000
                  12,500
                
                
                  25/8
                  
                  14,500
                  7,100
                  28,500
                  24,500
                  20,000
                  14,500
                
              
              
                Table 3B
                
                  Polypropylene Rope and Rope Slings
                
                
                  Load Capacity in Pounds (lbs.) Safety Factor = 6
                
                
                  Endless Sling
                
                
                  Basket Hitch
                
                
                  Angle of rope to horizontal
                
                
                  90 deg.  60 deg.  45 deg.  30 deg.
                
              
              
                
                  Rope diameter nominal in.
                  Vertical hitch
                  Choker hitch
                  Angle of rope to vertical
                  0 deg.
                  30 deg.
                  45 deg.
                  60 deg.
                
                
                  
                    1/2
                  
                  1,200
                  600
                  2,400
                  2,100
                  1,700
                  1,200
                
                
                  
                    9/16
                  
                  1,500
                  750
                  2,900
                  2,500
                  2,100
                  1,500
                
                
                  
                    5/8
                  
                  1,800
                  900
                  3,500
                  3,100
                  2,500
                  1,800
                
                
                  
                    3/4
                  
                  2,400
                  1,200
                  4,900
                  4,200
                  3,400
                  2,400
                
                
                  
                    13/16
                  
                  2,800
                  1,400
                  5,600
                  4,900
                  4,000
                  2,800
                
                
                  
                    7/8
                  
                  3,300
                  1,600
                  6,600
                  5,700
                  4,600
                  3,300
                
                
                  1
                  4,000
                  2,000
                  8,000
                  6,900
                  5,600
                  4,000
                
                
                  11/16
                  
                  4,600
                  2,300
                  9,100
                  7,900
                  6,500
                  4,600
                
                
                  11/8
                  
                  5,200
                  2,600
                  10,500
                  9,000
                  7,400
                  5,200
                
                
                  11/4
                  
                  6,000
                  3,000
                  12,000
                  10,500
                  8,500
                  6,000
                
                
                  15/16
                  
                  6,700
                  3,400
                  13,500
                  11,500
                  9,500
                  6,700
                
                
                  11/2
                  
                  8,500
                  4,200
                  17,000
                  14,500
                  12,000
                  8,500
                
                
                  15/8
                  
                  10,500
                  5,100
                  20,500
                  18,000
                  14,500
                  10,500
                
                
                  13/4
                  
                  12,500
                  6,100
                  24,500
                  21,000
                  17,500
                  12,500
                
                
                  2
                  15,000
                  7,400
                  29,500
                  25,500
                  21,000
                  15,000
                
                
                  21/8
                  
                  17,500
                  8,700
                  35,500
                  30,100
                  24,500
                  17,500
                
                
                  21/4
                  
                  19,500
                  9,900
                  39,500
                  34,000
                  28,000
                  19,500
                
                
                  21/2
                  
                  23,000
                  11,500
                  45,500
                  39,500
                  32,500
                  23,000
                
                
                  25/8
                  
                  25,500
                  13,000
                  51,500
                  44,500
                  36,500
                  25,500
                
              
              
                Table 4A—Rated Load for Grade 80 Alloy Steel Chain Slings1 (Chain per NACM)
                
                  Chain size nominal
                  inch
                  mm
                  Single leg sling-90 deg. to horizontal loading
                  lb
                  kg
                  Rated load double leg sling horizontal angle (note 2)
                  60 deg.Double at 60 deg.
                  
                  lb
                  kg
                  45 deg.Double at 45 deg.
                  
                  lb
                  kg
                  30 deg.Double at 30 deg.
                  
                  lb
                  kg
                
                
                  
                    1/4
                  
                  7
                  3,500
                  1,570
                  6,100
                  2,700
                  4,900
                  2,200
                  3,500
                  1,590
                
                
                  
                    3/8
                  
                  10
                  7,100
                  3,200
                  12,300
                  5,500
                  10,000
                  4,500
                  7,100
                  3,200
                
                
                  
                    1/2
                  
                  13
                  12,000
                  5,400
                  20,800
                  9,400
                  17,000
                  7,600
                  1,200
                  5,400
                
                
                  
                    5/8
                  
                  16
                  18,100
                  8,200
                  31,300
                  14,200
                  25,600
                  11,600
                  18,100
                  8,200
                
                
                  
                    3/4
                  
                  20
                  28,300
                  12,800
                  49,000
                  22,300
                  40,000
                  18,200
                  28,300
                  12,900
                
                
                  
                    7/8
                  
                  22
                  34,200
                  15,500
                  59,200
                  27,200
                  48,400
                  22,200
                  34,200
                  15,700
                
                
                  1
                  26
                  47,700
                  21,600
                  82,600
                  37,900
                  67,400
                  31,000
                  47,700
                  21,900
                
                
                  11/4
                  
                  32
                  72,300
                  32,800
                  125,200
                  56,800
                  102,200
                  46,400
                  72,300
                  32,800
                
                
                  Notes:
                
                (1) Other grades of proof tested steel chain include Proof Coil (Grade 28), Hi-Test (grade 43 Chain, and Transport (grade 70) Chain. These grades are not recommended for overhead lifting and therefore are not covered by this standard.
                (2) Rating of multi-leg slings adjusted for angle of loading between the inclined leg and the horizontal plane of the load.
              
              
              
                Table 4B—Maximum Allowable Wear at any Point of Link
                
                  Nominal chain or coupling link size
                  inch
                  mm
                  Maximum allowable wear of cross-sectional diameter, in.
                
                
                  
                    1/4
                  
                  7
                  0.037
                
                
                  
                    3/8
                  
                  10
                  0.052
                
                
                  
                    1/2
                  
                  13
                  0.060
                
                
                  
                    5/8
                  
                  16
                  0.084
                
                
                  
                    3/4
                  
                  20
                  0.105
                
                
                  
                    7/8
                  
                  22
                  0.116
                
                
                  1
                  26
                  0.137
                
                
                  11/4
                  
                  32
                  0.169
                
                
                  Note: For other sizes, consult chain or sling manufacturer.
              
              
                Table 5—Safe Working Loads for Shackles
                [In tons of 2,000 pounds]
                
                  Material size
                  Inches
                  (cm)
                  Pin diameter
                  Inches
                  (cm)
                  Safe working load in 2,000 lb tons
                
                
                  
                    1/2
                  
                  (1.3)
                  
                    5/8
                  
                  (1.6)
                  1.4
                
                
                  
                    5/8
                  
                  (1.6)
                  
                    3/4
                  
                  (1.9)
                  2.2
                
                
                  
                    3/4
                  
                  (1.9)
                  
                    7/8
                  
                  (2.2)
                  3.2
                
                
                  
                    7/8
                  
                  (2.2)
                  1 
                  (2.5)
                  4.3
                
                
                  1
                  (2.5)
                  11/8
                  
                  (2.9)
                  5.6
                
                
                  11/8
                  
                  (2.9)
                  11/4
                  
                  (3.2)
                  6.7
                
                
                  11/4
                  
                  (3.2)
                  13/8
                  
                  (3.5)
                  8.2
                
                
                  13/8
                  
                  (3.5)
                  11/2
                  
                  (3.8)
                  10.0
                
                
                  11/2
                  
                  (3.8)
                  15/8
                  
                  (4.1)
                  11.9
                
                
                  13/4
                  
                  (4.4)
                  2 
                  (5.1)
                  16.2
                
                
                  2
                  (5.1)
                  21/4
                  
                  (5.7)
                  21.2
                
              
              
                Wire Rope Table—Rate Loads for Single Leg Slings 6 × 19 or 6 × 37 Classification Improved Plow Steel Grade Rope With Fiber Core (FC)
                [Rated loads [note 1], tons (2,000 lb)]
                
                  Vertical
                  Rope diameter, inch
                  HT
                  MS
                  S
                  Choker
                  HT, MS&S
                
                
                  
                    1/4
                  
                  0.49
                  0.51
                  0.55
                  0.38
                
                
                  
                    5/16
                  
                  0.78
                  0.79
                  0.85
                  0.6
                
                
                  
                    3/8
                  
                  1.1
                  1.1
                  1.2
                  0.85
                
                
                  
                    7/16
                  
                  1.4
                  1.5
                  1.7
                  1.2
                
                
                  
                    1/2
                  
                  1.8
                  2.0
                  2.1
                  1.5
                
                
                  
                    9/16
                  
                  2.3
                  2.5
                  2.7
                  1.9
                
                
                  
                    5/8
                  
                  2.8
                  3.1
                  3.3
                  2.3
                
                
                  
                    3/4
                  
                  3.9
                  4.4
                  4.8
                  3.3
                
                
                  
                    7/8
                  
                  5.2
                  6.0
                  6.4
                  4.5
                
                
                  1
                  6.7
                  7.7
                  4.8
                  5.9
                
                
                  11/8
                  
                  8.4
                  9.5
                  11
                  7.4
                
                
                  11/4
                  
                  10
                  12
                  13
                  9.0
                
                
                  13/8
                  
                  12
                  14
                  15
                  11
                
                
                  11/2
                  
                  15
                  17
                  18
                  13
                
                
                  15/8
                  
                  17
                  19
                  21
                  15
                
                
                  13/4
                  
                  20
                  22
                  25
                  17
                
                
                  2
                  26
                  29
                  32
                  22
                
                HT = Hand Tucked Splice.
                For Hidden Tuck Splice (IWRC), use vales in HT (FC) columns.
                MS = Mechanical Splice.
                S = Poured Socket or Swaged Socket.
                
                  Note: (1) These values are based on slings being vertical. If they are not vertical, the rated load shall be reduced. If two or more slings are used, the minimum horizontal angle between the slings shall also be considered.
              
              
              
                Wire Rope Table—Rated Loads for Single Leg Slings 6 × 19 or 6 × 37 Classification Extra Improved Plow Steel Grade Rope With Independent Wire Rope Core (IWRC)
                [Rated loads [note 1] , tons (2,000 lb)]
                
                  Vertical
                  Rope diameter, inch
                  HT
                  MS
                  S
                  Choker
                  HT, MS&S
                  Vertical basket
                  [Note (2)] HT
                  [Note (3)] MS&S
                
                
                  
                    1/4
                  
                  0.53
                  0.59
                  0.59
                  0.31
                  1.1
                  1.1
                
                
                  
                    5/16
                  
                  0.82
                  0.87
                  0.92
                  0.64
                  1.6
                  1.7
                
                
                  
                    3/8
                  
                  1.2
                  1.2
                  1.3
                  0.92
                  2.3
                  2.5
                
                
                  
                    7/16
                  
                  1.5
                  1.7
                  1.8
                  1.2
                  3.1
                  3.4
                
                
                  
                    1/2
                  
                  2.0
                  2.2
                  2.3
                  1.6
                  4.0
                  4.4
                
                
                  
                    9/16
                  
                  2.5
                  2.8
                  2.9
                  2.0
                  1.9
                  5.5
                
                
                  
                    5/8
                  
                  3.0
                  3.4
                  3.6
                  2.6
                  6.0
                  6.8
                
                
                  
                    3/4
                  
                  4.2
                  4.9
                  5.1
                  3.6
                  8.4
                  9.7
                
                
                  
                    7/8
                  
                  5.5
                  6.6
                  6.9
                  4.8
                  11
                  13
                
                
                  1
                  7.2
                  8.5
                  9.0
                  6.3
                  14
                  17
                
                
                  11/8
                  
                  9.0
                  10
                  11
                  7.9
                  18
                  20
                
                
                  11/4
                  
                  11
                  13
                  14
                  9.7
                  22
                  26
                
                
                  13/8
                  
                  13
                  15
                  17
                  12
                  27
                  31
                
                
                  11/2
                  
                  16
                  18
                  20
                  14
                  32
                  37
                
                
                  15/8
                  
                  18
                  21
                  23
                  16
                  37
                  43
                
                
                  13/4
                  
                  21
                  25
                  27
                  19
                  43
                  49
                
                
                  2
                  28
                  32
                  34
                  24
                  55
                  64
                
                HT = Hand tucked Splice
                For Hidden Tuck Splice (IWRC), use values in HT columns of Table 3.
                MS = Mechanical Splice. S = Poured Socket or Swaged Socket.
                
                  Notes:
                
                (1) These values are based on slings being vertical. If they are not vertical, the rated load shall be reduced. If they are not vertical, the rated load shall be reduced. If two or more slings are used, the minimum horizontal angle between the slings shall also be considered.
                (2) These values only apply when the D/d ratio is 15 or greater.
                (3) These values only apply when the D/d ratio is 25 or greater.
                D = Diameter or curvature around which the body of the sling is bent. d = Diameter of rope.
              
              
                Wire Rope Table-Rated Loads for Single Leg Slings 6 × 19 or 6 × 37 Classification Extra Improved Plow Steel Grade Rope With Independent Wire Rope Core (IWRC)
                [Rated loads [note 1], tons (2,000 lb)]
                
                  Vertical
                  Rope diameter
                  MS
                  S
                  Choker
                  MS&S
                  Vertical basket[note (2)]
                  
                  MS&S
                
                
                  
                    1/4
                  
                  0.65
                  0.68
                  0.48
                  1.3
                
                
                  
                    5/16
                  
                  1.0
                  1.1
                  .074
                  2.0
                
                
                  
                    3/8
                  
                  1.4
                  1.5
                  1.1
                  2.9
                
                
                  
                    7/16
                  
                  1.9
                  2.0
                  1.4
                  3.9
                
                
                  
                    1/2
                  
                  2.5
                  2.7
                  1.9
                  5.1
                
                
                  
                    9/16
                  
                  3.2
                  3.4
                  2.4
                  6.4
                
                
                  
                    5/8
                  
                  3.9
                  4.1
                  2.9
                  7.8
                
                
                  
                    3/4
                  
                  5.6
                  5.9
                  4.1
                  11
                
                
                  
                    7/8
                  
                  7.6
                  8.0
                  5.6
                  15
                
                
                  1
                  9.8
                  10
                  7.2
                  20
                
                
                  11/8
                  
                  12
                  13
                  9.1
                  24
                
                
                  11/4
                  
                  15
                  16
                  11
                  30
                
                
                  13/8
                  
                  18
                  19
                  13
                  36
                
                
                  11/2
                  
                  21
                  23
                  16
                  42
                
                
                  15/8
                  
                  24
                  26
                  18
                  49
                
                
                  13/4
                  
                  28
                  31
                  21
                  57
                
                
                  2
                  37
                  40
                  28
                  73
                
                HT = Hand tucked Splice
                For Hidden Tuck Splice (IWRC), use values in HT columns of Table 3.
                MS = Mechanical Splice.
                S = Poured Socket or Swaged Socket.
                
                  Note: (1) These values are based on slings being vertical. If they are not vertical, the rated load shall be reduced. If they are not vertical, the rated load shall be reduced. If two or more slings are used, the minimum horizontal angle between the slings shall also be considered.
                (2) These values only apply when the D/d ratio is 25 or greater.
              
              [62 FR 40202, July 25, 1997, as amended at 65 FR 40947, June 30, 2000]
            
            
              
              Pt. 1918, App. III
              Appendix III to Part 1918—The Mechanics of Conventional Cargo Gear (Non-mandatory)
              
                Note:
                This appendix is non-mandatory and provides an explanation of the mechanics in the correct spotting of cargo handling gear.
              
              
              Although the most prevalent method of cargo handling is accomplished through the use of modern shoreside container gantry cranes, there are occasions when break-bulk cargo is handled with conventional ship's cargo gear. This appendix provides a reference for those unfamiliar with such cargo gear.
              Sections 1918.52, 1918.53, and 1918.54 all address the subject of rigging and operating vessel's cargo handling gear. It is important to understand that under the Burton System of cargo handling (conventional gear consisting of two cargo derricks with married falls), the midships or up-and-down boom should be spotted as close to the fore and aft centerline of the hatch as operationally possible. Such spotting of the up-and-down boom will allow the most effective leads for the guy(s) and preventer(s) to safely support the lateral stresses generated in the boom(s) by the married falls. As the lead of the guy(s) and preventer(s) approaches the vertical, in supporting the boom(s) head, the total stress in the guy(s) increases rapidly due to the increased vertical force that is generated in the guy(s) in order to counteract any particular horizontal or lateral force exerted on the boom(s) head. The appreciable vertical forces that are generated in this process are transmitted, in substantial part, to the boom(s) and topping lift(s), causing proportionate compressive stresses in the boom(s) and tension stresses in the topping lift(s).
              In general, guys and preventers must be located so that enough vertical resistance is developed so as to prohibit the boom(s) from jackknifing as cargo passes across the deck. Special care must be exercised in the proper placement of guys and preventers associated with the Burton or yard boom. Preventers, when used, must parallel as closely as possible the guys that they support. Guys and preventers must not be attached to the same fitting.
              While under a load, the cargo falls (running rigging) must not be permitted to chafe on any standing or other running gear. Special attention must be paid to ensure that cargo runners work freely through the heel block, without chafing the cheek of the block. Also, bobbing chains and heel block preventers must be attached so as to not interfere with the movement of the cargo runners.
            
            
              Pt. 1918, App. IV

              Appendix IV to Part 1918—Special Cargo Gear and Container Spreader Test Requirements (Mandatory) [see § 1918.61 (f), (g), (h)]
              
                
                  Type gear
                  Test requirement
                  Tested by
                  Proof test
                
                
                  
                    A. All Special Cargo Handling Gear Purchased or Manufactured on or After January 21, 1998
                  
                
                
                  1. Safe Working Load—greater than 5 short tons (10,000 lbs./4.5 metric tons)
                  Prior to initial use
                  OSHA accredited agency only
                  Up to 20 short tons
                  125% SWL.
                
                
                   
                  Prior to reuse after structural damage repair
                  
                  From 20 to 50 short tons
                  5 short tons in excess of SWL.
                
                
                   
                  Every four years after initial proof load test
                  OSHA accredited agency or designated person
                  Over 50 short tons
                  110% SWL.
                
                
                  2. Safe Working Load—5 short tons or less
                  Prior to initial use
                  OSHA accredited agency or designated person
                  125% SWL.
                
                
                   
                  Prior to reuse after structural damage repair
                
                
                  3. Intermodal container spreaders not part of vessel's cargo handling gear
                  Prior to initial use
                  OSHA accredited agency only
                  125% SWL.
                
                
                   
                  Prior to reuse after structural damage repair
                
                
                   
                  Every four years after initial proof load test
                  OSHA accredited agency or designated person
                
                
                  
                    B. All Special Cargo Handling Gear in Use Prior to January 21, 1998 and Proof Load Tested Prior to Initial Use (See Note Below)
                  
                
                
                  1. Safe Working Load—greater than 5 short tons (10,000 lbs./4540 kg.)
                  Every four years starting on January 21, 1998
                  OSHA accredited agency or designated person
                  Up to 20 short tons
                  125% SWL.
                
                
                   
                  Prior to reuse after structural damage repair
                  OSHA accredited agency
                  From 20 to 50 short tons
                  5 short tons in excess of SWL.
                
                
                   
                  
                  
                  Over 50 short tons
                  110% SWL.
                
                
                  
                  2. Safe Working Load—5 short tons or less
                  Prior to reuse after structural damage repair
                  OSHA accredited agency or designated person
                  125% SWL.
                
                
                  3. Intermodal container spreaders not part of vessel's cargo handling gear
                  Every four years starting on January 21, 1998
                  OSHA accredited agency or designated person
                  125% SWL.
                
                
                   
                  Prior to reuse after structural damage repair
                  OSHA accredited agency.
                  
                
              
              
                Note to appendix IV:
                Special stevedoring gear in use prior to January 21, 1998 was covered by § 1918.61(b), in effect prior to January 21, 1998. (See 29 CFR Parts 1911 to 1925 revised as of July 1, 1997). The assumption is made that gear in use prior to January 21, 1998, has already been proof load tested, although not necessarily by an accredited agency. However, if the employer cannot certify that such gear was proof load tested under § 1918.61(b), in effect prior to January 21, 1998, (See 29 CFR Parts 1911 to 1925 revised as of July 1, 1997), than it must be proof load tested in accordance with § 1918.61 in effect on January 21, 1998, (See 29 CFR Parts 1911 to 1925 revised as of July 1, 1998.)
              
              [65 FR 40950, June 30, 2000]
            
            
              Pt. 1918, App. V
              Appendix V to Part 1918—Basic Elements of a First Aid Training Program (Non-mandatory)
              
                Note:
                This appendix is non-mandatory and provides guidelines for small businesses, institutions teaching first aid, and the recipients of first aid training.
              
              General Program Elements
              A. Teaching Methods
              1. Trainees should develop “hands on” skills through the use of manikins and trainee partners during their training.
              2. Trainees should be exposed to acute injury and illness settings as well as the appropriate response to those settings through the use of visual aids, such as video tape and slides.
              3. Training should include a course workbook which discusses first aid principles and responses to settings that require interventions.
              4. Training duration should allow enough time for particular emphasis on situations likely to be encountered in particular workplaces.
              5. An emphasis on quick response to first aid situations should be incorporated throughout the program.
              B. Principles of Responding to a Health Emergency
              The training program should include instruction in:
              1. Injury and acute illness as a health problem.
              2. Interactions with the local emergency medical services system. Trainees have the responsibility for maintaining a current list of emergency telephone numbers (police, fire, ambulance, poison control) easily accessible to all employees.
              3. The principles of triage.
              4. The legal aspects of providing first aid services.
              C. Methods of Surveying the Scene and the Victim(s)
              The training program should include instruction in:
              1. The assessment of scenes that require first aid services including:
              a. general scene safety.
              b. likely event sequence.
              c. rapid estimate of the number of persons injured.
              d. identification of others able to help at the scene.
              2. Performing a primary survey of each victim including airway, breathing, and circulation assessments as well as the presence of any bleeding.
              3. The techniques and principles of taking a victim's history at the scene of an emergency.
              4. Performing a secondary survey of the victim including assessments of vital signs, skin appearance, head and neck, eye, chest, abdomen, back, extremities, and medical alert symbols.
              D. Basic Adult Cardiopulmonary Resuscitation (CPR)
              Basic adult CPR training should be included in the program. Retesting should occur every year. The training program should include instruction in:
              1. Establishing and maintaining adult airway patency.
              2. Performing adult breathing resuscitation.
              3. Performing adult circulatory resuscitation.
              4. Performing choking assessments and appropriate first aid interventions.
              5. Resuscitating the drowning victim.
              E. Basic First Aid Intervention
              Trainees should receive instruction in the principles and performance of:

              1. Bandaging of the head, chest, shoulder, arm, leg, wrist, elbow, foot, ankle, fingers, toes, and knee.
              
              2. Splinting of the arm, elbow, clavicle, fingers, hand, forearm, ribs, hip, femur, lower leg, ankle, knee, foot, and toes.
              3. Moving and rescuing victims including one and two person lifts, ankle and shoulder pulls, and the blanket pull.
              F. Universal Precautions
              Trainees should be provided with adequate instruction on the need for and use of universal precautions. This should include:
              1. The meaning of universal precautions, which body fluids are considered potentially infectious, and which are regarded as hazardous.
              2. The value of universal precautions for infectious diseases such as AIDS and hepatitis B.
              3. A copy of OSHA's standard for occupational exposure to bloodborne pathogens or information on how to obtain a copy.
              4. The necessity for keeping gloves and other protective equipment readily available and the appropriate use of them.
              5. The appropriate tagging and disposal of any sharp item or instrument requiring special disposal measures such as blood soaked material.
              6. The appropriate management of blood spills.
              G. First Aid Supplies
              The first aid provider should be responsible for the type, amount, and maintenance of first aid supplies needed for their particular worksite(s). These supplies need to be stored in a convenient area available for emergency access.
              H. Trainee Assessments
              Assessment of successful completion of the first aid training program should include instructor observation of acquired skills and written performance assessments. First aid skills and knowledge should be reviewed every three years.
              I. Program Update
              The training program should be periodically reviewed with current first aid techniques and knowledge. Outdated material should be replaced or removed.
              Specific Program Elements
              A. Type of Injury Training
              1. Shock
              Instruction in the principles and first aid intervention in:
              a. shock due to injury.
              b. shock due to allergic reactions.
              c. the appropriate assessment and first aid treatment of a victim who has fainted.
              2. Bleeding
              a. the types of bleeding including arterial, venous, capillary, external, and internal.
              b. the principles and performance of bleeding control interventions including direct pressure, pressure points, elevation, and pressure bandaging.
              c. the assessment and approach to wounds including abrasions, incisions, lacerations, punctures, avulsions, amputations, and crush injuries.
              d. the principles of wound care including infection precautions, wounds requiring medical attention, and the need for tetanus prophylaxis.
              3. Poisoning
              Instruction in the principles and first aid intervention of:
              a. alkali, acid and systemic poisons. In addition, all trainees should know how and when to contact the local Poison Control Center.
              b. inhaled poisons including carbon monoxide, carbon dioxide, smoke, and chemical fumes, vapors and gases as well as the importance of assessing the toxic potential of the environment to the rescuer and the need for respirators.
              Trainees should be instructed in the acute effect of chemicals utilized in their plants, the location of chemical inventories, material safety data sheets (MSDS's), chemical emergency information, and antidote supplies.
              c. topical poisons including poison ivy, poison sumac, poison oak, and insecticides.
              d. drugs of abuse including alcohol, narcotics such as heroin and cocaine, tranquilizers, and amphetamines.
              4. Burns
              Instruction in the principles and first aid intervention of:
              a. assessing the severity of the burn including first degree, second degree, and third degree burns.
              b. differentiating between the types of third degree burns (thermal, electrical, and chemical) and their specific interventions. Particular attention should be focused upon chemical burns, and the use of specific chemicals in the workplace which may cause them.
              5. Temperature Extremes
              Instruction in the principles and first aid intervention of:
              a. exposure to cold including frostbite and hypothermia.

              b. exposure to heat including heat cramps, heat exhaustion, and heat stroke.
              
              6. Musculoskeletal Injuries
              The training program should include instruction in the principles and first aid intervention in:
              a. open fractures, closed fractures, and splinting.
              b. dislocations, especially the methods of joint dislocations of the upper extremity. The importance of differentiating dislocations from fractures.
              c. joint sprains.
              d. muscle strains, contusions, and cramps.
              e. head, neck, back, and spinal injuries.
              7. Bites and Stings
              Instruction in the principles and first aid intervention in:
              a. human and animal (especially dog and snake) bites.
              b. bites and stings from insects (spiders, ticks, scorpions, hornets and wasps). Interventions should include responses to anaphylactic shock; other allergic manifestations; rabies and tetanus prophylaxis.
              8. Medical Emergencies
              Instruction in the principles and first aid intervention of:
              a. heart attacks
              b. strokes
              c. asthma attacks
              d. diabetic emergencies including diabetic coma, insulin shock, hyperglycemia, and hypoglycemia.

              e. seizures including tonic-clonic and absence seizures. Importance of not putting gags in mouth.
              f. pregnancy including the appropriate care of any abdominal injury or vaginal bleeding.
              9. Confined Spaces
              a. the danger of entering a confined space to administer first aid without having the appropriate respiratory protection.
              b. if first aid personnel will be required to assist evacuations from confined spaces, additional training will be needed.
              B. Site of Injury Training
              Instruction in the principles and first aid intervention of injuries to the following sites:
              1. Head and Neck
              a. including skull fractures, concussions, and mental status assessments with particular attention to temporary loss of consciousness and the need for referral to a physician.
              b. including the appropriate approach to the management of the individual who has suffered a potential neck injury or fracture.
              2. Eye
              a. foreign bodies, corneal abrasions and lacerations.
              b. chemical burns and the importance of flushing out the eye.
              c. the importance of not applying antibiotics without physician supervision.
              3. Nose
              a. nose injuries and nose bleeds.
              4. Mouth and Teeth
              a. oral injuries, lip and tongue injuries, and broken and removed teeth. The importance of preventing inhalation of blood and teeth.
              5. Chest
              a. rib fractures, flail chest, and penetrating wounds.
              6. Abdomen
              a. blunt injuries, penetrating injuries, and protruding organs.
              7. Hand, Finger, and Foot Injuries
              a. finger/toe nail hematoma, lacerations, splinters, finger nail avulsion, ring removal, and foreign bodies.
              b. the importance of identifying amputation care hospitals in the area. When an amputation occurs, appropriate handling of amputated fingers, hands, and feet during the immediate transportation of the victim and body part to the hospital.
              
                Editor's Note:
                At 85 FR 8733, Feb. 18, 2020, appendix V was amended; however, the amendatory instruction could not be followed.
              
            
          
        
        
          Pt. 1919
          PART 1919—GEAR CERTIFICATION
          
            
              Subpart A—General Provisions
              Sec.
              1919.1
              Purpose and scope.
              1919.2
              Definition of terms.
            
            
              Subpart B—Procedure Governing Accreditation
              1919.3
              Application for accreditation.
              1919.4
              Action upon application.
              1919.5
              Duration and renewal of accreditation.
              1919.6
              Criteria governing accreditation to certificate vessels' cargo gear.
              1919.7
              Voluntary amendment or termination of accreditation.
              1919.8
              Suspension or revocation of accreditation.
              1919.9
              Reconsideration and review.
            
            
              
              Subpart C—Duties of Persons Accredited To Certificate Vessels' Cargo Gear
              1919.10
              General duties; exemptions.
              1919.11
              Recordkeeping and related procedures concerning records in custody of accredited persons.
              1919.12
              Recordkeeping and related procedures concerning records in custody of the vessel.
            
            
              Subpart D—Certification of Vessels' Cargo Gear
              1919.13
              General.
              1919.14
              Initial tests of cargo gear and tests after alterations, renewals or repairs.
              1919.15
              Periodic tests, examinations and inspections.
              1919.16
              Heat treatment.
              1919.17
              Exemptions from heat treatment.
              1919.18
              Grace periods.
              1919.19
              Gear requiring welding.
              1919.20
              Damaged components.
              1919.21
              Marking and posting of safe working loads.
              1919.22
              Requirements governing braking devices and power sources.
              1919.23
              Means of derrick attachment.
              1919.24
              Limitations on use of wire rope.
              1919.25
              Limitations on use of chains.
            
            
              Subpart E—Certification of Vessels: Tests and Proof Loads; Heat Treatment; Competent Persons
              1919.26
              Visual inspection before tests.
              1919.27
              Unit proof tests—winches, derricks and gear accessory thereto.
              1919.28
              Unit proof tests—cranes and gear accessory thereto.
              1919.29
              Limitations on safe working loads and proof loads.
              1919.30
              Examinations subsequent to unit tests.
              1919.31
              Proof tests—loose gear.
              1919.32
              Specially designed blocks and components.
              1919.33
              Proof tests—wire rope.
              1919.34
              Proof tests after repairs or alterations.
              1919.35
              Order of tests.
              1919.36
              Heat treatment.
              1919.37
              Competent persons.
            
            
              Subpart F—Accreditation To Certificate Shore-Based Equipment
              1919.50
              Eligibility for accreditation to certificate shore-based material handling devices covered by § 1917.50 of this chapter, safety and health regulations for marine terminals.
              1919.51
              Provisions respecting application for accreditation, action upon the application, and related matters.
            
            
              Subpart G—Duties of Persons Accredited To Certificate Shore-Based Material Handling Devices
              1919.60
              General duties, exemptions.
            
            
              Subpart H—Certification of Shore-Based Material Handling Devices
              1919.70
              General provisions.
              1919.71
              Unit proof test and examination of cranes.
              1919.72
              Annual examination of cranes.
              1919.73
              Unit proof test and examination of derricks.
              1919.74
              Annual examination of derricks.
              1919.75
              Determination of crane or derrick safe working loads and limitations in absence of manufacturer's data.
              1919.76
              Safe working load reduction.
              1919.77
              Safe working load increase.
              1919.78
              Nondestructive examinations.
              1919.79
              Wire rope.
              1919.80
              Heat treatment.
              1919.81
              Examination of bulk cargo loading or discharging spouts or suckers.
              1919.90
              Documentation.
            
          
          
            Authority:
            33 U.S.C. 941; 29 U.S.C. 653, 655, 657); Secretary of Labor's Order No. 12-71 (36 FR 8754), 8-76 (41 FR 25059), 9-83 (48 FR 35736), 1-90 (55 FR 9033), 6-96 (62 FR 111), 3-2000 (65 FR 50017), 5-2002 (67 FR 65008), 5-2007 (72 FR 31160), or 4-2010 (75 FR 55355), as applicable; and 29 CFR 1911.
          
          
            Source:
            39 FR 22096, June 19, 1974, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 1919.1
              Purpose and scope.
              (a) The regulations in this Part implement §§ 1915.115, 1917.50 and 1918.11 of this chapter. They provide procedures and standards governing accreditation of persons by the Occupational Safety and Health Administration, U.S. Department of Labor, for the purpose of certificating vessels' cargo gear and shore-based material handling devices, and the manner in which such certification shall be performed.
              (b) Accreditation is not required, and the regulations of this part are not applicable, under the following circumstances:

              (1) When cargo gear certification is performed for vessels inspected and certificated under the authority of the U.S. Coast Guard, 1
                 or for foreign vessels certificated under the requirements of a foreign nation or by persons acceptable for certification purposes by a foreign nation.
              
                
                  1 Jurisdiction of the U.S. Coast Guard extends to matters within the scope of title 52 of the Revised Statutes and Acts supplementary or amendatory thereto (46 U.S.C. 1-1388, passim); to matters within the regulatory authority of the U.S. Coast Guard under the provisions of the Espionage Act of June 15, 1917, as amended (40 Stat. 220; 50 U.S.C. 191 et seq.; 22 U.S.C. 401 et seq.) or to matters within the regulatory authority of the U.S. Coast Guard under section 4(e) of the Outer Continental Shelf Lands Act of Aug. 7, 1953 (67 Stat. 462; 43 U.S.C. 1333).
              
              (2) When cargo gear certification is performed for shore-based material handling devices under standards established and enforced by the States wherein the devices are located, or by political subdivisions delegated this responsibility by the States, provided such standards meet the requirements of § 1917.50(b)(2) of this chapter.
              (c) Persons not required to be accredited for gear certification purposes, as set forth in paragraph (b) of this section, may, nevertheless, apply for and receive accreditation by the Administration. The appropriate subparts of this part shall apply to persons accredited pursuant to this paragraph except insofar as exemptions may be granted.
              [39 FR 22096, June 19, 1974, as amended at 65 FR 40951, June 30, 2000]
            
            
              § 1919.2
              Definition of terms.
              (a) Vessel means every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water, including special-purpose floating structures not primarily designed for or used as a means of transportation on water.
              (b) Except as otherwise noted, cargo gear, as used in subparts B through E of this part, includes that gear forming a part of a vessel's equipment which is used for the handling of cargo other than bulk liquids, but does not include gear which is used only for handling or holding hoses, handling ships' stores, or handling the gangway, or boom conveyor belt.
              (c) With reference to equipment covered by this part—
              (1) Derrick means:
              (i) When applied to vessels' cargo handling gear, a mechanical device for lifting, including a boom which is suspended at its head by a topping lift from a mast, king post, or similar structure, controlled in the horizontal plane by vangs, and used either singly or in pairs with married falls;
              (ii) When applied to shore-based material handling devices, a mechanical device intended for lifting, with or without a boom supported at its head by a topping lift from a mast, fixed A frame, or similar structure. The mast or equivalent member may or may not be supported by guys or braces. The boom, where fitted, may or may not be controlled in the horizontal plane by guys (vangs). The term includes shear legs.
              (2) Crane means a mechanical device, intended for lifting or lowering a load and moving it horizontally, in which the hoisting mechanism is an integral part of the machine. A crane may be a fixed or mobile machine.
              (3) Bulk cargo spout means a spout which may or may not be telescopic and may or may not have removable sections, but is suspended over the vessel from some overhead structure by wire rope or other means. Such a spout is often used with a “thrower” or “trimming machine”. A grain loading spout is an example of those covered by this definition.
              (4) Bulk cargo sucker means a pneumatic conveyor which utilizes a spoutlike device, which may be adjustable vertically and/or laterally, and which is suspended over a vessel from some overhead structure by wire rope or other means. An example of an installation of this nature is the “grain sucker” used to discharge grain from barges.
              (d) Assistant Secretary means the Assistant Secretary of Labor for Occupational Safety and Health, U.S. Department of Labor, or his authorized representative.
              (e) Administration means the Occupational Safety and Health Administration, U.S. Department of Labor.
              
              (f) Person includes any individual, partnership, corporation, agency, association, or organization.
              (g) Competent person means:
              (1) An individual qualified to perform gear certification functions with respect to vessels' cargo handling gear, as specifically set forth in § 1919.37.
              (2) An individual qualified under the provisions of subparts F and G of this part to perform gear certification functions with respect to shore-based material handling devices.
              (h) Ton means a ton of 2,240 pounds when applied to vessels' cargo handling gear, and a ton of 2,000 pounds when applied to shore-based material handling devices or to shore-type cranes permanently mounted aboard barges or other vessels employed in domestic trade and designed on the basis of the 2,000-pound ton. Capacity ratings may be stated in pounds.
              (i) Nondestructive examination means examination of structure or parts by electronic, ultrasonic, or other nondestructive examination suitable for the purpose.
            
          
          
            Subpart B—Procedure Governing Accreditation
            
              § 1919.3
              Application for accreditation.
              (a) Application. Any person seeking accreditation shall file an original and duplicate copy of an application for accreditation with the Assistant Secretary of Labor for Occupational Safety and Health, United States Department of Labor, Washington, D.C. 20210, on a form provided by the Administration for this purpose. Each application shall be signed and certified by the applicant and, if the applicant is an agency or organization, by a responsible officer of such agency or organization.
              (b) Contents of application. The application form shall include the following information:
              (1) A statement detailing the applicable types of work performed by the applicant in the past, noting the amount and extent of such work performed within the previous three years, listing representative vessels involved, and including representative job orders, if available, or equivalent evidence;
              (2) Descriptive details concerning any testing instruments and heat treatment furnaces which are to be used in conducting required tests or heat treatments. Test reports indicating that instruments meet the accuracy standards set forth in this part shall be included;
              (3) A list setting forth the ports in which applicant currently conducts his business as well as those in which he proposes to conduct gear certification activities;

              (4) A list of the applicant's responsible qualified personnel, both supervisory and managerial and including any surveyors, with resumes of their individual experience in the testing, examination, inspection and heat treatment of cargo gear. Such list shall include any branch office personnel or surveyors appointed to act in the applicant's behalf in any of the ports of the United States: Provided, however, That where the submission of individual resumes would be unduly burdensome because of the large number of persons engaged in the applicant's behalf, the applicant, after stating this fact, need only submit a list of its personnel together with a detailed statement of the qualifications upon which the appointment of surveyors is based;
              (5) A detailed schedule of the fees proposed to be charged for the various gear certification services;
              (6) Evidence of financial stability;
              (7) Names of at least three business references who will furnish information regarding work performed by applicant;
              (8) Any additional information the applicant deems to be pertinent.
              (Section 1919.3 contains a collection of information which has been approved by the Office of Management and Budget under OMB Control No. 1218-0003)
              [39 FR 22096, June 19, 1974, as amended at 61 FR 5509, Feb. 13, 1996]
            
            
              § 1919.4
              Action upon application.

              (a) Upon receipt of an application for accreditation, the Assistant Secretary shall approve or deny the application. The Assistant Secretary may conduct an investigation, which may include a hearing, prior to approving or denying an application. To the extent he deems appropriate, the Assistant Secretary may provide an opportunity to other interested persons to present data and views on the application prior to approval or denial.
              (b) Any application which fails to present the information required by the prescribed form may be returned to the applicant with a notation of deficiencies and without prejudice to submission of a new or revised application.
              (c) If the application is approved, notice of approval shall be mailed to the applicant. If the application is denied, notice of such denial shall be mailed to the applicant and such denial shall be without prejudice to any subsequent application except where such action is deemed to be in the public interest. In the event an application is denied with prejudice, the provisions of § 1919.9 shall be applicable.
              (d) A copy of the notice of accreditation shall be kept on file by applicant at the applicant's place of business.
            
            
              § 1919.5
              Duration and renewal of accreditation.
              The period of accreditation shall not exceed three years. Applications for renewal of accreditation shall be made on the same form as described in § 1919.3. No accreditation shall expire until action on an application for renewal shall have been finally determined, provided that such application has been properly executed in accordance with § 1919.3 and filed with and received by the Assistant Secretary not less than 15 nor more than 60 days prior to the expiration date. A final determination means either the approval or initial denial of the application for renewal. The procedure specified in § 1919.4 shall be applicable to all applications for renewal.
            
            
              § 1919.6
              Criteria governing accreditation to certificate vessels' cargo gear.
              (a)(1) A person applying for accreditation to issue registers and pertinent certificates, to maintain registers and appropriate records, and to conduct initial, annual and quinquennial surveys, shall not be accredited unless that person is engaged in one or more of the following activities:
              (i) Classification of vessels;
              (ii) Certification of vessels' cargo gear;
              (iii) Shipbuilding or ship repairing, or both insofar as related to work on vessels' cargo handling gear;
              (iv) Unit and loose gear testing of vessels' cargo handling gear.
              (2) Applicants for accreditation under paragraph (a)(1) of this section for operations in coastal or Great Lakes ports who come within paragraph (a)(1) (ii) or (iv) shall not be accredited unless they conduct at least 1,500 hours of cargo gear certification work per year.
              (b) A person applying for accreditation to carry out tests of loose gear or wire rope, or both, or to carry out heat treatments, and to issue the related certificates, shall be engaged in one or both of the following activities:
              (1) Testing of loose gear or wire rope, or both;
              (2) Heat treatment of chains and loose cargo gear.
              (c)(1) A person applying for accreditation shall be staffed by individuals technically qualified to conduct the inspections and examinations and to conduct or supervise tests and heat treatments prescribed in this part. Any representatives, agents or surveyors acting on behalf of a person applying for accreditation in ports in which such operations are conducted shall be similarly qualified.
              (2) Accreditation to conduct such nondestructive examination as may be a part of any certification activity may be granted to applicants found competent and equipped to carry out this activity.
              (d) Except as noted in § 1919.1(c), and unless exemptions are granted under § 1919.10(h), a person applying for accreditation as specified in paragraph (a) of this section shall be prepared to carry out all of the requirements of subparts C, D, and E, of this part except that loose gear and wire rope tests and heat treatments may be carried out by the manufacturer of the gear concerned or by another person accredited specifically for this purpose.
              (e) A person applying for accreditation shall have a satisfactory record of performance, and shall be in sound financial condition.
              [39 FR 22096, June 19, 1974, as amended at 76 FR 33610, June 8, 2011]
            
            
              
              § 1919.7
              Voluntary amendment or termination of accreditation.
              The accreditation of any person may be voluntarily amended or terminated upon written request filed with the Assistant Secretary.
            
            
              § 1919.8
              Suspension or revocation of accreditation.
              The Assistant Secretary may suspend or revoke the accreditation of any person for cause. Except in cases of willfulness or cases in which the public interest requires otherwise, before any accreditation is suspended or revoked, facts or conduct which may warrant such action shall be called to the attention of the person involved in writing and that person shall be afforded an opportunity to achieve or demonstrate appropriate compliance.
            
            
              § 1919.9
              Reconsideration and review.
              (a) Any person aggrieved by the action of the Assistant Secretary or his authorized representative in denying, granting, suspending or revoking an accreditation under this part may within 15 days after such action, (1) file a written request for reconsideration thereof by the Assistant Secretary or the authorized representative of the Assistant Secretary who made the decision in the first instance, or (2) file a written request for review of the decision by the Assistant Secretary or an authorized representative of the Assistant Secretary, who has taken no part in the action which is the subject for review.
              (b) A request for reconsideration shall be granted where the applicant shows that there is additional evidence which may materially affect the decision and that there were reasonable grounds for failure to adduce such evidence in the original proceedings.
              (c) Any person aggrieved by the action of the Assistant Secretary or authorized representative of the Assistant Secretary in denying a request for reconsideration may, within 15 days after the denial of such request, file with the Assistant Secretary or his authorized representative a written request for review.
              (d) Any person aggrieved by the reconsidered determination of the Assistant Secretary or authorized representative of the Assistant Secretary, may within 15 days after such determination, file with the Assistant Secretary a written request for review.
              (e) A request for review shall be granted where reasonable grounds for the review are set forth in the request.
              (f) If a request for reconsideration or review is granted, all interested persons shall be afforded an opportunity to present their views.
              (g) No cargo gear certification function shall be performed by any person seeking reconsideration or review under this section pending the final decision with respect to such reconsideration or review.
            
          
          
            Subpart C—Duties of Persons Accredited To Certificate Vessels' Cargo Gear
            
              § 1919.10
              General duties; exemptions.
              (a) Except as noted in § 1919.1 and in paragraph (h) of this section, the requirements set forth in subparts D and E of this part shall be strictly adhered to in all testing, examinations, inspections, and heat treatments.
              (b) Supervision of all testing, examinations, inspections, and heat treatments shall be carried out only by such persons as are listed in the application for accreditation, or subsequent supplements thereto, submitted pursuant to this part.
              (c) The certificates issued by an accredited person shall be signed and all register entries made only by an authorized agent of such accredited person. No certification shall be issued until any deficiencies considered by the accredited person to constitute a currently unsatisfactory condition have been corrected. Replacement parts shall be of equal or better quality as original equipment and suitable for the purpose. In the event deficiencies remain uncorrected and no certification may therefore be issued, the accredited person shall inform the nearest District Office of the Administration of the circumstances.

              (d) Dynamometers or other recording test equipment owned by an accredited person shall have been tested for accuracy within the six months next preceding application for accreditation or renewal of same. Such test shall be performed with calibrating equipment which has been checked in turn so that indications are traceable to the National Bureau of Standards. A copy of test reports shall accompany the application. Where test equipment is not the property of the accredited person, that person shall not issue any certificate based upon the use of such equipment unless its owner has made available a certificate of accuracy based on the requirements of this paragraph, obtained within 1 year prior to such use and stating the errors of the equipment. Reasonable standards of accuracy shall be met and proof loads adjusted as necessary.

              (e) An accredited person shall, upon request, provide the nearest local office of the Administration with advance information as to scheduled testing or of such other functions as are performed and facilitate the Administration's observation of any such activities as it may desire to witness: Provided, however, That tests need not be delayed, except when specifically requested by the Administration under unusual circumstances.
              (f) All cargo gear registers or certificates issued by an accredited person shall be made on forms prescribed or approved by the Administration.
              (g) Unless otherwise instructed by the Assistant Secretary in specific instances, any person accredited under § 1919.6(a) shall accept certificates, relating to loose gear or wire rope tests or to heat treatments which are issued by the manufacturer of the gear concerned, by another person accredited specifically by the Assistant Secretary for this purpose, or by any other person whose certificates are acceptable to the Administration. Such certificates shall either be attached as a part of the vessel's certification or shall be used as the basis for the issuance of the accredited person's own loose gear, wire rope, or heat treatment certificates. In the latter case, the original certificates shall be kept on file by the accredited person as part of the permanent record of the vessel concerned.
              (h) In case of practical difficulties or unnecessary hardships, the Assistant Secretary in his discretion may grant exemptions from any provision of subparts C, D, and E of this part.
            
            
              § 1919.11
              Recordkeeping and related procedures concerning records in custody of accredited persons.
              (a) An accredited person shall maintain records of all work performed under subparts D and E of this part.
              (b) An accredited person shall maintain a continuous record of the status of the certification of each vessel issued a register by such person.
              (c) The records required in paragraphs (a) and (b) of this section shall be available for examination by the Assistant Secretary.
              (d) When annual or quinquennial tests, inspections, examinations, or heat treatments are performed by an accredited person, other than the person who originally issued the vessel's register, such accredited person shall furnish copies of any certificates issued and information as to register entries to the person originally issuing the register.
              (e) An accredited person shall inform the nearest local office of the Administration whenever a vessel is initially certificated under these regulations and a register in the prescribed form has been issued.
              (f) A copy of each certificate relating to unit tests or thorough examinations, except those issued by the manufacturer and those issued by accredited persons outside of the United States, shall be sent to the nearest local office of the Administration within 10 days after issuance. Such records shall form a part of the Administration's file on the accredited person.
              (g) An accredited person shall promptly notify the nearest local office of the Administration with respect to any changes in technical personnel, in fee schedules in geographical areas in which operations are conducted, or other pertinent substantial changes in its organization or operations.
              [39 FR 22096, June 19, 1974, as amended at 76 FR 33610, June 8, 2011]
            
            
              
              § 1919.12
              Recordkeeping and related procedures concerning records in custody of the vessel.
              (a) A fully completed and up-to-date register shall be kept in the form prescribed or approved by the Administration, giving the particulars required with respect to:
              (1) The inspections and thorough examinations required by § 1919.15(a) and (b).
              (2) The thorough examinations required by § 1919.15(c).
              (3) The thorough examinations required by § 1919.17.
              (4) The heat treatment required by § 1919.16 (a) and (b), and § 1919.19.
              (b) Certificates in the form prescribed or approved by the Administration shall be kept up-to-date, be attached to the register, and shall contain the particulars required with respect to:
              (1) The testing and examinations required by §§ 1919.14, 1919.15(a), and 1919.19.
              (2) The heat treatment required by §§ 1919.16 and 1919.19.
              (c) The certificates and entries in the register shall be signed by a person qualified under § 1919.37.
              (d) Adequate means shall be provided to enable persons examining the register, or any certificate attached thereto, to identify items of cargo gear referred to therein. Small items of gear, such as shackles, shall bear a mark to indicate that they have been initially tested.
              (e) Records shall be kept aboard vessels identifying wire rope or articles of loose gear obtained from time to time and required to be certificated under the regulations of this part.
              (f) An accredited person shall instruct the vessel's officers, or the vessel's operator if the vessel is unmanned, that the vessel's register and certificates shall be preserved for at least 5 years after the date of the latest entry except in the case of nonrecurring test certificates concerning gear which is kept in use for a longer period, in which event the pertinent certificates shall be retained so long as that gear is continued in use.
              (g) In cases where derricks, spouts, suckers, or cranes are mounted permanently aboard barges which remain in domestic inland waters service, the certification documentation shall comply with the provisions of § 1919.90 of this part.
              [39 FR 22096, June 19, 1974, as amended at 76 FR 33610, June 8, 2011]
            
          
          
            Subpart D—Certification of Vessels' Cargo Gear
            
              § 1919.13
              General.
              (a) Except as noted in § 1919.1 and as provided in exemptions under § 1919.10(h), certification performed by accredited persons shall conform to the requirements contained in this subpart.
              (b) Safe working loads assigned to assembled units of gear, shall be based on applicable design criteria acceptable to the accredited person. Where no design data on which to base a rating is obtainable, the safe working load ratings assigned shall be based on the owner's information and warranty that those so assigned are correct. Unit test certificates shall state the basis for any such safe working load assignment.
            
            
              § 1919.14
              Initial tests of cargo gear and tests after alterations, renewals or repairs.
              (a)(1) Before being taken into use, hoisting machines, fixed gear aboard vessels accessory thereto, and loose gear and wire rope used in connection therewith shall be tested and examined and the safe working load thereof certified in the manner set forth in subpart E of this part.
              (2) Replacement or additional loose gear and wire rope obtained from time to time shall also be tested and examined in the manner set forth in paragraph (a)(1) of this section. However, the replacement of a component part of an article of loose gear such as a sheave, pin, or bushing does not require a new test certificate as long as the new component at least equals in all particulars the part replaced.

              (b) In the case of untested gear which has been in use, an initial test in conformance with paragraph (a)(1) of this section shall be carried out: Provided, however, That existing standing rigging and wire rope will not be required to be tested but shall be thoroughly examined to ascertain its fitness for continued use in conformance with the requirements of §§ 1919.24 and 1919.25.
              (c) In the case of important alterations or renewals of the machinery and gear and also after repairs due to failure of or damage to other than loose components, a test as required in paragraph (a)(1) of this section shall be carried out.

              (d) If the operation in which cargo gear is engaged never utilizes more than a fraction of the safe working load rating, the owner may, at his option, have said gear certificated for, and limited in operation to, a lesser maximum safe working load: Provided, however, That the gear concerned is physically capable of operation at the original load rating and the load reduction is not for the purpose of avoiding correction of any deficiency.
              (e) In no case shall safe working loads be increased beyond the original design limitations unless such increase is based on engineering calculations by or acceptable to the accredited certification agency, and all necessary structural changes are carried out.
            
            
              § 1919.15
              Periodic tests, examinations and inspections.
              After being taken into use, every hoisting machine, all fixed gear aboard vessels accessory thereto and loose gear used in connection therewith shall be tested, thoroughly examined or inspected as follows:
              (a) Derricks with their winches and accessory gear, including the attachments, as a unit; and cranes and other hoisting machines with their accessory gear, as a unit, shall be tested and thoroughly examined every 5 years in the manner set forth in subpart E of this part.
              (b) Derricks, their permanent attachments and any other fixed gear, the dismantling of which is especially difficult, shall be visually inspected every twelve months. In order to facilitate such inspection, all derricks shall be lowered.
              (c) All hoisting machines (e.g., cranes, winches, blocks, shackles, and all other accessory gear) not included in paragraph (b) of this section shall be thoroughly examined every 12 months by means of a visual examination, supplemented as necessary by other means, such as a hammer test or with electronic, ultrasonic, or other nondestructive methods, carried out as carefully as conditions permit in order to arrive at a reliable conclusion as to the safety of the parts examined. Particular attention shall be paid to the suitability for continued use of all swivels and the pins and bushings of blocks. If necessary, parts of the machines or gear shall be dismantled. If blocks are disassembled, all shell bolt nuts shall be securely locked upon reassembly.
              (d) Where a derrick or crane is mounted on a barge hull, and ballast tanks within the hull are used to facilitate use of the derrick or crane, or uncontrolled free surface may be a factor, each annual inspection or examination, as required, shall include such inspection as is necessary for the purpose of determining the integrity of any internals contributing to stability under conditions of use. The owner shall provide the accredited person with necessary information on any ballasting arrangements required.
              (e) Annual inspection or examination, as required, shall include, among other things, examination of the following:
              (1) Derrick heel attachment points. Heel pins may, if possible, be examined by nondestructive examination.
              (2) Shrouds and stays necessary in the use of the gear, together with attachment points.
              (3) Deck fittings for the securing of vangs, topping lifts, and/or preventers.
              (4) Means of attachment to the hull of “A” frame or other fixed derrick or crane structure and of mobile types of equipment permanently placed aboard the barge or vessel.

              (5) Clamshell buckets or other similar equipment, such as magnets, etc., used in conjunction with a derrick or crane mounted aboard a vessel, with particular attention to closing line wires and sheaves. The accredited person may supplement such examination by requesting any operational tests he may deem appropriate.
              
              (6) Winch and other operating drums for excessive wear or defect.
              [39 FR 22096, June 19, 1974, as amended at 76 FR 33610, June 8, 2011]
            
            
              § 1919.16
              Heat treatment.
              (a) All chains (other than bridle chains attached to derricks or masts), rings, hooks, shackles, and swivels made of wrought iron, which are used in hoisting or lowering, shall be annealed in accordance with § 1919.36 at the following intervals:
              (1) Half-inch and smaller chains, rings, hooks, shackles and swivels in general use, at least once every six months; and
              (2) All other chains, rings, hooks, shackles, and swivels in general use, at least once every twelve months.
              (3) In the case of gear used solely on lifting machinery worked by hand, twelve months shall be substituted for six months in paragraph (a)(1) of this section and two years for twelve months in paragraph (a)(2) of this section.
              (4) When used in this paragraph, the term “in general use” means used on fifty-two or more days in a year. In any case, however, the period between annealings shall not exceed two years.
              (b) Chains, rings, hooks, shackles, and swivels made of material other than wrought iron or steel shall be heat treated when necessary in accordance with § 1919.36(b).
            
            
              § 1919.17
              Exemptions from heat treatment.
              Gear made of steel, or gear which contains (as in ball bearings swivels), or is permanently attached to (as with blocks) equipment made of materials which cannot be subjected to heat treatment shall be exempt from the requirements of § 1919.16. Such gear, however, shall be thoroughly examined in the manner described in § 1919.15(c).
            
            
              § 1919.18
              Grace periods.
              Grace periods allowed in connection with the requirements of this subpart are as follows:
              (a) Annual or six-month requirements—by the end of the voyage during which they become due;
              (b) Quinquennial requirements—within six months after the date when due;
              (c) Grace periods shall not be deemed to extend subsequent due dates.
              [39 FR 22096, June 19, 1974, as amended at 76 FR 33610, June 8, 2011]
            
            
              § 1919.19
              Gear requiring welding.
              Chains or other gear which have been lengthened, altered or repaired by welding shall be properly heat treated where necessary, and, before again being put into use, shall be tested and reexamined in the manner set forth in subpart E of this part.
            
            
              § 1919.20
              Damaged components.
              (a) Pursuant to § 1918.51(b) of this chapter, any derrick or associated permanent fitting which is deformed in service between surveys shall be subjected to proof test to determine its suitability for continued service. If a proof test indicates that the derrick or associated permanent fitting may be continued in service without repair, a note of the existing deformity shall be made on the test certificate. When, in the opinion of the accredited person, it is unsafe to conduct a proof test with an existing deformity, the derrick or associated permanent fitting shall be replaced or repaired and then subjected to proof test in accordance with subpart E of this part.
              (b) Any loose gear components which are injured or deformed by a proof load shall be replaced before a certificate is issued.
              (c) Any derrick, other fixed installation, or associated permanent fitting which is injured or deformed by a proof load shall be replaced or repaired and another proof load test shall be conducted without damage before a certificate is issued.
            
            
              § 1919.21
              Marking and posting of safe working loads.

              (a) The safe working load of the assembled gear and the minimum angle to the horizontal at which this load may be applied shall be plainly marked at the heels of all booms along with the date of the test. Where gear is certificated for use in union purchase, the union purchase safe working load shall also be plainly marked. Any limitations shall be noted in the vessel's papers.
              
              (b) The safe working load shall be marked on all blocks used in hoisting or lowering.
              (c) When the capacity of the boom of a crane or derrick has been or will be rated in accordance with the variance of its radius, the maximum safe working loads for the various working angles of the boom and the maximum and minimum radii at which the boom may be safely used shall be conspicuously posted near the controls and visible to the crane operator. Ratings may be stated in pounds. When they are stated in tons of 2,000 pounds, this fact shall be indicated.
            
            
              § 1919.22
              Requirements governing braking devices and power sources.
              All types of winches and cranes shall be provided with means to stop and hold the proof load in any position, and the efficiency of such means shall be demonstrated. Electric winches, electrohydraulic winches fitted with electromagnetic or hydraulic brakes at the winch, or electric cranes shall be equipped so that a failure of the electric power shall stop the motion and set the brakes without any action on the part of the operator. Current for operation of electric winches and cranes during the tests shall be taken from the vessel's circuits. Shore current may be used if it passes through the vessel's main switchboard.
            
            
              § 1919.23
              Means of derrick attachment.
              Appropriate measures shall be taken to prevent the foot of a derrick from being accidentally lifted from its socket or support during the test.
            
            
              § 1919.24
              Limitations on use of wire rope.
              (a) An eye splice made in any wire rope shall have at least three tucks with a whole strand of rope and two tucks with one-half of the wires cut out of each strand. However, this requirement shall not operate to preclude the use of another form of splice or connection which can be shown to be as efficient and which is not prohibited by part 1918 of this chapter.
              (b) Except for eye splices in the ends of wires, each wire rope used in hoisting or lowering, in guying derricks, or as a topping lift, preventer or pendant shall consist of one continuous piece without knot or splice.
              (c) Eyes in the ends of wire rope cargo falls shall not be formed by knots and, in single part falls, shall not be formed by wire rope clips.
              (d) The ends of falls shall be secured to the winch drums by clamps, U-bolts, shackles or some other equally strong method. Fiber rope fastenings shall not be used.
              (e) Wire rope shall not be used for the vessel's cargo gear if in any length of eight diameters, the total number of visible broken wires exceeds 10 percent of the total number of wires, or if the rope shows other signs of excessive wear, corrosion, or defect. Particular attention shall be given to the condition of those sections of wire rope adjacent to any terminal connections, those sections exposed to abnormal wear, and those sections not normally exposed for examination.
            
            
              § 1919.25
              Limitations on use of chains.
              Chains forming a part of vessel's cargo gear shall not be used when, due to stretch, the increase of length of a measured section exceeds five percent, when a link is damaged, or when other external defects are evident. Chains shall not be shortened by bolting, wiring, or knotting.
            
          
          
            Subpart E—Certification of Vessels: Tests and Proof Loads; Heat Treatment; Competent Persons
            
              § 1919.26
              Visual inspection before tests.
              Before any test under this subpart E is carried out, a visual inspection of the gear involved shall be conducted and any visibly defective gear shall be replaced or repaired. The provisions of § 1919.15(d) shall be adhered to.
            
            
              § 1919.27
              Unit proof tests—winches, derricks and gear accessory thereto.

              (a) Winches, with the whole of the gear accessory thereto (including derricks, goosenecks, eye plates, eye bolts, or other attachments), shall be tested with a proof load which shall exceed the safe working load as follows:
              
              
                
                  Safe working load
                  Proof load
                
                
                  Up to 20 tons
                  25 percent in excess.
                
                
                  20-50 tons
                  5 tons in excess.
                
                
                  Over 50 tons
                  10 percent in excess.
                
              
              (b) The proof load shall be lifted with the vessel's normal tackle with the derrick at an angle not more than 15 degrees to the horizontal, or, at the designed minimum angle when this is greater, or, when this is impracticable, at the lowest practicable angle. The angle at which the test was made shall be stated in the certificate of test. After the proof load has been lifted, it shall be swung as far as possible in both directions. In applying the proof load, the design factors of the gear concerned will determine whether the load is applied with a single part fall or with a purchase and the certificate of test shall state the means used. Where winches are fitted with mechanical brakes for manual operation they shall be demonstrated to be in satisfactory operating condition.
              (c) In the case of heavy lift derrick barges, proof loads shall be applied, except as limited by design and stability considerations, at the maximum and minimum radii for which designed, as well as at any intermediate radius which the surveyor may deem necessary, and shall be swung as far as possible in both directions. Data with respect to each proof load applied shall be entered in the test certificate.
              (d) No items of cargo gear furnished by outside sources shall be used as a part of the vessel's gear for the purpose of accomplishing the proof test.
              (e) All tests prescribed by this section should in general be carried out by dead load, except that in the case of quadrennial tests, replacements, or renewals, spring or hydraulic balances may be used where dead loads are not reasonably available. However, no exception shall be allowed in the case of gear on new vessels.
              (f) The test shall not be regarded as satisfactory unless the indicator remains constant under the proof load for a period of at least 5 minutes.
              (g)(1) The safe working load, determined pursuant to the requirements of this section, shall be applicable only to a swinging derrick. When using two fixed derricks in “union purchase” rigs, the safe working load should generally be reduced. It is recommended that owners obtain union purchase safe working load certification based upon design study and analysis by, or acceptable to, a qualified technical office of an accredited gear certification agency, with the recognition that such determinations are valid only for the conditions contemplated in the analysis.
              (2) Where both guys and preventers are fitted, union purchase certification shall state whether the guy or the preventer is the working strength member, when the guy is for slewing only, and when the guy and preventer should share working loads as far as practicable.
              (h) When necessary in the proof testing of heavy derricks, the appropriate shrouds and stays shall be rigged.
            
            
              § 1919.28
              Unit proof tests—cranes and gear accessory thereto.
              (a) Except as noted in paragraph (e) of this section, cranes and other hoisting machines, together with gear accessory thereto, shall be tested with a proof load which shall exceed the safe working load as follows:
              
                
                  Safe working load
                  Proof load
                
                
                  Up to 20 tons
                  25 percent in excess.
                
                
                  20-50 tons
                  5 tons in excess.
                
                
                  Over 50 tons
                  10 percent in excess.
                
              
              (b) The proof load shall be lifted and swung as far as possible in both directions. If the jib or boom of the crane has a variable radius, it shall be tested with proof loads, as specified in paragraph (a) of this section, at the maximum and minimum radii. In the case of hydraulic cranes, when due to the limitation of pressure it is impossible to lift a load 25 percent in excess of the safe working load, it will be sufficient to lift the greatest possible load.
              (c) Initial proof tests of new cranes shall be made only with a dead load as specified in paragraph (b) of this section.

              (d) Initial tests of cranes which have been in service, quadrennial tests, or tests associated with replacements or renewals, may be made with spring or hydraulic balances where dead loads are not reasonably available under the following conditions:
              
              (1) Tests shall be conducted at maximum, minimum, and intermediate radius points, as well as such points in the arc of rotation as meet with the approval of the accredited person.
              (2) An additional test shall be conducted with partial load and shall include all functions and movements contemplated in the use of the crane.
              (e) In cases where shore-type cranes are mounted permanently aboard barges, the requirements of this Subpart E with respect to unit proof tests and examinations shall not apply and the applicable requirements of Subpart H of this part shall be adhered to with respect to unit proof tests and examinations.
            
            
              § 1919.29
              Limitations on safe working loads and proof loads.
              The proof loads specified by §§ 1919.27 and 1919.28 shall be adjusted as necessary to meet any pertinent limitations based on stability and/or on structural competence at particular radii. Safe working loads shall be reduced accordingly.
            
            
              § 1919.30
              Examinations subsequent to unit tests.
              (a) After satisfactory completion of the unit proof load tests required by §§ 1919.27 and 1919.28, the cargo gear and all component parts thereof shall be given a thorough visual examination, supplemented as necessary by other means, such as a hammer test or with electronic, ultrasonic, or other nondestructive methods, to determine if any of the parts were damaged, deformed, or otherwise rendered unsafe for further use.
              (b) When the test of gear referred to in paragraph (a) of this section is being conducted for the first time on a vessel, accessory gear shall be dismantled or disassembled for examination after the test. The sheaves and pins of the blocks included in this test need not be removed unless there is evidence of deformation or failure.
              (c) For subsequent tests such parts of the gear shall be dismantled or disassembled after the test as necessary to determine their suitability for continued service.
              (d) When blocks are disassembled all shell bolt nuts shall be securely locked upon reassembly.
              (e) In carrying out the requirements of this section, replacement shall be required of:
              (1) Any swivel found to have excessive tolerance as a result of wear on any bearing surface.
              (2) Pins of blocks found to be shouldered, notched, or grooved from wear, in which case, in addition to replacing the pin, sheave bushings shall be examined for suitability for continued use.
            
            
              § 1919.31
              Proof tests—loose gear.
              (a) Chains, rings, shackles and other loose gear (whether accessory to a machine or not) shall be tested with a proof load against the article equal to that shown in the following table:
              
                
                  Article of gear
                  Proof load
                
                
                  Chain, ring, hook, shackle or swivel
                  100 percent in excess of the safe working load.
                
                
                  Blocks:
                
                
                  Single sheave block
                  300 percent in excess of the safe working load. 1
                  
                
                
                  Multiple sheave block with safe working load up to and including 20 tons
                  100 percent in excess of the safe working load.
                
                
                  Multiple sheave block with safe working load over 20 tons up to and including 40 tons
                  20 tons in excess of the safe working load.
                
                
                  Multiple sheave block with safe working load over 40 tons
                  50 percent in excess of the safe working load.
                
                
                  Pitched chains used with hand-operated blocks and rings, hooks, shackles or swivels permanently attached thereto
                  50 percent in excess of the safe working load.
                
                
                  Hand-operated blocks used with pitched chains and rings, hooks, shackles or swivels permanently attached thereto
                  50 percent in excess of the safe working load.
                
                
                  1 The proof load applied to the block is equivalent to twice the maximum resultant load on the eye of pin of the block when lifting the nominal safe working load defined in (i) below. The proof load is, therefore, equal to four times the safe working load as defined in (i) below or twice the safe working load as defined in (ii) below.
                (i) The nominal safe working load of a single-sheave block should be the maximum load which can be safely lifted by the block when the load is attached to a rope which passes around the sheave of the block.
                (ii) In the case of a single-sheave block where the load is attached directly to the block instead of to a rope passing around the sheave, it is permissible to lift a load equal to twice the nominal safe working load of the block as defined in (i) above.
                (iii) In the case of a lead block so situated that an acute angle cannot be formed by the two parts of the rope passing over it (i.e., the angle is always 90° or more), the block need not have a greater nominal safe working load than one-half the maximum resultant load which can be placed upon it.
              
              
              (b) In cases where persons accredited to carry out loose gear tests may be retained to conduct tests of special stevedoring gear as described in § 1918.61(b) of this chapter, which does not form part of a vessel's equipment, such tests shall adhere to the requirements set forth in § 1918.61(b) (1), (2), and (3) of this chapter.
              (c) After being tested as required by paragraph (a) of this section, and before being taken into use, all chains, rings, hooks, shackles, blocks or other loose gear, except as noted in § 1919.32, shall be thoroughly examined, the sheaves and pins of the blocks being removed for this purpose, to determine whether any part has been injured or permanently deformed by the test. Shell bolt nuts shall be securely locked upon reassembly. Defective loose gear components shall be replaced before the certificate is issued.
              (d) Any certificate relating to shackles, swivels or strength members of single-sheave blocks which have been restored to original dimensions by welding shall state this fact.
            
            
              § 1919.32
              Specially designed blocks and components.
              (a) Blocks and connecting components of an unusual nature which are specially designed and constructed as an integral part of a particular lifting unit and are either permanently affixed or of such design that two or more components must be tested together need not be considered as loose gear for purposes of § 1919.31.
              (b) In lieu of the loose gear proof test required by § 1919.31(a), design data shall be submitted to an accredited certification agency indicating design and material specifications and analysis whereby the designed strength of such gear may be determined.
              (c) Subsequent to the test of the lifting unit as a whole, a thorough visual examination shall be made of disassembled parts and an electronic, ultrasonic, or other equally efficient nondestructive examination shall be made of those parts not dismantled to ensure the safe condition of such parts.
            
            
              § 1919.33
              Proof tests—wire rope.
              Wire rope, except as provided in § 1919.14(b), shall be tested by sample, a piece being tested to destruction, and the safe working load of running ropes, unless otherwise acceptable to the Administration on the basis of design, shall not exceed one-fifth of the breaking load of the sample tested. In the case of running ropes used in gear with a safe working load exceeding 10 tons, the safe working load shall not exceed one-fourth of the breaking load of the sample tested.
            
            
              § 1919.34
              Proof tests after repairs or alterations.
              When proof loads are applied after repairs or alterations, all parts of the assembled gear shall be examined as required in §§ 1919.30, 1919.31(c), or 1919.32(c), whichever is applicable.
            
            
              § 1919.35
              Order of tests.
              When both unit and loose gear proof load tests are required, the loose gear test may be carried out after completion of the unit test.
            
            
              § 1919.36
              Heat treatment.
              (a) The annealing of wrought iron gear required by this part shall be accomplished at a temperature between 1100° and 1200 °F. and the exposure shall be of between 30 and 60 minutes duration. After being annealed, the gear shall be allowed to cool slowly and shall then be carefully inspected. All annealing shall be carried out in a closed furnace.
              (b) When heat treatment of loose gear made of other than wrought iron or steel is recommended by the manufacturer, it shall be carried out in accordance with the specifications of the manufacturer.
            
            
              § 1919.37
              Competent persons.
              All gear certification functions shall be performed by competent persons as set forth in the following table:
              
                
                  Functions
                  Competent person
                
                
                  Any testing, examination, inspection, or heat treatment required in United States ports
                  Responsible individual, surveyor or other authorized agent of a person accredited by the Administration under the regulations contained in this part.
                
                
                  
                  Any testing, examination, inspection, or heat treatment required while the vessel is in other than United States ports
                  Responsible individual, surveyor or other authorized agent of persons recognized by the Commandant of the United States Coast Guard or by a foreign nation whose certification is accepted by the Administration as being in substantial accordance with § 1918.12(a) of this chapter.
                
                
                  Testing, examination and inspection of loose gear or wire rope; heat treatment of loose gear
                  Employees or authorized agents of persons accredited specifically by the Administration for this purpose under the regulations contained in this part, or the manufacturer of the gear concerned unless disapproved by the Assistant Secretary.
                
              
            
          
          
            Subpart F—Accreditation To Certificate Shore-Based Equipment
            
              § 1919.50
              Eligibility for accreditation to certificate shore-based material handling devices covered by § 1917.50 of this chapter, safety and health regulations for marine terminals.
              (a) A person applying for accreditation to carry out certification activities and to issue and maintain the requisite records must be:
              (1) A manufacturer of cranes or derricks or of specialized equipment of the type for which accreditation application is made, or a person or organization representing such a manufacturer in a technical capacity; or
              (2) Technically experienced and qualified to carry out examinations and/or testing, as applicable, of vessels or shore-based equipment or gear of the type for which accreditation application is made.
              (b) The owner of shore-based equipment affected may designate a member of his organization to carry out certification functions respecting the owner's equipment, on the following conditions:
              (1) The designee is technically experienced and qualified in the inspection and maintenance or design of the type of equipment involved, aside from employment as an operator only.
              (2) The designee has applied to an accredited, nationally operating certification agency and has been granted appointment or equivalent recognition by that agency as a surveyor for the purpose intended.
              (3) Certification activities carried out by the designee are cleared through the offices, and are subject to the approval, of the accredited certificating agency. When equipment is found satisfactory for use upon any survey, said equipment may be used pending receipt of notification of such approval or any disapproval.
              (4) In cases where equipment is certificated by a person designated by the equipment owner, the cognizant accredited certification agency retains the right to inspect such equipment as desired and convenient in order to ascertain the adequacy of the certification activity performed.
              (c) Accreditation to conduct such nondestructive examination as may be a part of any certification activity may be granted to applicants found competent and equipped to carry out this activity.
              (d) Unless exemptions are granted at the discretion of the Assistant Secretary in cases of practical difficulties or unnecessary hardship, applicants for accreditation as specified in this section shall be prepared to carry out all necessary functions, except that any requisite wire rope tests, nondestructive examinations, and heat treatments may be carried out by the manufacturer of the gear concerned or by another person accredited specifically for these purposes.
              (e) A person applying for accreditation shall have a satisfactory record of relevant experience and performance, and shall be in sound financial condition.
            
            
              § 1919.51
              Provisions respecting application for accreditation, action upon the application, and related matters.

              The provisions of §§ 1919.3, 1919.4, 1919.5, 1919.7, 1919.8, and 1919.9 shall govern accreditation to certificate shore-based material handling devices to the extent applicable.
              (Section 1919.51 contains a collection of information which has been approved by the Office of Management and Budget under OMB Control No. 1218-0003)
              [39 FR 22096, June 19, 1974, as amended at 61 FR 5509, Feb. 13, 1996]
            
          
          
            Subpart G—Duties of Persons Accredited To Certificate Shore-Based Material Handling Devices
            
              § 1919.60
              General duties, exemptions.

              (a) The requirements of subpart H of this part shall be strictly observed: Provided, however, That in cases of practical difficulties or unnecessary hardship, the Assistant Secretary in his discretion may grant exemptions or variations from any provision in that subpart.
              (b) Except as otherwise noted in this part, all functions required by subpart H of this part shall be carried out by or under the supervision of a person accredited for the purpose or by his authorized representative.
              (c) All required unit proof load tests shall be carried out by the use of weights as a dead load. Only where this is not possible may dynamometers or other recording test equipment be used. Any such recording test equipment owned by an accredited person shall have been tested for accuracy within the 6 months next preceding application for accreditation or renewal thereof. Such test shall be performed with calibrating equipment which has been checked in turn so that indications are traceable to the National Bureau of Standards. A copy of test reports shall accompany the accreditation application. Where test equipment is not the property of the accredited person, that person shall not issue any certificate based upon the use of such equipment unless its owner has made available a certificate of accuracy based on the requirements of this paragraph obtained within the year prior to such use, and stating the errors of the equipment. In any event, reasonable standards of accuracy shall be met and proof loads adjusted as necessary.
              (d) The qualifications of any person appointed or recognized by any accredited person for the purpose of carrying out certification functions shall meet with the approval of the Assistant Secretary.
              (e) Sections 1919.10(e) and (g) and 1919.11 shall govern, to the extent applicable, persons accredited under subpart F of this part.
            
          
          
            Subpart H—Certification of Shore-Based Material Handling Devices
            
              § 1919.70
              General provisions.
              (a) Certification of shore-based material handling devices shall conform to the requirements contained in this subpart, except in cases for which exemptions or variations have been granted by the Assistant Secretary as provided in §§ 1919.50(d) and 1919.60(a).
              (b) Any replacements or repairs deemed necessary by the accredited person shall be carried out before application of a proof test.
              (c) Ton in this subpart means a ton of 2,000 pounds.
              (d) When applied to shore-based material handling devices, ratings may be stated in pounds rather than tons. When stated in tons of 2,000 pounds, this fact shall be indicated.
            
            
              § 1919.71
              Unit proof test and examination of cranes.
              (a) Unit proof tests of cranes shall be carried out at the following times:
              (1) In the cases of new cranes, before initial use and every 4 years thereafter.
              (2) In the cases of uncertificated cranes which have been in use, at the time of initial certification and every 4 years thereafter.
              (3) After important alterations and renewals and after repairs due to failure of, or damage to major components.
              (b) Unit proof load tests of cranes shall be carried out where applicable with the boom in the least stable direction relative to the mounting, based on the manufacturer's specifications.

              (c) Unit proof load tests shall be based on the manufacturer's load ratings for the conditions of use and shall, except in the case of bridge type cranes utilizing a trolley, consist of application of a proof load of 10 percent in excess of the load ratings at maximum and minimum radii, and at such intermediate radii as the certificating authority may deem necessary in the circumstances. 1
                 Trolley equipped cranes shall be subject to a proof load of 25 percent in excess of the manufacturer's load rating. In cases of foreign manufacture, the manufacturer's specifications shall be subject to approval by the certificating authority as being equivalent to U.S. practice. The weight of all auxiliary handling devices such as, but not limited to, magnets, hooks, slings, and clamshell buckets, shall be considered part of the load.
              
                
                  1 The manufacturer's load ratings are usually based upon percentage of tipping loads under some conditions and upon limitations of structural competence at others, as well as on other criteria such as type of crane mounting, whether or not outriggers are used, etc. Some cranes utilizing a trolley may have only one load rating assigned and applicable at any outreach. It is important that the manufacturer's ratings be used.
              
              (d) An examination shall be carried out in conjunction with each unit proof load test. The accredited person, or his authorized representative, shall make a determination as to correction of deficiencies found. The examination shall cover the following points as applicable:
              (1) All functional operating mechanisms shall be examined for improper function, maladjustment, and excessive component wear, with particular attention to sheaves, pins, and drums. The examination shall include operation with partial load, in which all functions and movements, including, where applicable, maximum possible rotation in both directions, are performed.
              (2) All safety devices shall be examined for malfunction.
              (3) Lines, tanks, valves, drains, pumps, and other parts of air or hydraulic systems shall be examined for deterioration or leakage.
              (4) Loose gear components, such as hooks, including wire rope and wire rope terminals and connections, shall be checked with particular attention to sections of wire rope exposed to abnormal wear and to sections not normally exposed for examination. The provisions of § 1919.24 shall apply in wire rope examinations. Cracked or deformed hooks shall be discarded and not reused on any equipment subject to the provisions of part 1918 of this chapter and this part 1919.
              (5) Rope reeving shall comply with manufacturer's recommendations.
              (6) Deformed, cracked, or excessively corroded members in crane structure and boom shall be repaired or replaced as necessary.
              (7) Loose bolts, rivets, or other connections shall be corrected.
              (8) Worn, cracked, or distorted parts affecting safe operation shall be corrected.
              (9) Brake and clutch system parts, linings, pawls, and ratchets shall be examined for excessive wear and free operation.
              (10) Load, boom angle, or other indicators shall be checked over their full range for any significant inaccuracy. A boom angle or radius indicator shall be fitted.
              (11) It shall be ascertained that there is a durable rating chart visible to the operator, covering the complete range of the manufacturer's capacity ratings at all operating radii, for all permissible boom lengths and jib lengths, with alternate ratings for optional equipment affecting such ratings. Necessary precautions or warnings shall be included. Operating controls shall be marked or an explanation of controls shall be posted at the operator's position to indicate function.
              (12) Where used, clamshell buckets or other similar equipment such as magnets, etc., shall be carefully examined in all respects, with particular attention to closing line wires and sheaves. The accredited person may supplement such examination by requesting any operational tests as may be appropriate.
              (13) Careful examination of the junction areas of removable boom sections, particularly for proper seating, cracks, deformities, or other defects in securing bolts and in the vicinity of such bolts.
              (14) It shall be ascertained that no counterweights in excess of the manufacturer's specifications are fitted.

              (15) Such other examination or supplemental functional tests shall be made as may be deemed necessary by the accredited person under the circumstances.
            
            
              § 1919.72
              Annual examination of cranes.
              (a) In any year in which no quadrennial unit proof test is required, an examination shall be carried out by an accredited person or his authorized representative. Such examination shall be made not later than the anniversary date of the quadrennial certification and shall conform with the requirements of § 1919.71(d).
            
            
              § 1919.73
              Unit proof test and examination of derricks.
              (a) Unit proof tests of derricks shall be carried out at the same times as are specified in § 1919.71(a) for cranes.
              (b) Unit proof load tests and safe working load ratings shall be based on the design load ratings at the ranges of boom angles or operating radii. Unit proof loads shall exceed the safe working load as follows:
              
                
                  Safe working load
                  Proof Load
                
                
                  Up to 20 tons
                  25 percent in excess.
                
                
                  20-50 tons
                  5 tons in excess.
                
                
                  Over 50 tons
                  10 percent in excess.
                
              
              Proof loads shall be applied at the designed maximum and minimum boom angles or radii, or, if this is impracticable, as close to these as practicable. The angles or radii of test shall be stated in the certificate of test. Proof loads shall be swung as far as possible in both directions. The weight of all auxiliary handling devices shall be considered a part of the load.
              (c) After satisfactory completion of a unit proof load test, the derrick and all component parts thereof shall be carefully examined in accordance with the requirements of § 1919.71(d), as far as applicable.
            
            
              § 1919.74
              Annual examination of derricks.
              (a) In any year in which no quadrennial unit proof test is required, an examination shall be carried out by an accredited person or his authorized representative. Such annual examination shall be made not later than the anniversary date of the quadrennial certification and shall conform in all applicable respect with § 1919.71(d).
            
            
              § 1919.75
              Determination of crane or derrick safe working loads and limitations in absence of manufacturer's data.
              (a) In the event neither manufacturer's data nor design data on safe working loads (including any applicable limitations) are obtainable, the safe working load ratings assigned shall be based on the owner's information and warranty that those so assigned are correct. Unit test certificates shall state the basis for any such safe working load assignment.
            
            
              § 1919.76
              Safe working load reduction.

              (a) If the operation in which equipment is engaged never utilizes more than a fraction of the safe working load rating, the owner of such equipment may, at his option, have the crane or derrick certificated for and operated at a lesser maximum safe working load in keeping with the use and based on radius and other pertinent factors: Provided, however, That the equipment concerned is physically capable of operation at the original load rating and the load reduction is not for the purpose of avoiding correction of any deficiency.
            
            
              § 1919.77
              Safe working load increase.
              (a) In no case shall safe working loads be increased beyond the manufacturer's ratings or original design limitations unless such increase meets with the manufacturer's approval. Where the manufacturer's services are not available, or where the equipment is of foreign manufacture, engineering design analysis by, or acceptable to, the accredited certification agency is required. All necessary structural changes shall be carried out.
            
            
              § 1919.78
              Nondestructive examinations.

              (a) Wherever it is considered necessary by the accredited person or his authorized representative and wherever it is practical and advisable to avoid disassembly of equipment, removal of pins, etc., examination of structure or parts by electronic, ultrasonic, or other nondestructive methods may be carried out, provided that the procedure followed is acceptable to the Assistant Secretary and the person carrying out such examination is accredited or acceptable to the Assistant Secretary for the purpose.
            
            
              § 1919.79
              Wire rope.
              (a) Wire rope and replacement wire rope shall be of the same size, same or better grade, and same construction as originally furnished by the equipment manufacturer or contemplated in the design, unless otherwise recommended by the equipment or the wire rope manufacturer due to actual working condition requirements. In the absence of specific requirements as noted, wire rope shall be of a size and construction suitable for the purpose, and a safety factor of 4 shall be adhered to, and verified by wire rope test certificate.
              (b) Wire rope in use on equipment previously constructed and prior to initial certification of said equipment shall not be required to be tested, but shall be subject to thorough examination at the time of initial certification of the equipment.
            
            
              § 1919.80
              Heat treatment.
              (a) Wherever heat treatment of any loose gear is recommended by the manufacturer, it shall be carried out in accordance with the specifications of the manufacturer.
            
            
              § 1919.81
              Examination of bulk cargo loading or discharging spouts or suckers.
              (a) Those portions of bulk cargo loading or discharging spouts or suckers which extend over vessels, together with any portable extensions, rigging components, outriggers, and attachment points supporting them or any of their components vertically, shall be examined annually. The examination shall be carried out with particular attention to the condition of wire rope and accessories. The equipment shall not be considered satisfactory unless, in the opinion of the accredited person or his authorized representative, it is deemed fit to serve its intended function.
            
            
              § 1919.90
              Documentation.
              (a) Documents issued respecting a certification function by an accredited person shall be on forms approved for such use by the Assistant Secretary and shall so state.
              (b) Such documents shall be issued by the accredited person to the owners of affected equipment, attesting to satisfactory compliance with applicable requirements. The forms used shall contain the following information:
              (1) Unit proof tests where required—
              (i) Identification of crane or derrick including manufacturer, model number, serial number, and ownership.
              (ii) Basis for assignment of safe worksigned (i.e., whether based on manufacturing load ratings, with the ratings asturer's ratings, whether for any specific service, etc.).
              (iii) Proof test details noting radii and proof loads, how applied, and, where applicable, direction relative to mounting.
              (iv) A statement that the test and associated examination were conducted and all applicable requirements of this subpart are met.
              (v) Any necessary remarks or supplementary data, including limitations imposed and the reason thereof.
              (vi) Name of accredited person and identification of authorized representative actually conducting test and/or examination.
              (vii) Authorized signature of accredited person; date and place of test and/or examination.
              (2) Annual examination of cranes or derricks—
              (i) Information specified in paragraphs (b)(1) (i), (v), (vi), and (vii) of this section.
              (ii) A statement that the required examination has been carried out and that, in the opinion of the accredited person or his authorized representative, the equipment has been found in compliance in all applicable respects with the requirements of this subpart.
              (3) Annual examination of bulk cargo loading or discharging spouts or suckers—
              (i) Specific identification of equipment.

              (ii) A statement that examination has been completed and that, in the opinion of the accredited person or his authorized representative, the equipment meets the criteria of § 1919.81(a).
              (iii) Information specified in paragraphs (b)(1) (v), (vi), and (vii) of this section.
              (c) Certificates relating to wire rope, whether tested by or under the supervision of the accredited person or by its manufacturer and whether or not issued on the basis of the manufacturer's certificates, shall follow the general format of a wire rope test form approved by the Administration.
              (d) Accredited persons shall advise owners of affected equipment of the necessity for maintaining required documentation or acceptable copies thereof available for inspection at or near the worksite of the equipment involved.
              (1) Where initial and periodic tests as well as annual examinations are required, documentation available for inspection shall include the latest unit test certificate and any subsequent annual examination certificates, together with wire rope test certificates relating to any replacements since the last unit test or annual examination.
              (2) Where only annual examination is required, documentation available for inspection shall include the latest annual examination certificate and wire rope test certificates relating to any wire replaced since the last annual examination.
              (3) In the event that the heat treatment of any loose gear is recommended by its manufacturer, the latest heat treatment certificate, attesting to compliance with the manufacturer's specifications, shall be part of the available documentation.
              (e) No certification shall be issued until any deficiencies considered by the accredited person to constitute a currently unsatisfactory condition have been corrected. Replacement parts shall be of equal or better quality than original equipment and suitable for the purpose. In the event deficiencies remain uncorrected and no certification therefore is issued, the accredited person shall inform the nearest district office of the Administration of the circumstances.
              (Section 1919.90 contains a collection of information which has been approved by the Office of Management and Budget under OMB Control No. 1218-0003)
              [39 FR 22096, June 19, 1974, as amended at 61 FR 5509, Feb. 13, 1996]
            
          
        
        
          Pt. 1920
          PART 1920—PROCEDURE FOR VARIATIONS FROM SAFETY AND HEALTH REGULATIONS UNDER THE LONGSHOREMEN'S AND HARBOR WORKERS' COMPENSATION ACT
          
            Sec.
            1920.1
            Purpose.
            1920.2
            Variances.
          
          
            Authority:
            Sec. 41, Longshoremen's and Harbor Workers' Compensation Act (33 U.S.C. 941); sec. 6, Occupational Safety and Health Act of 1970 (29 U.S.C. 655).
          
          
            § 1920.1
            Purpose.
            This part governs the procedure for the granting of variations from the safety and health regulations established pursuant to section 41 of the Longshoremen's and Harbor Workers' Compensation Act. The part provides the same procedures under this Act as are available for considering variances under the Williams-Steiger Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
            [37 FR 10800, May 31, 1972]
          
          
            § 1920.2
            Variances.
            (a) Variances from standards in parts 1915 through 1918 of this chapter may be granted in the same circumstances in which variances may be granted under sections 6(b) (6)(A) or 6(d) of the Williams-Steiger Occupational Safety and Health Act of 1970 (29 U.S.C. 655). The procedures for the granting of variances from Parts 1915-1918 of this chapter are those published in Part 1905 of this chapter.

            (b) Any requests for variances shall also be considered requests for variances under the Williams-Steiger Occupational Safety and Health Act of 1970, and any variance from §§ 1910.13 through 1910.16 of this chapter which adopt parts 1915-1918 of this chapter, shall be deemed a variance from the standard under both the Longshoremen's and Harbor Workers' Compensation Act and the Williams-Steiger Occupational Safety and Health Act of 1970.
            [37 FR 10800, May 31, 1972]
          
        
        
          Pt. 1921
          PART 1921—RULES OF PRACTICE IN ENFORCEMENT PROCEEDINGS UNDER SECTION 41 OF THE LONGSHOREMEN'S AND HARBOR WORKERS' COMPENSATION ACT
          
            
              Subpart A—Applicability of Rules; Definitions
              Sec.
              1921.1
              Applicability of rules.
              1921.2
              Definitions.
            
            
              Subpart B—Prehearing Procedures
              1921.3
              Complaints.
              1921.4
              Answer.
              1921.5
              Motions and requests.
              1921.6
              Intervention.
              1921.7
              Stipulations of compliance.
              1921.8
              Consent findings and order.
              1921.9
              Prehearing conferences.
            
            
              Subpart C—Hearing and Related Matters
              1921.10
              Appearances.
              1921.11
              Postponement or change of place of hearing.
              1921.12
              Hearing.
            
            
              Subpart D—Decision and Order
              1921.13
              Decision of the hearing examiner.
              1921.14
              Exceptions.
              1921.15
              Transmittal of record.
              1921.16
              Decision and order of the Director.
            
            
              Subpart E—Miscellaneous
              1921.17
              Service; copies of documents and pleadings.
              1921.18
              Witnesses and fees.
              1921.19
              Depositions.
              1921.20
              Subpoenas.
              1921.21
              Hearing examiners.
              1921.22
              Computation of time.
            
          
          
            Authority:
            Sec. 41, Longshoremen's and Harbor Workers' Compensation Act (33 U.S.C. 941); 5 U.S.C. 301.
          
          
            Source:
            27 FR 4165, May 2, 1962, unless otherwise noted. Redesignated at 28 FR 7909, Aug. 2, 1963, and further redesignated at 36 FR 25232, Dec. 31, 1971.
          
          
            Subpart A—Applicability of Rules; Definitions
            
              § 1921.1
              Applicability of rules.
              This part provides rules of practice for administrative hearings relating to the enforcement of section 41 of the Longshoremen's and Harbor Workers' Compensation Act and the safety regulations promulgated thereunder which are published in parts 1915 and 1918 of this subtitle. This part applies only to proceedings held under section 41(b)(5) of the Act. It does not apply to any other administrative proceedings held under section 41 of the Act.
            
            
              § 1921.2
              Definitions.
              (a) Act means the Longshoremen's and Harbor Workers' Compensation Act.
              (b) Chief Hearing Examiner means the Chief Hearing Examiner, United States Department of Labor, Washington DC 20210.
              (c) Respondent means the person or organization proceeded against.
              (d) Assistant Secretary means the Assistant Secretary for Occupational Safety and Health.
            
          
          
            Subpart B—Prehearing Procedures
            
              § 1921.3
              Complaints.
              (a) Issuance. The Deputy Solicitor of Labor shall institute enforcement proceedings by issuing a complaint and causing the complaint to be served upon the respondent.
              (b) Contents. The complaint shall contain a clear and concise factual statement sufficient to inform the respondent with reasonable definiteness of the types of acts or practices alleged to have occurred and to violate section 41 of the Act or the provisions of parts 1915 and 1918 of this subtitle.
              (c) Amendments. At any time prior to the close of the hearing, the complaint may be amended in the discretion of the hearing examiner and on such terms as he may approve.
              (d) Notice of hearing. The hearing examiner shall notify the parties of the time and place for a hearing within 10 days after the service of the complaint.
            
            
              
              § 1921.4
              Answer.
              (a) Filing and service. Within 14 days after the service of the complaint, the respondent shall file an answer with the Chief Hearing Examiner. The answer shall be signed by the respondent or his attorney.
              (b) Contents; failure to file. The answer shall:
              (1) Contain a statement of the facts which constitute the grounds of defense, and shall specifically admit, explain, or deny, each of the allegations of the complaint unless the respondent is without knowledge, in which case the answer shall so state; or
              (2) State that the respondent admits all of the allegations of the complaint. The answer may contain a waiver of hearing.
              Failure to file an answer to or plead specifically to any allegation of the complaint shall constitute an admission of such allegation.
              (c) Procedure upon admission of facts. The admission, in the answer or by failure to file an answer, of all the material allegations of fact contained in the complaint shall constitute a waiver of hearing. Upon such admission of facts, the hearing examiner without further hearing shall prepare his decision in which he shall adopt as his proposed findings of fact the material facts alleged in the complaint. The parties shall be given an opportunity to file exceptions to his decision, and to file briefs in support of the exceptions.
            
            
              § 1921.5
              Motions and requests.
              Motions or requests shall be filed with the Chief Hearing Examiner, except that those made during the course of the hearing shall be filed with the hearing examiner or shall be stated orally and made part of the transcript. Each motion or request shall state the particular order, ruling, or action desired, and the grounds therefor. The hearing examiner is authorized to rule upon all motions or requests filed or made prior to the filing of his report.
            
            
              § 1921.6
              Intervention.
              At any time after the institution of proceedings and before the hearing examiner makes his decision, the hearing examiner may, upon petition in writing and for good cause shown, permit any interested person, including an employer, employee, labor or trade organization, or Federal or State agency, to intervene therein. The petition shall state with precision and particularity:
              (a) The petitioner's relationship to the matters involved in the proceedings,
              (b) The nature of any material he intends to present in evidence,
              (c) The nature of any argument he intends to make, and
              (d) Any other reason that he should be allowed to intervene.
            
            
              § 1921.7
              Stipulations of compliance.
              At any time prior to the issuance of a complaint in the proceeding, the Assistant Solicitor in charge of trial litigation may in his discretion, enter into stipulations with the prospective respondent, whereby the latter admits the material facts and agrees to discontinue the acts or practices which are intended to be set up as violative of the Act or parts 1915 and 1918 of this subtitle. Such stipulations shall be admissible as evidence of such acts and practices in any subsequent proceeding in law or equity or under these regulations against such person.
            
            
              § 1921.8
              Consent findings and order.
              (a) General. At any time after the issuance of a complaint and prior to the receiption of evidence in any proceeding, the respondent may move to defer the receipt of any evidence for a reasonable time to permit negotiation of an agreement containing consent findings and an order disposing of the whole or any part of the proceeding. The allowance of such deferment and the duration thereof shall be in the discretion of the hearing examiner, after consideration of the nature of the proceeding, the requirements of the public interest, the representations of the parties, and the probability of an agreement being reached which will result in a just disposition of the issues involved.
              (b) Content. Any agreement containing consent findings and an order disposing of a proceeding shall also provide:
              
              (1) That the order shall have the same force and effect as an order made after full hearing;
              (2) That the entire record on which any order may be based shall consist solely of the complaint and the agreement;
              (3) A waiver of any further procedural steps before the hearing examiner or the Director; and
              (4) A waiver of any right to challenge or contest the validity of the findings and order entered into in accordance with the agreement.
              (c) Submission. On or before the expiration of the time granted for negotiations, the parties or their counsel may:
              (1) Submit the proposed agreement to the hearing examiner for his consideration; or
              (2) Inform the hearing examiner that agreement cannot be reached.
              (d) Disposition. In the event an agreement containing consent findings and an order is submitted within the time allowed therefor, the hearing examiner within 30 days thereafter shall accept such agreement by issuing his decision based upon the agreed findings.
            
            
              § 1921.9
              Prehearing conferences.
              (a) Upon his own motion or the motion of the parties, the hearing examiner may direct the parties or their counsel to meet with him for a conference to consider:
              (1) Simplification of the issues;
              (2) Necessity or desirability of amendments to pleadings for purposes of clarification, simplification, or limitation;
              (3) Stipulations, admissions of fact and of contents and authenticity of documents;
              (4) Limitation of the number of expert witnesses; and
              (5) Such other matters as may tend to expedite the disposition of the proceeding.
              (b) The record shall show the matters disposed of by order and by agreement in such pretrial conferences. The subsequent course of the proceeding shall be controlled by such action.
            
          
          
            Subpart C—Hearing and Related Matters
            
              § 1921.10
              Appearances.
              (a) Representation. The parties may appear in person or by counsel. The term “counsel” means a member in good standing of the bar of a Federal Court or of the highest court of any State or Territory of the United States.
              (b) Failure to appear. In the event that a party appears at the hearing and no party appears for the opposing side, the party who is present shall have an election to present his evidence in whole or such portion thereof sufficient to make a prima facie case before the hearing examiner. Failure to appear at a hearing shall not be deemed to be a waiver of the right to be served with a copy of the hearing examiner's decision and to file exceptions thereto.
            
            
              § 1921.11
              Postponement or change of place of hearing.
              If in the judgment of the hearing examiner convenience or necessity so requires, he may postpone the time or change the place of the hearing.
            
            
              § 1921.12
              Hearing.
              (a) Order of proceeding; burden of proof. Except as may be determined otherwise by the hearing examiner, counsel supporting the complaint shall proceed first at the hearing. The Assistant Solicitor of Labor in charge of trial litigation, supporting the complaint, shall have the burden of proof. The burden of proof shall be satisfied by a preponderance of the evidence.
              (b) Evidence—(1) In general. The testimony of witnesses shall be upon oath or affirmation administered by the hearing examiner and shall be subject to such cross-examination as may be required for a full and true disclosure of the facts. The hearing examiner shall exclude evidence which is immaterial, irrelevant, or unduly repetitious.
              (2) Objections. If a party objects to the admission or rejection of any evidence or to the limitation of the scope of any examination or cross-examination or the failure to limit such scope, he shall state briefly the grounds for such objection. Rulings on all objections shall appear in the record. Only objections made before the hearing examiner may be relied upon subsequently in the proceeding.
              (3) Exceptions. Formal exception to an adverse ruling is not required.
              (c) Official notice. Official notice may be taken of any material fact not appearing in evidence in the record, which is among the traditional matters of judicial notice and also concerning which the Department by reason of its functions is presumed to be expert: Provided, That the parties shall be given adequate notice, at the hearing or by reference in the hearing examiner's decision of the matters so noticed, and shall be given adequate opportunity to show the contrary.
              (d) Oral argument before the hearing examiner. Oral argument before the hearing examiner may be allowed. However, such argument may be limited by the hearing examiner to any extent that he finds necessary for the expeditious disposition of the proceeding.
              (e) Transcript. Hearings shall be stenographically reported. Copies of the transcript may be obtained by the parties upon written application filed with the reporter, and upon the payment of fees at the rate provided in the agreement between the Assistant Secretary and the reporter.
            
          
          
            Subpart D—Decision and Order
            
              § 1921.13
              Decision of the hearing examiner.
              (a) Filing of transcript of evidence. As soon as practicable after the close of the hearing, the reporter shall transmit to the Chief Hearing Examiner the copies of the transcript of the testimony and the exhibits introduced in evidence at the hearing except such copies of the transcript and exhibits as are forwarded to the hearing examiner.
              (b) Proposed findings of fact, conclusions, and orders. Within 10 days after receipt of notice that the transcript of the testimony has been filed or such additional time as the hearing examiner may allow, each party may file with the hearing examiner proposed findings of fact, conclusions of law, and order, together with a supporting brief including the reasons for any proposals. Such proposals shall be served upon all parties, and shall contain adequate references to the record and authorities relied upon.
              (c) Decision of the hearing examiner. Within a reasonable time after the termination of the time allowed for the filing of proposed findings of fact, conclusions of law, and orders, or after the date of submission of an agreement containing consent findings and order, the hearing examiner shall prepare his decision, which shall become the decision of the Assistant Secretary 20 days after service thereof unless exceptions are filed thereto, as provided in § 1921.14 except in cases dealt with in § 1921.8(b). Except in cases under § 1921.8(b) the decision of the hearing examiner shall include a statement of:
              (1) Findings and conclusions, with reasons and bases, therefor, upon each material issue of fact, law, or discretion presented on the record, and
              (2) An appropriate order.
              Except in cases under § 1921.8(b), the decision of the hearing examiner shall be based upon a consideration of the whole record and supported by reliable, probative, and substantial evidence and upon the basis of the preponderance of the evidence.
            
            
              § 1921.14
              Exceptions.
              Within 20 days after the date of the decision of the hearing examiner, the parties may file exceptions thereto with supporting reasons. Any party who desires to take exception to any matter set out in that decision shall transmit his exceptions in writing to the Chief Hearing Examiner, referring to the specific findings of fact, conclusions of law, or order excepted to, and the specific pages of transcript relevant to the exceptions, and suggesting corrected findings of fact, conclusions of law, or order.
            
            
              § 1921.15
              Transmittal of record.

              Immediately following the period allowed for filing exceptions, the hearing examiner shall transmit the record of the proceeding to the Assistant Secretary. The record shall include: The pleadings, motions, and requests filed, and rulings thereon; the transcript of the testimony taken at the hearing, together with the exhibits filed; any documents or papers filed in connection with prehearing conferences; such proposed findings of fact, conclusions of law, and orders, and supporting reasons, as may have been filed in connection with the hearing; the hearing examiner's decision; and such exceptions, statements of objections, and briefs in support thereof, as may have been filed in the proceeding.
            
            
              § 1921.16
              Decision and order of the Director.
              (a) Upon the basis of and after due consideration of the whole record, the Assistant Secretary shall render his decision, which shall adopt, modify, or set aside the findings, conclusions, and order contained in the decision of the hearing examiner, and shall include a statement of the reasons or bases for the action taken. With respect to the findings of fact, the Assistant Secretary shall upset only those findings that are clearly erroneous. Copies of the decision and order shall be served upon the parties.
              (b) When a final order of the Assistant Secretary issued pursuant to § 1921.13(c) or paragraph (a) of this section has been in force for 2 years or more, a party may file with the Assistant Secretary a petition for modification or vacation of the order. Such petition must be in writing, and must be based upon satisfactory compliance with the order during the 24 months immediately preceding the filing thereof and upon such changes in conditions and circumstances as to demonstrate, if established, that a continuation of the order in full force and effect is no longer required to assure satisfactory compliance with the regulations under the order. Such changes in conditions and circumstances as are relied upon must be expressly set forth together with the reasons why petitioner believes relief is justified and the precise nature of the relief sought. The petition may be supported by affidavits as to matters of fact.
              (c) If, after such investigation as the Assistant Secretary deems appropriate, in his judgment sufficient cause has been shown to justify the relief requested, he will enter an order granting relief. If in his judgment, sufficient cause has not been shown he shall so notify petitioner, who may then in writing request a hearing. Upon receipt of such request the Assistant Secretary will refer the petition with its supporting documents and the request to the Chief Hearing Examiner who will assign the matter for a hearing to be held on not less than 10 days notice at a time and place to be set by the hearing examiner. The Deputy Solicitor of Labor may file a pleading and otherwise appear in opposition to the petition. The hearing will be subject to all of the provisions of §§ 1921.9 through 1921.22.
              [31 FR 11144, Aug. 23, 1966]
            
          
          
            Subpart E—Miscellaneous
            
              § 1921.17
              Service; copies of documents and pleadings.
              (a) Manner of service. Service upon any party shall be made by the party filing the pleading or document by delivering a copy or mailing a copy to the last known address. If the person upon whom service is made by mail resides 500 miles or more from the party effecting service, such mailing must be by airmail. When a party is represented by an attorney the service may be upon the attorney.
              (b) Proof of service. A certificate of the person serving the pleading or other document by personal delivery or by mailing, setting forth the manner of said service shall be proof of the service of the pleading or other document.
              (c) Service upon Department, number of copies of pleading or other documents. An original and three copies of all pleadings and other documents shall be filed with the Department of Labor, whether to the Assistant Solicitor in charge of trial litigation, the hearing examiner, or the Assistant Secretary, as the case may be.
            
            
              § 1921.18
              Witnesses and fees.
              Witnesses subpoenaed by any party shall be paid the same fees and mileage as are paid for like services in the District Courts of the United States. The witness fees and mileage shall be paid by the party at whose instance the witnesses appear.
            
            
              
              § 1921.19
              Depositions.
              (a) When, how, and by whom taken. For good cause shown, the testimony of any witness may be taken by deposition in any proceeding, when a complaint has been filed, whether at issue or not. Depositions may be taken orally or upon written interrogatories before any person designated by the hearing examiner and having power to administer oaths.
              (b) Application. Any party desiring to take the deposition of a witness shall make application in writing to the hearing examiner, setting forth the reasons why such deposition should be taken; the time when, the place where, and the name and post office address of the person before whom the deposition is to be taken; the name and address of each witness; and the subject matter concerning which each witness is expected to testify.
              (c) Notice. Such notice as the hearing examiner shall order shall be given for the taking of a deposition, but this shall not be less than 5 days' written notice when the deposition is to be taken within the United States and not less than 15 days' written notice when the deposition is to be taken elsewhere.
              (d) Taking and receiving in evidence. Each witness testifying upon deposition shall be sworn, and the adverse party shall have the right to cross-examine. The questions propounded and the answers thereto, together with all objections made, shall be reduced to writing, read to the witness, subscribed by him, and certified by the officer. Thereafter, the officer shall seal the deposition, with two copies thereof, in an envelope and mail the same by registered mail to the hearing examiner. Subject to such objections to the questions and answers as were noted at the time of taking the deposition and would be valid were the witness personally present and testifying, such deposition may be read and offered in evidence by the party taking it as against any party who was present or represented at the taking of the deposition or who had due notice thereof. No part of a deposition shall be admitted in evidence unless there is a showing that the reasons for the taking of the deposition in the first instance exist at the time of hearing.
            
            
              § 1921.20
              Subpoenas.
              All applications for subpoenas ad testificandum and subpoenas duces tecum shall be made in writing to the hearing examiner. Application for subpoenas duces tecum shall specify as exactly as possible the documents to be produced, showing their general relevancy and reasonable scope.
            
            
              § 1921.21
              Hearing examiners.
              (a) Who presides. All hearings shall be presided over by a hearing examiner appointed under section 11 of the Administrative Procedure Act.
              (b) How assigned. The presiding hearing examiner shall be designated by the Secretary or the Chief Hearing Examiner.
              (c) Powers. Hearing examiners shall have all powers necessary to the conduct of fair and impartial hearings, including the following:
              (1) To administer oaths and affirmations;
              (2) To issue subpoenas upon proper applications as provided in § 1921.20;
              (3) To rule upon offers of proof and receive relevant evidence;
              (4) To take or cause to be taken depositions and to determine their scope;
              (5) To regulate the course of the hearing and the conduct of the parties and their counsel therein;
              (6) To hold conferences for the settlement or simplification of the issues by consent of the parties;
              (7) To consider and rule upon procedural requests;
              (8) To make and file decisions in conformity with this part.
              (9) To take any action authorized by the rules in this part or in conformance with the Administrative Procedure Act.
              (d) Consultation. The hearing examiner shall not consult any person or party on any fact in issue unless upon notice and opportunity for all parties to participate.
              (e) Disqualification of hearing examiners. (1) When a hearing examiner deems himself disqualified to preside in a particular proceeding, he shall withdraw therefrom by notice on the record directed to the Chief Hearing Examiner.

              (2) Whenever any party shall deem the hearing examiner for any reason to be disqualified to preside, or to continue to preside, in a particular proceeding, that party shall file with the Chief Hearing Examiner a motion to disqualify and remove such hearing examiner, such motion to be supported by affidavits setting forth the alleged grounds for disqualification. The Chief Hearing Examiner shall rule upon the motion.
              (f) Contemptuous conduct; failure or refusal of a witness to appear or answer. In the event of contemptuous conduct, including the failure or refusal of a witness to appear at any hearing or to answer any question which has been ruled to be proper, the hearing examiner may take any action reasonable under 41 CFR 50-203.8(l), promulgated under section 5 of the Act of June 30, 1936 (41 U.S.C. 39).
            
            
              § 1921.22
              Computation of time.
              Sundays and holidays shall be included in computing the time allowed for filing any document or paper under this part. When such time expires on a Sunday or legal holiday, such period shall be extended to include the next following business day.
            
          
        
        
          Pt. 1922
          PART 1922—INVESTIGATIONAL HEARINGS UNDER SECTION 41 OF THE LONGSHOREMEN'S AND HARBOR WORKERS' COMPENSATION ACT
          
            Sec.
            1922.1
            Definitions.
            1922.2
            Purpose and scope.
            1922.3
            Composition of the Board.
            1922.4
            Responsibilities of the Board; voting.
            1922.5
            Notice of investigational hearings.
            1922.6
            Investigational hearings.
          
          
            Authority:
            Sec. 41, Longshoremen's and Harbor Workers' Compensation Act (33 U.S.C. 941); 5 U.S.C. 301.
          
          
            Source:
            27 FR 4168, May 2, 1962, unless otherwise noted. Redesignated at 28 FR 7909, Aug. 2, 1963, and further redesignated at 36 FR 25232, Dec. 30, 1971.
          
          
            § 1922.1
            Definitions.
            (a) Act means the Longshoremen's and Harbor Workers' Compensation Act.
            (b) Board means the Board of Investigation.
            (c) Administration means the Occupational Safety and Health Administration.
            (d) Assistant Secretary means the Assistant Secretary for Occupational Safety and Health.
            (e) Injury means accidental injury or death arising out of and in the course of employment, and such occupational disease or infection as arises naturally out of such employment or as naturally or unavoidably results from such accidental injury.
          
          
            § 1922.2
            Purpose and scope.
            Whenever any serious injury results from the employments covered by the Act or whenever it is otherwise appropriate, the Assistant Secretary may appoint a Board of Investigation to hold an investigational hearing during the course of any investigation made under section 41 of the Act. This part prescribes the manner in which any investigational hearings shall be conducted. This part does not apply to any adjudicative proceedings held under section 41(b)(5) of the Act.
          
          
            § 1922.3
            Composition of the Board.
            The Board shall be composed of three members appointed by the Assistant Secretary, one of whom shall be designated as Chairman. All members shall be employees of the United States Department of Labor, and shall have experience in the field of maritime safety.
          
          
            § 1922.4
            Responsibilities of the Board; voting.
            (a) Determinations and recommendations. To the extent possible, the Board shall determine the facts, conditions, and circumstances relating to any injury or condition which is the subject of investigation, the probable cause thereof, and shall recommend measures which will provide the best means of preventing future injuries or conditions of similar character. The determinations and recommendations shall be made after hearing such witnesses and receiving such documents and other data relating to the subject or subjects of investigation as may be found available as a result of preliminary investigation.
            
            (b) Report. Upon completion of the investigational hearing, the Board shall file a report of its investigation with the Assistant Secretary. The report shall contain the determinations and recommendations required under paragraph (a) of this section. Any member may file a separate report in order to express determinations, recommendations, or reasons for determinations or recommendations which differ from those of a majority of the Board.
            (c) Voting. Actions of the Board, including the determinations and recommendations required under paragraph (a) of this section, shall require a vote of a majority of its members.
          
          
            § 1922.5
            Notice of investigational hearings.
            The Chairman of the Board shall give reasonable notice of the time and place of any investigational hearing to any person whose conduct is or may be pertinent to the subjects of investigation; to any prospective witnesses; and to any Federal or State agency engaged in similar investigative work.
          
          
            § 1922.6
            Investigational hearings.
            The Chairman shall regulate the course of the hearing; dispose of procedural requests, objections, and related matters; and confine the hearing to the matters for which the Board is responsible. In the performance of these duties, the Chairman may be assisted by counsel assigned by the Solicitor of Labor. In the discretion of the Board, the hearing may be stenographically reported. When the hearing is so reported, copies of the transcript may be obtained upon such terms as the Chairman may provide.
          
        
        
          Pt. 1924
          PART 1924—SAFETY STANDARDS APPLICABLE TO WORKSHOPS AND REHABILITATION FACILITIES ASSISTED BY GRANTS
          
            Authority:
            Secs. 12, 13, Vocational Rehabilitation Act Amendments of 1965 (29 U.S.C. 41a, 41b).
          
          
            § 1924.1
            Applicable safety standards.
            The safety standards provided in 41 CFR part 50-204 shall have effect to the extent applicable to any workshop or rehabilitation facility assisted by a grant pursuant to section 12 or section 13 of the Vocational Rehabilitation Act Amendments of 1965, 79 Stat. 1284, 1286.
            [32 FR 3052, Feb. 18, 1967. Redesignated at 32 FR 4170, Mar. 17, 1967. Further redesignated at 36 FR 25232, Dec. 30, 1971]
          
        
        
          Pt. 1925
          PART 1925—SAFETY AND HEALTH STANDARDS FOR FEDERAL SERVICE CONTRACTS
          
            Sec.
            1925.1
            Scope and application.
            1925.2
            Safety and health standards.
            1925.3
            Records.
          
          
            Authority:
            Service Contracts Act of 1965 (41 U.S.C. 351, et. seq.); 5 U.S.C. 301.
          
          
            § 1925.1
            Scope and application.
            (a) The McNamara-O'Hara Service Contract Act of 1965 (79 Stat. 1034, 41 U.S.C. 351, et seq.) requires that every contract entered into by the United States or the District of Columbia in excess of $2,500 (except as provided in section 7 of the Act), the principal purpose of which is to furnish services in the United States through the use of service employees, must contain, among other provisions, a stipulation that “no part of the services covered by this Act will be performed in buildings or surroundings or under working conditions, provided by or under the control or supervision of the contractor or any subcontractor, which are unsanitary or hazardous or dangerous to the health or safety of service employees engaged to furnish the services.” This part 1925 expresses certain minimum safety and health standards which will be applied in the administration and enforcement of the Act to determine whether services covered by the Act are being, or have been, performed in compliance with its safety and health requirements.

            (b)(1) Investigators conducting investigations and all officers of the Department of Labor evaluating, reviewing and analyzing investigations, as well as officers of the Department determining whether there are or have been violations of the safety and health requirements of the Service Contract Act of 1965 or any contract subject thereto and the terms on which there may be a settlement of issues arising from an investigation without resort to administrative or judicial litigation, will consider a failure to comply with the safety and health measures provided in § 1925.2 to result in working conditions which are “unsanitary or hazardous or dangerous to the health or safety of service employees” within the meaning of section 2(a)(3) of the Act and the contract stipulation it requires.
            (c) [Reserved]
            (d) The standards expressed in this part 1925 are for application to ordinary employment situations, and do not preclude proof or recognition of the necessity for additional standards in employment situations of extraordinary hazard. Neither do the standards expressed in this Part 1925 purport to cover all of the working conditions which are unsanitary or hazardous or dangerous to the health or safety of service employees. Other working conditions may be found to be unsanitary or hazardous or dangerous to the health or safety of such employees on evidence to that effect.
            (e) Compliance with the standards expressed in this part 1925 will not relieve anyone from any obligation he may have to comply with any stricter standard, such as state or local law or ordinance or collective bargaining agreement.
            [32 FR 21036, Dec. 30, 1967, as amended at 36 FR 9866, May 29, 1971. Redesignated at 36 FR 25232, Dec. 30, 1971]
          
          
            § 1925.2
            Safety and health standards.
            Every contractor and subcontractor shall comply with the safety and health standards published in 41 CFR part 50-204, including any matters incorporated by reference therein.
            [36 FR 9866, May 29, 1971. Redesignated at 36 FR 25232, Dec. 30, 1971]
          
          
            § 1925.3
            Records.
            Every contractor or subcontractor shall comply with the recordkeeping requirements of 29 CFR part 1904.
            [40 FR 3593, Jan. 23, 1975]
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      29 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015, are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
        2015
        (No regulations published)
      
      
        2016
        29 CFR
        81 FR
        Page
        Subtitle A
        Chapter XVII
        1915 Authority citation revised
        16874
        1915.8 Table amended (OMB numbers)
        48710
        1915.5 (d)(1)(vi), (vii) and (viii) revised
        16090
        1915.153 (b)(1) revised
        16091
        1915.1000 Table Z amended
        16874
        Table Z corrected
        31167
        Table Z correctly amended
        60273
        1915.1053 Added
        16875
        1917.3 (b)(6), (7) and (8) revised
        16091
        1917.91 (a)(1)(i) revised
        16091
        1918 Authority citation revised
        16091
        1918.3 (b)(6), (7) and (8) revised
        16091
        1918.101 (a)(1)(i) revised
        16092
      
      
        2017
        29 CFR
        82 FR
        Page
        Subtitle A
        Chapter XVII
        1915 Authority citation revised
        2744
        Regulation at 82 FR 2744 eff. date delayed to 3-21-17
        8901
        Regulation at 82 FR 2744 eff. date further delayed to 5-20-17
        14439
        1915.1000 Table Z amended
        2744
        Regulation at 82 FR 2744 eff. date delayed to 3-21-17
        8901
        Regulation at 82 FR 2744 eff. date further delayed to 5-20-17
        14439
        1915.1024 Added
        2744
        Regulation at 82 FR 2744 eff. date delayed to 3-21-17
        8901
        Regulation at 82 FR 2744 eff. date further delayed to 5-20-17
        14439
      
      
        2018
        29 CFR
        83 FR
        Page
        Subtitle A
        Chapter XVII
        1915.8 Table amended
        9703
      
      
        
        2019
        (Regulations published from January 1, 2019, through July 1, 2098)
        29 CFR
        84 FR
        Page
        Subtitle A
        Chapter XVII
        1915.5 (b) and (c) revised; (d)(1), (i) through (xiii), (vi)(A), (B), (C), (vii)(A), (B), (C), (viii)(A), (B), (C), (2), (i), (3), (i), (4), (i) through (xviii), (5), (i), and (ii) redesignated as (d), (1) through (13), (6)(i), (ii), (iii), (7)(i), (ii), (iii), (8)(i), (ii), (iii), (e), (1), (f), (1), (i), (i)(1) through (18), (g), (1), and (2); new (d) and new (g) introductory text amended; (e)(2), (f)(2), and (h) added; eff. 7-15-19
        21555
        1915.80 (b)(33) revised; eff. 7-15-19
        21555
        1915.1001 (m)(2)(ii)(C), Appendix D, Appendix E, and Appendix I revised; eff. 7-15-19
        21555
        (n)(2)(ii)(F) and (3)(ii)(A) amended; eff. 7-15-19
        21597
        1915.1024 (o)(2) revised
        51399
        1915.1026 (k)(1)(ii)(F) and (4)(ii)(A) amended; eff. 7-15-19
        21597
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        29 CFR
        85 FR
        Page
        Chapter XVII
        1915.153 Correction: Table I-1 amended
        8732
        1918 Correction: authority citation revised
        8733
        1918 Correction: appendix V amended
        8733
      
      ○
    
  
